[***] Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission.  A series of three asterisks within brackets denotes omissions.

EXHIBIT 10.5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT
 
among
 
CALPINE CORPORATION,
 
as Borrower
 
and
 
THE LENDERS PARTY HERETO,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Sub-Agent
 
and
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
CREDIT SUISSE,
 
DEUTSCHE BANK SECURITIES INC. and
 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as Co-Syndication Agents and Co-Documentation Agents
 
and
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Administrative Agent and Collateral Agent
 
Dated as of January 31, 2008
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

     
GOLDMAN SACHS CREDIT PARTNERS L.P.
and
CREDIT SUISSE SECURITIES (USA), LLC,
 
DEUTSCHE BANK SECURITIES INC.
and
MORGAN STANLEY SENIOR FUNDING, INC.
   
As Joint Lead Arrangers and Bookrunners
 
As Joint Lead Arrangers and Bookrunners

 


 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

             
Page
SECTION 1 Definitions
 
2
     
1.1.
 
Defined Terms
 
2
1.2.
 
Other Definitional Provisions
 
41
1.3.
 
Delivery of Notices or Receivables
 
41
1.4.
 
Exchange Rates
 
41
1.5.
 
Closing Date Schedules
 
42
   
SECTION 2 Amount and Terms of Loans and Commitments
 
43
     
2.1.
 
First Priority Term Loans
 
43
2.2.
 
Repayment of First Priority Term Loans
 
44
2.3.
 
Revolving Commitments
 
44
2.4.
 
Procedure for Revolving Loan Borrowing
 
45
2.5.
 
Swingline Commitment
 
45
2.6.
 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
 
46
2.7.
 
Letters of Credit
 
47
2.8.
 
Issuance of Letters of Credit
 
49
2.9.
 
Nature of Letter of Credit Obligations Absolute
 
50
2.10.
 
Repayment of Loans; Evidence of Debt
 
50
2.11.
 
Interest Rates and Payment Dates
 
51
2.12.
 
Computation of Interest and Fees
 
51
2.13.
 
Inability to Determine Interest Rate
 
52
2.14.
 
Optional Termination or Reduction of Revolving Commitment
 
52
2.15.
 
Optional Prepayment of Loans
 
53
2.16.
 
Mandatory Prepayment
 
53
2.17.
 
Conversion and Continuation Options
 
57
2.18.
 
Limitations on Eurodollar Tranches
 
57
2.19.
 
Pro Rata Treatment, etc.
 
57
2.20.
 
Requirements of Law
 
59
2.21.
 
Taxes
 
60
2.22.
 
Indemnity
 
62
2.23.
 
Change of Lending Office
 
63
2.24.
 
Fees
 
63
2.25.
 
Letter of Credit Fees
 
64
2.26.
 
Nature of Fees
 
64
2.27.
 
Incremental Term Loans
 
64
2.28.
 
Replacement of Lenders
 
66
   
SECTION 3 Representations and Warranties
 
66
     
3.1.
 
Existence; Compliance with Law
 
67
3.2.
 
Power; Authorizations; Enforceable Obligations
 
67

 
(i)
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Table of Contents
 
 
(continued)
 

             
Page
3.3.
 
No Legal Bar
 
67
3.4.
 
Accuracy of Information
 
67
3.5.
 
Financial Condition
 
68
3.6.
 
Subsidiaries
 
69
3.7.
 
Title to Assets; Liens
 
69
3.8.
 
No Default
 
69
3.9.
 
Use of Proceeds
 
69
3.10.
 
Litigation
 
69
3.11.
 
Federal Regulations
 
70
3.12.
 
Compliance with Law
 
70
3.13.
 
Taxes
 
70
3.14.
 
ERISA
 
70
3.15.
 
Environmental Matters; Hazardous Material
 
71
3.16.
 
Investment Company Act; Other Regulations
 
71
3.17.
 
Labor Matters
 
71
3.18.
 
Security Documents
 
71
3.19.
 
Solvency
 
72
3.20.
 
Senior Indebtedness
 
72
3.21.
 
Certain Documents
 
72
   
SECTION 4 Conditions Precedent
 
72
     
4.1.
 
Conditions to the Closing Date
 
72
4.2.
 
Conditions to Each Extension of Credit
 
76
   
SECTION 5 Affirmative Covenants
 
76
     
5.1.
 
Financial Statements, Etc.
 
77
5.2.
 
Certificates; Other Information
 
78
5.3.
 
Payment of Obligations
 
79
5.4.
 
Maintenance of Existence; Compliance with Contractual Obligations and
Requirements of Law
 
79
5.5.
 
Maintenance of Property; Insurance
 
80
5.6.
 
Inspection of Property; Books and Records; Discussions
 
80
5.7.
 
Notices
 
80
5.8.
 
Environmental Laws
 
81
5.9.
 
Employee Benefits
 
81
5.10.
 
Further Assurances
 
82
5.11.
 
Post Closing Matters
 
83
   
SECTION 6 Negative Covenants
 
85
     
6.1.
 
Limitation on Indebtedness
 
85
6.2.
 
Limitation on Liens
 
90

 
(ii)
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Table of Contents
 
 
(continued)
 

             
Page
6.3.
 
Prohibition on Fundamental Changes
 
93
6.4.
 
Limitation on Sale of Assets
 
94
6.5.
 
Limitation on Issuances of Capital Stock and Dividends
 
95
6.6.
 
Limitation on Investments, Loans and Advances
 
96
6.7.
 
Transactions with Affiliates
 
98
6.8.
 
Lines of Business
 
99
6.9.
 
Optional Payments and Modifications of Certain Debt Instruments
 
99
6.10.
 
Sales and Leasebacks
 
100
6.11.
 
Swap Agreements
 
100
6.12.
 
Changes in Fiscal Periods
 
100
6.13.
 
Negative Pledge Clauses
 
100
6.14.
 
Clauses Restricting Subsidiary Distributions
 
101
6.15.
 
Capital Expenditures
 
101
6.16.
 
Use of Proceeds
 
102
6.17.
 
Financial Covenants
 
102
6.18.
 
CES Subsidiary Guarantors
 
105
   
SECTION 7 Events of Default
 
105
   
SECTION 8 The Agents
 
109
     
8.1.
 
Appointment
 
109
8.2.
 
Delegation of Duties
 
109
8.3.
 
Exculpatory Provisions
 
109
8.4.
 
Reliance by the Administrative Agent
 
110
8.5.
 
Notice of Default
 
110
8.6.
 
Non-Reliance on Agents and Other Lenders
 
111
8.7.
 
Indemnification
 
111
8.8.
 
Agent in Its Individual Capacity
 
111
8.9.
 
Successor Administrative Agent
 
112
8.10.
 
The Syndication Agents and the Documentation Agents
 
112
8.11.
 
Collateral Security
 
112
8.12.
 
Enforcement by the Administrative Agent and Collateral Agent
 
112
   
SECTION 9 Miscellaneous
 
113
     
9.1.
 
Amendments and Waivers
 
113
9.2.
 
Notices
 
114
9.3.
 
No Waiver; Cumulative Remedies
 
116
9.4.
 
Survival of Representations and Warranties
 
117
9.5.
 
Payment of Expenses and Taxes
 
117
9.6.
 
Successors and Assigns; Participations
 
118
9.7.
 
Adjustments; Set off
 
121
9.8.
 
Counterparts
 
122

 
(iii)
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Table of Contents
 
 
(continued)
 

             
Page
9.9.
 
Severability
 
122
9.10.
 
Integration
 
122
9.11.
 
GOVERNING LAW
 
122
9.12.
 
Submission To Jurisdiction; Waivers
 
123
9.13.
 
Acknowledgements
 
123
9.14.
 
Releases of Guarantees and Liens
 
124
9.15.
 
Confidentiality
 
124
9.16.
 
WAIVERS OF JURY TRIAL
 
125
9.17.
 
U.S.A. Patriot Act
 
125
9.18.
 
Judgment Currency
 
125

 


 

         
SCHEDULES
             
Schedule 1.1A-1
 
—
 
Additional First Priority Term Commitment Amounts
Schedule 1.1A-2
 
—
 
Revolving Commitment Amounts
Schedule 1.1B
 
—
 
DIP Letters of Credit
Schedule 1.1C
 
—
 
Mortgaged Property
Schedule 1.1D
 
—
 
Subordination Provisions
Schedule 1.1E
 
—
 
CES Subsidiary Non-Guarantors
Schedule 1.1F
 
—
 
CES Subsidiary Guarantors
Schedule 2.27
 
—
 
Incremental Term Loans
Schedule 3.6
 
—
 
Subsidiaries
Schedule 3.18(a)
 
—
 
UCC Filing Jurisdictions
Schedule 3.18(b)
 
—
 
Mortgage Filing Jurisdictions
Schedule 5.11
 
—
 
Post-Closing Matters
Schedule 6.1(c)
 
—
 
Existing Indebtedness
Schedule 6.1(p)
 
—
 
Guarantee Obligations
Schedule 6.2(a)
 
—
 
Existing Liens
Schedule 6.4(h)
 
—
 
Turbine Dispositions
Schedule 6.6(c)
 
—
 
Existing Investments
Schedule 6.6(j)
 
—
 
Investment in Respect of Certain Letters of Credit
Schedule 6.6(k)
 
—
 
Investments in Subsidiaries
Schedule 6.7
 
—
 
Transactions with Affiliates
Schedule 6.15
 
—
 
Permitted Capital Expenditures
     
EXHIBITS
             
Exhibit A
 
—
 
Form of Closing Certificate
Exhibit B
 
—
 
Form of Notice of Borrowing
Exhibit C
 
—
 
Form of Assignment and Acceptance
Exhibit D
 
—
 
Form of Legal Opinion of Kirkland & Ellis LLP
Exhibit E
 
—
 
Form of Letter of Credit Request
Exhibit F
 
—
 
Form of Guarantee and Collateral Agreement

 
(iv)
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Table of Contents
 
 
(continued)
 

                         
Page
Exhibit G
 
—
 
Form of Exemption Certificate
   
Exhibit H
 
—
 
Form of Notice of Continuation/Conversion
   
Exhibit I
 
—
 
Form of Incremental Commitment Supplement
   
Exhibit J
 
—
 
Form of Prepayment Option Notice
   
Exhibit K
 
—
 
Form of Compliance Certificate
   
Exhibit L
 
—
 
Form of Mortgage
   
Exhibit M
 
—
 
Form of Assumption Agreement
   
Exhibit N
 
—
 
Form of Collateral Agency and Intercreditor Agreement
   

 
(v)
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
CREDIT AGREEMENT, dated as of January 31, 2008 among CALPINE CORPORATION, a
Delaware corporation (the “Borrower”), GOLDMAN SACHS CREDIT PARTNERS L.P.
(“GSCP”), CREDIT SUISSE (“CS”), DEUTSCHE BANK SECURITIES INC. (“DBSI”) and
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), as co-documentation agents
(collectively, the “Documentation Agents”) and as co-syndication agents
(collectively, the “Syndication Agents”), GENERAL ELECTRIC CAPITAL CORPORATION
(including its successors, “GE Capital”), as Sub-Agent for the Revolving Lenders
hereunder (in such capacity and including any successors in such capacity, the
“Sub-Agent”), GSCP, as administrative agent (in such capacity and including any
successors in such capacity, the “Administrative Agent”) and as collateral agent
(in such capacity and including any successors in such capacity, the “Collateral
Agent” and together with the Administrative Agent, the “Agents”) and each of the
financial institutions from time to time party hereto (collectively, the
“Lenders”).
 
 
INTRODUCTORY STATEMENT
 
 
On the applicable Petition Dates, the Borrower and certain of its subsidiaries
filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code in
the Bankruptcy Court (such terms and other capitalized terms used in this
Introductory Statement being used with the meanings given to such terms in
Section 1.1) initiating the cases pending under Chapter 11 of the Bankruptcy
Code (the cases of the Borrower and such Subsidiaries, each a “Case” and,
collectively, the “Cases”).
 
 
On December 19, 2007, the Bankruptcy Court entered an order (the “Confirmation
Order”) confirming the Sixth Amended Joint Plan of Reorganization proposed by
the Borrower under Chapter 11 of the Bankruptcy Code (as in effect on the
Closing Date, the “Plan of Reorganization”).
 
 
During the Cases, the Borrower and certain Subsidiaries thereof entered into a
$5,000,000,000 Revolving Credit, Term Loan and Guarantee Agreement, dated as of
March 29, 2007 (as heretofore amended, supplemented or otherwise modified, the
“Existing DIP Agreement”), among Credit Suisse, Goldman Sachs Credit Partners
L.P. and JPMorgan Chase Bank, N.A., as co-documentation agents and
co-syndication agents, General Electric Capital Corporation, as Sub-Agent,
Credit Suisse, as administrative agent and as collateral agent, and the
financial institutions from time to time party thereto (collectively, the
“Existing DIP Lenders”).
 
 
The Existing DIP Agreement contemplates that, upon the satisfaction (or waiver)
of certain conditions precedent to effectiveness, the loans made under the
Existing DIP Agreement and the other commitments of the Existing DIP Lenders
shall be converted to an exit financing facility for the Borrower
contemporaneously with the occurrence of the effective date of the Plan of
Reorganization (the “Plan Effective Date”), on the terms and subject to the
conditions set forth herein. In addition, in order to finance, in part, the Plan
of Reorganization, the Borrower has requested that additional first priority
senior secured term loans, having terms and conditions identical to the terms
and conditions for the First Priority Term Loans, be made available on the Plan
Effective Date in an aggregate amount such that such additional term loans,
together with loans made under the Existing DIP Agreement that are converted to
First Priority
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
Term Loans on the Plan Effective Date, shall be in an aggregate principal amount
of up to $6,300,000,000, and the Lenders are agreeable to such request, on the
terms and subject to the conditions set forth herein and subject to reduction
pursuant to the Commitment Letter.
 
 
In addition, in order to finance, in part, the Plan of Reorganization, the
Borrower has requested that up to $300 million in first priority senior secured
bridge loans be made available on the Plan Effective Date pursuant to that
certain Bridge Loan Agreement among the Borrower, the Bridge Loan Agent and the
Bridge Loan Lenders, dated as of the date hereof. The Borrower’s obligations
under the Bridge Loan Agreement shall be guarantied by the Guarantors and the
Loan Parties’ obligations under the Bridge Loan Documents shall be secured by
Liens that are pari passu to the Liens securing the Obligations hereunder.
 
 
Accordingly, the parties hereto hereby agree to convert, and amend and restate,
the Existing DIP Agreement in its entirety as follows:
 
 
SECTION 1
 
 
Definitions
 
 
1.1. Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:
 
 
“Additional First Priority Term Commitment”: with respect to each Additional
First Priority Term Lender, the commitment of such Additional First Priority
Term Lender to make Additional First Priority Term Loans in an aggregate amount
not to exceed the amount set forth opposite its name on Schedule 1.1A-1 under
the heading “Additional First Priority Term Commitment Amounts” or as may be
subsequently set forth in the Register from time to time, as the same may be
reduced from time to time pursuant to Section 2.15 or Section 2.16. The
aggregate Additional First Priority Term Commitments of all Additional First
Priority Term Lenders on the Closing Date shall be equal to the sum of (x)
$2,300,000,000 plus (y) an amount equal to (i) the principal amount of all
scheduled amortization payments actually made with respect to “First Priority
Term Loans” under (and as defined in) the Existing DIP Agreement after December
13, 2007 and prior to the Closing Date and (ii) any repayment of principal prior
to the Closing Date of outstanding “First Priority Term Loans” under (and as
defined in) the Existing DIP Agreement actually made from the proceeds of the
sale of any of the US$144,250,000 aggregate principal amount of the 8 1/2%
Senior Notes due May 1, 2008 issued by Calpine Canada Energy Finance ULC, and
held as treasury bonds by the Borrower (US$134,250,000 principal amount) and
Quintana Canada Holdings, LLC (US$10,000,000 principal amount); provided that
the aggregate amount of Additional First Priority Term Commitments shall be
subject to reduction on or prior to the Closing Date as provided in the
Commitment Letter or as otherwise may be agreed by the Borrower and the parties
to the Commitment Letter.
 
 
“Additional First Priority Term Lender”: each Lender that has an Additional
First Priority Term Commitment or that holds an Additional First Priority Term
Loan.
 
 
-2-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
“Additional First Priority Term Loans”: the loans made by the Additional First
Priority Term Lenders pursuant to Section 2.1(b).
 
 
“Additional First Priority Term Percentage”: as to any Additional First Priority
Term Lender at any time (i) prior to the funding of the Additional First
Priority Term Loans, the percentage which such Lender’s Additional First
Priority Term Commitment then constitutes of the aggregate Additional First
Priority Term Commitments of all Additional First Priority Term Lenders and (ii)
after the funding of the Additional First Priority Term Loans, the percentage
which such Lender’s Additional First Priority Term Loans then constitutes of the
aggregate Additional First Priority Term Loans of all Additional First Priority
Term Lenders.
 
 
“Administrative Agent”: the meaning set forth in the preamble to this Agreement.
 
 
“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities, by
contract or otherwise.
 
 
“Agents”: the meaning set forth in the preamble to this Agreement.
 
 
“Aggregate Revolving Outstandings”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
 
 
“Agreement”: this Credit Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.
 
 
“Alternative Currency”: Canadian dollars.
 
 
“Applicable Margin”: a percentage per annum equal to (i) in the case of First
Priority Term Loans (including Additional First Priority Term Loans) maintained
as (A) Base Rate Loans, 1.875% and (B) Eurodollar Loans, 2.875%; provided that
if on the Closing Date the Applicable Margins applicable to Revolving Loans, as
determined pursuant to the Applicable Revolving Loan Pricing Grid below, would
be 2.50% (for Base Rate Loans) and 3.50% (for Eurodollar Loans), such higher
margins shall instead constitute the Applicable Margins for the First Priority
Term Loans (including Additional First Priority Term Loans) for all periods from
and after the Closing Date, (ii) in the case of Revolving Loans and Swingline
Loans, (x) on the Closing Date, the Applicable Margin will be the rate per annum
set forth under the relevant column heading in the Applicable Revolving Loan
Pricing Grid based upon the Borrower’s corporate family rating by Moody’s and
the Borrower’s corporate credit rating by S&P, in each case on the Closing Date
and (y) thereafter, the Applicable Margin will be the rate per annum set forth
under the relevant column heading in the Applicable Revolving Loan Pricing Grid
based upon the Borrower’s corporate family rating by Moody’s and the Borrower’s
corporate credit rating by S&P, in each case as of the relevant date of
determination.
 
 
“Applicable Revolving Loan Pricing Grid”: the table set forth below:
 
 
-3-
 
 
 
 

--------------------------------------------------------------------------------

 


 

               
S&P Corporate
Credit
Rating/Moody’s
Corporate Family
Rating of the
Borrower
 
Applicable Margin
for Eurodollar Loans
 
Applicable Margin
for Base Rate Loans
BB-/Ba3
(with stable
outlook)
 
2.125%
 
1.125%
     
B+/B1
(with stable
outlook)
 
2.375%
 
1.375%
     
B/B2
(with stable
outlook)
 
2.875%
 
1.875%
     
B-/B3 or lower
 
3.50%
 
2.50%

 
For the purposes of the Applicable Revolving Loan Pricing Grid, in the event of
a split rating, the Applicable Margin shall be determined by reference to the
rating issued by Moody’s. If either Moody’s or S&P indicates that the outlook is
negative, the Applicable Margin shall be based upon a level below the rating
issued by Moody’s or S&P, as the case may be. If Moody’s or S&P shall withdraw
any rating, the rating of the rating agency not so withdrawn shall apply for
purposes of determining the Applicable Margin. If the rating system of Moody’s
or S&P shall change, or either such rating agency shall cease to be in the
business of rating corporations, the Borrower and the Administrative Agent, with
the consent of the Required Lenders, shall negotiate in good faith if necessary
to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the rating shall be determined by reference to the rating
most recently in effect prior to such change or cessation. Any change in the
calculation of the Applicable Margin with respect to the Borrower that is caused
by a change in the rating will become effective on the date of the change of the
rating.
 
 
“Approved Electronic Communication”: any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 9.2.
 
 
“Approved Fund”: as defined in Section 9.6(b)(ii).
 
 
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clauses (a), (b), (c),
(d), (e), (f), (g), (h), (j) and (k) of Section 6.4 (or any Disposition of the
type described in such clauses if undertaken
 
 
-4-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
by a Global Entity which is not a Restricted Subsidiary)), and including the
entry by any Global Entity into any Contractual Obligation for the sale of any
property when such contractual obligation has resulted in a payment for such
property prior to the delivery thereof, that yields gross proceeds to any Global
Entity (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $5,000,000.
 
 
“Assignee”: as defined in Section 9.6(b).
 
 
“Assignment and Acceptance”: an assignment and acceptance entered into by a
Lender and an Assignee and accepted by the Administrative Agent, substantially
in the form of Exhibit C.
 
 
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.24, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero (collectively, as to all
Lenders the “Available Revolving Commitments”).
 
 
“Bankrupt Subsidiary”: any Subsidiary of the Borrower that is a debtor under the
Bankruptcy Code immediately after the Closing Date.
 
 
“Bankruptcy Code”: The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§101 et seq.
 
 
“Bankruptcy Court”: the United States Bankruptcy Court for the Southern District
of New York, or any other court having jurisdiction over the Cases from time to
time.
 
 
“Base Rate”: for any day, the higher of (a) the Federal Funds Effective Rate
plus one half of one percent ( 1/2%) per annum or (b) the Prime Rate. Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
 
 
“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.
 
 
“Benefited Lender”: the meaning set forth in Section 9.7(a).
 
 
“Blue Spruce Refinancing Facility”: a credit facility with Blue Spruce Energy
Center, LLC as borrower, in a maximum original principal amount not to exceed
$100 million, entered into to (among other things) repay or redeem outstanding
indebtedness of Blue Spruce Energy Center, LLC.
 
 
-5-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Board of Governors”: the Board of Governors of the Federal Reserve System of
the United States or any Governmental Authority which succeeds to the powers and
functions thereof.
 
 
“Borrower”: the meaning set forth in the preamble to this Agreement.
 
 
“Borrowing”: the making of Loans by the Lenders on a single Borrowing Date.
 
 
“Borrowing Date”: any Business Day specified in a notice pursuant to Section 2.4
as a date on which the Borrower requests a Loan hereunder.
 
 
“Bridge Loan Agent”: Goldman Sachs Credit Partners L.P., in its capacity as
administrative agent under the Bridge Loan Agreement, and any successor
administrative agent thereto in such capacity.
 
 
“Bridge Loan Agreement”: the Bridge Loan Agreement, dated as of the date hereof,
among the Borrower, the Bridge Loan Agent and the Bridge Loan Lenders, in a
maximum principal amount not to exceed $300,000,000, as such Bridge Loan
Agreement may be amended, supplemented, modified, refinanced, renewed, replaced
or extended from time to time.
 
 
“Bridge Loan Documents”: the Bridge Loan Agreement and any other loan documents
executed or delivered in connection therewith, as the same may be amended,
supplemented, modified, refinanced, renewed, replaced or extended from time to
time.
 
 
“Bridge Loan Facility”: the senior secured bridge loan facility provided to the
Borrower and certain of its Subsidiaries pursuant to the Bridge Loan Agreement
and any refinancings, replacements, renewals or extensions thereof permitted
under Section 6.1(m).
 
 
“Bridge Loan Lenders”: the “Lenders” from time to time party to, and as defined
under, the Bridge Loan Agreement.
 
 
“Bridge Loan Obligations”: any and all “Obligations” under, and as defined in,
the Bridge Loan Agreement.
 
 
“Bridge Loans”: any and all loans outstanding under the Bridge Loan Agreement.
 
 
“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or permitted to close (and, for a
Letter of Credit, other than a day on which the Fronting Bank issuing such
Letter of Credit is closed), provided that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
 
 
“CalGen Makewhole Payment”: the aggregate amount, if any, of any actual or
potential claims, premiums or penalties related to (i) any “makewhole”,
repayment, prepayment or call provisions, (ii) any contract defaults or (iii)
any contractual damages, in each case payable to the holders of the CalGen
Prepetition Secured Obligations in connection with the repayment of the CalGen
Prepetition Secured Obligations.
 
 
-6-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
“CalGen Prepetition Secured Obligations”: the obligations under the (a) the
$235,000,000 First Priority Secured Floating Rate Notes Due 2009, issued by
Calpine Generating Company, LLC (“CalGen”) and CalGen Finance Corporation
(“CalGen Finance”) pursuant to that certain first priority indenture, dated as
of March 23, 2004, among CalGen, CalGen Finance and Wilmington Trust FSB, as
first priority trustee; (b) the $600,000,000 First Priority Secured
Institutional Terms Loans Due 2009, issued by CalGen pursuant to that certain
Credit and Guarantee Agreement, dated as of March 23, 2004 among CalGen, the
guarantor subsidiaries of CalGen listed therein, Morgan Stanley Senior Funding,
Inc., as administrative agent, sole lead arranger and sole bookrunner, and the
various lenders named therein; (c) the $200,000,000 First Priority Revolving
Loans issued on or about March 23, 2004 pursuant to that Amended and Restated
Agreement, among CalGen, the guarantors party thereto, the lenders party
thereto, The Bank of Nova Scotia, as administrative agent, L/C Bank, lead
arranger and sole bookrunner, Bayerische Landesbank, Cayman Islands Branch, as
arranger and co-syndication agent, Credit Lyonnais, New York Branch, as arranger
and co-syndication agent, ING Capital LLC, as arranger and co-syndication agent,
Toronto Dominion (Texas) Inc., as arranger and co-syndication agent, and Union
Bank of California, N.A., as arranger and co-syndication agent; (d) the
$640,000,000 Second Priority Secured Floating Rate Notes Due 2010, issued by
CalGen and CalGen Finance pursuant to that certain second priority indenture,
dated as of March 23, 2004, among CalGen, CalGen Finance and Wilmington Trust
FSB, as second priority trustee; (e) the $100,000,000 Second Priority Secured
Term Loans Due 2010, issued by CalGen pursuant to that certain Credit and
Guarantee Agreement, dated as of March 23, 2004, among CalGen, the guarantor
subsidiaries of CalGen listed therein, Morgan Stanley Senior Funding, Inc., as
administrative agent, sole lead arranger and sole bookrunner and the various
lenders named therein; and (f) the $680,000,000 Third Priority Secured Floating
Rate Notes Due 2011 and the $150,000,000 11.5% Third Priority Secured Notes Due
2011, in each case issued by CalGen and CalGen Finance pursuant to that certain
third priority indenture, dated as of March 23, 2004, among CalGen, CalGen
Finance and Wilmington Trust Company FSB, as third priority trustee.
 
 
“Canadian 2008 Tax Refund”: any cash tax refund received by the Borrower or any
of its Subsidiaries from Canadian taxing authorities with respect to tax periods
ending prior to the Closing Date.
 
 
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of (i) all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on the balance sheet of such
Person and (ii) (without duplication) all major maintenance expenses of such
Person incurred during such period and included in any calculation of
Consolidated EBITDA for such period pursuant to clause (m) of the definition of
Consolidated EBITDA. “Capital Expenditures” shall not include (a) expenditures
made as part of (x) a Permitted Acquisition or as (y) an acquisition permitted
under Section 6.3(a), (b) or (c) or (z) an Investment permitted to be made under
Section 6.6(k), (m) or (n), (b) expenditures made in connection with the
replacement, substitution or restoration of assets (i) to the extent financed
with Reinvestment Deferred Amounts or otherwise from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored to the
extent not required to prepay the First Priority Term Loans pursuant to Section
2.16 or the Bridge Loans pursuant to Section 2.7 of the Bridge Loan
 
 
-7-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Agreement or (ii) to the extent funded with awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced or
restored to the extent not required to prepay the First Priority Term Loans
pursuant to Section 2.16 or the Bridge Loans pursuant to Section 2.7 of the
Bridge Loan Agreement, (c) the purchase price of equipment that is purchased
simultaneously with the trade in of existing equipment to the extent of the
credit granted by the seller of such equipment for the equipment being traded in
at such time or (d) the purchase price of tangible fixed assets and other
capital expenditures made with Net Cash Proceeds to the extent such Net Cash
Proceeds are not required to prepay the First Priority Term Loans pursuant to
Section 2.16 or the Bridge Loans pursuant to Section 2.7 of the Bridge Loan
Agreement.
 
 
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
 
“Cases”: the meaning set forth in the Introductory Statement to this Agreement.
 
 
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
one year from the date of acquisition; (d) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than thirty (30) days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through
 
 
-8-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
(f) of this definition; or (h) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
 
 
“CCFC Guaranty”: the guaranty by the Borrower in favor of Calpine Construction
Finance Company, L.P. (“CCFC”), Hermiston Power Partnership and Brazos Valley
Energy LP of the obligations of Calpine Energy Services, L.P. (“CES”) under the
Index Based Gas Sale and Power Purchase Agreement, dated as of August 14, 2003,
as amended, pursuant to which CCFC purchases natural gas from CES for its power
generating facilities, and CES purchases power generated by the facilities from
CCFC, as such guaranty is in effect on the date hereof and as it may hereafter
be amended, supplemented, modified, refinanced, renewed, replaced or extended
from time to time to the extent permitted hereunder.
 
 
“Change of Control”: (i) the acquisition after the Closing Date of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof) of shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; (ii) the occupation of a majority of
seats (other than vacant seats) on the Board of Directors of the Borrower by
Persons who were neither nominated by the Board of Directors of the Borrower on
the Closing Date or appointed or nominated by directors so nominated; or (iii)
the occurrence of a Specified Change of Control; provided that no Change of
Control shall be deemed to have occurred as a result of the consummation of a
Plan of Reorganization.
 
 
“Closing Date”: the date on which the conditions precedent set forth in Section
4.1 shall have been satisfied or waived, which date is January 31, 2008.
 
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
 
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
 
 
“Collateral Agency and Intercreditor Agreement”: the Collateral Agency and
Intercreditor Agreement, substantially in the form attached hereto as Exhibit N.
 
 
“Collateral Agent”: the meaning set forth in the preamble to this Agreement.
 
 
“Collateral Requirements”: with respect to (x) the use of the proceeds of
Incremental Term Loans and up to $500,000,000 of proceeds of DIP Term Loans made
on the Existing DIP Closing Date and (y) the use of proceeds of Junior Lien
Indebtedness permitted to be incurred under Section 6.1(y), in each case to
repay or redeem secured debt, secured lease obligations or preferred securities
of any project level Subsidiary of the Borrower, the requirement that (a) the
Subsidiary that is the borrower, lessee or issuer of such repaid or redeemed
debt, lease or preferred securities, respectively, shall, upon such repayment or
redemption, execute and deliver to the Administrative Agent an agreement or
agreements reasonably satisfactory to the Administrative Agent (and consistent
in all material respects with the Guarantee and Collateral Agreement), pursuant
to which such Subsidiary shall guaranty the Obligations on substantially the
same terms as the Guarantors and shall pledge its assets to
 
 
-9-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
secure such guaranty on substantially the same terms as the Guarantors (except
in each case to the extent such guaranty or pledge would constitute a default
under Contractual Obligations of such Subsidiary or its direct or indirect
parent or Subsidiaries existing on the Closing Date (or entered into after the
Closing Date and otherwise permitted under this Agreement) and then in effect,
or would be prohibited by, or constitute a breach or default under or result in
the termination of, or require any consent requested by such Subsidiary and not
obtained under, any license or Contractual Obligation existing on the Closing
Date (or entered into after the Closing Date and otherwise permitted under this
Agreement) and then in effect, but only to the extent, and for so long as, such
prohibition is not terminated, rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code); it being understood that each such
guaranty shall be limited in maximum dollar amount or otherwise to the extent
such limit is required so that such guaranty would not constitute a default
under any such Contractual Obligations of such Subsidiary existing on the
Closing Date (or entered into after the Closing Date and otherwise permitted
under this Agreement) and then in effect (it being understood that such limit
shall be determined without imposing any obligation on the part of the Borrower
or any Subsidiary to increase the amount of letters of credit or other credit
support it then has in effect for any such Contractual Obligations), or would
not be prohibited by, or constitute a breach or default under or result in the
termination of, and would not require any consent requested by such Subsidiary
and not obtained under, any license or Contractual Obligation existing on the
Closing Date (or entered into after the Closing Date and otherwise permitted
under this Agreement) and then in effect, but only to the extent, and for so
long as, such prohibition is not terminated, rendered unenforceable or otherwise
deemed ineffective by the Uniform Commercial Code), and (b) the outstanding
equity interests in such Subsidiary and each intermediate holding company
between such Subsidiary and the Borrower (except to the extent a pledge thereof
would constitute a default under a Contractual Obligation of such Subsidiary (or
its Subsidiaries) or such intermediate holding company (or the parent thereof)
existing on the Closing Date (or entered into after the Closing Date and
otherwise permitted under this Agreement) and then in effect, would be
prohibited by, or constitute a breach or default under or result in the
termination of, or require any consent requested by such Subsidiary or such
intermediate holding company (or the parent thereof) and not obtained under, any
license or Contractual Obligation existing on the Closing Date (or entered into
after the Closing Date and otherwise permitted under this Agreement) and then in
effect, but only to the extent, and for so long as, such prohibition is not
terminated, rendered unenforceable or otherwise deemed ineffective by the
Uniform Commercial Code)) shall be, upon such repayment or redemption, pledged
as Collateral; provided, however, (x) in no event shall the value of the
additional assets securing the Obligations as a result of the repayment of such
debt, lease obligations or securities be less than value of the Liens securing
such debt, lease obligations or securities so repaid and (y) to the extent that
any such Liens on such assets are prohibited by restrictions described in the
foregoing, neither the Borrower nor any Subsidiary thereof shall permit any
additional consensual Liens (other than Liens of the type permitted to be
incurred under Section 6.2(b), (c), (d), (e), (g), (h), (i), (k), (l), (m), (n),
(t), (u), (w) or (z)) on such assets following such repayment or redemption.
Notwithstanding anything herein to the contrary, the Collateral Requirements
shall not apply with respect to a repayment or redemption of the secured
obligations associated with the Blue Spruce Energy Center project.
 
 
“Commitment”: as to any Lender, the Revolving Commitment of such Lender.
 
 
-10-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Commitment Fee”: the meaning set forth in Section 2.24.
 
 
“Commitment Fee Rate”: 1/ 2 of 1% per annum.
 
 
“Commitment Letter”: the amended and restated commitment letter, dated December
13, 2007, by and among the Borrower, GSCP, CS, Credit Suisse Securities (USA)
LLC, DBSI, Deutsche Bank Trust Company Americas and MSSF.
 
 
“Commitment Percentages”: the collective reference to the Revolving Commitment
Percentages and the First Priority Term Percentages; individually, as to any
Revolving Commitment Percentage or First Priority Term Percentage, a “Commitment
Percentage”.
 
 
“Commodity Hedge Agreements”: any agreement providing for swaps (including
without limitation heat rate swaps), caps, collars, puts, calls, floors,
futures, options, spots, forwards, power purchase, tolling or sale agreements,
fuel purchase or sale agreements, emissions credit purchase or sales agreements,
power transmission agreements, fuel transportation agreements, fuel storage
agreements, netting agreements, or commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements, entered into in the ordinary course of business in order to manage
fluctuations in the price or availability of any commodity.
 
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.
 
 
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit K.
 
 
“Conduit Lender”: any special purpose Person organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent; provided, that the designation by any Lender of a Conduit
Lender shall not relieve the designating Lender of any of its obligations to
fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to any provision of any Loan Document than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.
 
 
“Confidential Information Memorandum”: the Confidential Information Memorandum
dated February 2007 and furnished to certain Lenders.
 
 
-11-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
“Confirmation Order”: the meaning set forth in the Introductory Statement to
this Agreement.
 
 
“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.
 
 
“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.
 
 
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and only to the extent deducted in determining
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense (inclusive of letter of credit fees, commitment fees and
similar items included in determining Consolidated Interest Expense, and
amortization of deferred financing fees and original issue discount), (c)
depreciation and amortization expense, (d) amortization of intangibles and
organization costs, (e) any extraordinary or non-recurring non-cash expenses or
losses, whether or not otherwise includable as a separate item in the statement
of such Consolidated Net Income for such period, (f) non-cash losses on sales or
impairments of assets, (g) unrealized gains or losses and any non-cash realized
gains or losses recognized in accordance with SFAS No. 133 and SFAS No. 123R,
(h) non-cash charges attributable to SFAS No. 150, (i) operating lease expense,
(j) distributions received from unconsolidated investments, (k) non-cash losses
attributable to translations of intercompany foreign currency transactions, (l)
Restructuring Costs, and (m) major maintenance expense as reflected in
Consolidated Net Income and minus, (a) to the extent included in the statement
of such Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets), (iii)
income tax credits (to the extent not netted from income tax expense), (iv) any
non-cash gain recorded on the repurchase or extinguishment of debt and (v) any
other non-cash non-operating income, (b) income/loss from unconsolidated
investments, and (c) non-cash gains attributable to translations of intercompany
foreign currency transactions. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio or the
Consolidated Senior Leverage Ratio, (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such
 
 
-12-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Reference Period, and (iii) any pro forma calculation contemplated by clause (i)
or (ii) of this sentence shall also give pro forma effect to any related cost
savings to the extent such cost savings would be permitted or required to be
reflected in pro forma financial information by Regulation S-X under the
Securities Act of 1933, as amended, together with those cost savings that are
certified by a Financial Officer of the Borrower as having been realized or for
which the necessary steps for realization have been taken or are reasonably
expected to be taken within 12 months following such calculation. As used in
this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Subsidiaries in
excess of $20,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $20,000,000.
For purposes of calculating pro forma compliance with the financial covenants
set forth in Section 6.17 as at the Closing Date, Consolidated EBITDA shall be
calculated for the period of twelve consecutive months most recently ended for
which an unaudited balance sheet and statement of income are available to the
Borrower (and same shall be made available also to the Lenders). For purposes of
calculating Consolidated EBITDA (and Consolidated Net Income) for the Borrower
and its Subsidiaries for periods that include periods prior to the Closing Date,
the Borrower and its Subsidiaries shall include such Persons as debtors and
debtors in possession.
 
 
“Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
 
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its consolidated Subsidiaries (excluding any Designated Project Subsidiary) for
such period with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries (excluding any Designated Project Subsidiary), operating lease
expense of the Borrower and its Subsidiaries (excluding any Designated Project
Subsidiary), and dividends paid in cash in respect of preferred Capital Stock of
the Borrower and its Subsidiaries excluding any Designated Project Subsidiary
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), net of interest income
during such period, in each case determined on a consolidated basis in
accordance with GAAP (it being understood that Consolidated Interest Expense
shall not include interest expense with respect to the promissory note
transferred pursuant to the purchase agreement described in the definition of
Existing Gilroy Indebtedness). For purposes of determining pro forma compliance
with the Consolidated Interest Coverage Ratio as at the Closing Date,
Consolidated Interest Expense shall be calculated as if all outstanding
Indebtedness of the Borrower and its consolidated Subsidiaries excluding any
Designated Project Subsidiary (assuming that the interest rate accruing on such
Indebtedness for the twelve month period most recently ended was equal to the
Eurodollar Rate (or the equivalent thereof under any documentation governing
such Indebtedness) with three-month interest periods applicable thereto),
immediately after giving effect to the occurrence of the Closing Date and giving
effect to all repayments of Indebtedness and other obligations on such date, had
been outstanding on the first day of the twelve-month period most recently
ended.
 
 
-13-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Consolidated Leverage Ratio”: as at any day, the ratio of (a) Consolidated
Total Net Debt on such day to (b) Consolidated EBITDA for the four consecutive
fiscal quarter period ending on (or, if such day is not the last day of a fiscal
quarter, most recently prior to and for which the calculation for such period is
available) such day or, in the case of the Closing Date, for the period of
twelve consecutive months most recently ended for which an unaudited balance
sheet and statement of income are available to the Borrower (and same shall be
made available also to the Lenders).
 
 
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries (excluding any Designated Project
Subsidiary), determined on a consolidated basis in accordance with GAAP, plus
the amount of any interest payments, dividends or other distributions made by
any Designated Project Subsidiary to the Borrower or any of its Subsidiaries;
provided that there shall be excluded the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its Subsidiaries.
 
 
“Consolidated Senior Debt”: at any date, the Consolidated Total Net Debt, less
(without duplication) to the extent included therein: (i) Bridge Loans, (ii)
Subordinated Indebtedness, (iii) Junior Lien Indebtedness and (iv) Indebtedness
of the Borrower and Guarantors (so long as no other Subsidiary of the Borrower
is an obligor or a guarantor thereof) that is unsecured.
 
 
“Consolidated Senior Leverage Ratio”: as at any day, the ratio of (a)
Consolidated Senior Debt on such day to (b) Consolidated EBITDA for the four
consecutive fiscal quarter period ending on (or, if such day is not the last day
of a fiscal quarter, most recently prior to and for which the calculation for
such period is available) such day or, in the case of the Closing Date, for the
period of twelve consecutive months most recently ended.
 
 
“Consolidated Total Net Debt”: at any date, the aggregate amount of all
Indebtedness of the Borrower and its Subsidiaries (to the extent required to be
reflected as a liability on the consolidated balance sheet of the Borrower and
its Subsidiaries in accordance with GAAP) at such date (excluding, however, any
(x) Limited Recourse Debt of any Designated Project Subsidiary that would
otherwise be included, (y) liabilities under or in respect of Swap Agreements or
Guarantee Obligations in respect of Swap Agreements that would otherwise be
included and (z) the Existing Gilroy Indebtedness that would otherwise be
included), determined on a consolidated basis in accordance with GAAP, less any
Unrestricted cash and Unrestricted Cash Equivalents held by the Borrower and its
Subsidiaries at such date.
 
 
“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
 
 
“CS”: the meaning set forth in the preamble to this Agreement.
 
 
“DBSI”: the meaning set forth in the preamble to this Agreement.
 
 
-14-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the expiration of applicable cure or grace
periods, or both, has been satisfied.
 
 
“Designated Project Subsidiaries”: (a) any Project Subsidiary formed by the
Borrower or any of its Subsidiaries after the Closing Date, (b) Otay Mesa Energy
Center, LLC, Calpine Greenfield (Holdings) Corporation and Russell City Energy
Center, LLC and (c) any Subsidiary of the Borrower that was a Guarantor but has
been subsequently designated by a Responsible Officer (pursuant to a written
notice to the Administrative Agent) not to be a Guarantor, but only if (i) the
amount of Investments permitted under Section 6.6(m) shall be reduced by an
amount equal to the fair market value of the assets of such Subsidiary at the
time of such designation, less any interest payments, dividends or other
distributions by such Subsidiary thereafter received (whether directly or
indirectly) by any Loan Party and (ii) such designation would not reduce the
then available basket under Section 6.6(m) below zero.
 
 
“DIP Default”: the meaning set forth in Section 4.1(o).
 
 
“DIP Letters of Credit”: the collective reference to the Letters of Credit
issued and outstanding under the Existing DIP Agreement as of the Closing Date
for the account of the Borrower and identified on Schedule 1.1B and deemed to be
made under this Agreement pursuant to Section 2.7(a).
 
 
“DIP Revolving Loan Commitment”: with respect to each Lender, such Lender’s
Revolving Commitment (as defined in the Existing DIP Agreement) outstanding
immediately prior to the occurrence of the Closing Date.
 
 
“DIP Revolving Loans”: with respect to each Lender, such Lender’s Revolving
Loans (as defined in the Existing DIP Agreement) outstanding immediately prior
to the occurrence of the Closing Date.
 
 
“DIP Term Loans”: with respect to each Lender, such Lender’s First Priority Term
Loans (as defined in the Existing DIP Agreement) outstanding immediately prior
to the occurrence of the Closing Date.
 
 
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
 
“Disqualified Capital Stock”: any Capital Stock which by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event:
 
 
(1) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;
 
 
(2) is convertible or exchangeable for Indebtedness or Disqualified Capital
Stock (excluding Capital Stock which is convertible or exchangeable solely at
the option of the Borrower or a Restricted Subsidiary); or
 
 
-15-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
(3) is redeemable at the option of the holder of the Capital Stock in whole or
in part, in each case on or prior to the earlier of (x) the date on which there
are no Loans outstanding and the Commitments have been terminated and (y) six
months after the Stated Maturity, provided that only the portion of Capital
Stock which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date will be deemed to be Disqualified Capital Stock; provided, further
that any Capital Stock that would constitute Disqualified Capital Stock solely
because the holders thereof have the right to require the Borrower to redeem or
repurchase such Capital Stock upon the occurrence of a change of control or
asset sale shall not constitute Disqualified Capital Stock if the terms of such
Capital Stock (and all such securities into which it is convertible or for which
it is exchangeable) provide that the Borrower may not repurchase or redeem any
such Capital Stock (and all such securities into which it is convertible or for
which it is exchangeable) pursuant to such provision prior to the repayment in
full of the Loans and the Bridge Loans and termination of the Total Revolving
Commitments.
 
 
“Documentation Agents”: as defined in the preamble.
 
 
“Dollar Amount”: at any time (a) as to any amount in Dollars, such amount and
(b) as to any amount in an Alternative Currency, the then Dollar Equivalent
thereof.
 
 
“Dollar Equivalent”: with respect to any amount of an Alternative Currency on
any date, the equivalent amount in Dollars of such amount of Alternative
Currency as determined by the Administrative Agent in accordance with Section
1.4 using the applicable Exchange Rate.
 
 
“Dollars” and “$”: dollars in lawful currency of the United States.
 
 
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
 
“ECF Percentage”: 50%; provided that, with respect to each fiscal year of the
Borrower ending on or after the Closing Date occurs, the ECF Percentage shall be
reduced to 25% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is not greater than 5.00 to 1.00.
 
 
“Eligible Commodity Hedge Agreement”: (i) any agreement in effect on the Closing
Date that constituted (immediately prior to the Closing Date) an “Eligible
Commodity Hedge Agreement” as defined in the Existing DIP Agreement, and (ii)
any Commodity Hedge Agreement entered into (or amended) by any Loan Party with a
counterparty from time to time in the ordinary course of business, consistent
with Prudent Industry Practice and not for speculative purposes, it being
understood that whether a Commodity Hedging Agreement satisfies the criteria in
this clause (ii) shall be determined at the time such agreement is entered into
and/or amended. For the avoidance of doubt, the following transactions shall
always be considered speculative and not be included in clause (ii) hereof: (i)
any fixed price purchase of fuel that does not have an associated fixed price
electricity sale; (ii) any fixed price sale of electricity that does not have an
associated fixed price fuel purchase or is not used to hedge the heat rate
differential
 
 
-16-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
between the Projects and the market or used to hedge any geothermal or storage
Project; and (iii) any fixed price sale of fuel, other than forward sales of
fuel to hedge the heat rate differential between the Borrower’s (and its
Subsidiaries’) Projects and the market or used to hedge any geothermal or
storage Project.
 
 
“Eligible Commodity Hedge Financing”: any letter of credit and/or revolving loan
facility (including a commodity collateral revolving loan facility) that is
entered into by a Loan Party so long as (i) such letters of credit or the
proceeds of such facility are applied solely to collateralize obligations of the
Loan Parties to the counterparties under the Eligible Commodity Hedge Agreements
to the extent that such counterparties are not otherwise secured by the
Collateral and (ii) the obligations of the Loan Parties under such facility are
secured by the Collateral pursuant to Section 6.2(n) on a pari passu basis with
the Eligible Commodity Hedge Agreements and are not secured by any other assets
of the Loan Parties.
 
 
“Eligible Facility”: a gas-fired electric generation facility with a nominal
capacity of 1000 MW or less.
 
 
“Environmental Laws”: any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time hereafter be in effect.
 
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
 
“ERISA Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
 
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.
 
 
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of the relevant Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this
 
 
-17-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
definition, the “Eurodollar Base Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
 
 
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
 
 
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 

             
Eurodollar Base Rate
       
1.00 - Eurocurrency Reserve Requirements
   

 
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
 
“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
 
“Excess Cash Flow”: for any fiscal year of the Borrower (it being understood
that in the case of the fiscal year of the Borrower during which the Closing
Date occurs, the references to such fiscal year for which Excess Cash Flow is
being calculated shall mean the period commencing on the first day of the month
immediately following the Closing Date through the last day of such fiscal year;
provided that such calculation shall be adjusted in a manner to be agreed upon
by the Borrower and the Administrative Agent to take into account the period
from the day immediately following the Closing Date until the first day of the
month immediately following the Closing Date), the excess, if any, of (a) the
sum, without duplication, of (i) Consolidated Net Income for such fiscal year,
(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income except to the
extent that they represent a future cash loss, (iii) decreases in Consolidated
Working Capital for such fiscal year, (iv) the aggregate net amount of loss on
the Disposition of property by the Borrower and its Subsidiaries during such
fiscal year (other than sales in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income and (v) all amounts
excluded from Excess Cash Flow in a prior period pursuant to following clause
(b)(ix), to the extent such amounts become permitted, during the period for
which Excess Cash Flow is being determined, to be paid in cash to the Borrower
or a Guarantor as a dividend, advance or other investment or distribution over
(b) the sum, without duplication, of (i) the amount of all non-cash credits
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by the Borrower and its Subsidiaries in cash during such fiscal
year on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such expenditures and any such
expenditures financed with (x) the proceeds of any Reinvestment Deferred Amount
not included in Consolidated Net Income or (y)
 
 
-18-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Capital Stock or proceeds therefrom), (iii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanying permanent optional reductions of the Revolving
Commitments, the aggregate amount of all regularly scheduled principal payments
of the First Priority Term Loans actually made during such fiscal year, the
aggregate principal amount of all optional prepayments of the First Priority
Term Loans and Bridge Loans and payments at maturity of the Bridge Loans, in
each case, actually made during such fiscal year and only to the extent funded
by amounts included in Consolidated Net Income for such fiscal year and not
funded by proceeds of Indebtedness, Asset Sales, Extraordinary Receipts or
Capital Stock, (iv) the aggregate amount of all regularly scheduled principal
payments of Funded Debt (excluding the First Priority Term Loans and the Bridge
Loans) of the Borrower and its Subsidiaries made during such fiscal year (other
than (x) in respect of any revolving credit facility to the extent there is not
an equivalent permanent reduction in commitments thereunder or (y) made with
amounts previously deducted from Excess Cash Flow pursuant to clause (b)(viii)
below), (v) increases in Consolidated Working Capital for such fiscal year, (vi)
the aggregate net amount of gain on the Disposition of property by the Borrower
and its Subsidiaries during such fiscal year (other than sales in the ordinary
course of business), to the extent such amounts are included in arriving at such
Consolidated Net Income, (vii) the amount actually paid in cash (excluding cash
paid with proceeds of Indebtedness, Reinvestment Deferred Amounts, Extraordinary
Receipts or issuances of Capital Stock) in respect of Permitted Acquisitions
made by the Borrower or its Subsidiaries pursuant to Section 6.3(g), (viii)
amounts required to be funded by the Borrower or any Subsidiary into reserves
pursuant to Limited Recourse Debt existing on the Closing Date or permitted to
be incurred hereunder, and (ix) amounts otherwise included in Consolidated Net
Income for such fiscal year that are attributable to Subsidiaries of the
Borrower that are not Guarantors but that are not permitted or are unable (other
than as a result of an optional payment or optional prepayment), as of the
relevant Excess Cash Flow Application Date for the Excess Cash Flow for such
fiscal year, to be paid in cash to the Borrower or a Guarantor as a dividend,
advance or other investment or distribution.
 
 
“Excess Cash Flow Application Date”: as defined in Section 2.16(d).
 
 
“Exchange Rate”: on any day, with respect to any Alternative Currency, the rate
at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., New York time, on such date on the Bloomberg Cross
Currency Key Page for such Alternative Currency. In the event that such rate
does not appear on any Bloomberg Cross Currency Key Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be selected by the Administrative Agent, or, in
the event no such service is selected, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 10:00 A.M., local
time, on such date for the purchase of the relevant currency for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.
 
 
-19-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
“Excluded Subsidiary”: (a) any Foreign Subsidiary, (b) any Bankrupt Subsidiary
for so long as such Bankrupt Subsidiary is a debtor under the Bankruptcy Code,
(c) any Designated Project Subsidiary, (d) any Subsidiary of the Borrower that
is (A) a Domestic Subsidiary of the Borrower substantially all of the assets of
which consist of the Capital Stock of one or more Foreign Subsidiaries or (B) a
Domestic Subsidiary of the Borrower substantially all of the assets of which
consist of the Capital Stock of one or more Subsidiaries described in clause (A)
hereof (whether such ownership is directly held or through another one or more
such Subsidiaries), (e) any Subsidiary of the Borrower (other than a Material
Subsidiary) and any Material Project Subsidiary, in each case with respect to
which the Borrower has provided supporting documentation no less than 20 days
prior to the Closing Date to the Administrative Agent of a Guarantee Restriction
existing as of the Closing Date, (f) any Subsidiary of Calpine Energy Services
Holdings, Inc. listed on Schedule 1.1E, (g) any Subsidiary which the Borrower
requests to be an Excluded Subsidiary which is satisfactory to the
Administrative Agent and (h) any Material Subsidiary (other than any Geysers
Entity, any Subsidiary of Calpine Energy Services Holdings, Inc. listed on
Schedule 1.1E, any of Calpine Calgen Holdings, Inc. and its Subsidiaries and any
Material Project Subsidiary) with respect to which the Borrower has provided
supporting documentation no less than 20 days prior to the Closing Date to the
Administrative Agent of a Guarantee Restriction existing as of the Closing Date.
 
 
“Existing DIP Agreement”: the meaning set forth in the recitals hereto.
 
 
“Existing DIP Closing Date”: the date on which the conditions precedent set
forth in Section 4.1 of the Existing DIP Agreement shall have been satisfied or
waived, which date is March 29, 2007.
 
 
“Existing Gilroy Indebtedness”: obligations of the Borrower and its Subsidiaries
under the purchase agreement dated as of October 30, 2003, as amended, by and
among the Borrower, Calpine Gilroy Cogen, L.P., BNY Asset Solutions LLC and the
buyers party thereto, and their related guaranty, which obligations shall not
exceed $101 million.
 
 
“Extensions of Credit”: collectively, Loans and/or Letters of Credit hereunder;
individually, as to any Loan or any Letter of Credit, an “Extension of Credit.”
 
 
“Extraordinary Receipts”: any amounts received by any Global Entity in respect
of any federal or state income tax refunds and pension plan reversions in excess
of $50,000,000 in any fiscal year of the Borrower; provided, that no portion of
the Canadian 2008 Tax Refund shall be considered an Extraordinary Receipt, and
no portion of any tax refund with respect to taxes paid on account of a fiscal
year prior to the year ending December 31, 2008 shall be considered an
Extraordinary Receipt.
 
 
“Facility”: each of the First Priority Term Facility and the Revolving Facility.
 
 
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by GSCP from three federal funds brokers
of nationally recognized standing selected by it.
 
 
-20-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December and (b) the last day of the Revolving Commitment Period.
 
 
“Fees”: collectively, the Commitment Fees, Letter of Credit Fees, the fees
payable to CS, GSCP, Deutsche Bank Securities Inc., J.P. Morgan Securities Inc.
and Morgan Stanley Senior Funding, Inc., as separately agreed by the Borrower,
the fees referred to in Sections 2.24, 2.25 or 9.5 and any other fees payable by
any Loan Party pursuant to this Agreement or any other Loan Document.
 
 
“Financial Officer”: the Chief Financial Officer, Principal Accounting Officer,
Controller or Treasurer of the Borrower.
 
 
“First Priority Term Facility”: the facility under which the First Priority Term
Loans (including, without limitation, the Additional First Priority Term Loans
and the Incremental Term Loans) were and may be made.
 
 
“First Priority Term Lender”: each Lender that holds a First Priority Term Loan
(including, without limitation, an Additional First Priority Term Loan and an
Incremental Term Loan).
 
 
“First Priority Term Loan”: as to any Lender, the collective reference to (a)
any first priority term loans deemed to be made by such Lender pursuant to
Section 2.1(a), (b) any Additional First Priority Term Loans made by such Lender
pursuant to Section 2.1(b) and (c) any Incremental Term Loans made by such
Lender pursuant to Section 2.27.
 
 
“First Priority Term Percentage”: as to any First Priority Term Lender at any
time, the percentage which such Lender’s First Priority Term Loans then
constitutes of the aggregate First Priority Term Loans of all First Priority
Term Lenders.
 
 
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
 
“Freeport Guaranty”: the guaranty by the Borrower dated as of April 26, 2007, in
favor of The Dow Chemical Company, of certain obligations of Freeport Energy
Center, LP relating to the Freeport Energy Center project, as such guaranty is
in effect on the date hereof and as it may hereafter be amended, supplemented,
modified, refinanced, renewed, replaced or extended from time to time to the
extent permitted hereunder.
 
 
“Fronting Bank”: GE Capital, Wachovia Bank, National Association or any Lender
reasonably satisfactory to the Administrative Agent or the Borrower, or any of
their respective affiliates, in their respective capacity as issuers of the
Letters of Credit; provided that any Person that is not a Lender which issued
any Existing Letter of Credit shall be a Fronting Bank solely with respect to
such Existing Letter of Credit.
 
 
-21-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.
 
 
“Funding Office”: the office of the Administrative Agent or the Sub-Agent
specified in Section 9.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
 
 
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.17, GAAP shall
be determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.5(b) (and without giving effect to
any “Accounting Change” (as defined below), unless otherwise provided in an
amendment entered into as contemplated below). In the event that any Accounting
Change shall occur and such change has a material impact on any of the
calculations of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations (in
the case of “fresh start” accounting, at the Borrower’s or the Administrative
Agent’s request) in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC and/or (ii) changes in the application of
accounting principles resulting from the Borrower qualifying for “fresh start”
accounting.
 
 
“GE Capital”: as defined in the preamble.
 
 
“Geysers Entities”: the collective reference to the following Subsidiaries of
the Borrower: Anderson Springs Energy Company, Thermal Power Company, Geysers
Power I Company, Geysers Power Company II, LLC, Geysers Power Company, LLC,
Calpine Calistoga Holdings, LLC and Silverado Geothermal Resources, Inc.
 
 
“Global Entities”: the collective reference to the Borrower and its Restricted
Subsidiaries.
 
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court,
 
 
-22-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
 
“Greenfield Guaranty”: the guaranty by the Borrower in favor of Mitsui & Co.,
Ltd. of certain obligations of Calpine Greenfield ULC and Calpine Greenfield LP
Holdings Inc. relating to the Greenfield Energy Centre project, as such guaranty
is in effect on the date hereof and as it may hereafter be amended,
supplemented, modified, refinanced, renewed, replaced or extended from time to
time to the extent permitted hereunder.
 
 
“GSCP”: as defined in the preamble.
 
 
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit F.
 
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include (x) endorsements of instruments for
deposit or collection or contractual indemnities, in each case, in the ordinary
course of business or (y) indemnification by any Person of its directors or
officers (or of the directors or officers of such Person’s Subsidiaries) for
actions taken on behalf of such Person (or such Subsidiaries, as applicable).
The amount of any Guarantee Obligation of any guaranteeing person shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is made, (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation, or
(c) such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.
 
 
“Guarantee Restriction”: as to any Subsidiary of the Borrower, any (i) license
or Contractual Obligation of such Subsidiary or its direct or indirect parent or
Subsidiaries which provides that (A) becoming a Guarantor would be prohibited
(or limited in amount) by, or constitute a breach or default under or result in
the termination of or require any consent not obtained under, any documentation
governing any, such license or Contractual Obligation, or (B)
 
 
-23-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
a grant of a Lien would be prohibited (or limited in amount) by, or constitute a
breach or default under or result in the termination of or require any consent
not obtained under, any documentation governing any such license or Contractual
Obligation, or (ii) any applicable Requirement of Law which would conflict with
or be violated by such Subsidiary by becoming a Guarantor or granting a Lien;
provided that any license or Contractual Obligation referred to in the foregoing
clause (i) that applies to a Material Subsidiary (other than a Material Project
Subsidiary) and does not arise with respect to a Project Debt Document or a PPA
shall be required to be consented to by the Administrative Agent (with such
consent not to be unreasonably withheld).
 
 
“Guarantor”: (a) any Subsidiary of the Borrower that becomes required to
guaranty the Obligations pursuant to the Collateral Requirements and (b) each
Subsidiary of the Borrower other than an Excluded Subsidiary, which, in any
event, on the Closing Date shall include the following Material Subsidiaries of
the Borrower on the Closing Date (unless such Person becomes an Excluded
Subsidiary pursuant to clause (g) of the definition of “Excluded Subsidiary”):
(i) the Geysers Entities, Calpine Calgen Holdings, Inc. and its Subsidiaries,
the Subsidiaries of Calpine Energy Services Holdings, Inc. set forth on Schedule
1.1F hereof (it being understood that notwithstanding anything to the contrary
herein, the Collateral shall exclude the assets of any such Subsidiary that is
indicated on such Schedule as being unable to grant a Lien on its assets),
Calpine Energy Services Holdings, Inc., Calpine Power Company, Calpine
Operations Management Company, Inc., Calpine Administrative Services Company,
Inc. and Calpine Fuels Corporation, and (ii) Calpine Riverside Holdings, LLC and
Calpine CCFC Holdings, LLC and their respective Subsidiaries, in each case, to
the extent they are Guarantors under, and as defined, in the Existing DIP
Agreement.
 
 
“Incremental Term Loans”: the meaning set forth in Section 2.27(a).
 
 
“Incremental Commitment Supplement”: the meaning set forth in Section 2.27(a).
 
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
preferred Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) all obligations of such Person in respect of Swap Agreements. The
 
 
-24-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. For purposes hereof, preferred Capital Stock issued by the Borrower
shall not constitute Indebtedness hereunder unless it constitutes Disqualified
Capital Stock.
 
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
 
“Insolvent”: pertaining to a condition of Insolvency.
 
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Loan Party, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
 
 
“Interest Payment Date”: (a) as to any Base Rate Loan (including any Swingline
Loan), the last Business Day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than any Revolving
Loan that is a Base Rate Loan and any Swingline Loan), the date of any repayment
or prepayment made in respect thereof.
 
 
“Interest Period”: as to any Eurodollar Loan, (a) (i) that had been a Eurodollar
Loan (as defined in the Existing DIP Agreement) that is converted on the Closing
Date into Loans that are Eurodollar Loans, initially the period commencing on
the borrowing date under the Existing DIP Agreement and ending on the date
selected as the final day of such Interest Period (as defined in the Existing
DIP Agreement) in accordance with the terms of the Existing DIP Agreement or
(ii) with respect to all Loans borrowed or converted after the Closing Date,
initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three or
six (or, if agreed to by all Lenders under a relevant Facility, nine or twelve)
months thereafter, as selected by the Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six (or, if agreed to by all Lenders under a relevant Facility, nine or twelve)
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 10:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
 
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
 
-25-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Termination Date or beyond the date final payment
is due on the First Priority Term Loans;
 
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
 
(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.
 
 
“Investment”: the meaning set forth in Section 6.6.
 
 
“ISP”: International Standby Practices 1998 (International Chamber of Commerce
Publication Number 590) and any subsequent version thereof adhered to by the
Fronting Bank.
 
 
“Joint Lead Arrangers”: Goldman Sachs Credit Partners L.P., Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc. and Morgan Stanley Senior
Funding, Inc.
 
 
“Junior Lien Agreement”: any agreement which governs the terms of any Junior
Lien Indebtedness permitted to be incurred under Section 6.1(y).
 
 
“Junior Lien Indebtedness”: Indebtedness of the Borrower and/or any Subsidiary
that is (i) secured by Liens junior to the Liens securing the Obligations, (ii)
permitted to be incurred under Section 6.1(y) or (if the funding of the
Additional First Priority Term Loans does not occur on the Closing Date) is
issued pursuant to the Plan of Reorganization and permitted under Section 6.1(t)
and (iii) at any time when the Bridge Loans are outstanding, secured by Liens
junior to the Liens securing the Bridge Loan Obligations; provided that the
priority of such Liens and the ability of the lenders or holders of such
Indebtedness to exercise rights and enforce remedies in respect of such Liens
are subject to the Collateral Agency and Intercreditor Agreement or other
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent.
 
 
“L/C Application”: an application, in such form as the Fronting Bank may
reasonably specify from time to time, requesting the Fronting Bank to issue a
Letter of Credit.
 
 
“L/C Cash Collateral Account”: the account established by the Borrower under the
sole and exclusive control of the Collateral Agent maintained at the office of
the Collateral Agent at Eleven Madison Avenue, New York, New York 10010,
designated as the “Calpine Corporation L/C Cash Collateral Account” or similar
title, which shall be used solely for the purposes set forth in Sections 2.7(b)
and 2.16 and any other provision of this Agreement which requires the cash
collateralization of Letter of Credit Outstandings.
 
 
-26-
 
 
 

--------------------------------------------------------------------------------

 
 


 
 
“L/C Commitment”: $550,000,000.
 
 
“Lenders”: the meaning set forth in the preamble to this Agreement.
 
 
“Letter of Credit Fees”: the fees payable in respect of Letters of Credit
pursuant to Section 2.25.
 
 
“Letter of Credit Outstandings”: at any time, an amount equal to the sum of (a)
the then Dollar Amount of the aggregate then undrawn and unexpired face amount
of the then outstanding Letters of Credit then outstanding plus (b) the then
Dollar Amount of the aggregate amounts theretofore drawn under Letters of Credit
and not then reimbursed.
 
 
“Letter of Credit Request”: the meaning set forth in Section 2.8.
 
 
“Letters of Credit”: any DIP Letter of Credit and any standby letter of credit
issued pursuant to Section 2.8 which letter of credit shall be (a) for such
purposes as are consistent with the terms hereof, (b) denominated in Dollars or
any Alternative Currency and (c) otherwise in such form as may be reasonably
approved from time to time by the Administrative Agent and the Fronting Bank.
 
 
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
 
“Limited Recourse Debt”: Indebtedness (including Guarantee Obligations) of a
Project Subsidiary or Project Subsidiaries (or a Subsidiary or Subsidiaries
directly or indirectly holding the Capital Stock of one or more of such Project
Subsidiaries) that is incurred to finance the improvement, installment, design,
engineering, construction, acquisition, development, completion, maintenance or
operation of, or otherwise affects any such act in respect of, all or any
portion of the applicable Project or Projects, or to refinance existing such
Indebtedness, with respect to which the recourse of the holder or obligee of
such Indebtedness is limited to (i) assets (and revenues and proceeds from such
assets) associated with or ancillary to such Project or Projects (which in any
event shall not include assets held by any Subsidiary other than a Subsidiary,
if any, whose sole business is the ownership and/or operation of such Project or
Projects (or the direct or indirect ownership of one or more of the relevant
Project Subsidiaries) and substantially all of whose assets are associated with
or ancillary to such Project or Projects) in respect of which such Indebtedness
was incurred and/or (ii) such Subsidiary or Subsidiaries, and/or such Project
Subsidiary or Project Subsidiaries and/or the Capital Stock in one or more of
such entity or entities, but in the case of clause (ii) only if such
Subsidiary’s or Project Subsidiary’s sole business is the ownership and/or
operation of such Project or Projects (or the direct or indirect ownership of
one or more of the relevant Project Subsidiaries) and substantially all of such
Subsidiary’s or Project Subsidiary’s assets are associated with or ancillary to
such Project or Projects. For purposes of this Agreement, Indebtedness of a
Subsidiary of the Borrower shall not fail to be Limited Recourse Debt by reason
of the holders of such Limited Recourse Debt having recourse to the Borrower or
another Subsidiary of the Borrower pursuant to a Performance Guarantee, so long
as such Performance Guaranty is permitted under Section 6.1.
 
 
-27-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Loan”: any loan made by any Lender pursuant to this Agreement.
 
 
“Loan Documents”: this Agreement, the Security Documents and, after execution
and delivery thereof pursuant to the terms of this Agreement, each Note, and any
amendment, waiver, supplement or other modification to any of the foregoing.
 
 
“Loan Parties”: the Borrower and the Guarantors.
 
 
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the First Priority Term
Loans or the Aggregate Revolving Outstandings, as the case may be, outstanding
under such Facility (or, in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments, the holders of more than 50% of the
Total Revolving Commitments).
 
 
“Mandatory Prepayment Date”: the meaning set forth in Section 2.16(h).
 
 
“Material Adverse Effect”: a material adverse effect on (a) the business,
condition (financial or otherwise), operations or assets of the Global Entities
taken as a whole, in each case, other than such effects attributable to the
consummation of the transactions contemplated by the Plan of Reorganization, the
occurrence of the Plan Effective Date and, in the case of time periods during
the pendency of the Cases, the commencement of the Cases or the existence of
prepetition claims and of defaults under such prepetition claims, (b) the
validity or enforceability of the Loan Documents, or (c) the rights and remedies
of the Lenders, the Fronting Bank, the Administrative Agent, the Sub-Agent and
the Collateral Agent under the other Loan Documents, taken as a whole.
 
 
“Material Obligor”: (a) the Borrower and (b) each Restricted Subsidiary of the
Borrower now existing or hereafter acquired or formed by the Borrower which, as
at the end of the most recent fiscal year of the Borrower, Restricted Subsidiary
(i) accounted for more than 3% of the consolidated revenues of the Borrower and
its Subsidiaries or (ii) owned more than 3% of the consolidated assets of the
Borrower and its Subsidiaries.
 
 
“Material Project Subsidiaries”: the collective reference to the following
Subsidiaries of the Borrower: Calpine Steamboat Holdings, LLC, Metcalf Holdings,
LLC and Blue Spruce Energy Center, LLC, and all of their respective direct and
indirect Subsidiaries.
 
 
“Material Subsidiaries”: the collective reference to the following Subsidiaries
of the Borrower: the Geysers Entities, Calpine Energy Services Holdings, Inc.,
Calpine Calgen Holdings, Inc., Calpine CCFC Holdings, Inc., CPN Energy Services
GP, Inc., CPN Energy Services LP, Inc., Calpine Riverside Holdings, LLC, and the
Material Project Subsidiaries and all of their respective direct and indirect
Subsidiaries (excluding, for the avoidance of doubt, California Peaker Holdings,
LLC and its Subsidiaries and South Point Holdings, LLC and its Subsidiaries),
and each of the Calpine Power Company, Calpine Operations Management Company,
Inc., Calpine Administrative Services Company, Inc. and Calpine Fuels Operation;
it being understood that any Subsidiary into which any Material Subsidiary
merged or otherwise
 
 
-28-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
consolidated or any Subsidiary to which all or substantially all of the assets
of any Material Subsidiary are transferred or otherwise disposed shall
constitute a Material Subsidiary for all purposes under this Agreement.
 
 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
 
“Metcalf Refinancing Facility”: a credit facility with Metcalf Energy Center,
LLC as borrower, in a maximum original principal amount not to exceed $400
million, entered into to (among other things) repay or redeem outstanding
indebtedness and preferred securities of Metcalf Energy Center, LLC.
 
 
“Minimum Liquidity”: at any time, the sum of (a) all Unrestricted cash and
Unrestricted Cash Equivalents of the Borrower and the Restricted Subsidiaries at
such time and (b) the Available Revolving Commitments of all Lenders at such
time.
 
 
“Moody’s”: Moody’s Investors Services, Inc.
 
 
“Mortgaged Properties”: the real properties listed on Schedule 1.1C, as to which
the Collateral Agent for the benefit of the Lenders shall be granted a Lien
pursuant to the Mortgages in accordance with Section 5.11(b) (it being
understood and agreed that Schedule 1.1C shall not, in any event, include the
plant for the Fremont Project and real properties owned or leased by Clear Lake
Cogeneration Limited Partnership, RockGen Energy LLC, Texas City Cogeneration,
L.P., Hillabee Energy Center, LLC and CPN Pryor Funding Corporation, and the
Calpine Philadelphia Water Project facility owned by Calpine Leasing, Inc.);
provided, however, if the plant for the Fremont Project, any of the real
properties owned or leased by Clear Lake Cogeneration Limited Partnership,
RockGen Energy LLC, Texas City Cogeneration, L.P., Hillabee Energy Center, LLC
and CPN Pryor Funding Corporation, and the Calpine Philadelphia Water Project
facility owned by Calpine Leasing, Inc., in each case are not Disposed of to a
Person other than the Borrower or a Subsidiary thereof (or, in the case of CPN
Pryor Funding Corporation, dismantled) within 8 months after the Closing Date,
such properties not so Disposed of (or dismantled, as applicable) shall also
become “Mortgaged Properties”.
 
 
“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties referred to therein, substantially in the form of Exhibit L
(with such changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded).
 
 
“MSSF”: the meaning set forth in the preamble to this Agreement.
 
 
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
 
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such
 
 
-29-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, commissions, foreign exchange charges to the extent
such proceeds are paid in a currency other than Dollars, amounts required to be
applied to the repayment of Indebtedness secured by a Lien permitted hereunder
on any asset that is the subject of such Asset Sale or Recovery Event (other
than any Lien pursuant to a Security Document), amounts from any such Recovery
Event required to be otherwise applied to the obligations under the applicable
PPA, amounts required to be applied to the repayment of mandatorily redeemable
preferred Capital Stock permitted hereunder, amounts used in respect of any
condemnation, property loss or casualty payment to the extent used to pay actual
liabilities or losses in respect of such condemnation, property loss or casualty
payments or to pay amounts required to be paid with such condemnation, property
loss or casualty payments under the terms of Contractual Obligations then in
effect and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), and any liability reserves
established in respect of such Asset Sale or Recovery Event in accordance with
GAAP (it being understood that any amounts placed in such reserve that are not
actually paid shall be deemed to be Net Cash Proceeds hereunder and applied to
prepay the Loans or reinvested under Section 2.16(e), as the case may be, at the
time that the Borrower determines, in its good faith judgment, that such amounts
no longer are required to be in such reserve and are not required to be applied
to pay the relevant liabilities) and (b) in connection with any issuance or sale
of Capital Stock or any incurrence of Indebtedness, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees, expenses and closing costs (including any applicable stamp,
mortgage recording and similar taxes) actually incurred in connection therewith,
in the case of each of clause (a) and (b), deducting any amounts otherwise
included therein which are required to be used, and are in fact used, to make
mandatory prepayments of principal of outstanding Bridge Loans (or, in the case
of any Net Cash Proceeds as described in preceding clause (b) where only 50%
thereof is required to be used to mandatorily prepay (or offer to prepay) First
Priority Term Loans pursuant to Section 2.16(a) or (b), deducting the amount of
the respective mandatory prepayment of principal of Bridge Loans multiplied by
2).
 
 
“New Lender”: the meaning set forth in Section 2.27(a).
 
 
“Non-Excluded Taxes”: the meaning set forth in Section 2.21(a).
 
 
“Non-Loan Parties”: any Subsidiary of the Borrower that is not a Loan Party.
 
 
“Non-U.S. Lender”: the meaning set forth in Section 2.21(d).
 
 
“Notes”: the collective reference to any promissory note evidencing Loans.
 
 
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and the Letter of Credit Outstandings
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition
 
 
-30-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent, the Sub-Agent or to any
Lender (or, in the case of Specified Swap Agreements and Specified Cash
Management Agreements, any affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Swap Agreement,
any Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise.
 
 
“Offer”: the meaning set forth in Section 2.16(h).
 
 
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
 
“Participants”: the meaning set forth in Section 9.6(c).
 
 
“Pasadena Guaranty”: the guaranty by the Borrower in favor of the facility
lessee of the obligations under certain lease financing documents relating to
the Pasadena project, as such guaranty is in effect on the date hereof and as it
may hereafter be amended, supplemented, modified, refinanced, renewed, replaced
or extended from time to time to the extent permitted hereunder.
 
 
“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001, as amended.
 
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
 
“PCF Cash”: at any date and for so long as Power Contract Financing, L.L.C. is a
wholly owned Subsidiary of the Borrower, cash and Cash Equivalents that would
otherwise not be “Unrestricted” for purposes of determining Consolidated Total
Net Debt and which does not exceed the aggregate amount of Indebtedness of Power
Contract Financing, L.L.C. then included in Consolidated Total Net Debt (and
which did not already reduce the amount of Indebtedness which would then be
reflected on the Borrower’s consolidated balance sheet).
 
 
“Performance Guarantee”: any Guarantee Obligation issued in connection with any
Project that (a) if secured, is secured only by assets of and/or Capital Stock
of a Subsidiary obligated in respect of the Limited Recourse Debt associated
with such Project and/or of a Project Subsidiary, and (b) guarantees to the
provider of the applicable Limited Recourse Debt or any other Person (i)
performance of the improvement, installment, design, engineering, construction,
acquisition, development, completion, maintenance or operation (including
commercial operation) of, or otherwise affects any such act in respect of, all
or any portion of the Project, or (ii) completion of the minimum agreed equity
or other contributions or support to the relevant Project Subsidiary (or
Subsidiary obligated in respect of the Limited Recourse Debt associated with
such Project directly or indirectly owning such Project Subsidiary).
 
 
-31-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Permitted Acquisition”: an acquisition (whether pursuant to an acquisition of
Capital Stock, assets or otherwise) by the Borrower or any of its Subsidiaries
from any Person of all or substantially all of the assets of a Person or a line
of business of a Person; provided that (a) the Borrower and its Restricted
Subsidiaries shall have immediately after such acquisition Minimum Liquidity of
at least $250,000,000, on a pro forma basis after giving effect to such
acquisition and any financing thereof or Indebtedness acquired in connection
therewith permitted under Section 6.1, (b) the business so acquired shall be
reasonably related to the businesses or business activities in which the
Borrower and its Subsidiaries are permitted to be engaged under Section 6.8 of
this Agreement, (c) the Borrower and its Restricted Subsidiaries shall be in pro
forma compliance with the covenants set forth in Section 6.17 immediately after
giving effect to such acquisition and any financing thereof or Indebtedness
acquired in connection therewith permitted under Section 6.1 and (d) immediately
prior to and immediately after giving effect to such acquisition, no Default or
Event of Default shall have occurred and be continuing.
 
 
“Permitted Liens”: Liens permitted to exist under Section 6.2.
 
 
“Permitted PPA Counterparty Lien”: a Lien granted by the Borrower or any
Subsidiary in favor of a PPA Counterparty under a PPA; provided that all of the
following conditions are satisfied:
 
 
(1) the PPA Counterparty shall not be an Affiliate of the Borrower or any of its
Subsidiaries;
 
 
(2) the Lien shall not secure any Indebtedness and (a) shall have been granted
solely to secure the performance obligations of the applicable Project
Subsidiary under the PPA and/or any obligations of such Project Subsidiary to
make a termination payment under the PPA, or (b) shall create rights designed to
enable the PPA Counterparty to assume operational control of the relevant
Eligible Facility or Eligible Facilities (e.g., step-in rights) or otherwise
continue performance of the Project Subsidiary’s obligations under the PPA;
 
 
(3) the PPA Counterparty shall be permitted to exercise its rights and remedies
solely with respect to the assets subject to such Lien only:
 
 
(a) for so long as the PPA Counterparty remains current with respect to all of
its payment obligations under the PPA and shall not otherwise be in a continuing
default under the PPA;
 
 
(b) if the PPA Counterparty continues to acknowledge the existence of the Liens
securing the Obligations (unless and until the Liens securing the Obligations
are eliminated in connection with a foreclosure of the Lien as contemplated by
clause (4) of this definition); and
 
 
(c) if either (i) the Project Subsidiary has terminated, rejected or repudiated
the PPA (including, without limitation, any rejection or similar act by or on
behalf of such Project Subsidiary in connection with any case under the
Bankruptcy Code) or (ii)
 
 
-32-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
the Project Subsidiary (A) provides or delivers capacity or energy to a third
party if such Project Subsidiary is required under the PPA to provide or deliver
such capacity or energy to the PPA Counterparty, (B) fails to operate or attempt
to operate one or more of the relevant Eligible Facilities at a time when the
Project Subsidiary was required under the PPA to operate or attempt to operate
such Eligible Facility or Eligible Facilities and such operation is not
prevented by force majeure, forced outage or other events or circumstances
outside the reasonable control of the Person responsible therefor, (C) fails to
comply with any provisions of the PPA designed to enable the PPA Counterparty to
assume operational control of the relevant Eligible Facility or Eligible
Facilities (e.g., step-in rights) or otherwise take actions necessary to
continue performance of Project Subsidiary’s obligations under the PPA, in each
case to the extent the Project Subsidiary is then capable of complying with such
provisions, (D) fails to pay to the PPA Counterparty any amount due and payable
in accordance with the terms and conditions of the PPA, or (E) otherwise
intentionally breaches its obligations under the PPA;
 
 
(4) the PPA Counterparty’s exercise of its rights with respect to the Lien shall
be limited to (a) the taking of actions pursuant to any provisions of the PPA
designed to enable the PPA Counterparty to assume operational control of the
relevant Eligible Facility or Eligible Facilities (e.g., step-in rights) or
otherwise necessary to continue performance of Project Subsidiary’s obligations
under the PPA or (b) the recovery of any termination payment due under the PPA;
and
 
 
(5) the PPA Counterparty shall have executed and delivered a PPA Intercreditor
Agreement.
 
 
“Permitted Refinancing”: in respect of the Bridge Loan Facility permitted under
Section 6.1(m), any Subordinated Indebtedness permitted under Section 6.1(t),
any Junior Lien Indebtedness permitted under Section 6.1(t) or Section 6.1(y),
or any senior unsecured Indebtedness permitted under Section 6.1(x)(i), any
Refinancing of any such Indebtedness, provided that (i) the principal amount of
such Indebtedness shall not be increased from the principal amount outstanding
immediately prior to such refinancing plus fees and expenses in connection
therewith, (ii) the final maturity of such Indebtedness shall not be shortened,
(iii) the other material terms and conditions of such Indebtedness, taken as a
whole, shall not be more restrictive, (iv) (w) the Bridge Loan Facility shall be
refinanced with Indebtedness secured by Liens pari passu with or junior to the
Liens securing the Bridge Loan Obligations or the Obligations, or with
Subordinated Indebtedness or senior unsecured Indebtedness, (x) such Junior Lien
Indebtedness shall be refinanced with Junior Lien Indebtedness, Subordinated
Indebtedness or senior unsecured Indebtedness, (y) such Subordinated
Indebtedness shall be refinanced with Subordinated Indebtedness and (z) such
senior unsecured Indebtedness shall be refinanced with either senior unsecured
Indebtedness or Subordinated Indebtedness and (v) the interest rate accruing on
such Indebtedness at the time of such refinancing (other than a refinancing with
respect to the Bridge Loans) shall not be increased.
 
 
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
 
-33-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Pittsburg/DEC/LMEC Guaranty”: the guaranty by the Borrower in favor of The Dow
Chemical Company, of certain obligations of certain Subsidiaries related to the
Pittsburg project, Delta Energy Center project and the Los Medanos Energy Center
project (which guaranty replaced and superseded the guaranty dated as of July
21, 1998), as such guaranty is in effect on the date hereof and as it may
hereafter be amended, supplemented, modified, refinanced, renewed, replaced or
extended from time to time to the extent permitted hereunder.
 
 
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
 
“Plan Effective Date”: the meaning set forth in the recitals to this Agreement.
 
 
“Plan of Reorganization”: the meaning set forth in the recitals to this
Agreement.
 
 
“Platform”: the meaning set forth in Section 5.1.
 
 
“PPA”: an agreement (including a tolling agreement, fuel conversion services
agreement or other similar agreement) entered into by a Subsidiary for the sale
of capacity or energy (and services ancillary or related thereto) from one or
more of the Projects.
 
 
“PPA Counterparty”: a counterparty to a PPA.
 
 
“PPA Intercreditor Agreement”: an intercreditor agreement that provides for the
following: (a) notice by the Borrower to the relevant PPA Counterparty of
Defaults, Events of Default and any exercise of remedies by the Collateral Agent
in connection therewith; (b) the right of the PPA Counterparty to exercise
step-in rights; (c) notice to the Administrative Agent of any defaults under the
relevant PPA; (d) standstill provisions relating to the exercise of remedies by
the PPA Counterparty; (e) the right of Lenders to cure defaults under the
relevant PPA without assuming the PPA or taking possession of the Project; (f)
the right of Lenders to cure defaults under the relevant PPA by stepping in,
assuming the contract and curing “curable” defaults; (g) the right of Lenders to
provide alternative collateral (e.g., letter of credit) in lieu of Permitted PPA
Counterparty Liens; (h) the establishment of a payment waterfall absent special
actions by the PPA Counterparty and Lenders; and (i) is otherwise in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.
 
 
“Prepayment Amount”: the meaning set forth in Section 2.16(h).
 
 
“Prime Rate”: the rate of interest announced by GSCP from time to time as its
prime rate. The Prime Rate is a reference rate and does not necessarily
represent the lowest rate actually charged to any customer. GSCP may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
 
 
“Pro Forma Financial Statements”: the meaning set forth in Section 3.5(a).
 
 
“Project”: any (w) electrical generation plant, (x) cogeneration plant, (y)
facility for the exploration or drilling for fuel or other resources, or for the
development, storage,
 
 
-34-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
transport or transmission of, electricity, steam, fuel, syngas or other
resources for the generation of electricity or (z) facility engaged in another
line of business in which the Borrower and its Subsidiaries are permitted to be
engaged hereunder, in each case for which a Subsidiary or Subsidiaries of the
Borrower was, is or will be (as the case may be) an owner, lessee, operator,
manager, developer or builder, and shall also mean any two or more of such
plants or facilities in which an interest has been acquired in a single
transaction; provided that a Project shall cease to be a Project of the Borrower
and its Subsidiaries at such time that the Borrower or any of its Subsidiaries
ceases to have any existing or future rights or obligations (whether direct or
indirect, contingent or matured) associated therewith.
 
 
“Project Debt Documents”: any documentation governing any Indebtedness, lease or
preferred Capital Stock incurred by the Borrower or any Subsidiary thereof to
finance one or more Projects, including without limitation, Limited Recourse
Debt.
 
 
“Project Investments”: with respect to any Project (whether now or hereafter in
existence), expenditures made by the Borrower or any of its Subsidiaries to fund
(i) engineering, permitting, legal, environmental and other similar expenses,
and financing costs, (ii) fees and expenses of consultants and advisors with
respect to engineering, permitting, legal and environmental issues, (iii)
purchases of equipment or other assets to be used in the business or operations
of such Project, and development, startup, operation and construction costs,
(iv) additions or improvements to the facilities of such Project, and (v) any
other services rendered or cash or assets purchased or contributed to or for the
benefit of such Project that would be considered an Investment in the
Subsidiaries associated with such Project.
 
 
“Project Subsidiary”: any Subsidiary of the Borrower whose sole business is the
ownership and/or operation of a Project or Projects and substantially all of the
assets of which are associated with or acquired or utilized in such Project.
 
 
“Projections”: the meaning set forth in Section 5.2(c).
 
 
“Prudent Industry Practice”: those practices or methods as are commonly used or
adopted by Persons in power generation industry in the United States, in
connection with the conduct of such industry, in each case as such practices or
methods may evolve from time to time, consistent with all Requirements of Law.
 
 
“Public Lender”: the meaning set forth in Section 9.15.
 
 
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset.
 
 
“Refinancing”: with respect to any Indebtedness, any refinancing, replacement,
refunding, renewal or extension of such Indebtedness. The term “Refinance” shall
have a correlative meaning.
 
 
“Refunded Swingline Loans”: the meaning set forth in Section 2.6(b).
 
 
“Register”: the meaning set forth in Section 9.6(b).
 
 
-35-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Regulation U”: Regulation U of the Board of Governors as in effect from time to
time.
 
 
“Reinvestment Commitment Notice”: a written notice executed by a Responsible
Officer on or prior to the date that is 365 days after the consummation of an
Asset Sale or occurrence of a Recovery Event, stating (x) that, in the case of
an Asset Sale only, no Event of Default has occurred and is continuing and (y)
that the Borrower (directly or through a Subsidiary) has committed in writing to
use all or a specified portion of the Net Cash Proceeds of (i) an Asset Sale
within 180 days after the date of such notice or (ii) a Recovery Event on or
before the 24 month anniversary of the date of such notice, in each case to
acquire or repair (or, solely in the case of a Recovery Event, to reimburse
itself for amounts previously expended to acquire or repair) assets useful in
its business.
 
 
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Global Entity in connection
therewith that are not applied to prepay the First Priority Term Loans pursuant
to Section 2.16(e) as a result of the delivery of a Reinvestment Notice or
Reinvestment Commitment Notice.
 
 
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
 
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating (i) in the case of an Asset Sale only, that no Event of Default has
occurred and is continuing and (ii) that the Borrower (directly or indirectly
through a Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale or Recovery Event in each case to acquire
or repair (or, solely in the case of a Recovery Event, to reimburse itself for
amounts previously expended to acquire or repair) assets useful in its business.
 
 
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, (a) with
respect to which a Reinvestment Notice is delivered, the earlier of (i) the date
occurring 365 days after such Reinvestment Event and (ii) the date on which the
Borrower shall have determined not to acquire or repair assets useful in the
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount and (b) with respect to which a Reinvestment Commitment Notice
is delivered, the earlier of (i)(A) in the case of an Asset Sale, the date
occurring 180 days after delivery of such Reinvestment Commitment Notice or (B)
in the case of a Recovery Event, the twenty-four month anniversary after
delivery of such Reinvestment Commitment Notice and (ii) the date on which the
Borrower shall have determined not to acquire or repair assets useful in the
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.
 
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
 
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
 
-36-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Required Lenders”: at any time, Lenders holding more than 50% of the sum of (a)
the aggregate unpaid principal amount of the First Priority Term Loans then
outstanding and (b) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Aggregate Revolving Outstandings
then outstanding.
 
 
“Requirement of Law”: as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
 
“Responsible Officer”: the chief executive officer, president, any executive
vice president or Financial Officer of the Borrower, but in any event, with
respect to financial matters, a Financial Officer of the Borrower.
 
 
“Restricted Subsidiaries”: the collective reference to the Guarantors and
Material Subsidiaries, but excluding, however, any Material Project Subsidiary
that is not a Guarantor.
 
 
“Restructuring Costs”: non-recurring and other one-time costs incurred by the
Borrower or its Subsidiaries in connection with the reorganization of its and
its Subsidiaries’ business, operations and structure in respect of (a) the
implementation of ongoing operational initiatives, (b) plant closures, plant
“moth-balling” or consolidation, relocation or elimination of offices
operations, (c) related severance costs and other costs incurred in connection
with the termination, relocation and training of employees, (d) legal,
consulting, employee retention and other advisor fees incurred in connection
with the Cases and the related Plan of Reorganization and (e) any adequate
protection payments previously consented to by the administrative agent under
the Existing DIP Agreement.
 
 
“Revolving Commitment”: with respect to each Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth opposite its name on Schedule 1.1A-2 annexed hereto under the
heading “Revolving Commitment Amounts” or as may subsequently be set forth in
the Register from time to time, as the same may be reduced from time to time
pursuant to Sections 2.14, 2.15 and 2.16.
 
 
“Revolving Commitment Percentage”: at any time, with respect to each Lender, the
percentage obtained by dividing its Revolving Commitment at such time by the
Total Revolving Commitment at such time or, if no Revolving Commitments are then
in effect, the percentage obtained by dividing the aggregate Revolving Loans
outstanding of such Lender by the aggregate Revolving Loans outstanding of all
the Lenders at such time; provided that, in the event that the Revolving Loans
are paid in full prior to the reduction to zero of the total outstanding
Revolving Extensions of Credit, the Revolving Commitment Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis.
 
 
“Revolving Commitment Period”: the period from and including the Closing Date to
but not including the Termination Date.
 
 
-37-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Commitment Percentage of the Letter of Credit Outstandings then outstanding and
(c) such Lender’s Revolving Commitment Percentage of the aggregate principal
amount of Swingline Loans then outstanding.
 
 
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
 
 
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
 
“Revolving Loans”: the meaning set forth in Section 2.3.
 
 
“S&P”: Standard & Poor’s Ratings Services.
 
 
“Schedule Limit”: the meaning set forth in Section 2.27.
 
 
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
 
“Secured Parties”: the meaning set forth in the Guarantee and Collateral
Agreement.
 
 
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other documents or instruments hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.
 
 
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
 
“Solvent”: when used with respect to any Person and its Subsidiaries, means
that, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person and its Subsidiaries on a
consolidated basis will, as of such date, exceed the amount of all “liabilities
of such Person and its Subsidiaries on a consolidated basis, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on its debts as such debts become absolute
and matured, (c) such Person and its Subsidiaries on a consolidated basis will
not have, as of such date, an unreasonably small amount of capital with which to
conduct their business, and (d) such Person and its Subsidiaries will be able to
pay their debts as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.
 
 
-38-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds or any similar transactions between
the Borrower or any Guarantor and any Lender or affiliate thereof.
 
 
“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the Bridge Loan Agreement, any Junior
Lien Agreement or any Subordinated Indebtedness Agreement in respect of
Subordinated Indebtedness issued by the Borrower or by any other Loan Party,
which Subordinated Indebtedness is material to the Loan Parties, taken as a
whole; provided, that no Specified Change of Control shall be deemed to have
occurred hereunder solely as a result of such Change of Control occurring under
the Bridge Loan Agreement, any Junior Lien Agreement or any Subordinated
Indebtedness Agreement of any Loan Party as a result of a Disposition of such
Loan Party permitted under this Agreement.
 
 
“Specified Swap Agreement”: any Swap Agreement in respect of interest rates or
currency exchange rates entered into by the Borrower or any Guarantor and any
Person that is a Lender or an affiliate of a Lender at the time such Swap
Agreement is entered into.
 
 
“Stated Maturity”: March 29, 2014.
 
 
“Sub-Agent”: the meaning set forth in the preamble to this Agreement.
 
 
“Subordinated Indebtedness”: unsecured Indebtedness of the Borrower and/or any
Subsidiary that is (i) subordinated and junior in right of payment to the
Obligations and (at any time when the Bridge Loans are outstanding) the Bridge
Loan Obligations, and (ii) permitted to be incurred pursuant to Section 6.1(t)
where either (x) the subordination provisions of such Indebtedness shall be at
least as favorable to the Lenders as the subordination provisions set forth in
Schedule 1.1D annexed hereto or (y) the subordination provisions shall be in all
respects reasonably satisfactory to the Administrative Agent.
 
 
“Subordinated Indebtedness Agreement”: any indenture or other agreement which
governs the terms of any Subordinated Indebtedness.
 
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
 
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or
 
 
-39-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions (including, without limitation, Commodity Hedge Agreements);
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any of its Subsidiaries shall be a “Swap
Agreement”.
 
 
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.
 
 
“Swingline Lender”: GE Capital, in its capacity as the lender of Swingline
Loans.
 
 
“Swingline Loans”: the meaning set forth in Section 2.5.
 
 
“Swingline Participation Amount”: the meaning set forth in Section 2.6(c).
 
 
“Syndication Agents”: as defined in the preamble.
 
 
“Termination Date”: the earlier to occur of (a) the Stated Maturity and (b) the
acceleration of the Loans and the termination of the Total Commitment in
accordance with the terms hereof.
 
 
“Title Insurance Company”: the meaning set forth in Section 5.11(b)(i).
 
 
“Total Commitment”: at any time, the sum of the Commitments of all Lenders at
such time.
 
 
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The Total Revolving Commitments on the
Closing Date are $1,000,000,000.
 
 
“Transferee”: any Assignee or Participant.
 
 
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
 
 
“United States”: the United States of America.
 
 
“Unrestricted”: when referring to cash or Cash Equivalents means unrestricted
cash and Cash Equivalents as determined under GAAP and, without duplication, any
PCF Cash.
 
 
“Unsecured Commodity Liquidity Facility”: any liquidity facility entered into by
a Loan Party (and not guaranteed, directly or indirectly, by any Subsidiary that
is not a Loan Party) so long as (i) the amount of borrowings available to be
made to any such Loan Party is (at the time such facility is entered into)
positively correlated with the price of natural gas and/or power, (ii) the
aggregate principal amount of all such facilities shall not exceed $300,000,000
at any one time outstanding and (iii) the obligations of all Loan Parties
(whether acting as a borrower or a guarantor) under all such facilities are
unsecured.
 
 
-40-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
“Wholly Owned Guarantor”: any Guarantor that is a Wholly Owned Subsidiary of the
Borrower.
 
 
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
 
1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
 
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings) and (iii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights.
 
 
(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
required, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time to the extent permitted herein.
 
 
Except as otherwise provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.
 
 
1.3. Delivery of Notices or Receivables. Any reference to a delivery or notice
date that is not a Business Day shall be deemed to mean the next succeeding day
that is a Business Day.
 
 
1.4. Exchange Rates. For purposes of calculating (a) the aggregate Dollar
Equivalent of Letters of Credit denominated in an Alternative Currency and of
unreimbursed drawings under Letters of Credit denominated in Alternative
Currency outstanding at any time during any period and (b) the Dollar Equivalent
of any Letters of Credit denominated in an Alternative Currency at the time of
the issuance of such Letter of Credit pursuant to Section 2.7, the
Administrative Agent will at least once during each calendar month and at such
other times
 
 
-41-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
as it in its sole discretion determines to be appropriate to do so (including on
or prior to the date of any borrowing or issuance of a Letter of Credit and the
last day of any Interest Period), determine the respective rate of exchange into
Dollars of such Alternative Currency (which rate of exchange shall be based upon
the Exchange Rate in effect on the date of such determination). Such rates of
exchange so determined on each such determination date shall, for purposes of
the calculations described in the preceding sentence, be deemed to remain
unchanged and in effect until the next such determination date.
 
 
1.5. Closing Date Schedules. The parties hereto hereby agree that Schedules
2.27, 6.1(c), 6.1(p), 6.2(a), 6.4(h), 6.6(c), 6.6(j), 6.6(k) and 6.7 (each, a
“Specified Schedule”) annexed hereto shall contain all items reflected on
Schedules 2.33, 3.6, 6.1(c), 6.3(a), 6.3(i), 6.5(i), 6.7(c), 6.7(o), 6.7(p),
6.7(r) and 6.8, as applicable, to the Existing DIP Agreement as in effect
immediately prior to the Closing Date; provided, that (i) items shall be deleted
from any of Specified Schedules if the Borrower elects such deletion on or prior
to the Closing Date, (ii) items shall be added or modified on Schedules 6.1(c),
6.1(p), 6.2(a), 6.6(c) and 6.7 to this Agreement to the extent the Borrower
elects on or prior to the Closing Date to add to or modify such items to reflect
changes resulting from consummation of the Plan of Reorganization and the
reinstatement (and, in the case of guarantee obligations, the agreement of the
applicable Reorganized Debtor (as defined in the Plan of Reorganization)
pursuant to the Plan of Reorganization to perform such guarantee obligations
after the Plan Effective Date pursuant to the terms thereof), assumption or
rejection of prepetition agreements in the Cases, in each case taking effect on
or prior to the Closing Date, (iii) items shall be added on Schedules 6.1(c),
6.2(a), 6.6(c) and 6.7 to this Agreement to the extent the Borrower elects on or
prior to the Closing Date to add items incurred or transactions entered into
prior to the Closing Date that are not listed on the corresponding Schedules to
the Existing DIP Agreement but are permitted to be so incurred or entered into
(as the case may be) on or prior to the Closing Date under the Existing DIP
Agreement, (iv) Guarantee Obligations permitted to be incurred pursuant to
Schedule 6.3(i) of the Existing DIP Agreement and Investments permitted to be
made pursuant to Schedules 6.7(o) and 6.7(p) of the Existing DIP Agreement not
so incurred or made prior to the Closing Date shall be permitted to be incurred
or made, as applicable, after the Closing Date to the extent, for the purposes
and up to the amounts set forth on each of such Schedules, with such Investments
(including Investments consisting of Letters of Credit) so permitted to be
incurred or made being added to the Investments that are set forth on Specified
Schedules 6.6(j) and 6.6(k) as attached to the form of this Agreement that
constitutes (immediately prior to the Closing Date) an exhibit to the Existing
DIP Agreement, and (v) in addition to all deletions, additions and modifications
to such Schedules permitted pursuant to clauses (i) through (iv), items shall be
added to such Schedules as may be requested by the Borrower and agreed to by the
Administrative Agent. Schedule 6.15 annexed hereto shall be as attached to the
form of this Agreement that constitutes (immediately prior to the Closing Date)
an exhibit to the Existing DIP Agreement, with such modifications thereto as may
be requested by the Borrower and agreed to by the Administrative Agent. The
Borrower may propose Schedules to this Agreement (other than the Specified
Schedules and Schedule 6.15) that reflect the facts and circumstances relating
to the Borrower and its Subsidiaries as of the Closing Date, and the
Administrative Agent shall negotiate in good faith the contents of each such
Schedule so as to reach agreement on such Schedules that are reasonably
satisfactory to the Borrower and the Administrative Agent.
 
 
-42-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
SECTION 2
 
 
Amount and Terms of Loans and Commitments
 
 
2.1. First Priority Term Loans. (a) Except with respect to Additional First
Priority Term Loans, for which the agreement to make such loans and the
procedures for borrowing are set forth in paragraphs (b) and (c), respectively,
of this Section 2.1, subject to the terms and conditions hereof, each First
Priority Term Lender shall be deemed, on the Closing Date, to have made a term
loan to the Borrower in an amount equal to the amount of such Lender’s DIP Term
Loans (including, for the avoidance of doubt, any Incremental Term Loans
incurred under the Existing DIP Agreement) outstanding under the Existing DIP
Agreement immediately prior to the Closing Date. The First Priority Term Loans
deemed made pursuant to the preceding sentence shall be made without any actual
funding. The amount of First Priority Term Loans of each First Priority Term
Lender on the Closing Date shall be equal to the amount reflected on the
Register on the Closing Date, which amount shall be conclusive absent manifest
error. Such First Priority Term Loans shall, to the extent such DIP Term Loan
was a Eurodollar Loan (as defined in the Existing DIP Agreement) on the Closing
Date continue to be a Eurodollar Loan hereunder with the same Interest Period
immediately following the Closing Date and, to the extent such DIP Term Loan was
a Base Rate Loan (as defined in the Existing DIP Agreement) on the Closing Date,
continue to be a Base Rate Loan hereunder immediately following the Closing
Date. After the Closing Date, the Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.17. Amounts prepaid on account
of the First Priority Term Loans may not be reborrowed.
 
 
(b) Subject to the terms and conditions hereof, each Additional First Priority
Term Lender, severally, and not jointly with the other Additional First Priority
Term Lenders, agrees to make a term loan having terms and conditions identical
to the terms and conditions for the First Priority Term Loans (collectively, the
“Additional First Priority Term Loans”) to the Borrower on the Closing Date
under the Additional First Priority Term Commitment; provided that no Additional
First Priority Term Lender shall be required to make any Additional First
Priority Term Loan in excess of such Additional First Priority Term Lender’s
Additional First Priority Term Commitment then in effect. The Additional First
Priority Term Loans may from time to time be Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.1(c) and 2.17. The Additional First Priority Term
Loan Commitments shall expire at the close of business on February 7, 2008 if
the Additional First Priority Term Loans are not borrowed on or before such
date.
 
 
(c) The Borrower shall, if it elects to borrow the Additional First Priority
Term Loans, give the Administrative Agent irrevocable notice (which notice must
be received by the Administrative Agent prior to 12:00 Noon, New York City time,
on the Closing Date) specifying the amount of the Additional First Priority Term
Loans to be borrowed. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Additional First Priority Term
Lender thereof. Each Additional First Priority Term Lender will make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Additional First Priority Term Loans to be made by
such Additional
 
 
-43-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
First Priority Term Lender prior to 2:00 p.m., New York City time, on the
Closing Date. Such Additional First Priority Term Loans will then be made
available to the Borrower by the Administrative Agent as directed by the
Borrower in the aggregate amount made available to the Administrative Agent by
the Lenders in like funds as received by the Administrative Agent. On the
Closing Date, such Additional First Priority Term Loans shall be added to (and
form part of) each borrowing of First Priority Term Loans deemed made pursuant
to Section 2.1(a) on a pro rata basis (based on the relative sizes of the
various outstanding borrowings of such First Priority Term Loans), so that each
First Priority Term Lender will participate proportionately in each then
outstanding borrowing of First Priority Term Loans. To the extent the provisions
of the preceding sentence require that the Additional First Priority Term
Lenders making Additional First Priority Term Loans add such Additional First
Priority Term Loans to the then outstanding borrowings of First Priority Term
Loans constituting Eurodollar Loans deemed made pursuant to Section 2.1(a), it
is acknowledged that the effect thereof shall result in such Additional First
Priority Term Loans having short Interest Periods (i.e., an Interest Period that
began after the first day of an Interest Period then applicable to outstanding
First Priority Term Loans constituting Eurodollar Loans deemed made pursuant to
Section 2.1(a) and which will end on the last day of such Interest Period). In
connection therewith, the Borrower agrees to compensate each Additional First
Priority Term Lender making Additional First Priority Term Loans for losses if
any (based on a greater cost of funds for such Lender in the interbank
eurodollar market on the amount so funded as Eurodollar Loans, for the period
from the Closing Date to the end of the relevant existing Interest Period, than
the applicable Eurodollar Rate (as reasonably determined by such Additional
First Priority Term Lender)) incurred by funding such Eurodollar Loans after the
first day of an existing Interest Period.
 
 
2.2. Repayment of First Priority Term Loans. The First Priority Term Loans of
each First Priority Term Lender shall mature in consecutive quarterly
installments commencing with March 31, 2008 and on the last day of each calendar
quarter thereafter until the Termination Date, each of which shall be in an
amount equal to such Lender’s First Priority Term Percentage multiplied by the
product of (x) the aggregate principal amount of the First Priority Term Loans
outstanding on the Closing Date and (y) 0.25%; provided that in the event that
any Incremental Term Loans are made to the Borrower under Section 2.27, the
principal amount to be paid by the Borrower for each quarterly installment
remaining until the Termination Date shall be increased by an amount equal to
the product of (x) the aggregate original principal amount of such Incremental
Term Loans and (y) 0.25%. The balance of the First Priority Term Loans of each
First Priority Term Lender not so repaid shall mature, and be paid, on the
Termination Date.
 
 
2.3. Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender, severally and not jointly with the other Revolving Lenders,
(i) shall be deemed on the Closing Date to have made revolving credit loans
(each, a “Revolving Loan” and, collectively, the “Revolving Loans”) to the
Borrower in an amount equal to the amount of such Lender’s DIP Revolving Loans
outstanding under the Existing DIP Agreement immediately prior to the Closing
Date and (ii) agrees from time to time during the Revolving Commitment Period to
make Revolving Loans in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Commitment Percentage
of the then Aggregate Revolving Outstandings, does not exceed the amount of such
Lender’s Revolving Commitment in effect at such time as at the date such Loan is
to be made. The amount of each Revolving Lender’s Revolving Loans and Revolving
Loan Commitment on the Closing Date (which shall
 
 
-44-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
be equal to such Lender’s DIP Revolving Loan Commitment in effect immediately
prior to the Closing Date) shall be equal to the amount reflected on the
Register on the Closing Date, which amount shall be conclusive absent manifest
error. Such Revolving Loans will, to the extent such DIP Revolving Loan was a
Eurodollar Loan (as defined in the Existing DIP Agreement) continue to be a
Eurodollar Loan hereunder with the same Interest Period and, to the extent such
DIP Revolving Loan was a Base Rate Loan (as defined in the Existing DIP
Agreement), continue to be a Base Rate Loan hereunder. During the Revolving
Commitment Period, the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in the
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent and the Sub-Agent in
accordance with Sections 2.4 and 2.17.
 
 
(b) The Borrower shall repay all outstanding Revolving Loans on the Termination
Date.
 
 
2.4. Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent and the
Sub-Agent irrevocable notice (which notice must be received by the
Administrative Agent and the Sub-Agent prior to 12:00 Noon, New York City time
(a) three (3) Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans or (b) one Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans), specifying (i) the amount and Type of
Revolving Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor. Each
Borrowing under the Revolving Commitments shall be in an amount equal to (x) in
the case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or, if the
then Available Revolving Commitments are less than $1,000,000, such lesser
amount) or (y) in the case of Eurodollar Loans, $5,000,000 or a multiple of
$1,000,000 in excess thereof; provided that the Swingline Lender may request, on
behalf of the Borrower, borrowings under the Revolving Commitments that are Base
Rate Loans in other amounts pursuant to Section 2.6. Upon receipt of any such
notice from the Borrower, the Sub-Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its Revolving
Commitment Percentage of each Borrowing available to the Sub-Agent at the
Funding Office prior to 2:00 P.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Sub-Agent. Such
Borrowing will then be made available to the Borrower by the Sub-Agent as
directed by the Borrower in the aggregate amounts made available to the
Sub-Agent by the Lenders and in like funds as received by the Sub-Agent.
 
 
2.5. Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower shall not
request, and the
 
 
-45-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments would be less than zero. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be Base Rate Loans only.
 
 
(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Termination Date.
 
 
2.6. Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 2:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to
$1,000,000 or a whole multiple thereof. Not later than 5:00 P.M., New York City
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Borrower an amount in
immediately available funds by depositing such proceeds in an account of the
Borrower specified in writing to the Swingline Lender on such Borrowing Date.
 
 
(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 12:00 Noon, New York City
time, request each Revolving Lender to make, and each Revolving Lender hereby
agrees to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Commitment Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Sub-Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one (1) Business
Day after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Sub-Agent to the Swingline Lender for
application by the Swingline Lender to the repayment of the Refunded Swingline
Loans. The Borrower irrevocably authorizes the Swingline Lender to charge the
Borrower’s accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded
Swingline Loans to the extent amounts received from the Revolving Lenders are
not sufficient to repay in full such Refunded Swingline Loans.
 
 
(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.6(b), if for any reason, as determined by the Swingline
Lender in its sole discretion, Revolving Loans may not be made as contemplated
by Section 2.6(b), each Revolving Lender shall, on the date such Revolving Loan
was to have been made pursuant to the notice referred to in Section 2.6(b),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Commitment
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Revolving Loans.
 
 
-46-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
 
 
(e) Each Revolving Lender’s obligation to make the Loans referred to in Section
2.6(b) and to purchase participating interests pursuant to Section 2.6(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
 
2.7. Letters of Credit. (a) Pursuant to the Existing DIP Agreement, prior to the
Closing Date, the Fronting Bank issued the DIP Letters of Credit which shall be
deemed to be Letters of Credit issued under this Agreement for all purposes
hereunder and under the Loan Documents; provided that nothing in this Section
2.7(a) shall extend, modify or otherwise affect the existing expiration date of
any such DIP Letters of Credit. Subject to the terms and conditions hereof, the
Borrower may request the Fronting Bank, from time to time during the Revolving
Commitment Period, to issue, and subject to the terms and conditions contained
herein, the Fronting Bank agrees, in reliance on the agreements of the other
Lenders set forth in Section 2.7(e), to issue, for the account of the Borrower,
one or more Letters of Credit; provided that (i) no Letter of Credit shall be
issued if after giving effect to such issuance, (A) the Letter of Credit
Outstandings would exceed the L/C Commitment or (B) the Aggregate Revolving
Outstandings would exceed the Total Revolving Commitment; and (ii) no Letter of
Credit shall be issued if the Fronting Bank shall have received notice from the
Administrative Agent, the Sub-Agent or the Required Lenders (and a copy of such
notice shall be delivered to the Borrower) that the conditions to such issuance
have not been met.
 
 
(b) Each Letter of Credit shall be denominated in Dollars or an Alternative
Currency and expire no later than the earlier of (x) the first anniversary of
its date of issuance and (y) the date that is five (5) Business Days prior to
the Stated Maturity; provided that any Letter of Credit with a one year term may
provide for the renewal thereof for additional one year
 
 
-47-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
periods (which, in no event, shall extend beyond the date described in the
foregoing clause (y)); provided, further, that if the Termination Date occurs
prior to the expiration of any Letter of Credit, and provisions satisfactory to
the Fronting Bank for the treatment of such Letter of Credit as a letter of
credit under a successor credit facility have not been agreed upon, the Borrower
shall, on or prior to the Termination Date, cause all such Letters of Credit to
be replaced and returned to the Fronting Bank undrawn and marked “cancelled” or
to the extent that the Borrower is unable to so replace and return any Letter(s)
of Credit, such Letter(s) of Credit shall be secured by a “back to back” letter
of credit satisfactory to the Fronting Bank, or cash collateralized in an amount
equal to 105% of the face amount of such Letter(s) of Credit by the deposit by
the Borrower of cash in such percentage amount into the L/C Cash Collateral
Account. Such cash shall be remitted to the Borrower upon the expiration,
cancellation or other termination or satisfaction of all Obligations hereunder.
 
 
(c) Each Letter of Credit shall be subject to the ISP and, to the extent not
inconsistent therewith, the laws of the state under whose laws each Letter of
Credit is issued, as applicable. The Fronting Bank shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Fronting Bank or any Lender to exceed any limits
imposed by, any applicable Requirement of Law. The Borrower shall pay to the
Fronting Bank, in addition to such other fees and charges as are specifically
provided for in Section 2.25, such fees and charges in connection with the
issuance, amendment and processing of the Letters of Credit issued by the
Fronting Bank as are customarily imposed by the Fronting Bank from time to time
in connection with similar letter of credit transactions.
 
 
(d) If any drawing shall be presented for payment under any Letter of Credit
(which shall be pursuant to a sight drawing), the Fronting Bank shall promptly
notify the Borrower of the date and amount thereof. Drawings paid under each
Letter of Credit shall be reimbursed by the Borrower not later than the date a
drawing is paid (or the next Business Day if the Borrower receives notice of
such drawing after 12:00 noon, New York City time) in immediately available
funds in an amount equal to (i) if such draft shall be paid in Dollars, the
amount so paid or (ii) if such draft shall be paid in an Alternative Currency,
the Dollar Equivalent thereof using the Exchange Rate at the time such draft is
so paid, on the date that the drawing is paid and shall bear interest from the
date the drawing is paid until the drawing is reimbursed in full at a rate per
annum equal to the Base Rate plus Applicable Margin for Revolving Loans; it
being understood that no interest shall accrue to the extent the Fronting Bank
receives payment prior to 2:00 p.m., New York City time, on the date the drawing
is paid. The Borrower shall effect such reimbursement (x) if such draw occurs
prior to the Termination Date, in cash or through a Borrowing of Base Rate Loans
without the satisfaction of the conditions precedent set forth in Section 4.2
and which Borrowing shall be effected without the need for a request therefor
from the Borrower or (y) if such draw occurs on or after the Termination Date,
in cash. Each Lender agrees to make the Loans described in clause (x) of the
preceding sentence notwithstanding a failure to satisfy the conditions precedent
set forth in Section 4.2.
 
 
(e) Immediately upon the issuance of any Letter of Credit by the Fronting Bank,
the Fronting Bank shall be deemed to have sold to each Lender other than the
Fronting Bank, and each such other Lender shall be deemed unconditionally and
irrevocably to have purchased from the Fronting Bank, without recourse or
warranty, an undivided interest and
 
 
-48-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
participation, to the extent of such Lender’s Revolving Commitment Percentage,
in such Letter of Credit, each drawing thereunder and the obligations of the
Loan Parties under this Agreement with respect thereto. Upon any change in the
Revolving Commitments pursuant to Section 9.6, it is hereby agreed that with
respect to all Letter of Credit Outstandings, there shall be an automatic
adjustment to the participations hereby created to reflect the new Revolving
Commitment Percentages of the assigning and assignee Lenders. Any action taken
or omitted by the Fronting Bank under or in connection with a Letter of Credit,
if taken or omitted in the absence of gross negligence or willful misconduct as
determined in a final and non-appealable decision of a court of competent
jurisdiction, shall not create for the Fronting Bank any resulting liability to
any other Lender.
 
 
(f) In the event that the Fronting Bank makes any payment under any Letter of
Credit and the Borrower shall not have reimbursed such amount in full to the
Fronting Bank pursuant to Section 2.7(d), the Fronting Bank shall promptly
notify the Administrative Agent and the Sub-Agent, and the Sub-Agent shall
promptly notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Fronting Bank the amount of such Lender’s Revolving
Commitment Percentage of (i) the amount of such draft, or any part thereof, that
is paid in Dollars and is not so reimbursed or (ii) the Dollar Equivalent, using
the Exchange Rate at the time such draft is paid, of the amount of such draft,
or any part thereof, that is paid in an Alternative Currency and is not so
reimbursed. If the Fronting Bank so notifies the Administrative Agent and the
Sub-Agent, and the Sub-Agent so notifies the Lenders prior to 11:00 A.M., New
York City time, on any Business Day, each Lender shall make available to the
Fronting Bank such Lender’s Revolving Commitment Percentage of the amount of
such payment on such Business Day in same day funds and if such notice is
received after such time period, each Lender shall make such payment on the next
succeeding Business Day in same day funds). If and to the extent any such Lender
shall not have so made its Revolving Commitment Percentage of the amount of such
payment available to the Fronting Bank, such Lender agrees to pay to the
Fronting Bank, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the Fronting
Bank at a rate equal to the effective rate for overnight funds in New York as
reported by the Federal Reserve Bank of New York for such day (or, if such day
is not a Business Day, the next preceding Business Day). The failure of any
Lender to make available to the Fronting Bank its Revolving Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
Lender of its obligation hereunder to make available to the Fronting Bank its
Revolving Commitment Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no Lender shall be responsible for the
failure of any other Lender to make available to the Fronting Bank such other
Lender’s Revolving Commitment Percentage of any such payment. Whenever the
Fronting Bank receives a payment of a reimbursement obligation as to which it
has received any payments from the Lenders pursuant to this paragraph, the
Fronting Bank shall pay to each Lender which has paid its Revolving Commitment
Percentage thereof, in same day funds, an amount equal to such Lender’s
Revolving Commitment Percentage thereof.
 
 
2.8. Issuance of Letters of Credit. The Borrower may from time to time request
that the Fronting Bank issue or amend a Letter of Credit by delivering to the
Fronting Bank and the Administrative Agent a request substantially in the form
of Exhibit E (a “Letter of Credit Request”) and such other certificates,
documents and other papers and information as the Fronting Bank may reasonably
request. Upon receipt of a Letter of Credit Request, the Fronting
 
 
-49-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Bank agrees to promptly process each such request and the certificates,
documents, L/C Application and other papers and information delivered to it
therewith in accordance with its customary procedures and shall issue the Letter
of Credit requested thereby (but in no event shall the Fronting Bank be required
to issue any Letter of Credit earlier than two (2) Business Days after its
receipt of the Letter of Credit Request therefor and all such other
certificates, documents, L/C Application and other papers and information
relating thereto and unless such terms and conditions of the requested Letter of
Credit are commercially customary) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Fronting Bank and the Borrower. Promptly after the issuance or amendment of a
Letter of Credit, the Fronting Bank shall notify the Borrower and the
Administrative Agent, in writing, of such issuance or amendment and such notice
shall be accompanied by a copy of such Letter of Credit or amendment. Upon
receipt of such notice, the Administrative Agent shall promptly notify each
Lender, in writing, of such Letter of Credit or amendment and if so requested by
a Lender, the Administrative Agent shall furnish such Lender with a copy of such
Letter of Credit or amendment.
 
 
2.9. Nature of Letter of Credit Obligations Absolute. The Borrower’s obligations
in respect of the Letter of Credit Outstandings shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including without limitation: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower may have at any time
against a beneficiary of any Letter of Credit or against any of the Lenders,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction; (iii) any draft, demand, certificate or other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by the Fronting Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of the Letter of Credit, except payment
resulting from the gross negligence or willful misconduct, as determined in a
final and nonappealable decision of a court of competent jurisdiction, of the
Fronting Bank; or (v) the fact that any Default or Event of Default shall have
occurred and be continuing.
 
 
2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent or, in the case of
Revolving Loans, the Sub-Agent for the account of each Lender the then unpaid
principal amount of each Loan of such Lender on the Termination Date. The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Section
2.11.
 
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
 
(c) The Administrative Agent or, in the case of Revolving Loans, the Sub-Agent
shall, in respect of the relevant Facilities, record in the Register, with
separate sub-accounts for each Lender, (i) the amount and Borrowing Date of each
Loan made hereunder, (ii)
 
 
-50-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) both the amount of
any payment received by the Administrative Agent or the Sub-Agent, as
applicable, hereunder from the Borrower and each Lender’s Commitment Percentage
thereof.
 
 
(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Sections 2.10(b) and (c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded absent manifest error; provided,
however, that the failure of any Lender, the Administrative Agent or the
Sub-Agent to maintain the Register or any such account, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.
 
 
(e) If so requested after the Closing Date by any Lender by written notice to
the Borrower (with a copy to the Administrative Agent), the Borrower will
execute and deliver to such Lender, promptly after the Borrower’s receipt of
such notice, a Note to evidence such Lender’s Loans in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.
 
 
2.11. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
 
 
(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate from time to time plus the Applicable Margin.
 
 
(c) Notwithstanding the foregoing, at any time after the date on which any
principal amount of any Loan is due and payable (whether on the maturity date
therefor, upon acceleration or otherwise), or after any other monetary
Obligation of the Borrower or any other Loan Party shall have become due and
payable, and, in each case, for so long as such Obligation remains unpaid, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before judgment) on such unpaid amounts at a rate per annum equal to (a)
in the case of overdue principal on any Loan, the rate of interest that
otherwise would be applicable to such Loan plus 2% per annum and (b) in the case
of overdue interest, fees, and other monetary Obligations, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2% per annum.
 
 
(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
 
 
2.12. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of the Prime Rate, the interest thereon shall
be calculated on the basis of a 365- (or 366-, as the case may be) day year for
the actual days elapsed. The Administrative Agent shall as soon as
 
 
-51-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
practicable notify the Borrower and the Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change in interest rate.
 
 
(b) Each determination of an interest rate in respect of an applicable Facility
by the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate hereunder.
 
 
2.13. Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
 
 
(i) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period in good faith by such Required Lenders will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
 
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any
Loans hereunder that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans hereunder shall be converted, on the last
day of the then-current Interest Period, to Base Rate Loans; provided that if
the circumstances giving rise to such notice shall cease or otherwise become
inapplicable to such Required Lenders, then such Required Lenders shall promptly
give notice of such change in circumstances to the Administrative Agent and the
Borrower. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans hereunder shall be made or continued as such, nor shall
the Borrower have the right to convert Loans hereunder to Eurodollar Loans.
 
 
2.14. Optional Termination or Reduction of Revolving Commitment. Upon not less
than three (3) Business Days’ prior written notice to the Administrative Agent
and the Sub-Agent, the Borrower may at any time, without premium or penalty, in
whole permanently terminate, or from time to time in part permanently reduce,
the Total Revolving Commitments; provided that no such termination or reduction
of the Total Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans, the Aggregate Revolving
Outstandings at such time would exceed the Total Revolving
 
 
-52-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
Commitments. Each such partial reduction of the Total Revolving Commitments
shall be in the principal amount of $1,000,000 or a whole multiple thereof.
Simultaneously with any termination or reduction of the Total Revolving
Commitments, the Borrower shall pay to the Sub-Agent for the account of each
Lender the Commitment Fee accrued on the amount of the Revolving Commitments of
such Lender so terminated or reduced through the date thereof. Any reduction of
the Total Revolving Commitment pursuant to this Section 2.14 shall be applied
pro rata in accordance with each Lender’s Revolving Commitment Percentage to
reduce the Revolving Commitment of each such Lender.
 
 
2.15. Optional Prepayment of Loans. Subject to the provisos below, the Borrower
may at any time and from time to time prepay the Loans, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent and, in the case of the Revolving Loans, the Sub-Agent
prior to 10:00 A.M., New York City time on the same Business Day, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.22;
and provided further, that (x) no prepayment of the First Priority Term Loans
shall be made pursuant to this Section 2.15 prior to the repayment in full
(whether by refinancing or otherwise) of the Bridge Loans made on the Closing
Date and (y) each prepayment of First Priority Term Loans pursuant to this
Section 2.15 made prior to the second anniversary of the Closing Date shall be
subject to the payment of the fee described in Section 2.24(c). Upon receipt of
any such notice of prepayment the Administrative Agent or, in the case of the
Revolving Loans, the Sub-Agent shall notify each relevant Lender thereof on the
date of receipt of such notice. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of prepayments of Swingline Loans and
Revolving Loans maintained as Base Rate Loans, unless the Total Revolving
Commitments have terminated or are being terminated substantially concurrently
therewith) accrued interest to such date on the amount prepaid. Partial
prepayments shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided that partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $500,000 or a whole
multiple thereof. The application of any prepayment pursuant to this Section
2.15 shall be made, first, to Base Rate Loans of the respective Lenders (and of
the respective tranche, if there are multiple tranches) and, second, to
Eurodollar Loans of the respective Lenders (and of the respective tranche, if
there are multiple tranches).
 
 
2.16. Mandatory Prepayment. (a) If any Indebtedness shall be incurred by any
Loan Party (excluding (i) the Bridge Loan Facility, (ii) if the Additional First
Priority Term Loans are not funded on the Closing Date, any Junior Lien
Indebtedness and Subordinated Indebtedness incurred pursuant to the Plan of
Reorganization, (iii) any other Indebtedness permitted to be incurred under
Section 6.1(a) through (m), (n)(i), (o) through (s), (u) through (w), (x)(ii),
(y), (z), (aa) and (bb) and (iv) any Refinancing of such Indebtedness to the
extent permitted under Section 6.1), an amount equal to 100% of the Net Cash
Proceeds thereof shall be offered by the Borrower to prepay within five (5)
Business Days of the date of incurrence thereof the First Priority Term Loans as
set forth in Section 2.16(h); provided, however, that with respect to any
Subordinated Indebtedness permitted under Section 6.1(t)(ii) or any senior
unsecured Indebtedness permitted under Section 6.1(x)(i), (x) 50% of the Net
Cash Proceeds thereof shall
 
 
-53-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
not be required to be offered to prepay the First Priority Term Loans as set
forth in Section 2.16(h) if the Consolidated Leverage Ratio, after giving pro
forma effect to the incurrence of such Indebtedness, is less than the applicable
maximum Consolidated Leverage Ratio permitted at the time of such incurrence
minus 1.0 (from the first term of such ratio), but greater than the applicable
maximum Consolidated Leverage Ratio permitted at the time of such incurrence
minus 2.0 (from the first number of such ratio) and (y) such Net Cash Proceeds
thereof shall not be required to be offered to prepay the First Priority Term
Loans as set forth in Section 2.16(h) if the Consolidated Leverage Ratio, after
giving pro forma effect to the incurrence of such Indebtedness, is less than the
applicable maximum Consolidated Leverage Ratio permitted at the time of such
incurrence minus 2.0 (from the first term of such ratio); provided further that
with respect to any unsecured Indebtedness permitted under Section 6.1(n)(ii),
50% of the Net Cash Proceeds thereof shall not be required to be offered to
prepay the First Priority Term Loans as set forth in Section 2.16(h).
 
 
(b) If any Capital Stock shall be issued or sold by any Loan Party (excluding
any Capital Stock issued pursuant to the Plan of Reorganization or any Capital
Stock issued or sold by any Loan Party to another Loan Party) during the term of
this Agreement, an amount equal to 50% of the Net Cash Proceeds thereof shall be
offered by the Borrower within five (5) Business Days after the date of such
issuance to prepay the First Priority Term Loans as set forth in Section
2.16(h); provided that (i) such Net Cash Proceeds used to make Investments
permitted under Section 6.6(k) or Project Investments permitted under Section
6.6(m) or Permitted Acquisitions permitted under Section 6.3(g) or for Capital
Expenditures permitted under Section 6.15 and (ii) up to $500,000,000 of such
Net Cash Proceeds received after the Closing Date and applied to repay Limited
Recourse Debt existing on the Closing Date shall not be required to be offered
by the Borrower to prepay the First Priority Term Loans as set forth in Section
2.16(h).
 
 
(c) If any Loan Party shall receive an Extraordinary Receipt, an amount equal to
(x) 100% of the amount of such Extraordinary Receipt to the extent such
Extraordinary Receipt consists of a pension plan reversion and (y) 50% of the
amount of such Extraordinary Receipt to the extent such Extraordinary Receipt
consists of a tax refund shall be offered by the Borrower within five (5)
Business Days after the receipt thereof to prepay the First Priority Term Loans
as set forth in Section 2.16(h).
 
 
(d) If, for any fiscal year of the Borrower commencing with the first fiscal
year of the Borrower ending after the Closing Date occurs, there shall be Excess
Cash Flow, the Borrower shall, on the relevant Excess Cash Flow Application
Date, offer an amount equal to the ECF Percentage of such Excess Cash Flow less
the aggregate amount of voluntary repayments of the Loans paid in the preceding
fiscal year (excluding repayments of Revolving Loans or Swing Line Loans except
to the extent the Revolving Commitments are permanently reduced in connection
with such repayments) to prepay the First Priority Term Loans as set forth in
Section 2.16(h). Each such offer to prepay shall be made on a date (an “Excess
Cash Flow Application Date”) no later than five (5) Business Days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 5.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.
 
 
-54-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(e) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds (x) in excess of $50,000,000 from any Asset Sale or (y) in excess
of $20,000,000 from any Recovery Event, then, unless the Borrower shall have
delivered a Reinvestment Notice in respect thereof on or prior to the date that
is ten (10) Business Days after such date, the Borrower shall offer to apply
such Net Cash Proceeds within ten (10) Business Days after receipt of such Net
Cash Proceeds towards the prepayment of the First Priority Term Loans as set
forth in Section 2.16(h). If on or prior to the date that is 365 days after the
occurrence of a Recovery Event or Asset Sale, the Borrower shall not have
delivered a Reinvestment Commitment Notice in respect of Net Cash Proceeds
described in the first sentence of this paragraph (e), the Borrower shall offer
to apply such Net Cash Proceeds on such date (to the extent not previously
applied or expended to acquire, maintain, construct, improve or repair assets
useful in its business or, solely in the case of a Recovery Event, reimburse
itself for amounts previously so applied or expended) to the prepayment of the
First Priority Term Loans as set forth in Section 2.16(h). If on or prior to the
date that is 365 days after a Reinvestment Event, the Borrower shall have
delivered a Reinvestment Commitment Notice in respect of any or all of the Net
Cash Proceeds described in the first sentence of this paragraph (e), then (x) on
the date of such notice, the Borrower shall offer to apply (to the extent not
previously so applied or expended) the portion, if any, of such Net Cash
Proceeds that the Borrower or any Subsidiary has not committed to use to
acquire, maintain, construct, improve or repair assets useful in its business
or, solely in the case of a Recovery Event, reimburse itself for amounts
previously so applied or expended, to the prepayment of the First Priority Term
Loans as set forth in Section 2.16(h) and (y) on the date that is 180 days after
delivery of such notice in the case of Net Cash Proceeds from an Asset Sale
described in the first sentence of this paragraph (e) and 24 months after the
delivery of such notice in the case of Net Cash Proceeds from a Recovery Event
described in the first sentence of this paragraph (e), the Borrower shall offer
to apply any Net Cash Proceeds not applied or expended to acquire, maintain,
construct, improve or repair assets useful in its business or, solely in the
case of a Recovery Event, reimburse itself for amounts previously so applied or
expended, to the prepayment of the First Priority Term Loans set forth in
Section 2.16(h) (to the extent not previously so applied or expended). For
purposes of clarity, application of an amount equal to the amount of applicable
Net Cash Proceeds on or before the dates or the expiration of time periods set
forth herein shall be construed as application of such applicable Net Cash
Proceeds for purposes of this Section 2.16(e).
 
 
(f) Amounts to be applied in connection with prepayments of the Loans made
pursuant to this Section 2.16 shall be applied to the prepayment of the First
Priority Term Loans (in accordance with Section 2.19(b)) until the First
Priority Term Loans are paid in full. If all First Priority Term Lenders accept
such prepayment pursuant to Section 2.16(h), then, with respect to such
prepayment, the amount of such prepayment shall be applied first to First
Priority Term Loans of the respective Lenders (and of the respective tranche, if
there are multiple tranches) that are Base Rate Loans to the full extent thereof
before application to First Priority Term Loans of the respective Lenders (and
of the respective tranche, if there are multiple tranches) that are Eurodollar
Loans in a manner that minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.22 and otherwise the amount of such
prepayment shall be applied ratably to the then outstanding First Priority Term
Loans of all Lenders accepting such prepayment and ratably to the Base Rate
Loans and Eurodollar Loans among such First Priority Term Loans held by each
Lender accepting such prepayment; provided that in the event any Lender rejects
the offer in Section 2.16(h) in respect of a Prepayment
 
 
-55-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Amount, the Borrower shall not be required to pay breakage amounts under Section
2.22 in any greater amount than would have been paid in accordance with this
sentence (without giving effect to this proviso). Each prepayment of the Loans
under Section 2.16 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.
 
 
(g) Upon the Termination Date, the Total Commitment shall automatically
terminate in full and the Borrower shall pay the Loans in full (including all
accrued and unpaid interest thereon, Fees and other Obligations in respect
thereof) and, if there are any Letter of Credit Outstandings constituting
undrawn Letters of Credit, the Borrower shall replace such Letter(s) of Credit,
provide a “back-to-back” letter of credit acceptable to the Fronting Bank or
collateralize such Letter of Credit Outstandings, in each case in the manner set
forth in Section 2.7(b).
 
 
(h) With respect to all events described in Section 2.16(a) through (e), the
Borrower shall give the Administrative Agent telephonic notice (promptly
confirmed in writing) requesting that the Administrative Agent prepare and
provide to each First Priority Term Lender a notice (each, a “Prepayment Option
Notice”) as described below. As promptly as practicable after receiving such
notice from the Borrower, the Administrative Agent will send to each First
Priority Term Lender a Prepayment Option Notice, which shall be substantially in
the form of Exhibit J, and shall include an offer (“Offer”) by the Borrower to
prepay on the date (each a “Mandatory Prepayment Date”) that is ten (10)
Business Days after the date of the Prepayment Option Notice, the relevant First
Priority Term Loans of such First Priority Term Lender by an amount equal to the
portion of the prepayment amount (the “Prepayment Amount”) indicated in such
Lender’s Prepayment Option Notice (which portion shall be based on its pro rata
share of then outstanding First Priority Term Loans, in accordance with Section
2.19(b)). Each First Priority Term Lender may accept or reject the Offer
contained in the Prepayment Option Notice. Unless the Offer is affirmatively
accepted by a First Priority Term Lender as set forth below, the Offer shall be
deemed rejected by such First Priority Term Lender. With respect to First
Priority Term Lenders accepting such Offer, on the Mandatory Prepayment Date,
the Borrower shall pay directly to the Administrative Agent; for payment to the
relevant First Priority Term Lenders, the aggregate amount necessary to prepay
that portion of the outstanding relevant First Priority Term Loans in respect of
which such Lenders have accepted prepayment. Any First Priority Term Lenders
accepting such Offer must, as soon as practicable, but in no event later than
five (5) Business Days after receipt of the Prepayment Option Notice, give the
Administrative Agent telephonic notice (promptly confirmed in writing) of such
acceptance and the Administrative Agent will give the Borrower corresponding
telephonic notice (promptly confirmed in writing). The amount equal to the
portion of the Prepayment Amount for which no notification of acceptance of the
Offer was received shall be offered to the Bridge Loan Lenders, if any, pursuant
to the Bridge Loan Agreement. The amount equal to the remaining portion of the
Prepayment Amount not applied to prepay the First Priority Term Loans or the
Bridge Loans will be used by the Borrower on the date that is ten (10) days
after the offer to the Bridge Loan Lenders was made (or, if no such offer is
required, on the Mandatory Prepayment Date) to repay any outstanding Revolving
Loans until such Revolving Loans are repaid; provided that such repayments of
the Revolving Loans shall not reduce the Total Revolving Commitments. Any amount
of such Prepayment Amount remaining after repaying the Revolving Loans in full
may be used by the Borrower as it elects in accordance with this Agreement.
 
 
-56-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
(i) Each mandatory repayment of First Priority Term Loans pursuant to clauses
(a) and (b) of this Section 2.16 made prior to the second anniversary of the
Closing Date shall be subject to the payment of the fee described in Section
2.24(c).
 
 
2.17. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent and, in the case of the Revolving Loans, the Sub-Agent
prior irrevocable notice, in substantially the form attached hereto as Exhibit
H, of such election no later than 12:00 Noon, New York City time, on the
Business Day preceding the proposed conversion date, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
Base Rate Loans to Eurodollar Loans by giving the Administrative Agent and, in
the case of the Revolving Loans, the Sub-Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the third (3rd)
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no Base Rate
Loan under a particular Facility may be converted into a Eurodollar Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent or, in the case of the Revolving Loans, the
Sub-Agent shall promptly notify each relevant Lender thereof.
 
 
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent or, in the case of the Revolving Loans, the
Sub-Agent in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans, provided that no Eurodollar Loan under a particular
Facility may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent or, in the case of the Revolving Loans, the Sub-Agent shall promptly
notify each relevant Lender thereof.
 
 
2.18. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.
 
 
2.19. Pro Rata Treatment, etc. (a) Each borrowing by the Borrower from the
Lenders hereunder (except as provided in Section 2.27), each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective First Priority
Term Percentages, Additional First Priority Term Percentages or Revolving
Commitment Percentages, as the case may be, of the relevant Lenders.
 
 
-57-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(b) Each payment (including each prepayment) by the Borrower on account of
principal and interest on the First Priority Term Loans shall be made pro rata
according to the respective outstanding principal amount of the First Priority
Term Loans then held by the First Priority Term Lenders (except (x) as otherwise
provided in Section 2.16(h) and (y) with respect to interest on any Incremental
Term Loans, to the extent such interest is not at the same rate as for the First
Priority Term Loans existing at the time such Incremental Term Loans are made
pursuant to Section 2.27). The amount of each principal prepayment of the First
Priority Term Loans shall be applied to reduce the then remaining scheduled
installments of First Priority Term Loans pro rata based upon the respective
then remaining principal amounts thereof; provided that, at the Borrower’s
option, any such prepayment of the First Priority Term Loans may be applied to
the scheduled principal installments of the First Priority Term Loans occurring
in the first 24 months following the date of such payment in direct order of
maturity and then to ratably reduce all remaining scheduled installments
thereof. Amounts prepaid on account of the First Priority Term Loans may not be
reborrowed.
 
 
(c) Each payment (including each prepayment) by the Borrower on account of
principal or interest on the Revolving Loans shall be made pro rata according to
the respective outstanding principal amounts of the Revolving Loans then held by
the Revolving Lenders.
 
 
(d) All payments by the Borrower hereunder and under the Notes shall be made in
Dollars in immediately available funds at the Funding Office of the
Administrative Agent or, in the case of the Revolving Loans, the Sub-Agent by
2:00 P.M., New York City time, on the date on which such payment shall be due,
provided that if any payment hereunder would become due and payable on a day
other than a Business Day such payment shall become due and payable on the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
Interest in respect of any Loan hereunder shall accrue from and including the
date of such Loan to but excluding the date on which such Loan is paid in full.
 
 
(e) Unless the Administrative Agent or, in the case of the Revolving Loans, the
Sub-Agent shall have been notified in writing by any Lender prior to a Borrowing
that such Lender will not make the amount that would constitute its share of
such borrowing available to the Administrative Agent or the Sub-Agent, as
applicable, the Administrative Agent or the Sub-Agent, as applicable, may assume
that such Lender is making such amount available to the Administrative Agent or
the Sub-Agent, as applicable, and the Administrative Agent or the Sub-Agent, as
applicable, may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent or the Sub-Agent, as applicable, by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent
or the Sub-Agent, as applicable, on demand, such amount with interest thereon,
at a rate equal to the greater of (i) the Federal Funds Effective Rate and (ii)
a rate determined by the Administrative Agent or the Sub-Agent, as applicable,
in accordance with banking industry rules on interbank compensation, for the
period until such Lender makes such amount immediately available to the
Administrative Agent or the Sub-Agent, as applicable. A certificate of the
Administrative Agent or the Sub-Agent, as applicable, submitted to any
 
 
-58-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent or the Sub-Agent, as
applicable, by such Lender within three (3) Business Days after such Borrowing
Date, the Administrative Agent or the Sub-Agent, as applicable, shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to Base Rate Loans under the relevant Facility, on demand, from the
Borrower, such recovery to be without prejudice to the rights of the Borrower
against any such Lender.
 
 
(f) Unless the Administrative Agent or, in the case of the Revolving Loans, the
Sub-Agent shall have been notified in writing by the Borrower prior to the date
of any payment due to be made by the Borrower hereunder that the Borrower will
not make such payment to the Administrative Agent or the Sub-Agent, as
applicable, the Administrative Agent or the Sub-Agent, as applicable, may assume
that the Borrower is making such payment, and the Administrative Agent or the
Sub-Agent, as applicable, may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent or the Sub-Agent, as applicable, by the Borrower within three (3) Business
Days after such due date, the Administrative Agent or the Sub-Agent, as
applicable, shall be entitled to recover, on demand, from each Lender to which
any amount which was made available pursuant to the preceding sentence, such
amount with interest thereon at the rate per annum equal to the daily average
Federal Funds Effective Rate. Nothing herein shall be deemed to limit the rights
of the Administrative Agent the Sub-Agent or any Lender against the Borrower.
 
 
2.20. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the date hereof:
 
 
(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any L/C Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.21 and
changes in the rate of tax on the overall net income of such Lender);
 
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
 
(iii) shall impose on such Lender any other condition;
 
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit or Swingline Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate
 
 
-59-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
 
 
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.
 
 
(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
180 days prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
days period shall be extended to include the period of such retroactive effect.
The obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
 
2.21. Taxes. (a) All payments made by the Borrower under this Agreement and the
other Loan Documents shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding net income taxes, gross receipt taxes (imposed
in lieu of net income taxes) and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent, the Sub-Agent, the Fronting Bank or
any Lender as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent, the Sub-Agent, the Fronting Bank or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent, the Sub-Agent, the Fronting Bank or
any Lender hereunder, the amounts so payable to the Administrative Agent, the
Sub-Agent, the Fronting Bank or such Lender shall be increased to the extent
necessary to yield to the
 
 
-60-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
Administrative Agent, the Sub-Agent, the Fronting Bank or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (f) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.
 
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
 
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the Sub-Agent, the Fronting Bank
or the relevant Lender, as the case may be, a certified copy of an original
official receipt received, if any, by the Borrower or other documentary evidence
showing payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the
Sub-Agent, the Fronting Bank or the Lenders for any such taxes and for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or the Sub-Agent, the Fronting Bank or any Lender as a
result of any such failure.
 
 
(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI or
W-8IMY (and all necessary attachments), or, in the case of a Non U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit G and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such Non
U.S. Lender is not legally able to deliver.
 
 
-61-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
 
 
(f) Any Lender that is a United States person, as defined in Section 7701(a)(30)
of the Internal Revenue Code, and is not an exempt recipient within the meaning
of Treasury Regulations Section 1.6049-4(c), shall deliver to the Borrower (with
a copy to the Administrative Agent) two accurate and complete original signed
copies of Internal Revenue Service Form W-9, or any successor form that such
person is entitled to provide at such time in order to comply with United States
back-up withholding requirements.
 
 
(g) If the Administrative Agent, the Sub-Agent, the Fronting Bank or any Lender
determines, in its sole discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.21, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.21 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, the Sub-Agent, the Fronting Bank or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, the Sub-Agent, the Fronting Bank or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent, the Sub-Agent, the Fronting Bank or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent, the Sub-Agent, the
Fronting Bank or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
 
 
(h) The agreements in this Section 2.21 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
 
2.22. Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment or conversion of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect
 
 
-62-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
thereto. Such indemnification may include an amount equal to the excess, if any,
of (i) the amount of interest that would have accrued on the amount so prepaid,
or not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this Section, the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than 180 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180 days period shall be extended to include the period of
such retroactive effect. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
 
2.23. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.20 or 2.21(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the good faith judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.20 or 2.21(a).
 
 
2.24. Fees. (a) The Borrower shall pay to the Sub-Agent, for the account of each
Revolving Lender, a commitment fee (the “Commitment Fee”) for the period
commencing on the Closing Date to the Termination Date, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
in arrears on each Fee Payment Date commencing on the first such date to occur
after the Closing Date.
 
 
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
 
(c) All voluntary prepayments of principal of First Priority Term Loans pursuant
to Section 2.15 and all mandatory repayments of principal of First Priority Term
Loans pursuant to clauses (a) and (b) of Section 2.16, in each case prior to the
second anniversary of the Closing Date, will be subject to payment by the
Borrower to the Administrative Agent, for the account of the respective First
Priority Term Lenders whose First Priority Term Loans are being repaid, of a fee
as follows: (x) if payable prior to the first anniversary of the Closing Date,
an amount equal to 2.0% of the aggregate prinicpal amount of such prepayment or
repayment, as
 
 
-63-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
the case may be, and (y) if payable on or after the first anniversary of the
Closing Date and prior to the second anniversary of the Closing Date, an amount
equal to 1.0% of the aggregate principal amount of such prepayment or repayment,
as the case may be. Such fees shall be due and payable by the Borrower upon the
date of such voluntary prepayment or the due date of any such mandatory
prepayment, as the case may be.
 
 
2.25. Letter of Credit Fees. The Borrower shall pay with respect to each Letter
of Credit (a) to the Sub-Agent for the ratable benefit of the Revolving Lenders,
a fee on all outstanding Letters of Credit calculated from and including the
date of issuance of such Letter of Credit to the expiration or termination date
of such Letter of Credit at a rate per annum equal to the Applicable Margin then
in effect with respect to Eurodollar Loans under the Revolving Facility and (b)
to the Fronting Bank for its own account a fronting fee of 0.25% per annum (or
such lesser amount as may be agreed to by the applicable Fronting Bank) on the
undrawn and unexpired amount of each Letter of Credit (calculated, in the case
of any Letter of Credit denominated in an Alternative Currency, on the basis of
the Exchange Rate in effect on the date payment of such fee is due). Accrued
fees described in the foregoing sentence of this Section in respect of each
Letter of Credit shall be due and payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.
 
 
2.26. Nature of Fees. All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or the Sub-Agent, as the case may
be (for the respective accounts of the Administrative Agent, the Sub-Agent, the
Fronting Bank and the Lenders), as provided herein. Once paid, none of the Fees
shall be refundable under any circumstances.
 
 
2.27. Incremental Term Loans. (a) The Borrower may at any time and from time to
time after the Closing Date (subject to the terms of the Commitment Letter), by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more additional
tranches of term loans (the “Incremental Term Loans”); provided that (i) the
proceeds of such Incremental Term Loans shall be applied to repay or redeem
secured debt, secured lease obligations or preferred securities of any Project
Subsidiary (x) set forth on Schedule 2.27 annexed hereto in an aggregate amount
(including such amounts so applied pursuant to clause (i)(x) of the first
proviso to Section 2.33 of the Existing DIP Agreement) not to exceed
$1,100,000,000 during the term of this Agreement (the “Schedule Limit”) or (y)
other than in accordance with the preceding clause (x), in an aggregate amount
not to exceed $2,000,000,000, minus the aggregate proceeds applied to repayments
or redemptions under the preceding clause (x), so long as the Collateral
Requirements are satisfied, (ii) at the time that any such Incremental Term Loan
is made (immediately after giving effect thereto), no Default or Event of
Default shall have occurred and be continuing, (iii) the Borrower shall be in
compliance with the covenants set forth in Section 6.17 determined on a pro
forma basis as of the date of such Incremental Term Loan and the last day of the
most recent fiscal period of the Borrower for which financial statements have
been provided, in each case, as if such Incremental Term Loans had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith and after giving effect to any other customary and
appropriate pro forma adjustment events, including any acquisitions or
dispositions after the beginning of the relevant fiscal quarter but prior to or
simultaneous with the borrowing of such Incremental Term Loan, (iv) all fees and
expenses owing in respect of such increase to the Agents and the Lenders
 
 
-64-
 
 
 

--------------------------------------------------------------------------------

 
 


 
 
shall have been paid, (v) if the Applicable Margin with respect to such
Incremental Term Loans shall be higher than the Applicable Margin then in effect
for the First Priority Term Loans plus 0.50%, such Applicable Margin with
respect to the First Priority Term Loans shall be automatically adjusted to be
equal to the relevant Applicable Margin relating to such Incremental Term Loans;
provided that this clause (v) shall not be applicable with respect to any
incurrence of Incremental Term Loans the proceeds of which are used to repay the
secured debt, secured lease obligations or preferred securities set forth on
Schedule 2.27 annexed hereto subject to the Schedule Limit during the term of
this Agreement, (vi) S&P and Moody’s shall have reaffirmed (with no negative
outlook) the ratings then in effect for the Facilities, after taking into
account the incurrence of such Incremental Term Loans; provided that no such
rating affirmation shall be required with respect to any incurrence of
Incremental Term Loans (x) the proceeds of which are used to repay the secured
debt, secured lease obligations or preferred securities set forth on Schedule
2.27 annexed hereto subject to the Schedule Limit or (y) the proceeds of which
are used to repay the secured debt, secured lease obligations or preferred
securities (I) set forth on Schedule 2.27 annexed hereto subject to the Schedule
Limit or (II) other than in accordance with the preceding clause (I) unless such
Incremental Term Loans would cause the aggregate amount of Incremental Term
Loans incurred pursuant to this Section 2.27 and described in this clause
(y)(II) (or incurred pursuant to Section 2.33 of the Existing DIP Agreement and
described in clause (y)(II) of the third proviso of Section 2.33(a) of the
Existing DIP Agreement) to exceed $500,000,000 or any integral multiple of
$500,000,000 or would cause the aggregate amount of Incremental Term Loans
incurred pursuant to this Section 2.27 (or incurred pursuant to Section 2.33 of
the Existing DIP Agreement) to equal $2,000,000,000 and (vii) the other terms
and conditions in respect of such Incremental Term Loans (other than pricing and
amortization), to the extent not consistent with the Facilities, shall otherwise
be reasonably satisfactory to the Administrative Agent. Each tranche of
Incremental Term Loans shall be in an aggregate principal amount that is not
less than $25,000,000 (provided that such amount may be less than $25,000,000 if
such amount represents all remaining availability under the limit set forth in
paragraph (c) below). The Incremental Term Loans (a) shall rank pari passu in
right of payment and of security with the First Priority Term Loans, (b) shall
mature concurrently with the First Priority Term Loans and (c) for purposes of
repayments shall be treated substantially the same as the First Priority Term
Loans (including with respect to mandatory and voluntary prepayments and
scheduled amortization). Each notice from the Borrower pursuant to this Section
2.27 shall set forth the requested amount and proposed terms of the relevant
Incremental Term Loans. Incremental Term Loans may be made by any existing
Lender (and each existing First Priority Term Lender will have the right, but
not an obligation, to make a portion of any Incremental Term Loan or by any
other bank or other financial institution (any such other bank or other
financial institution being called a “New Lender”); provided that the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld) to such Lender or New Lender making such Incremental Term Loans if
such consent would be required under Section 9.6 for an assignment of First
Priority Term Loans to such Lender or New Lender. Commitments in respect of
Incremental Term Loans shall become Commitments under this Agreement pursuant to
an amendment (an “Incremental Commitment Supplement”) substantially in the form
of Exhibit I to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, the Guarantors, each Lender agreeing to provide such
Commitment, if any, each New Lender, if any, and the Administrative Agent. An
Incremental Commitment Supplement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provision of this Section 2.27.
 
 
-65-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(b) The effectiveness of any Incremental Term Loans permitted by this Section
2.27 shall be subject to the satisfaction of each of the conditions set forth in
Section 4.2 and such other conditions as the parties thereto shall agree.
 
 
(c) Notwithstanding anything to the contrary in this Section 2.27, (i) in no
event shall the amount of the Incremental Term Loans permitted by this Section
2.27 exceed an amount equal to $2,000,000,000, less the aggregate principal
amount of any Incremental Term Loans incurred by the Borrower prior to the
Closing Date under the Existing DIP Agreement in effect during the pendency of
the Cases and (ii) no Lender shall have any obligation to make an Incremental
Term Loan unless it agrees to do so in its sole discretion.
 
 
2.28. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Sections
2.20, 2.21 or 2.22, (b) defaults in its obligation to make Loans hereunder or
(c) does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provision of this Agreement or any other Loan Document
that requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Majority Facility Lenders in the affected
Facility has been obtained), in each case with a replacement financial
institution ; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.23 so as to eliminate the
continued need for payment of amounts owing pursuant to Sections 2.20, 2.21 or
2.22, (iv) the replacement financial institution shall purchase, at par, all
Loans outstanding under such affected Facility and other amounts related thereto
owing to such replaced Lender on or prior to the date of replacement, (v) the
Borrower shall be liable to such replaced Lender under Section 2.22 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Sections 2.20,
2.21 or 2.22, as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
 
 
SECTION 3
 
 
Representations and Warranties
 
 
In order to induce the Lenders to enter into this Agreement, to convert the DIP
Revolving Loans and DIP Term Loans into Loans hereunder and to make the
Additional First Priority Term Loans and other additional Extensions of Credit
hereunder, the Borrower represents and warrants on each date required pursuant
to Section 4 to the Administrative Agent and to each Lender as follows:
 
 
-66-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
3.1. Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and (to the extent such concept is applicable) in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and (to the extent such concept is applicable) in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except, in the case of each of the
foregoing clauses (a) through (d), to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
3.2. Power; Authorizations; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) that have been obtained or made and are in full
force and effect and (ii) the filings made in respect of the Security Documents.
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
Loan Party party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
 
3.3. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Loan Party and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.
 
 
3.4. Accuracy of Information. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum
(other than projections and pro forma financial information) or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished, taken as a whole and in light of the
circumstances in which made, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements
 
 
-67-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
contained herein or therein not misleading. The projections and pro forma
financial information contained in the materials referenced above and those
delivered pursuant to Section 4.1(i) were prepared in good faith based on
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Confidential Information Memorandum or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.
 
 
3.5. Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at September 30, 2007 and,
if available, December 31, 2007 and the related pro forma consolidated statement
of income for the twelve months ended September 30, 2007 and, if available,
December 31, 2007 (including the notes thereto) (the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to each Lender, has
been prepared giving effect (as if such events had occurred on such date) to (i)
the Loans to be made and the other Indebtedness to be issued on the Closing Date
pursuant to the Plan of Reorganization and the use of proceeds thereof, (ii) the
consummation of the Plan of Reorganization and (iii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Financial Statements
have been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and presents fairly on a pro forma basis the
estimated financial position of Borrower and its consolidated Subsidiaries as at
the dates referred to above, assuming that the events specified in the preceding
sentence had actually occurred at such date and without giving effect to “fresh
start” accounting, whether or not the Borrower qualifies therefor.
 
 
(b) The audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at December 31 of the most recently ended three fiscal years of
the Borrower ending prior to the Closing Date for which audited financial
statements were delivered, and the related consolidated statements of income and
of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report by a nationally recognized accounting firm,
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated cash flows for the respective fiscal
years then ended. The unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of the most recently ended fiscal
quarter of the Borrower ending prior to the Closing Date for which unaudited
financial statements were delivered, and the related unaudited consolidated
statements of income and cash flows for the period ended on such fiscal quarter
end, present fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the period ended on such fiscal quarter end (subject to normal year end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). As of the date of such financial
statements, no Global Entity has any material Guarantee
 
 
-68-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Obligations, contingent liabilities and liabilities for taxes, or any long term
leases or unusual forward or long term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31 of the year
ending immediately prior to the year during which the Closing Date occurs to and
including the date hereof there has been no Disposition by the Global Entities
of any material part of the business or property of the Global Entities, taken
as a whole, except as otherwise permitted under the Existing DIP Agreement.
 
 
(c) Since December 31, 2006, there has been no development or event that has had
or would reasonably be expected to have a Material Adverse Effect.
 
 
3.6. Subsidiaries. (a) Schedule 3.6 annexed hereto (as may be supplemented in
writing from time to time by the Borrower) sets forth the name and jurisdiction
of organization of each Subsidiary of the Borrower and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options or
restricted stock granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Borrower or any of
its Subsidiaries directly owned by the Loan Parties that are included in the
Collateral, except as created by the Loan Documents or permitted under Section
6.2(c) or Sections 6.2(w) and (z).
 
 
3.7. Title to Assets; Liens. The Loan Parties have title in fee simple to, or a
valid leasehold or easement interest in, all their material real property, taken
as a whole, and good and marketable title to, or a valid leasehold or easement
interest in, all their other material property, taken as a whole, and none of
such property is subject to any Lien except Permitted Liens.
 
 
3.8. No Default. No Global Entity is in default under or with respect to any of
its Contractual Obligations in any respect that would reasonably be expected to
have a Material Adverse Effect.
 
 
3.9. Use of Proceeds. The proceeds of the Additional First Priority Term Loans,
if any, shall be used (a) on the Plan Effective Date, (i) to finance
distributions to holders of certain existing non-recourse debt of the Borrower’s
Subsidiaries and certain other second priority lien debt of the Borrower and its
Subsidiaries and (ii) to pay fees, costs, commissions and expenses in connection
therewith and in connection with this Agreement, the other Loan Documents, the
Bridge Loan Documents and the transactions contemplated hereby and thereby and
(b) thereafter for working capital and general corporate purposes of the Loan
Parties and, to the extent permitted by this Agreement, their Subsidiaries. The
proceeds of the Revolving Loans shall be used for working capital and other
general corporate purposes of the Loan Parties and, to the extent permitted by
this Agreement, their Subsidiaries. The proceeds of the Incremental Term Loans
shall be used for the purposes described in Section 2.27.
 
 
3.10. Litigation. Except as disclosed in writing to the Administrative Agent and
the Lenders prior to the date hereof, no litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against any Global Entity or against
any of their respective properties or revenues (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or (b)
that could reasonably be expected to have a Material Adverse Effect.
 
 
-69-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
3.11. Federal Regulations. No part of the proceeds of any Loans, and no other
Extensions of Credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent in order to comply with any
Requirement of Law, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1, as applicable, referred to in
Regulation U.
 
 
3.12. Compliance with Law. No Global Entity is in violation of any applicable
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, the violation of which, or a
default with respect to which, would reasonably be expected to have a Material
Adverse Effect.
 
 
3.13. Taxes. Each Global Entity has filed or caused to be filed all Federal and
state income tax and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Global
Entity); no tax Lien has been filed, and, to the knowledge of the Borrower, no
claim is being asserted, with respect to any such tax, fee or other charge other
than Liens or claims permitted under this Agreement.
 
 
3.14. ERISA. Except as, individually or in the aggregate, does not or could not
reasonably be expected to result in a Material Adverse Effect: neither a
Reportable Event nor an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA) has occurred during the five
year period prior to the date on which this representation is made or deemed
made with respect to any Plan, and each Plan has complied in all respects with
the applicable provisions of ERISA and the Code; no termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period; the present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits; neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan; neither the Borrower nor any Commonly Controlled Entity
would become subject to any liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made; and no such Multiemployer Plan is in
Reorganization or Insolvent.
 
 
-70-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
3.15. Environmental Matters; Hazardous Material. There has been no matter with
respect to Environmental Laws or Materials of Environmental Concern which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
 
3.16. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness under this Agreement
and the other Loan Documents.
 
 
3.17. Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Global Entity pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Global Entity have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Global Entity on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Global Entity.
 
 
3.18. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates (if
any) representing such Pledged Stock are delivered to the Collateral Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
3.18(a) in appropriate form are filed in the offices specified on Schedule
3.18(a), the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof to the extent
security interests can be so perfected (by delivery or filing UCC financing
statements as applicable) on such Collateral, as security for the Obligations
(as defined in the Guarantee and Collateral Agreement), in each such case prior
and superior in right to any other Person (except, in the case of Collateral
other than Pledged Stock, other Permitted Liens which are permitted under this
Agreement to be pari passu or senior to the Liens of the Collateral Agent or
which arise by operation of law).
 
 
(b) Each of the Mortgages, when executed and delivered, is effective to create
in favor of the Collateral Agent, for the benefit of the Lenders, a legal, valid
and enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on Schedule
3.18(b), each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Mortgaged Properties and the proceeds thereof, as security for the Obligations
(as defined in the relevant Mortgage), in each case prior and superior in right
to any other Person. Except as set forth in the definition of Mortgaged
Properties, Schedule 1.1C lists, as of the Closing Date, each parcel of owned
real property and each leasehold interest in real property located in the United
States and held by the Borrower or any of its Subsidiaries that has a value, in
the reasonable opinion of the Borrower, in excess of $5,000,000.
 
 
-71-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
3.19. Solvency. (a) The Borrower is and (b) the Loan Parties, taken as a whole,
are, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith and with the Plan of
Reorganization will be, Solvent.
 
 
3.20. Senior Indebtedness. The Obligations constitute “Senior Indebtedness” (or
similar such term) of the Borrower under each Subordinated Indebtedness
Agreement. The obligations of each Subsidiary Guarantor under the Guarantee and
Collateral Agreement constitute “Guarantor Senior Indebtedness” (or similar such
term) of such Subsidiary Guarantor under each Subordinated Indebtedness
Agreement.
 
 
3.21. Certain Documents. The Borrower has delivered to the Administrative Agent
a complete and correct copy of the Plan of Reorganization, each Subordinated
Indebtedness Agreement and each Junior Lien Agreement, including any amendments,
supplements or modifications with respect to any of the foregoing.
 
 
SECTION 4
 
 
Conditions Precedent
 
 
4.1. Conditions to the Closing Date. The occurrence of the Closing Date and the
automatic conversion of the DIP Revolving Loans and the DIP Term Loans into
Loans and the making of the Additional First Priority Term Loans and other
additional Extensions of Credit hereunder, is subject to the satisfaction or
waiver of the following conditions precedent:
 
 
(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) if Additional First Priority Term Loans are made
on the Closing Date, counterparts hereof executed and delivered by the Borrower,
the Administrative Agent, the Collateral Agent, each Documentation Agent, each
Syndication Agent, the Sub-Agent and each Additional First Priority Term Lender
(which Additional First Priority Term Lenders shall provide the aggregate amount
of Additional First Priority Term Commitments as is specified in the last
sentence of the definition of “Additional First Priority Term Commitment”
contained herein), (ii) if Additional First Priority Term Loans are not made on
the Closing Date, the Assumption Agreement, substantially in the form of Exhibit
M hereto executed and delivered by the Borrower and each Guarantor, (iii)
Schedules to this Agreement reasonably satisfactory (to the extent required
under Section 1.5) to the Administrative Agent, (iv) the Guarantee and
Collateral Agreement, executed and delivered by the Borrower and each Guarantor,
(v) the Collateral Agency and Intercreditor Agreement, executed and delivered by
the Borrower and each Guarantor and (vi) an Acknowledgement and Consent in the
form attached to the Guarantee and Collateral Agreement, executed and delivered
by each Issuer (as defined therein), if any, that is not a Loan Party.
 
 
(b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Financial Statements, (ii) audited consolidated
financial statements of the Borrower and its consolidated Subsidiaries for the
three most recently ended fiscal years of the Borrower for which such statements
are available and (iii) unaudited interim consolidated financial statements of
the Borrower and its consolidated
 
 
-72-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (ii) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
the Borrower and its consolidated Subsidiaries, as reflected in the financial
statements or projections contained in the Confidential Information Memorandum;
provided that this condition precedent shall be deemed to have been satisfied to
the extent delivered by the Borrower pursuant to the Existing DIP Agreement.
 
 
(c) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.2 or discharged on or prior
to the Closing Date pursuant to the Plan of Reorganization or pursuant to
documentation satisfactory to the Administrative Agent.
 
 
(d) Corporate Documents and Proceedings. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date,
substantially in the form of Exhibit A, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form good standing certificate
for each Loan Party from its jurisdiction of organization (provided that to the
extent any Loan Party that is not a Material Obligor is not in good standing,
such failure could not reasonably be expected to have a Material Adverse Effect
and such good standing certificate shall be delivered in accordance with Section
5.11).
 
 
(e) Confirmation Order. The Confirmation Order confirming the Plan of
Reorganization shall approve this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby and be in full force and effect and
shall not have been stayed, reversed, amended or modified. Concurrently with the
occurrence of the Closing Date, (x) the Plan Effective Date shall have occurred
and (y) each Material Subsidiary (other than a Material Subsidiary that has de
minimis assets) subject of a Case shall have emerged from Chapter 11 of the
Bankruptcy Code pursuant to the Plan of Reorganization and those Subsidiaries of
the Borrower that are Bankrupt Subsidiaries after the Closing Date shall not
have, as at the end of the most recent fiscal year of the Borrower (i) accounted
for more than 5%, individually, for any Bankrupt Subsidiary, or 10%, in the
aggregate for all Bankrupt Subsidiaries, of the consolidated revenues of the
Borrower and its Subsidiaries in the aggregate or (ii) owned more than 5%,
individually, for any Bankrupt Subsidiary, or 10%, in the aggregate, for all
Bankrupt Subsidiaries, of the consolidated assets of the Borrower and its
Subsidiaries in the aggregate.
 
 
(f) Payment of Fees; Expenses. The Lenders and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Closing Date.
 
 
-73-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(g) Legal Opinion. The Administrative Agent shall have received the following
executed legal opinions:
 
 
(i) one or more legal opinions, substantially in the form of Exhibit D, from
Kirkland & Ellis LLP, counsel to the Borrower and its Subsidiaries, and the
general counsel of the Borrower and its Subsidiaries, with the allocation of
such opinions between such counsel to be reasonably satisfactory to the
Administrative Agent; and
 
 
(ii) the legal opinion of such special and local counsel as may be reasonably
required by the Administrative Agent.
 
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
 
(h) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall have
received (i) the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Collateral Agent pursuant to the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof, in each case, on which the Collateral Agent has a
first-priority Lien.
 
 
(i) Projections. The Lenders shall have received projections through at least
December 31, 2013, which shall reflect pro forma compliance with the covenants
set forth in Section 6.17 through the period reflected therein and shall be
presented in a manner consistent with the projections previously provided to the
Lenders (it being understood that the Borrower may elect that the projections
meeting the requirements of this clause shall be the projections contained in
the business plan of the Borrower delivered to the Administrative Agent in
November 2007).
 
 
(j) Ratings. The Facilities shall have been rated by Moody’s and S&P. The
Borrower shall have obtained corporate credit ratings from Moody’s and S&P.
 
 
(k) Minimum Liquidity. After giving effect to the transactions contemplated to
occur on the Closing Date (including without limitation, the consummation of the
Plan of Reorganization), Minimum Liquidity shall not be less than $250,000,000.
 
 
(l) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Collateral Agent, for the benefit
of the Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Permitted
Liens), shall be in proper form for filing, registration or recordation.
 
 
-74-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(m) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.
 
 
(n) Covenant Compliance. A certificate of a Responsible Officer certifying that
after giving effect to the transactions contemplated to occur on the Closing
Date (including without limitation, the consummation of the Plan of
Reorganization), the Borrower shall be in pro forma compliance with the
covenants set forth in Section 6.17 as of the Closing Date and setting forth in
reasonable detail the calculations therefor.
 
 
(o) No Default or Events of Default. No “Default” or “Event of Default” under,
and as defined in, the Existing DIP Agreement (each being referred to herein as
a “DIP Default”) shall have occurred and be continuing on the Closing Date and
no Default or Event of Default would occur on the Closing Date after giving
effect to the Plan of Reorganization; provided that notwithstanding anything in
this clause (o) to the contrary, no DIP Default that occurred and is continuing
prior to the Plan Effective Date shall result in failure to satisfy this
condition precedent in clause (o) or in Section 4.2(c) if:
 
 
(i) such DIP Default arose as a result of the failure of the Borrower or any of
its Subsidiaries to deliver financial statements, reports, certificates or other
information required to be delivered under Sections 5.1, 5.2 and 5.7 of the
Existing DIP Agreement so long as within 30 days after the Closing Date each
such financial statement, report, certificate or other information is delivered
to the Person to whom delivery is required under such Sections;
 
 
(ii) such DIP Default arose as a result of the failure of the Borrower or any of
its Subsidiary to comply with Sections 5.3, 5.4, 5.5, 5.6, 5.8, 5.9, 5.10, 5.11
or 5.12 of the Existing DIP Agreement, and the applicable period of grace with
respect thereto has not lapsed;
 
 
(iii) such DIP Default arose as a result of the failure of the Borrower or any
of its Subsidiaries to comply with Sections 6.10, 6.15 or 6.18 of the Existing
DIP Agreement so long as such DIP Default shall not have occurred and been
continuing for more than 15 days;
 
 
(iv) such DIP Default arises under Section 7(f) under the Existing DIP Agreement
and such DIP Default would not be an Event of Default under Section 7(e) hereof
had the event or occurrence giving rise to such DIP Default occurred immediately
after the Closing Date; or
 
 
(v) no DIP Default shall be deemed to have occurred and be continuing as a
result of the consummation of the Plan of Reorganization so long as the Plan
Effective Date and the Closing Date occur substantially simultaneously.
 
 
(p) Additional First Priority Term Loan Funding. The making of the Additional
First Priority Term Loans on the Closing Date shall be further subject to (i)
the Closing Date occurring on or prior to February 7, 2008, (ii) the
Confirmation Order
 
 
-75-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(1) approving and authorizing the Additional First Priority Term Loans and the
granting of the Liens to secure the Additional First Priority Term Loans, (2)
containing a finding that the granting of such Liens, this Facility and the
Bridge Loan Facility do not constitute a fraudulent transfer or conveyance and
providing for a release and exculpation in favor of the Joint Lead Arrangers,
the Administrative Agent and the Lenders and their respective affiliates on
terms and conditions substantially similar to the release and exculpation set
forth in Article VIII of the Plan of Reorganization and (3) being in full force
and effect and not having been stayed, reversed, amended or modified; and (iii)
the Joint Lead Arrangers having received at least 5 days prior to the Closing
Date all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act.
 
 
4.2. Conditions to Each Extension of Credit. The obligation of the Lenders and
the Fronting Bank to make each Extension of Credit, including the initial
Extension of Credit, is subject to the following conditions precedent:
 
 
(a) Notice. The Administrative Agent and, in the case of the Revolving Facility,
the Sub-Agent shall have received the applicable notice of borrowing, in
substantially the form attached hereto as Exhibit B, from the Borrower or, in
the case of a Letter of Credit, the Fronting Bank shall have received an L/C
Application.
 
 
(b) Representations and Warranties. All representations and warranties contained
in or pursuant to this Agreement and the other Loan Documents, or otherwise made
in writing in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of each Extension of Credit hereunder
with the same effect as if made on and as of such date (unless stated to relate
to a specific earlier date, in which case, such representations and warranties
shall be true and correct in all material respects as of such earlier date) (it
being understood that any representation or warranty that is qualified as to
materiality or Material Adverse Effect shall be correct in all respects).
 
 
(c) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such Borrowing Date or after giving effect to such
Extension of Credit on such Borrowing Date.
 
 
The request by the Borrower for, and the acceptance by the Borrower of, each
Extension of Credit and issuance of a Letter of Credit hereunder shall be deemed
to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.2 have been satisfied or waived at that time.
 
 
SECTION 5
 
 
Affirmative Covenants
 
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document (other than Letters of
 
 
76
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Credit, together with all fees that have accrued and will accrue thereon through
the stated termination date of such Letters of Credit, which have been supported
in the manner described in Section 2.7(b), and contingent indemnification
obligations for which no claim has been asserted), the Borrower shall and shall
cause each of the Restricted Subsidiaries to:
 
 
5.1. Financial Statements, Etc. Deliver to the Administrative Agent (for
distribution to the Lenders):
 
 
(a) within (i) 120 days (or if agreed to by the Administrative Agent acting in
its reasonable discretion, 135 days), after the end of the most recently ended
fiscal year of the Borrower prior to the Closing Date (if the Closing Date
occurs during the first calendar quarter of a year) and (ii) ninety (90) days
(or, if agreed to by the Administrative Agent acting in its reasonable
discretion, 105 days) after the end of each fiscal year of the Borrower
thereafter, a copy of the audited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by PricewaterhouseCoopers or other
independent certified public accountants of nationally recognized standing; and
 
 
(b) within forty-five (45) days (or if agreed to by the Administrative Agent
acting in its reasonable discretion, sixty (60) days) after the end of each of
the first three quarterly fiscal periods of each fiscal year, a copy of the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income in such quarter and of cash flows for the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the corresponding consolidated figures for the
corresponding periods in the preceding fiscal year, accompanied by a certificate
of a Responsible Officer, which certificate shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries, in accordance with GAAP, consistently applied, as at
the end of, and for, such period (subject to normal year-end audit adjustments
and the absence of footnotes).
 
 
All such financial statements delivered pursuant to Sections 5.1(a) and (b)
shall be complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied consistently throughout
the periods reflected therein and with prior periods. The Borrower may provide
the financial statements and other materials required to be furnished pursuant
to this Section 5.1 by posting such financial statements and materials on
IntraLinks/IntraAgency, SyndTrak or other relevant website or other information
platform (the “Platform”) to which the Administrative Agent has access. If
delivered to the Administrative Agent, the Administrative Agent will provide the
financial statements and other materials required to be furnished pursuant to
this Section 5.1 to the Lenders by posting such financial statements and
materials on the Platform within five Business Days after receipt thereof.
Information required to be delivered pursuant to Sections 5.1(a) and (b) shall
be deemed satisfied by delivery within the time periods set forth in such
Sections of the Borrower’s annual report on Form 10-K and quarterly report on
Form 10-Q, respectively, in each case as filed with the SEC for the applicable
period.
 
 
-77-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
5.2. Certificates; Other Information. Deliver to the Administrative Agent and,
in the case of clause (h) below, to the applicable Lender:
 
 
(a) Concurrently with the delivery of the financial statements referred to in
Section 5.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary thereof no knowledge was obtained of any Default or Event of Default
pursuant to Section 6.17, except as specified in such certificate;
 
 
(b) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate (and if such certificate specifies any
Default or Event of Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto) and (ii) in the case of quarterly or annual financial statements, (x) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Global Entity with Section 6.17 of this Agreement
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any material Intellectual Property
acquired by any Loan Party and (3) a description of any Person that has become a
Global Entity, in each case since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the Closing Date);
 
 
(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;
 
 
(d) concurrently with the delivery of financial statements pursuant to Section
5.1, a narrative discussion and analysis of the financial condition and results
of operations of the Borrower and its Subsidiaries for such fiscal quarter and
for the period from the beginning of the then current fiscal year to the end of
such fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year. Information required
to be delivered pursuant to this clause
 
 
-78-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(d) shall be deemed satisfied by delivery within the time period set forth
herein of the Borrower’s annual report on Form 10-K and quarterly report on Form
10-Q, respectively, in each case as filed with the SEC for the applicable
period.
 
 
(e) no later than five (5) Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any material proposed amendment,
supplement, waiver or other modification with respect to any Subordinated
Indebtedness Agreement, any Junior Lien Agreement or the Bridge Loan Documents;
 
 
(f) within five days after the same are sent, copies of all financial statements
and reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that the Borrower may make
to, or file with, the SEC;
 
 
(g) promptly following the delivery thereof to any Loan Party or to the Board of
Directors or management of any Loan Party, a copy of any final management letter
or report by independent public accountants with respect to the financial
condition, operations or business of the Borrower and its Subsidiaries;
 
 
(h) promptly upon request, such other material information (financial or
otherwise), as may be reasonably requested by the Administrative Agent (on
behalf of itself or any Lender); and
 
 
(i) concurrently with the delivery of any document required to be delivered
pursuant to Section 5.1 or this Section 5.2, the Borrower shall indicate in
writing whether such document contains non-public information.
 
 
The Borrower may provide the certificates and other information required to be
furnished pursuant to this Section 5.2 by posting such certificates and
information on the Platform to which the Administrative Agent has access. If
delivered to the Administrative Agent, the Administrative Agent will provide the
certificates and other information required to be furnished by the Borrower
pursuant to this Section 5.2 to the Lenders by posting such certificates and
other information on the Platform within five Business Days after receipt
thereof.
 
 
5.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except (i) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the relevant Global Entity or (ii) where the failure to so pay,
discharge or otherwise satisfy such obligations could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
 
 
5.4. Maintenance of Existence; Compliance with Contractual Obligations and
Requirements of Law. (a)(i) Preserve, renew and keep in full force and effect
its organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises reasonably necessary in the normal conduct of
its business, except, in each case, as otherwise permitted by Section 6.3 and
except, in the case of clause (ii) above, to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and (b)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
 
-79-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
5.5. Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, subject to
ordinary wear and tear and obsolescence and from time to time make all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, to the extent and in the manner useful or customary
for companies in similar businesses, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies insurance policies (or where
appropriate, self-insurance) on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies of a similar size engaged in the same or a
similar business.
 
 
5.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in all
material respects in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) upon reasonable prior notice to the Borrower through the Administrative
Agent, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours to discuss
the business, operations, properties and financial and other condition of the
Global Entities with officers and employees of the Global Entities and with
their independent certified public accountants and with their financial
advisors; provided that so long as no Event of Default has occurred and is
continuing, the Lenders and the Administrative Agent shall not be permitted to
exercise such rights more than once per year, and the exercise of such rights
will be coordinated through the Administrative Agent on behalf of the Lenders.
The Administrative Agent agrees to coordinate and consolidate visits pursuant to
this Section 5.6 by Lenders and their representatives (including the examination
of books and records and the making of copies and abstracts of books and
records) at mutually convenient times and in such a manner so as to cause
minimum disruption to the operations of the Borrower and to minimize costs
associated with such visits.
 
 
5.7. Notices. Promptly, and in any event within five (5) Business Days after a
Responsible Officer becomes aware thereof (except as otherwise provided in (e)
below), give notice to the Administrative Agent, with a copy for each Lender,
of:
 
 
(a) the occurrence of any Event of Default;
 
 
(b) any (i) default or event of default under any Contractual Obligation of any
Global Entity or (ii) litigation, investigation or proceeding that may exist at
any time between a Global Entity and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
 
 
-80-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
(c) any litigation or proceeding affecting any Global Entity (i) that would
reasonably be expected to have a Material Adverse Effect or (ii) which relates
to any Loan Document;
 
 
(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and
 
 
(e) the following events, as soon as practicable and in any event within 30 days
after any Global Entity knows or has reason to know thereof: (i) the occurrence
of any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan, in the case of each of the foregoing
clauses (i) or (ii) where such event could reasonably be expected to have a
Material Adverse Effect.
 
 
Each notice pursuant to this Section shall be accompanied or provided as soon as
practicable thereafter by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the
relevant Global Entity has taken or proposes to take with respect thereto.
 
 
5.8. Environmental Laws. (a) Comply with, and take reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws except where
the failure to comply with the foregoing would not be reasonably be expected to
give rise to a Material Adverse Effect.
 
 
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws except
where the failure to comply with the foregoing would not be reasonably be
expected to give rise to a Material Adverse Effect and promptly comply with all
lawful orders and directives of all Governmental Authorities under applicable
Environmental Laws except where the failure to do so would not be reasonably be
expected to give rise to a Material Adverse Effect; provided, however, the
Borrower may use all lawful means to protest or challenge the imposition by any
Governmental Authority of any requirements under any such lawful orders,
directives or that otherwise arise under applicable Environmental Laws.
 
 
5.9. Employee Benefits. Comply (and with respect to Plans covered by Title IV of
ERISA, cause their respective Commonly Controlled Entities to comply) in all
material respects with the applicable provisions of ERISA and the Code and other
applicable laws, rules and regulations with respect to any Plan, the failure of
which could reasonably be expected to result in a Material Adverse Effect.
 
 
-81-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
5.10. Further Assurances. (a) With respect to any property acquired after the
Closing Date by any Loan Party (other than any property described in paragraph
(b), (c) or (d) below) as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property and (ii) take all actions
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Administrative Agent.
 
 
(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Permitted Lien which precludes the granting of a Mortgage thereon), within sixty
(60) days after the creation or acquisition thereof (i) execute and deliver a
first priority Mortgage or where appropriate under the circumstances, an
amendment to an existing Mortgage, in each case in favor of the Collateral
Agent, for the benefit of the Secured Parties, covering such real property, (ii)
if requested by the Administrative Agent, provide the Secured Parties with (x)
either (1) title insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) in form and substance
reasonably satisfactory to Administrative Agent as well as a current ALTA survey
thereof, together with a surveyor’s certificate (only with respect to any power
plant or any other real property for which an ALTA survey was obtained when such
property was acquired) or (2) where an amendment to an existing Mortgage has
been delivered pursuant to clause (i) instead of a Mortgage, an endorsement to
the existing title policy adding such property as an insured parcel, and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage or Mortgage amendment (to
the extent obtainable using commercially reasonable efforts), each of the
foregoing in form and substance reasonably satisfactory to the Administrative
Agent and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 
 
(c) With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Closing Date by any Global Entity (which, for the
purposes of this paragraph (c), shall include any existing Subsidiary that
ceases to be an Excluded Subsidiary), within sixty (60) days of the creation or
acquisition thereof (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any Loan Party, (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Global Entity, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, (B)
to take such actions necessary or advisable to grant to the Collateral Agent for
the benefit of the Secured
 
 
-82-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Parties a perfected first priority security interest in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Collateral Agent a certificate of such Subsidiary, substantially in the form of
Exhibit A, with appropriate insertions and attachments, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
 
(d) With respect to any new Foreign Subsidiary (or Domestic Subsidiary of the
type described in clause (d) of the definition of Excluded Subsidiary) created
or acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Loan Party (provided that in no event shall
more than 65% of the total outstanding voting Capital Stock of any such new
Subsidiary be required to be so pledged), (ii) if commercially reasonable,
deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, and take such other action
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Collateral Agent’s security interest therein, and (iii) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
 
5.11. Post Closing Matters. (a) Within sixty (60) days after the Closing Date,
deliver to the Administrative Agent evidence of the actions specified on
Schedule 5.11 (including, without limitation, the delivery of good standing
certificates not delivered at or prior to the Closing Date in accordance with
Section 4.1(d)(ii)); provided that such date may be extended, or the obligation
to deliver such evidence waived, by the Administrative Agent acting in its
reasonable discretion and in each case upon terms and conditions reasonably
satisfactory to the Administrative Agent.
 
 
(b) Within sixty (60) days after the Closing Date (or, in the case of the plant
for the Fremont Project, any of the real properties owned or leased by Clear
Lake Cogeneration Limited Partnership, RockGen Energy LLC, Texas City
Cogeneration, L.P., Hillabee Energy Center, LLC and CPN Pryor Funding
Corporation, or the Calpine Philadelphia Water Project facility owned by Calpine
Leasing, Inc., within sixty (60) days of such properties becoming Mortgaged
Properties), the Administrative Agent shall have received a Mortgage with
respect to each Mortgaged Property other than on leasehold properties (it being
understood that the Borrower shall use commercially reasonable efforts to obtain
a Mortgage on such leasehold properties within such sixty (60) day period and if
landlord’s consent is required to obtain a Mortgage on any such leasehold
property or the lease does not include mortgagee protections reasonably
satisfactory to the Administrative Agent, the Borrower shall use commercially
reasonable efforts to obtain a landlord consent related thereto within such
period, in form and substance reasonably satisfactory to the Administrative
Agent), executed and delivered by a duly
 
 
-83-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
authorized officer of each party thereto, and, if a Mortgage is obtained with
respect to such Mortgaged Property, the other documents described in this
paragraph (b) (except that with respect to the surveys described in subparagraph
(i), the relevant sixty (60) day period described above shall be one hundred
twenty (120) days); provided that such date may be extended, or the obligation
to deliver such evidence waived, by the Administrative Agent acting in its
reasonable discretion, and in each case upon terms and conditions reasonably
satisfactory to the Administrative Agent.
 
 
(i) If requested by the Administrative Agent, the Administrative Agent shall
have received, and Stewart Title Company (the “Title Insurance Company”) shall
have received, maps or plats of an as-built survey of the plant sites of the
Mortgaged Properties certified to the Administrative Agent and the Title
Insurance Company in a manner reasonably satisfactory to them, dated a date
reasonably satisfactory to the Administrative Agent and the Title Insurance
Company by an independent professional licensed land surveyor reasonably
satisfactory to the Administrative Agent and the Title Insurance Company, unless
the Title Insurance Company has agreed to delete its survey disclosure exception
and provide the survey based affirmative coverage and endorsements reasonably
required by Administrative Agent (including, without limitation, ALTA 9, survey,
access, and zoning endorsements) on the basis of an earlier survey with respect
to the plant site.
 
 
(ii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance, in each case in form and substance
reasonably satisfactory to the Administrative Agent, together with such
coinsurance and reinsurance as reasonably requested by Administrative Agent. The
Administrative Agent shall have received evidence satisfactory to it that all
premiums in respect of each such policy, all charges for mortgage recording tax,
and all related expenses, if any, have been paid.
 
 
(iii) If reasonably requested by the Administrative Agent, the Administrative
Agent shall have received (A) a policy of flood insurance that (1) covers any
Mortgaged Property upon which the improvements are located that is located
within a special flood hazard zone for which flood insurance is available under
the National Flood Insurance Act of 1968, as amended, (2) is written in an
amount equal to the lesser of (x) the outstanding principal amount of the
indebtedness secured by such Mortgage that is reasonably allocable to such real
property and (y) the maximum limit of coverage made available with respect to
the particular type of property under the National Flood Insurance Act of 1968,
as amended, and (3) provides for annual renewal (provided that the Borrower
shall keep such policy in effect until the maturity of the Indebtedness secured
by such Mortgage) and (B) confirmation that the Borrower has received the notice
required pursuant to Section 208(e)(3) of Regulation H of the Board of
Governors.
 
 
(iv) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (i) above (or an endorsement from the relevant
title company providing affirmative coverage with respect to any document that
cannot be located) and a copy of all other material documents reasonably
requested by the Administrative Agent affecting the Mortgaged Properties to the
extent in the Borrower’s possession or reasonable control.
 
 
-84-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(v) The Administrative Agent shall have received legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
 
 
(c) If the Borrower qualifies for “fresh start” accounting at the time of such
request, upon request of the Administrative Agent, the Borrower shall deliver to
the Lenders within 60 days after the Closing Date an unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the date
that the Plan of Reorganization became effective, giving effect to (i) the
incurrence of the Loans under the Facilities, the Bridge Loan Facility, if any,
and the other Indebtedness to be issued pursuant to the Plan of Reorganization
and the use of proceeds thereof, (ii) the consummation of the Plan of
Reorganization and (iii) the payment of fees and expenses in connection with the
foregoing, and accompanied by a certificate of a Responsible Officer certifying
that such balance sheet fairly presents in all material respects the financial
position of the Borrower and its consolidated Subsidiaries, in accordance with
GAAP, as of such date.
 
 
SECTION 6
 
 
Negative Covenants
 
 
The Borrower agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder or under any other Loan Document
(other than Letters of Credit, together with all fees that have accrued and will
accrue thereon through the stated termination date of such Letters of Credit,
which have been supported in the manner described in Section 2.7(b), and
contingent indemnification obligations for which no claim has been asserted),
the Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, directly or indirectly:
 
 
6.1. Limitation on Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness except:
 
 
(a) Indebtedness of any Loan Party pursuant to this Agreement and the other Loan
Documents;
 
 
(b) Indebtedness owed to any financial institution in respect of overdrafts and
related liabilities arising from treasury, depository or cash management
services or in connection with any automated clearing house transfers of funds;
 
 
(c)(i) Indebtedness (including Guarantee Obligations) outstanding on the Closing
Date and listed on Schedule 6.1(c) annexed hereto, (ii) Indebtedness under the
Blue Spruce Refinancing Facility and the Metcalf Refinancing Facility, and (iii)
any Refinancing of any such Indebtedness referred to in clauses (i) and (ii),
provided that as a result of any such Refinancing (x) the principal amount of
such Indebtedness shall not be increased (except by the amount of premiums,
penalties, accrued and unpaid interest and
 
 
-85-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
fees and expenses associated with such Refinancing) (it being understood that a
Guarantee Obligation without a stated principal amount or dollar limitation
shall not be subject to the requirement of this clause (i) so long as any
Refinancing of such Guarantee Obligations shall be in respect of obligations of
substantially the same nature arising with respect to the same project of the
Borrower and its Subsidiaries), and (y) the final maturity of such Indebtedness
shall not be shortened;
 
 
(d) Indebtedness of (i) the Borrower to any Subsidiary of the Borrower, (ii) any
Guarantor to the Borrower or any other Subsidiary of the Borrower, and (iii) any
Subsidiary of the Borrower that is not a Guarantor to any other Subsidiary of
the Borrower that is not a Guarantor; provided that if any intercompany
Indebtedness owed to the Borrower or any Subsidiary of the Borrower by any
Subsidiary of Calpine Energy Services Holdings, Inc. listed on Schedule 1.1F
annexed hereto shall be represented by an intercompany note or notes, such note
or notes owed to any Loan Party shall be pledged in favor of the Collateral
Agent, for the benefit of the Lenders, pursuant to the Security Documents;
 
 
(e) endorsements of instruments in the ordinary course of business and
consistent with past practices of the Borrower and its Subsidiaries;
 
 
(f) Indebtedness of any Global Entity arising in the ordinary course of business
(and consistent with past practice of the Borrower and its Subsidiaries) of such
Global Entity and owing with respect to netting agreements; provided that such
Indebtedness is promptly repaid or otherwise extinguished by such Global Entity;
 
 
(g) Indebtedness of any Global Entity consisting of the financing of insurance
premiums in the ordinary course of business (and consistent with past practices
of the Borrower and its Subsidiaries);
 
 
(h) Indebtedness of any Global Entity consisting of take-or-pay obligations
contained in supply agreements entered into in the ordinary course of business
of such Global Entity (and consistent with past practices of the Borrower and
its Subsidiaries);
 
 
(i) Indebtedness represented by appeal, bid, performance, surety or similar
bonds, workers’ compensation claims, self-insurance obligations and bankers
acceptances issued for the account of any Global Entity, in each case to the
extent incurred in the ordinary course of business in accordance with customary
industry practices in amounts customary in the Borrower’s industry;
 
 
(j) (i) Commodity Hedge Agreements and other Swap Agreements that are entered
into (x) in the ordinary course of business for a merchant energy company which
has a primary focus on operating and optimizing its physical assets and
providing related energy products to its customers and consistent with prudent
business practice to actively manage risks to which the Borrower and its
Subsidiaries are exposed in the conduct of their business or the management of
their liabilities and (y) consistent with applicable risk management guidelines
established by the Borrower from time to time and made available for review to
the Administrative Agent promptly after any modifications are
 
 
-86-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
made thereto and (ii) in connection with Swap Agreements entered into with VMAC
Energy I, LLC, associated reimbursement obligations, including with respect to
letters of credit, to providers of credit support for such Swap Agreements in
amounts not exceeding the notional amount of the Indebtedness outstanding under
such Swap Agreements;
 
 
(k) intercompany Indebtedness of any Subsidiary of the Borrower to the Borrower
or any other Subsidiary of the Borrower not to exceed the amount of the
Incremental Term Loans made to the Borrower pursuant to Section 2.27 or the
Junior Lien Indebtedness permitted to be incurred under Section 6.1(y), in each
case for the purposes and subject to the requirements set forth therein;
provided that if such intercompany Indebtedness shall be represented by an
intercompany note or notes, such note or notes owed to any Loan Party shall be
pledged in favor of the Collateral Agent, for the benefit of the Lenders,
pursuant to the Security Documents (it being understood that any such
Indebtedness of one Subsidiary representing the same amount that is loaned by
such Subsidiary to the Borrower or another Subsidiary for such purposes shall
not be “double counted” under this clause (k));
 
 
(l) intercompany Indebtedness of any Subsidiary of the Borrower to the Borrower
or any other Subsidiary of the Borrower consisting of the Investments permitted
under Sections 6.6(c), (h), (i), (k), (m) and (n); provided that if such
intercompany Indebtedness shall be represented by an intercompany note or notes,
such note or notes owed to any Loan Party shall be delivered to the Collateral
Agent (it being understood that any such Indebtedness of one Subsidiary
representing the same amount that is loaned by such Subsidiary to the Borrower
or another Subsidiary for such purposes shall not be “double counted” under this
clause (l));
 
 
(m) (i) Indebtedness of the Borrower in respect of the Bridge Loan Facility in
an aggregate principal amount not to exceed $300,000,000 and (ii) Guarantee
Obligations of any Subsidiary of the Borrower in respect of such Indebtedness,
and (iii) any Permitted Refinancing thereof;
 
 
(n) Indebtedness with respect to (i) any Eligible Commodity Hedge Financing and
(ii) any Unsecured Commodity Liquidity Facility;
 
 
(o) Guarantee Obligations incurred in the ordinary course of business and
consistent with past practices of the Borrower in respect of the obligations of
any Guarantor incurred in the ordinary course of business of such Guarantor, or
of any Guarantor of the obligations of the Borrower or any other Guarantor;
 
 
(p) Guarantee Obligations (including the issuance of letters of credit) set
forth on Schedule 6.1(p) to the extent, for the purpose and up to the amount set
forth on such Schedule (it being understood that amounts allocated to a Project
set forth on such Schedule but not utilized on account of such Project may be
utilized with respect to the other Projects set forth on such Schedule);
 
 
(q) Guarantee Obligations of the Borrower and its Subsidiaries in the form of
Performance Guarantees in respect of Projects for which Project Investments are
 
 
-87-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
permitted under Section 6.6(m); provided that (i) the terms of any such
Guarantee Obligation shall be consistent with past practices of the Borrower and
its Subsidiaries, and (ii) in no event shall any such Guarantee Obligation be
secured by Collateral;
 
 
(r) (i) Capital Lease Obligations and (ii) Indebtedness of the Borrower or any
Subsidiary incurred to finance all or any part of the acquisition, lease,
construction, installation or improvement of any assets, and any refinancing,
replacement, refunding, renewal or extension of any such Indebtedness without
any increase thereof, so long as such Indebtedness is initially created, issued,
incurred or assumed prior to or within the ninety (90) days after the completion
of such acquisition, lease, construction, installation or improvement in an
aggregate amount not to exceed $150,000,000 at any one time outstanding;
 
 
(s) Indebtedness incurred by the Borrower or any of its Subsidiaries in the
ordinary course of business of the Borrower or such Subsidiary to any vendor of
assets to finance the acquisition of such assets so long as the only recourse of
such vendor is to the assets so financed;
 
 
(t) (i) if the Additional First Priority Term Loans are not funded on the
Closing Date, Indebtedness of the Borrower in respect of any Subordinated
Indebtedness or Junior Lien Indebtedness incurred pursuant to the Plan of
Reorganization, (ii) Indebtedness of the Borrower in respect of any other
Subordinated Indebtedness, so long as (w) at the time of incurrence thereof the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
the covenants set forth in Section 6.17 immediately after giving effect to the
incurrence of such Indebtedness, (x) the terms and conditions of such
Indebtedness set forth in the Subordinated Indebtedness Agreement shall not be
more restrictive than the terms and conditions set forth in this Agreement, (y)
the maturity date of such Indebtedness shall not occur earlier than six months
after the Stated Maturity and (z) immediately prior to and immediately after
giving effect to the incurrence of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing, (iii) Guarantee Obligations of
any Guarantor in respect of such Indebtedness described in the foregoing clauses
(i) and (ii), provided that such Guarantee Obligations and the Liens in respect
thereof are subordinated to the Obligations and the Liens in respect hereof to
the same extent as the obligations of the Borrower in respect of the
Subordinated Indebtedness or Junior Lien Indebtedness, as the case may be, and
the Liens in respect thereof and (iv) any Permitted Refinancing of such
Indebtedness described in the foregoing clauses (i), (ii) and (iii);
 
 
(u) Limited Recourse Debt with respect to any Project or Projects and Guarantee
Obligations consisting of Performance Guarantees in respect of the obligations
of Subsidiaries in respect of such Project or Projects; provided that (i) the
terms of any such Guarantee Obligation shall be generally consistent with past
practices of the Borrower and its Subsidiaries, and (ii) in no event shall any
such Guarantee Obligation be secured;
 
 
(v) Indebtedness of any Person that becomes a Subsidiary after the date hereof
pursuant to (x) a Permitted Acquisition or (y) an Investment permitted under
 
 
-88-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.6(s) which is recourse only to the assets acquired pursuant to such
Investment and, after giving effect to such Investment, the Borrower and its
Restricted Subsidiaries are in pro forma compliance with Section 6.17 (provided
that such Indebtedness exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary), and any Refinancing of any such Indebtedness, provided that (i) the
principal amount of such Indebtedness shall not be increased (except by the
amount of premiums, penalties, accrued and unpaid interest, and fees and
expenses associated with such Refinancing), and (ii) the final maturity of such
Indebtedness shall not be shortened;
 
 
(w) intercompany Indebtedness of Subsidiaries which have not emerged from the
Cases to the Borrower or any of its Subsidiaries (other than other Subsidiaries
which have not emerged from the Cases) to the extent such Indebtedness is
permitted under Section 6.6(r); provided that upon emergence of any such
Subsidiary from its Case, the Indebtedness owed to any such Subsidiary shall
have been repaid in full;
 
 
(x) (i) senior unsecured Indebtedness of the Global Entities, so long as (w) at
the time of incurrence thereof the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with the covenants set forth in Section 6.17
immediately after giving effect to the incurrence of such Indebtedness, (x) the
terms and conditions of such Indebtedness set forth in the agreement governing
such Indebtedness shall not be more burdensome than the terms and conditions set
forth in this Agreement, (y) the maturity date of such Indebtedness shall not
occur less than six months after the Stated Maturity, (z) immediately prior to
and immediately after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing, (ii) any
Permitted Refinancing of such Indebtedness and (iii) Disqualified Capital Stock
of the Global Entities;
 
 
(y) (x) Junior Lien Indebtedness of the Loan Parties, so long as (i) the
aggregate principal amount of such Indebtedness shall not exceed $1,000,000,000
at any one time outstanding, (ii) the proceeds of such Indebtedness shall be
applied to (x) repay or redeem secured debt, secured lease obligations or
preferred securities of any Project Subsidiary so long as the Collateral
Requirements are satisfied at the time of incurrence thereof or (y) finance the
construction of new power plants by the Borrower or the Restricted Subsidiaries
so long as such power plants are pledged as Collateral, (iii) the Borrower and
its Restricted Subsidiaries shall be in pro forma compliance with the covenants
set forth in Section 6.17 immediately after giving effect to the incurrence of
such Indebtedness, (iv) the terms and conditions of such Indebtedness set forth
in the Junior Lien Agreement shall not be more restrictive than the terms and
conditions set forth in this Agreement, (v) the maturity date of such
Indebtedness shall not occur earlier than six months after the Stated Maturity
and (vi) immediately prior to and immediately after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, (y) Guarantee Obligations of any Guarantor in
respect of such Indebtedness described in the foregoing clause (x), provided
that such Guarantee Obligations and the Liens in respect thereof are
subordinated to the Liens in respect hereof to the same extent as the
obligations of the Borrower in respect of the Junior Lien Indebtedness and the
Liens in respect thereof and (z) any Permitted Refinancing of such Indebtedness
described in the foregoing clauses (x) and (y);
 
 
-89-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
(z) Guarantee Obligations of the Borrower and its Subsidiaries in respect of (i)
the Freeport Guaranty, (ii) the Greenfield Guaranty, (iii) the CCFC Guaranty,
(iv) the Pittsburg/ DEC/LMEC Guaranty and (v) the Pasadena Guaranty; provided
that in no event shall any such Guarantee Obligation be secured;
 
 
(aa) up to $50,000,000 of other Guarantee Obligations of the Loan Parties; and
 
 
(bb) up to $100,000,000 of other unsecured Indebtedness and/or other unsecured
Guarantee Obligations of the Loan Parties.
 
 
6.2. Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, whether now owned or hereafter acquired, except for:
 
 
(a)(i) Liens existing on the Closing Date and listed on Schedule 6.2(a) annexed
hereto; (ii) Liens securing the Blue Spruce Refinancing Facility and the Metcalf
Refinancing Facility, provided that in each case the Liens securing such
obligations shall attach only to the assets that were subject to Liens securing
the obligations refinanced, replaced, refunded, renewed or extended by the Blue
Spruce Refinancing Facility or the Metcalf Refinancing Facility, as applicable;
and (iii) Liens on assets of the Borrower or any Subsidiary securing obligations
permitted to be incurred by this Agreement that are incurred to refinance,
replace, refund, renew or extend obligations (and obligations refinancing such
obligations, the extent such refinancings are permitted by this Agreement)
secured by Liens listed on Schedule 6.2(a), provided that in each case the Liens
securing such obligations shall attach only to the assets that were subject to
Liens securing the obligations so refinanced, replaced, refunded, renewed or
extended;
 
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other similar Liens arising in the ordinary course of business
which in the aggregate do not materially detract from the value of the property
or assets or materially impair the use thereof in the operation of the business
of the Borrower and its Subsidiaries are not overdue for a period of more than
ninety (90) days or which are being contested in good faith by appropriate
proceedings and for which adequate reserves with respect thereto are maintained
on the books of the Borrower or the affected Global Entity, as the case may be,
in accordance with GAAP;
 
 
(c) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrower or the affected Global Entity, as the case may be, in
accordance with GAAP;
 
 
(d) deposits to secure the performance of bids, trading contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, and other obligations of a like nature incurred in the
ordinary course of business; provided that, for the avoidance of doubt, Liens
(including without limitation rights of set-off) on (i) deposits and (ii)
revenues under trading contracts, in each case in favor of
 
 
-90-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
counterparties under such trading contracts and other obligations incurred in
the ordinary course of business (including trading counterparties, brokerages,
clearing houses, utilities, systems operators and similar entities) shall be
permitted and shall be permitted to be first priority Liens on such collateral;
 
 
(e) easements, rights-of-way, restrictions, zoning ordinances and other similar
encumbrances incurred in the ordinary course of business which, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Global Entities;
 
 
(f) Liens granted pursuant to the Loan Documents;
 
 
(g) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);
 
 
(h) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or Capital Leases permitted under this
Agreement;
 
 
(i) any interest or title of a licensor, lessor or sublessor under any lease
permitted by this Agreement;
 
 
(j) Liens arising from judgments, decrees or attachments to the extent not
constituting an Event of Default under Section 7(g);
 
 
(k) licenses, leases or subleases granted to third parties not interfering in
any material respect with the business of any Global Entity;
 
 
(l) Liens of sellers of goods, gas or oil to any Global Entity arising under
Article 2 of the Uniform Commercial Code or under other state statutes in the
ordinary course of business, covering only the goods, gas or oil sold and
covering only the unpaid purchase price for such goods, gas or oil and related
expenses;
 
 
(m) banker’s liens and similar liens (including rights of set-off) in respect of
bank deposits;
 
 
(n) first priority Liens on the Collateral to secure (i) Specified Swap
Agreements, (ii) Eligible Commodity Hedge Agreements so long as the counterparty
to any such Eligible Commodity Hedge Agreement becomes a party to, or consents
or agrees to be bound by the terms and conditions of, the Collateral Agency and
Intercreditor Agreement and (iii) Eligible Commodity Hedge Financings, so long
as the lenders thereunder (or their representative(s) on their behalf) become a
party to, or consent or agree to be bound by the terms and conditions of, the
Collateral Agency and Intercreditor Agreement;
 
 
-91-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
(o) Liens on the property or assets of any Subsidiary of the Borrower in favor
of the Borrower or any other Loan Party;
 
 
(p) Liens on assets of any Subsidiary of the Borrower or Project Subsidiary
and/or on the Capital Stock of such Subsidiary or Project Subsidiary, in each
case to the extent such Liens secure Limited Recourse Debt permitted under
Section 6.1(u) or other Limited Recourse Debt permitted by this Agreement;
 
 
(q) Liens arising in the ordinary course of business to secure liability (in an
amount not in excess of the premium for such insurance) for premiums to
insurance carriers;
 
 
(r) any Lien existing on any property or asset prior to the acquisition thereof
(or the acquisition of, or merger or consolidation with, the Person owning such
property or asset) by the Borrower or any Subsidiary, and any Lien securing
obligations incurred to refinance, replace, refund, renew or extend the
obligations secured by such Liens, provided that in each case (i) such Lien is
not created in contemplation or in connection with such acquisition, (ii) such
Lien does not apply to any other property or assets of the Borrower or any
Subsidiary (other than fixtures and improvements on any such real property), and
(iii) the principal amount of any Indebtedness secured by such Liens shall not
be increased (except by the amount of premiums, penalties, accrued and unpaid
interest, fees and expenses associated with such Refinancing permitted
hereunder);
 
 
(s) Liens securing Capital Lease Obligations and other Indebtedness permitted
under Section 6.1(r), so long as (i) such Liens are initially created or arise
prior to or within the ninety (90) days after the completion of such
acquisition, lease, construction, installation or improvement and (ii) such
Liens do not attach to assets of the Borrower or any Subsidiary other than the
relevant assets acquired, leased, constructed, installed or improved;
 
 
(t) utility and similar deposits made by the Borrower or its Subsidiaries in the
ordinary course of business (consistent with past practices of such Borrower or
Subsidiary);
 
 
(u) good faith deposits made in connection with Permitted Acquisitions and
Investments permitted hereunder;
 
 
(v) Liens on all or substantially all of the assets of any Bankrupt Subsidiary
which has not emerged from its Case to the extent such Liens secure the
obligations of such Bankrupt Subsidiaries under loans made to them and permitted
under Section 6.6(r); provided that such Liens shall be terminated and released
as of the date that such Subsidiary emerges from its Case;
 
 
(w) Liens securing (i) the Indebtedness and other obligations under the Bridge
Loan Facility permitted to be incurred pursuant to Section 6.1(m) so long as
such Liens are subject to the Collateral Agency and Intercreditor Agreement and
(ii) Junior Lien Indebtedness incurred in connection with the Plan of
Reorganization (to the extent permitted under Section 6.1(t)) or permitted to be
incurred under Section 6.1(y) and, in each case, any Permitted Refinancing
thereof;
 
 
-92-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
(x) other Liens securing Indebtedness or other obligations in an aggregate
amount secured by all such Liens not to exceed $100,000,000 at any one time
outstanding;
 
 
(y) Permitted PPA Counterparty Liens, subject to a PPA Intercreditor Agreement,
on not more than three (3) Eligible Facilities at any one time; and
 
 
(z) Liens securing the CalGen Makewhole Payment, if any.
 
 
6.3. Prohibition on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or acquire all or substantially all of the assets or Capital Stock
of any other Person, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets or make any material change in its present method of conducting business
(it being acknowledged that changes to the operating and internal management
structure of the Borrower, such as the merger of certain business divisions or
the consolidation of certain management functions within the Loan Parties, shall
not constitute a material change in the method of conducting business), except
that the following shall be permitted:
 
 
(a) any Global Entity other than the Borrower may be merged or consolidated with
any other Guarantor so long as the surviving entity of such merger is a
Guarantor or a new Subsidiary which, substantially concurrently with such merger
or consolidation, becomes a Guarantor in accordance with Section 5.10(c);
 
 
(b) any Global Entity may be merged or consolidated with the Borrower if the
surviving entity of such merger is the Borrower;
 
 
(c) any of the Borrower’s Foreign Subsidiaries may be merged or consolidated
with another Foreign Subsidiary;
 
 
(d)(i) any Restricted Subsidiary may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Guarantor or to any
new Subsidiary which, substantially concurrently with such transfer, becomes a
Guarantor in accordance with Section 5.10(c); (ii) any Subsidiary that is not a
Loan Party may dispose of any or all of its assets (upon voluntary liquidation
or otherwise) to any Loan Party; and (iii) any Subsidiary that is not a Loan
Party may be merged or consolidated with, or dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to, any other Subsidiary that is not a
Loan Party;
 
 
(e) the liquidation of the Philadelphia Biogas Supply, Inc., Calpine Capital
Trust I, Calpine Capital Trust II and Calpine Capital Trust III to the extent
such Subsidiaries do not own any assets or property or the assets or property of
such Subsidiaries are distributed to a Loan Party;
 
 
-93-
 
 
 

--------------------------------------------------------------------------------

 
 


 
 
(f) any Disposition permitted under Section 6.4 or any transaction (including
creation of any new Subsidiary and Investments permitted under Section 6.6(n))
reasonably necessary to consummate any Disposition permitted under Section 6.4
or to optimize the tax benefits or minimize the adverse tax consequences of any
such Disposition;
 
 
(g) any Permitted Acquisition;
 
 
(h) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Capital Stock (other than Disqualified Capital Stock) of the
Borrower; and
 
 
(i) with the prior written consent of the Administrative Agent (which consent
shall not be unreasonably withheld), mergers, consolidations or liquidations not
otherwise permitted above of any Global Entity or any of its Subsidiaries that
is inactive or has de minimis assets.
 
 
6.4. Limitation on Sale of Assets. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of a Subsidiary of the Borrower,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person
except:
 
 
(a) the sale, liquidation, lease or other Disposition of (A) Cash Equivalents or
inventory in the ordinary course of business, (B) uneconomical, obsolete,
surplus or worn out property or (C) property that is no longer used or useful in
the business;
 
 
(b) the consumption or use of fuel supplies, or other consumables, the
conversion of fossil, geothermal or other assets to power or the distribution,
sale or trading of power (including without limitation, steam or electrical
power) and natural gas or other fuels or the sale or trading of emissions
credits, in each case in the ordinary course of business and consistent with the
past practices of the Borrower and its Subsidiaries;
 
 
(c) exchange or trade-in, or sale and application of proceeds to or for
replacement assets to be used in the business;
 
 
(d) the discount or write-off of accounts receivable overdue by more than ninety
(90) days or the sale of any such accounts receivable for the purpose of
collection, in each case by any Global Entity in the ordinary course of
business;
 
 
(e) termination of leases, surrender or sublease of real or personal property by
any Global Entity in the ordinary course of business;
 
 
(f) incurrence of Liens permitted under Section 6.2;
 
 
(g) transactions permitted under clauses (a) through (e) and (h) in Section 6.3;
 
 
(h) the Disposition of (i) the turbines listed on Schedule 6.4(h) annexed hereto
and (ii) turbine parts and components to the Borrower or any of its Subsidiaries
for use as spare or replacement parts;
 
 
-94-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
(i) the Disposition of property or assets (including Capital Stock) in arm’s
length transactions at fair market value for which 75% of the consideration
(excluding any Indebtedness assumed in connection with such Disposition)
received is in cash or Cash Equivalents; provided that prior to the execution of
a legally binding agreement to consummate any such Disposition, if such
Disposition would result in (x) more than two gas-fired power plants with a
combined fair market value in excess of $500,000,000 being Disposed of pursuant
to this Section 6.4(i) in any fiscal year of the Borrower, (y) property being
Disposed of pursuant to this Section 6.4(i) with a fair market value exceeding
$500,000,000 in any fiscal year of the Borrower and including not less than two
gas-fired power plants, or (z) Disposition pursuant to this Section 6.4(i) of
all or substantially all of the assets of the Geysers Entities, the Borrower
shall have received written confirmation from each of S&P and Moody’s that the
credit ratings assigned by such entities to the Loans shall be no lower than the
ratings assigned by S&P and Moody’s, as the case may be, to the Loans
immediately prior to the time that S&P and Moody’s, as the case may be, shall
have become aware of such proposed Disposition, the use of the proceeds thereof
and all transactions related thereto, in each case after giving effect to such
Disposition, the use of the proceeds thereof and all transactions related
thereto; provided further, however, that the fair market value of any property,
to the extent the Net Cash Proceeds from the Disposition of such property are
applied to repay the Bridge Loans, and any Project so Disposed of shall, in each
case, be excluded from any calculation (under the preceding proviso) of the
combined fair market value of property (and the number of gas-fired power
plants) Disposed of or being Disposed of;
 
 
(j) Investments permitted under Section 6.6; and
 
 
(k) the trading and sharing of parts and components for equipment, tools and
non-material equipment, among the Borrower and its Subsidiaries, consistent with
past practices of the relevant Persons, including for purposes of spare or
replacement parts.
 
 
6.5. Limitation on Issuances of Capital Stock and Dividends. Declare or pay any
dividend (other than dividends payable solely in Capital Stock (other than
Disqualified Capital Stock) of the Person making such dividend) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Global Entity, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Global Entity
(collectively, “Restricted Payments”), except that (i) the Borrower and its
Subsidiaries may make Restricted Payments to Persons pursuant to the Plan of
Reorganization, (ii) the Borrower may repurchase its Capital Stock owned by
employees, directors or officers (or former employees, directors or officers or
their transferees, estates or beneficiaries under their estates) of the Borrower
or the Subsidiaries or make payments relating to such repurchase of Capital
Stock to employees of the Borrower or the Subsidiaries in accordance with any
stock ownership plan or upon termination of such employees, (iii) so long as no
Default or Event of Default then exists or would exist after giving effect
thereto, the Borrower may, if at the end of the most recently ended fiscal
quarter for which financial statements have been delivered pursuant to Section
5.1 the Consolidated Leverage Ratio was not greater than 2.00 to 1.00, make
Restricted Payments in an aggregate amount during the term of this Agreement not
to exceed the sum of the portion of Excess Cash Flow for
 
 
-95-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
all fiscal years ending after the Closing Date that is not required to be
applied to repay the Loans in accordance with Section 2.16, plus 100% of
Unrestricted cash and Unrestricted Cash Equivalents of the Global Entities on
hand as of the Closing Date (after giving effect to all cash payments and
distributions made or to be made pursuant to the Plan of Reorganization) and
(iv) any Subsidiary of the Borrower may make Restricted Payments otherwise
permitted hereunder ratably to each holder of its Capital Stock.
 
 
6.6. Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit (by way of guarantee or otherwise) or capital contribution
to, or purchase any stock, bonds, notes, debentures or other securities of or
any assets constituting a business unit of, or make any other investment (each,
an “Investment”, it being understood that the amount of any Investment shall be
the original cost of such Investment, plus the cost of all additions thereto,
without adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment, but deducting
therefrom the amount of any cash repayments or distributions received on account
of such Investment by the Person making such Investment) in, any Person, except:
 
 
(a) Investments in Cash Equivalents;
 
 
(b) Indebtedness permitted under Sections 6.1(c), (d), (n), (o), (p), (q), (r),
(s), (t) and (u);
 
 
(c) intercompany Investments (i) by any Loan Party in the Borrower or another
Loan Party that, after giving effect to such Investment, is a Guarantor or (ii)
listed on Schedule 6.6(c) annexed hereto which may be expended at any time
during the term of this Agreement;
 
 
(d) Investments (including debt obligations) received in good faith in
connection with (i) the bankruptcy or reorganization of suppliers, customers and
other account debtors or (ii) settlement or resolution of (or as a result of
foreclosure with respect to) delinquent obligations of, and other disputes with,
customers, suppliers and other account debtors;
 
 
(e) deposits of the type described in Sections 6.2(d), (g), (t) and (u);
 
 
(f) intercompany Investments among the Global Entities which are not Loan
Parties in the ordinary course of business;
 
 
(g) loans and advances, in each case in the ordinary course of business, by a
Global Entity to employees of such Global Entity (including for moving,
relocation, entertainment and travel expenses and other similar expenses, in
each case incurred in the ordinary course of business and consistent with past
practices of the Borrower and its Subsidiaries);
 
 
(h) Investments consisting of amounts that are applied to make Capital
Expenditures permitted under Section 6.15;
 
 
-96-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
(i) Investments in the Borrower or any of its Subsidiaries constituting
Dispositions permitted under Section 6.4 (other than Section 6.4(i));
 
 
(j) Investments consisting of letters of credit issued for the account of
Non-Loan Parties listed on Schedule 6.6(j) annexed hereto for the purpose and up
to the amount for each such letter of credit described on such Schedule (it
being understood that amounts allocated to a Project set forth on such Schedule
but not utilized on account of such Project may be utilized with respect to the
other Projects set forth on such Schedule);
 
 
(k) Investments in any Subsidiary (whether directly or indirectly through any
other Subsidiary of the Borrower) identified on Schedule 6.6(k) annexed hereto
for the purposes and up to the amount for each such Investment described on such
Schedule (it being understood that amounts allocated to a Project set forth on
such Schedule but not utilized on account of such Project may be utilized with
respect to the other Projects set forth on such Schedule and it being further
understood that any such Investment in one Subsidiary representing the same
amount that is invested by such Subsidiary in another Subsidiary for such
purposes shall not be “double counted” under this clause (k));
 
 
(l) intercompany Investments by the Borrower in any Subsidiary of the Borrower
or by any Subsidiary of the Borrower to another Subsidiary of the Borrower not
to exceed the amount of the Incremental Term Loans made to the Borrower pursuant
to Section 2.27 and the Junior Lien Indebtedness permitted to be incurred
pursuant to Section 6.1(y), in each case for the purposes and subject to the
requirements set forth therein (it being understood that any such Investment in
any Subsidiary of the Borrower representing the same amount that is invested by
such Subsidiary in another Subsidiary of the Borrower for such purposes shall
not be “double counted” under this clause (l));
 
 
(m) Investments in any Subsidiary consisting of amounts invested in Project
Investments and letters of credit issued to support obligations of Subsidiaries
in connection with Project Investments; provided that the aggregate amount of
all such Investments by Loan Parties in Subsidiaries that are not Loan Parties
after the Closing Date, together with the amount of Investments constituting
Investments outstanding pursuant to Section 6.6(n)(i), net of any such
Investments that have theretofore been reimbursed after the Closing Date to the
Loan Parties, shall not exceed on any date of determination an amount equal to
(i) $100,000,000 multiplied by the number of anniversaries of the Closing Date
that have occurred prior to such date of determination, plus (ii) the amount of
any Excess Cash Flow or the Net Cash Proceeds from the issuance of Capital Stock
by any Loan Party that is required to be offered, but not accepted by the
Lenders, as a prepayment of the First Priority Term Loans pursuant to Section
2.16 and actually applied to Project Investments or (with respect to
determinations of whether letters of credit may be issued under this clause (m))
not already applied or expended for Investments under Section 6.6(h), (k), (m),
(n), (r) or (s); provided that any Investments made in a Guarantor consisting of
amounts applied to Project Investments that are not already counted against the
amount of Investments in a Subsidiary permitted to be made under this Section
6.6(m) shall be counted as Investments made under this Section 6.6(m) at and
after such time that such Loan Party ceases to be a Guarantor (it being
understood
 
 
-97-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
that any such Investment in any Subsidiary of the Borrower representing the same
amount that is invested by such Subsidiary in another Subsidiary of the Borrower
for such purposes shall not be “double counted” under this clause (m));
 
 
(n) Investments (i) in any Subsidiary consisting of amounts invested in
Permitted Acquisitions so long as such Investments do not exceed the aggregate
amounts set forth in the proviso to Section 6.6(m) or (ii) consisting of any
acquisition permitted under Section 6.3(h);
 
 
(o) Investments consisting of non-cash consideration permitted to be received in
connection with Dispositions permitted under Section 6.4;
 
 
(p) Investments of property or assets of a Global Entity to any of its
Subsidiaries to the extent reasonably necessary to consummate any Disposition of
such property or assets (or of the Capital Stock of the Person holding such
property or assets) permitted under Section 6.4 or to optimize the tax benefits
or minimize the adverse tax consequences of any such Disposition so long as the
Net Cash Proceeds of any such Disposition are applied to prepay the First
Priority Term Loans to the extent required by Section 2.16(e);
 
 
(q) Investments of property or assets of a Global Entity into any of its
Subsidiaries (whether by loan or equity contribution), so long as such property
or assets are dormant and unused in the business of the Global Entity making
such Investment due to applicable laws affecting such Global Entity’s ability to
use such property or assets;
 
 
(r) Investments consisting of intercompany loans to the Bankrupt Subsidiaries,
so long as (i) the proceeds of such loans are applied to working capital,
maintenance, operation, payroll and other liquidity requirements in the ordinary
course of business of such Subsidiaries, and (ii) the aggregate amount of such
intercompany loans to such Bankrupt Subsidiaries shall not exceed $25,000,000 at
any time outstanding; provided that the Bankruptcy Court shall have entered an
order providing that such loans to any such Bankrupt Subsidiary are entitled to
superpriority claim status under Section 364(c)(1) of the Bankruptcy Code in the
Case of such Bankrupt Subsidiary and are secured by Liens on all or
substantially all of assets of such Bankrupt Subsidiary granted under Section
364(c)(2) and (3) of the Bankruptcy Code; and
 
 
(s) in addition to Investments permitted under clauses (a) through (r) above,
additional Investments by the Borrower or any of its Subsidiaries in an
aggregate amount not to exceed $100,000,000 at any time outstanding (without
giving effect to any write-downs or write-offs thereof).
 
 
6.7. Transactions with Affiliates. Except for transactions between or among Loan
Parties, enter into any transaction, including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than the
Borrower or any Wholly Owned Guarantor) unless such transaction is (a) otherwise
permitted under this Agreement, (b) in the ordinary course of business of the
relevant Global Entity and (c) upon fair and reasonable terms no less favorable
to
 
 
-98-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
the relevant Global Entity than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, except that the following
shall be permitted: (i) any Indebtedness among the Loan Parties may be incurred
to the extent permitted under Section 6.1, and Investments may be made to the
extent permitted under Section 6.6; (ii) customary fees for director and officer
insurance, travel expenses and indemnities may be paid to directors, managers or
consultants of any Loan Party; (iii) any transaction among Loan Parties or among
non-Loan Parties expressly permitted under this Agreement; (iv) directors’,
officers’ and employee compensation (including bonuses and other compensation)
and other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, in each case approved by the Board of
Directors of the Borrower or the relevant Global Entity or no less favorable to
the Borrower or the relevant Subsidiary, as the case may be, than what would
have been obtained at the relevant time from Persons who are not a Affiliates;
(v) commercially reasonable and fair allocation of costs among the Borrower and
the Subsidiaries, including corporate overhead costs; (vi) transactions
described on Schedule 6.7 annexed hereto; and (vii) transactions pursuant to the
Plan of Reorganization.
 
 
6.8. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses and business activities in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.
 
 
6.9. Optional Payments and Modifications of Certain Debt Instruments. (a) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Junior Lien Indebtedness or Subordinated Indebtedness
(except for Permitted Refinancings thereof plus the amount of premiums,
penalties, accrued and unpaid interest and fees and expenses associated
therewith); (b) amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of any
Subordinated Indebtedness permitted under Section 6.1(t) or (y) or Junior Lien
Indebtedness permitted under Section 6.1(t) or (y) (if the effect of such
amendment, modification, waiver or other change would be to (i) change to
earlier dates the dates on which any payments of principal or interest are due
thereon, (ii) increase the interest rate, or the portion thereof payable on a
current basis in cash, applicable thereto, (iii) change the redemption,
prepayment or defeasance provisions thereof, (iv) change the lien or payment
subordination provisions thereof (or of any guaranty thereof or intercreditor
arrangement with respect thereto), (v) materially change any collateral therefor
(other than to release such collateral), (vi) shorten the maturity date
therefor, or (vii) change any other term or provision thereof, if the effect of
such change, together with all other changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Indebtedness that would be materially adverse to the Borrower,
the Administrative Agent or the Lenders, without the prior written consent of
Required Lenders) except in the case of any Junior Lien Indebtedness, as
otherwise permitted under the Collateral Agency and Intercreditor Agreement; (c)
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any preferred stock
of the Borrower if the effect of such amendment, modification, waiver or other
change would be to cause such preferred stock to become Disqualified Capital
Stock, without the prior written consent of Required Lenders; or (d) designate
any Indebtedness (other than obligations of the Loan Parties pursuant to the
Loan Documents) as “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) for the purposes of any Subordinated Indebtedness
Agreement.
 
 
-99-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
6.10. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Global Entity of real or personal property that has been
or is to be sold or transferred by such Global Entity to such Person or to any
other Person to whom funds have been or are to be advanced, which such Global
Entity intends to use for substantially the same purpose or purposes as the
property that has been or is to be sold or transferred, unless (a) the sale of
such property is permitted by Section 6.4 and (b) any Capital Lease Obligations
or Liens arising in connection therewith are permitted by Sections 6.1 and 6.2,
respectively.
 
 
6.11. Swap Agreements. Enter into any Swap Agreement, except (a) Commodity Hedge
Agreements and other Swap Agreements that are entered into (x) in the ordinary
course of business for a merchant energy company which has a primary focus on
operating and optimizing its physical assets and providing related energy
products to its customers and consistent with prudent business practice to
actively manage risks to which the Borrower and its Subsidiaries are exposed in
the conduct of their business or the management of their liabilities and (y)
consistent with applicable risk management guidelines established by the
Borrower from time to time and made available for review to the Administrative
Agent promptly after any modifications are made thereto and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary.
 
 
6.12. Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.
 
 
6.13. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) any restrictions or conditions contained in agreements relating to
the sale or other disposition of a Subsidiary or property of a Subsidiary
pending such sale or disposition, provided such restrictions and conditions
apply only to the Subsidiary or property that is to be sold or disposed of and
such sale or disposition is permitted hereunder, (d) any restrictions or
conditions imposed by any agreement relating to secured obligations permitted by
this Agreement (including secured obligations set forth on Schedule 6.2(a)) if
such restrictions or conditions apply only to the property or assets securing
such obligations, (e) any customary prohibitions or conditions in leases and
other contracts restricting the assignment or subletting thereof, (f) any
prohibitions or conditions in contracts entered into in the ordinary course of
business restricting the assignment thereof, (g) the Bridge Loan Documents, (h)
provisions in the principal lease, service or operating agreements and power
purchase agreements pertaining to Projects or the partnership and financing
agreements relating to Projects, so long as in each case such lease, service,
operating, power purchase, partnership or financing agreement is subject to
usual and customary
 
 
-100-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
terms and is otherwise permitted to be entered into hereunder and (i) any
restrictions or conditions contained in (x) Swap Agreements or Commodity Hedge
Agreements permitted under this Agreement or (y) agreements for any Eligible
Commodity Hedge Financing or Unsecured Commodity Liquidity Facility permitted
under Section 6.1(n), in each case so long as such applicable restrictions or
conditions are no more restrictive, taken as a whole and in the reasonable
judgment of the Borrower, than the corresponding restrictions or conditions in
this Agreement.
 
 
6.14. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make dividends or distributions
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower, or
(b) make loans or advances to, or other Investments in, the Borrower or any
other Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions or conditions existing under
this Agreement and the other Loan Documents, (ii) any restrictions with respect
to a Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary or conditions contained in agreements relating to
the sale or other disposition of a Subsidiary or property of a Subsidiary
pending such sale or disposition, provided such restrictions and conditions
apply only to the Subsidiary or property that is to be sold or disposed of and
such sale or disposition is permitted hereunder, (iii) any restrictions or
conditions imposed on any Subsidiary by the terms of any Indebtedness of such
Subsidiary permitted to be incurred hereunder, (iv) any restrictions or
conditions imposed by any agreement relating to secured obligations permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such obligations, (v) provisions in the principal lease, service
or operating agreements and power purchase agreements pertaining to Projects or
the partnership and financing agreements relating to Projects, so long as in
each case such lease, service, operating, power purchase, partnership or
financing agreement is subject to usual and customary terms and is otherwise
permitted to be entered into hereunder, (vi) any restriction or conditions
existing under the Bridge Loan Agreement and the other Bridge Loan Documents,
(vii) any restrictions or conditions existing on the Closing Date (including
under agreements relating to secured obligations set forth on Schedule 6.2(a))
and (viii) any restrictions or conditions contained in (x) Swap Agreements or
Commodity Hedge Agreements permitted under this Agreement or (y) agreements for
any Eligible Commodity Hedge Financing or Unsecured Commodity Liquidity Facility
permitted under Section 6.1(n), in each case so long as such applicable
restrictions or conditions are no more restrictive, taken as a whole and in the
reasonable judgment of the Borrower, than the corresponding restrictions or
conditions in this Agreement.
 
 
6.15. Capital Expenditures. Make or commit to make (by way of the acquisition of
securities of a Person or otherwise) (i) any Capital Expenditure in respect of
major maintenance expenses of the Borrower and its Restricted Subsidiaries in
the ordinary course of business in any fiscal year set forth below if the amount
of all such Capital Expenditures in such fiscal year would exceed the amount set
forth below opposite such fiscal year:
 
 
-101-
 
 
 
 

--------------------------------------------------------------------------------

 


 

       
Fiscal Year
 
Maximum Capital Expenditures
2007
 
$
385,000,000
2008
 
$
388,000,000
2009
 
$
250,000,000
2010
 
$
295,000,000
2011
 
$
381,000,000
2012
 
$
372,000,000
2013
 
$
372,000,000
2014
 
$
372,000,000

 
or (ii) any other Capital Expenditures of the Borrower and its Restricted
Subsidiaries in the ordinary course of business in any fiscal year set forth on
Schedule 6.15 if the amount of all such Capital Expenditures in such fiscal year
would exceed the amount set forth on such Schedule opposite such fiscal year;
provided that in either case of the foregoing clauses (i) and (ii), (a) any such
amount, if not so expended in the fiscal year for which it is permitted, may be
carried over for expenditure in the next succeeding fiscal year, and (b) at the
Borrower’s election, the amount of Capital Expenditures permitted in any fiscal
year may be increased by reducing the permitted amount of Capital Expenditures
in the next succeeding fiscal year in an amount equal to such increase. In
addition, the Loan Parties shall be permitted to make Capital Expenditures
financed with Net Cash Proceeds of issuances and sales of Capital Stock
(provided that such Capital Expenditures are made in assets owned by Loan
Parties and Restricted Subsidiaries) and Reinvestment Deferred Amounts to the
extent permitted under Section 2.16(e) without reducing the amount permitted for
any fiscal year set forth in the immediately preceding sentence; provided that
any such amount, if not so expended in the fiscal year for which it is
permitted, may be carried over for expenditure in the next succeeding fiscal
year.
 
 
6.16. Use of Proceeds. Use the proceeds of the Loans or the Letters of Credit
for purposes other than those described in Section 3.9.
 
 
6.17. Financial Covenants. (a) Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio as at the Closing Date (with compliance determined
on a pro forma basis as at such date in accordance with the definition of
“Consolidated EBITDA”) or as at the end of any fiscal quarter occurring during
any period set forth below (commencing with the first such fiscal quarter that
begins on a date after the Closing Date) to exceed the ratio set forth below
opposite the Closing Date or such period, as the case may be:
 
 
-102-
 
 
 
 

--------------------------------------------------------------------------------

 


 

     
Period
 
Consolidated
Leverage Ratio
Closing Date
 
7.85 to 1.00
   
March 31, 2008 – June 30, 2008
 
7.85 to 1.00
   
July 1, 2008 – June 30, 2009
 
7.50 to 1.00
   
July 1, 2009 – June 30, 2010
 
7.25 to 1.00
   
July 1, 2010 – March 31, 2011
 
7.00 to 1.00
   
April 1, 2011 – December 31, 2011
 
6.50 to 1.00
   
January 1, 2012 – September 30, 2012
 
6.00 to 1.00
   
October 1, 2012 and thereafter
 
5.75 to 1.00

 
(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as at the Closing Date (with compliance determined on a pro forma
basis as at such date in accordance with the definitions of “Consolidated
EBITDA” and “Consolidated Interest Expense”) or for any period of four
consecutive fiscal quarters of the Borrower ending on the last day of any fiscal
quarter occurring during any period set forth below (commencing with the first
such fiscal quarter that begins after the Closing Date) to be less than the
ratio set forth below opposite the Closing Date or such period, as the case may
be:
 

     
Period
 
Consolidated Interest
Coverage Ratio
Closing Date
 
1.40 to 1.00
   
March 31, 2008 – December 31, 2009
 
1.40 to 1.00
   
January 1, 2010 – March 31, 2011
 
1.50 to 1.00
   
April 1, 2011 – December 31, 2011
 
1.60 to 1.00

 
-103-
 
 
 
 

--------------------------------------------------------------------------------

 


 

     
Period
 
Consolidated Interest
Coverage Ratio
January 1, 2012 and thereafter
 
1.70 to 1.00

 
; provided that for the purposes of determining the ratio described above for
the four consecutive fiscal quarter period ending (i) as at the end of the first
full fiscal quarter of the Borrower that begins after the Closing Date,
Consolidated Interest Expense shall be deemed to equal Consolidated Interest
Expense for such fiscal quarter multiplied by four, (ii) as at the end of the
next fiscal quarter of the Borrower following such fiscal quarter, Consolidated
Interest Expense shall be deemed to equal Consolidated Interest Expense for such
fiscal quarter and the previous fiscal quarter multiplied by two, and (iii) as
at the end of the next fiscal quarter of the Borrower following the fiscal
quarter referenced in clause (ii), Consolidated Interest Expense shall be deemed
to equal Consolidated Interest Expense for such fiscal quarter and the two
previous fiscal quarters multiplied by 4/3.
 
 
(c) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio as at the Closing Date (with compliance determined on a pro forma basis as
at such date in accordance with the definition of “Consolidated EBITDA”) or at
the end of any fiscal quarter occurring during any period set forth below
(commencing with the first such fiscal quarter that begins after the Closing
Date) to exceed the ratio set forth below opposite the Closing Date or such
period, as the case may be:
 

     
Period
 
Consolidated Senior
Leverage Ratio
Closing Date
 
7.50 to 1.00
   
March 31, 2008 – June 30, 2009
 
7.50 to 1.00
   
July 1, 2009 – June 30, 2010
 
7.25 to 1.00
   
July 1, 2010 – March 31, 2011
 
7.00 to 1.00
   
April 1, 2011 – December 31, 2011
 
6.50 to 1.00
   
January 1, 2012 – September 30, 2012
 
6.00 to 1.00
   
October 1, 2012 and thereafter
 
5.75 to 1.00

 
-104-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
6.18. CES Subsidiary Guarantors. Notwithstanding anything to the contrary
contained in this Agreement, the Subsidiaries of Calpine Energy Services
Holdings, Inc. listed on Schedule 1.1F annexed hereto that are Restricted
Subsidiaries shall not, after the date hereof, be permitted to consummate any
transactions permitted under Article VI except for (x) Indebtedness and/or Liens
that are in each case permitted under Section 6.1(f) or (j) or Section 6.2(d) or
(n) or (y) such transactions which are in the ordinary course of business for a
merchant energy company which has a primary focus on operating and optimizing
physical assets and providing related energy products to its customers and
consistent with prudent business practice to actively manage their business and
related risks to which the Borrower and its Subsidiaries are exposed in the
conduct of their business or the management of their liabilities.
 
 
SECTION 7
 
 
Events of Default
 
 
If any of the following events shall occur and be continuing:
 
 
(a) The Borrower shall fail to (i) pay any principal of any Loan under this
Agreement, including without limitation, pursuant to Section 2.16 hereof, when
due in accordance with the terms thereof or hereof or to reimburse the Fronting
Bank in accordance with Section 2.7(d) or (ii) pay any interest on any Note or
under this Agreement, or any other amount payable hereunder or under any other
Loan Document, within three (3) Business Days after any such interest or other
amount becomes due in accordance with the terms thereof or hereof; or
 
 
(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other statement required to be furnished by a Loan Party at any
time under or in connection with this Agreement or any other Loan Document shall
prove to have been incorrect in any material respect on or as of the date made
or deemed made; or
 
 
(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.27, Section 4.1(o)(i), clause (i) or (ii) of
Section 5.4(a) (with respect to the Borrower only), Section 5.7(a) or Section 6
of this Agreement or Sections 5.4 and 5.6(b) of the Guarantee and Collateral
Agreement; or
 
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of thirty (30) days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
 
(e)(i) any Restricted Subsidiary shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans and any Limited Recourse Debt) on the scheduled or original due date
with respect thereto; or (B) default in making any payment of any interest on
any such Indebtedness beyond the period
 
 
-105-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (C) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required (but after the expiration of all
grace periods applicable thereto), such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable, provided that this clause (C) shall not
apply to Indebtedness that becomes due solely as a result of the voluntary sale
or transfer of property or assets to the extent such sale or transfer is
permitted by the terms of such Indebtedness; provided, that a default, event or
condition described in clause (A), (B) or (C) of this paragraph (e) shall not at
any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (A), (B) and (C)
of this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$100,000,000; or (ii) any Global Entity shall, with respect to Limited Recourse
Debt in an aggregate principal amount in excess of $300,000,000, default in the
observance or performance of any agreement or condition relating to any such
Limited Recourse Debt or contained in any instrument or agreement evidencing,
securing or relating thereto, and such Limited Recourse Debt shall as a result
thereof become due prior to its stated maturity; or
 
 
(f) (i) any Material Obligor shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Material Obligor shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Material Obligor any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Material Obligor any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Global Entity
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Material Obligor shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
 
 
(g) one or more judgments or decrees shall be entered against any Material
Obligor involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof (except any such judgment or decree in respect of the CalGen
Makewhole Payment shall not be counted as a judgment or decree for purposes of
this clause (g)); or
 
 
-106-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(h) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan; (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Global Entity or any Commonly
Controlled Entity; (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA; (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA; (v) any Global Entity or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or ERISA Reorganization of,
a Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or
 
 
(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms) with respect to
Collateral with a book value greater than $50,000,000, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien (affecting Collateral
with a book value greater than $50,000,000) created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby (other than, in each case, pursuant to a failure
of the Administrative Agent, the Collateral Agent, any other agent appointed by
the Administrative Agent, the Collateral Agent or the Lenders to take any action
within the sole control of such Person) (it being understood that the release of
Collateral from the Security Documents or the discharge of a Guarantor therefrom
shall not be construed (x) as any of the Security Documents ceasing to be in
full force and effect or (y) as any of the Liens created thereunder ceasing to
be enforceable or of the same priority and effect purported to be created
thereby); or
 
 
(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect (other
than in accordance with its terms) or any Loan Party or any Affiliate of any
Loan Party shall so assert (it being understood that the discharge of a
Guarantor from the Guarantee and Collateral Agreement shall not be construed as
the Guarantee and Collateral Agreement ceasing to be in full force and effect);
or
 
 
(k) the Lien subordination provisions or any other provision of the Collateral
Agency and Intercreditor Agreement shall cease for any reason to be valid (other
than by its express terms) and, in the case of any provision of the Collateral
Agency and Intercreditor Agreement other than the Lien subordination provisions,
the result thereof is that the interests of the Lenders are materially and
adversely affected, or any Loan Party or any of its Subsidiaries shall assert in
writing that the Lien subordination provisions or any such other provision of
the Collateral Agency and Intercreditor Agreement shall not for any reason be
valid (other than by its express terms) ; or
 
 
-107-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(l) any Subordinated Indebtedness or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the case
may be, as provided in any Subordinated Indebtedness Agreement, or any Loan
Party, any Affiliate of any Loan Party, the trustee in respect of the
Subordinated Indebtedness or the holders of at least 25% in aggregate principal
amount of the Subordinated Indebtedness shall so assert; or
 
 
(m) there shall occur a Change of Control;
 
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of Letter of Credit
Outstandings, whether or not the beneficiaries of the then outstanding Letters
of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of Letter of Credit Outstandings, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the Dollar Equivalent, using the Exchange Rate, of the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Letter of Credit Outstandings shall have
been satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section 7, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
 
 
-108-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
SECTION 8
 
 
The Agents
 
 
8.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby irrevocably designates and appoints the Collateral Agent as
the agent of such Lender under this Agreement and the other Loan Documents, and
each such Lender irrevocably authorizes the Collateral Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Administrative Agent and the Collateral Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against such Agent.
 
 
8.2. Delegation of Duties. (a) Each of the Administrative Agent and the
Collateral Agent may execute any of their duties under this Agreement and the
other Loan Documents by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
None of the Administrative Agent and the Collateral Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in fact selected by
it with reasonable care.
 
 
(b) It is acknowledged and agreed that GE Capital shall act as Sub-Agent of the
Administrative Agent with respect to the administration of the Revolving
Facility, the making of Revolving Loans and Swingline Loans, the issuance and
administration of Letters of Credit and the performance of such other functions
of the Administrative Agent under the Revolving Facility that are reasonably
related thereto, including, without limitation, the administration of,
assignments of (including the giving or withholding of consents with respect
thereto), and the maintenance of the Register for, the Revolving Facility, the
Swingline Loans, the Letters of Credit and the Revolving Loans. Accordingly, for
(x) all purposes of this Section 8 and Section 9.5, and (y) the purpose of
Section 9.6 (as it pertains to assignments and participations of the Revolving
Commitment and/or Revolving Loans, including the giving or withholding of
consents with respect thereto except with respect to arrangements between GSCP
and an Eligible Assignee in connection with the syndication process), references
to the “Administrative Agent” shall be deemed to include the Sub-Agent.
 
 
8.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this
 
 
-109-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
 
 
8.4. Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
email message, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts reasonably
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless the Administrative Agent shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement or any other Loan Document, the Majority Facility
Lenders or all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
 
 
8.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
it has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement or any other Loan Document, the Majority Facility
Lenders or all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as the Administrative Agent shall
deem advisable in the best interests of the Lenders.
 
 
-110-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
8.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
 
 
8.7. Indemnification. The Lenders agree to indemnify the Agents in their
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Commitment Percentage in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Commitment Percentage immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
 
 
8.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and
 
 
-111-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.
 
 
8.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as an Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as an Administrative Agent by the date that is ten (10)
days following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After the retiring
Administrative Agent’s resignation, the provisions of this Section 8 and Section
9.5 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under this Agreement and the other Loan
Documents.
 
 
8.10. The Syndication Agents and the Documentation Agents. The Syndication
Agents and the Documentation Agents shall not have any duties or
responsibilities hereunder in their capacity as such or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Syndication
Agents and the Documentation Agents.
 
 
8.11. Collateral Security. The Collateral Agent will hold, administer and manage
any Collateral pledged from time to time hereunder either in its own name or as
Collateral Agent, but each Lender shall hold a direct, undivided pro-rata
beneficial interest therein, on the basis of its proportionate interest in the
secured obligations, by reason of and as evidenced by this Agreement and the
other Loan Documents, subject to the priority of payments referenced in Section
6.5 of the Guarantee and Collateral Agreement and subject to the terms of the
Collateral Agency and Intercreditor Agreement.
 
 
8.12. Enforcement by the Administrative Agent and Collateral Agent. All rights
of action under this Agreement and under the Notes and all rights to the
Collateral hereunder may be enforced by the Administrative Agent and the
Collateral Agent and any suit or proceeding instituted by the Administrative
Agent or the Collateral Agent in furtherance of such enforcement shall be
brought in its name as Administrative Agent or Collateral Agent without the
necessity of joining as plaintiffs or defendants any other Lenders, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of the Administrative Agent and the Collateral Agent.
 
 
-112-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
SECTION 9
 
 
Miscellaneous
 
 
9.1. Amendments and Waivers. (a) None of this Agreement, any Note, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1. The
Required Lenders and each Loan Party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Administrative Agent and each
Loan Party to the relevant Loan Document may, from time to time, (I) enter into
written amendments, supplements or modifications hereto, to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (II) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any First Priority Term Loan, reduce the
stated rate of any interest or fee payable hereunder (except (x) in connection
with the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Majority Facility
Lenders of each adversely affected Facility) and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (A)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case without the written consent of each Lender directly
affected thereby (it being understood that a waiver of any Event of Default or
Default shall not be deemed to be an increase in the amount of any Lender’s
Commitments), (B) without the written consent of the Swingline Lender, amend,
modify or waive any provision of Section 2.5 or 2.6; (C) without the consent of
all the Lenders, (i) amend, modify or waive any provision of this Section 9.1 or
any other provision of any Section hereof expressly requiring the consent of all
the Lenders, (ii) reduce the percentage specified in or otherwise change the
definition of Required Lenders or Majority Facility Lenders, (iii) release all
or substantially all of the Collateral for the Obligations, release all or
substantially all of the Guarantors, (iv) reduce the amount of Net Cash Proceeds
or Excess Cash Flow required to be applied to prepay Loans under this Agreement
without the written consent of the Majority Facility Lenders with respect to
each Facility adversely affected thereby, or (v) consent to the assignment or
transfer by any Loan Party of any of its rights and obligations under this
Agreement and the other Loan Documents, (D) without the consent of the Majority
Facility Lenders under the Revolving Facility, waive the condition precedent set
forth in Section 4.2(c), (E) amend, modify or waive any provision of Section
2.19 without the written consent of the Majority Facility Lenders in respect of
each Facility adversely affected thereby, (F) amend, modify or waive any
provision of (i) Sections 2.7 through 2.9 without the consent of the Fronting
Bank or (ii) Section 8 or any other provision of this Agreement or the other
Loan Documents which affects, the rights, duties or obligations of the
Administrative Agent (including
 
 
-113-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
the Sub-Agent) without the written consent of the Administrative Agent
(including the Sub-Agent, solely to the extent any such action would have the
effect of amending the rights, duties or obligations of the Sub-Agent, in its
capacity as such), and (G) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility and (H) require consent of any Person
to an Incremental Commitment Supplement or other amendment to this Agreement
made pursuant to Section 2.27 other than the Borrower, the Guarantors, each
Lender agreeing to provide a commitment to such Incremental Term Loans, each New
Lender with respect thereto and the Administrative Agent. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under any other Loan
Documents, and any Default or Event of Default waived shall be deemed to have
not occurred or to be cured and not continuing, as the parties may agree; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.
 
 
(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the First Priority Term Loans and Revolving Extensions of Credit and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.
 
 
(c) Notwithstanding anything to the contrary contained in Section 9.1, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within ten (10) Business Days following receipt of notice thereof.
 
 
9.2. Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when received, addressed as follows in the case of the Loan
Parties and the Administrative Agent, and as set forth in the administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto and any future holders of the Notes:
 
 
-114-
 
 


 
 

--------------------------------------------------------------------------------

 
 

         
The Borrower and the Guarantors:
 
Calpine Corporation
50 West San Fernando Street
San Jose, CA 95113
Attention: Chief Financial Officer
Telecopier No.: 408-995-0505
             
with copies (which shall not constitute notice) to:
             
50 West San Fernando Street
San Jose, CA 95113
Attention: General Counsel
Telecopier No.: 408-995-0505
             
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY 10022
Attention: Rick Cieri, Esq. and Yongjin Im, Esq.
Telecopier No.: 212-446-4900
         
The Administrative Agent:
 
Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention: Pedro Ramirez
Telecopier No.: 212-357-4597
             
with copies (which shall not constitute notice) to:
             
Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York 10004
Attention: Rob Schatzman
Telecopier No.: 212-902-3000
             
White & Case LLP
1155 Avenue of the Americas
New York, NY 10036
Attention: Sandeep Qusba, Esq.
Telecopier No.: 212-819-8113
         
The Sub-Agent, Fronting Bank
and Swingline Lender:
 
General Electric Capital Corporation
100 California Street, 10th Floor
San Francisco, CA 94111
Attention: Ali Mirza
Telecopier No.: 513-794-8596
   

 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet
 
 
-115-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
websites, including the Platform) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
 
(c) Each of the Loan Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
 
 
(d) The Platform and any Approved Electronic Communications are provided “as is”
and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives warrant the accuracy,
adequacy, or completeness of the Approved Electronic Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by any of the Agents or any
of their respective officers, directors, employees, agents, advisors or
representatives in connection with the Platform or the Approved Electronic
Communications.
 
 
(e) Each of the Loan Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.
 
 
9.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
 
 
-116-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
9.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and the other extensions of credit hereunder.
 
 
9.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Collateral Agent and each Lender for all its
out-of-pocket costs and expenses reasonably incurred in connection with the
development, preparation and execution of, any amendment, supplement or
modification to this Agreement, the Notes, the other Loan Documents and any
other documents prepared in connection herewith or therewith, in the case of the
Administrative Agent and the Collateral Agent, the consummation and
administration of the transactions contemplated hereby and thereby, and the
reasonable fees and disbursements of counsel to the Administrative Agent and the
Collateral Agent and professionals engaged by the Administrative Agent and the
Collateral Agent, and filing and recording fees and expenses, (b) to pay or
reimburse the Administrative Agent, the Collateral Agent, and each Lender for
all its costs and expenses reasonably incurred in connection with the
enforcement or preservation of any rights under this Agreement, the Notes, the
other Loan Documents and any such other documents following the occurrence and
during the continuance of a Default or an Event of Default, including without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, the Collateral Agent and each Lender and professionals
engaged by the Administrative Agent, the Collateral Agent and the Lenders, (c)
to pay, and indemnify and hold harmless each Lender, each Joint Lead Arranger,
each Documentation Agent, each Syndication Agent, the Collateral Agent and the
Administrative Agent from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the Notes, the other Loan Documents and any such other documents
and (d) to pay, and indemnify and hold harmless each Lender, each Joint Lead
Arranger, the Collateral Agent, each Syndication Agent, each Documentation
Agent, the Administrative Agent and each of their respective Affiliates,
directors, officers, employees and agents (each, an “Indemnitee”) from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance, preservation of rights and administration of this Agreement, the
Notes, the other Loan Documents or the use of the proceeds of the Extensions of
Credit, including without limitation, any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Loan Parties or any of their respective
properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to indemnified liabilities determined
by the final judgment of a court of competent jurisdiction to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or any
of such Indemnitee’s affiliates or any of such Indemnitee’s directors, officers,
employees or agents; provided, further, that the Borrower shall in no event be
responsible for
 
 
-117-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
punitive damages to any Indemnitee pursuant to this Section 9.5 except such
punitive damages required to be paid by such Indemnitee in respect of any
indemnified liabilities. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. To the extent permitted by applicable law, no
Loan Party nor any of their respective Subsidiaries shall assert, and each Loan
Party hereby waives, on behalf of itself and its Subsidiaries, any claim against
each Lender, each Documentation Agent, each Syndication Agent, each Joint Lead
Arranger, each Agent and their respective affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each Loan Party hereby waives, releases and agrees, on behalf of
themselves and each of their respective Subsidiaries, not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. All amounts due under this Section 9.5 shall be
payable not later than 10 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section 9.5 shall be submitted to the Chief
Financial Officer of the Borrower (Telecopy No. 408-995-0505), at the address of
the Borrower set forth in Section 9.2 (with copies (which shall not constitute
notice) to the General Counsel of the Borrower and Kirkland & Ellis LLP at the
respective addresses set forth in Section 9.2), or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section shall survive repayment
of the Loans and all other amounts payable hereunder.
 
 
9.6. Successors and Assigns; Participations. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
affiliate of the Fronting Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.
 
 
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:
 
 
(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other Person; and
 
 
-118-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a First
Priority Term Loan to a Lender, an affiliate of a Lender or an Approved Fund.
 
 
(ii) Assignments shall be subject to the following additional conditions:
 
 
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the First Priority Term Facility, $1,000,000)
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;
 
 
(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
 
 
(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
 
For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
 
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue
 
 
-119-
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
to be entitled to the benefits of Sections 2.20, 2.21, 2.22 and 9.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Letter of Credit Outstandings owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Fronting
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. Any assignment of any Loan
shall be effective only upon appropriate entries with respect thereto being made
in the Register.
 
 
(v) Upon its receipt of an Assignment and Acceptance (executed via an electronic
settlement system acceptable to the Administrative Agent (or, if previously
agreed with the Administrative Agent, manually)), by a transferor Lender and a
Purchasing Lender (and, in the case of a Purchasing Lender that is not then a
Lender, by the Administrative Agent, the Fronting Bank, the Swingline Lender and
the Borrower to the extent required under paragraph (c) above) together with
payment to the Administrative Agent of a recordation and processing fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), the Administrative Agent shall (i) promptly accept such
Assignment and Acceptance, (ii) on the effective date of such transfer
determined pursuant thereto record the information contained therein in the
Register and (iii) give notice of such acceptance and recordation to the
transferor Lender, the Purchasing Lender and the Borrower.
 
 
(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Fronting Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 9.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.20, 2.21 and 2.22 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph
 
 
-120-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 9.7(a) as though it were a
Lender.
 
 
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.21 unless such Participant complies with Section
2.21(d).
 
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
 
 
(e) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 9.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided that each Lender designating any Conduit Lender
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such Conduit Lender during such period of forbearance.
 
 
(f) Subject to Section 9.15, the Borrower authorizes each Lender to disclose to
any Transferee and any prospective Transferee (in each case which agrees to
comply with the provisions of Section 9.15 or confidentiality requirements no
less restrictive on such prospective transferee than those set forth in Section
9.15) any and all financial information in such Lender’s possession concerning
the Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or any other Loan Document or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.
 
 
9.7. Adjustments; Set off. (a) Except to the extent that this Agreement, any
other Loan Document or a court order expressly provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility,
if any Lender (a “Benefited Lender”) shall receive any payment of all or part of
the Obligations owing to it (other than in connection with an assignment or
participation made pursuant to Section 9.6), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set off, pursuant to
events or proceedings of the nature referred to in Section 7(f), or otherwise),
in a greater proportion than any such payment to
 
 
-121-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
 
(b) In addition to any rights and remedies of the Lenders provided by law and
subject to the terms of the Guarantee and Collateral Agreement, each Lender
shall have the right, without notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon
any Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
 
 
9.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.
 
 
9.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
9.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof (other than the provisions of
the Commitment Letter that expressly survive pursuant to the terms thereof), and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents (other
than the provisions of the Commitment Letter that expressly survive pursuant to
the terms thereof).
 
 
9.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
-122-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
9.12. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:
 
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
 
9.13. Acknowledgements. The Borrower hereby acknowledges that:
 
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
 
(b) neither the Agents, the Joint Lead Arrangers, the Documentation Agents,
Syndication Agents nor any Lender has any fiduciary relationship with or duty to
the Borrower arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Agents, each of the Joint
Lead Arrangers, each of the Documentation Agents, each of the Syndication Agents
and Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;
 
 
(c) the Agents, the Joint Lead Arrangers, the Documentation Agents, the
Syndication Agents, the Lenders and their Affiliates may have economic interests
that conflict with those of the Borrower; and
 
 
-123-
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
 
9.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.1 or (ii) under the circumstances
described in paragraph (b) below.
 
 
(b) Subject to the terms of the Collateral Agency and Intercreditor Agreement,
at such time as the Loans, the Letter of Credit Outstandings and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent, the Collateral Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.
 
 
9.15. Confidentiality. Each Agent, each Joint Lead Arranger, each Documentation
Agent, each Syndication Agent, and each Lender agrees to keep confidential all
non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent any Agent, any Joint Lead Arranger, any Documentation Agent, any
Syndication Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, the Sub-Agent, any other Lender or any affiliate thereof,
(b) subject to an agreement to comply with provisions no less restrictive than
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand, or in accordance with the requirements (including reporting
requirements), of any Governmental Authority having jurisdiction over such
Lender, provided that such Lender shall use commercially reasonable efforts to
notify the applicable Loan Party of such disclosure, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law or other legal process, provided
that such Lender shall use commercially reasonable efforts to notify the
applicable Loan Party of such disclosure, (f) if requested or required to do so
in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed other than in breach of this Agreement, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document.
 
 
-124-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by the Borrower or the Administrative Agent pursuant
to, or in the course of administering this Agreement or the other Loan
Documents, will be syndicate-level information, which may (except as provided in
the following paragraph) contain material non-public information concerning the
Borrower and its Affiliates and their related parties or their respective
securities. Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information, (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws and
(iii) it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
 
 
The Borrower acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its subsidiaries or their securities) (each, a
“Public Lender”) and, if documents required to be delivered pursuant to Sections
5.1 or 5.2 or otherwise are being distributed through the Platform, the Borrower
agrees to designate those documents or other information that are suitable for
delivery to the Public Lenders as such. Any document that the Borrower has
indicated contains non-public information shall not be posted on that portion of
the Platform designated for such Public Lenders. If the Borrower has not
indicated whether a document delivered pursuant to Sections 5.1 or 5.2 contains
non-public information, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to the Borrower,
its Subsidiaries and their securities. The Borrower acknowledges and agrees that
copies of the Loan Documents may be distributed to Public Lenders (unless the
Borrower promptly notifies the Administrative Agent that any such document
contains material non-public information with respect to the Borrower or its
securities).
 
 
9.16. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
 
9.17. U.S.A. Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies each Loan Party that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act. The Borrower shall, and
shall cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by each Lender and the Administrative Agent to maintain compliance with the
Patriot Act.
 
 
9.18. Judgment Currency. The Obligations of the Borrower and any other Loan
Party in respect of any sum due to the Fronting Bank hereunder, or under or in
respect of any other Loan Document shall, notwithstanding any judgment in a
currency (the “Judgment
 
 
-125-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Currency”) other than the currency in which such sum was originally denominated
(the “Original Currency”), be discharged only to the extent that on the Business
Day following receipt by the Fronting Bank of any sum adjudged to be so due in
the Judgment Currency, the Fronting Bank, in accordance with normal banking
procedures, purchases the Original Currency with the Judgment Currency. If the
amount of Original Currency so purchased is less than the sum originally due to
the Fronting Bank, the Borrower agrees as a separate obligation and
notwithstanding any such judgment, to indemnify the Fronting Bank against such
loss, and if the amount of Original Currency so purchased exceeds the sum
originally due to the Fronting Bank, the Fronting Bank agrees to remit any
excess to the applicable Loan Party. If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum due under any Loan Document in
another currency into Dollars, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which, in accordance with normal banking procedures, the Fronting Bank could
purchase such other currency with Dollars, in New York, at the close of business
on the Business Day immediately preceding the day on which final judgment is
given, together with any premiums and costs of exchange payable in connection
with such purchase.
 
 
-126-
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
 

     
BORROWER:
 
CALPINE CORPORATION
   
By:
 
/s/ Charles B. Clark, Jr.
Name:
 
Charles B. Clark, Jr.
Title:
 
Senior Vice President

 


 
 

--------------------------------------------------------------------------------

 
 

     
AGENTS:
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent, Collateral Agent, Co-Syndication Agent and
Co-Documentation Agent
   
By:
 
/s/ Bruce H. Mendelsohn
Name:
 
Bruce H. Mendelsohn
Title:
 
Authorized Signatory

 


 
 

--------------------------------------------------------------------------------

 
 

     
GENERAL ELECTRIC CAPITAL
CORPORATION, as Sub-Agent
   
By:
 
/s/ Ali Mirza
Name:
 
Ali Mirza
Title:
 
Authorized Signatory

 


 
 

--------------------------------------------------------------------------------

 
 

     
CREDIT SUISSE SECURITIES (USA) LLC,
as Co-Syndication Agent and Co-Documentation Agent
   
By:
 
/s/ Jeffrey Cohen
Name:
 
Jeffrey Cohen
Title:
 
Managing Director

 


 
 

--------------------------------------------------------------------------------

 
 

     
DEUTSCHE BANK SECURITIES INC., as
Co-Syndication Agent and Co-Documentation Agent
   
By:
 
/s/ Kevin Sherlock
Name:
 
Kevin Sherlock
Title:
 
Managing Director
   
By:
 
/s/ David Crescenzi
Name:
 
David Crescenzi
Title:
 
Director

 


 
 

--------------------------------------------------------------------------------

 
 

     
MORGAN STANLEY SENIOR FUNDING,
INC., as Co-Syndication Agent and Co-Documentation Agent
   
By:
 
/s/ Gavin Baiera
Name:
 
Gavin Baiera
Title:
 
Authorized Signatory

 


 
 

--------------------------------------------------------------------------------

 
 

     
ADDITIONAL FIRST PRIORITY TERM LENDERS:
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as an Additional First Priority Term Lender
   
By:
 
/s/ Bruce H. Mendelsohn
Name:
 
Bruce H. Mendelsohn
Title:
 
Authorized Signatory

 


 
 

--------------------------------------------------------------------------------

 
 

     
CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as an Additional First Priority Term Lender
   
By:
 
/s/ James Moran
Name:
 
James Moran
Title:
 
Managing Director
   
By:
 
/s/ Nupur Kumar
Name:
 
Nupur Kumar
Title:
 
Associate

 


 
 

--------------------------------------------------------------------------------

 
 

     
DEUTSCHE BANK TRUST COMPANY
AMERICAS, as an Additional First Priority Term Lender
   
By:
 
/s/ Marcus M. Tarkington
Name:
 
Marcus M. Tarkington
Title:
 
Director
   
By:
 
/s/ Dusan Lazarov
Name:
 
Dusan Lazarov
Title:
 
Vice President

 


 
 

--------------------------------------------------------------------------------

 
 

     
MORGAN STANLEY SENIOR FUNDING, INC., as an Additional First Priority Term Lender
   
By:
 
/s/ Gavin Baiera
Name:
 
Gavin Baiera
Title:
 
Authorized Signatory

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 


DISCLOSURE SCHEDULES
TO
 CREDIT AGREEMENT
among
CALPINE CORPORATION,
as Borrower
and
THE LENDERS PARTY HERETO,
and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
CREDIT SUISSE,
DEUTSCHE BANK SECURITIES INC. and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Syndication Agents and Co-Documentation Agents
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Sub-Agent
and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Administrative Agent and Collateral Agent
Dated as of January 31, 2008
 
 





 
 

--------------------------------------------------------------------------------

 

INDEX
 
Schedule 1.1A-1
--
Additional First Priority Term Commitment Amounts
Schedule 1.1A-2
--
Revolving Commitment Amounts
Schedule 1.1B
--
DIP Letters of Credit
Schedule 1.1C
--
Mortgaged Property
Schedule 1.1D
--
Subordination Provisions
Schedule 1.1E
--
CES Subsidiary Non-Guarantors
Schedule 1.1F
--
CES Subsidiary Guarantors
Schedule 2.27
--
Incremental Term Loans  CONFIDENTIAL
Schedule 3.6
--
Subsidiaries
Schedule 3.18(a)
--
UCC Filing Jurisdictions
Schedule 3.18(b)
--
Mortgage Filing Jurisdictions
Schedule 5.11
--
Post-Closing Matters
Schedule 6.1(c)
--
Existing Indebtedness CONFIDENTIAL
Schedule 6.1(p)
--
Guarantee Obligations CONFIDENTIAL
Schedule 6.2(a)
--
Existing Liens
Schedule 6.4(h)
--
Turbine Dispositions
Schedule 6.6(c)
--
Existing Investments
Schedule 6.6(j)
--
Investments in Respect of Certain Letters of Credit CONFIDENTIAL
Schedule 6.6(k)
--
Investments in Subsidiaries CONFIDENTIAL
Schedule 6.7
--
Transactions with Affiliates
Schedule 6.15
--
Permitted Capital Expenditures


 
 

--------------------------------------------------------------------------------

 

 SCHEDULE 1.1A-1
 
Additional First Priority Term Commitment Amounts
 


 
Additional First Priority Term Lender
 
Additional First
Priority Term Commitment
 
Goldman Sachs Credit Partners L.P.
  $ 827,377,773.58  
Credit Suisse, Cayman Islands Branch
 
  $  438,688,886.79  
Deutsche Bank Trust Company Americas
 
  $ 438,688,886.79  
Morgan Stanley Senior Funding, Inc.
  $ 388,688,886.79  
 
TOTAL:
  $  2,093,444,433.96  


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.1A-2

 
Revolving Commitment Amounts






Revolving Lender
Revolving Commitment
GENERAL ELECTRIC CAPITAL CORPORATION
     350,000,000
AIMCO CLO SERIES 2005-A
          2,000,000
AMMC CLO VI, LIMITED
          1,000,000
AMMC CLO V, LIMITED
          1,000,000
ARES ENHANCED CREDIT *
          1,500,000
ARES IIIR/IVR CLO LTD
             500,000
ARES IIR CLO LTD.
             500,000
ARES IX CLO LTD.
             500,000
ARES LEVERAGED FINANCE GENERAL III
             500,000
ARES VIR CLO LTD.
             500,000
ARES VR CLO LTD.
             500,000
ARES X CLO LTD.
             500,000
ARES XI CLO LTD.
             500,000
ATRIUM VI
          1,000,000
AVERY POINT CLO, LTD
             395,915
AZURE FUNDING NORTH AMERICA II
          6,750,000
BABSON CLO LTD. 2004-II
          1,000,000
BABSON CLO LTD. 2006-I
          1,000,000
BANK OF LINCOLNWOOD
          1,000,000
BDC FINANCE, LLC
       13,800,000
BEAR STEARNS CREDIT PRODUCTS INC.
          1,000,000
BLACK DIAMOND CLO 2005-1 LTD
          2,400,000
BLACK DIAMOND CLO 2005-2 LTD
          2,400,000
BLACK DIAMOND CLO 2006-1(CAYMAN)LTD
          2,400,000
CALYON NEW YORK BRANCH
       50,000,000
CASPIAN CAPITAL PARTNERS, L.P.
          1,500,000
CAVALRY CLO II, LTD
             625,000
CAVALRY CLO I, LTD
             625,000
CENT CDO 10 LIMITED
          1,000,000
CENT CDO 12 LIMITED
          1,000,000
CENT CDO XI LIMITED
          1,000,000
CENTURION CDO 8, LIMITED
          1,000,000
CENTURION CDO 9, LTD
          1,000,000
CENTURION CDO VII, LTD.
          3,000,000
CENTURION CDO VI, LTD.
          1,000,000
CHATHAM LIGHT II CLO, LIMITED
             431,536
CHATHAM LIGHT III CLO, LIMITED
             226,042
C.M.LIFE INSURANCE COMPANY
             120,000
CONFLUENT 2 LIMITED
          1,500,000
CORNERSTONE CLO LTD.
          1,250,000




 
 

--------------------------------------------------------------------------------

 



CREDIT GENESIS CLO 2005-1 LTD
          1,000,000
CREDIT SUISSE, CAYMAN ISLANDS*
       50,000,000
CSAM FUNDING I
          1,000,000
CYPRESSTREE CLAIF FUNDING LLC
          2,000,000
DEUTSCHE BANK TRUST COMPANY*
       50,000,000
EASTLAND CLO, LTD.
          1,500,000
ERSTE BANK DER*
          2,500,000
FORTRESS CREDIT INVESTMENTS II LTD.
             800,000
FORTRESS CREDIT INVESTMENTS I LTD.
          3,200,000
GLENEAGLES CLO LTD
          1,000,000
GOLDMAN SACHS CREDIT PARTNERS L.P.
       50,000,000
GRAND CENTRAL ASSET TRUST, BAS*
          2,000,000
GRAND CENTRAL ASSET TRUST CAMERON*
          1,000,000
GRANITE VENTURES III, LTD.
             500,000
GRANITE VENTURES II LTD
             500,000
GRANITE VENTURES I LTD
             500,000
GRANITE VENTURES IV LTD
             500,000
GRAYSON CLO, LTD
          1,500,000
GREENWICH INTERNATIONAL LTD
          2,000,000
HAMLET II, LTD.
             400,000
HARBOUR TOWN FUNDING LLC
             400,000
HEWETT'S ISLAND CLO IV, LTD
             500,000
HEWETT'S ISLAND CLO V, LTD.
             500,000
HIGHLAND CREDIT OPPORTUNITIES CDO*
          3,000,000
HIGHLAND CREDIT STRATEGIES MASTER*
          7,000,000
ING CAPITAL LLC
       50,000,000
ING INTERNATIONAL (II)-SENR BNK EUR
          3,200,000
ING PRIME RATE TRUST
          2,100,000
ING SENIOR INCOME FUND
          2,700,000
INVESTMENT CBNA LOAN FUNDING LLC
          4,000,000
JPMORGAN CHASE BANK, N.A.
       50,000,000
LIBERTY CLO, LTD
          3,000,000
LL CROSS WATER FUNDING LLC
             500,000
LL VICTORY FUNDING LLC
             711,111
LOAN FUNDING IV LLC
          3,000,000
LOAN FUNDING VII LLC
          4,000,000
LOAN FUNDING VI LLC
          2,500,000
MADISON PARK FUNDING, VI LTD
          1,000,000
MADISON PARK FUNDING V, LTD
          1,000,000
MALIBU CBNA LOAN FUNDING LLC
          1,000,000
MARINER LDC
          1,500,000
MASSACHUSETTS MUTUAL LIFE INSURANCE
             880,000
MCDONNELL LOAN OPPORTUNITY II LTD.
          7,000,000
METLIFE INSURANCE COMPANY OF
       40,000,000
MOORE CREDIT FUND (MASTER) L.P
       20,000,000
NATIONWIDE LIFE INSURANCE CO
          2,000,000
NORTHWOODS CAPITAL IV, LIMITED
             578,361
NORTHWOODS CAPITAL VIII, LIMITED
             569,947


 
 

--------------------------------------------------------------------------------

 



NORTHWOODS CAPITAL VII, LIMITED
             571,400
NORTHWOODS CAPITAL VI, LIMITED
             684,098
NORTHWOODS CAPITAL V LIMITED
             596,194
NUVEEN FLOATING RATE INCOME FUND
          2,222,222
NUVEEN FLOATING RATE INCOME OP FUN
          1,111,111
NUVEEN SENIOR INCOME FUND
             555,556
OAK HILL CREDIT OPPORTUNITIES*
          3,282,000
OAK HILL SECURITIES FUND II, LP
             699,000
OAK HILL SECURITIES FUND L.P
             269,000
OCTAGON INVESTMENT PARTNERS IX, LTD
             400,000
OCTAGON INVESTMENT PARTNERS VIII
             600,000
OCTAGON INVESTMENT PARTNERS VII, LT
             400,000
OCTAGON INVESTMENT PARTNERS VI LTD
             400,000
OCTAGON INVESTMENT PARTNERS V, LTD.
             400,000
OCTAGON INVESTMENT PARTNERS XI LTD
             600,000
OCTAGON INVESTMENT PARTNERS X, LTD.
             400,000
PEBBLE BEACH CBNA LOAN*
          1,000,000
PINEHURST TRADING, INC.
          1,000,000
POTENTIAL CLO I LTD
             400,000
PREMIUM LOAN TRUST I, LTD.
          2,000,000
PROSPECT FUNDING I, LLC
          5,283,452
RACE POINT CLO LIMITED
             500,000
RACE POINT II CLO LTD
             320,226
RACE POINT III CLO, LIMITED
             493,183
RACE POINT IV CLO, LTD
             400,000
RED RIVER CLO LTD
          1,000,000
REGIMENT CAPITAL LTD
          3,750,000
SANKATY HIGH YIELD PARTNERS III, LP
             465,099
SANKATY HIGH YIELD PARTNERS II, LP
          1,084,546
SILVERADO CLO 2006-II
             500,000
SILVERADO CLO 2006-I LIMITED
             500,000
SOF INVESTMENTS, L.P.
       50,000,000
SOLA LTD
       10,000,000
STARK MASTER FUND LTD
       10,000,000
STI CLASSIC FUNDS SEIX HIGH*
          5,000,000
STI CLASSIC SEIX FLOATING RATE HIGH
          5,500,000
STONE TOWER CDO II LTD
             250,000
STONE TOWER CDO LTD.
             125,000
STONE TOWER CLO III LTD.
          1,250,000
STONE TOWER CLO IV LTD.
          1,250,000
STONE TOWER CLO VII LTD
          1,250,000
STONE TOWER CLO VI LTD.
          1,250,000
STONE TOWER CLO V LTD.
          1,250,000
STONE TOWER CREDIT FUNDING I LTD.
          2,250,000
STONE TOWER OPPORTUNITY FUNDING I*
             375,000
STONEY LANE FUNDING II LTD
          2,000,000
THE FOOTHILL GROUP, INC.
          5,000,000
THE ROYAL BANK OF SCOTLAND PLC
          2,500,000




 
 

--------------------------------------------------------------------------------

 



TRS ARIA LLC
             400,000
UNION BANK OF CALIFORNIA, N.A.
       25,000,000
WB LOAN FUNDING 8, LLC
          1,000,000
Total
1,000,000,000



 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.1B

 
DIP Letters of Credit


1.
Irrevocable Standby Letter of Credit No. SE446262W, issued by General Electric
Capital Corporation on behalf of Lambie Energy Center, LLC, Gilroy Energy
Center, LLC, King City Energy Center, LLC, Feather River Energy Center, LLC,
Yuba City Energy Center, LLC, Wolfskill Energy Center, LLC and Riverview Energy
Center, LLC for the benefit of Pacific Gas and Electric Company and dated May
12, 2006, as amended, with an outstanding balance of $369,448.56 as of the
Closing Date.

 
2.
Irrevocable Standby Letter of Credit No. SE446375W, issued by General Electric
Capital Corporation on behalf of Broad River Energy LLC for the benefit of
Carolina Power and Light Company and dated June 15, 2006, as amended, with an
outstanding balance of $10,400,000.00 as of the Closing Date.

 
3.
Irrevocable Standby Letter of Credit No. SE446701W, issued by General Electric
Capital Corporation on behalf of KIAC Partners (by order of Gas Energy Inc., and
on behalf of Airport Cogen Corp.) for the benefit of The Port Authority of New
York and New Jersey and dated October 12, 2006, as amended, with an outstanding
balance of $1,500,000.00 as of the Closing Date.

 
4.
Irrevocable Standby Letter of Credit No. SE446702W, issued by General Electric
Capital Corporation on behalf of Blue Spruce Energy Center, LLC,  formerly known
as Quincy Energy Center, LLC, for the benefit of Public Service Company of
Colorado and dated October 12, 2006, as amended, with an outstanding balance of
$14,000,000.00 as of the Closing Date.

 
5.
Irrevocable Standby Letter of Credit No. SE446704W, issued by General Electric
Capital Corporation on behalf of Hermiston Power Partnership for the benefit of
the State of Oregon and dated October 12, 2006, as amended, with an outstanding
balance of $4,149,435.00 as of the Closing Date.

 
6.
Irrevocable Standby Letter of Credit No. SM222480W, issued by Wachovia Bank,
National Association on behalf of Calpine Corporation for the benefit of Liberty
Mutual Insurance Company and dated October 17, 2006, as amended, with an
outstanding balance of $1,500,000.00 as of the Closing Date.

 
7.
Irrevocable Standby Letter of Credit No. SE446714W, issued by General Electric
Capital Corporation on behalf of CPN Insurance Corporation for the benefit of
National Union Fire Insurance Co., of Pittsburgh, PA, and/or American Home
Assurance Company, and/or American International Specialty Lines Insurance
Company, and/or The Insurance Company of the State of Pennsylvania, and/or
Commerce and Industry Insurance Company, and/or AIU Insurance Company, and/or
Birmingham Fire Insurance Company of Pennsylvania, and/or Illinois National
Insurance Company, and/or American International South Insurance Company, and/or
National Union Fire Insurance Company of Louisiana, and/or American
International Pacific Insurance Company, and/or Granite State Insurance Company,
and/or

 

 
 

--------------------------------------------------------------------------------

 

New Hampshire Insurance Company, and/or Lexington Insurance Company, and/or
Landmark Insurance Company, and/or Starr Excess Liability Insurance Company
Limited and dated October 16, 2006, as amended, with an outstanding balance of
$4,641,000 as of the Closing Date.
 
8.
Irrevocable Standby Letter of Credit No. SE446715W, issued by General Electric
Capital Corporation on behalf of Calpine Monterey Cogeneration, Inc.  for the
benefit of Pacific Gas and Electric Company and dated October 16, 2006, as
amended, with an outstanding balance of $74,196.00 as of the Closing Date.

 
9.
Irrevocable Standby Letter of Credit No. SE446758W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of Kemper
Insurance Company on behalf of Lumbermens Mutual Casualty Company and American
Motorists Insurance Company and American Manufacturers Mutual Insurance Company
and American Protection Insurance Company and dated October 27, 2006, as
amended, with an outstanding balance of $963,500.00 as of the Closing Date.

 
10.
Irrevocable Standby Letter of Credit No. SE446778W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. for the benefit
of Snapping Shoals Electric Membership Corporation and dated November 1, 2006,
as amended, with an outstanding balance of $10,000,000.00 as of the Closing
Date.

 
11.
Irrevocable Standby Letter of Credit No. SE446801W, issued by General Electric
Capital Corporation on behalf of Mobile Energy, LLC for the benefit of Mobile
Gas Service Corporation and dated November 6, 2006, as amended, with an
outstanding balance of $1,250,000.00 as of the Closing Date.

 
12.
Irrevocable Standby Letter of Credit No. SM222910W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of Ford
Motor Company and dated November 14, 2006, as amended, with an outstanding
balance of $170,000.00 as of the Closing Date.

 
13.
Irrevocable Standby Letter of Credit No. SM222911W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of Ford
Motor Company and dated November 14, 2006, as amended, with an outstanding
balance of $1,500,000.00 as of the Closing Date.

 
14.
Irrevocable Standby Letter of Credit No. SE446837W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. for the benefit
of Tampa Electric Company and dated November 16, 2006, as amended, with an
outstanding balance of $6,000,000.00 as of the Closing Date.

 
15.
Irrevocable Standby Letter of Credit No. SE446840W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. for the benefit
of Southern Company Services, Inc. and dated November 16, 2006, as amended, with
an outstanding balance of $250,000.00 as of the Closing Date.

 

 
 

--------------------------------------------------------------------------------

 

16.
Irrevocable Standby Letter of Credit No. SE446861W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. for the benefit
of Kinder Morgan Texas Pipeline, L.P. and , Kinder Morgan Tejas Pipeline, L.P.
and dated November 20, 2006, as amended, with an outstanding balance of
$835,468.95 as of the Closing Date.

 
17.
Irrevocable Standby Letter of Credit No. SE446903W, issued by General Electric
Capital Corporation on behalf of O.L.S. Energy-Agnews, Inc. for the benefit of
The Bank of New York Trust Company, N.A. and dated December 5, 2006, as amended,
with an outstanding balance of $2,700,000.00 as of the Closing Date.

 
18.
Irrevocable Standby Letter of Credit No. SE446925W, issued by General Electric
Capital Corporation on behalf of Santa Rosa Energy LLC for the benefit of
Southern Company Services, Inc. and dated December 11, 2006, as amended, with an
outstanding balance of $175,000.00 as of the Closing Date.

 
19.
Irrevocable Standby Letter of Credit No. SE446926W, issued by General Electric
Capital Corporation on behalf of Mobile Energy LLC for the benefit of Southern
Company Services, Inc., acting solely as agent for Alabama Power Company, Gulf
Power Company, Georgia Power Company, Mississippi Power Company and Southern
Power Company (and any other operating companies covered by that certain
generator Balancing Service Agreement Named therein) and dated December 11,
2006, as amended, with an outstanding balance of $175,000.00 as of the Closing
Date.

 
20.
Irrevocable Standby Letter of Credit No. SE446931W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. for the benefit
of Southern Company Services, Inc., acting solely as agent for Alabama Power
Company, Gulf Power Company, Georgia Power Company, Mississippi Power Company
and Southern Power Company (and any other operating companies covered by that
certain generator Balancing Service Agreement Named therein) and dated December
12, 2006, as amended, with an outstanding balance of $150,000.00 as of the
Closing Date.

 
21.
Irrevocable Standby Letter of Credit No. SE446933W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. for the benefit
of Southern Company Services, Inc., acting solely as agent for Alabama Power
Company, Gulf Power Company, Georgia Power Company, Mississippi Power Company
and Southern Power Company (and any other operating companies covered by that
certain generator Balancing Service Agreement Named therein) and dated December
12, 2006, as amended, with an outstanding balance of $100,000.00 as of the
Closing Date.

 
22.
Irrevocable Standby Letter of Credit No. SE446957W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. for the benefit
of Florida Municipal Power Agency and dated December 20, 2006, as amended, with
an outstanding balance of $6,500,000.00 as of the Closing Date.

 
23.
Irrevocable Standby Letter of Credit No. SE447050W, issued by General Electric
Capital Corporation on behalf of Fontana Energy Center LLC for the benefit of
Southern California

 

 
 

--------------------------------------------------------------------------------

 

Edison and dated January 23, 2007, as amended, with an outstanding balance of
$1,500,000.00 as of the Closing Date.
 
24.
Irrevocable Standby Letter of Credit No. SE447085W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. for the benefit
of Carolina Gas Transmission Corporation and dated February 5, 2007, as amended,
with an outstanding balance of $ 555,000.00 as of the Closing Date.

 
25.
Irrevocable Standby Letter of Credit No. SE447190W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of
Bonneville Power Administration and dated March 9, 2007, as amended, with an
outstanding balance of $1,081,000.00 as of the Closing Date.

 
26.
Irrevocable Standby Letter of Credit No. SE447332W, issued by General Electric
Capital Corporation on behalf of Los Medanos Energy Center LLC for the benefit
of Pacific Gas and Electric Company and dated April 20, 2007, as amended, with
an outstanding balance of $2,890,000.00 as of the Closing Date.

 
27.
Irrevocable Standby Letter of Credit No. SE447342W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. and Calpine
Construction Finance Company, L.P. for the benefit of Gulfstream Natural Gas
System, L.L. C. and dated April 24, 2007, as amended, with an outstanding
balance of $ 13,651,000.00 as of the Closing Date.

 
28.
Irrevocable Standby Letter of Credit No. SE447377W, issued by General Electric
Capital Corporation on behalf of Otay Mesa Energy Center LLC for the benefit of
San Diego Gas & Electric Company and dated May 1, 2007, as amended, with an
outstanding balance of $25,000,000.00 as of the Closing Date.

 
29.
Irrevocable Standby Letter of Credit No. SE447379W, issued by General Electric
Capital Corporation for the benefit of Otay Mesa Energy Center LLC and dated May
1, 2007, as amended, with an outstanding balance of $30,000,000.00 as of the
Closing Date.

 
30.
Irrevocable Standby Letter of Credit No. SE447404W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of Capitol
Indemnity Corporation and/or Platte River Insurance Company dated May 9, 2007,
as amended, with an outstanding balance of $3,181,978.00 as of the Closing Date.

 
31.
Irrevocable Standby Letter of Credit No. SE447445W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of Southern
California Edison Company dated May 22, 2007, as amended, with an outstanding
balance of $ 7,582,680.00 as of the Closing Date.

 
32.
Irrevocable Standby Letter of Credit No. SE447458W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of South
Texas Electric Cooperative, Inc dated May 24, 2007, as amended, with an
outstanding balance of $5,600,000.00 as of the Closing Date.

 

 
 

--------------------------------------------------------------------------------

 

33.
Irrevocable Standby Letter of Credit No. SE447470W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of South
Carolina Electric & Gas Company dated May 29, 2007, as amended, with an
outstanding balance of $1,200,000.00 as of the Closing Date.

 
34.
Irrevocable Standby Letter of Credit No. SE447476W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of Wheeler
Ridge-Maricopa Water Storage District dated May 30, 2007, as amended, with an
outstanding balance of $400,000.00 as of the Closing Date.

 
35.
Irrevocable Standby Letter of Credit No. SE447508W, issued by General Electric
Capital Corporation on behalf of  Calpine Construction Finance Company, L.P. for
the benefit of Seminole Electric Cooperative, Inc. and dated June 11, 2007, as
amended, with an outstanding balance of $3,000,000.00 as of the Closing Date.

 
36.
Irrevocable Standby Letter of Credit No. SE447609W, issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P. for the benefit
of Southern Company Services, Inc. and dated July 5, 2007, as amended, with an
outstanding balance of $1,500,000.00 as of the Closing Date.

 
37.
Irrevocable Standby Letter of Credit No. SE447649W, issued by General Electric
Capital Corporation on behalf of Geysers Power Company, LLC for the benefit of
Southern California Edison Company dated July 20, 2007, as amended, with an
outstanding balance of $150,000.00 as of the Closing Date.

 
38.
Irrevocable Standby Letter of Credit No. SE447650W, issued by General Electric
Capital Corporation on behalf of Morgan Energy Center, LLC and Calpine Energy
Services, L.P.  for the benefit of BP Amoco Chemical Company and/or BP Energy
Company dated July 20, 2007, as amended, with an outstanding balance of
$4,209,201.76 as of the Closing Date.

 
39.
Irrevocable Standby Letter of Credit No. SE447672W issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P.  for the benefit
of Anadarko Energy Services Company dated July 30, 2007, as amended, with an
outstanding balance of $20,000,000.00 as of the Closing Date.

 
40.
Irrevocable Standby Letter of Credit No. SE447677W issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P.  for the benefit
of Enbridge Marketing (U.S.) L.P. dated July 30, 2007, as amended, with an
outstanding balance of $15,000,000.00 as of the Closing Date.

 
41.
Irrevocable Standby Letter of Credit No. SE447736W, issued by General Electric
Capital Corporation on behalf of Calpine Corporation for the benefit of Russell
City Energy Company, LLC dated August 21, 2007, as amended, with an outstanding
balance of $2,000,000.00 as of the Closing Date.

 
42.
Irrevocable Standby Letter of Credit No. SE447935W, issued by General Electric
Capital Corporation on behalf of Mobile Energy LLC for the benefit of Southern
Power Company

 

 
 

--------------------------------------------------------------------------------

 

and dated October 29, 2007, as amended, with an outstanding balance of
$1,500,000.00 as of the Closing Date.
 
43.
Irrevocable Standby Letter of Credit No. SE448087W issued by General Electric
Capital Corporation on behalf of Calpine Energy Services, L.P.  for the benefit
of State of California Department of Water Resources dated December 12, 2007, as
amended, with an outstanding balance of $20,000,000.00 as of the Closing Date.

 
44.
Irrevocable Standby Letter of Credit No. SO7127 issued by Svenska Handelsbanken,
New York Branch, on behalf of Calpine Calpine Energy Services, L.P.  for the
benefit of Tennessee Valley Authority dated April 23, 2007, as amended, with an
outstanding balance of $10,000,000.00 as of the Closing Date.

 
45.
Irrevocable Standby Letter of Credit No. SO7128 issued by Svenska Handelsbanken,
New York Branch, on behalf of Decatur Energy Center, LLC for the benefit of
Tennessee Valley Authority dated April 23, 2007, as amended, with an outstanding
balance of $1,000,000.00 as of the Closing Date.

 
46.
Irrevocable Standby Letter of Credit No. SO7129 issued by Svenska Handelsbanken,
New York Branch, on behalf of Morgan Energy Center, LLC for the benefit of
Tennessee Valley Authority dated April 23, 2007, as amended, with an outstanding
balance of $2,000,000.00 as of the Closing Date.

 


 







 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.1C

 
Mortgaged Property




Item
Owner
Real Property Location
1.
Auburndale Peaker Energy Center, LLC
Gas fired power generation facility located at 1501 W. Derby Avenue, Auburndale,
FL  33823
Polk County, Florida
2.
Baytown Energy Center, LP
Gas fired power generation facility located at 8605 FM 1405,
Baytown, Texas 77522
Chambers County, Texas
3.
Carville Energy LLC
Gas fired power generation facility located at 4322 LA Highway 30
St. Gabriel, LA 70776
Iberville Parish, Louisiana
4.
Channel Energy Center, LP
Gas fired power generation facility located at 12000 Lawndale, Houston, TX 77017
Harris County, Texas
5.
Columbia Energy LLC
Gas fired power generation facility located at 100 Calpine Way
Gaston, SC 29053
Calhoun County, South Carolina
6.
Corpus Christi Cogeneration LP
Gas fired power generation facility located at 3952 Buddy Lawrence Drive
Corpus Christi, TX 78407
Nueces County, Texas
7.
Decatur Energy Center, LLC
Gas fired power generation facility located at 2024 Highway 20 W.
Decatur, AL 35601
Morgan County, Alabama
8.
Delta Energy Center, LLC
Gas fired power generation facility located at 1200 Arcy Lane
Pittsburg, CA 94565
Contra Costa County, CA
9.
Freestone Power Generation, LP
Gas fired power generation facility located at 1366 FM 488
Fairfield, TX 75840
Freestone County, Texas
10.
Mobile Energy, LLC
Gas fired power generation facility located at 1003 Paper Mill Road
Mobile, AL 36610
Mobile County, Alabama
11.
Los Esteros Critical Energy Facility, LLC
Gas fired power generation facility located at 800 Thomas Foon Chew Way
San Jose, CA 95134
Santa Clara County, California
12.
Los Medanos Energy Center, LLC
Gas fired power generation facility located at 750 East 3rd
Pittsburg, CA 94565
Contra Costa County, California




 
 

--------------------------------------------------------------------------------

 



Item
Owner
Real Property Location
13.
Morgan Energy Center, LLC
Gas fired power generation facility located at 1410 Red Hat Road
Decatur, Al 35601
Morgan County, Alabama
14.
Calpine Newark, LLC
Gas fired power generation facility located 35 Blanchard Street,
Newark, New Jersey 07105
Essex County, New Jersey
15.
Calpine Oneta Power, L.P.
Gas fired power generation facility located at 25142 E. 105th St. S
Broken Arrow, OK 74014
Wagoner County, Oklahoma
16.
Pastoria Energy Facility, LLC
Gas fired power generation facility located at 39789 Edmonston Pumping Plant
Road
Lebec, CA 93243
Kern County, California
17.
Pine Bluff Energy, LLC
Gas fired power generation facility located at 5301 Fairfield Rd.
Pine Bluff, AR 71601
Jefferson County, Arkansas
18.
Santa Rosa Energy Center, LLC
Gas fired power generation facility located at 5001 Sterling Way
Pace, FL 32571
Santa Rosa County, Florida
19
Calpine Corporation
 
WPEC 18400 Bennett Road
Bogalusa, LA 70427
Washington Parish, Louisiana
20
Zion Energy, LLC
Gas fired power generation facility located at 5701 9th Street
Zion, IL 60099
Lake County, Illinois




 
 

--------------------------------------------------------------------------------

 



Unit
Owner
Real Property Location
Unit 1
Aidlin
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 2
Bear Canyon
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 3
Sonoma (aka SMUDGEO)
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 4
West Ford Flat
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Units 5&6
McCabe
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Units 7&8
Ridge Line
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Units 9&10
Fumarole
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 11
Eagle Rock
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 12
Cobb Creek
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 13
Big Geysers
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 14
Sulpher Springs
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 16
Quicksilver
Geysers Power Company, LLC
Geothermal power generation facility located in Lake County, California
Unit 17
Lake View
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 18
Socrates
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California
Unit 19
Calistoga
Calistoga Geothermal Partners, L.P.
Geothermal power generation facility located in Lake County, California
Unit 20
Grant
Geysers Power Company, LLC
Geothermal power generation facility located in Sonoma County, California








 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.1D

 
Subordination Provisions


1.           Definitions
 
Unless otherwise defined herein, terms defined in the Senior Credit Agreement
and used herein shall have the meanings give to them in the Senior Credit
Agreement.  The following terms shall have the following meanings:
 
“Administrative Agent”:  Goldman Sachs Credit Partners L.P., in its capacity as
administrative agent to the Lenders under each Senior Credit Agreement,
including any of its successors or assigns.
 
“Blockage Notice”:  as defined in Section 2.3(b).
 
“Borrower”:  Calpine Corporation.
 
“Designated Senior Obligations”:  any and all Indebtedness under the Senior
Credit Agreement.
 
“Guarantee Blockage Notice”:  as defined in Section 3.3(b).
 
“Guarantee Payment Blockage Period”: as defined in Section 3.3(b).
 
“Guarantee and Collateral Agreement”:  (a) the Guarantee and Collateral
Agreement, dated as of January 31, 2008, as the same may be amended,
supplemented, restated or otherwise modified from time to time and (b) any such
amendment, supplement, restatement or other modification thereof, and any
agreement renewing, extending, refunding, restructuring, replacing or
refinancing such Guarantee and Collateral Agreement (as any such agreement may
be amended, supplemented, restated or otherwise modified), in connection with
renewals, extensions, refunding, restructurings, replacements or refinancing of
the obligations under the original Senior Credit Agreement in whole or in part
(whether with the original lenders and administrative agent or other lenders or
agents and whether provided under the original Senior Credit Agreement or one or
more other agreements or indentures).
 
“Guarantor Non-Payment Default”: as defined in Section 3.3(b).
 
“Guarantor Payment Default”: as defined in Section 3.3(a).
 
“Holder”:  the Person in whose name a Note is registered on the [Indenture
Trustee’s] books.
 
“Indenture”:  [to be determined].
 
“Indenture Trustee”:  [to be determined].
 
“Non-Payment Default”: as defined in Section 2.3(b).
 
“Notes”: any notes authenticated and delivered under this [Indenture].
 
“pay its Guarantee”: as defined in Section 3.3(a).
 
“pay the Notes”: as defined in Section 2.3(a).
 

 
 

--------------------------------------------------------------------------------

 

“Payment Blockage Period”: as defined in Section 2.3(b).
 
“Payment Default”: as defined in Section 2.3(a).
 
“Senior Credit Agreement”: collectively, (a) the Credit Agreement, dated as of
January 31, 2008, among the Borrower, the lenders party thereto from time to
time and the Administrative Agent, as the same may be amended, supplemented,
restated or otherwise modified from time to time (including, without limitation,
in connection with an increase in the amount of Indebtedness outstanding
thereunder), (b) the Bridge Loan Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time including without
limitation, in connection with an increase in the amount of Indetedness
outstanding thereunder and (c) any renewal, extension, refunding, restructuring,
replacement or refinancing of each, in whole or in part (whether with the
original lenders and administrative agent or other lenders or agents and whether
provided under the original Senior Credit Agreement or one or more other
agreements or indentures).
 
“Senior Obligations”:  any and all “Obligations” under and as defined in the
Guarantee and Collateral Agreement.
 
 “Senior Loan Documents”:  the First Lien Documents as defined in the Collateral
Agency and Intercreditor Agreement, together with any other documents or
instruments that from time to time evidence the Senior Obligations or secure or
support payment or performance thereof.
 
“Subordinated Loan Documents”: the collective reference to the [Indenture] and
any other documents or instruments that from time to time (a) document or
evidence the Notes or (b) provide for the payment of principal, interest,
reimbursement obligations, fees, charges, costs, expenses, indemnities or other
amounts with respect to any of the Notes or the obligations evidenced thereby.
 
2.           Subordination
 
2.1           Agreement to Subordinate.  The Borrower agrees, and each Holder by
accepting a Note agrees, for itself and each future Holder, that the Notes are
subordinated in right of payment, to the extent and in the manner set forth in
this Section 2, to the prior payment in full in cash of all existing and future
Senior Obligations and that the subordination is for the benefit of and
enforceable by the holders of such Senior Obligations.
 
2.2           Liquidation; Dissolution; Bankruptcy. Upon any payment or
distribution of the assets or securities of the Borrower upon a total or partial
liquidation or a total or partial dissolution of the Borrower or in a
bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Borrower or its property:
 
(a)  the holders of Senior Obligations shall be entitled to receive payment in
full in cash of such Senior Obligations before the Holders shall be entitled to
receive any payment of principal of, or premium, if any, or interest on the
Notes; and
 
(b)  until the Senior Obligations are paid in full in cash, any payment or
distribution to which the Holders would be entitled but for the subordination
provisions in this Section 2 shall be made to holders of Senior Obligations as
their interests may appear.
 
2.3           Default on Senior Obligations.  (a)  The Borrower shall not pay
the principal of, premium, if any, or interest on, the Notes (or pay any other
obligations relating to the Notes, including fees, costs, expenses, indemnities
and rescission or damage claims) or make any deposit pursuant to any
 

 
 

--------------------------------------------------------------------------------

 

defeasance provision or otherwise purchase, redeem or otherwise retire any Notes
(collectively, “pay the Notes”) if either of the following occurs (a “Payment
Default”):
 
(i) any Senior Obligations are not paid in full in cash when due and such
failure to pay is continuing; or
 
(ii) any other default in respect of Senior Obligations occurs and the maturity
of such Senior Obligations is accelerated
 
unless, in either case, (x) the Payment Default has been cured or waived in
writing and any such acceleration has been rescinded in writing or (y) all
Senior Obligations have been paid in full in cash.
 
(b)  During the continuance of any default (other than a Payment Default) (a
“Non-Payment Default”) with respect to any Designated Senior Obligations
pursuant to which the maturity thereof may be accelerated without further notice
(except such notice as may be required to effect such acceleration) or the
passage of time, the Borrower shall not pay the Notes for a period (a “Payment
Blockage Period”) commencing upon the receipt by the [Indenture Trustee] (with a
copy to the Borrower) of written notice (a “Blockage Notice”) of such
Non-Payment Default from either Administrative Agent specifying an election to
effect a Payment Blockage Period and ending 179 days thereafter (or earlier if
such Payment Blockage Period is terminated (A) by written notice to the Borrower
and the [Indenture Trustee] from the Administrative Agent, (B) by repayment in
full in cash of such Designated Senior Obligations or (C) because the default
giving rise to such Blockage Notice is no longer continuing).  So long as there
shall remain outstanding any Senior Obligations under the Senior Credit
Agreement, a Blockage Notice may be given only by either Administrative Agent
thereunder unless otherwise agreed to in writing by the requisite lenders
pursuant to the applicable Senior Credit Agreement.
 
      (c)  Notwithstanding anything to the contrary contained in paragraph (b)
of this Section 2.3 (but subject to the provisions contained in paragraph (a) of
this Section 2.3), unless the holders of such Designated Senior Obligations or
either Administrative Agent (at the direction of the requisite Lenders pursuant
to the applicable Senior Credit Agreement) shall have accelerated the maturity
of such Designated Senior Obligations or a Payment Default has occurred and is
continuing, the Borrower shall be entitled to resume payments on the Notes after
the end of such Payment Blockage Period.  Not more than one Blockage Notice may
be given in any consecutive 360-day period, irrespective of the number of
defaults with respect to Designated Senior Obligations during such period.
 
2.4           When Distribution Must Be Paid Over.  If a distribution is made to
any Holder that, due to the subordination provisions in this Section 2 should
not have received such distribution, such Holder shall hold such distribution in
trust for holders of Senior Obligations and pay it over to them as their
interests may appear.
 
2.5           Subrogation.  After all Senior Obligations of the Borrower are
paid in full in cash and until the Notes are paid in full in cash, the Holders
shall be subrogated to the rights of holders of such Senior Obligations to
receive distributions applicable to Senior Obligations.  A distribution made
under this Section 2 to holders of such Senior Obligations that otherwise would
have been made to the Holders is not, as between the Borrower and the relevant
Holders, a payment by the Borrower on such Senior Obligations.
 
2.6           Relative Rights.  This Section 2 defines the relative rights of
the Holders and holders of Senior Obligations.  Except as otherwise provided in
Section 2.3, nothing in this [Indenture] shall:
 

 
 

--------------------------------------------------------------------------------

 

(a)  impair, as between the Borrower and the Holders, the obligation of the
Borrower, which is absolute and unconditional, to pay principal of and interest
on the Notes in accordance with its terms; or
 
(b)  prevent the [Indenture Trustee] or any Holder from exercising its available
remedies upon a Default or Event of Default under the Notes, subject to the
rights of holders of Senior Obligations to receive payments or distributions
otherwise payable to the Holders and such other rights of such holders of Senior
Obligations as set forth herein.
 
2.7           Subordination May Not Be Impaired By the Borrower.  No right of
any holder of Senior Obligations to enforce the subordination of the
Indebtedness evidenced by the Notes shall be impaired by any act or failure to
act by the Borrower or by its failure to comply with any provision of this
[Indenture], the Subordinated Loan Documents or the Senior Loan Documents.
 
2.8           Distribution or Notice to Administrative Agent.  Whenever a
distribution is to be made or a notice given to holders of Senior Obligations,
the distribution may be made and the notice given to each Administrative Agent.
 
2.9           Indenture Trustee and Holders Entitled to Rely.  Upon any payment
or distribution pursuant to this Section 2, the [Indenture Trustee] and the
Holders shall be entitled to rely (a) upon any order or decree of a court of
competent jurisdiction in which any proceedings of the nature referred to in
Section 2.2 are pending, (b) upon a certificate of the liquidating trustee or
agent or other Person making such payment or distribution to the [Indenture
Trustee] or the Holders or (c) upon each Administrative Agent for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, the holders of such Senior Obligations, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Section 2.  In the event that the [Indenture
Trustee] determines, in good faith, that evidence is required with respect to
the right of any Person as a holder of Senior Obligations to participate in any
payment or distribution pursuant to this Section 2, the [Indenture Trustee]
shall be entitled to request such Person to furnish evidence to the reasonable
satisfaction of the [Indenture Trustee] as to the amount of Senior Obligations
held by such Person, the extent to which such Person is entitled to participate
in such payment or distribution and other facts pertinent to the rights of such
Person under this Section 2, and, if such evidence is not furnished, the
[Indenture Trustee] shall be entitled to defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.
 
2.10           Indenture Trustee To Effectuate Subordination.  A Holder by its
acceptance of a Note agrees to be bound by this Section 2 and authorizes and
expressly directs the [Indenture Trustee], on its behalf, to take such action as
may be necessary or appropriate to effectuate the subordination between the
Holders and the holders of Senior Obligations of the Borrower as provided in
this Section 2 and appoints the [Indenture Trustee] as attorney-in-fact for any
and all such purposes.
 
2.11           Reliance by Holders of Senior Obligations of the Borrower on
Subordination Provisions.  Each Holder by accepting a Note acknowledges and
agrees that the subordination provisions set forth in this Section 2 are, and
are intended to be, an inducement and a consideration to each holder of any
Senior Obligations, whether such Senior Obligations were created or acquired
before or after the incurrence of the Notes, to acquire and continue to hold, or
to continue to hold, such Senior Obligations and such holder of Senior
Obligations shall be deemed conclusively to have relied on such subordination
provisions in acquiring and continuing to hold, or in continuing to hold, such
Senior Obligations.
 
Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Obligations of the Borrower may, at any time and from time to
time, without the consent of or notice to
 

 
 

--------------------------------------------------------------------------------

 

the [Indenture Trustee] or the Holders, without incurring responsibility to the
[Indenture Trustee] or the Holders and without impairing or releasing the
subordination provided in this Section 2 or the obligations hereunder of the
Holders to the holders of the Senior Obligations of the Borrower, do any one or
more of the following:  (i) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, Senior Obligations of the
Borrower, or otherwise amend or supplement in any manner Senior Obligations of
the Borrower, or any instrument evidencing the same or any agreement under which
Senior Obligations of the Borrower are outstanding; (ii) sell, exchange, release
or otherwise deal with any property pledged, mortgaged or otherwise securing
Senior Obligations of the Borrower; (iii) release any Person liable in any
manner for the payment or collection of Senior Obligations of the Borrower; and
(iv) exercise or refrain from exercising any rights against the Borrower and any
other Person.
 
3.           Subordination of Guarantees
 
           3.1           Agreement To Subordinate.  Each Guarantor agrees, and
each Holder by accepting a Note agrees, for itself and each future Holder, that
the Notes of such Guarantor under its Guarantee are subordinated in right of
payment, to the extent and in the manner set forth in this Section 3, to the
prior payment in full in cash of all existing and future Senior Obligations of
such Guarantor and that the subordination is for the benefit of and enforceable
by the holders of such Senior Obligations.
 
           3.2           Liquidation, Dissolution, Bankruptcy.  Upon any payment
or distribution of the assets or securities of a Guarantor upon a total or
partial liquidation or a total or partial dissolution of such Guarantor or in a
bankruptcy, reorganization, insolvency, receivership or or similar proceeding
relating to such Guarantor or its property:
 
(a)           the holders of Senior Obligations of such Guarantor shall be
entitled to receive payment in full in cash of such Senior Obligations before
the Holders shall be entitled to receive any payment of principal of, or
premium, if any, or interest on the Notes; and
 
(b)           until the Senior Obligations of such Guarantor are paid in full in
cash, any payment or distribution to which Holders would be entitled but for the
subordination provisions in this Section 3 shall be made to holders of such
Senior Obligations as their interests may appear.
 
           3.3           Default on Senior Obligations of a Guarantor.  (a)  A
Guarantor shall not pay the principal of, premium, if any, or interest on, the
Notes (or pay any other obligations relating to its Guarantee, including fees,
costs, expenses, indemnities and rescission or damage claims) or make any
deposit pursuant to any defeasance provision or purchase, redeem or otherwise
retire any Notes (collectively, “pay its Guarantee”) if either of the following
occurs (a “Guarantor Payment Default”):
 
(i)           any Senior Obligations of such Guarantor are not paid in full in
cash when due and such failure to pay is continuing; or
 
(ii)           any other default in respect of Senior Obligations of such
Guarantor occurs and the maturity of such Senior Obligations is accelerated;
 
unless, in either case, (x) the Guarantor Payment Default has been cured or
waived in writing and any such acceleration has been rescinded in writing or (y)
all Senior Obligations have been paid in full in cash.
 
(b)  During the continuance of any default (other than a Guarantor Payment
Default) (a “Guarantor Non-Payment Default”) with respect to any Designated
Senior Obligations of a Guarantor pursuant to which the maturity thereof may be
accelerated without further notice (except such notice as
 

 
 

--------------------------------------------------------------------------------

 

may be required to effect such acceleration) or the passage of time, such
Guarantor shall not pay its Guarantee for a period (a “Guarantee Payment
Blockage Period”) commencing upon the receipt by the [Indenture Trustee] (with a
copy to such Guarantor and the Borrower) of written notice (a “Guarantee
Blockage Notice”) of such Guarantor Non-Payment Default from either
Administrative Agent specifying an election to effect a Guarantee Payment
Blockage Period and ending 179 days thereafter (or earlier if such Guarantee
Payment Blockage Period is terminated (A) by written notice to the Indenture
Trustee, the relevant Guarantor and the Borrower from the Administrative Agent;
(B) by repayment in full in cash of such Designated Senior Obligations or (C)
because the default giving rise to such Guarantee Blockage Notice is no longer
continuing).  So long as there shall remain outstanding any Senior Obligations
under the Senior Credit Agreement, a Guarantee Blockage Notice may be given only
by either Administrative Agent thereunder unless otherwise agreed to in writing
by the requisite lenders pursuant to the applicable Senior Credit Agreement.
 
(c)  Notwithstanding anything to the contrary contained in paragraph (b) of this
Section 3.3 (but subject to the provisions contained in paragraph (a) of this
Section 3.3), unless the holders of such Designated Senior Obligations or either
Administrative Agent (at the direction of the requisite Lenders pursuant to the
applicable Senior Credit Agreement) shall have accelerated the maturity of such
Designated Senior Obligations or a Guarantor Payment Default has occurred and is
continuing, the relevant Guarantor shall be entitled to resume payments on its
Guarantee after the end of such Guarantee Payment Blockage Period.  Not more
than one Guarantee Blockage Notice may be given in any consecutive 360-day
period irrespective of the number of defaults with respect to Designated Senior
Obligations of the relevant Guarantor during such period.
 
           3.4           When Distribution Must Be Paid Over.  If a distribution
is made to any Holder that, due to the subordination provisions in this Section
3 should not have received such distribution, such Holder shall hold such
distribution in trust for the holders of Senior Obligations of the relevant
Guarantor and pay it over to them as their interests may appear.
 
           3.5           Subrogation .  After all Senior Obligations of a
Guarantor are paid in full in cash and until the Notes are paid in full in cash,
the Holders shall be subrogated to the rights of holders of such Senior
Obligations to receive distributions applicable to such Senior Obligations.  A
distribution made under this Section 3 to holders of such Senior Obligations
that otherwise would have been made to Holders is not, as between the relevant
Guarantor and Holders, a payment by such Guarantor on such Senior Obligations.
 
           3.6           Relative Rights.  This Section 3 defines the relative
rights of Holders and holders of Senior Obligations of a Guarantor.  Except as
otherwise provided in Section 3.3, nothing in this [Indenture] shall:
 
(a)           impair, as between such Guarantor and such Holders, the obligation
of such Guarantor, which is absolute and unconditional, to make payments under
its Guarantee in accordance with its terms;
 
(b)           prevent the [Indenture Trustee] or any Holder from exercising its
available remedies upon a Default or Event of Default under the Notes by such
Guarantor under its obligations with respect to its Guarantee, subject to the
rights of holders of Senior Obligations of such Guarantor to receive payments or
distributions otherwise payable to such Holders and such other rights of such
holders of Senior Obligations as set forth herein.
 
           3.7           Subordination May Not Be Impaired by a Guarantor.  No
right of any holder of Senior Obligations of a Guarantor to enforce the
subordination of the obligations of such Guarantor under its
 

 
 

--------------------------------------------------------------------------------

 

Guarantee shall be impaired by any act or failure to act by such Guarantor or by
its failure to comply with any provisions of this [Indenture], the Subordinated
Loan Documents or the Senior Loan Documents.
 


           3.8           Distribution or Notice to Administrative
Agent.  Whenever a distribution is to be made or a notice given to holders of
Senior Obligations of a Guarantor, the distribution may be made and the notice
given to each Administrative Agent.
 
           3.9           Indenture Trustee and Holders Entitled To Rely.   Upon
any payment or distribution pursuant to this Section 3, the [Indenture Trustee]
and the Holders shall be entitled to rely (a) upon any order or decree of a
court of competent jurisdiction in which any proceedings of the nature referred
to in Section 3.2 hereof are pending, (b) upon a certificate of the liquidating
trustee or agent or other Person making such payment or distribution to the
[Indenture Trustee] or to the Holders or (c) upon each Administrative Agent for
the purpose of ascertaining the Persons entitled to participate in such payment
or distribution, and the holders of such Senior Obligations, the amount thereof
or payable thereon, the amount or amounts paid or distributed thereon and all
other facts pertinent thereto or to this Section 3.  In the event that the
[Indenture Trustee] determines, in good faith, that evidence is required with
respect to the right of any Person as a holder of Senior Obligations of a
Guarantor to participate in any payment or distribution pursuant to this Section
3, the [Indenture Trustee] shall be entitled to request such Person to furnish
evidence to the reasonable satisfaction of the [Indenture Trustee] as to the
amount of Senior Obligations held by such Person, the extent to which such
Person is entitled to participate in such payment or distribution and other
facts pertinent to the rights of such Person under this Section 3, and, if such
evidence is not furnished, the [Indenture Trustee] shall be entitled to defer
any payment to such Person pending judicial determination as to the right of
such Person to receive such payment.
 
           3.10           Indenture Trustee To Effectuate Subordination.  A
Holder by its acceptance of a Note agrees to be bound by this Section 3 and
authorizes and expressly directs the [Indenture Trustee], on its behalf, to take
such action as may be necessary or appropriate to effectuate the subordination
between the Holders and the holders of Senior Obligations of a Guarantor as
provided in this Section 3 and appoints the [Indenture Trustee] as
attorney-in-fact for any and all such purposes.
 
3.11           Reliance by Holders of Senior Obligations of a Guarantor on
Subordination Provisions.  Each Holder by accepting a Note acknowledges and
agrees that the subordination provisions set forth in this Section 3 are, and
are intended to be, an inducement and a consideration to each holder of any
Senior Obligations of a Guarantor, whether such Senior Obligations were created
or acquired before or after the incurrence of the Notes, to acquire and continue
to hold, or to continue to hold, such Senior Obligations and such holder of such
Senior Obligations shall be deemed conclusively to have relied on such
subordination provisions in acquiring and continuing to hold, or in continuing
to hold, such Senior Obligations.
 
 Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Obligations of a Guarantor may, at any time and from time to
time, without the consent of or notice to the [Indenture Trustee] or the
Holders, without incurring responsibility to the [Indenture Trustee] or the
Holders and without impairing or releasing the subordination provided in this
Section 3 or the obligations hereunder of the Holders to the holders of the
Senior Obligations of such Guarantor, do any one or more of the
following:  (i) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, Senior Obligations of such Guarantor, or
otherwise amend or supplement in any manner Senior Obligations of such
Guarantor, or any instrument evidencing the same or any agreement under which
Senior Obligations of such Guarantor are outstanding; (ii) sell, exchange,
release or otherwise deal with any property pledged, mortgaged or otherwise
securing Senior Obligations of such Guarantor; (iii) release any Person liable
in any manner for the payment or collection of Senior Obligations of such
 

 
 

--------------------------------------------------------------------------------

 

Guarantor; and (iv) exercise or refrain from exercising any rights against such
Guarantor and any other Person.
 


4.           Miscellaneous
 
4.1           Senior Obligations Unconditional.  All rights and interests of the
holders of Senior Obligations hereunder, and all agreements and obligations of
the Borrower and the Holders hereunder, shall remain in full force and effect
irrespective of:
 
(a)  any lack of validity or enforceability of any Senior Loan Document;
 
(b)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of the terms of the
Senior Credit Agreement or any other Senior Loan Document;
 
(c)  any exchange, release or nonperfection of any security interest in any
collateral, or any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or any guarantee thereof; or
 
(d)  any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Borrower or any Guarantor in respect of the
Senior Obligations, or of either the Holders, the Borrower or any Guarantor in
respect of this [Indenture].
 





 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.1E

 
CES Subsidiary Non-Guarantors




1.
Calpine Northbrook Energy Marketing, LLC

 
2.
Calpine Peaker Holdings 2, LLC

 
3.
Calpine Peaker Holdings, LLC

 
4.
CNEM Holdings, LLC

 
5.
Creed Energy Center, LLC

 
6.
GEC Holdings, LLC

 
7.
Gilroy Energy Center, LLC

 
8.
Goose Haven Energy Center, LLC

 
9.
PCF2 Holdings, LLC

 
10.
PCF2, LLC

 
11.
Power Contract Financing III, LLC

 
12.
Power Contract Financing, L.L.C.

 
13.
South Point Energy Center, LLC

 
14.
South Point Holdings, LLC

 



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.1F

 
CES Subsidiary Guarantors







 
Unable to Grant Lien
1.Calpine Energy Management, L.P.
 
2.Calpine Energy Services, L.P.
 
3.Calpine Merchant Services Company, Inc.
 
4.Calpine Power Management, Inc.
 
5.Calpine Power Management, LP
 
6.Calpine PowerAmerica, Inc.
 
7.Calpine PowerAmerica, LP
 
8.Calpine PowerAmerica-CA, LLC
 
9.Calpine PowerAmerica-CT, LLC
 
10.Calpine PowerAmerica-MA, LLC
 
11.Calpine PowerAmerica-ME, LLC
 
12.Calpine PowerAmerica-NH, LLC
 
13.Calpine PowerAmerica-NY, LLC
 
14.Calpine PowerAmerica-OR, LLC
 
15.Calpine PowerAmerica-PA, LLC
 
16.Calpine PowerAmerica-RI, LLC
 
17.Calpine Producer Services, L.P.
 
18.CES GP, LLC
 
19.CES Marketing IX, LLC
 
20.CES Marketing V, L.P.
 
21.CES Marketing X, LLC
 
22.CPN Energy Services GP, Inc.
 
23.CPN Energy Services LP, Inc.
 



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.27

 
Incremental Term Loans
 
[INFORMATION CONTAINED ON THIS DISCLOSURE SCHEDULE IS PRIVATE LENDER INFORMATION
AND NOT TO BE MADE AVAILABLE TO PUBLIC SIDE LENDERS.]
 


Project
Approximate Outstanding Principal ($Millions)1
   
Rocky Mountain
245
Riverside
353
Freeport
204
Mankato
191
Metcalf
250
Deer Park2
185
   
Total
1,428










--------------------------------------------------------------------------------

 
1Paydown amount will increase due to prepayment costs, accrued interest and
fees, termination liabilities and other similar costs and expenses.
 
2Estimated cost of unwinding prepay contract (amount will adjust based on
mark-to-market exposure).


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.6

 
Subsidiaries




Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Amelia Energy Center, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Anacapa Land Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Anderson Springs Energy Company
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Androscoggin Energy, Inc.
Illinois
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Antelope Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Auburndale GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Auburndale Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
Calpine Auburndale, LLC owns 30.3% membership
 
Arclight Capital Holdings, LLC
owns 69.3% membership
 
Auburndale LP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Auburndale Peaker Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Auburndale Power Partners, Limited Partnership
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Augusta Development Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Aviation Funding Corp.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Baytown Energy Center, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Baytown Power GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Baytown Power, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Bellingham Cogen, Inc.
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Bethpage Energy Center 3, LLC
Delaware
50 W. San Fernando Street, Ste.695, San Jose, CA 95113
100%
 
Bethpage Fuel Management Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Blue Heron Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Blue Spruce Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Blue Spruce Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Brazos Valley Energy LP
Delaware
50 W. San Fernando Street, Ste.651, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Brazos Valley Technology LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Broad River Energy LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Broad River Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CalGen Equipment Finance Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CalGen Equipment Finance Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CalGen Expansion Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CalGen Finance Corp.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CalGen Project Equipment Finance Company One, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CalGen Project Equipment Finance Company Three, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CalGen Project Equipment Finance Company Two, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Acadia Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Administrative Services Company, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Agnews, Inc.
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Amelia Energy Center GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Amelia Energy Center LP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Auburndale Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Auburndale, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Baytown Energy Center GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Baytown Energy Center LP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Bethpage 3 Pipeline Construction Company, Inc.
New York
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Bethpage 3, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Brazos Valley Energy Center GP, LLC
Delaware
50 W. San Fernando Street, Ste. 651, San Jose, CA 95113
100%
 
Calpine Brazos Valley Energy Center LP, LLC
Delaware
50 W. San Fernando Street, Ste. 651, San Jose, CA 95113
100%
 
Calpine c*Power, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine CalGen Holdings, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine California Development Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine California Energy Finance, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine California Equipment Finance Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine California Holdings, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Calistoga Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Capital Trust
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Capital Trust II
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Capital Trust III
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Capital Trust IV
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Capital Trust V
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine CCFC GP, Inc.
Delaware
50 W. San Fernando Street, Ste. 651, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine CCFC Holdings, Inc.
Delaware
50 W. San Fernando Street, Ste.651, San Jose, CA 95113
100%
 
Calpine CCFC LP, Inc.
Delaware
50 W. San Fernando Street, Ste. 651, San Jose, CA 95113
100%
 
Calpine Central Texas GP, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Central, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Central, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Central-Texas, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Channel Energy Center GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Channel Energy Center LP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Clear Lake Energy GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Clear Lake Energy, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Cogeneration Corporation
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Construction Finance Company, L.P.
Delaware
50 W. San Fernando Street, Ste. 651, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Construction Management Company, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Corpus Christi Energy GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Corpus Christi Energy, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Decatur Pipeline, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Decatur Pipeline, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Deer Park Partner, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Deer Park, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Development Holdings, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Dighton, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine DP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine East Fuels, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Eastern Corporation
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Edinburg, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Energy Management, LP
Delaware
50 W. San Fernando Street, Ste.632, San Jose, CA 95113
100%
 
Calpine Energy Services Holdings, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Energy Services, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine European Finance LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Finance Company
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Fox Holdings, LLC
Delaware
50 W. San Fernando Street, Ste.637, San Jose, CA 95113
100%
 
Calpine Fox, LLC
Wisconsin
50 W. San Fernando Street, Ste.636, San Jose, CA 95113
100%
 
Calpine Freeport GP, LLC
Delaware
50 W. San Fernando Street, Ste. 644, San Jose, CA 95113
100%
 
Calpine Freeport LP, LLC
Delaware
50 W. San Fernando Street, Ste. 645, San Jose, CA 95113
100%
 
Calpine Freestone Energy GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Freestone Energy, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Freestone, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Fuels Corporation
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Gas Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Generating Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Geysers Company, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Gilroy 1, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Gilroy 2, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Gilroy Cogen, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Global Services Company, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Gordonsville GP Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Gordonsville LP Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Gordonsville, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Greenfield (Holdings) Corporation
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Greenleaf Holdings, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Greenleaf, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Hermiston, LLC
Delaware
50 W. San Fernando Street, Ste. 651, San Jose, CA 95113
100%
 
Calpine Hidalgo Design, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Hidalgo Energy Center, L.P.
Texas
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Hidalgo Holdings, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Hidalgo Power GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Hidalgo Power, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Hidalgo, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine International Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Inernational, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Investment Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Jupiter, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Kennedy Airport, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Kennedy Operators, Inc.
New York
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine KIA, Inc.
New York
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine King City 1, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine King City 2, LLC
Delaware
50 W. San Fernando Street, Ste. 645, San Jose, CA 95113
100%
 
Calpine King City Cogen, Inc.
California
50 W. San Fernando Street, Ste. 645, San Jose, CA 95113
100%
 
Calpine King City Cogen, LLC
Delaware
50 W. San Fernando Street, Ste. 635, San Jose, CA 95113
100%
 
Calpine King City, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine King City, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Leasing, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Long Island, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Lost Pines Operations, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Louisiana Pipeline Company
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Magic Valley Pipeline, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Marketing, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Merchant Services Company, Inc.
Delaware
50 W. San Fernando Street, Ste.639, San Jose, CA 95113
100%
 
Calpine Monterey Cogeneration, Inc.
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine MVP, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine NCTP GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine NCTP, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Newark, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Northbrook Corporation of Maine, Inc.
Illinois
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Northbrook Energy Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Northbrook Energy Marketing, LLC
Delaware
50 W. San Fernando Street, Ste. 650, San Jose, CA 95113
100%
 
Calpine Northbrook Energy, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Northbrook Holdings Corporation
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Northbrook Investors, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Northbrook Project Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Northbrook Services, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Northbrook Southcoast Investors, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine NTC, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Oneta Power I, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Oneta Power II LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Oneta Power, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Operating Services Company, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Operations Management Company, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Parlin, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Pasadena Cogeneration, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Pastoria Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Peaker Holdings 2, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Peaker Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Philadelphia, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Pittsburg, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Power Company
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Power Equipment LP
Texas
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Power Management, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Power Management, LP
Texas
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Power Services, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Power, Inc.
Virginia
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica, LP
Texas
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica-CA, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica-CT, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica-MA, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica-ME, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica-NH, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica-NY, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica-OR, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine PowerAmerica-PA, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine PowerAmerica-RI, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Producer Services, L.P.
Texas
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Project Holdings, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Pryor, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Riverside Holdings, LLC
Delaware
50 W. San Fernando Street, Ste. 628, San Jose, CA 95113
100%
 
Calpine Rumford I, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Rumford, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Russell City, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Schuylkill, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Securities Company, L.P.
Delaware
50 W. San Fernando Street, Ste. 655, San Jose, CA 95113
100%
 
Calpine Siskiyou Geothermal Partners, L.P.
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Sonoran Pipeline LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Steamboat Holdings, LLC
Delaware
50 W. San Fernando Street, Ste. 642, San Jose, CA 95113
100%
 
Calpine Stony Brook Operators, Inc.
New York
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Stony Brook Power Marketing, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Stony Brook, Inc.
New York
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Sumas, Inc.
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine TCCL Holdings, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Texas Cogeneration, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Texas Pipeline GP, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Texas Pipeline LP, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Texas Pipeline, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Tiverton I, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Tiverton, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine ULC I Holding, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine University Power, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Unrestricted Funding, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Unrestricted Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Calpine Vapor, Inc
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Carville Energy LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CCFC Development Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CCFC Equipment Finance Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CCFC Finance Corp.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CCFC Preferred Holdings 2, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CCFC Preferred Holdings, LLC
Delaware
50 W. San Fernando Street, Ste. 651, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
CCFC Project Equipment Finance Company One, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CES GP, LLC
Delaware
50 W. San Fernando Street, Ste.634, San Jose, CA 95113
100%
 
CES Marketing IX, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CES Marketing V, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CES Marketing X, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CGC Dighton, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Channel Energy Center, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Channel Power GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Channel Power, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Clear Lake Cogeneration Limited Partnership
Texas
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CNEM Holdings, LLC
Delaware
50 W. San Fernando Street, Ste.660, San Jose, CA 95113
100%
 
CogenAmerica Asisa, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
CogenAmerica Newark Supply Corp.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CogenAmerica Parlin Supply Corp.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Columbia Energy LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Corpus Christi Cogeneration LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN 3rd Turbine, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Acadia, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Berks Generation, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Berks, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Bethpage 3rd Turbine, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Cascade, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Clear Lake, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Decatur Pipeline, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
CPN East Fuels, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Energy Services GP, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Energy Services LP, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Freestone, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Funding, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Hermiston LLC
Delaware
50 W. San Fernando Street, Ste. 651, San Jose, CA 95113
100%
 
CPN Insurance Corporation
Hawaii
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Morris, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Oxford, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Pipeline Company
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Pleasant Hill Operating, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Pleasant Hill, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
CPN Power Services GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Power Services, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Pryor Funding Corporation
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
CPN Telephone Flat, Inc.
Delaware
50 W. San Fernando Street, Suite 651, San Jose, CA 95113
100%
 
Creed Energy Center, LLC
Delaware
50 W. San Fernando Street, Ste. 640, San Jose, CA 95113
100%
 
DEC-LMEC Pipeline, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Decatur Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Deer Park Energy Center Limited Partnership
Delaware
50 W. San Fernando Street, Ste. 639, San Jose, CA 95113
100%
 
Deer Park Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Deer Park Power GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Deer Park Power, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Delta Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Dighton Power Associates Limited Partnership
Massachusetts
50 W. San Fernando Street, San Jose, CA 95113
100%
 
East Altamont Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Fond du Lac Energy Center, LLC
Wisconsin
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Fontana Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Freeport Energy Center, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Freestone Power Generation, LP
Texas
50 W. San Fernando Street, San Jose, CA 95113
100%
 
GEC Bethpage Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
GEC Holdings, LLC
Delaware
50 W. San Fernando Street, Ste. 680, San Jose, CA 95113
100%
 
Geothermal Energy Partners Ltd. (a California Limited Partnership)
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Geysers Power Company II, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Geysers Power Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Geysers Power I Company
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Gilroy Energy Center, LLC
Delaware
50 W. San Fernando Street, Ste. 690, San Jose, CA 95113
100%
 
Goose Haven Energy Center, LLC
Delaware
50 W. San Fernando Street, Ste. 630, San Jose, CA 95113
100%
 
Gordonsville Energy, L.P.
Delaware
N/A
50%
50%
Calpine holds 50 units as LP
Rapian Energy Company has 1 unit as GP
 
Madison Energy Company has 49 unit as LP
Hammond Energy LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Hermiston Power Partnership
Oregon
50 W. San Fernando Street, Ste.651, San Jose, CA 95113
100%
 
Hillabee Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Idlewild Fuel Management Corp.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
JMC Bethpage, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
KIAC Partners
New York
50 W. San Fernando Street, San Jose, CA 95113
100%
 
King City Holdings, LLC
Delaware
50 W. San Fernando Street, Ste. 651, San Jose, CA 95113
100%
 
Lake Wales Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Lawrence Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Lone Oak Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Los Esteros Critical Energy Facility, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Los Medanos Energy Center LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Magic Valley Gas Pipeline GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Magic Valley Gas Pipeline, LP
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Magic Valley Pipeline, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Mankato Energy Center, LLC
Delaware
50 W. San Fernando Street, Ste. 646, San Jose, CA 95113
100%
 
MEP Pleasant Hill, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Metcalf Energy Center, LLC
Delaware
50 W. San Fernando Street, Ste. 638, San Jose, CA 95113
100%
 
Metcalf Funding, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Metcalf Holdings, LLC
Delaware
50 W. San Fernando Street, Ste. 638, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Moapa Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Mobile Energy LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Modoc Power, Inc.
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Morgan Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Mount Hoffman Geothermal Company, L.P.
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Mt. Vernon Energy LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Newsouth Energy, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Nissequogue Cogen Partners
New York
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Northwest Cogeneration, Inc.
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
NRG Parlin, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
NTC Five, Inc.
Delaware
50 W. San Fernando Street, Suite 651, San Jose, CA 95113
100%
 
NTC GP, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Nueces Bay Energy LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
O.L.S. Energy-Agnews, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Odyssey Land Acquisition Company
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Otay Mesa Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Pajaro Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Pasadena Cogeneration, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Pastoria Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Pastoria Energy Facility, L.L.C.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
PCF2 Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
PCF2, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Philadelphia Biogas Supply, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Pine Bluff Energy, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Power Contract Financing III, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Power Contract Financing, L.L.C.
Delaware
50 W. San Fernando Street, Ste. 670, San Jose, CA 95113
100%
 
Power Investors, L.L.C.
Wisconsin
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Quintana Canada Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Riverside Energy Center, LLC
Wisconsin
50 W. San Fernando Street, Ste. 626, San Jose, CA 95113
100%
 
RockGen Energy LLC
Wisconsin
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Rocky Mountain Energy Center, LLC
Delaware
50 W. San Fernando Street, Ste. 627, San Jose, CA 95113
100%
 
Rumford Power Associates Limited Partnership
Maine
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Russell City Energy Company, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
65%
Aircraft Service Corporation 35%
San Joaquin Valley Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Santa Rosa Energy Center LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Silverado Geothermal Resources, Inc.
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Skippanon Natural Gas, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
South Point Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
South Point Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Stony Brook Cogeneration, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Stony Brook Fuel Management Corp.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Sutter Dryers, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Tahoma Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
TBG Cogen Partners
New York
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Texas City Cogeneration, L.P.
Texas
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Texas Cogeneration Company
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Texas Cogeneration Five, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Texas Cogeneration One Company
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
 
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Thermal Power Company
California
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Thomassen Turbine Systems America, Inc.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Tiverton Power Associates Limited Partnership
Rhode Island
50 W. San Fernando Street, San Jose, CA 95113
100%
 
VEC Holdings, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Venture Acquisition Company
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Vineyard Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Wawayanda Energy Center, LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Westbrook L.L.C
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Whatcom Cogeneration Partners, L.P.
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 
Zion Energy LLC
Delaware
50 W. San Fernando Street, San Jose, CA 95113
100%
 




 
 

--------------------------------------------------------------------------------

 



Name of Company
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Power
Income Fund
1066917 Ontario Inc.
Ontario
2900, 240-th Avenue SW, Calgary, Alberta, Canada T2P 4H4
Calpine Canada Whitby Holdings Company holds 50%
Atlantic Packaging Products, Ltd. holds 50%
 
3538982 Canada Inc.
Alberta
Suite 509, 203-304 Main Street South, Airdrie, Alberta T4B 3C3
100%
   
Basento Energia S.r.l.
Italy
Via G. Cuboni, 12, 00197, Rome and c/o Calpine Corporation, 50 W. San Fernando
Street, San Jose, CA 95113
100%
   
Calpine (Jersey) Holdings Limited
Island of Jersey
22 Grenville Street, St. Helier, Jersey JE4 8PX
100%
   
Calpine (Jersey) Limited
Island of Jersey
22 Grenville Street, St. Helier, Jersey JE4 8PX
100%
   
Calpine Canada Energy Corp.
Nova Scotia
1959 Upper Water Street, Ste. 900, Box 997, Halifax, Nova Scotia, B3J 2X2
100%
   
Calpine Canada Energy Finance ULC
Nova Scotia
1959 Upper Water Street, Ste. 900, Box 997, Halifax, Nova Scotia, B3J 2X2
100%
   
Calpine Canada Energy Finance II ULC
Nova Scotia
1959 Upper Water Street, Ste. 900, Box 997, Halifax, Nova Scotia, B3J 2X2
100%
   
Calpine Canada Natural Gas Partnership
Canada
Suite 509, 203-304 Main Street South, Airdrie, Alberta T4B 3C3
100%
   
Calpine Canada Power Ltd.
Alberta
2900, 240-4th Avenue SW, Calgary, Alberta, Canada T2P 4H4
100%
   
Calpine Canada Power Services, Ltd.
Ontario
1 First Canadian Place, Suite 5300, Ontario, Canada M5X 1E2
100%
   




 
 

--------------------------------------------------------------------------------

 



Name of Company
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Power
Income Fund
Calpine Canada Resources Company
Nova Scotia
Suite 509, 203-304 Main Street South, Airdrie, Alberta T4B 3C3
100%
   
Calpine Canada Resources Company (acquirer of Calpine Canada Trigas, Ltd. and
Calpine Canada Natural Gas Company)
Alberta
Suite 509, 203-304 Main Street South, Airdrie, Alberta T4B 3C3
100%
   
Calpine Canada Whitby Holdings Company
Alberta
2900, 240-4th Avenue SW, Calgary, Alberta, Canada T2P 4H4
100%
   
Calpine Energy Finance Luxembourg S.a.r.l.
Luxembourg
c/o Citco (Luxembourg) SA 9, rue Schiller, L-2519, Luxembourg
100%
   
Calpine Energy Services Canada Ltd.
Alberta
2900, 240-4th Avenue SW, Calgary, Alberta, Canada T2P 4H4
100%
   
Calpine Energy Services Canada Partnership
Alberta
Suite 509, 203-304 Main Street South, Airdrie, Alberta T4B 3C3
100%
   
Calpine European Funding (Jersey) Holdings Limited
Island of Jersey
22 Grenville Street, St. Helier, Jersey JE4 8PX
100%
   
Calpine European Funding (Jersey) Limited
Island of Jersey
22 Grenville Street, St. Helier, Jersey JE4 8PX
100%
   
Calpine Finance (Jersey) Limited
Island of Jersey
22 Grenville Street, St. Helier, Jersey JE4 8PX
100%
   
Calpine Global Investments, S.L.
Spain
Edificio Cristal, 7 Planta, Carretera N-150. Km 6, 7, Barbera del Valles,
Barcelona, Spain
100%
   
Calpine Greenfield Commercial Trust
Ontario
120 Adelaide Street West, Ste.908, Ontario M5H 1T1
100%
   




 
 

--------------------------------------------------------------------------------

 



Name of Company
State of Formation
Chief Executive Office
Calpine Ownership
Third Party Ownership
Calpine Power
Income Fund
Calpine Greenfield Limited Partnership
Alberta
Suite 509, 203-304 Main Street South, Airdrie, Alberta T4B 3C3
100%
   
Calpine Greenfield LP Holdings Inc.
Ontario
200 Bay Street #3800, Royal Bank Plaza, South Tower, Ontario M5J 2Z4
100%
   
Calpine Greenfield Ltd.
Alberta
Suite 509, 203-304 Main Street South, Airdrie, Alberta T4B 3C3
100%
   
Calpine Greenfield ULC
Alberta
2800-111 5 Avenue SW, Calgary, Alberta T2P 3Y6
100%
   
Calpine UK Energy Finance Public Limited Company
United Kingdom
20-22 Bedford Row, London, WC1R 4JS
100%
   
Calpine UK Holdings Limited
United Kingdom
20-22 Bedford Row, London, WC1R 4JS
100%
   
CM Greenfield Power Corp.
Ontario
Suite 509, 203-304 Main Street South, Airdrie, Alberta T4B 3C3
50%
50%
 
Fergas, S.r.L.
Italy
Via G. Cuboni, 12, 00197, Rome and c/o Calpine Corp. 50 W. San Fernando Street,
San Jose, CA 95113
100%
   
Greenfield Energy Centre, L.P.
Ontario
200 Bay Street, Ste. 3800, Toronto, Ontario, Canada MSJ 2Z4
50.50%
49.50%
 
Polsky SCQ Services, Inc. aka "Les Services Polsky SCQ Inc."
Quebec
Canada
100%
   
Whitby Cogeneration Limited Partnership
Canada
unknown
50.50%
49.50%
 






 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.18(a)

 
UCC Filing Jurisdictions




Loan Party
UCC Filing Offices
Anacapa Land Company, LLC
Secretary of State of Delaware
Anderson Springs Energy Company
Secretary of State of California
Androscoggin Energy, Inc.
Secretary of State of Illinois
Antelope Energy Center, LLC
Secretary of State of Delaware
Auburndale Peaker Energy Center, LLC
Secretary of State of Delaware
Aviation Funding Corp.
Secretary of State of Delaware
Baytown Energy Center, LP
Secretary of State of Delaware
Baytown Power GP, LLC
Secretary of State of Delaware
Baytown Power, LP
Secretary of State of Delaware
Bellingham Cogen, Inc.
Secretary of State of California
Bethpage Fuel Management Inc.
Secretary of State of Delaware
Blue Heron Energy Center, LLC
Secretary of State of Delaware
CalGen Equipment Finance Company, LLC
Secretary of State of Delaware
CalGen Equipment Finance Holdings, LLC
Secretary of State of Delaware
CalGen Expansion Company, LLC
Secretary of State of Delaware
CalGen Finance Corp.
Secretary of State of Delaware
CalGen Project Equipment Finance Company One, LLC
Secretary of State of Delaware
CalGen Project Equipment Finance Company Three, LLC
Secretary of State of Delaware
CalGen Project Equipment Finance Company Two, LLC
Secretary of State of Delaware
Calpine Acadia Holdings, LLC
Secretary of State of Delaware
Calpine Administrative Services Company, Inc.
Secretary of State of Delaware
Calpine Auburndale Holdings, LLC
Secretary of State of Delaware
Calpine Baytown Energy Center GP, LLC
Secretary of State of Delaware
Calpine Baytown Energy Center LP, LLC
Secretary of State of Delaware
Calpine c*Power, Inc.
Secretary of State of Delaware
Calpine CalGen Holdings, Inc.
Secretary of State of Delaware
Calpine California Development Company, LLC
Secretary of State of Delaware
Calpine California Energy Finance, LLC
Secretary of State of Delaware
Calpine California Holdings, Inc.
Secretary of State of Delaware
Calpine Calistoga Holdings, LLC
Secretary of State of Delaware
Calpine CCFC Holdings, Inc.
Secretary of State of Delaware
Calpine Central Texas GP, Inc.
Secretary of State of Delaware
Calpine Central, Inc.
Secretary of State of Delaware




 
 

--------------------------------------------------------------------------------

 



Loan Party
UCC Filing Offices
Calpine Central, L.P.
Secretary of State of Delaware
Calpine Central-Texas, Inc.
Secretary of State of Delaware
Calpine Channel Energy Center GP, LLC
Secretary of State of Delaware
Calpine Channel Energy Center LP, LLC
Secretary of State of Delaware
Calpine Clear Lake Energy GP, LLC
Secretary of State of Delaware
Calpine Clear Lake Energy, LP
Secretary of State of Delaware
Calpine Cogeneration Corporation
Secretary of State of Delaware
Calpine Construction Management Company, Inc.
Secretary of State of Delaware
Calpine Corporation
Secretary of State of Delaware
Calpine Corpus Christi Energy GP, LLC
Secretary of State of Delaware
Calpine Corpus Christi Energy, LP
Secretary of State of Delaware
Calpine Decatur Pipeline, Inc.
Secretary of State of Delaware
Calpine Decatur Pipeline, L.P.
Secretary of State of Delaware
Calpine Deer Park, LLC
Secretary of State of Delaware
Calpine Dighton, Inc.
Secretary of State of Delaware
Calpine East Fuels, Inc.
Secretary of State of Delaware
Calpine Eastern Corporation
Secretary of State of Delaware
Calpine Edinburg, Inc.
Secretary of State of Delaware
Calpine Energy Management, L.P.
Secretary of State of Delaware
Calpine Energy Services Holdings, Inc.
Secretary of State of Delaware
Calpine Energy Services, L.P.
Secretary of State of Delaware
Calpine Freestone Energy GP, LLC
Secretary of State of Delaware
Calpine Freestone Energy, LP
Secretary of State of Delaware
Calpine Freestone, LLC
Secretary of State of Delaware
Calpine Fuels Corporation
Secretary of State of California
Calpine Gas Holdings, LLC
Secretary of State of Delaware
Calpine Generating Company, LLC
Secretary of State of Delaware
Calpine Geysers Company, L.P.
Secretary of State of Delaware
Calpine Gilroy 1, Inc.
Secretary of State of Delaware
Calpine Gilroy 2, Inc.
Secretary of State of Delaware
Calpine Global Services Company, Inc.
Secretary of State of Delaware
Calpine Gordonsville GP Holdings, LLC
Secretary of State of Delaware
Calpine Gordonsville LP Holdings, LLC
Secretary of State of Delaware
Calpine Gordonsville, LLC
Secretary of State of Delaware
Calpine Hidalgo Design, L.P.
Secretary of State of Delaware
Calpine Hidalgo Energy Center, L.P.
Secretary of State of Texas
Calpine Hidalgo Holdings, Inc.
Secretary of State of Delaware




 
 

--------------------------------------------------------------------------------

 



Loan Party
UCC Filing Offices
Calpine Hidalgo Power GP, LLC
Secretary of State of Delaware
Calpine Hidalgo Power, LP
Secretary of State of Delaware
Calpine Hidalgo, Inc.
Secretary of State of Delaware
Calpine Jupiter, LLC
Secretary of State of Delaware
Calpine Kennedy Airport, Inc.
Secretary of State of Delaware
Calpine Kennedy Operators, Inc.
Secretary of State of New York
Calpine KIA, Inc.
Secretary of State of New York
Calpine King City, Inc.
Secretary of State of Delaware
Calpine King City, LLC
Secretary of State of Delaware
Calpine Leasing Inc.
Secretary of State of Delaware
Calpine Long Island, Inc.
Secretary of State of Delaware
Calpine Lost Pines Operations, Inc.
Secretary of State of Delaware
Calpine Magic Valley Pipeline, Inc.
Secretary of State of Delaware
Calpine Merchant Services Company, Inc.
Secretary of State of Delaware
Calpine MVP, Inc.
Secretary of State of Delaware
Calpine NCTP GP, LLC
Secretary of State of Delaware
Calpine NCTP, LP
Secretary of State of Delaware
Calpine Newark, LLC
Secretary of State of Delaware
Calpine Northbrook Corporation of Maine, Inc.
Secretary of State of Illinois
Calpine Northbrook Holdings Corporation
Secretary of State of Delaware
Calpine Northbrook Investors, LLC
Secretary of State of Delaware
Calpine Northbrook Project Holdings, LLC
Secretary of State of Delaware
Calpine Northbrook Southcoast Investors, LLC
Secretary of State of Delaware
Calpine NTC, LP
Secretary of State of Delaware
Calpine Oneta Power I, LLC
Secretary of State of Delaware
Calpine Oneta Power II LLC
Secretary of State of Delaware
Calpine Oneta Power, L.P.
Secretary of State of Delaware
Calpine Operating Services Company, Inc.
Secretary of State of Delaware
Calpine Operations Management Company, Inc.
Secretary of State of Delaware
Calpine Parlin, LLC
Secretary of State of Delaware
Calpine Power Company
Secretary of State of California
Calpine Power Equipment LP
Secretary of State of Texas
Calpine Power Management, Inc.
Secretary of State of Delaware
Calpine Power Management, LP
Secretary of State of Texas
Calpine Power Services, Inc.
Secretary of State of Delaware
Calpine Power, Inc.
Secretary of Commonwealth of Virginia
Calpine PowerAmerica, Inc.
Secretary of State of Delaware




 
 

--------------------------------------------------------------------------------

 



Loan Party
UCC Filing Offices
Calpine PowerAmerica, LP
Secretary of State of Texas
Calpine PowerAmerica-CA, LLC
Secretary of State of Delaware
Calpine PowerAmerica-CT, LLC
Secretary of State of Delaware
Calpine PowerAmerica-MA, LLC
Secretary of State of Delaware
Calpine PowerAmerica-ME, LLC
Secretary of State of Delaware
Calpine PowerAmerica-NH, LLC
Secretary of State of Delaware
Calpine PowerAmerica-NY, LLC
Secretary of State of Delaware
Calpine PowerAmerica-OR, LLC
Secretary of State of Delaware
Calpine PowerAmerica-PA, LLC
Secretary of State of Delaware
Calpine PowerAmerica-RI, LLC
Secretary of State of Delaware
Calpine Producer Services, L.P.
Secretary of State of Texas
Calpine Project Holdings, Inc.
Secretary of State of Delaware
Calpine Pryor, Inc.
Secretary of State of Delaware
Calpine Rumford I, Inc.
Secretary of State of Delaware
Calpine Rumford, Inc.
Secretary of State of Delaware
Calpine Russell City, LLC
Secretary of State of Delaware
Calpine Schuylkill, Inc.
Secretary of State of Delaware
Calpine Sonoran Pipeline LLC
Secretary of State of Delaware
Calpine Stony Brook Operators, Inc.
Secretary of State of New York
Calpine Stony Brook, Inc.
Secretary of State of New York
Calpine Sumas, Inc.
Secretary of State of California
Calpine TCCL Holdings, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline GP, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline LP, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline, L.P.
Secretary of State of Delaware
Calpine Tiverton I, Inc.
Secretary of State of Delaware
Calpine Tiverton, Inc.
Secretary of State of Delaware
Calpine University Power, Inc.
Secretary of State of Delaware
Calpine Vapor, Inc
Secretary of State of California
Carville Energy LLC
Secretary of State of Delaware
CCFC Development Company, LLC
Secretary of State of Delaware
CCFC Equipment Finance Company, LLC
Secretary of State of Delaware
CCFC Project Equipment Finance Company One, LLC
Secretary of State of Delaware
CES GP, LLC
Secretary of State of Delaware
CES Marketing IX, LLC
Secretary of State of Delaware
CES Marketing V, L.P.
Secretary of State of Delaware
CES Marketing X, LLC
Secretary of State of Delaware




 
 

--------------------------------------------------------------------------------

 



Loan Party
UCC Filing Offices
CGC Dighton, LLC
Secretary of State of Delaware
Channel Energy Center, LP
Secretary of State of Delaware
Channel Power GP, LLC
Secretary of State of Delaware
Channel Power, LP
Secretary of State of Delaware
Clear Lake Cogeneration Limited Partnership
Secretary of State of Texas
Columbia Energy LLC
Secretary of State of Delaware
Corpus Christi Cogeneration LP
Secretary of State of Delaware
CPN 3rd Turbine, Inc.
Secretary of State of Delaware
CPN Acadia, Inc.
Secretary of State of Delaware
CPN Cascade, Inc.
Secretary of State of Delaware
CPN Clear Lake, Inc.
Secretary of State of Delaware
CPN Decatur Pipeline, Inc.
Secretary of State of Delaware
CPN East Fuels, LLC
Secretary of State of Delaware
CPN Energy Services GP, Inc.
Secretary of State of Delaware
CPN Energy Services LP, Inc.
Secretary of State of Delaware
CPN Freestone, LLC
Secretary of State of Delaware
CPN Funding, Inc.
Secretary of State of Delaware
CPN Morris, Inc.
Secretary of State of Delaware
CPN Oxford, Inc.
Secretary of State of Delaware
CPN Pipeline Company
Secretary of State of Delaware
CPN Pleasant Hill Operating, LLC
Secretary of State of Delaware
CPN Pleasant Hill, LLC
Secretary of State of Delaware
CPN Pryor Funding Corporation
Secretary of State of Delaware
CPN Telephone Flat, Inc.
Secretary of State of Delaware
Decatur Energy Center, LLC
Secretary of State of Delaware
Delta Energy Center, LLC
Secretary of State of Delaware
Dighton Power Associates Limited Partnership
Secretary of Commonwealth of Massachusetts
East Altamont Energy Center, LLC
Secretary of State of Delaware
Fond du Lac Energy Center, LLC
Secretary of State of Wisconsin
Fontana Energy Center, LLC
Secretary of State of Delaware
Freestone Power Generation, LP
Secretary of State of Texas
GEC Bethpage Inc.
Secretary of State of Delaware
Geothermal Energy Partners, LTD
Secretary of State of California
Geysers Power Company II, LLC
Secretary of State of Delaware
Geysers Power Company, LLC
Secretary of State of Delaware
Geysers Power I Company
Secretary of State of Delaware
Hillabee Energy Center, LLC
Secretary of State of Delaware




 
 

--------------------------------------------------------------------------------

 



Loan Party
UCC Filing Offices
Idlewild Fuel Management Corp.
Secretary of State of Delaware
JMC Bethpage, Inc.
Secretary of State of Delaware
Lone Oak Energy Center, LLC
Secretary of State of Delaware
Los Esteros Critical Energy Facility, LLC
Secretary of State of Delaware
Los Medanos Energy Center LLC
Secretary of State of Delaware
Magic Valley Gas Pipeline GP, LLC
Secretary of State of Delaware
Magic Valley Gas Pipeline, LP
Secretary of State of Delaware
Magic Valley Pipeline, L.P.
Secretary of State of Delaware
MEP Pleasant Hill, LLC
Secretary of State of Delaware
Moapa Energy Center, LLC
Secretary of State of Delaware
Mobile Energy LLC
Secretary of State of Delaware
Modoc Power, Inc.
Secretary of State of California
Morgan Energy Center, LLC
Secretary of State of Delaware
NewSouth Energy, LLC
Secretary of State of Delaware
Northwest Cogeneration, Inc.
Secretary of State of California
NRG Parlin Inc.
Secretary of State of Delaware
NTC Five, Inc.
Secretary of State of Delaware
NTC GP, LLC
Secretary of State of Delaware
Nueces Bay Energy LLC
Secretary of State of Delaware
Pastoria Energy Center, LLC
Secretary of State of Delaware
Pastoria Energy Facility, L.L.C.
Secretary of State of Delaware
Pine Bluff Energy, LLC
Secretary of State of Delaware
RockGen Energy LLC
Secretary of State of Wisconsin
Rumford Power Associates Limited Partnership
Secretary of State of Maine
San Joaquin Valley Energy Center, LLC
Secretary of State of Delaware
Santa Rosa Energy Center, LLC
Secretary of State of Delaware
Silverado Geothermal Resources, Inc.
Secretary of State of California
Skipanon Natural Gas, LLC
Secretary of State of Delaware
Stony Brook Cogeneration, Inc.
Secretary of State of Delaware
Stony Brook Fuel Management Corp.
Secretary of State of Delaware
Sutter Dryers, Inc.
Secretary of State of California
Texas City Cogeneration, L.P.
Secretary of State of Texas
Texas Cogeneration Company
Secretary of State of Delaware
Texas Cogeneration Five, Inc.
Secretary of State of Delaware
Texas Cogeneration One Company
Secretary of State of Delaware
Thermal Power Company
Secretary of State of California
Thomassen Turbine Systems America, Inc.
Secretary of State of Delaware




 
 

--------------------------------------------------------------------------------

 



Loan Party
UCC Filing Offices
Tiverton Power Associates Limited Partnership
Secretary of State of Rhode Island
Wawayanda Energy Center, LLC
Secretary of State of Delaware
Westbrook, L.L.C.
Secretary of State of Delaware
Whatcom Cogeneration Partners, L.P.
Secretary of State of Delaware
Zion Energy LLC
Secretary of State of Delaware




 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.18(b)

 
Mortgage Filing Jurisdictions


Item
Owner/Lessee
Filing Office
1.
Auburndale Peaker Energy Center, LLC
Polk County, Florida
Polk County Clerk of the Circuit Court
Official Records Department
2.
Baytown Energy Center, LP
Chambers County, Texas
Chambers County Clerk
Attn:  Real Estate Recording
3.
Carville Energy LLC
Iberville Parish County, Louisiana
Iberville Parish Clerk of Court
Attn:  Real Estate Recording
4.
Channel Energy Center, LP
Harris County, Texas
Harris County Clerk
Attn:  Real Estate Recording
5.
Columbia Energy LLC
Calhoun and Lexington Counties, South Carolina
Calhoun Clerk of Court
Attn:  Real Estate Recording
 
Lexington County Register of Deeds
Attn:  Real Estate Recording
6.
Corpus Christi Cogeneration LP
Nueces County, Texas
Courthouse- Recording Section
Attn:  Real Estate Recording
7.
Decatur Energy Center, LLC
Morgan County, Alabama
Morgan County Judge of Probate
Attn:  Real Estate Recording
8.
Delta Energy Center, LLC
Contra Costa County, California
Contra Costa County Recorder
Attn:  Real Estate Recording
9.
Freestone Power Generation, LP
Freestone County, Texas
Freestone County Clerk
Attn:  Real Estate Recording
10.
Geysers Power Company, LLC
Lake and Sonoma Counties, California
Lake County Recorder
Attn:  Real Estate Recording
 
Sonoma County Recorder
Attn:  Real Estate Recording
11.
Silverado Geothermal Resources, Inc.
Lake and Sonoma Counties, California
Lake County Recorder
Attn:  Real Estate Recording
 
Sonoma County Recorder
Attn:  Real Estate Recording
12.
Mobile Energy, LLC
Mobile County, Alabama
Mobile County Judge of Probate
Attn:  Real Estate Recording
13.
Los Esteros Critical Energy Facility, LLC
Santa Clara County, California




 
 

--------------------------------------------------------------------------------

 



Item
Owner/Lessee
Filing Office
   
Santa Clara County Clerk- Recorder
Attn:  Real Estate Recording
14.
Los Medanos Energy Center, LLC
Contra Costa County, California
Contra Costa County Recorder
Attn:  Real Estate Recording
15.
Morgan Energy Center, LLC
Morgan County, Alabama
Morgan County Judge of Probate
Attn:  Real Estate Recording
16.
Calpine Newark, LLC
Essex County, New Jersey
Essex County Register of Deeds
Attn:  Real Estate Recording
17.
Calpine Oneta Power, L.P.
Wagoner County, Oklahoma
Wagoner County Clerk
Attn:  Real Estate Recording
18.
Pastoria Energy Facility, LLC
Kern County, California
Kern County Recorder
Attn:  Real Estate Recording
19.
Pine Bluff Energy, LLC
Jefferson County, Arkansas
Jefferson County Circuit Clerk
Attn:  Real Estate Recording
20.
Santa Rosa Energy Center, LLC
Santa Rosa County, Florida
Santa Rosa County Clerk of the Circuit Court
Attn:  Real Estate Recording
21.
Calpine Corporation
Washington Parish, Louisiana
Washington Parish Clerk of Court
Attn:  Real Estate Recording
22.
Zion Energy, LLC
Lake County, Illinois
Lake County Recorder
Attn:  Real Estate Recording


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.11
 
Post-Closing Matters




None.

 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 6.1(c)

 
Existing Indebtedness1


[INFORMATION CONTAINED ON THIS DISCLOSURE SCHEDULE IS PRIVATE LENDER INFORMATION
AND NOT TO BE MADE AVAILABLE TO PUBLIC SIDE LENDERS.]




1.           The Guarantee Obligations as set forth on Schedule 6.1(p) below and
incorporated herein by reference.
 
2.           Annex 6.1(c) attached hereto and incorporated herein by reference.
 
3.           The Indebtedness occurred under or in connection with that certain
credit facility (the “CDH L/C Facility”) for the issuance of letters of credit
in an aggregate principal amount of not more than $200 million, entered into by
Calpine Development Holdings, Inc.
 
4.           Deferred purchase price obligations under the following agreements:
 
§      Westbrook Energy Center – GENPOWER ROYALTY AGREEMENT, dated as of
February 5, 1999 among Westbrook Power LLC and GenPower, LLC.
 
§      Development Rights Agreement by and among Calpine Corporation and Panda
Energy International, Inc, PLC II, LLC, PLC Development Holdings, LLC and Panda
Merchant Power Holding, LLC dated June 14, 2000.
 
5.           CalGen Prepetition Secured Obligations that remain outstanding
after giving effect to the Plan of Organization ("Surviving Disputed Prepetition
Second Lien Claims").
 
6.           Prepetition obligations with respect to second priority lien debt
of the Borrower and its Subsidiaries that remains outstanding after giving
effect to the Plan of Organization ("Surviving Disputed Prepetition CalGen
Claims").
 
7.           Demand Note in the principal amount of $80,000,000 payable by
Calpine Corporation to Calpine Gilroy Cogen, L.P. issued on November 26, 2003.
 
 
 
 



--------------------------------------------------------------------------------

 
1The inclusion of any item herein shall not be deemed to be an admission or
acknowledgement by the Borrower or any of the Restricted Subsidiaries, in and of
itself, that such item should be classified as Indebtedness as defined in the
Agreement or is required by the Agreement to be set forth herein.

 
 

--------------------------------------------------------------------------------

 

Annex 6.1(c)
 

 
Indebtedness
Total
Calpine and its Subsidiaries
(a)(b)(c)
Indebtedness
     
Amelia Energy Center, LP
0
0
Anacapa Land Company, LLC
6,631,114
6,631,114
Anderson Springs Energy Company
170,415,319
170,415,319
Androscoggin Energy, Inc.
2,817,246
2,817,246
Androscoggin Energy LLC
2,012,449
2,012,449
Auburndale Peaker Energy Center, LLC
9,157,202
9,157,202
Augusta Development Company, LLC
0
0
Aviation Funding Corp.
0
0
Baytown Energy Center, LP
9,533,858
9,533,858
Baytown Power GP, LLC
0
0
Baytown Power, LP
0
0
Bellingham Cogen, Inc.
0
0
Bethpage Energy Center 3, LLC
19,809,546
19,809,546
Bethpage Fuel Management Inc.
0
0
Blue Heron Energy Center, LLC
20,279,075
20,279,075
Blue Spruce Holdings, LLC
0
0
Brazos Valley Energy LP
21,407,028
21,407,028
Brazos Valley Technology LP
0
0
Broad River Energy LLC
7,616,030
7,616,030
Broad River Holdings, LLC
0
0
CalGen Equipment Finance Company, LLC
0
0
CalGen Equipment Finance Holdings, LLC
0
0
CalGen Expansion Company, LLC
12,613,023
12,613,023
CalGen Finance Corporation
0
0
CalGen Project Equipment Finance Company One, LLC
170,479,022
170,479,022
CalGen Project Equipment Finance Company Three, LLC
110,204,646
110,204,646
CalGen Project Equipment Finance Company Two, LLC
5,640,804
5,640,804
Calpine Acadia Holdings, LLC
191,748,231
191,748,231
Calpine Administrative Services Company, Inc.
15,757,255
15,757,255
Calpine Agnews, Inc.
4,972,483
4,972,483
Calpine Amelia Energy Center GP, LLC
0
0
Calpine Amelia Energy Center LP, LLC
0
0
Calpine America - CA, LLC
88,675,930
88,675,930
Calpine America - CT, LLC
0
0
Calpine America - LP
463,850,790
463,850,790
Calpine America - MA, LLC
0
0
Calpine America - ME, LLC
22,493,717
22,493,717
Calpine America - NH, LLC
0
0
Calpine America - NY, LLC
0
0
Calpine America - OR, LLC
0
0
Calpine America - PA, LLC
0
0
Calpine America - RI, LLC
6,645,903
6,645,903
Calpine Auburndale Holdings, LLC
200
200
Calpine Baytown Energy Center GP, LLC
0
0
Calpine Baytown Energy Center LP, LLC
0
0
Calpine Bethpage 3 Pipeline Construction Company, Inc.
0
0
Calpine Bethpage 3, LLC
0
0
Calpine Brazos Valley Energy Center GP, LLC
0
0
Calpine Brazos Valley Energy Center LP, LLC
0
0
Calpine CCFC GP, Inc.
5,250
5,250


 
 

--------------------------------------------------------------------------------

 



Calpine CCFC Holdings, Inc.
36,550
36,550
Calpine CCFC LP, Inc.
0
0
Calpine c*Power, Inc.
195,562,201
195,562,201
Calpine CalGen Holdings, Inc.
56,370,436
56,370,436
Calpine California Development Company, LLC
0
0
Calpine California Energy Finance, LLC
0
0
Calpine California Equipment Finance Company, LLC
0
0
Calpine California Holdings, Inc.
26,355,052
26,355,052
Calpine Calistoga Holdings, LLC
36,498,993
36,498,993
Calpine Capital Trust
0
0
Calpine Capital Trust II
0
0
Calpine Capital Trust III
0
0
Calpine Capital Trust IV
0
0
Calpine Capital Trust V
0
0
Calpine Central Texas GP, Inc.
337,428
337,428
Calpine Central, Inc.
(1,796,275)
(1,796,275)
Calpine Central, L.P.
378,338,545
378,338,545
Calpine Central-Texas, Inc.
4,318
4,318
Calpine Channel Energy Center GP, LLC
0
0
Calpine Channel Energy Center LP, LLC
0
0
Calpine Clear Lake Energy GP, LLC
0
0
Calpine Clear Lake Energy, LP
0
0
Calpine Cogeneration Corporation
69,710,727
69,710,727
Calpine Construction Management Company, Inc.
913,756,117
913,756,117
Calpine Corporation
18,871,105,877
18,871,105,877
Calpine Corpus Christi Energy GP, LLC
0
0
Calpine Corpus Christi Energy, LP
0
0
Calpine Decatur Pipeline, Inc.
0
0
Calpine Decatur Pipeline, L.P.
0
0
Calpine Construction Finance Company, L.P.
647,862,660
647,862,660
Calpine Development Holdings, Inc.
47,567,808
47,567,808
Calpine Dighton, Inc.
0
0
Calpine East Fuels, Inc.
0
0
Calpine Eastern Corporation
270,493,262
270,493,262
Calpine Energy Management, L.P.
313,832,776
313,832,776
Calpine Energy Services Holdings, Inc.
6,414,440
6,414,440
Calpine Energy Services, LP
7,198,242,466
7,198,242,466
Calpine Finance Company
0
0
Calpine Freestone Energy GP, LLC
0
0
Calpine Freestone Energy, LP
0
0
Calpine Freestone, LLC
8,416
8,416
Calpine Fuels Corporation
7,469,251
7,469,251
Calpine Gas Holdings, LLC
0
0
Calpine Generating Company, LLC
1,377,004,554
1,377,004,554
Calpine Gilroy 1, Inc.
263,322
263,322
Calpine Gilroy 2, Inc.
26,165,356
26,165,356
Calpine Gilroy Cogen, L.P.
3,099,774
3,099,774
Calpine Global Services Company, Inc.
4,132,496
4,132,496
Calpine Gordonsville GP Holdings, LLC
0
0
Calpine Gordonsville LP Holdings, LLC
0
0
Calpine Gordonsville, LLC
2,712,905
2,712,905
Calpine Greenleaf Holdings, Inc.
0
0
Calpine Greenleaf, Inc.
2,208,983
2,208,983
Calpine International Holdings, Inc.
49,260,036
49,260,036
Calpine International, LLC
20,334,431
20,334,431


 
 

--------------------------------------------------------------------------------

 



Calpine Investment Holdings, LLC
0
0
Calpine Kennedy Airport, Inc.
0
0
Calpine Kennedy Operators Inc.
0
0
Calpine KIA, Inc.
0
0
Calpine Leasing Inc.
0
0
Calpine Long Island, Inc.
0
0
Calpine Lost Pines Operations, Inc.
0
0
Calpine Louisiana Pipeline Company
0
0
Calpine Magic Valley Pipeline, Inc.
0
0
Calpine Marketing, LLC
0
0
Calpine Merchant Services Company, Inc.
18,435,765
18,435,765
Calpine Monterey Cogeneration, Inc.
2,733,732
2,733,732
Calpine MVP, Inc.
93
93
Calpine NCTP GP, LLC
0
0
Calpine NCTP, LP
0
0
Calpine Northbrook Corporation of Maine, Inc.
2,828,873
2,828,873
Calpine Northbrook Energy Holdings, LLC
12,527
12,527
Calpine Northbrook Energy, LLC
5,215,973
5,215,973
Calpine Northbrook Energy Mtkg LLC
0
0
Calpine Northbrook Holdings Corporation
8,204,597
8,204,597
Calpine Northbrook Investors, LLC
10,597,640
10,597,640
Calpine Northbrook Project Holdings, LLC
52,240,081
52,240,081
Calpine Northbrook Services, LLC
1,781,519
1,781,519
Calpine Northbrook Southcoast Investors, LLC
2,447,582
2,447,582
Calpine NTC, LP
0
0
Calpine Oneta Power I, LLC
159
159
Calpine Oneta Power II LLC
15,737
15,737
Calpine Oneta Power, L.P.
3,122,646
3,122,646
Calpine Operating Services Company, Inc.
595,903,284
595,903,284
Calpine Operations Management Company, Inc.
16,674,054
16,674,054
Calpine Pastoria Holdings, LLC
0
0
Calpine Peaker Holdings, LLC
0
0
Calpine Philadelphia, Inc.
1,911,117
1,911,117
Calpine Pittsburg, LLC
5,872,324
5,872,324
Calpine Power America, INC.
0
0
Calpine Power Company
216,713,418
216,713,418
Calpine Power Equipment LP
0
0
Calpine Power Management, Inc.
0
0
Calpine Power Management, LP
392,646,466
392,646,466
Calpine Power Services, Inc
34,074,203
34,074,203
Calpine Power, Inc.
0
0
Calpine Producer Services, L.P.
62,656,482
62,656,482
Calpine Project Holdings, Inc.
6,458,744
6,458,744
Calpine Pryor, Inc.
20,312,071
20,312,071
Calpine Riverside Holdings LLC
83,586
83,586
Calpine Rumford I, Inc.
0
0
Calpine Rumford, Inc.
0
0
Calpine Schuylkill, Inc.
1,592
1,592
Calpine Siskiyou Geothermal Partners, L.P.
14,627,831
14,627,831
Calpine Sonoran Pipeline LLC
0
0
Calpine Stony Brook Operators, Inc.
0
0
Calpine Stony Brook Power Marketing, LLC
0
0
Calpine Stony Brook, Inc.
0
0
Calpine Sumas, Inc.
0
0
Calpine TCCL Holdings, Inc.
129,822,941
129,822,941


 
 

--------------------------------------------------------------------------------

 



Calpine Texas Pipeline GP, Inc.
0
0
Calpine Texas Pipeline LP, Inc.
0
0
Calpine Texas Pipeline, L.P.
13,170,025
13,170,025
Calpine Tiverton I, Inc.
1,108,444
1,108,444
Calpine Tiverton, Inc.
0
0
Calpine ULC I Holding, LLC
0
0
Calpine University Power, Inc.
0
0
Calpine Unrestricted Funding, LLC
16,278,923
16,278,923
Calpine Unrestricted Holdings, LLC
174,410,232
174,410,232
Calpine Vapor, Inc.
0
0
Carville Energy LLC
2,914,012
2,914,012
CCFC Development Company, LLC
338,475,980
338,475,980
CCFC Equipment Finance Company, LLC
116,978,001
116,978,001
CCFC Preferred Holdings, LLC
16,521,125
16,521,125
CCFC Preferred Holdings 2, Inc
0
0
CCFC Project Equipment Finance Company One, LLC
170,479,022
170,479,022
Celtic Power Corporation
0
0
CES GP, LLC
0
0
CES Marketing IX LLC
9,329
9,329
CES Marketing X, LLC
9,162
9,162
CES Marketing V, L.P.
0
0
CES Marketing VIII, LLC
9,162
9,162
CGC Dighton, LLC
15
15
Channel Energy Center, LP
31,065,331
31,065,331
Channel Power GP, LLC
0
0
Channel Power, LP
0
0
Clear Lake Cogeneration Limited Partnership
280,670,964
280,670,964
CNEM Holdings LLC
0
0
CogenAmerica Asia Inc.
0
0
CogenAmerica Parlin Supply Corp.
0
0
Columbia Energy LLC
962,603,879
962,603,879
Corpus Christi Cogeneration L.P.
18,560,620
18,560,620
CPN 3rd Turbine, Inc.
9,441,157
9,441,157
CPN Acadia, Inc.
0
0
CPN Berks Generation, Inc.
0
0
CPN Berks, LLC
0
0
CPN Bethpage 3rd Turbine, Inc.
31,227,643
31,227,643
CPN Cascade, Inc.
0
0
CPN Clear Lake, Inc.
4,822,978
4,822,978
CPN Decatur Pipeline, Inc.
0
0
CPN East Fuels, LLC will be filed in its place
0
0
CPN Energy Services GP, Inc.
7,806,997
7,806,997
CPN Energy Services LP, Inc.
13,245,905
13,245,905
CPN Freestone, LLC
8,495
8,495
CPN Funding, Inc.
36,608,712
36,608,712
CPN Hermiston, LLC
1,000
1,000
CPN Morris, Inc.
535
535
CPN Oxford, Inc.
0
0
CPN Pipeline Company
85,434,470
85,434,470
CPN Pleasant Hill Operating, LLC
5,754,363
5,754,363
CPN Pleasant Hill, LLC
159,488,181
159,488,181
CPN Power Services GP, LLC
0
0
CPN Power Services, LP
0
0
CPN Pryor Funding Corporation
38,388,208
38,388,208
CPN Telephone Flat, Inc.
52,932,459
52,932,459


 
 

--------------------------------------------------------------------------------

 



Decatur Energy Center, LLC
4,061,523
4,061,523
DEC-LMEC Pipeline, LLC
0
0
Deer Park Power GP, LLC
0
0
Deer Park Power, LP
0
0
Delta Energy Center, LLC
211,868,922
211,868,922
Dighton Power Associates Limited Partnership
190,115,209
190,115,209
East Altamont Energy Center, LLC
42,022,490
42,022,490
Fond du Lac Energy Center, LLC
2,929,745
2,929,745
Fontana Energy Center, LLC
0
0
Freestone Power Generation, LP
24,119,807
24,119,807
GEC Bethpage Inc.
4,852,292
4,852,292
Geothermal Energy Partners LLC
0
0
Geysers Power Company II, LLC
19,760
19,760
Geysers Power I Company
1,729,458
1,729,458
Goldendale Energy Center, LLC
30,893,219
30,893,219
Hammond Energy LLC
0
0
Hermiston Power Partnership
11,279,488
11,279,488
Hillabee Energy Center, LLC
460,429,611
460,429,611
Idlewild Fuel Management Corp.
0
0
JMC Bethpage, Inc.
0
0
KIAC Partners
139,553,076
139,553,076
Lake Wales Energy Center, LLC
0
0
Lawrence Energy Center, LLC
9,473,365
9,473,365
Lone Oak Energy Center, LLC
104,209,398
104,209,398
Los Esteros Critical Energy Facility, LLC
259,863,399
259,863,399
Los Medanos Energy Center LLC
170,743,437
170,743,437
Magic Valley Gas Pipeline GP, LLC
0
0
Magic Valley Gas Pipeline, LP
0
0
Magic Valley Pipeline, L.P.
15,200,139
15,200,139
MEP Pleasant Hill, LLC
0
0
Moapa Energy Center, LLC
112,869,959
112,869,959
Mobile Energy LLC
192,636,402
192,636,402
Modoc Power, Inc.
165
165
Morgan Energy Center, LLC
4,876,231
4,876,231
Mount Hoffman Geothermal Company, L.P.
5,512
5,512
Mt. Vernon Energy LLC
0
0
NewSouth Energy LLC
5,847,908
5,847,908
Nissequogue Cogen Partners
81,636,314
81,636,314
Northwest Cogeneration, Inc.
0
0
NTC Five, Inc.
0
0
NTC GP, LLC
0
0
Nueces Bay Energy LLC
26,713
26,713
O.L.S. Energy-Agnews, Inc.
5,693,489
5,693,489
Odyssey Land Acquisition Company
0
0
Pajaro Energy Center, LLC
0
0
Pastoria Energy Center, LLC
0
0
Pastoria Energy Facility, L.L.C.
554,070,228
554,070,228
PCF2 Holdings, LLC
0
0
PCF2 LLC
0
0
Philadelphia Biogas Supply, Inc.
0
0
Phipps Bend Energy Center, LLC
0
0
Pine Bluff Energy, LLC
211,998,218
211,998,218
Polsky SCQ Services, Inc.
0
0
Power Contract Financing LLC
40,732,782
40,732,782
Power Contract Financing III, LLC
499,258
499,258


 
 

--------------------------------------------------------------------------------

 



Power Investors, L.L.C.
70,645,743
70,645,743
Power Systems MFG., LLC
131,157,472
131,157,472
Quintana Canada Holdings, LLC
1,658,925,834
1,658,925,834
Riverside Energy Center, LLC
23,091,155
23,091,155
RockGen Energy LLC
281,850,094
281,850,094
Rocky Mountain Energy Center, LLC
27,487,625
27,487,625
Rumford Power Associates Limited Partnership
236,055,770
236,055,770
Russell City Energy Center, LLC
19,058,745
19,058,745
Skipanon Natural Gas, LLC
0
0
South Point Energy Center, LLC
157,770,420
157,770,420
South Point Holdings, LLC
0
0
Stony Brook Cogeneration, Inc.
0
0
Stony Brook Fuel Management Corp.
7,824,117
7,824,117
Sutter Dryers, Inc.
2,241,778
2,241,778
Tahoma Energy Center, LLC
0
0
TBG Cogen Partners
3,179,146
3,179,146
Texas City Cogeneration, L.P.
109,564,009
109,564,009
Texas Cogeneration Company
225,929,905
225,929,905
Texas Cogeneration Five, Inc.
295,219,896
295,219,896
Texas Cogeneration One Company
206,482,588
206,482,588
Thermal Power Company
139,523,460
139,523,460
Thomassen Turbine Systems America, Inc.
6,440,058
6,440,058
Tiverton Power Associates Limited Partnership
188,868,012
188,868,012
Towantic Energy, L.L.C.
71,883,973
71,883,973
VEC Holdings, LLC
0
0
Venture Acquisition Company
0
0
Vineyard Energy Center, LLC
0
0
Wawayanda Energy Center, LLC
15,743,265
15,743,265
Whatcom Cogeneration Partners, L.P.
0
0
Zion Energy LLC
233,254,579
233,254,579
     
3094479 Nova Scotia Co
0
0
Addis Energy Center, LLC
0
0
Auburndale GP, LLC
382,320
382,320
Auburndale Holdings, LLC
8,426,117
8,426,117
Auburndale LP, LLC
37,849,638
37,849,638
Auburndale Power Partners LP
25,144,465
25,144,465
Augusta Energy LLC
277,740,702
277,740,702
Basento Energia, S.R.L - Italy
95,331
95,331
Bayou Verret Energy LLC
0
0
Bethpage Energy Center 3 LLC
0
0
Blue Spruce Energy Center LLC
0
0
Blues Spruce Energy Center
132,593,453
132,593,453
Calgary Energy Centre
0
0
Calgary Energy Centre steam BU
0
0
Calpine (Jersey) Holdings Ltd.
0
0
Calpine (Jersey) Limited
0
0
Calpine Adjustment
283,536,935
283,536,935
Calpine Auburndale, LLC
1,750,686
1,750,686
Calpine Can Energy Fin 11 ULC
(0)
(0)
Calpine Can Power Holdings Ltd
0
0
Calpine Can Saltend LP
0
0
Calpine Canada Company
0
0
Calpine Canada Energy Corp.
0
0
Calpine Canada Energy Hldgs CP
0
0


 
 

--------------------------------------------------------------------------------

 



Calpine Canada Engy Fin II ULC
0
0
Calpine Canada Holding
0
0
Calpine Canada Holdings Ltd.
0
0
Calpine Canada Ltd.
0
0
Calpine Canada Nat Gas - Encal
0
0
Calpine Canada Natrl Gas-ENCAL
0
0
Calpine Canada Natural Gas Co.
0
0
Calpine Canada NG Partnership
0
0
Calpine Canada Power Ltd.
0
0
Calpine Canada Resources Co
0
0
Calpine Canadian Saltend LP
0
0
Calpine Central
0
0
Calpine Central-Texas, Inc.
0
0
Calpine Charitable Foundation
0
0
Calpine Corp Canada Gas
176,311,134
176,311,134
Calpine Corp US Gas
380,721,908
380,721,908
Calpine Corporation O&M
0
0
Calpine Deer Park GP, LLC
0
0
Calpine Deer Park LP, LLC
0
0
Calpine Deer Park Partner LLC
0
0
Calpine Development
299,921,180
299,921,180
Calpine DP LLC
0
0
Calpine Edinburg Inc.
0
0
Calpine Energy Cntr ULC NDULC
0
0
Calpine Energy Services UK Ltd
0
0
Calpine European Finance LLC
0
0
Calpine Finance (Jersey)Ltd
0
0
Calpine Fox Holdings
0
0
Calpine Freeport GP, LLC
0
0
Calpine Freeport LP, LLC
0
0
Calpine Fuels Texas Corp.
0
0
Calpine Fuels Texas One Corp
0
0
Calpine Fuels Texas Two Corp
0
0
Calpine Gas Company
823,220
823,220
Calpine Gas Company-Gas Region
0
0
Calpine Geothermal
0
0
Calpine Global Investments SL
17,001,800
17,001,800
Calpine Gordonsville I, Inc.
0
0
Calpine Greenfield (Hold) Corp
65,485,910
65,485,910
Calpine Greenfield Com. Trust
51,903,556
51,903,556
Calpine Greenfield LP
(0)
(0)
Calpine Greenfield Ltd
0
0
Calpine Greenfield Unl Lia Com
0
0
Calpine Greenleaf Corporation
0
0
Calpine Hermiston, LLC
1,000
1,000
Calpine Hidalgo Design LP
0
0
Calpine Hidalgo Engy Ctr LP
77,677,280
77,677,280
Calpine Hidalgo Holding Inc
169,406,963
169,406,963
Calpine Hidalgo Inc.
0
0
Calpine Island Cogen Proj Inc
0
0
Calpine King City 1, Inc.
90
90
Calpine King City 1, LLC
0
0
Calpine King City 2, Inc.
11,880
11,880
Calpine King City 2, LLC
0
0
Calpine King City Cogen., LLC
38,820,029
38,820,029


 
 

--------------------------------------------------------------------------------

 



Calpine King City, LLC
240,912
240,912
Calpine Morris LLC
78,287
78,287
Calpine MVG Inc
0
0
Calpine Natural Gas - U.S.
457,809,343
457,809,343
Calpine Natural Gas California
0
0
Calpine Natural Gas Company
0
0
Calpine Natural Gas GP, LLC
0
0
Calpine Natural Gas LP
39,208,484
39,208,484
Calpine Natural Gas Svc Ltd
0
0
Calpine Natural Gas Trust
0
0
Calpine Newark, LLC
1,862,020
1,862,020
Calpine Norco
0
0
Calpine Osprey Inc.
0
0
Calpine Parlin, LLC
5,307,301
5,307,301
Calpine Pasadena Cogen, Inc.
1,171,259
1,171,259
Calpine Power Company Calif.
90,689,376
90,689,376
Calpine Power Company Western
1,281,188
1,281,188
Calpine Power LP
0
0
Calpine Puma Manufacturing Ltd
0
0
Calpine Securities Company, LP
10,679
10,679
Calpine SouthTexas Natural Gas
0
0
Calpine Systems Operations DNU
0
0
Calpine Texas Cogeneration
111,625,471
111,625,471
Calpine UK Holdings, Ltd.
0
0
Calpine UK Operations Ltd.
0
0
Canada Fuels Adjustments
0
0
Canada O&G Disposition Sep04
0
0
CCFC2 Construction Central
0
0
CCFC2 Construction West
0
0
CCFC2 Development East
0
0
CCFC2 Development West
0
0
CCTXX-Calpine Capital Trust
0
0
CES Canada Ltd.
0
0
CES Canada Partnership
0
0
CES Canada Partnership CAD
0
0
CES Canada Partnership Cash
0
0
CES International GenCo
0
0
CES Marketing VI, LLC
0
0
CES Marketing VII, LLC
0
0
CGL One Corporation
0
0
CGL Two Corporation
0
0
Chippokes Energy Center LLC
0
0
Cloverdale Geothermal Partners
0
0
CM Greenfield Do not Use
0
0
CM Greenfield Power Corp
0
0
CM Greenfield Power Corp
0
0
CNG Holdings, LLC
0
0
CogenAm Cent Reg (Budget Only)
0
0
CogenAm East Reg (Budget Only)
0
0
Colorado Property Sale
0
0
Corporate Goldendale
0
0
CPN Auburndale Adjustment
0
0
CPN Auburndale Holdings, LLC
0
0
CPN Berks LLC
1,038,159
1,038,159
CPN Canada Energy Finance, LLC
0
0


 
 

--------------------------------------------------------------------------------

 



CPN Canada Power Holdings Ltd
0
0
CPN Canada Whitby Holdings Ltd
0
0
CPN Energy Finance Luxembourg
0
0
CPN Euro Funding Hdl Ltd
0
0
CPN Euro Funding Ltd
0
0
CPN Insurance Corporation
53,972,219
53,972,219
Cpn MagicValley Generation Inc
0
0
CPN MEC Holdings LLC
23,889,592
23,889,592
CPN Power America Central Cont
0
0
CPN Power Mgmt Central Cont
0
0
CPN Production Company
0
0
CPN STEAMBOAT HOLDINGS
12,247,505
12,247,505
Creed Energy Center LLC
112,805
112,805
Deer Park Energy Center
4,634
4,634
Deer Park Energy Center LP
146,373,442
146,373,442
Deer Park Energy Cntr
536,075,414
536,075,414
Feather River Energy Center
99,586
99,586
Fergas S.r.l. (Italy)
1,640,341
1,640,341
Fox Energy Center-Construction
75,272,873
75,272,873
Fox Energy Operating
15,144,306
15,144,306
Freeport Energy Center, LP
5,787,426
5,787,426
Freeport Operating Co
9,728,054
9,728,054
Fremont Energy Center, LLC
368,859,060
368,859,060
GEC Holdings, LLC
9,797,729
9,797,729
Geysers Power Company, LLC
72,747,382
72,747,382
Gilroy Energy Center, LLC
192,222,306
192,222,306
Goose Haven Energy Center, LLC
111,569
111,569
Gordonsville Energy, LP
0
0
Greenfield Energy Centre
0
0
Greenfield Energy Centre LP
0
0
Greenleaf Unit 1 Assoc., Inc.
0
0
Greenleaf Unit 1 Assoc., L.P.
0
0
Greenleaf Unit 2 Assoc., Inc.
0
0
Haywood Energy Center, LLC
0
0
Hermiston Capital BU
7,668,749
7,668,749
Inland Empire Energy Cntr, LLC
40,873
40,873
King City Energy Center
181,193
181,193
King City Holdings, LLC
102,473,849
102,473,849
Lambie Energy Center LLC
87,711
87,711
Lockport Energy Associates, LP
0
0
Lost Pines O&M Company
0
0
Mankato Const
9,482,947
9,482,947
Mankato Operations
4,149,868
4,149,868
Maopa Piaute Energy Center
0
0
Metcalf Energy Cntr
(31,955)
(31,955)
Metcalf Operating Co
379,378,035
379,378,035
Moapa Paiute Energy Center LLC
0
0
New Mexico Property Sale
0
0
Otay Mesa Energy Cntr
(0)
(0)
Other Projects
0
0
Paducah Energy Center LLC
0
0
Palmetto Energy Center, LLC
0
0
Pasadena Cogeneration, L.P.
62,202,581
62,202,581
Portsmouth Leasing Corporation
0
0
Project Costing Business Unit
0
0


 
 

--------------------------------------------------------------------------------

 



Riverview Energy Center
62,241
62,241
Riverview Energy Cntr Dev
0
0
Saltend Cogeneration Comp Ltd.
0
0
San Joaquin Energy Cntr, LLC
15,135,425
15,135,425
Santa Rosa Energy Center
234,843,921
234,843,921
Santa Rosa Energy LLC
0
0
Silverado Geothermal Resources
25,669,815
25,669,815
South Texas Nat Gas Corp
0
0
Sutter Business Services
0
0
Texas City, Inc.
0
0
Thomassen Service Gulf LLC
0
0
Thomassen Turbine Services, BV
0
0
Thompson Creek Energy LLC
0
0
Tiverton O&M Do not Use
0
0
Turbines owned by Calpine
357,335,927
357,335,927
Tuscarora Energy Corporation
0
0
Valladolid Intl Invest S RL CV
0
0
Washington Parish Energy Ctr
355,505,530
355,505,530
Waterford Energy Center LLC
0
0
Watsonville Energy Center LLC
0
0
West Region
2,002,132,873
2,002,132,873
Wolfskill Energy Center
218,686
218,686
Wolfskill Energy Center LLC
0
0
WRMS Engineering
2,233,790
2,233,790
WRMS Operating Inc.
122,742
122,742
Yuba City Energy Center LLC
343,224
343,224
     
Total
50,925,646,898
50,925,646,898
           
(a)Includes Intercompany transactions per entity.
(b)Includes Accounts Payable transactions per entity.
(c)Intercompany balances may be eliminated in accordance with the Plan of
Reorganization



 

 
 

--------------------------------------------------------------------------------

 

Issuing Party
Credit Line
L/C Number
Expiry Date
Original Issue Date
CPN Project Name
Counterparty
HSH
Proj
0004/05
04/24/08
3/1/05
CCMCI / Mankato
Calpine Steamboat Holdings. LLC
HSH
Proj
0005/05
04/24/08
3/1/05
CCMCI / Freeport
Calpine Steamboat Holdings. LLC
UFJ
Proj
66247099834
10/31/09
11/1/95
Auburndale
Florida Power d.b.a. Progress Energy Florida, Inc.
UFJ
Proj
662/470/18069
10/31/09
6/21/04
Auburndale
El Paso Marketing Energy L.P.
Wachovia
DIP
SE446262W
05/10/08
5/12/06
Lambie/Gilroy/ King City/Feather River/Yuba City/Wolfskill/ Riverview
Pacific Gas & Electric Company
Wachovia
DIP
SE446375W
06/01/08
6/15/06
Broad River
Carolina Power and Light d.b.a. Progress Energy
FHB
INS
0071/04
04/30/08
4/27/06
CPN Insurance
ACE INA Oversea Insurance Company Ltd.
Wachovia
DIP
SE446701W
10/16/08
10/12/06
KIAC Partners
The Port Authority of New York and New Jersey
Wachovia
DIP
SE446702W
10/16/08
10/12/06
Blue Spruce Energy Center
Public Service Company of Colorado
Wachovia
DIP
SE446704W
10/16/08
10/12/06
Hermiston Power Partnership
State of Oregon acting by and through The Energy Resources Division
Wachovia
DIP
SM222480W
10/16/08
10/17/06
Insurance
Liberty Mutual Insurance Company
Wachovia
DIP
SE446714W
10/16/08
10/16/06
Insurance
National Union (AIG et al)
Wachovia
DIP
SE446715W
10/18/08
10/16/06
Calpine Monterey
Pacific Gas & Electric Company
UBOC
Proj
306S235750
06/24/11
6/24/04
Rocky Mountain
Public Service Company of Colorado
Wachovia
DIP
SE446758W
10/25/08
10/27/06
Corp
Lumbermens Mutual Casualty Company
Wachovia
DIP
SE446778W
10/31/08
11/1/06
CES
Snapping Shoals Electric membership Corporation
Wachovia
DIP
SE446801W
11/06/08
11/6/06
Mobile Energy LLC
Mobile Gas Service Corporation
Wachovia
DIP
SM222910W
11/06/08
11/14/06
Watsonville
Ford Motor Company
Wachovia
DIP
SM222911W
11/06/08
11/14/06
Watsonville
Ford Motor Company
Wachovia
DIP
SE446837W
11/15/08
11/16/06
CES
Tampa Electric Company
Wachovia
DIP
SE446840W
11/16/08
11/16/06
CES
Southern Company Services, Inc
Wachovia
DIP
SE446861W
11/18/08
11/20/06
CES
Kinder Morgan Texas Pipeline, Inc. and Kinder Morgan Tejas Pipeline, Inc.
Wachovia
DIP
SE446903W
12/06/08
12/5/06
CES
The Bank of New York Trust Company, NA


 
 

--------------------------------------------------------------------------------

 



Issuing Party
Credit Line
L/C Number
Expiry Date
Original Issue Date
CPN Project Name
Counterparty
Wachovia
DIP
SE446925W
12/08/08
12/11/06
Santa Rosa
Southern Company Services et al
Wachovia
DIP
SE446926W
12/08/08
12/11/06
Mobile Energy LLC
Southern Company Services et al
Wachovia
DIP
SE446931W
12/08/08
12/12/06
CES
Southern Company Services et al
Wachovia
DIP
SE446933W
12/08/08
12/12/06
CES
Southern Company Services et al
Wachovia
DIP
SE446957W
01/01/09
12/20/06
CES
Florida Municipal Power Agency
Calyon
Proj
505936002
12/08/08
3/1/05
Mankato
Northern States Power Company
Wachovia
DIP
SE447050W
01/21/09
1/23/07
Fontana
Southern California Edison
Wachovia
DIP
SE447085W
02/02/08
2/5/07
CES
Carolina Gas Transmisssion Corporation
Wachovia
DIP
SE447190W
03/09/08
3/9/07
Hermiston Power Partnership
Bonneville Power Administration
Wachovia
Proj
SE447013W
01/12/09
1/10/07
Russel City
Pacific Gas & Electric Company
Wachovia
DIP
SE447332W
04/19/08
4/20/07
Los Medanos
Pacific Gas & Electric Company
Svenska Handelsbanken
DIP
S07127
09/30/08
4/23/07
CES
Tennessee Valley Authority
Svenska Handelsbanken
DIP
S07128
03/28/08
4/23/07
Decatur
Tennessee Valley Authority
Svenska Handelsbanken
DIP
S07129
03/28/08
4/23/07
Morgan
Tennessee Valley Authority
Wachovia
DIP
SE447342W
04/23/08
4/24/07
CES
Gulfstream Natural Gas System, L.L.C.
Wachovia
DIP
SE447377W
05/01/08
5/1/07
Otay Mesa
San Diego Gas & Electric Company
Wachovia
DIP
SE447379W
11/15/09
5/1/07
Otay Mesa
ING Capital LLC/Otay Mesa Energy Center
FHB
INS
SB20070031
04/30/08
4/30/07
CPN Insurance
Associate Electric & Gas Insurance Services Ltd
Wachovia
DIP
SE447404W
05/10/08
5/9/07
Insurance
Capitol Indemnity Corporation and/or Platte River Insurance Co., et al
Wachovia
DIP
SE447445W
05/31/08
5/22/07
CES
Southern California Edison
Wachovia
DIP
SE447458W
05/31/08
5/24/07
CCFC
South Texas Electric Cooperative
Wachovia
DIP
SE447470W
05/31/08
5/29/07
CES
South Carolina Electric & Gas Company
Wachovia
DIP
SE447476W
05/29/08
5/30/07
Pastoria
Wheeler Ridge-Maricopa Water Storage District


 
 

--------------------------------------------------------------------------------

 



Issuing Party
Credit Line
L/C Number
Expiry Date
Original Issue Date
CPN Project Name
Counterparty
Wachovia
DIP
SE447508W
06/08/08
6/11/07
CCFC
Seminole Electric Cooperative, inc
Wachovia
DIP
SE447609W
06/30/08
7/5/07
CES
Southern Company Services, Inc
Wachovia
DIP
SE447649W
07/20/08
7/20/07
Geysers Power Company, LLC
Southern California Edison
Wachovia
DIP
SE447650W
07/20/08
7/20/07
Morgan Energy Center/CES
BP Amoco Chemical Company
Wachovia
DIP
SE447672W
07/31/08
7/31/07
CES
Anadarko Energy Services Company
Wachovia
DIP
SE447677W
07/31/08
7/31/07
CES
Enbridge Marketing (US) LP
Wachovia
DIP
SE447736W
08/21/08
8/21/07
Russel City
Russell City Energy Center, LLC
Wachovia
DIP
SE447935W
10/29/08
10/29/07
Mobile Energy LLC
Southern Power Company
Wachovia
DIP
SE448087W
12/12/08
12/12/07
CES
State of California Department of Water Resources
Calyon
Proj
518836012
06/30/10
7/7/95
Bethpage Energy Center 3, LLC
Wilmington Trust Company
Calyon
Proj
519436009
06/30/10
7/13/05
Bethpage Energy Center 3, LLC
Long Island Power Authority
BMO
Proj
BMTO177289 OS
05/30/08
5/31/07
Greenfield Energy Center, LP
Ontario Power Authority



 

 
 

--------------------------------------------------------------------------------

 

Active Bond
Carrier
Principal
Obligee
Description
40055114
Platte River
Calpine Construction Management Company, Inc.
CA State License Board
Contractors License
24513
Kemper
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
City of Farmington
Oil & Gas Bond
40085367
Platte River
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
State of CA, State Lands Commission
Lease Bond
59086
Kemper
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
Selwyn Whitehead, et al
Performance Bond
40085370
Platte River
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
Selwyn Whitehead, et al
Performance Bond
40055095
Platte River
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
State of CA, State Lands Commission
Lease Bond
40085362
Platte River
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
Entergy Arkansas, Inc
Utility Payment Bond
59115
Kemper
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
State of CA, State Lands Commission
Bond Lease
40085361
Platte River
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
State of CA, State Lands Commission
Bond Lease
K05000075
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
State of Colorado Oil & Gas Comm
Performance Bond
K0500004A
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
State of Colorado Oil & Gas Comm
Performance Bond
400 JX 5668
St Paul
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
City of Rio Vista
Gas Well Permit Indemnity Bonds
24967
Kemper
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
City of Rio Vista
Gas Well Permit Indemnity Bonds
40055063
Platte River
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
County of Garfield, CO
Permit Bond
40085375
Platte River
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
State of Mississippi Oil & Gas Board
Blanket Financial
K04999836
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
US Dept of Interior - MMS
Operator’s Bond


 
 

--------------------------------------------------------------------------------

 



Active Bond
Carrier
Principal
Obligee
Description
K04999873
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
US Dept of Interior - MMS
Lessee Operator
K04999848
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
US Dept of Interior - MMS
Outer Cont. Shelf-Plug & Ab.
K04999885
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
US Dept of Interior - MMS
Lesee & Operator Bond
K04999915
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
US Dept of Interior - MMS
Right of Way Bond
K04999824
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
US Dept of Interior - MMS
Supp. Plugging & Abandonment Bond
K04999861
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
US Dept of Interior - MMS
Plugging Bond
K04999897
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
US Dept of Interior - MMS
Operator’s Bond
K05000658
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
State of CA Department of Oil and Gas
Blanket Oil & Gas Well Indemnity Bond
K04999903
Westchester
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
US Dept of Interior - MMS
Operator’s Bond
59096
Kemper
Calpine Natural Gas, L.P. as the agent and operator for Calpine Corporation
State of CA, State Lands Commission
Performance Bond
60029726
Platte River
Calpine Kennedy Operators Inc
JFK Airport
Airport Customs Security Area Bond
59101
Kemper
Calpine Pittsburg, Inc.
State of CA, State Lands Commission
Lease
40085356
Platte River
Calpine Pittsburg, Inc.
State of CA, State Lands Commission
Lease
59107
Kemper
Calpine Pittsburg, Inc.
State of CA, State Lands Commission
Lease
40085358
Platte River
Calpine Pittsburg, Inc.
State of CA, State Lands Commission
Lease
40055071
Platte River
Calpine Power Services
CA State License Board
Contractor Bond
40085379
Platte River
Calpine PowerAmerica-CA, LLC
CA Public Util Commis
ESP Bond
40085376
Platte River
Calpine Texas Pipeline, L.P.
State of Texas Railroad Commission
Blanket Performance Bond
40085371
Platte River
CPN Pipeline Company
County of Yolo
Franchise Bond
59085
Kemper
CPN Pipeline Company
County of Contra Costa
Franchise Bond
K04999964
Westchester
CPN Pipeline Company
County of Contra Costa
Franchise Bond


 
 

--------------------------------------------------------------------------------

 



Active Bond
Carrier
Principal
Obligee
Description
59090
Kemper
CPN Pipeline Company
County of Contra Costa
Franchise Bond
40085372
Platte River
CPN Pipeline Company
County of Contra Costa
Franchise Bond
40085366
Platte River
CPN Pipeline Company
State of CA, State Lands Commission
Lease Bond
400 JX 5636
St Paul
CPN Pipeline Company
County of Contra Costa
Franchise Bond
59100
Kemper
CPN Pipeline Company
County of Contra Costa
Franchise Bond
K0499999A
Westchester
CPN Pipeline Company
County of Contra Costa
Franchise Bond
59110
Kemper
CPN Pipeline Company
State of CA, State Lands Commission
Lease
40085359
Platte River
CPN Pipeline Company
State of CA, State Lands Commission
Lease
59105
Kemper
CPN Pipeline Company
State of CA, State Lands Commission
Lease
40085357
Platte River
CPN Pipeline Company
State of CA, State Lands Commission
Lease
JZ 3488
St Paul
CPN Pipeline Company
County of Contra Costa
Franchise Bond
59103
Kemper
CPN Pipeline Company
County of Contra Costa
Franchise Bond
K05000038
Westchester
CPN Pipeline Company
County of Contra Costa
Franchise Bond
41135998
Platte River
Trevor Thor
CA State License Board
Bond of Qualifying Individual
40055115
Platte River
Douglas L. Kieta
CA State License Board
Bond of Qualifying Individual
40085365
Platte River
Geysers Power Company LLC
County of Lake
Use Permit
40085364
Platte River
Geysers Power Company LLC
County of Lake
Permit Bond
40055074
Platte River
Geysers Power Company LLC
State of CA, State Lands Commission
Lease Bond
400 JX 5656
St Paul
Geysers Power Company LLC
US Dept of Interior - BLM
Lease
40085360
Platte River
Geysers Power Company LLC
County of Sonoma
Permit Bond
40085363
Platte River
Geysers Power Company LLC
County of Lake
Geothermal Lease Bond
40085368
Platte River
Geysers Power Company LLC
State of CA, State Lands Commission
Lease Bond
24972
Kemper
Metcalf Energy Center, LLC
City of San Jose
Performance Bond
40085373
Platte River
Pastoria Energy Facility, LLC
County of Kern
Franchise Bond
400 JX 5666
St Paul
Silverado Geothermal Resources, Inc
US Dept of Interior - BLM
Geothermal Resourses Lease Bond
24971
Kemper
Silverado Geothermal Resources, Inc
US Dept of Interior - BLM
Geothermal Resourses Lease Bond
K05000087
Westchester
Zion Energy LLC
State of Illinios
Highway Permit Bond



 

 
 

--------------------------------------------------------------------------------

 

Bank Facilities
Facility Limit (000,000)
Indenture Date
Agreement/ Issue Date
Maturity Date
Agent/Trustee
Calpine - U.S.
                     
CALPINE CORPORATION
         
  Debtor-in-Possession Financing:
         
First Priority Term Facility
4,000.0
N/A
03/29/07
03/29/09
Credit Suisse
Revolving Facility - Loans
1,000.0
N/A
03/29/07
03/29/09
Credit Suisse
- Letter of Credit
         
Total Debtor-in-Possession
5,000.0
       
  Term Loans:
         
Senior Term Loan B-Second Priority Secured
750.0
 
07/16/03
07/16/07
Goldman Sachs Credit Partners
  Senior, Convertible & Floating Rate Notes:  (will be paid off at emergence)
         
Senior Notes-Unsecured
250.0
03/29/99
03/29/99
04/15/06
HSBC Bank USA
Senior Notes-Unsecured
180.0
05/16/96
09/13/96
05/15/06
HSBC Bank USA
Convertible Senior Notes
1,200.0
08/10/00
12/26/01
12/26/06
HSBC Bank USA
Senior Notes-Unsecured
275.0
07/08/97
07/08/97
07/15/07
HSBC Bank USA
Floating Rate Senior Notes-Second Priority Secured
500.0
07/16/03
07/16/03
07/15/07
Wilmington Trust
Senior Notes-Unsecured
400.0
03/31/98
03/31/98
04/01/08
HSBC Bank USA
Senior Notes-Unsecured
350.0
03/29/99
03/29/99
04/15/09
HSBC Bank USA
Senior Notes-Second Priority Secured
1,150.0
07/16/03
07/16/03
07/15/10
Wilmington Trust
Senior Notes-Unsecured
750.0
08/10/00
08/10/00
08/15/10
HSBC Bank USA
Senior Notes-Unsecured
2,000.0
08/10/00
10/16/01
02/15/11
HSBC Bank USA
Senior Notes-Second Priority Secured
400.0
11/18/03
11/18/03
12/01/11
Wilmington Trust
Senior Notes-Second Priority Secured
900.0
07/16/03
07/16/03
07/15/13
Wilmington Trust
Convertible Senior Notes
736.0
08/10/00
09/30/04
09/30/14
HSBC Bank USA
Convertible Senior Notes
650.0
08/10/00
06/23/05
06/01/15
HSBC Bank USA
Convertible Senior Notes
900.0
11/14/03
11/14/03
11/15/23
HSBC Bank USA
Total Senior, Convertible & Floating Rate Notes
10,641.0
                   
TOTAL CALPINE CORPORATION
16,391.0
                   
CALPINE CONSTRUCTION FINANCE COMPANY, L.P.
         
  Term Loans:
         
First Priority Senior Secured Institutional Term Loans
385.0
N/A
08/14/03
08/26/09
Goldman Sachs
Working Capital Facility
250.0
N/A
08/14/03
10/26/15
Calpine CCFC GP, Inc.
Tns
635.0
       


 
 

--------------------------------------------------------------------------------

 



Bank Facilities
Facility Limit (000,000)
Indenture Date
Agreement/ Issue Date
Maturity Date
Agent/Trustee
  Floating Rate Notes:
         
Second Priority Senior Secured Floating Rate Notes
365.0
08/14/03
08/14/03
08/26/11
Wilmington Trust
Second Priority Senior Secured Floating Rate Notes
50.0
08/14/03
09/25/03
08/26/11
Wilmington Trust
Total Floating Rate Notes
415.0
       
TOTAL CALPINE CONSTRUCTION FINANCE COMPANY, L.P.
 
1,050.0
                     
CCFC PREFERRED HOLDINGS, L.L.C.
           
Redeemable Preferred Shares
300.0
 
10/14/05
10/14/11
[Morgan Stanley]
               
TOTAL CCFC PREFERRED HOLDINGS, L.L.C.
300.0
         
PROJECT FINANCE DEBT
           
Bethpage Energy Center 3, L.L.C. (Term Loan First Lien)
108.5
 
06/30/05
07/15/25
Wilmington Trust Company
 
Bethpage Energy Center 3, L.L.C. (Term Loan Second Lien)
14.6
 
06/30/05
07/15/20
Wilmington Trust Company
 
Blue Spruce Energy Center, L.L.C. (Term Loan A)
100.0
 
11/01/03
11/01/18
Beal Bank, SSB
 
Broad River Energy, L.L.C. (Sale/Leaseback) (South Point/RockGen)
300.0
 
10/18/01
10/18/31
U.S. Bank, N.A.
 
Calpine Steamboat Holdings, L.L.C. (Freeport)
252.0
 
02/25/05
12/31/11
Calyon New York Branch
 
Calpine Steamboat Holdings, L.L.C. (Mankato)
215.0
 
02/25/05
12/31/11
Calyon New York Branch
 
Gilroy Energy Center, L.L.C. - Peakers (Note Payable)
301.7
09/30/03
09/30/03
08/15/11
Wilmington Trust
 
Metcalf Energy Center, L.L.C.
100.0
 
06/20/05
06/30/10
Credit Suisse First Boston
 
Pasadena Cogeneration, L.P. (Sale/Leaseback)
400.0
 
06/23/00
06/23/48
U.S. Bank, N.A./Wilmington Trust Co.
 
Riverside Energy Center, L.L.C.
368.5
 
06/24/04
06/24/11
Credit Suisse First Boston
 
Rocky Mountain Energy Center, L.L.C.
264.9
 
06/24/04
06/24/11
Credit Suisse First Boston
               
TOTAL PROJECT FINANCE DEBT
2,425.2
                       


 
 

--------------------------------------------------------------------------------

 



Bank Facilities
Facility Limit (000,000)
Indenture Date
Agreement/ Issue Date
Maturity Date
Agent/Trustee
NOTES PAYABLE
         
Power Contract Financing, L.L.C.
462.3
06/13/03
06/13/03
02/01/10
Wilmington Trust
Los Medanos Energy Center, L.L.C. and Delta Energy Center, L.L.C.
         
(Raw Water Connection Fee)
3.5
 
04/12/00
04/01/15
Contra Costa Water District
Calpine Gilroy Cogen, L.P.
226.0
 
10/30/03
09/30/14
Pacific Gas & Electric Company
Hermiston Power Partnership
1.0
 
05/08/03
05/01/13
Port of Umatilla
Power Contract Financing, III L.L.C.
85.0
06/02/04
06/02/04
02/05/10
Wilmington Trust
           
TOTAL NOTES PAYABLE
777.8
                   
CAPITALIZED LEASES
         
Calpine Hidalgo Energy Center, L.P.
         
Senior Notes (JPMorgan Chase)
101.8
05/01/99
05/01/99
11/01/28
Ind. Dev. Corp.-The City of Edinburg, TX
Calpine King City Cogen, LLC
109.3
 
03/31/04
12/31/28
GE VFS Financing Holdings, Inc.
Nissequoque Cogen Partners (Stony Brook)
74.2
 
11/01/98
01/01/23
Suffolk County IDA
O.L.S. Energy-Agnews, Inc.
30.0
 
12/01/90
02/28/13
Credit Suisse First Boston
[Corporate due 2008]
1.0
   
[2008]
             
TOTAL CAPITALIZED LEASES
316.3
                   
REDEEMABLE PREFERRED SHARES
         
GEC Holdings, L.L.C.
74.0
 
09/30/03
09/15/11
Wilmington Trust
Auburndale Holdings, L.L.C.
88.0
 
08/27/03
01/01/14
Pomifer Power Funding L.L.C.
Metcalf Energy Center, L.L.C.
155.0
 
06/20/05
12/20/10
Credit Suisse First Boston
           
TOTAL REDEEMABLE PREFERRED SHARES
317.0
                   
CAPITALIZED OPERATING LEASES
         
Calpine Greenleaf, Inc.
60.0
 
04/25/07
06/30/14
UNBC Leasing, Inc. (Union Bank of CA)
KIAC Partners
180.0
 
04/25/93
11/30/15
The Port Authority of NY & NJ
South Point Energy Center, L.L.C.
144.0
 
10/18/01
10/18/37
U.S. Bank, N.A.
Calpine Monterey Cogeneration, Inc. (Watsonville)
10.0
 
06/22/95
12/28/09
USL Capital Corp.
           
TOTAL CAPITALIZED OPERATING LEASES
394.0
                   
CONSTRUCTION FINANCING
         
Otay Mesa Energy Center, L.L.C.
377.0
 
05/01/07
(9) 4/30/19
Ing Capital LLC
Russell City Energy Center, L.L.C. - A
450.0
   
(10)
 
Russell City Energy Center, L.L.C. - B
50.0
   
(10)
 
Greenfield Energy Center, L.P.
479.0
 
02/01/07
(8) 2027
Bank of Montreal
TOTAL CONSTRUCTION FINANCING
 
1,356.0
       


 
 

--------------------------------------------------------------------------------

 



Bank Facilities
Facility Limit (000,000)
Indenture Date
Agreement/ Issue Date
Maturity Date
Agent/Trustee
TOTAL CORPORATE LEVEL DEBT - U.S.
17,741.0
                   
TOTAL PROJECT LEVEL DEBT - U.S.
5,586.2
                   
TOTAL CALPINE CORPORATION DEBT - U.S.
23,327.2
                               
Calpine - Canada
                     
CALPINE CANADA ENERGY FINANCE II ULC (will be paid off at emergence)
         
Senior Notes-Unsecured (EUR)
175.0
10/18/01
10/18/01
10/15/08
Deutsche Bank
Senior Notes-Unsecured (GBP)
200.0
10/18/01
10/18/01
10/15/11
Deutsche Bank
           
TOTAL CALPINE CANADA ENERGY FINANCE II ULC
375.0
                   
NOTES PAYABLE
         
Calpine Canada Power Ltd. (will be paid off at emergence)
21.0
 
04/14/04
[2010]
Calpine Commercial Trust
Calpine Canada Whitby Holdings Company - Letter Agreement
35.8
 
08/29/02
08/29/17
Calpine Power, L.P.
           
TOTAL NOTES PAYABLE
56.8
                   
TOTAL CORPORATE LEVEL DEBT - CAD
375.0
                   
TOTAL PROJECT LEVEL DEBT - CAD
56.8
                   
TOTAL CALPINE CORPORATION DEBT - CAD
431.8
       


 
 

--------------------------------------------------------------------------------

 



Bank Facilities
Facility Limit (000,000)
Indenture Date
Agreement/ Issue Date
Maturity Date
Agent/Trustee
ISDA MASTER AGREEMENTS - U.S.
         
Calpine Corporation (Fixed)
1,600.0
 
09/28/07
12/31/09
Credit Suisse International (Float)
Calpine Corporation (Fixed)
1,800.0
 
06/30/07
06/30/10
Credit Suisse International (Float)
Calpine Corporation (Fixed)
900.0
 
09/28/07
09/30/12
Deutsche Bank AG (Float)
Calpine Corporation (Fixed)
300.0
 
2/26/08 (12)
12/31/08
Morgan Stanley Capital Services (Float)
Calpine Corporation (Fixed)
900.0
 
09/28/07
09/30/12
Morgan Stanley Capital Services (Float)
Auburndale Power Partners, Limited Partnership (Fixed)
126.0
 
11/03/95
12/31/12
The Sanwa Bank, Limited (Float)
Calpine Steamboat Holdings, L.L.C. (Freeport - Fixed)
25.2
 
04/05/05
12/31/11
COBANK, ACB (Float)
Calpine Steamboat Holdings, L.L.C. (Freeport - Fixed)
25.2
 
04/05/05
12/31/11
Calyon New York Branch (Float)
Calpine Steamboat Holdings, L.L.C. (Freeport - Fixed)
25.2
 
04/05/05
12/31/11
HSH Nordbank, New York Branch (Float)
Calpine Steamboat Holdings, L.L.C. (Freeport - Fixed)
50.3
 
04/05/05
12/31/11
Bayerische Hypo-und Vereinsbank AG (Float)
Calpine Steamboat Holdings, L.L.C. (Mankato - Fixed)
21.5
 
04/05/05
12/31/11
COBANK, ACB (Float)
Calpine Steamboat Holdings, L.L.C. (Mankato - Fixed)
21.5
 
04/05/05
12/31/11
Calyon New York Branch (Float)
Calpine Steamboat Holdings, L.L.C. (Mankato - Fixed)
21.5
 
04/05/05
12/31/11
HSH Nordbank, New York Branch (Float)
Calpine Steamboat Holdings, L.L.C. (Mankato - Fixed)
43.0
 
04/05/05
12/31/11
Bayerische Hypo-und Vereinsbank AG (Float)
Deer Park Energy Center Limited Partnership
   
03/30/05
 
Merrill Lynch Commodities (Fixed)
Greenfield Energy Centre L.P. (Fixed - CAD)
185.8
 
06/07/07
04/30/08
Bank of Montreal (Float - CAD)
Greenfield Energy Centre L.P. (Fixed - CAD)
185.8
 
06/07/07
04/30/08
The Bank of Tokyo-Mitsubishi UFJ Ltd. (Float - CAD)
Greenfield Energy Centre L.P. (Fixed - CAD)
38.0
 
4/30/08 (14)
04/30/26
Bank of Montreal (Float - CAD)
Greenfield Energy Centre L.P. (Fixed - CAD)
38.0
 
4/30/08 (14)
04/30/26
The Bank of Tokyo-Mitsubishi UFJ Ltd. (Float - CAD)
Greenfield Energy Centre L.P. (Fixed - CAD)
224.7
 
4/30/08 (13)
04/30/26
Bank of Montreal (Float - CAD)
Greenfield Energy Centre L.P. (Fixed - CAD)
224.7
 
4/30/08 (13)
04/30/26
The Bank of Tokyo-Mitsubishi UFJ Ltd. (Float - CAD)
Metcalf Energy Center, L.L.C. (Fixed)
50.0
 
08/03/05
08/31/09
Credit Suisse First Boston International (Float)
Otay Mesa Energy Center, L.L.C. (Fixed)
187.3
 
07/31/07
04/30/19
Bayerische Lanesbank NY Branch (Float)
Otay Mesa Energy Center, L.L.C. (Fixed)
187.3
 
07/31/07
04/30/19
Ing Capital Markets LLC (Float)
Riverside Energy Center, L.L.C. (Fixed)
291.9
 
06/24/04
07/31/09
Credit Suisse First Boston International (Float)
Riverside Energy Center, L.L.C. (Fixed)
58.2
 
06/24/04
07/31/09
COBANK, ACB (Float)
Rocky Mountain Energy Center, L.L.C. (Fixed)
209.8
 
06/24/04
07/31/09
Credit Suisse First Boston International (Float)
Rocky Mountain Energy Center, L.L.C. (Fixed)
41.8
 
06/24/04
07/31/09
COBANK, ACB (Float)
           
TOTAL ISDA MASTER AGREEMENTS - U.S.
7,782.5
                   


 
 

--------------------------------------------------------------------------------

 



Bank Facilities
Facility Limit (000,000)
Indenture Date
Agreement/ Issue Date
Maturity Date
Agent/Trustee
ISDA MASTER AGREEMENTS - CAD
         
Calpine Canada Energy Finance ULC (Fixed - U.S.)
1,500.0
 
04/25/01
05/01/08
Quintana Canada Holdings, L.L.C. (Fixed - CAD)
Calpine Canada Energy Finance ULC (Fixed - U.S.)
530.0
 
10/16/01
05/01/08
Quintana Canada Holdings, L.L.C. (Fixed - CAD)
Calpine Canada Energy Finance ULC (Fixed - U.S.)
127.1
 
10/18/01
10/15/07
Quintana Canada Holdings, L.L.C. (Fixed - CAD)
           
TOTAL ISDA MASTER AGREEMENTS - CAD
2,157.1
       



 

 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 6.1(p)

 
Guarantee Obligations
 
[INFORMATION CONTAINED ON THIS DISCLOSURE SCHEDULE IS PRIVATE LENDER INFORMATION
AND NOT TO BE MADE AVAILABLE TO PUBLIC SIDE LENDERS.]
 
1.           In lieu of the letters of credit listed on Schedule 6.6(j) and
incorporated herein by reference, Loan Parties may issue guarantees for each
Project listed thereon for the purposes described thereon and not to exceed the
amounts listed thereon.
 
2.           Guarantee Obligations in connection with the letters of credit as
set forth on Schedules 1.1B and 6.1(c).
 
3.           Guarantee Obligations approved by Bankruptcy Court order and the
Plan of Reorganization.
 
4.           Guarantee Obligations related to the financings outstanding on the
Closing Date for Blue Spruce Energy Center, LLC and related to the Blue Spruce
Refinancing Facility.
 
5.           Guarantee Obligations related to the financings outstanding on the
Closing Date for Metcalf Energy Center, LLC and related to the Metcalf
Refinancing Facility.
 
6.           Guarantee Obligations related to the financings outstanding on the
Closing Date in connection with the CDH L/C Facility.
 
7.           Guarantee Obligations as set forth in the following table.
 

 
 

--------------------------------------------------------------------------------

 



 
Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Rocky Mountain Energy Center, LLC (ND)
The financial institutions party to the Credit Agreement, dated as of February
20, 2004, between and among the parties named therein
Compensation for construction shortfall, maintenance of credit support and
certain minimum performance standards relating to the development, construction
and operation of an approximately 622MW combined cycle electric generating
facility in the County of Weld, Colorado
   
Calpine Corporation
Debtor
Calpine PowerAmerica – CA, LLC
Safeway, Inc.
All amounts payable under the California Retail Energy Sales Agreement, dated as
of March 4, 2004, between and among the parties named therein
$10,000,000
 
Calpine Corporation
Debtor
Creed Energy Center, LLC (ND)
Solano Country Farmlands and Open Space Foundation (d/b/a Solano Land Trust)
All amounts payable under the Agreement to Fund and Manage Mitigation Lands,
dated as of April 25, 2003, between and among the parties named therein
$1,500,000
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine Greenfield Limited Partnership (ND)
Greenfield Energy Centre LP
All obligations and amounts payable under the engineering, procurement and
construction agreement (“Agreement”), dated as of October 12, 2005, between and
among the parties named therein.
   
Calpine Corporation
Debtor
Mankato Energy Center, LLC (ND)
Southern Minnesota Construction, Inc.
All amounts payable under the Option Agreement, dated as of February 5, 2004,
between and among the parties named therein
$2,287,901
 
Calpine Corporation
Debtor
Calpine PowerAmerica – CT, LLC
The New Hampshire Public Utilities Commission
All amounts payable to the Commission for registration as a Competitive Electric
Power Supplier
$100,000
 
Calpine Corporation
Debtor
Mankato Energy Center, LLC (ND)
Twin Valley Council Properties, Inc.
All amounts payable under the Surface Lease, dated as of July 2, 2004, between
and among the parties named therein
   
Calpine Corporation
Debtor
Acadia Power Partners, LLC (ND)
Zachry Construction Company
All amounts payable under the Construction Contract, dated as of July 19, 2000,
between and among the parties named therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Acadia Power Partners, LLC (ND)
Zachry Construction Company
All amounts payable under the Limited Notice to Proceed, dated as of July 17,
2000, between and among the parties named therein
   
Calpine Corporation
Debtor
Feather River Energy Center, LLC (ND)
The City of Yuba City
All amounts payable under certain sections of the Ground Lease and Easement
Agreement entered in 2002, regarding decommissioning, insurance, environmental
remediation, between and among the parties named therein
$2,500,000
 
Calpine Corporation
Debtor
Decatur Energy Center, LLC
BAMAGAS Company
Supports the Natural Gas Pipeline Construction Agreement
   
Calpine Corporation
Debtor
CES
BAMAGAS Company
Supports the Natural Gas Pipeline Construction Agreement and Natural Gas
Pipeline Transportation Agreement
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Decatur Energy Center, LLC, Calpine Central, and CES
Solutia Inc.
Certain obligations of Decatur Energy Center, LLC under the Principal Agreement
and the addenda thereto, dated December 21, 1999, certain obligations of Calpine
Central under the O&M Agreement of the same date, and certain obligations of CES
under the Power Marketing Agreement of the same date.
   
Calpine Corporation
Debtor
Riverside Energy Center, LLC (ND)
Riverside Contractors, LLC
All amounts payable under the Construction Contract, dated as of July 22, 2002,
between and among the parties named therein
 
Terminating on the earlier of May 31, 2004 or when all obligations have been
paid
Calpine Corporation
Debtor
Rocky Mountain Energy Center, LLC (ND)
TIC-The Industrial Company
All amounts payable under the Construction Contract
   
Calpine Corporation
Debtor
Anacapa Land Company, LLC
Marrun Enterprises, Inc.
All amounts payable under Lease Termination Agreement, dated as of January 6,
2001, between and among the parties named therein
$1,240,000
Terminating April 30, 2002


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Columbia Energy Center, LLC (ND)
TIC-The Industrial Company
All amounts payable under Columbia Construction Contract, dated as of July 13,
2001, between and among the parties named therein
$140,259,922
Terminating on the earlier of June 27, 2003 or when the obligations have been
paid
 
Letter Agreement dated June 26, 2002: extends termination until satisfaction of
obligations (Letter agreement not executed by TIC)
Calpine Corporation
Debtor
Washington Parish Energy Center, LLC (ND)
TIC-The Industrial Company
All amounts payable under Washington Parish Construction Services Contract,
dated as of December 20, 2000, between and among the parties named therein
$116,750,000
Terminating on the earlier of March 3, 2003 or when the obligations have been
paid
 
Letter Agreement dated June 10, 2002: extends termination until satisfaction of
obligations (Letter agreement not executed by TIC)
Calpine Corporation
Debtor
Goldendale Energy, Inc. (ND)
TIC-The Industrial Company
All amounts payable under Construction Contract, dated as of November 30, 2001,
2004, between and among the parties named therein
$25,000,000
Terminating on the earlier of May 1, 2003 or when the obligations have been paid
 
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Highland Energy Company (ND)
Peoples Energy Production Company
All amounts payable under Crude Oil Sales Purchase Agreement and Natural Gas
Sales and Purchase Agreement
$8,000,000
Terminating on the earlier of December 31, 2002 or upon written notice by
Guarantor to Beneficiary
 
 
Calpine Corporation
Debtor
Lambie Energy Center, LLC (ND)
Pacific Gas & Electric Company
All amounts payable under Letter Agreement Regarding Facilities to Be Deeded to
PG&E in Satisfaction of Milestone 3 of Appendix B of the Generator Special
Facilities Agreement, dated as of November 6, 2002, between and among the
parties named therein
$4,014,134
 
Calpine Corporation
Debtor
Lambie Energy Center, LLC (ND)
Marelich Mechanical Co. (d/b/a University Marelich Mechanical)
All amounts payable under Construction Contract, dated as of May 24, 2002,
between and among the parties named therein
$9,245,804
Terminating on the earlier of May 31, 2003 unless the Contractor has given
notice of nonpayment to Calpine or when the obligations have been paid
Calpine Corporation
Debtor
Creed Energy Center, LLC (ND)
Marelich Mechanical Co. (d/b/a University Marelich Mechanical)
All amounts payable under Construction Contract, dated as of May 24, 2002,
between and among the parties named therein
$8,702,673
Terminating on the earlier of May 31, 2003 unless the Contractor has given
notice of nonpayment to Calpine or when the obligations have been paid


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
CPN Bethpage 3rd Turbine, Inc.
Long Island Lighting Company (d/b/a LIPA)
All amounts payable under Contract for the Sale and Purchase of Capacity, Energy
and Ancillary Services
 $2,200,000
 
Calpine Corporation
Debtor
Calpine Energy Services Partnership (ND)
Canadian Imperial Bank of Commerce
All amounts payable under ISDA Master Agreement, dated as of August 12, 1996,
between and among the parties named therein
$10,000,000
Terminating on the earlier of June 30, 2003 or when the obligations have been
paid
 
 
Enron Corp.
 
Citrus Marketing, Inc.
Auburndale Power Partners, Limited Partnership
All amounts payable under Gas Sales Agreement, dated as of January 8, 1994,
between and among the parties named therein
Not to exceed 50% of the obligations
 
Calpine Corporation
Debtor
Calpine Power Services Company (ND), Calpine Fuels Corporation, CPN Gas
Marketing (ND), CPN Central Fuels, L.P. (ND), and CPN East Fuels, LLC (ND)
Aquila Energy Marketing Corporation and Aquila Risk Management Corporation
All amounts payable under agreements involving the purchase, transmission, sale,
transportation, exchange, or similar transactions with respect to electricity,
natural gas, or other energy commodities, other energy related services, as well
as swap, option, and other financially-settled derivative transactions
$15,000,000
Terminating June 1, 2001


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
CPN Bethpage 3rd Turbine, Inc.
Slattery-Skanska, Inc.
All amounts payable under Contract No. BTHPK-0000000003, dated as of February
19, 2002, between and among the parties named therein, providing for the
procurement and construction relating to the CPN Bethpage 3rd Turbine Project
$21,260,000
 
Calpine Corporation
Debtor
Calpine Energy Services, L.P.
Sempra Energy Trading Corp.
All amounts payable under agreements involving the purchase, transmission, sale,
transportation, exchange, or similar related derivative transactions with
respect to electricity, natural gas, or other energy commodities, other energy
related services
$10,000,000
Terminating December 31, 2005, provided that such termination shall not affect
the obligations hereunder of the Guarantor in respect of agreements or
transactions thereunder entered into before such effectiveness as to which the
Guarantee shall in all respects remain in full force and effect
Calpine Corporation
Debtor
Calpine Energy Services, L.P.
Pacific Gas & Electric Company
All amounts payable under Master Power Purchase and Sale Agreement, dated as of
October 11, 2000, between and among the parties named therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine Global Services Company, Inc.
Compania de Operacion y Mantenimiento Valladolid, S. de R.L. de C.V.
All amounts payable under and all obligations required under Operations and
Maintenance Subcontract, dated as of May 4, 2004, between and among the parties
named therein
   
Calpine Corporation
Debtor
Calpine Global Services Company, Inc.
Compania de Operacion y Mantenimiento Valladolid, S. de R.L. de C.V.
All amounts payable under and all obligations required under Operations and
Maintenance Subcontract, dated as of December 21, 2004, between and among the
parties named therein
   
Calpine Corporation
Debtor
Calpine Power Services, Inc. (ND)
Ingenieria y Construccion de Valladolid S.A. de C.V.
All amounts payable under and all obligations required under Turbine
Subcontract, dated as of April 30, 2004, between and among the parties named
therein
   
Calpine Corporation
Debtor
Calpine Schuylkill, Inc.
Grays Ferry Holdings Inc.
All amounts payable under Article 6 of the Purchase and Sales Agreement, dated
as of July 1, 2005, between and among the parties named therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Cleco Corporation
 
Acadia Power Partners, LLC (ND)
Aquila Energy Marketing Corporation
All amounts payable under the Power Purchase Agreement entered in 2000, between
and among the parties named therein
$12,500,000
 
Calpine Corporation
Debtor
CPN Pipeline Company
California State Lands Commission
All amounts payable under General Lease – Right of Way Use
$10,000,000
 
Calpine Corporation
Debtor
CPN Gas Marketing Company (ND)
Lodi Gas Storage, L.L.C.
All amounts payable or performance required under Firm Gas Storage Contract,
dated as of November 17, 2000, between and among the parties named therein
   
Calpine Corporation
Debtor
Certain Calpine affiliates
Nooter/Eriksen, Inc.
All amounts payable under that certain Letter Agreement, dated as of January 8,
2003, between and among the parties named therein
$30,000,000
 
Calpine Corporation
Debtor
CPN Central Fuels, L.P. (ND)
PG&E Texas Industrial Energy, L.P.
All amounts payable under one or more agreements involving the purchase,
transmission, sale, transportation, exchange, or similar transactions with
respect to natural gas
$2,000,000
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine Power Services Company (ND) and Calpine Energy Services, L.P.
Pacific Gas and Electric Company
All amounts payable under one or more agreements involving the purchase,
transmission, sale, transportation, distribution, lending, parking, storage,
exchange or similar transactions with respect to electricity, natural gas, or
other energy commodities, other energy related services and financial
derivatives thereof
$100,000,000
Terminating at the earlier of the termination of all Agreements or 45 days after
receipt of written notice of revocation of this Guarantee from Guarantor—which
shall not eliminate any liability or obligation of Guarantor relating to or
arising out of any obligations or transaction occurring prior to the effective
date of the termination
Calpine Corporation
Debtor
Calpine Power Services Company (ND)
Aquila Power Corporation
All amounts payable under one or more Power Sales Agreements
   
Calpine Corporation
Debtor
Calpine Brazos Valley Energy Center GP, LLC (ND) and Calpine Brazos Valley
Energy Center LP, LLC (ND)
Brazos Valley Special Purpose GP Limited Partnership and Brazos Valley Special
Purpose LP Limited Partnership
All amounts payable under Section 2.04(b)(iii)(A) of the Purchase Agreement,
dated February 18, 2004, by and among parties named therein
$2,500,000
Terminating on the earlier of 18 months of the day hereof or when the
obligations have been paid in full
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine Energy Services, L.P.
Calpine Energy Management, L.P.
All obligations and liabilities under (1) the Gas Supply and Power Purchase
Agreement, dated as of August 4, 2004, by and among parties named therein, (2)
the Master Administration and Contract Cervices Agreement, dated as of August 4,
2004, by and among parties named therein, (3) the Consent and Subordination
Agreement, dated as of August 4, 2004, by and among parties named therein ,and
(4) the Letter of Credit, dated as of August 4, 2004, by and among parties named
therein
   
Calpine Corporation
Debtor
Calpine Canada Power Ltd. (ND)
Calpine Power, L.P.
Excess construction costs obligations under Section 4.5 and the Buydown
Obligation of Calpine Canada Power Ltd. under Section 4.4 of the Calgary Energy
Contribution Agreement
 
Termination upon the earlier of (a) the Calgary Energy Facility achieving the
Guaranteed Tolling Capacity and Guaranteed Heat Rates or (b) the performance of
the Buydown Obligation by Calpine Canada Power Ltd.


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation and Quintana Canada Holdings, LLC
Debtors
Calpine UK Holdings Ltd. (ND)
 
Obligations of Calpine UK Holdings Ltd. arising from the sale of Saltend and UK
Ops
   
Calpine Corporation
Debtor
Calpine Energy Services, L.P.
Cargill Investor Services, Inc.
All amounts payable and performances required under an agreement to engage in
domestic and foreign transactions in future contracts, physical commodities,
financial forward commodity contracts, exchanges for physical commodities and
options on domestic futures contracts, financial forward commodity contracts and
physical commodities
   
Calpine Corporation
Debtor
Calpine PowerAmerica, LP
Chevron Philips Chemical Company LP
All amounts payable under Power Purchase Agreement, dated as of January 11,
2002, by and among parties named therein
$2,500,000
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine Power Services, Inc (ND)
.City of Corona
All performance required under an agreement for the operation and maintenance of
a proposed, approximately 30 MW combined-cycle power plant and related
facilities, to be located in Corona, California
$1,300,000
 
Calpine Corporation
Debtor
Calpine Energy Services Canada Partnership (ND)
Coral Energy Holding and Coral Canada US Inc.
All amounts payable under various agreements or confirmations providing for (i)
the purchase and sale of natural gas, (ii) the purchase, transmission, sale,
exchange, or similar transaction with respect to electricity, emissions, or
other power related services, and (iii) swaps, options and other financially
settles derivative transactions as amended, supplemented, renewed or extended
$5,000,000
Terminating on the earlier of December 31, 2002 or when all obligations have
been paid
 
 
Calpine Corporation
Debtor
Calpine Energy Services Canada Partnership (ND)
Entergy-Koch Trading Canada, ULC
Obligations of Calpine Energy Services Canada Partnership under the Base
Contract for Sale and Purchase of Natural Gas
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine Energy Services Canada Ltd. (ND)
Duke Energy Marketing Limited Partnership
Obligations of Calpine Energy Services Ltd. under the Collateral Agreement.
   
Calpine Corporation
Debtor
Calpine Energy Services Canada Ltd. (ND)
 
Certain obligations relative to a tolling agreements and gas deals.
   
Calpine Corporation
Debtor
Calpine Pittsburg, Inc. (ND), Calpine Construction Finance Company, L.P. (ND),
Calpine Pittsburg, LLC, Delta Energy Center, LLC (ND), and Los Medanos Energy
Center LLC (ND)
The Dow Chemical Company and the Great Western Pipeline Company, Inc.
All performance required under a Binding Letter or Intent, the Power Plant Asset
Purchase Agreement, the Power Plant Lease, the Pipeline Asset Agreement, the
Energy Sales Agreement, the Option Agreement, the Merchant Plant Lease, the
Parent Guarantee Agreement, the Merchant Plant Parent Guarantee Agreement, and
the Ancillary Services,  each dated as of July 21, 1998, by and among parties
named therein and the October 31, 2000 Affirmation, dated as of October 31,
2000, by and among parties named therein
$20,000,000
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine PowerAmerica, L.P.
E.I. DuPont De Nemours
All amounts payable under Power Purchase Agreement, dated as of December 18,
2001, by and among parties named therein
 $10,000,000
 
Calpine Corporation
Debtor
Calpine PowerAmerica, L.P.
E.I. DuPont De Nemours
All amounts payable under the Power Purchase Agreement, dated on or about
December 7, 2001, by and among parties named therein
$20,000,000
 
Calpine Corporation
Debtor
Calpine California Equipment Finance Company, LLC
GE Packaged Power, Inc.
All amounts payable under the Purchase Contract, dated as of April 29, 2002, by
and among parties named therein
   
Calpine Corporation
Debtor
Calpine Newark, LLC (ND) and Calpine Parlin, LLC (ND)
General Electric Capital Corporation
All amounts payable under the Credit Agreement entered in July  2004, by and
among parties named therein
   
Calpine Corporation
Debtor
Riverside Energy Center, LLC (ND)
General Electric Company
All amounts payable under the Purchase Agreement, dated as of November 14, 2001,
by and among parties named therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Compania de Generacion Valladolid, S. De R.L. De C.V. (ND)
General Electric Company and General Electric International Operations Company,
Inc.
All amounts payable under Article 10 of the Amended and Restated Two Unit
Purchase Contract, dated as of December 2, 2003, by and among parties named
therein
   
Calpine Corporation
Debtor
Calpine Energy Services, L.P.
Pacific Gas and Electric Company
All amounts payable under master Power Purchase and Sale Agreement, dated as of
October 11, 2000, by and among parties named therein
$245,134,670
 
Calpine Corporation
Debtor
Rocky Mountain Energy Center, LLC (ND)
Public Service Company of Colorado
All amounts payable under the Power Purchase Agreement, dated as of March 9,
2001, by and among parties named therein
$60,100,000
 
Calpine Corporation
Debtor
Geysers Power Company, LLC (ND)
WHR, Inc.
All amounts payable under and performances required under Geothermal Lease and
Agreement, by and among parties named therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine Power Services Company (ND)
Central and South West Services, Inc.
All amounts payable under one or more agreements involving the purchase,
transmission, sale, transportation, exchange, or similar transactions with
respect to electricity or other energy commodities, or other energy related
services
$2,500,000
Terminating September 19, 2000
Calpine Corporation
Debtor
Calpine Energy Services, L.P. and Calpine Fuels Texas Corporation (ND)
Houston Pipeline Company LP
All amounts payable arising from HPL’s purchase, sale or exchange of energy,
natural gas or other related services, energy relate commodities, commodities
swap agreements or option contracts with respect to any energy related
commodities
$28,000,000
 
Calpine Corporation
Debtor
Fremont Energy Center, LLC (ND)
Kvaerner Songer, Inc.
All amounts payable under the Construction Contract, dated as of August 6, 2001,
by and among parties named therein, for the construction of a power plant
relating to the Fremont Energy Center
$142,900
Terminating on the earlier of June 1, 2004 or when all obligations have been
paid
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Pastoria Energy Facilities, LLC
Kvaerner E&C, Inc.
All amounts payable under the Construction Contract, dated as of April 25, 2001,
by and among parties named therein, for the construction of a gas fired power
plant relating to the Pastoria Energy Center
$195,000,000
Terminating on the earlier of June 30, 2004 or when all obligations have been
paid
 
Calpine Corporation
Debtor
Los Esteros Critical Energy Facility, LLC
Marelich Mechanical Co. d/b/a University Marelich Mechanical
All amounts payable under the Construction Contract, dated as of December 18,
2001, by and among parties named therein, for the construction relating to the
Los Esteros Critical Energy Facility
 
Terminating on the later of June 30, 2004 or when all obligations have been paid
 
TERMINATION AGREEMENT
Calpine Corporation
Debtor
Goose Haven Energy Center, LLC (ND)
Marelich Mechanical Co., Inc. d/b/a University Marelich Mechanical
All amounts payable under Construction Contract, dated as of May 24, 2002, by
and among parties named therein, to provide of the construction of a gas fired
power plant
 
TERMINATION AGREEMENT


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Lambie Energy Center, LLC (ND)
Marelich Mechanical Co., Inc. d/b/a University Marelich Mechanical
All amounts payable under Construction Contract, dated as of May 24, 2002, by
and among parties named therein, to provide of the construction of a gas fired
power plant
 
TERMINATION AGREEMENT
Calpine Corporation
Debtor
Calpine Power Services Company (ND)
PG&E Energy Trading-Power, L.P.
All amounts payable and performances required under all indebtedness,
liabilities, or undertakings incurred by Calpine Power Services Company
$5,000,000
Terminating on the later of January 27, 2001 or when all obligations have been
paid
Calpine Corporation
Debtor
Calpine Power Services Company (ND)
PG&E Energy Trading-Power, L.P.
All amounts payable and performances required under all indebtedness,
liabilities, or undertakings incurred by Calpine Power Services Company
$10,000,000
Terminating on the later of May 20, 2001 or when all obligations have been paid
Calpine Corporation
Debtor
Rumford Power Associates Limited Partnership (ND)
Portland Natural Gas Transmission System
All amounts payable under the Firm Transportation Contract providing for the
transportation of natural gas
$2,600,000
Terminating December 31, 2002
 
 
Calpine Corporation
Debtor
Calpine Producer Services, L.P.
Questar Pipeline Company
All amounts payable under the Operational Balancing Agreement and Interruptible
Transportation Agreement
 $500,000
Terminating on the later of May 31, 2003 or when all obligations have been paid
 
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Rocky Mountain Energy Center, LLC (ND)
U.S. Filter Wastewater Group, Inc.
All amounts payable under the Construction Contract, dated as of October 14,
2002, by and among parties named therein, providing for the construction
relating to the ZLD Water/Waste Treatment Systems, Rocky Mountain Energy Center
 
Terminating on the later of January 1, 2004 or when all obligations have been
paid
 
Calpine Corporation
Debtor
Calpine Greenfield Limited Partnership (ND)
Burns and Roe Enterprises, Inc.
All amounts payable under a contract for professional services, dated as of June
27, 2005, by and among parties named therein, relating to the Greenfield Energy
Centre Project
$7,000,000
Terminating on the later of April 8, 2008 or when all obligations have been paid
Calpine Corporation
Debtor
Freeport Energy Center, LP (ND)
The Dow Chemical Company
All amounts payable under  the Project Documents
   
Calpine Corporation
Debtor
Calpine Greenfield Limited Partnership (ND)
CM Greenfield Power Corp.
All amounts payable under and performances required under an engineering,
procurement and construction agreement, dated as of October 12, 2005, by and
among parties named therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine Energy Services Canada Ltd. (ND) and Calpine Greenfield Commercial Trust
(ND)
Greenfield Energy Centre LP, CM Greenfield Power Corp., MIT Power Canada
Investment Inc., and MIT Power Canada LP Inc.
All amounts payable under and performances required under the Governance
Agreement, the Sale Agreement, Turbine Asset Bill of Sale, the CTs Contract Bill
of Sale, the ST Contract Bill of Sale, the Electric Generators Bill of Sale, the
CTs Contract Bill of Sale to Partnership, the ST Contract Bill of Sale to
Partnership, the Electric Generators Bill of Sale to Partnership, and the
Siemens Combustion Turbines Exchange Agreement (each as defined in the Turbine
Assets Sale Agreement, dated as of November 11, 2005, by and among parties named
therein)
   
Calpine Corporation
Debtor
Mankato Energy Center, LLC (ND)
Northern States Power Company
All amounts payable under and performances required under the Purchased Power
Agreement, dated as of March 11, 2004, by and among parties named therein
$18,250,000
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Geysers Power Company, LLC (ND)
State Lands Commission of the State of California
Performance of all terms under the assignment of State Geothermal Resources
Lease PRC 7810.2
 
 
 
H/w note: “Leease quitclaimed per Kirin Talkington 11/21/05”
Calpine Corporation
Debtor
Geysers Power Company, LLC (ND)
State Lands Commission of the State of California
Performance of all terms under the assignment of State Geothermal Resources
Lease PRC 5206.2, including the consolidation of the lease under a blanket
contract performance bond with State Geothermal Resources Lease PRC 4596.2, PRC
4597.2, PRC 6422.2, PRC 6423.2 and PRC 7845.3
   
Calpine Corporation
Debtor
Geysers Power Company, LLC (ND)
State Lands Commission of the State of California
Performance of all terms under the assignment of State Geothermal Resources
Leases PRC 4596.2, PRC 4597.2, PRC 6422.2 and  PRC 6423.2
   
Calpine Corporation
Debtor
Geysers Power Company, LLC (ND)
State Lands Commission of the State of California
Performance of all terms under the assignment of State Geothermal Resources
Lease PRC 7845.3
   
Calpine Corporation
Debtor
Geysers Power Company, LLC (ND)
State Lands Commission of the State of California
Performance of all terms under the assignment of State Geothermal Resources
Lease PRC 8556.2
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Geysers Power Company, LLC (ND)
WHR, Inc.
Performance of all terms under the assignment of Geothermal Lease and Agreement,
dated as of June 14, 2004, by and among parties named therein
   
Calpine Corporation
Debtor
Calpine Construction Finance Company, L.P. (ND)
GenTex Power Corporation
All amounts payable under Article 8 of the Asset Purchase Agreement, dated as of
December 19, 2003, by and among parties named therein, relating to the sale of
Calpine Construction Finance Company, L.P.’s interest in the Lost Pines Facility
to GenTex
$150,000,000
 
Calpine Corporation
Debtor
Calpine Construction Finance Company, L.P. (ND)
GenTex Power Corporation
All amounts payable under the Participation Agreement and other Definitive
Agreement (as defined in the Participation Agreement)
 
Terminating at the Commercial Operation Date (as defined in the Participation
Agreement)
Calpine Corporation
Debtor
CPN Insurance Corporation
(ND)
Imagine Insurance Limited
All amounts payable under teo agreement providing reinsurance between Imagince
and CPN
Not to exceed $20,000,000
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine PowerAmerica, LP
Air Products, L.P.
All amounts payable under the Power Purchase Agreement, dated as of December 18,
2001, by and among parties named therein, providing for the delivery and
purchase of power and certain ancillary services
$10,000,000
 
Calpine Corporation
Debtor
Calpine PowerAmerica, LP
Air Products, L.P.
All amounts payable under the Power Purchase Agreement, dated as of December 18,
2001, by and among parties named therein, providing for the delivery and
purchase of power and certain ancillary services to the Midlothian Facilitiy
 $2,000,000
 
Calpine Corporation
Debtor
Acadia Power Partners, LLC (ND)
Aquila Energy Marketing Corporation
All amounts payable under the Power Purchase Agreement
$12,500,000
 
Calpine Corporation
Debtor
Calpine Auburndale, LLC (ND)
Auburndale Holdings, LLC
All amounts payable under Limited Liability Company Operating Agreement, dated
as of August 27, 2003, by and among the parties named therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine Power Holdings Ltd. (ND)
Calgary Power, L.P.
All amounts payable under Sections 4.3, 4.4 and 4.5 of the Island Contribution
Agreement between Calpine Power Holdings, Ltd., Calgary Power, L.P. and Calpine
Power Income Fund.
 
Termination upon termination of Island Contribution Agreement
Calpine Corporation
Debtor
Wolfskill Energy Center, LLC (ND)
City of Fairfield, California
All amounts payable under certain sections of the Ground Lease, dated as of July
16, 2002, by and among parties named therein
$11,684,000
 
Calpine Corporation
Debtor
Calpine PowerAmerica, LP
Javelina Company
All amounts payable under Power Purchase Agreement, dated as of December 18,
2001 by and among parties listed therein
$3,000,000
 
Calpine Corporation
Debtor
Calpine Canada Natural Gas Partnership (ND), Calpine Canada Resources Company
(ND) and Calpine Energy Holdings Limited (ND)
J. Aron & Company
All amounts payable under certain agreements for cross currency foreign exchange
transactions
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Calpine King City Cogen, LLC (ND)
King City LP
All amounts payable under certain True-Up Payment Obligation and QF Mitigation
Obligation; Gas Sale and Purchase Agreement
   
Calpine Corporation
Debtor
Calpine Construction Finance Company (ND)
Kvaerner U.S. Inc.
All amounts payable under the construction contract for the Osprey Energy
Center, dated as of September 14, 2001, by and among parties named therein,
providing for the construction relating to the Osprey Energy Center
$113,404,825
Terminating on the earlier October 31, 2003 or when all obligations have been
paid
 
Calpine Corporation
Debtor
Calpine Construction Finance Company (ND)
Kvaerner U.S. Inc.
All amounts payable under the Construction Agreement
 $35,000,000
 
Calpine Corporation
Debtor
Riverside Energy Center, LLC (ND)
Madison Gas and Electric Company
All amounts payable under Section 3.06 of the Power Purchase Agreement, dated as
of march 5, 2001 and amended as of July 30, 2002, by and among the parties named
therein
$1,500,000
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Valladolid International Investments, S. de R.L. de C.V. (ND)
Mitsui & Co.,  Chubu Electric Power Co., Inc., Chubu Electric Power Company
International B.V., and Compania de Operacion y Mantenimiento Valladolid, S. de
R.L. de C.V.
All amounts payable and performances required under the Operator Members
Agreement, dated as of December 7, 2004, by among the parties named therein
   
Calpine Corporation
Debtor
Valladolid International Investments, S. de R.L. de C.V. (ND)
Mitsui & Co. and Compania de Generacion Valladolid, S. de R.L. de C.V.
All amounts payable and performances required under the Members Agreement, dated
as of November 7, 2003, by and among parties named therein, with respect to
Compania de Generacion Valladolid, S. de R.L. de C.V.
   
Calpine Corporation
Debtor
Valladolid International Investments, S. de R.L. de C.V. (ND)
Mitsui & Co.,  Chubu Electric Power Co., Inc., Chubu Electric Power Company
International B.V., and Compania de Generacion Valladolid, S. de R.L. de C.V.
All amounts payable under the Existing Members Agreement and the anticipated
Second Restated and Amended Members Agreement
   
Calpine Corporation
Debtor
Mankato Energy Center, LLC (ND)
Parsons Energy & Chemical Group, Inc.
All amounts payable under Contract for Professional Services, dated as of
February 20, 2004, by and among parties named therein
$5,815,000
Terminating on the earlier February 20, 2004 or when all obligations have been
paid
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Quincy Energy Center, LLC (ND)
Public Service Company of Colorado
All amounts payable under the Power Purchase Agreement, dated as of January 26,
2001, by and among the parties named therein
$33,600,000
 
Calpine Corporation
Debtor
Deer Park Energy Center, L.P. (ND)
Reliant Energy HL&P, a division of Reliant Energy, Incorporated
All amounts payable under Exhibit E of the Interconnection Agreement, number
INT01-089A for the 345 kV interconnection
$92,000,000
 
Calpine Corporation
Debtor
Panda West Power I, L.P. (ND)
Richard M. Emigh
All amounts payable under the Lease, dated as of February 9, 2001, by and among
parties named therein
 $154,000
 
Calpine Corporation
Debtor
Panda West Power II, L.P. (ND)
Richard M. Emigh
All amounts payable under the Lease, dated as of February 9, 2001, by and among
parties named therein
$220,000
 
Calpine Corporation
Debtor
Panda West Power III, L.P. (ND)
Richard M. Emigh
All amounts payable under the Lease, dated as of February 9, 2001, by and among
parties named therein
$154,000
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Riverside Energy Center, LLC (ND)
Riverside Contractors, LLC
All amounts payable under Construction Contract, dated as of July 22, 2002, by
and among parties named therein, providing for the construction relating to the
Riverside Energy Center
   
Calpine Corporation
Debtor
Riverside Energy Center, LLC (ND)
Certain Secured Parties named in the Credit Agreement
All amounts payable and certain performances required under the Credit
Agreement, dated as of August 22, 2002, by and among parties named therein
   
Calpine Corporation
Debtor
 
Calpine Monterey Cogeneration, Inc.
Obligations under the Gas Sale and Purchase Agreement
 
   
Calpine Corporation
Debtor
Calpine Merchant Services Company, Inc. and Calpine Energy Services, L.P.
The Bear Stearns Companies, Inc. and CalBear Energy LP
Obligations under the Master Transaction Agreement, dated as of September 7,
2005, by and among the parties named therein
   
Calpine Corporation
Debtor
 
Freeport Energy Center
Project Document Guaranty for Freeport EPC Contract
   
Calpine Corporation
Debtor
 
Freeport Energy Center
Project Document Guaranty for Freeport Major Maintenance Agreement
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
 
Freeport Energy Center
Project Document Guaranty for Freeport/Calpine Energy Services Index Based Power
Purchase Agreement
   
Calpine Corporation
Debtor
 
Mankato Energy Center, LLC
Project Document Guaranty for Mankato EPC Agreement
   
Calpine Corporation
Debtor
Mankato Energy Center, LLC
Northern States Power Company
Obligations related to a Power Purchas Agreement, dated as of March 11, 2004, by
and among the parties named therein
   
Calpine Corporation
Debtor
 
Mankato Energy Center, LLC
Project Document Guaranty for Mankato O&M Agreement
   
Calpine Corporation
Debtor
Calpine Greenleaf, Inc.
Sumitomo Mitsui Banking Corporation
Obligations related to a True-Up Agreement
   
Calpine Corporation
Debtor
Calpine Greenleaf, Inc.
Sumitomo Mitsui Banking Corporation
Calpine guarantees to Owner Trustee that it will pay amount of loss not
otherwise covered
 
Major Maintenance Guaranty
Calpine Corporation
Debtor
O.L.S. Energy-Agnews, Inc.
BNY Western Trust Company
   
Earthquake Deductible Guaranty Agreement
Calpine Corporation
Debtor
O.L.S. Energy-Agnews, Inc.
BNY Western Trust Company
Calpine guarantees to Owner Trustee that it will make payments when required for
WCRA, DSRA, PTRA, Additional Rent, or Depository Fee
   
Calpine Corporation
Debtor
O.L.S. Energy-Agnews, Inc.
BNY Western Trust Company
Lessee shall make required deposits and withdrawals
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Texas Cogeneration Company
 
Obligations under that Stock Purchase and Redemption Agreement, dated as of
March 31, 1998
   
Calpine Corporation
Debtor
Calpine Construction Finance Company (ND)
Seminole Electric Cooperative
     
Calpine Corporation
Debtor
Calpine Energy Services
Gulfstream Gas Transport
Obligations under a gas transportation contract
 
LOC Guaranty
Calpine Corporation
Debtor
Calpine Energy Services
Snapping Shoals
Obligations under a power contract
$10,000,000
 
Calpine Corporation
Debtor
Calpine Hidalgo Energy Center, L.P.
Duke Capital Corporation
Obligations under the Electric Generation Equipment Lease Agreement
   
Calpine Corporation
Debtor
Panda
 
Obligations under the Development Rights Agreement relating to a Panda loan
   
Guarantors from time to time party thereto (including Morgan Energy Center)
 
Calpine Generating Company
 
Obligations under the Security Agreement, dated as of March 23, 2004
   
Guarantors from time to time party thereto (including Decatur Energy Center)
 
Calpine Generating Company
 
Obligations under the Security Agreement, dated as of March 23, 2004
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Acadia Power Partners, LLC
Nondebtor
Calpine Energy Services
APH
Payments under the Settlement Agreement and an Amendment to the 2001 Power
Purchase Agreement entered in 2005
 $2,500,000
 
Calpine Acadia Holdings, LLC
 
Calpine Energy Services
APH
Payments under the Settlement Agreement and an Amendment to the 2001 Power
Purchase Agreement entered in 2005
$2,500,000
 
Calpine Corporation
Debtor
Rockgen OL-1, LLC (ND) and SBR OP-1, LLC (ND)
     
Calpine Guaranty and Payment Agreement
Calpine Corporation
Debtor
Rockgen OL-2 (ND), LLC and SBR OP-2, LLC (ND)
     
Calpine Guaranty and Payment Agreement
Calpine Corporation
Debtor
Rockgen OL-3 (ND), LLC and SBR OP-3, LLC (ND)
     
Calpine Guaranty and Payment Agreement
Calpine Corporation
Debtor
Rockgen OL-4 (ND), LLC and SBR OP-4, LLC (ND)
     
Calpine Guaranty and Payment Agreement
Calpine Corporation
Debtor
Pastoria Energy Facilities, L.L.C.
Kern Water Bank Authority
Obligations under the Option and Water Services Agreement, dated as of March 15,
2001, by and among the parties name therein
   
Calpine Corporation
Debtor
Pastoria Energy Facilities, L.L.C.
Tejon Ranch
Pollution Insurance Coverage obligations under Ground Lease, dated as of July
19, 2001, by and among parties named therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Pastoria Energy Facilities, L.L.C.
Tejon Ranch
Rent Insurance Coverage obligations under Ground Lease, dated as of July 19,
2001, by and among parties named therein
   
Calpine Corporation
Debtor
Pastoria Energy Facilities, L.L.C.
Tejon Ranch
PEF Deductible Amount obligations under Ground Lease, dated as of July 19, 2001,
by and among parties named therein
   
Hermiston Power Partnership and its partners
 
Calpine Construction Finance Company (ND)
Lenders
     
Calpine Corporation
Debtor
Hermiston Power Partnership (ND)
Oregon Energy Facility Sitting Council
Obligations to pay remediation costs
$8,200,000
 
O’Brien Energy Suystems, Inc.
 
Calpine Newark, LLC
 
Obligations under the Ground Lease
   
Calpine Corporation
Debtor
Decatur Energy Center, LLC
Tennessee Valley Authority
Obligations under the Interconnection Agreement
   
Calpine Corporation
Debtor
   
Payment obligations under the Easement Agreement between LIPA, TBG Cogen
Partners and Bethpage 3 Energy Center, LLC
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
CCMI (ND), Calpine Operating Services Company, Inc., and Bethpage Energy
Center3, LLC
 
Payment obligations under the Affiliate Project Documents (EPC Contract and O&M
Agreement) and collection costs
   
Calpine Corporation
Debtor
PC
 
Payment obligations under the Contract for Sale and Purchase of Capacity,
Energy, and Ancillary Services
   
O’Brien Environmental Energy,Inc. (predecessor to Calpine Cogeneration Corp.)
 
O’Brien (Philadelphia) Cogeneration, Inc. (ND)
The Philadelphia Municipal Authority
Payment obligations under the Energy Service Agreement
   
O’Brien Environmental Energy
 
O’Brien (Philadelphia) Cogeneration (ND)
 
Payment obligations under the Energy Service Agreement
   
O’Brien Environmental Energy
 
O’Brien (Philadelphia) Cogeneration (ND)
The Philadelphia Municipal Authority
Payment obligations under the Energy Service Agreement
   
O’Brien Environmental Energy
 
O’Brien (Philadelphia) Cogeneration (ND)
The Philadelphia Municipal Authority
Payment obligations under the Energy Service Agreement
   
Calpine Corporation
Debtor
(CPN Bethpage Third Turbine, Inc.)
 
Payment obligations under the Power Purchase Agreement with LIPA
   
Calpine Corporation
Debtor
(CPN Bethpage Third Turbine, Inc.)
 
Payment obligations under the Lease with LIPA
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
 
South Carolina Pipeline Corporation
 
$26,500,000
 
Columbia Energy, LLC
 
Southern Natural Gas Company (ND) and South Carolina Pipeline Corporation (ND)
Eastman Chemical Company
     
Calpine Corporation
Debtor
 
MEP Pleasant Hill, LLC
     
Calpine Corporation
Debtor
MEP Pleasant Hill, LLC
Term Lenders
     
Calpine Corporation
Debtor
 
MEP Pleasant Hill, LLC
Payment obligations under the Second Amended and Restated O&M Agreement
   
Calpine Corporation
Debtor
 
Owner Lessor
Payment obligations in connection with the Pasadena Cogeneration
Facility
   
Calpine Corporation
Debtor
PMCC Calpine New England Investment
LLC (ND) and  PMCC Calpine NEIM LLC (ND)
U.S. Bank National Association
Payment obligations under the Rumford-Tiverton Sale Leaseback Transaction
 
Tiverton
Calpine Corporation
Debtor
PMCC Calpine New England Investment
LLC (ND) and  PMCC Calpine NEIM LLC (ND)
U.S. Bank National Association
Payment obligations under the Rumford-Tiverton Sale Leaseback Transaction
 
Rumford


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
South Point OL-1 LLC,
And  SBR OP-1
U.S. Bank National Association
Guarantee obligation under the Settlement Agreement, dated as of June 14, 2006,
between Broad River Energy LLC, South Point Energy Center, LLC and Calpine
Corporation, on one hand, and South Point OL-1, LLC, South Point OL-2, LLC,
South Point OL-3, LLC, and South Point OL-4, LLC, Broad River OL-1, LLC, Broad
River OL-2, LLC, Broad River OL-3, LLC, and Broad River OL-4, LLC, and SBR OP-1,
LLC, SBR OP-2, LLC,  SBR OP-3, LLC and SBR OP-4, LLC, on the other
hand.  Settlement Agreement approved by Court on June 27, 2006 at Docket No.
2038.
 
South Point SP-1
Calpine Corporation
Debtor
South Point OL-2 LLC (ND),
And  SBR OP-2 (ND)
U.S. Bank National Association
Same as above.
 
South Point SP-2
Calpine Corporation
Debtor
South Point OL-3 LLC (ND),
And  SBR OP-3 (ND)
U.S. Bank National Association
Same as above.
 
South Point SP-3


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
South Point OL-4 LLC (ND),
And  SBR OP-4 (ND)
U.S. Bank National Association
Same as above.
 
South Point SP-4
Calpine Corporation
Debtor
Calpine Energy Services, L.P.
California Department of Water Resources
Obligations under Master Power Purchase and Sale Agreement, dated April 22, 2002
 
Amended and Restated Confirmation Letter, dated April 22, 2002
Calpine Corporation
Debtor
Calpine Northbrook Energy Marketing, LLC
United States of America Department of Energy, through Bonneville Power
Administration
Obligations pursuant to purchase of Calpine Energy Services, L.P.'s rights,
title and interest in a 100 MW per hour, per day power contract
   
South Point Energy, LLC
Debtor
South Point OL-1, LLC
Fort Mohave Indian Tribe
   
Consent Letter dated October 18, 2001
South Point Energy, LLC
Debtor
South Point OL-2, LLC
Fort Mohave Indian Tribe
   
Consent Letter dated October 18, 2001
South Point Energy, LLC
Debtor
South Point OL-3, LLC
Fort Mohave Indian Tribe
   
Consent Letter dated October 18, 2001
South Point Energy, LLC
Debtor
South Point OL-4, LLC
Fort Mohave Indian Tribe
   
Consent Letter dated October 18, 2001
South Point Energy, LLC
Debtor
South Point OL-1, LLC
     
Facility Site Lease dated October 18, 2001
South Point Energy, LLC
Debtor
South Point OL-2, LLC
     
Facility Site Lease dated October 18
South Point Energy, LLC
Debtor
South Point OL-3, LLC
     
Facility Site Lease dated October 18
South Point Energy, LLC
Debtor
South Point OL-4, LLC
     
Facility Site Lease dated October 18
South Point Energy, LLC
Debtor
SBR OP-1, LLC
     
Tax Indemnity Agreement dated October 18, 2001


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
South Point Energy, LLC
Debtor
SBR OP-2, LLC
     
Tax Indemnity Agreement dated October 18, 2001
South Point Energy, LLC
Debtor
SBR OP-3, LLC
     
Tax Indemnity Agreement dated October 18, 2001
South Point Energy, LLC
Debtor
SBR OP-4, LLC
     
Tax Indemnity Agreement dated October 18, 2001
Calpine Corporation
Debtor
South Point OL-1, LLC and SBR OP-1, LLC
State Street Bank and Trust Company of Connecticut, N.A.
   
Calpine Guaranty and Payment Agreement, dated October 18, 2001
Calpine Corporation
Debtor
South Point OL-2, LLC and SBR OP-2, LLC
State Street Bank and Trust Company of Connecticut, N.A.
   
Calpine Guaranty and Payment Agreement, dated October 18, 2001
Calpine Corporation
Debtor
South Point OL-3, LLC and SBR OP-3, LLC
State Street Bank and Trust Company of Connecticut, N.A.
   
Calpine Guaranty and Payment Agreement, dated October 18, 2001
Calpine Corporation
Debtor
South Point OL-4, LLC and SBR OP-4, LLC
State Street Bank and Trust Company of Connecticut, N.A.
   
Calpine Guaranty and Payment Agreement, dated October 18, 2001
Calpine Corporation
Debtor
South Point Energy Center, LLC and South Point OL-1, LLC
Newcourt Credit Group USA, Inc., Wells Fargo Bank Northwest, N.A., and State
Street Bank and Trust Company of Connecticut, N.A.
   
OP Parent Guaranty (SP-1) dated October 18, 2001


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
South Point Energy Center, LLC and South Point OL-2, LLC
Newcourt Credit Group USA, Inc., Wells Fargo Bank Northwest, N.A., and State
Street Bank and Trust Company of Connecticut, N.A.
   
OP Parent Guaranty (SP-2) dated October 18, 2001
Calpine Corporation
Debtor
South Point Energy Center, LLC and South Point OL-3, LLC
Newcourt Credit Group USA, Inc., Wells Fargo Bank Northwest, N.A., and State
Street Bank and Trust Company of Connecticut, N.A.
   
OP Parent Guaranty (SP-3) dated October 18, 2001
Calpine Corporation
Debtor
South Point Energy Center, LLC and South Point OL-4, LLC
Newcourt Credit Group USA, Inc., Wells Fargo Bank Northwest, N.A., and State
Street Bank and Trust Company of Connecticut, N.A.
   
OP Parent Guaranty (SP-4) dated October 18, 2001


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Broad River OL-1 LLC (ND) and SBR OP-1 (ND)
U.S. Bank National Association
Guarantee obligation under the Settlement Agreement, dated as of June 14, 2006,
between Broad River Energy LLC, South Point Energy Center, LLC and Calpine
Corporation, on one hand, and South Point OL-1, LLC, South Point OL-2, LLC,
South Point OL-3, LLC, and South Point OL-4, LLC, Broad River OL-1, LLC, Broad
River OL-2, LLC, Broad River OL-3, LLC, and Broad River OL-4, LLC, and SBR OP-1,
LLC, SBR OP-2, LLC,  SBR OP-3, LLC and SBR OP-4, LLC, on the other
hand.  Settlement Agreement approved by Court on June 27, 2006 at Docket No.
2038.
 
Broad River BR-1
Calpine Corporation
Debtor
Broad River OL-2 LLC (ND) and SBR OP-2 (ND)
U.S. Bank National Association
Same as above.
 
Broad River BR-2
Calpine Corporation
Debtor
Broad River OL-3 LLC (ND) and SBR OP-3 (ND)
U.S. Bank National Association
Same as above.
 
Broad River BR-3


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Broad River OL-4 LLC (ND) and SBR OP-4 (ND)
U.S. Bank National Association
Same as above.
 
Broad River BR-4
Calpine Corporation
Debtor
RockGen OL-1 LLC (ND) and SBR OP-1 (ND)
U.S. Bank National Association
   
RockGen RG-1
Calpine Corporation
Debtor
RockGen OL-2 LLC (ND) and SBR OP-2 (ND)
U.S. Bank National Association
   
RockGen RG-2
Calpine Corporation
Debtor
RockGen OL-3 LLC (ND) and SBR OP-3 (ND)
U.S. Bank National Association
   
RockGen RG-3
Calpine Corporation
Debtor
RockGen OL-4 LLC (ND) and SBR OP-4 (ND)
U.S. Bank National Association
   
RockGen RG-4
Calpine Corporation
Debtor
Calpine Canada
Energy Finance II ULC (ND)
Wilmington Trust Company
     
Rocky Mountain Energy Center, LLC
 
Riverside Energy Center, LLC (ND)
 
Obligations to cover shortfalls in Riverside’s ability to pay interest.
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Riverside Energy Center, LLC
 
Rocky Mountain Energy Center, LLC (ND)
 
Obligations (so long as consistent with Calpine’s indebtedness obligations) to
contribute equity to Rocky if Rocky is experiencing a debt service
shortfall.  The PSCO Security Reserve Fund at Riverside may be made available to
PSCO to satisfy Rocky’s obligations thereto.  In addition, we are proposing an
amendment which would allow funds in each of the project’s respect PSCO Security
Reserve Accounts to be available to pay (x) debt service with respect to both
projects to the extent necessary to avoid a payment default and (y) major
maintenance expenses at both projects to the extent sufficient funds are not
available.
   
Auburndale Peaker Energy Center
 
Calpine Energy Services
       


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
Aurburndale Power Partners (ND)
UFJ Bank
Obligations on the credit rate swap payments under the Amended and Restated
Limited Liability Operating Agreement of  Auburndale Holdings, LLC
   
Calpine Corporation
Debtor
 
Sumitomo Mitsui Banking Corporation
   
Unit One Thermal Host Guaranty Agreement
Calpine Gilroy Cogen, L.P.
 
Calpine Corporation
BNY Asset Solutions LLC
Obligations under the Purchase Agreement, dated as of October 30, 2003, by and
among the parties named therein
   
Calpine Corporation
Debtor
 
Owner Participant
     
Calpine Corporation
Debtor
Texas Cogeneration Company (ND)
 
Obligations under the Redemption Agreement, dated as of March 31, 1998, by and
among the parties named therein
   
Calpine Corporation
Debtor
CCFC
Seminole Electric Cooperative
     
Calpine Construction Finance Company Subsidiaries
 
Calpine Construction Finance Company (ND)
 
Obligations under the Credit and Guarantee Agreement, dated as of August 14,
2003, by and among the parties named therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Construction Finance Company Subsidiaries
 
Calpine Construction Finance Company (ND)
 
Obligations under the Indenture, dated as of August 14, 2003, by and among the
parties named therein
   
Calpine Generating Company, LLC Subsidiaries
 
Calpine Generating Company, LLC
Wilmington Trust FSB
Obligations under the First Priority Indenture, dated as of March 23, 2004, by
and among the parties named therein
   
Calpine Generating Company, LLC Subsidiaries
 
Calpine Generating Company, LLC
 
Obligations under the Second Priority Indenture, dated as of March 23, 2004, by
and among the parties named therein
   
Calpine Generating Company, LLC Subsidiaries
 
Calpine Generating Company, LLC
 
Obligations under the Third Priority Indenture, dated as of March 23, 2004, by
and among the parties named therein
   
Calpine Generating Company, LLC Subsidiaries
 
Calpine Generating Company, LLC
 
Obligations under the Credit and Guarantee Agreement, dated as of March 23,
2004, by and among the parties named therein
   
Calpine Generating Company, LLC Subsidiaries
 
Calpine Generating Company, LLC
 
Obligations under the Amended and Restated Credit Agreement, dated as of March
23, 2004
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
Debtor
 
U.S. Bank National Association
First priority Security Interest in and to Collateral = Pledged Stock and
associated dividends proceeds
 
Stock Pledge Agreement
Calpine Corporation
Debtor
Calpine Monterey Cogeneration, Inc.
U.S. Bank, N.A., Ford Motor Credit Company and USL Capital Corporation
Indemnifications arising out of representations and warranties, expenses
associated with amendment of transaction documents, and taxes
 
Participation Agreement
Calpine Monterey Cogeneration, Inc.
 
Ford Motor Credit Company (ND)
 
Indemnifications arising out of taxes
 
Tax Indemnity Agreement
Calpine Monterey Cogeneration, Inc.
 
U.S. Bank National Association (ND)
 
Indemnifications arising out of breach or default
 
Security Agreement
Calpine Corporation
Debtor
 
Calpine Monterey Cogeneration, Inc.
Funding obligations regarding working capital, major maintenance, rent as
necessary, from time to time
 
Funding Agreement
Calpine Monterey Cogeneration, Inc.
   
Calpine Monterey Cogeneration, Inc.
Indemnification from all claims
 
O&M Agreement
Calpine Monterey Cogeneration, Inc.
   
Farmers Processing, Inc.
Liability and Indemnity for personal injuries
 
Interim Energy Services Agreement
Calpine Monterey Cogeneration, Inc.
   
Cascade Property, LLC
Liability and Indemnity for personal injuries
 
Process Water Services Agreement


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Monterey Cogeneration, Inc.
   
Pacific Gas & Electric Company
Cross-indemnification
 
Power Purchase Agreement
Calpine Corporation
Debtor
 
Calyon New York Branch
Indemnification obligations regarding the Credit Agreement, dated as of February
25, 2005, by and among the parties named therein, relating to a dispute between
Siemens Westinghouse Power Corporations and Calpine Corporation
 
Indemnification Agreement
Calpine Corporation
Debtor
Calpine Operating Services Company, Inc.
General Electric
Under the Master Products and Services Agreement of June 8, 2005, payment
obligations of those Calpine Corporation subsidiaries enter into CSA agreements
for General Electric parts and services.
 
Master Products and Services Agreement.  Term of 15 years.
Calpine Corporation
Debtor
 
Calpine Greenleaf, Inc.
   
Reimbursement Agreement
Calpine Corporation
Debtor
 
Sumitomo Mitsui banking Corporation
   
Debt Service Agreement
Greenleaf Unit Two Associates, Inc.
   
Sunsweet Growers Inc.
   
Cogeneration project Development and Supply Agreement


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Watsonville Energy Center, LLC
 
The Miller Family Trust (ND)
     
Easement Agreement
Calpine Corporation
Debtor
 
San Francisco Bay Regional Water Quality Control Board
Obligations relating to the clean up of residual metals from the Runnells
property
   
O.L.S. Energy – Agnews, Inc.
   
BNY Western Trust Company
Indemnification from certain claims
 
Participation Agreement
O.L.S. Energy – Agnews, Inc.
   
BNY Western Trust Company
Indemnification from environmental claims
 
Acquisition Date Indemnity Agreement
Calpine Agnews, Inc.
   
Calpine Corporation
Indemnification for breach of representations and warranties
 
Stock Purchase Agreement
O.L.S. Energy – Agnews, Inc.
   
Calpine Operating Services Company, Inc.
Indemnification
 
Second Amended and Restated Operation and Maintenance Agreement
O.L.S. Energy – Agnews, Inc.
   
State of California
Indemnification and assignment of rights as security interests
 
Amended and Restated Energy Services Agreement
O.L.S. Energy – Agnews, Inc.
   
Sempra Energy Trading
Title, Warranty and Indemnification
 
Base Contract for the Purchase and Sale of Natural Gas
O.L.S. Energy – Agnews, Inc.
   
Pacific Gas and Electric Company
Indemnification
 
Power Purchase Agreement for Long Term Energy
O.L.S. Energy – Agnews
   
BNY Western Trust Company
   
Facility Lease
O.L.S. Energy – Agnews
   
California Department of General Services
   
Amended and Restated Cogeneration Lease
O.L.S. Energy – Agnews
   
BNY Western Trust Company
   
Cogeneration Sub-Sublease Agreement


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
O.L.S. Energy – Agnews
   
BNY Western Trust Company
   
Demolition Obligations Agreement
Calpine Energy Services
   
Tampa Electric Company
Right to call on capacity and energy from the Osprey Energy Center, backed by a
Security Agreement, dated as of September 9, 2005, by and among the parties
named therein
   
Calpine Energy Services
   
Florida Municipal Power Authority
Right to call on capacity and energy from the Osprey Energy Center, backed by a
$6,500,000 Letter of  Credit
   
Calpine Corporation
Debtor
Calpine Energy Services
Snapping Shoals
$10,000,000; Letter of Credit
               
Consulting Services Agreement, dated as of April 15, 1986, by and between Enron
Corp. and John B. Wing
CCFC II, LLC
   
Southern Natural Gas Company
$21,000,000; Irrevocable Letter of Credit
 
Firm Gas Transportation Agreement
CCFC II, LLC
   
South Carolina Pipeline Corporation
$6,300,000; Irrevocable Letter of Credit
 
Firm Gas Transportation Agreement
Calpine Energy Services, L.P.
   
South Carolina Electric & Gas Company
$528,097.48; Irrevocable Standby Letter of Credit
 
Interconnection Agreement
Broad River Energy, LLC
   
SBR OP-1, LLC
   
Tax Indemnity Agreement
Broad River Energy, LLC
   
SBR OP-2, LLC
   
Tax Indemnity Agreement
Broad River Energy, LLC
   
SBR OP-3, LLC
   
Tax Indemnity Agreement


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Broad River Energy, LLC
   
SBR OP-4, LLC
   
Tax Indemnity Agreement
Calpine Corporation
Debtor
       
Calpine Credit Support Agreement
Calpine Corporation
Debtor
 
DZ Bank
   
Calpine Support Agreement
Calpine Energy Services, L.P. and MEP Pleasant Hill, LLC
   
DZ Bank
   
Calpine Energy Services Tolling Agreement Consent and Agreement
Calpine Operating Service Company, Inc. . and MEP Pleasant Hill, LLC
   
DZ Bank
   
O&M Agreement Consent and Agreement
Rockgen Energy, LLC
   
SBR OP-1, LLC
Tax Indemnity
 
Tax Indemnity Agreement
Rockgen Energy, LLC
   
SBR OP-2, LLC
Tax Indemnity
 
Tax Indemnity Agreement
Rockgen Energy, LLC
   
SBR OP-3, LLC
Tax Indemnity
 
Tax Indemnity Agreement
Rockgen Energy, LLC
   
SBR OP-4, LLC
Tax Indemnity
 
Tax Indemnity Agreement
RMEC LLC
 
Riverside Energy Center, LLC (ND)
 
Support any Interest Payment Shortfall
   
Goldendale Energy, Inc.
   
Calvin and Terry Linden
Indemnification for shortfalls in water from the wells
 
Linden Indemnity Contract
Calpine Corporation
Debtor
 
City of San Joaquin
   
Indemnification Agreement, dated as of July 25, 2001, by and between Calpine and
City of San Joaquin
Calpine Pittsburg, Inc.
   
The Dow Chemical Company
   
Energy Sales Agreement
Calpine Pittsburg, LLC
   
The Dow Chemical Company
   
Power Plan Lease Agreement


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Pittsburg, LLC, Los Medanos Energy Center and Delta Energy Center, LLC
   
USS-POSCO
   
Year 2001 Master Agreement
Los Esteros Critical Energy Facility
         
Grant Deed SV-LECEF 2003
Los Esteros Critical Energy Facility
         
Storm Drain Easement Agreement
Los Esteros Critical Energy Facility
         
Ingress, Egress and Access Easement Agreement
Los Esteros Critical Energy Facility
         
Access and Utility Easement Agreement
Los Esteros Critical Energy Facility
         
Access Road and Utility Easement Agreement
Los Esteros Critical Energy Facility
         
6-15-05 Cilker Temp Outfall Const Easement
Los Esteros Critical Energy Facility
   
City of San Jose
   
City of San Jose Master Agreement Easement
Los Esteros Critical Energy Facility
   
City of San Jose
   
Master Agreement Conveyance Real Property City of San Jose LECEF
Los Esteros Critical Energy Facility
         
Pole Line License Agreement
Los Esteros Critical Energy Facility
         
Purchase and Sale Agreement


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Los Esteros Critical Energy Facility
   
City of San Jose
   
Right of Entry Between City of San Jose and LECEF
Los Esteros Critical Energy Facility
         
Reciprocal Right of Entry Easement Agreement
Los Esteros Critical Energy Facility
         
LECEF Open Space Easement
Los Esteros Critical Energy Facility
         
Land Management and Endowment Agreement for FECEF
Los Esteros Critical Energy Facility
   
CAISO
   
Meter Service Agreement with CAISO
Los Esteros Critical Energy Facility
   
PG&E
   
Generator Interconnection Agreement with PG&E
Calpine Gilroy Cogen LP
   
Con Agra, Inc.
   
Amended and Restated Lease Agreement
Calpine Gilroy Cogen LP and Gilroy Energy Center, LLC
   
Con Agra, Inc.
Cross-indemnification
 
Shared Facilities Agreement
Calpine Gilroy Cogen LP and Gilroy Energy Center, LLC
     
Cross-indemnification
 
Shared Facilities Agreement
Calpine Corporation and Calpine Gilroy Cogen, LP
   
BNY Asset Solutions LLC
Calpine Gilroy Cogen, LP indemnifies Buyer against its actions and also the
actions of Calpine Corporation
 
Purchase Agreement
Calpine Gilroy Cogen, LP
   
Pacific Gas & Electric Company
Indemnification
 
Termination Agreement


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Gilroy Cogen, LP
   
Calpine Energy Services, L.P.
Indemnification
 
Master Power Purchase Agreement
Calpine Gilroy Cogen
   
Gilroy Foods, Inc.
Indemnification
 
Steam Purchase Agreement and Sale Contract
Calpine Gilroy Cogen LP and Gilroy Energy Center, LLC
   
ConAgra, Inc.
   
Easement Agreement
Calpine Gilroy Cogen LP and Gilroy Energy Center, LLC
         
Revocable Right of Entry
Calpine Corporation
Debtor
Calpine Island Cogeneration
British Columbia Hydro & Power Authority
All amounts payable with respect to the electricity power agreement dated 05/02
 
Guarantee with respect to the heat rate of the plant
Calpine Corporation
 
Calpine Energy Services, L.P.
Snapping Shoals Electric Membership Corporation
Power Purchase and Sale Agreements
According to underlying agreement obligations
 
Calpine Corporation
 
Pasadena Cogeneration, L.P. and its affilicates as set forth in the Guaranty
The Lease Financing Parties
In accordance with that certain Participation Agreement dated June 23, 2000, as
amended and  in accordance with that certain Settlement Agreement dated  Novemer
21, 2007
According to underlying agreement obligations
Guaranty (Operative Documents)
Calpine Central, Inc.
 
Pasadena Cogeneration, L.P. and its affilicates as set forth in the Guaranty
The Lease Financing Parties
In accordance with that certain Participation Agreement dated June 23, 2000, as
amended and  in accordance with that certain Settlement Agreement dated  Novemer
21, 2007
According to underlying agreement obligations
Guaranty (Operative Documents)


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
 
Geysers Power Company, LLC
The City of Santa Rosa
Obligations under Construction and Operating Agreement dated April 14, 1998 and
all amendments
$41,200,000.00
 
Calpine Gilroy Cogen, L. P.
 
Calpine Gilroy Cogen, L. P.
MacKay Shields LLC
Obligations under Purchase Agreement dated October 30, 2003
According to underlying agreement obligations
Secured Guaranty
Calpine Corporation
 
Greenfield Energy Centre Limited Partnership
Greenfield Energy Center Limited Partnership, GM Greenfield Power Corporation;
MIT Power Canada LP Inc. et al
In accordance with the terms of Conditional Waiver, Release and Forbearance
Agreement dated May 31, 2007
According to underlying agreement obligations
 
Calpine Corporation
 
Calpine Energy Services, L.P.
Fortis Energy Marketing & Trading GP
Energy Trading Obligations, including compensation for the purchase,
transmission, sale, transportation, or exchange with respect to electricity,
natural gas, or other energy commodities, as well as swap option and other
financially-settled derivative transactions
$5,000,000.00
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
 
Calpine Energy Services, L.P.
Morgan Stanley Capital Group, Inc.
Energy Trading Obligations including compensation for the purchase,
transmission, sale, transportation, or exchange with respect to electricity,
natural gas, or other energy commodities, as well as swap option and other
financially-settled derivative transactions
$5,000,000.00
 
Calpine Corporation
 
Calpine Energy Services, L.P.
UBS Securities LLC
Obligations under Broker Agreement dated July 7, 2003
$50,000,000.00
 
Calpine Corporation
 
Calpine Energy Services, L.P.
Calpine Monterey Cogeneration, Inc.
Obligations under Base Contract for Sale and Purchase of Natural Gas dated
November 14, 2007
   
Calpine Corporation
 
Calpine Corporation; Calpine Energy Services, L.P.
J. Aron & Company
Obligations under 1992 ISDA Master Agreement with Gas and Power Annexes dated
December 1, 2007
$25,000,000.00
 
Calpine Corporation
 
Zion Energy, LLC
Wisconsin Electric Power Company
Obligations under Fuel Conservation Services Agreements
According to underlying agreement obligations
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
 
Calpine Corporation; Calpine Energy Services, L.P.
UBS AG
All amounts payable for trading in exchange-traded or over-the-counter futures
and options contracts, forward contracts, swaps, financial derivatives and other
contracts and positions of whatsoever kind and nature in respect of commodities
$20,000,000.00
 
Calpine Corporation
 
Calpine Greenleaf Holdings, Inc. and certain of its affiliates
Bankers Commercial Corporation; et al.
Obligations under Participation Agreement
According to underlying agreement obligations
Upon Emergence
Calpine Corporation
 
Calpine Construction Management Company, Inc.; Calpine Operating Services
Company, Inc. et al
Metcalf Energy Center, LLC
Obligations under Affiliate agreements with the Beneficiary
According to underlying agreement obligations
 
Calpine Corporation
 
Waste Management of California, Inc.
Waste Management of California, Inc.
Obligations under Agreement Regarding Mobile Source Emission Reduction Credits
dated August 21, 2000
 
Upon Emergence
Calpine Corporation
 
Calpine Central, L.P.
717 Texas Limited Partnership
Obligations under Lease Agreement dated July 20, 2001
According to underlying agreement obligations
 


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
 
 
Bethpage Energy Center 3, LLC
Long Island Power Authority
Obligations under Lease Agreements; Interconnection Agreement and Power Purchase
Agreements
   
Calpine Corporation
 
Calpine Energy Services, L.P.
Bio Energy (Texas), LLC
Obligations under Renewable Power and Energy and Capacity Agreements
   
Freeport Energy Center, LP
 
Calpine Steamboat Holdings, LLC
Calyon New York Branch
Obligations under Credit Agreement dated February 25, 2005
According to underlying agreement obligations
 
Calpine Freeport GP, LLC
 
Calpine Steamboat Holdings, LLC
Calyon New York Branch
Obligations under Credit Agreement dated February 25, 2005
According to underlying agreement obligations
 
Freeport Energy Center, LP, LLC
 
Calpine Steamboat Holdings, LLC
Calyon New York Branch
Obligations under Credit Agreement dated February 25, 2005
According to underlying agreement obligations
 
Mankato Energy Center, LLC
 
Calpine Steamboat Holdings, LLC
Calyon New York Branch
Obligations under Credit Agreement dated February 25, 2005
According to underlying agreement obligations
 
Calpine Corporation
 
Calpine Energy Services, L.P.
Inland Empire Energy Center, LLC
Obligations under Energy Management Agreement
   
Calpine Corporations
 
Calpine Power Services , Inc
Imperial Irrigation District
Obligatons under Plant Contingent Power Sales Agreement
   
Calpine Corporation
 
Calpine Energy Services, L.P.
New York Nercantile Exchange
Obligations under Exchange Member Agreements
   
Calpine Corporation
 
Calpine Energy Services, L.P.
Northwest Pipeline Corporations
Obligations under Gas Transportation Agreement
   
Calpine Corporation
 
Calpine Energy Services, L.P.
Pacific Summit Energy, LLC
Obligations under Energy Services Agreement; EEI and ISDA Agreements
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
 
Calpine Construction Finance Company, L.P.
PJM Interconnection, L.L.C.
Obligations under Interconnection Agreement
   
Calpine Corporation
 
Calpine Construction Finance Company L.P.
CMP Natural Gas, L.L.C.
Obligations under Negotiated Service Agreement for Natural Gas Transportation
Services and a first amendment which provides for the transportation of natural
gas to Calpine Construction Finance Company L.P.'s 540 megawatt electric
generation facility in Westbrook, Maine
$3,000,000.00
 
Nissequogue Cogen Partners
 
Nissequogue Cogen Partners
Suffolk County Industrial Development Agency Et al
1998 Industrial Development Revenue Bonds Dated December 15, 1993.
   
KIAC Partners
 
KIAC Partners
BNY, Indenture Trustee
Industrial Development Bonds
   
Calpine Corporation
 
Calpine Energy Services, L.P.; Calpine Operating Services  Company, Inc.; Magic
Valley Pipeline, L.P.
Calpine Construction Finance Company and certain of its subsidiaries
Replacement Affiliated Party Guarantee guarantying obligations under the
agreements set forth therein
   


 
 

--------------------------------------------------------------------------------

 



Guarantor
Debtor/
Nondebtor
Obligor
(“ND” indicates Nondebtor)
Beneficiary of the Guaranty
Amount of
Guaranteed Obligation
Limitation on
Guarantee
Miscellaneous
Calpine Corporation
 
Los Medanos Energy Center LLC; Calpine Pittsburg, LLC and certain other Calpine
Subsidiaries  as set forth in the Guarantee
The Dow Chemical Company
Obligations under Second Amended and Restated Parent Guarantee Agreement for
certain affiliate contracts
   
Calpine Corporation
 
Bethpage Energy Center 3 LLC
Caylon New York Branch and Wilmington Trust Company
Obligations under Affiliate Project Document Guaranty
   
Calpine Corporation
 
Calpine Construction Finance Company, LP
City of Auburndale
     
Calpine Corporation
 
Calpine Construction Management, Inc.
Sumitomo Corporation of America
Obligations under contract for electric steam turbine generator
   
Calpine Corporation
 
Calpine Construction Finance Company, L.P.
Bayer Corporation
Obligations under Energy Services Agreement
   
Calpine Corporation
 
Calpine Construction Finance Company, L.P.
B.P. Amoco
Obligations under Project Agreement, Energy Sale Agreement, Site Interface
Agreement, Land lease, Power Purchase Agreement and other operative agreements.
   
Calpine Corporation
 
Calpine Construction Finance Company, L.P.
 
Obligations under Amended and Restated Agreement Concerning Supply and Use of
Reclaimed Water and Acceptance of Discharge
   



 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6.2(a)

 
Existing Liens
 
1.           Annex 6.2(a) attached hereto is incorporated herein by reference.
 
2.           Liens securing obligations under the CDH L/C Facility (as defined
in Schedule 6.1(c)).


3.           Liens securing Surviving Disputed Prepetition Second Lien Claims
(as defined in Schedule 6.1(c)).


4.           Liens securing Surviving Disputed Prepetition CalGen Claims (as
defined in Schedule 6.1(c)).
 

 
 

--------------------------------------------------------------------------------

 



 
ANNEX 6.2(a)
Debtor Name Searched
Secured Party
Jurisdiction Searched
Filing Date
Liens
Amelia Energy Center, LP
 
Delaware
 
No Liens.
Anacapa Land Company, LLC
 
Delaware
 
No UCC Liens.
       
3/1/2004  Asset Pledge, Letter Agreement  by Calpine Corporation to Southeast
Weld County Fair Board, Colorado.
   
New Castle County, DE
 
No Liens.
   
California
 
No Liens.
   
Riverside County, CA
 
No Liens.
   
Oregon
 
No Liens.
Anderson Springs Energy Company
 
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
Androscoggin Energy, Inc.
 
Illinois
 
No Liens.
   
Sangamon County, IL
 
No Liens.
Antelope Energy Center, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Auburndale Peaker Energy Center, LLC
 
Delaware
 
No UCC Liens.
       
8/1/2001 Lease agreement between APP and Auburndale Peaker Energy Center, LLC
terminates 7/31/2041.




 
 

--------------------------------------------------------------------------------

 




       
7/3/2003 Short form lease agreement between APP and Auburndale Peaker Energy
Center, LLC terminates 7/31/2041.
       
8/1/2001 Shared Facilities Agreement between APP and Auburndale Peaker Energy
Center, LLC terminates 7/31/2041.
   
New Castle County, DE
 
No Liens.
   
Florida
 
No Liens.
   
Polk County, FL
 
No Liens.
Augusta Development Company, LLC
 
Delaware
 
No Liens.
Aviation Funding Corp.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Baytown Energy Center, LP
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets of the Debtor.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets of the Debtor, including fixtures.
   
New Castle County, DE
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
Texas
3/24/2004
All assets, including Fixtures ([Chambera] County, Texas).
Baytown Power GP, LLC
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Baytown Power, LP
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Baytown Power LP, LLC
 
Delaware
 
No Liens.
Bellingham Cogen, Inc.
 
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
   
Delaware
 
No Liens.
Bethpage Energy Center 3, LLC
Wilimington Trust Company, as First Lien Collateral Agent
Delaware
7/1/2005
All assets of the Debtor, including assets that are or are to become fixtures,
whether now owned or hereafter acquired.  (Filed in Real Estate Records -
Fixture Filing).
 
Wilimington Trust Company, as First Lien Collateral Agent
Delaware
7/1/2005
All assets of the Debtor, including assets that are or are to become fixtures,
whether now owned or hereafter acquired.  (Filed in Real Estate Records -
Fixture Filing).




 
 

--------------------------------------------------------------------------------

 




 
Wilimington Trust Company, as First Lien Collateral Agent
Delaware
7/5/2005
All assets of the Debtor, including assets that are or are to become fixtures,
whether now owned or hereafter acquired.  (Filed in Real Estate Records -
Fixture Filing).
 
Wilimington Trust Company, as First Lien Collateral Agent
Delaware
7/5/2005
All assets of the Debtor, including assets that are or are to become fixtures,
whether now owned or hereafter acquired.  (Filed in Real Estate Records -
Fixture Filing).
       
6/30/2005 First Lien Credit Agreement between Bethpage Energy Center 3, LLC and
Calyon New York Branch and Wilmington Trust
       
6/30/2005 Second Lien Credit Agreement between Bethpage Energy Center 3, LLC and
Calyon New York Branch and Wilmington Trust
       
6/30/2005 Reimbursement Agreement between Bethpage Energy Center 3, LLC and
Calyon New York Branch and Wilmington Trust
       
6/30/2005 Intercreditor Agreement between Bethpage Energy Center 3, LLC and
Calyon New York Branch and Wilmington Trust
       
6/30/2005 Depositary and Trust Agreement between Bethpage Energy Center 3, LLC
and Calyon New York Branch and Wilmington Trust
       
6/30/2005 First Lien Assignment and Security Agreement between Bethpage Energy
Center 3, LLC and Calyon New York Branch and Wilmington Trust
       
6/30/2005 Second Lien Assignment and Security Agreement between Bethpage Energy
Center 3, LLC and Calyon New York Branch and Wilmington Trust
       
6/30/2005 First Lien Pledge Agreement between Bethpage Energy Center 3, LLC,
Calpine Eastern Corp. and Calyon New York Branch and Wilmington Trust
       
6/30/2005 Second Lien Pledge Agreement between Bethpage Energy Center 3, LLC,
Calpine Eastern Corp and Calyon New York Branch and Wilmington Trust
       
6/30/2005 First Lien Mortgage between Bethpage Energy Center 3, LLC and Bruce L.
Bisson (Mortagee)
       
6/30/2005 Second Lien Mortgage between Bethpage Energy Center 3, LLC and Bruce
L. Bisson (Mortagee)




 
 

--------------------------------------------------------------------------------

 




       
Debt Service Reserve Letter of Credit Issued by Calyon New York Branch and
Wilmington Trust
       
Warranty Letter of Credit issued by Calyon New York Branch and Wilmington Trust
       
PPA Letter of Credit issued by Calyon New York Branch and Wilmington Trust
Bethpage Fuel Management Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Blue Heron Energy Center, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Blue Spruce Holdings, LLC
 
Delaware
 
No Liens.
Brazos Valley Energy LP
 
Delaware
 
No Liens.
   
Texas
 
No Liens.
   
Fort Bend County, TX
 
No Liens.
Brazos Valley Technology, LP
 
Delaware
 
No Liens.
Broad River Energy LLC
Broad River OL-1, LLC
Delaware
10/29/2001
Covers (i) all of the Debtor's right, title and interest in and to that certain
Facility Lease Agreement dated as of October 18, 2001 between Debtor and Secured
Party; (ii) all other claims of any kind or nature; (iii) all books and records
relating to any of the foregoing; (iv) all interests in substitution for any of
the foregoing; (v) all rents, royalties, issues, profits, and other benefits of
the Mortgaged property; and (vi) all proceeds, products of and to any of the
property of the Mortgagor.
 
Broad River OL-2, LLC
Delaware
10/29/2001
Covers (i) all of the Debtor's right, title and interest in and to that certain
Facility Lease Agreement dated as of October 18, 2001 between Debtor and Secured
Party; (ii) all other claims of any kind or nature; (iii) all books and records
relating to any of the foregoing; (iv) all interests in substitution for any of
the foregoing; (v) all rents, royalties, issues, profits, and other benefits of
the Mortgaged property; and (vi) all proceeds, products of and to any of the
property of the Mortgagor.




 
 

--------------------------------------------------------------------------------

 




 
Broad River OL-3, LLC
Delaware
10/29/2001
Covers (i) all of the Debtor's right, title and interest in and to that certain
Facility Lease Agreement dated as of October 18, 2001 between Debtor and Secured
Party; (ii) all other claims of any kind or nature; (iii) all books and records
relating to any of the foregoing; (iv) all interests in substitution for any of
the foregoing; (v) all rents, royalties, issues, profits, and other benefits of
the Mortgaged property; and (vi) all proceeds, products of and to any of the
property of the Mortgagor.
 
Broad River OL-4, LLC
Delaware
10/29/2001
Covers (i) all of the Debtor's right, title and interest in and to that certain
Facility Lease Agreement dated as of October 18, 2001 between Debtor and Secured
Party; (ii) all other claims of any kind or nature; (iii) all books and records
relating to any of the foregoing; (iv) all interests in substitution for any of
the foregoing; (v) all rents, royalties, issues, profits, and other benefits of
the Mortgaged property; and (vi) all proceeds, products of and to any of the
property of the Mortgagor.
Broad River Holdings, LLC
U.S. Bank National Association    Assignor: Broad River OL-1, LLC
Delaware
9/30/2003
All of the Debtor's right, title and interest in (i) the Economic Member
Interest, all certificates, instruments and other records; and (ii) to the
extent not included above, all proceeds of the foregoing.
 
U.S. Bank National Association   Assignor: Broad River OL-2, LLC
Delaware
9/30/2003
All of the Debtor's right, title and interest in (i) the Economic Member
Interest; and (ii) to the extent not included above, all proceeds of the
foregoing.
 
U.S. Bank National Association    Assignor: Broad River OL-3, LLC
Delaware
9/30/2003
All of the Debtor's right, title and interest in (i) the Economic Member
Interest, all certificates, instruments and other records; and (ii) to the
extent not included above, all proceeds of the foregoing.




 
 

--------------------------------------------------------------------------------

 




 
U.S. Bank National Association   Assignor: Broad River OL-4, LLC
Delaware
9/30/2003
All of the Debtor's right, title and interest in (i) the Economic Member
Interest, all certificates, instruments and other records; and (ii) to the
extent not included above, all proceeds of the foregoing.
 
U.S. Bank National Association  Assignor: Broad River OL-1, LLC
Delaware
9/14/2004
All of the Debtor's right, title and interest in (i) the Economic Member
Interest, all certificates, instruments and other records; and (ii) to the
extent not included above, all proceeds of the foregoing, as set forth in the
Pledge and Security Agreement (BR-1), dated September 30, 2003.
 
U.S. Bank National Association   Assignor:  Broad River OL-2, LLC
Delaware
9/14/2004
All of the Debtor's right, title and interest in (i) the Economic Member
Interest, all certificates, instruments and other records; and (ii) to the
extent not included above, all proceeds of the foregoing, as set forth in the
Pledge and Security Agreement (BR-2), dated September 30, 2003.
 
U.S. Bank National Association   Assignor:  Broad River OL-3, LLC
Delaware
9/14/2004
All of the Debtor's right, title and interest in (i) the Economic Member
Interest, all certificates, instruments and other records; and (ii) to the
extent not included above, all proceeds of the foregoing, as set forth in the
Pledge and Security Agreement (BR-3), dated September 30, 2003.




 
 

--------------------------------------------------------------------------------

 




 
U.S. Bank National Association    Assignor:  Broad River OL-4, LLC
Delaware
9/14/2004
All of the Debtor's right, title and interest in (i) the Economic Member
Interest, all certificates, instruments and other records; and (ii) to the
extent not included above, all proceeds of the foregoing, as set forth in the
Pledge and Security Agreement (BR-4), dated September 30, 2003.
       
10/18/2001 Facility Lease Agreement (BR-1) between Broad River OL-1, LLC, as
Owner Lessor and Broad River Energy LLC, as Facility Lessee
       
10/18/2001 Facility Lease Agreement (BR-2) between Broad River OL-2, LLC, as
Owner Lessor and Broad River Energy LLC, as Facility Lessee
       
10/18/2001 Facility Lease Agreement (BR-3) between Broad River OL-3, LLC, as
Owner Lessor and Broad River Energy LLC, as Facility Lessee
       
10/18/2001 Facility Lease Agreement (BR-4) between Broad River OL-4, LLC, as
Owner Lessor and Broad River Energy LLC, as Facility Lessee
       
10/18/2001 Facility Site Lease (BR-1) between Broad River OL-1, LLC, as Facility
Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Facility Site Lease (BR-2) between Broad River OL-2, LLC, as Facility
Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Facility Site Lease (BR-3) between Broad River OL-3, LLC, as Facility
Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Facility Site Lease (BR-4) between Broad River OL-4, LLC, as Facility
Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Indenture of Trust, Mortgage, Security Agreement and Fixture Filing
between Board River OL-1, LLC, as Mortgagor, and State Street Bank and Trust
Company of Connecticut, National Association, as Indenture Trustee and Account
Bank.
       
10/18/2001 Indenture of Trust, Mortgage, Security Agreement and Fixture Filing
between Board River OL-2, LLC, as Mortgagor, and State Street Bank and Trust
Company of Connecticut, National Association, as Indenture Trustee and Account
Bank.
       
10/18/2001 Indenture of Trust, Mortgage, Security Agreement and Fixture Filing
between Board River OL-3, LLC, as Mortgagor, and State Street Bank and Trust
Company of Connecticut, National Association, as Indenture Trustee and Account
Bank.
       
10/18/2001 Indenture of Trust, Mortgage, Security Agreement and Fixture Filing
between Board River OL-4, LLC, as Mortgagor, and State Street Bank and Trust
Company of Connecticut, National Association, as Indenture Trustee and Account
Bank.
       
10/18/2001 Springing Facility Site Lease (BR-1) between Broad River OL-1, LLC,
as Facility Site Lessor and Broad River Energy LLC, as Facility Site Lessee




 
 

--------------------------------------------------------------------------------

 




       
10/18/2001 Springing Facility Site Lease (BR-2) between Broad River OL-2, LLC,
as Facility Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Springing Facility Site Lease (BR-3) between Broad River OL-3, LLC,
as Facility Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Springing Facility Site Lease (BR-4) between Broad River OL-4, LLC,
as Facility Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Springing Facility Site Sublease (BR-1) between Broad River OL-1,
LLC, as Facility Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Springing Facility Site Sublease (BR-2) between Broad River OL-2,
LLC, as Facility Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Springing Facility Site Sublease (BR-3) between Broad River OL-3,
LLC, as Facility Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
10/18/2001 Springing Facility Site Sublease (BR-4) between Broad River OL-4,
LLC, as Facility Site Lessor and Broad River Energy LLC, as Facility Site Lessee
       
3/1/200 Lease Agreement by and between Cherokee County, South Carolina and Broad
River Energy LLC
       
10/18/2001 Assignment Agreement by and between Broad River Energy, LLC and Broad
River OL-1, LLC
       
10/18/2001 Assignment Agreement by and between Broad River Energy, LLC and Broad
River OL-2, LLC
       
10/18/2001 Assignment Agreement by and between Broad River Energy, LLC and Broad
River OL-3, LLC
       
10/18/2001 Assignment Agreement by and between Broad River Energy, LLC and Broad
River OL-4, LLC
       
10/18/2001 Ownership and Operation Agreement, Broad River OL-1, LLC, Broad River
OL-2, LLC, Broad River OL-3, LLC, Broad River OL-4, LLC and Broad River Energy,
LLC
CalGen Equipment Finance Company, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All of Debtor's assets.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
CalGen Equipment Finance Holdings, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All estate, right, title and interest of Debtor, now owned or hereafter
acquired, in, to and under any and all of the following: (i)receive income,
gain, profit, loss or other itmes pursuant to any limited liability agreement,
gereal partnership or other organizational agreement; (ii) all accounts,
depositis or credits of any kind with any subsidiary of Debtor; (iii) all of
Debtor's right, title and interest in any subsidiary; (iv) all claims of Debtor
for damages arising out of any breach or default relating to any Article 9
Collateral; (v) all Qualifying Cash Equivalents; and (vi) all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing. Does not include Excluded Assets re Indenture dated as of March 23,
2004, among Calpine Generating Company, LLC, the Debtor, CalGen Finance Corp.,
certain other parties thereto and Wilmington Trust FSB, in its capacity as
trustee.
   
New Castle County, DE
 
No Liens.
CalGen Expansion Company, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets of the Debtor.
   
New Castle County, DE
 
No Liens.
CalGen Finance Corp.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calgen Project Equipment Finance Company One, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets of Debtor.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calgen Project Equipment Finance Company Three, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets of the Debtor.
   
New Castle County, DE
 
No Liens.
Calgen Project Equipment Finance Company Two, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets of the Debtor.
   
New Castle County, DE
 
No Liens.
Calpine Acadia Holdings, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Administrative Services Company, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Agnews, Inc
 
California
 
No UCC Liens.
 
Credit Suisse First Boston
   
Interest in O.L.S. Energy-Agnews, Inc. subject to prior pledge to Credit Suisse
First Boston under the Pledge Agreement, dated December 1, 1990.
Calpine Amelia Energy Center GP, LLC
 
Delaware
 
No Liens.
Calpine Amelia Energy Center LP, LLC
 
Delaware
 
No UCC Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Auburndale Holdings, LLC
 
Delaware
 
No Liens.
 
Calpine Construction Finance Company, L.P.
   
Calpine Auburndale Holdings, LLC pledged 100% LLC Interest in Auburndale Peaker
Energy Center, LLC.
   
New Castle County, DE
 
No Liens.
Calpine Baytown Energy Center GP, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Calpine Baytown Energy Center LP, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Calpine Bethpage 3 Pipeline Construction Company, Inc.
 
New York
 
No Liens.
Calpine Bethpage 3, LLC
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Brazos Valley Energy Center GP, LLC
 
Delaware
 
No Liens.
Calpine Brazos Valley Energy Center LP, LLC
 
Delaware
 
No Liens.
Calpine c*Power, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Calgen Holdings, Inc.
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All the estate, right, title and interest of Debtor, now owned or hereafter
acquired, in to and under any of the following: (i) all of Debtor’s Equity
Interests; (ii) all of Debtor’s rights, privileges, authority and powers as an
owner of Equity Interests in the Calpine Generating Company, LLC; (iii) all
certificates or other documents representing any and all of the foregoing; (iv)
all dividends, distributions, cash securities, instruments and other property or
proceeds of any kind to which Debtor may be entitled in its capacity as an owner
of Equity Interests in Calpine Generating Company, LLC by way of distribution,
return of Capital or otherwise; (v) any other claim which Debtor now has or may
in the future acquire in its capacity as an owner of Equity Interests in Calpine
Generating Company, LLC against Calpine Generating Company, LLC and its
property; and (vi) all proceeds, products and accessions of and to any of the
property described above.
       
3/23/2004 First Priority Indenture among Calpine Generating Company, LLC, CalGen
Finance Corp., the Guarantors and Wilmington Trust FSB, as Trustee
       
3/23/2004 Second Priority Indenture among Calpine Generating Company, LLC,
CalGen Finance Corp., the Guarantors and Wilmington Trust FSB, as Trustee
       
3/23/2004 Third Priority Indenture among Calpine Generating Company, LLC, CalGen
Finance Corp., the Guarantors and Wilmington Trust FSB, as Trustee
       
3/23/2004 First Priority Secured Institutional Term Loans Due 2009 - Credit and
Guarantee Agreement, entered into by and among Calpine Generating Company, LLC,
the Guarantors party thereto from time to time, Morgan Stanley Senior Funding,
Inc., as administrative agent, Morgan Stanley Senior Funding, Inc. as sole lead
arranger and sole bookrunner




 
 

--------------------------------------------------------------------------------

 




       
3/23/2004 Second Priority Secured Institutional Term Loans Due 2009 - Credit and
Guarantee Agreement, entered into by and among Calpine Generating Company, LLC,
the Guarantors party thereto from time to time, Morgan Stanley Senior Funding,
Inc., as administrative agent, Morgan Stanley Senior Funding, Inc. as sole lead
arranger and sole bookrunner
       
3/23/2004 Amended and Restated Credit Agreement by and among the Borrower, the
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, The Bank of Nova Scotia, as administrative agent, as issuer of the
Letters of Credit thereunder and as lead arranger and sole bookrunner, and
Bayerische Landesbank Cayman Islands Branch, Credit Lyonnais New York Branch,
ING Capital LLC, Toronto Dominion (Texas) Inc. and Union Bank of California,
N.A., each as an Arranger and Co-Syndication Agent
   
New Castle County, DE
 
No Liens.
Calpine California Development Company, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine California Energy Finance, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine California Equipment Finance Company, LLC
 
Delaware
 
No Liens.
Calpine California Holdings, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Calistoga Holdings, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Capital Trust
 
Delaware
 
No Liens.
Calpine Capital Trust II
 
Delaware
 
No Liens.
Calpine Capital Trust III
 
Delaware
 
No Liens.
Calpine Capital Trust IV
 
Delaware
 
No Liens.
Calpine Capital Trust V
 
Delaware
 
No Liens.
Calpine CCFC GP, Inc.
Wilmington Trust Company, as Collateral Agent
Delaware
8/14/2003
All the estate, right, title and interest of Debtor, now owned or hereafter
acquired, in to and under any of the following: (i) all of such Debtor’s
interests in the Company and all of such Debtor’s rights to acquire partnership
interests in the Company in addition to or in exchange or substitution for the
Partnership Interest; (ii) all of such Debtor’s rights, privileges, authority
and powers as a partner of the Company under the Partnership Agreement; (iii)
all certificates or other documents (if any) representing any and all of the
foregoing; (iv) all dividends, distributions, cash, securities, instruments and
other property or proceeds of any kind to which such Debtor may be entitled in
its capacity as a partner of the Company by way of distribution, return of
capital or otherwise; (v) any other claim which such Debtor now has or may in
the future acquire in its capacity as a partner of the Company against the
Company and its property; (vi) all Pledged Indebtedness incurred from time to
time, all promissory notes and other instruments evidencing such Pledged
Indebtedness and all principal of, and interest on and other payments in respect
of such Pledged Indebtedness; and (vii) all proceeds, products and accessions of
and to any of the property described in the preceding.
Calpine CCFC Holdings, Inc.
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine CCFC LP, Inc.
Wilmington Trust Company, as Collateral Agent
Delaware
8/14/2003
All the estate, right, title and interest of Debtor, now owned or hereafter
acquired, in to and under any of the following: (i) all of such Debtor’s
interests in the Company and all of such Debtor’s rights to acquire partnership
interests in the Company in addition to or in exchange or substitution for the
Partnership Interest; (ii) all of such Debtor’s rights, privileges, authority
and powers as a partner of the Company under the Partnership Agreement; (iii)
all certificates or other documents (if any) representing any and all of the
foregoing; (iv) all dividends, distributions, cash, securities, instruments and
other property or proceeds of any kind to which such Debtor may be entitled in
its capacity as a partner of the Company by way of distribution, return of
capital or otherwise; (v) any other claim which such Debtor now has or may in
the future acquire in its capacity as a partner of the Company against the
Company and its property; (vi) all Pledged Indebtedness incurred from time to
time, all promissory notes and other instruments evidencing such Pledged
Indebtedness and all principal of, and interest on and other payments in respect
of such Pledged Indebtedness; and (vii) all proceeds, products and accessions of
and to any of the property described in the preceding.
Calpine Central Texas GP, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Central, Inc.
Wilmington Trust Company, as Lease Indenture Trustee
Delaware
12/21/2007
All shares of capital stock of Calpine Pasadena Cogeneration, Inc. ("CPC"), and
all shares of the capital stock of Calpine Texas Cogeneration, Inc. ("CTC"). All
other claims of any kind or nature, and any insturments, certificates, chattel
paper or other writings evidencing such claims, whether in contract or tort and
whether arising by operation of law, consensual agreement or otherwise, at any
tiem acquired by Debtor in respect of any or all of the foregoing against CPC
and CTC. All book and recordings of the foregoing. All proceeds of any of the
foregoing.
 
State Street Bank and Trust Company of CT
   
100% interest in Calpine TCCL Holdings, Inc. and 100% interest in Calpine Texas
Cogeneration, Inc. pledged under Stock Pledge Agreement, dated August 31, 2000
by and among Calpine Corporation, Calpine Pasadena Cogeneration, Inc., Calpine
Texas Cogeneration and Pasadena Statutory Trust.
   
New Castle County, DE
 
No Liens.
   
Texas
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Harris County, Texas
 
No Liens.
Calpine Central, L.P.
Telogy, Inc.
Delaware
5/13/2003
Filed in connection with a lease of goods between the Secured Party, as Lessor,
and the Debtor, as Lessee.
Calpine Central, L.P.
 
New Castle County, DE
 
No Liens.
Calpine Central-Texas, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Channel Energy Center GP, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Calpine Channel Energy Center LP, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Calpine Clear Lake Energy GP, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Clear Lake Energy, LP
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine Cogeneration Corporation
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Construction Finance Company, L.P.
Wilmington Trust Company, as Collateral Agent
Delaware
8/14/2003            Amendment to collateral 01/16/2004, 10/06/2005 and
11/17/2005
All assets except: assets related to the real property located in Bastrop
County, TX and the Calpien Interest; assets related to the real property located
in Berks County, Pennsylvania; all Collateral related to the Ontelaunee Energy
Center; the Interests regarding the Ontelaunee Energy Center; and the mechanical
equipment list of Hillabee Energy Center.
   
California
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
Sutter County, CA
8/21/2003
Fixture Filing: Real Property located in Sutter County, California.
 
Wilmington Trust Company, as Collateral Agent
Sutter County, CA
8/21/2003
Deed of Trust/Assignment/Fixture & Notice of Additional Advance: Interests under
Deed of Trust, Option Agreement, and Assigned Agreements.
 
Wilmington Trust Company, as Collateral Agent
Sutter County, CA
8/21/2003
Deed of Trust/Assignment/Fixture & Notice of Additional Advance: Deed of Trust,
Assignment of Rents, Security Agreement and Fixture FIling Dated as of August
14, 2003.




 
 

--------------------------------------------------------------------------------

 




 
Wilmington Trust Company in its capacity as Collateral Agent
Sutter County, CA
9/24/2003
Notice of Additional Advance Under Trust Deed recorded in serial No.
2003-0022924 Dated as of September 22, 2003.
 
Wilmington Trust Company in its capacity as Collateral Agent
Sutter County, CA
9/24/2003
Notice of Additional Advance Under Assignment of Deed of Trust and Option
Agreement recorded in serial No. 2003-0022921 Dated as of September 22, 2003.
   
Florida
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
Polk County, FL
8/20/2003
Fixture filing: all assets affixed to the real property located in Polk County,
Florida.
   
ME
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
Cumberland County, ME
8/21/2003
Fixture filing: all assets affixed to the real property located in Cumberland
County, Maine.
   
Texas
 
No Liens.
 
The Bank of Nova Scotia, as Administrative Agent
Hidalgo County, TX
4/8/2003
Fixture Filing: Real Property located in Hidalgo County, Texas.




 
 

--------------------------------------------------------------------------------

 




 
Wilmington Trust Company, as Collateral Agent
Hidalgo County, TX
8/20/2003
Fixture Filing: Real Properrty located in Hidalgo County, Texas.
Calpine Construction Management Company, Inc.
HSH Nordbank AG, New York Branch
Delaware
3/18/2005
Calpine Construction Management Company, Inc.'s interest in the book entry,
placements or deposits established at the office of HSH Nordbank AG, New York
Branch, as Securities Intermediary, for benefit of HSH Nordbank AG as Issuer, as
entitlement holder thereto and into which Calpine Construction Management
Company, Inc. has deposited cash pursuant to any of Section 2.2.2 and Section
6.1.3 of the Letter of Credit Agreement, dated as of March 18, 2005 and Section
5 of the Cash Collateral Agreement, dated as of March 18, 2005.
 
Calpine Greenfield Commercial Trust
Delaware
12/2/2005
Three 184 MW nominally rated Siemens Westinghouse combustion turbines together
with all goods, property and assets related thereto, and one 500 MW nominally
rated Toshiba steam turbine generator, together with all goods property and
assets related thereto.
   
New Castle County, DE
 
No Liens.
   
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
 
Clark-Reliance Corporation
Texas
12/1/2005
Fuel Gas Scrubber and Drain Tank, accessories and all peripheral equipment
manufactured and specially fabricated by Secured party to be located at the
gas-fired power generation project at Dow Chemical Company facilities near
Freeport, Texas.
   
Harris County, Texas
 
No Liens.
Calpine Corporation
Cupertino National Bank c/o Greater Bay Capital
Delaware
2/26/2003
The equipment described below and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof, now
or hereafter installed in, affixed to, or used in conjunction therewith and the
proceeds thereof, together with all installment payments, insurance proceeds,
other proceeds and payments due and to become due arising from or relating to
said equipment. 1- Komatsu Forklift FG3OHT-12 s/n 564312.




 
 

--------------------------------------------------------------------------------

 




 
ePlus Group, Inc.
Delaware
3/26/2003
Equipment. Two KT38WG-RR-11-660, together with any and all accessions,
replacements, substitutions and proceeds thereof. (Alternative Designation:
Lessee/Lessor)
 
The Bank of New York, as Collateral Trustee
Delaware
7/16/2003                 Amended 11/21/2003, 11/25/2003, 02/12/2004,
09/03/2004, 10/13/2004, 01/05/2005, 03/31/2005, 06/01/2005
All assets except: certain Calpine Equipment; right, title and interest under
the Termination Agreement; Goldendale Energy Center in Goldendale, Washington;
two combustion turbine generator units that constitute part of the Augusta
Energy Center; Metcalf Energy Center; Deer Park Energy
Center;                                                  06/01/2005 Restates:
All assets of Debtor, except for Excluded Assets
 
The Bank of New York, as Collateral Trustee
Delaware
7/16/2003           Amended 11/21/2003, 11/25/2003, 02/12/2004, 09/03/2004,
01/05/2005, 03/31/2005, 06/01/2005
All assets except: two combustion turbine generator units that constitute part
of the Augusta Energy Center; right, title and interest under the Termination
Agreement; Goldendale Energy Center; items covered under Assignment and Bill of
Sale dated July 1, 2004, with Pogo Producing Company; Metcalf Energy Center;
Deer Park Energy
Center;                                                                                                                                                                                               06/01/2005
Restated: All assets of the Debtor except for Excluded Assets.
 
Herc Exchange, LLC
Delaware
7/16/2003
Equipment: One Toyota Forklift, Model 52-6FGU3, Serial 506FGU3560538, Herc ID
404088047; One JLG Boom, Model 450A, Serial 03000045051, Herc ID 468459055; One
Mayville Platform Lift, Model 2647ES, Serial 9900377, Herc ID 452260138; One
Forklift, Herc ID 400546002.
 
OCE-USA, INc.
Delaware
8/13/2003
Equipment: One Toyota Forklift, Model 52-6FGU3, Serial 506FGU3560538, Herc ID
404088047; One JLG Boom, Model 450A, Serial 03000045051, Herc ID 468459055; One
Mayville Platform Lift, Model 2647ES, Serial 9900377, Herc ID 452260138; One
Forklift, Herc ID 400546002.
 
OCE-USA, INc.
Delaware
9/5/2003
The equipment covered under equipment lease contracts and/or configuration
numbers described below between secured party and debtor, including the
equipment described below, and all accessions, attachments, replacements,
substitution, modifications, with all peripherals and additions thereto, now or
hereafter acquired, and all proceeds thereof (including insurance proceeds),
ModelSerial Contract
Config3155KEC000004084161190838642123050000012403622239351776. This is a
precautionary filing in connection with a true lease transaction and is not to
be construed as indicating the transaction is other than a true
lease.  (Alternative Designation - Lessee-Lessor)




 
 

--------------------------------------------------------------------------------

 




 
Credit Lyonnais New York Branch, as Collateral Agent and Administrative Agent
Delaware
10/21/2003
All Debtor’s estate, right, title and interest, whether now owned or hereafter
existing or acquired, in, to and under the following described property, rights,
interests and privileges, including all property hereafter specifically
subjected to the security interest created by that certain Cash Collateral
Account Security, Pledge and Assignment Agreement and Control Agreement, dated
as of October 30, 2003, (the “Agreement”) or by any amendment or supplement
thereto.  Any and all of Debtor’s right(s), title(s) and interest(s) in the
following assets and property, whether now owned or hereafter acquired and
whether now existing or hereafter arising and regardless of where located: 1.
the segregated, non-interest bearing collateral account entitle Riverside
Project Pledge Account, account number 308317 (including any and all
sub-accounts thereof, segregated accounts thereunder and cash, deposit or other
accounts related or linked thereto, and any and all of their respective
successor, replacement or substitute accounts, the “Pledged Accounts”), which
shall be a trust account under the sole exclusive dominion and control of the
Secured Party, and all cash, checks, drafts, certificates, instruments and
financial assets, if any, from time to time deposited or held in the Pledged
Account, and all security entitlements from time to time credited thereto or
reflected therein, including all deposits or wire transfers made to the Pledged
Account pursuant to Section 3(a) or 3(b) of the Agreement, as may be amended or
supplemented; 2. Any and all Permitted Investments (as defined in the Agreement,
as may be amended or supplement) purchase with funds deposited in the Pledged
Account; 3. All interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any of all of the foregoing; and 4. To the extent not
covered by clauses (1), (2) and (3) above, all profits of any or all of the
foregoing.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Delaware
11/24/2003                        Amended 09/03/2004, 11/24/2004, 01/07/2005,
01/24/2005, 03/31/2005, 08/03/2005, 11/18/2005
[All personal property of the Debtor except: Excluded Assets, as defined on
Exhibit A; Assignment and Bill of Sale with POGO Producing Company dated as of
July 1, 2004; Metcalf Energy Center; two combustion turbine generator units that
constitute part of the Augusta Energy Center; Deer Park Energy Center; two
Nooter/Eriksen, Inc. Heat Recovery Steam Generators & Accessories, claims
against Enron Corp.; information technology assets - Calpine Center.]




 
 

--------------------------------------------------------------------------------

 




 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Delaware
11/24/2003                        Amended 09/03/2004, 11/24/2004, 01/07/2005,
01/24/2005, 03/31/2005, 08/03/2005, 11/18/2005
All personal property of the Debtor except for: Excluded Assets, as defined on
Exhibit A; Assignment and Bill of Sale with POGO Producing Company dated as of
July 1, 2004; Metcalf Energy Center; two combustion turbine generator units that
constitute part of the Augusta Energy Center; Purchase Contracts for certain
equipment; Deer Park Energy Center; two Nooter/Eriksen, Inc. Heat Recovery Steam
Generators & Accessories, claims against Enron Corp.; information technology
assets - Calpine Center.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Delaware
11/25/2003                     Amended 09/03/2004, 11/24/2004, 01/07/2005,
01/24/2005, 03/31/2005, 08/03/2005, 11/18/2005
All personal property of the Debtor except for: Excluded Assets, as defined on
Exhibit A; Assignment and Bill of Sale with POGO Producing Company dated as of
July 1, 2004; Metcalf Energy Center; two combustion turbine generator units that
constitute part of the Augusta Energy Center; Deer Park Energy Center; two
Nooter/Eriksen, Inc. Heat Recovery Steam Generators & Accessories, claims
against Enron Corp.; information technology assets - Calpine Center.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Delaware
11/25/2003, amendment filed 11/24/2004, 1/7/2005,1/24/2005, 3/31/2005 and
11/8/2005
All personal property of the Debtor, except for Excluded Assets, as defined on
Exhibit A. Amendments describe deletion of collateral from intital filing
statement, including property relating to Metcalf Engergy Center, Augusta Energy
Center, Purchase Contract with GE, Deer Park Energy Center, selected Equipment,
materials relating to Glendale Energy claims and described technology assets.




 
 

--------------------------------------------------------------------------------

 




 
BNY Asset Solutions, LLC, as Administrative Agent for the ratable benefit of the
Buyers
Delaware
11/26/2003
All of the Debtor’s right, title and interest, whether now existing or hereafter
arising or acquired, in, to and under the Agreement between Pacific Gas and
Electric Company (“PG&E”) and Calpine Gilroy Cogen, L.P., for Termination and
Buy-out of Standard Offer 4 Power Purchase Agreement executed by Gilroy Cogen on
June 14, 1999 and by PG&E on July 1, 1999, and assigned to Debtor pursuant to
that certain Purchase Agreement, dated as of March 8, 2002 between Gilroy Cogen
and Debtor, as it may be amended or otherwise modified from time to time (as so
amended or modified, the “Assigned Agreement”) which were purchased by Secured
Party from Debtor pursuant to the terms of the Purchase Agreement, including,
without limitation: (a) all rights of the Debtor to receive moneys due and to
become due under or pursuant to the Assigned Agreement; (b) all rights of the
Debtor to receive proceeds of any insurance, indemnity, warranty, guaranty or
collateral security with respect to the Assigned Agreement; (c) all claims of
the Debtor to terminate the Assigned Agreement; (d) all right of the Debtor to
terminate the Assigned Agreement, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder; and (e) to the
extent not included in the foregoing, all proceeds of any and all of the
foregoing collateral.
 
Herc Exchange, LLC
Delaware
2/3/2004
One Deere Backhoe, Model 310E, Serial T0310EX889879, Herc ID 226050037 plus fork
attachment; One CP Bucket, Model 12030-2, Herc ID225920123




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
3/23/2004
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below, Product Schedule
No./Agreement No. see below (“Lease”), as amended from time to time, between IOS
Capital, LLC as Lessor, and the above referenced Lessee/Debtor, including,
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended true lease transaction.  Neither
the execution nor filing of this financing statement shall in any manner imply
that the relationship between the parties to which this document applies is
other than lessor and lessee, respectively.  This financing statement is filed
solely to protect the interests of the parties in the event of unwarranted
assertions by any third party.  This statement is filed in connection with a
lease transaction and is filed for precautionary purposes only.  Product
Schedule No./Agreement 1382963 Master Agreement/Lease No:-------- Customer:
523364 CAIR5020 JCT04773 RIAF2045 J5936600587 RIAF2035 J5836702743 RIAF2002
J8332300603 RIAF10108 H6737100101 RIAF1018 H6736700286 RIAF1018 J9137203695
RIAF1018 H6726704297 RIAF1018 H6726902539 RIAF1018 J9137203696 RIAF1018
J9137203444 RIAF1018 J9137203703  (Alternative Designation: Lessee/Lessor)
 
 Herc Exchange, LLC
Delaware
4/19/2004
One Lull Forklift, Model 644B-42, Serial 98Z24N21438, Herc ID 412068152, Invoice
5509182-001; One JLG Boom, Model 80HX, Serial 0300035897, Herc ID 481808036,
Invoice 5562386-001.
 
Dell Financial Services, L.P.
Delaware
8/3/2004
All computer equipment and peripherals (collectively Equipment) wherever located
heretofore or hereafter leased to Lessee by Lessor pursuant to that certain
Master Lease Agreement #6425544, dated May 17, 2004, and all Schedules thereto
including, without limitation, all substitutions, additions and replacements
thereto and thereof, now or hereafter installed in, affixed to, or used in,
conjunction with the equipment and the proceeds thereof together with all rental
or installment payments, insurance proceeds, other proceeds and payments due and
to become due and arising from or relating to said Equipment.  (Alternative
Designation:  Lessee-Lessor).
 
De Lage Ianden Financial Services, Inc.
Delaware
8/13/2004
REF: Master Lease Agreement No. 6610 Schedule No. 1 all of the goods, furniture,
fixtures and equipment and other personal property now or hereafter leased by
Lessor to Lessee, wherever located, under Master Lease Agreement No. 6610
Schedule No. 1, including but not limited to the following: EMC NS601/CX300 and
EMC NS702 with related peripherals.  Plus all replacement parts, substitutions,
additions, attachments, modifications, updates, revisions, new versions,
enhancements, accessories and the proceeds thereof.




 
 

--------------------------------------------------------------------------------

 




 
The Bank of Nova Scotia
Delaware
9/14/2004, assignment filed 8/13/2004
Account No. 03037-12 established at the office of the Bank of Nova Scotia at 600
Peachtree Street NE, Suite 2700, Atlanta, Georgia 30308, together with (a) all
cash, instruments, securities, other financial assets and funds deposited from
time to time in the Cash Collateral Account, (b) all investments of funds in the
Cash Collateral Account and all instruments, securities and other financial
assets evidencing such investments, (c) all interest, dividends, cash,
instruments, securities and other financial assets and other property received
in respect of, or as proceeds of, or in substitution or exchange for, any of the
foregoing, and (d) any security entitlement to any of the foregoing.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Delaware
10/5/2004
All assets.  (Multiple amendments filed deleting collateral have been filed)
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Delaware
10/5/2004, amendments filed 11/24/2004, 1/24/2005, 3/31/2005, 6/1/2005,
8/3/2005, 11/18/2005
All assets. Amendments describe deletion of collateral from intital filing
statement, including property relating to Metcalf Engergy Center, Augusta Energy
Center, Purchase Contract with GE, Deer Park Energy Center, selected Equipment,
materials relating to Glendale Energy claims and described technology assets.




 
 

--------------------------------------------------------------------------------

 




 
Bayerische Landesbank, acting through its Cayman Islands Branch
Delaware
10/5/2004
Calpine Corporation’s interest in the account established at the office of
Bayerische Landesbank Cayman Islands Branch for Bayerische Landesbank, acting
through its Cayman Islands Branch into which Calpine Corporation has deposited
cash pursuant to any of Section 2.2.2 and Section 6.1.3 of the Letter of Credit
Agreement, dated as of September 30, 2004, between Calpine Corporation and
Bayerische Landesbank, acting through its Cayman Islands Branch, as the Issuer,
and Section 5 of the Cash Collateral Agreement, dated as of September 30, 2004,
made by Calpine Corporation in favor of Bayerische Landesbank, acting through
its Cayman Islands Branch, as Issuer and as Securities Intermediary (such
account, the “Cash Collateral Account”), together with all cash, instruments,
securities, other financial assets and funds deposited from time to time by
Calpine Corporation in the Cash Collateral Account, (b) all investments of funds
of Calpine Corporation in the Cash Collateral Account and all instruments,
securities and other financial assets evidencing such investments, (c) all
interest, dividends, cash, instruments, securities and other financial assets
and other property received in respect of, or as proceeds of, or in substitution
or exchange for, any of the foregoing, and (d) any security entitlement to any
of the foregoing.
 
Data Sales Co., Inc.
Delaware
10/21/2004, amdnement filed 1/31/2005. assignment filed 3/16/2005
Master Lease Agreement No. 6610; Schedule No. Q2004-4-36; All of the goods,
furniture, fixtures and equipment and other personal property now or hereafter
leased by Lessor to Lessee, wherever located, under Master Lease Agreement No.
6610, equipment Schedule No. Q2004-4-36, including but not limited to the
following: computer equipment, plus all replacement parts, substitutions,
additions, attachments, modifications, updates, revisions, new versions,
enhancements, accessories and proceeds thereof. Amendent more fully describes
equipment included on schedules to original filing.
 
Data Sales Co., Inc.
Delaware
10/21/2004, amdnement filed 1/31/2005. assignment filed 3/16/2005
Master Lease Agreement No. 6610; Schedule No. Q2004-4-42; All of the goods,
furniture, fixtures and equipment and other personal property now or hereafter
leased by Lessor to Lessee, wherever located, under Master Lease Agreement No.
6610, equipment Schedule No. Q2004-4-42, including but not limited to the
following: computer equipment, plus all replacement parts, substitutions,
additions, attachments, modifications, updates, revisions, new versions,
enhancements, accessories and proceeds thereof. Amendent more fully describes
equipment included on schedules to original filing.




 
 

--------------------------------------------------------------------------------

 
 

 
Trilogy Leasing Co., LLC                                            Additional
Secured Party: MB Financial Bank, N.A.
Delaware
11/23/2004, amendment filed 1/31/2005. assignement filed 3/16/2005
Equipment: One Machine/ QTYMFRMODLEQUIPMENT Descriptionserial # 20HP292889-001
Proliant DL360 G3 XEON-2 8G 512K Cache 512MB  GBE 1U Rack  20HP293703-001DL360
G3 Hot Plug Redundant 325W Power Supply w/ NEMA CORD40HP286713-B2236GB 10K U320
Pluggable Universal Hard Drive 20HP263825-B21 Integrated Lights-Out Advanced
Pack for ILO6HP300680-B212GB (2X1GB) PC2100  DDR Memory for Servers
8HP286716-B22146GB  10K U320 LP Pluggable Universal Hard DriveMO
0UKYD332M03PKYD332M03ZKYD33M04CK YD332M012KYD332M03TKYD332M046KYD332M0UKYD
32GM01KKYD332M0 47KYD332M0FNKYD 32GUNIT  Location: Each unit shall be initially
located at Calpine’s place of business at 104 Woodmere Road, Folsom, CA
95630,  This Financing Statement is for informational purposed only as this is
intended to as a true lease transaction.  This financing statement covers the
equipment listed herein which is being leased to Lessee by Lessor pursuant to
Non-Mobile Equipment Schedule Number 1 to the Computer Equipment Master Lease
dated October 12, 2004, between Trilogy Leasing Co., LLC, as Lessor and Calpine
Corporation, as Lessee. Amendent more fully describes equipment included on
schedules to original filing.
 
Trilogy Leasing Co., LLC                                            Additional
Secured Party: MB Financial Bank, N.A.
Delaware
11/23/2004
Equipment: One Machine. QTYFRMODEL Serial # 4HP337054-001 Proliant DL360 G3 XEON
3.06G 1MB Cache 1GB 1U Rack M05MLGP53F M04SLGP53F M05ELGP53F M05ZLGP53F
2HP333704-001  Proliant DL380 G3 XEON 3.06G 1MB Cache 1GB 2U Rack EAB3LDN33G
EAB7LDN33G10HP300679-B211GB PC2100 DDR (2x51 2MB) Memory Servers 16HP
286776-B2236GB 15K Ultra320 Pluggable Universal Hard Drive 4HP293703-001 G3 Hot
Plug Redundant 325W Power Supply W/NEMA CordHP313054-001 Redundant AC Power
Supply RPS W/NEMA 5-15p Cord 6HP263825-B21 Integrated Lights-Out Advance Pack
2HP333713-B2 XEON-3.06GHZ 1 MB Processor Kit ML370 DL380 G32HP293048-B21
Redundant Fan Kit (3 Fans) 4HP244949-B21NC6770 PCI-X Gigabit Server Adapter
1000-SX2HP281541-B21 Storageworks FCA2214 2 GB 64-Bit133 MHZ PCI-X-To Fibre
Chann4HP337056-B21XEON 3.06GHZ 1MB Processor Kit DL360 G3*480JLSH12S,
4827LSH12S,4832LSH12S, 483PLSH12S, 483zLSH12S, 484SLSH12S, 488VLSH12S,
4893LSH12S, 4897LSH12SUNIT Location: Each Unit shall be initially located at
Calpine’s place of business at 104 Woodmere Road, Folsom, CA  95630.  This
financing statement is for informational purposes only as this is intended as a
true lease transaction.  This financing statement covers the equipment listed
herein which is being leased to Lessee by Lessor pursuant to Non-Mobile
Equipment Schedule Number 2 to the Computer Equipment Master Lease dated October
12, 2004, between Trilogy Leasing Co., LLC, as Lessor and Calpine Corporation,
as Lessee.

 

 
 

--------------------------------------------------------------------------------

 




 
Trilogy Leasing Co., LLC                                            Additional
Secured Party: MB Financial Bank, N.A.
Delaware
12/23/2004
Equipment: Location: 104 Woodmere Road, Folsom, CA  95630  Machine/ QTYFRMODEL
Equipment Description Serial # 2HP337054-001 Proliant DL360 G3 XEON 3.06G 1MB
Cache 1GB 1U Rack M0CKLGP53F M07ALGP53F 2HP333704-001  Proliant DL380 G3 XEON
3.06G 1MB Cache 1GB 2U Rack 8076LDN339 809SLDN339 4HP28671 6-B22146GB 10K U320
LP Pluggable Universal Hard Drive 12HP286776-B2236GB 15K UltraA320 Pluggable
Universal Hard Drive 2HP293703-001G3 Hot Plug Redundant 325w Power Supply
w/NEMA  Cord 2HP313054-001 Redundant AC Power Supply RPS w/NEMA
5-15P  4HP263825-B21 Integrated Lights-Out Advance Pack for ILO2HP293048-B21
Redundant Fan Kit (3 Fans)  Location: 717 Texas Avenue, Suite 1000, Houston,
TX  77002  Machine/ QTYFR Model Equipment Description Serial# 9HP333704-001
Proliant DL380 G3 XEON 3.06G 1MB Cache 1GB 2U Rack ) *12HP286716-B22146GB 10K
U320 LP Plugabble Universal Hard Drive 38HP286776-B2236GB 15K Ultra320 Pluggable
Universal Hard Drive 9HP313054-001 Redundant AC Power Supply RPS w/NEMA 5-15P
Cord 9HP263825-B21 Integrated Lights-Out Advance Pack for ILO9HP293048-B21
Redundant Fan Kit (3 Fans) 4HP286778-B22GB 15K U320 Pluggable Universal Hard
Drive *807TLDN339, 808ULDN339, 8V02LDN33G, 8V08LDN33F, EV00LDN33G, EV03LDN33G,
EV09LDN33FUNIT Location: Each Unit shall be initially located at Calpine’s place
of business at : See Section 1 of this Equipment Schedule.  This financing
statement is for informational purposes only as this is intended as a true lease
transaction.  This financing statement covers the equipment listed herein which
is being leased to Lessee by Lessor pursuant to Non-Mobile Equipment Schedule
Number 3 to the Computer Equipment Master Lease dated October 12, 2004, between
Trilogy Leasing Co., LLC, as Lessor and Calpine Corporation, as Lessee.
 
Data Sales Co., Inc.
Delaware
1/6/2005, amendment filed 1/31/2005. assignment filed 5/25/2005
Ref: Master Lease Agreement No. 6610   Schedule No. 2  All Goods, Furniture,
Fixtures and Equipment and other personal property now or hereafter leased by
Lessor to Lessee, wherever located, under Master Lease Agreement No. 6610,
Equipment Schedule No. 2, including but not limited to the following: computer
equipment, plus all replacement parts, substitutions, additions, attachments,
modifications, updates, revisions, new versions, enhancements, accessories and
the proceeds thereof. Amendent more fully describes equipment included on
schedules to original filing.




 
 

--------------------------------------------------------------------------------

 




 
Union Bank of California, N.A., as Collateral Trustee
Delaware
1/26/2005
All of the right, title and interest of the Debtor in, to and under the
following property, whether now owned or hereafter acquired by the Debtor and
whether now existing or hereafter coming into existence, and wherever located
(collectively, the “Pledge Agreement Collateral”): a. All indebtedness owed to
the Debtor as of December 24, 2004 or from time to time hereafter by the
Borrower (such indebtedness being the “Pledged Debt”), and the instruments, if
any, evidencing such indebtedness, and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, or in exchange for, any or all of such indebtedness; and b. all
proceeds of, collateral for, and supporting obligations relating to, the Pledged
Debt and, to the extent not otherwise included, all(i) payments under insurance,
or any indemnity, warranty or guarantee, payable by reason of loss or damage to
or otherwise with respect to any of the foregoing Pledge Agreement Collateral,
(ii) tort claims, (iii) Expropriation Compensation paid or payable in respect of
any of the Pledged Debt and (iv) cash.
 
IOS Capital
Delaware
1/24/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement 1002512G Master Agreement/Lease No:
1002512  Customer: 377320  IKCPP8050  65GV01413  CA710 UZS22285.
 
Data Sales Co., Inc.
Delaware
1/28/2005, amendment filed 4/6/2005. assignment filed 5/25/2005
Ref: Master Lease Agreement No. 6610   Schedule No. 3  All Goods, Furniture,
Fixtures and Equipment and other personal property now or hereafter leased by
Lessor to Lessee, wherever located, under Master Lease Agreement No. 6610,
Equipment Schedule No. 3, including but not limited to the following: computer
equipment, plus all replacement parts, substitutions, additions, attachments,
modifications, updates, revisions, new versions, enhancements, accessories and
the proceeds thereof. Amendent more fully describes equipment included on
schedules to original filing.




 
 

--------------------------------------------------------------------------------

 




 
Data Sales Co., Inc.
Delaware
2/2/2005, amendment filed 4/19/2005. assignment filed 5/25/2005
Ref: Master Lease Agreement No. 6610   Schedule No. Q2005-1-42  All Goods,
Furniture, Fixtures and Equipment and other personal property now or hereafter
leased by Lessor to Lessee, wherever located, under Master Lease Agreement No.
6610, Equipment Schedule No. Q2005-1-42, including but not limited to the
following: computer equipment, plus all replacement parts, substitutions,
additions, attachments, modifications, updates, revisions, new versions,
enhancements, accessories and the proceeds thereof. Amendent more fully
describes equipment included on schedules to original filing.
 
Data Sales Co., Inc.
Delaware
2/2/2005, amendment filed 2/2/2005. assignment filed 5/25/2005
Ref: Master Lease Agreement No. 6610   Schedule No. Q2005-1-36  All Goods,
Furniture, Fixtures and Equipment and other personal property now or hereafter
leased by Lessor to Lessee, wherever located, under Master Lease Agreement No.
6610, Equipment Schedule No. Q2005-1-36, including but not limited to the
following: computer equipment, plus all replacement parts, substitutions,
additions, attachments, modifications, updates, revisions, new versions,
enhancements, accessories and the proceeds thereof. Amendent more fully
describes equipment included on schedules to original filing.
 
Data Sales Co., Inc.
Delaware
2/14/2005, amendment filed 4/16/2005. assignment filed 5/25/2005
Ref: Master Lease Agreement No. 6610   Schedule No. 5  All Goods, Furniture,
Fixtures and Equipment and other personal property now or hereafter leased by
Lessor to Lessee, wherever located, under Master Lease Agreement No. 6610,
Equipment Schedule No. 5, including but not limited to the following: computer
equipment, plus all replacement parts, substitutions, additions, attachments,
modifications, updates, revisions, new versions, enhancements, accessories and
the proceeds thereof. Amendent more fully describes equipment included on
schedules to original filing.




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
2/15/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement 1002512K Master Agreement/Lease No:
1002512  Customer: 377320 CAIR20201  JCM06031 CAIR33201 MS040423.
 
IOS Capital
Delaware
2/15/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement 1002512L Master Agreement/Lease No:
1002512  Customer: 377320 CAIR50201  JCM10351 CAIR50201 JCM10334.




 
 

--------------------------------------------------------------------------------

 




 
Relational, LLC
Delaware
3/23/2005
All present and future Goods, including but not limited to various computer
equipment, personal computers, laptops, peripherals and software, and any
replacement, substitution, addition, attachment, modification, update, revision,
enhancement, accessory, insurance proceeds and the cash proceeds of any Goods,
wherever located, leased by Relational, LLC by assignment from O/E Systems, Inc.
dba M/C Leasing (“Lessor”) to Calpine Corporation (“Debtor/Lessee”) pursuant to
the Master Equipment Lease Agreement dated April 8, 2002 between Lessor and
Debtor/Lessee. This UCC Filling is intended to be for informational and
precautionary purposes only and to give notice of Lessor’s ownership of the
Goods and the existence of a true lease.  If any transaction entered into under
the Master Equipment Lease Agreement is deemed to be other than a true lease,
then it is the intention of the parties that Lessor has a properly perfected
security interest under the Uniform Commercial Code in the Goods subject to the
Master Lease, or any Schedule entered into pursuant thereto, now or
hereafter.  Effective June 30, 2004, Relational Funding Corporation was merged
into Relational, LLC, a Delaware Limited Liability Company.
 
Trilogy Leasing Co., LLC                                            Additional
Secured Party: MB Financial Bank, N.A.
Delaware
3/28/2005
Equipment: One Machine/ QTYMFRMODLEQUIPMENT Description serial #
1Alliance   Alliance MK Digital Turret System5alliance403060005 Station Card -
IQMX TurretsAlliances1100053  Add’l Fast Ethernet/P 2.0 Card for
System  Center3Alliance    Fiber Link GBIC to GBIC (1000BASESX) 1Alliance  MX
Integrated Voice Recording Logger1AllianceVLG89-IPC289  Voice Rec, 448 CHNIS,
Ver 8.9, 8400 HR Disk Drive, AIT-1, 4 Outputs6Alliance  “Y” Cable, 1 Per
Connection to TU & Recorder2Alliance  SCSA Cable4Alliance SCSA Cable
Terminator2Alliance  Terminator Adapter2Alliance  Mounting Kit1AllianceIP2BUS-1
SCSA Bus Redundancy Support1allinaceAIT1-2-IPC  Additional AIT-1 Drive-6000
Hours Total     (Sequential Mode) 1AllianceAA08-110  Standard High Fidelity PC
Speaker - 110V1Alliance   MX Integrated Voice Recording CLS1Alliance   Total
Recording Software2AllianceNCLS89-Rec  NiceCLS Server License (50 per seats)
Unite   Location: Each unit shall be initially located at Calpine’s place of
business at 717 Texas Avenue, Suite 1000, Houston, TX 77002,  This Financing
Statement is for informational purposed only as this is intended to as a true
lease transaction.  This financing statement covers the equipment listed herein
which is being leased to Lessee by Lessor pursuant to Non-Mobile Equipment
Schedule Number 1 to the Computer Equipment Master Lease dated October 12, 2004,
between Trilogy Leasing Co., LLC, as Lessor and Calpine Corporation, as Lessee.




 
 

--------------------------------------------------------------------------------

 




 
Data Sales Co., Inc.
Delaware
3/22/2005, assignment filed 5/25/2005
Ref: Master Lease Agreement No. 6610   Schedule No. 4  All Goods, Furniture,
Fixtures and Equipment and other personal property now or hereafter leased by
Lessor to Lessee, wherever located, under Master Lease Agreement No. 6610,
Equipment Schedule No. 4, including but not limited to the following: computer
equipment, plus all replacement parts, substitutions, additions, attachments,
modifications, updates, revisions, new versions, enhancements, accessories and
the proceeds thereof.
 
IOS Capital
Delaware
3/29/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863A Master Agreement/Lease No:
1002512  Customer: 377320 CAIR3100  JXK02463 CAIR6800 JJM01515 CAIR6800 JJM03042
CAIRC6800 JJM03038 CAIRC3220 KFV01135 CAIR5020 JCT 15852.  (Alternative
Designation: Lesse/Lessor)




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
3/29/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863 Master Agreement/Lease No:
1002512  Customer: 377320 CAIR2870 KBM00193 CAIR4570 KFP004749 CAIR4570 KFP00571
CAIR4570 KFP00817 CAIR4570 KFP00801 CAIR4570 KFP00786 CAIR50201 JCM10324
CAIR50201 JCM09897 CAIR50201 JCM10227 CAIR50201 JCM9173 CAIR50201 JCM10327
CAIR7100 MNF08559 CAIR7200 CAIR7200 MNF08563 CAIR8500 MNE12045 CAIR8500 MNE12038
IKCPP8050 65GV01485 IKCPP8050 65GV01491 IKCPP8050 65GV01490 IKCPP8050 65GV01574
CACLC5100 JFU00358.  (Alternative Designation: Lesse/Lessor)
 
Insight Investments, Corp.
Delaware
4/18/2005
Ref: Master Lease Agreement No. 6610   Schedule No. Q2005-23-6  All Goods,
Furniture, Fixtures and Equipment and other personal property now or hereafter
leased by Lessor to Lessee, wherever located, under Master Lease Agreement No.
6610, Equipment Schedule No. Q2005-2-36, including but not limited to the
following: computer equipment, plus all replacement parts, substitutions,
additions, attachments, modifications, updates, revisions, new versions,
enhancements, accessories and the proceeds thereof.
 
Insight Investments, Corp.
Delaware
4/18/2005
Ref: Master Lease Agreement No. 6610   Schedule No. Q2005-2-42  All Goods,
Furniture, Fixtures and Equipment and other personal property now or hereafter
leased by Lessor to Lessee, wherever located, under Master Lease Agreement No.
6610, Equipment Schedule No. Q2005-2-42, including but not limited to the
following: computer equipment, plus all replacement parts, substitutions,
additions, attachments, modifications, updates, revisions, new versions,
enhancements, accessories and the proceeds thereof.
 
Air Liquide Industrial US LP
Delaware
4/28/2005
Equipment: Tube Trailers serial #74341 and serial #74108; Regulator model
33070B; Control Unit serial #97208-2, model #M-560 & serial #97208-3 (Location:
3952 Buddy Lawrence Dr., Corpus Christi, TX  78407.




 
 

--------------------------------------------------------------------------------

 




 
Insight Investments, Corp.
Delaware
5/16/2005
Ref: Master Lease Agreement No. 6610   Schedule No. 6  All Goods, Furniture,
Fixtures and Equipment and other personal property now or hereafter leased by
Lessor to Lessee, wherever located, under Master Lease Agreement No. 6610,
Equipment Schedule No. 6, including but not limited to the following: computer
equipment, plus all replacement parts, substitutions, additions, attachments,
modifications, updates, revisions, new versions, enhancements, accessories and
the proceeds thereof.
 
U.S. Bank, National Association
Delaware
6/17/2005
All of Debtor’s right, title and interest whether now owned or hereafter
acquired, in and to the following (1) All of the shares of the issued and
outstanding common stock of Calpine Monterey Cogeneration, Inc. and all options
or rights relating thereto; (2) All dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed or
distributable in respect of or in exchange for the Pledged Stock; and (3) All
proceeds of the foregoing.
 
Bear Stearns Investment Products Inc., partial assignments to Avenue
Investments, LP, Avenue International, Ltd. and Avenue Special Situations Fund
III, L.P.
Delaware
6/30/2005, assignments filed 3/24/2006, 3/24/2006 and 3/24/2006
That certain claim, as amended, filed by Goldendale Energy, Inc., Calpine
Corporation’s predecessor in interest, in the principal amount of
$39,519,036.00, and stipulated and approved in the amount of $26,000,000.00
against Enron Corp., as guarantor, and EPC Estate Services, Inc. (f/k/a National
Energy Production Corp.), as primary obligor, in that certain chapter 11 case
captioned in re: Enron Corp., et al., case No.01-16034 (AJG) filed in the United
States Bankruptcy Court for the Southern District of New York, more
specifically, the Proof of Claim (claim no 12730) filed by Goldendale Energy,
Inc., Calpine Corporation’s predecessor in interest with respect thereto and the
Proof of Claim (claim no 4179) filed by Goldendale Energy, Inc., Calpine
Corporation’s predecessor in interest with respect thereto.  (Alternative
Designation: Seller/Buyer). assignments relate to added secured parties.




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
7/6/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863 Master Agreement/Lease No:
1002512  Customer: 377320 CAIR6800 JJM04501 CAIR5020 JCT20021.  (Alternative
Designation: Lesse/Lessor)
 
IOS Capital
Delaware
7/6/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863B Master Agreement/Lease No:
1002512  Customer: 377320 RIAF2018 JP146901480.  (Alternative Designation:
Lesse/Lessor)




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
7/13/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863B Master Agreement/Lease No:
1002512  Customer: 377320 RIAF2018 JP146901480.  (Alternative Designation:
Lesse/Lessor)
 
IOS Capital
Delaware
7/13/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863C Master Agreement/Lease No:
1002512  Customer: 377320 CAIR6800 JJM04501 CAIR5020 JCT20021.  (Alternative
Designation: Lesse/Lessor)




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
7/13/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement 1002512L Master Agreement/Lease No:
1002512  Customer: 377320 CAIR5020I JCM10351 CAIR5020I JCM10334.  (Alternative
Designation: Lesse/Lessor)
 
IOS Capital
Delaware
7/13/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863 Master Agreement/Lease No:
1002512  Customer: 377320 CAIR5020I JCM10327 CAIR7200 MNF08559 CAIR7200 MNF08553
CAIR7200 MNF08563 CAIR8500 NBE12038 IKCPP8050 65GV01485 IKCPP8050 65GV01491
CACLC5100 JFU00358.  (Alternative Designation: Lesse/Lessor)




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
7/13/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863A Master Agreement/Lease No:
1002512  Customer: 377320 CAIRC3100 JXK02463 CAIRC6800 JJM03042 CAIRC6800
JJM03038 CAIRC3220 JNC07268 CAIR5020 JCT15852.  (Alternative Designation:
Lesse/Lessor)
 
IOS Capital
Delaware
7/13/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863D Master Agreement/Lease No:
1002512  Customer: 377320 CAIR5570 KHT02728 CAIR5570 KHT02494 CAIR3220
JNC10945.  (Alternative Designation: Lesse/Lessor)




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
7/13/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863E Master Agreement/Lease No:
1002512  Customer: 377320 CAIR6800 JJM04487.  (Alternative Designation:
Lesse/Lessor)
 
IOS Capital
Delaware
7/13/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement 1002512G Master Agreement/Lease No:
1002512  Customer: 377320 IKCPP8050 65GV01413 CA740 UZS22285.  (Alternative
Designation: Lesse/Lessor)




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
7/13/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement 1002512K Master Agreement/Lease No:
1002512  Customer: 377320 CAIR5020I JCM06031 CAIR3320I MSV04023.  (Alternative
Designation: Lesse/Lessor)
 
IOS Capital
Delaware
9/6/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863H Master Agreement/Lease No:
1002512  Customer: 377320 CAIR4570 C14021066 CAIR4570 C14021067 CAIR4570
C14021068 CAIR4570 C14021069 CAIR2870 C14021070.  (Alternative Designation:
Lesse/Lessor)




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
9/6/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only.  Product Schedule No./Agreement OS863G Master Agreement/Lease No:
1002512  Customer: 377320 CAIRC5800 KEM01853 CAIRC5800 KEM01816 CAIRC5800
KEM01687 CAIRC5800 KEM01659.  (Alternative Designation: Lesse/Lessor)
 
United Rentals, Inc.
Delaware
10/25/2005
Equipment: 500 Gallon Water Tank Trailer.
 
The Eads Company
Delaware
12/1/2005
Equipment: Connectors, valves, switches, filter and fileter elements along with
freight charges that were shipped to Texas City, Corpus Christi, and Deer Park,
TX for a total of $24,862.05.
 
The Eads Company
Delaware
12/1/2005
Equipment: Valves, airvents and filters shipping to Texas City and Deer Park, TX
for a total of $24,504.00.
 
The Eads Company
Delaware
12/1/2005
Equipment: Filters, switches, sensors and freight charges delivered to Corpus
Christi, TX in the amount of $4,331.29.
 
Calpine Greenfield (Holdings) Corporation
Delaware
12/2/2005
Three 184 MW nominally rated Siemens Westinghouse 501 FD2 combustion turbines,
Serial Numbers 37A8189, 37A8198 and 37A8199, together with all goods, property
and assets related thereto.




 
 

--------------------------------------------------------------------------------

 




 
IOS Capital
Delaware
12/5/2005
All equipment now or hereafter leased in an equipment leasing transaction in
connection with that certain Master Agreement No. see below.  Product Schedule
No./ Agreement No. see below (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) there from: The equipment location is
as identified in the Lease.  This is intended to be a true lease
transaction.  Neither the execution nor filing of this financing statement shall
in any manner imply that the relationship between the parties to which this
document applies is other than lessor and lessee, respectively.  This financing
statement is filed solely to protect the interests of the parties in the event
of unwarranted assertions by any third party.  This statement is filed in
connection with a lease transaction and is filed for precautionary purposes
only. Agreement #377320-OS863, 377320-1002512C, 377320-1460272, 377320-OS863F,
377320-OS63F, 377320-1002512H, 377320-1573117, 377320-MR3570, 377320-MR3570,
377320-1482717, 377320-1482717, 377320-1002512, 377320-52631A, 377320-MR3570A,
377320-1002512G1, 377320-1110787, 377320-1002512F, 377320-1002512ML,
377320-785675, 377320-795887C.  (Alternative Designation: Lesse/Lessor)
       
6/22/1995 Stock Pledge Agreement Calpine Corporation and U.S. Bank N.A.  First
priority security interest in and to Collateral - Pledged Stock and associated
dividends, proceeds
       
3/1/04 Asset Pledge, Letter Agreement by Calpine Corporation to Southeast Weld
County Board, Colorado
   
New Castle County, DE
 
No Liens.
   
Mobile County, Alabama
 
No Liens.
 
The Bank of New York, as Collateral Trustee
Arkansas
7/17/2003
All assets.




 
 

--------------------------------------------------------------------------------

 




 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Arkansas
11/25/2003
All personal property of the Debtor, except for Excluded Assets (generally
desribed as everything not relating to geothermal energy and natural gas lease).
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Arkansas
11/26/2003
All personal property of the Debtor, except for Excluded Assets (generally
desribed as everything not relating to geothermal energy and natural gas lease).
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Arkansas
10/5/2004
All fixtures and as-extracted collateral of the Debtor.
   
Jefferson County, AR
 
No Liens.
 
Citicorp Vendor Finance, Inc.
California
2/20/2002, continuation filed 9/22/2006
Equipment described in Lease documents on file with Secured Party.
 
The Bank of New York, as Collateral Trustee
California
7/16/2003, amended 2/16/2004, 1/5/2005, 4/1/2005, 6/1/2005
All assets of the Debtor, except for Excluded Assets (generally desribed as
everything not relating to geothermal energy and natural gas lease).




 
 

--------------------------------------------------------------------------------

 




 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
California
11/24/2003; 11/24/2004; 1/25/05; 4/1/2005; 8/3/2005; 11/18/2005;
The financing statement covers all personal property of the Debtor.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
California
11/25/2003; 11/24/2004; 1/25/2005; 4/1/2005; 4/7/2005; 8/3/2005; 11/18/2005;
This financing statement covers all personal property of the Debtor.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
California
10/05/2004; 12/07/2004; 1/05/2005; 1/25/2005; 4/01/2005;
This financing statement covers all fixtures and as-extracted collateral of the
Debtor.
 
IOS Capital
California
11/12/2004
Blanket collateral statement.
   
Alameda County, CA
 
No Liens.
   
Kern County, CA
 
No Liens.
   
Mendocino County, CA
 
No Liens.
   
Riverside County, CA
 
No Liens.
   
Sacramento County, CA
 
No Liens.
 
The Bank of New York
Santa Clara County, CA
7/18/2003
Deed/Fixture




 
 

--------------------------------------------------------------------------------

 




 
The Bank of New York
Santa Clara County, CA
9/24/2004
Notice of Additional Advance and Amendment to Deed of Trust dated as of
September 21, 2004.
 
The Bank of New York
Santa Clara County, CA
11/24/2004
Deed
   
San Joaquin County, CA
 
No Liens.
   
Solona Couny, CA
1/28/2008
No Liens.
 
Baker Hughes, Inc.
Sonoma County, CA
 
Geothermal Property Lien for services rendered and equipment provided from
October 18, 2005 through December 20, 2005 in the amount of $286,675.54.
 
Baker Hughes, Inc.
Sonoma County, CA
 
Geothermal Property Lien for services rendered and equipment provided from
August 29, 2005 through December 6, 2005 in the amount of $133,825.83.
 
The Bank of New York, in its capacity as Collateral Trustee
Sutter County, CA
9/24/2004
Notice of Additional Advance and Amendment to Deed of Trust dated as of
September 21, 2004.
   
Yolo County, CA
1/22/2008
No Liens.
 
IOS Capital, LLC
Colorado
4/15/2003
Blanket collateral statement.
 
The Bank of New York, as Collateral Trustee
Colorado
7/17/2003
This financing statement covers all assets of the debtor.
 
The Bank of New York, as Collateral Trustee.
Colorado
11/25/2003
This financing statement covers all personal property of the Debtor.
 
The Bank of New York, as Collateral Trustee.
Colorado
11/26/2003
This financing statement coveral all personal property of the Debtor.
   
Weld County, Colorado
1/21/2008
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Corporation
IOS Capital
District of Columbia
1/24/2005
Fixture filing: equipment lease.
 
IOS Capital
District of Columbia
6/7/2005
Fixture filing: equipment lease.
 
IOS Capital
District of Columbia
8/15/2005
Fixture filing: equipment lease.
   
Florida
 
No Liens.
   
Santa Rosa County, FL
 
No Liens.
   
Polk County, FL
 
No Liens.
   
Illinois
 
No Liens.
   
Lake County, IL
 
No Liens.
   
Acadia Parish, LA
 
No Liens.
   
Iberville Parish, LA
1/22/2008
No Liens.
   
Maine
 
No Liens.
   
Cumberland County, ME
1/24/2008
No Liens.
   
Massachusetts
 
No Liens.
   
Suffolk County, MA
 
No Liens.
   
New Jersey
 
No Liens.
   
Essex County, NJ
10/20/2006
Judgment Lien; Longo Electrical Mec vs. Calpine Corporation [File No. DC
01821-06].
   
Nevada
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Clark County, NV
 
No Liens.
   
New York
 
No Liens.
   
Nassau County, NY
12/28/2007
No Liens.
Calpine Corporation
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Ohio
11/25/2003
All personal property of the Debtor, except for Excluded Assets.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured Party
Lien Parties
Ohio
11/26/2003
All personal property of the Debtor, except for Excluded Assets.
   
Sandusky, OH
 
No Liens.
   
Oklahoma
 
No Liens.
   
Wagoner County, OK
 
No Liens.
   
Mayes County, Oklahoma
 
No Liens.
   
Oregon
 
No Liens.
   
Pennsylvania
 
No Liens.
   
Philadelphia County, PA
 
No Liens.
   
U.S. District Court, PA Eastern District
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
South Carolina
 
No Liens.
Calpine Corporation
The Bank of New York, as collateral Trustee
Texas
7/16/2003          Amended 04/01/2005
All assets except: Contracts, Equipment, Permits, Other Assets, Intellectual
Property and Real Property.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Texas
11/25/2003           Amended 04/01/2005
All personal property except: Excluded Assets and Contracts, Equipment, Permits,
Other Assets, Intellectual Property and Real Property.
 
The Bank of new York, as Collateral Trustee for the benefit of the Secured
Parity Lien Parties
Texas
11/25/2003             Amended 04/01/2005
All personal property except: Excluded Assets and Contracts, Equipment, Permits,
Other Assets, Intellectual Property and Real Property.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Texas
10/5/2004                       Amended 04/01/2005
All fixtures and as-extracted collateral of the Debtor except: Contracts,
Equipment, Permits, Other Assets, Intellectual Property and Real Property.
   
Anderson County, Texas
 
No Liens.
   
Brazoria County, TX
 
No Liens.
   
Chambers County, TX
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Eastland County, TX
 
No Liens.
   
Fort Bend County, TX
 
No Liens.
   
Freestone County, Texas
1/25/2008
No Liens.
   
Galveston County, Texas
 
No Liens.
   
Harris County, Texas
 
No Liens.
   
Hidalgo County, TX
 
No Liens.
   
Liberty County, TX
1/27/2008
No Liens.
   
Nueces County, Texas
 
No Liens.
   
Wisconsin
 
No Liens.
   
Rock County, WI
 
No Liens.
Calpine Corpus Christi Energy GP, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine Corpus Christi Energy LP
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Calpine Decatur Pipeline, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Decatur Pipeline, L.P.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Deer Park, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Dighton, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine East Fuels, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Eastern Corporation
Wilmington Trust Company, as First Lien Collateral Agent
Delaware
7/1/2005
All of Debtor's right, title and interest in membership interests in Bethpage
Energy Center 3, LLC (Bethpage) now owned or later acquired, including (i)
Debtor's right to acquire membership interest in Bethpage (ii) all rights and
authorities as a member of Bethpage under Bethpage Certificate of Formation and
LLC Operating Agreement (iii) all certificates and other documents representing
the foregoing (iv) all dividends, distribution, cash, securities, instruments
and other property and proceeds, entitled to as a member (v) any other claim
Debtor has or will have as a Bethpage member against Bethpage and its property
and (vi) all proceeds products and accessions of the foregoing.
 
Wilmington Trust Company, as Second Lien Collateral Agent
Delaware
7/5/2005
All of Debtor's right, title and interest in membership interests in Bethpage
Energy Center 3, LLC (Bethpage) now owned or later acquired, including (i)
Debtor's right to acquire membership interest in Bethpage (ii) all rights and
authorities as a member of Bethpage under Bethpage Certificate of Formation and
LLC Operating Agreement (iii) all certificates and other documents representing
the foregoing (iv) all dividends, distribution, cash, securities, instruments
and other property and proceeds, entitled to as a member (v) any other claim
Debtor has or will have as a Bethpage member against Bethpage and its property
and (vi) all proceeds products and accessions of the foregoing.
 
Calpine Construction Finance Company, L.P.
Delaware
12/16/2005
Any and all of Debtor's rights, titles and interests, in CPN Bethpage 3rd
Turbine, Inc.
 
Calpine Construction Finance Company, L.P.
Delaware
12/16/2005
Any and all of Debtor's rights, titles and interests, in TBG Cogen Partners
("Pledgee") and all of the geral partnership interests of Pledgee related
thereto.
 
Calpine Construction Finance Company, L.P.
   
[100% Common Stock Interest in CPN Bethpage 3rd Turbine, Inc. and 45%
Partnership Interest in TBG Cogen Partners pledged.]
   
New Castle County, DE
 
No Liens.
Calpine Edinburg, Inc.
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine Energy Management, LP
Deutsche Bank AG, New York Branch
Delaware
8/5/2004
All assets.
   
New Castle County, DE
 
No Liens.
Calpine Energy Services Holdings, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Energy Services, LP
Morgan Stanley Senior Funding, Inc.
Delaware
3/7/2003
All of Debtor's right, title and interest to any indebtedness owed to the Debtor
by the California Department of Water Resources ("CDWR") under the Power
Contracts for electric capacity and energy delivered to the CDWR by the Debtor
during the month of February 2003, including all collections on or other
proceeds of the foregoing.
 
Calpine Northbrook Energy Marketing, LLC
Delaware
5/12/2003
All of Debtor's right, title and interest to (1) the 100MW per hour, per day
contract with BPA; (2) Consent to Transfer and Assumption Agreement, effective
May [  ] 2003; (3) all amounts due to Debtor under the Assigned Documents; (4)
all claims and any other right of Debtor against any Obligor; (5) all cash,
securities or other property payable to Debtor under the Assigned Documents; (6)
all Guaranties and all Collateral in respect of the foregoing; and (7) all
proceeds of the foregoing.
 
Calpine Northbrook Energy Marketing, LLC
Delaware
5/12/2003
All of Debtor's right, title and interest to (1) the 100MW per hour, per day
contract with BPA; (2) Consent to Transfer and Assumption Agreement, effective
May14 2003; (3) all amounts due to Debtor under the Assigned Documents; (4) all
claims and any other right of Debtor against any Obligor; (5) all cash,
securities or other property payable to Debtor under the Assigned Documents; (6)
all Guaranties and all Collateral in respect of the foregoing; and (7) all
proceeds of the foregoing.
 
Calpine Northbrook Energy Marketing, LLC
Delaware
5/13/2003
All of Debtor's right, title and interest to: (1) the 100MW per hour, per day
contract with BPA; (2) Consent to Transfer and Assumption Agreement, effective
May [  ] 2003; (3) all amounts due to Debtor under the Assigned Documents; (4)
all claims and any other right of Debtor against any Obligor; (5) all cash,
securities or other property payable to Debtor under the Assigned Documents; (6)
all Guaranties and all Collateral in respect of the foregoing; and (7) all
proceeds of the foregoing.




 
 

--------------------------------------------------------------------------------

 




 
Calpine Northbrook Energy Marketing, LLC
Delaware
5/13/2003
All of Debtor's right, title and interest to: (1) the 100MW per hour, per day
contract with BPA; (2) Consent to Transfer and Assumption Agreement, effective
May 14, 2003; (3) all amounts due to Debtor under the Assigned Documents; (4)
all claims and any other right of Debtor against any Obligor; (5) all cash,
securities or other property payable to Debtor under the Assigned Documents; (6)
all Guaranties and all Collateral in respect of the foregoing; and (7) all
proceeds of the foregoing.
 
Power Contract Financing, L.L.C.
Delaware
6/16/2003
All of Debtor's right, title and interest in (1) the Amended and Restated Cover
Sheet to the Master Power Purchase and Sale Agreement, dated April 22, 2002 and
effective May 1, 2002; (2) Amended and Restated Transaction Confirmation Letter,
dated April 22, 2002, as supplemented and modified; (3) Assignment and
Assumption Agreement, dated June 13, 2003; (4) EEI Master Power Purchase and
Sale Agreement, dated June 13, 2003, as modified; (5) Guarantee Agreement, dated
June 13, 2003, between Morgan Stanley and the Debtor; (6) all amounts payable to
the Debtor under the above documents; (7) all claims, suits, and any other right
of the Debtor in connection with the above documents; (8) all cash, securities
or other property received, applied, or effected by or for the account of Debtor
in respect of any amounts payable to Debtor under the above documents; and (9)
all proceeds of the foregoing.
 
Credit Suisse First Boston, as Collateral Agent
Delaware
7/17/2003 Amended 4/19/2004 to rescind termination on 4/02/2004
All of Debtor's right, title and interest in (1) the PEC Energy Account and PEC
Energy Ledger; and (2) all sums of money or proceeds held in the Account and
Ledger.  In-Lieu filing from IL, NY




 
 

--------------------------------------------------------------------------------

 




 
Credit Suisse First Boston, as Collateral Agent
Delaware
7/17/2003 Amended 4/19/2004 to rescind termination on 4/02/2004
All of Debtor's right, title and interest in (1) the PEC Energy Account and PEC
Energy Ledger; and (2) all sums of money or proceeds held in the Account and
Ledger.
 
Calpine Construction Finance Company, L.P. [Assigned to the Wilmington Trust
Company, as Collateral Agent, on the same date.]
Delaware
9/25/2003
All of Debtor's right, title and interest, including proceeds thereof, in the
following: (1) Service Agreement for Firm Point, dated April 18, 2002, between
Debtor and Tampa Electric Company; (2) Firm Transportation Service Agreement,
dated July 18, 2003, between Debtor and Gulfstream Natural Gas System, LLC; and
(3) the Power Purchase Agreement, dated December 14, 2002, between Debtor and
Seminole Electric Cooperative, Inc.
Calpine Energy Services, L.P.
 
New Castle County, DE
 
No Liens.
   
California
 
No Liens.
   
San Joaquin County, CA
 
No Liens.
   
Acadia Parish, LA
 
No Liens.
   
Texas
 
No Liens.
   
Brazoria County, TX
 
No Liens.
   
East Land County, TX
       
Harris County, Texas
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Liberty County, TX
 
No Liens.
Calpine Energy Services, LP - Additional Debtor: Calpine Peaker Holdings, LLC;
GBC Holdings, LLC
Wilmington Trust Company, as Collateral Agent, on 10/1/2003.
Delaware
9/29/2003
All of Debtor's right, title and interest in the following assets referred to as
the "DWR Contract," including (a) the Master Power Purchase and Sale Agreement
comprised of (i) the EEI form of Master Power Purchase and Sale Agreement
(modified 4/25/2000) and (ii) the Cover Sheet thereto, dated February 6, 2001,
as amended on February 26, 2001; (b) Master Power Purchase and Sale Agreement
Confirmation Letter, dated February 27, 2001, as amended; and (c) letter
agreement, dated July 21, 2001, between Gilroy Energy Center, LLC and the
California Department of Water Resources.
Calpine Energy Services, LP - Additional Debtor GEC Holdings, LLC
Gilroy Energy Center, LLC
Delaware
10/8/2003
All of Debtor's right, title and interest in the following assets referred to as
the "DWR Contract," including (a) the Master Power Purchase and Sale Agreement
comprised of (i) the EEI form of Master Power Purchase and Sale Agreement
(modified 4/25/2000) and (ii) the Cover Sheet thereto, dated February 6, 2001,
as amended on February 26, 2001; (b) Master Power Purchase and Sale Agreement
Confirmation Letter, dated February 27, 2001, as amended; and (c) letter
agreement, dated July 21, 2001, between Gilroy Energy Center, LLC and the
California Department of Water Resources.
 
Southern California Edison Company
Delaware
12/4/2003
All accounts and other rights of Debtor to receive any amounts due under the
Purchase and Sale Agreement, dated December 20, 2002, between Debtor and
Southern California Edison Company, including all proceeds and the right to use
all books and records.
 
Constellation Power Source, Inc.
Delaware
1/7/2004
All types of property, obligations, transactions, accounts, sums, settlement
amounts and collateral included in the Master Netting, Setoff, and Security
Agreement, dated October 31, 2003, between the Debtor and the Secured Party.
 
Credit Suisse First Boston, as Collateral Agent
Delaware
7/17/2003
All of Debtor's right, title and interest in (1) the PEC Energy Account and PEC
Energy Ledger; and (2) all sums of money or proceeds held in the Account and
Ledger.  In-Lieu filing from IL, NY                 [04/02/2004 terminated in
error  04/19/2004 reinstated]
 
the Wilmington Trust Company, as Collateral Agent, on 3/25/2004.
Delaware
3/24/2004
All of Debtor's right, title and interest, including proceeds, in: (1) that
certain Facilities Agreement, dated as of August 31, 2001, as amended; (2) Firm
Transportation Service Agreement Contract No. 1703, dated May 29, 2001, as
amended; and (3) Firm Transportation Services Agreement Contract No. 1705, dated
May 29, 2001.




 
 

--------------------------------------------------------------------------------

 




 
the Wilmington Trust Company, as Collateral Agent, on 3/25/2004.
Delaware
3/24/2004
All of Debtor's right, title and interest, including proceeds, in: (1)
Intrastate Firm Service Agreement, dated May 22, 2000, as amended, between
Transok LLC ("Transok") and Debtor (as successor in interest to Panda Oneta
Power); (2) Intrastate Firm Service Agreement, dated May 22, 2000, between
Transok and Debtor (as successor in interest to Panda Oneda Power); and (3)
Facility Construction, Ownership and Operating Agreement, dated May 22, 2000,
between Transok and Debtor (as successor in interest to Panda Oneda Power).
 
the Wilmington Trust Company, as Collateral Agent, on 3/25/2004.
Delaware
3/25/2004
All of Debtor's right, title and interest, including proceeds, in: (1)
Intrastate Firm Service Agreement, dated May 22, 2000, as amended, between
Transok LLC ("Transok") and Debtor (as successor in interest to Panda Oneta
Power); (2) Intrastate Firm Service Agreement, dated May 22, 2000, between
Transok and Debtor (as successor in interest to Panda Oneda Power); and (3)
Facility Construction, Ownership and Operating Agreement, dated May 22, 2000,
between Transok and Debtor (as successor in interest to Panda Oneda Power).
 
Credit Suisse First Boston, as Collateral Agent
Delaware
4/19/2004
Filing in lieu of continuation in the States of Illinois and New York.
 
Credit Suisse First Boston, as Collateral Agent
Delaware
4/19/2004
All of Debtor's right, title and interest in (1) the PEC Energy Account and PEC
Energy Ledger; and (2) all sums of money or proceeds held in the Account and
Ledger.
 
Wilmington Trust Company, as Trustee [Assignor is Power Contract Financing III,
LLC]
Delaware
6/1/2004
All of Debtor's right, title and interest, including proceeds, in the asset
referred to as the Power Contract Financing LLC Member Interest ("PCF Member
Interest").




 
 

--------------------------------------------------------------------------------

 




 
El Paso Merchant Energy, L.P.
Delaware
6/28/2004
Lien against chattel paper, instruments, money and payment intangibles, accounts
and proceeds from the foregoing relating to the obligations under an Underlying
Master Agreement, a Transaction Agreement or the Master Netting, Setoff and
Security Agreement, dated June 28, 2004 (the "Agreement"), including (i) all of
Debtor's right, title and interest in, to and under any money, letters of
credit, instruments or other collateral now or in the future held by or for or
granted to the Secured Party, in accordance with the Agreement, (ii) all right,
title and interest that the Debtor has in any obligations under the Agreement,
and (iii) all dividends, interest, and other proceeds from time to time received
or otherwise distributed in respect of the foregoing.
 
BP Energy Company; BP Canada Energy Marketing Corp. and IGI Resources, Inc.
Delaware
01/13/2005
All of Debtor's right, title and interest in (1) any Obligations (means, with
respect to a party, each present and future payment or performance obligation or
liability of such party under the Master Netting, Setoff, Security, and
Collateral Agreement, dated August 1, 2003, an Underlying Master Agreement or a
Transaction) of the Secured Parties owed to the Debtor, together with all
accounts and general intangibles in respect of such Obligations and all
dividends, interest, and other proceeds in respect of the foregoing; and (2) any
Performance Assurance (other than Letters of Credit) which have been or may be
transferred to any Secured Party.
 
Tampa Electric Company
Delaware
9/12/2005
General Electric model LM600 combustion turbine and its related components with
Turbine Purchase Contract equipment number LM6005, including the proceeds of the
foregoing collateral.
Calpine Finance Company
 
Delaware
 
No Liens.
Calpine Fox Holdings, LLC
Fox Energy Company LLC
Delaware
11/29/2004
A continuing lien on and a first priority security interest in all the estate,
right, title and interest of Debtor, now owned or hereafter existing or
acquired, in, to and under any and all of the following (the "Collateral"):
Pledged Equity Interests; [blanket collateral]
 
Fox Energy Company LLC
Delaware
11/30/2004
All estate, right, title and interest of Debtor now owned or hereafter existing
or acquired, in, to and under any and all of the following: a)any and all
Pledged Equity interests; [blanket collateral]
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Fox LLC
Bayerische Landesbank, acting through its Cayman Islands Branch
Wisconsin
11/22/2004
[Interest in the account established in the office of Bayerische Landesbank]
 
Fox Energy Company LLC
Wisconsin
11/29/2004
[A first priority secuirty interest in all the estate, right, title and interest
of the Debtor in, to and under all property, rights, interests and assets of the
Debtor.]
 
Fox Energy Company LLC
Wisconsin
12/1/2004
[Filed with respect to the Secuirty Agreement, dated as of November 19, 2004.
Covers all the estate, right, title and interest of the Debtor in, to and under
all proeperty, rights, interests and assets of the Debtor, whether now owned or
hereafter acquired including: Assigned Agreements, insurance polodices
maintianed by the Debtor or any other Person under the Operative dDocuments or
any Project Documentor, all other agreements related to the cFacility, any lease
or sublease agreements, all Revenues, all other personal property and fixtures,
all goods, all general intagibles, all books, records, wriitngs, design
documents, all indebtedness, the Accounts, [Blanket Collateral]
   
Dane County, WI
 
No Liens.
Calpine Freestone Energy GP, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Calpine Freestone Energy, LP
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine Freestone, Inc.
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All estate, right, title and interest of Debtor, now owned or hereafter
acquired, in, to and under any and all of the following: (i) income, gain,
profit, loss, or other itmes allocated or distributed pursuant to any limited
liability agreement, general partnership or other organizational agreement; (ii)
all accounts, deposits or credits of any kind with any subsidiary of Debtor;
(ii) right, title, and interest in any subsidiary of Debtor; (iv) all claims for
damages arising out of any breach or default; (v) all Qualifying Cash
Equivalents; and (vi) all Proceeds, products, accessions, rents and profits. In
no event shall Article 9 Collateral include any Excluded Assets as defined in
that certain Indenture dated as of March 23, 2004.
Calpine Freestone, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Calpine Fuels Corporation
U.S. Bank National Association
California
9/9/1998             Continuation filed 4/23/2003
All estate, right, title and interest of Debtor in, and under the property
whether real, personal or mixed, tangible or intangible, wherever located and
whether now existing, owned or held or hereafter acquired, (a) Calpine Gas Fuel
Supply Agreements and all amendments, supplements, substitutions, replacements
and renewals thereof, and all other contracts and agreements now owned or
hereafter acquired with respect to the sale of gas or fuel to be sold to Secured
Party, (b) all books, records and all other information relating to Assigned
Agreements, (c) all claims arising under, and all rights to compel performance
of the terms of any of the Assigned Agreements, (d) all data, information and
other intellectual property relating to or used in connection with the Assigned
Agreements or any part thereof, (e) all rights, powers and remedies of Debtor
(f) all products or proceeds of the foregoing.
       
8/10/1998 Security Agreement [Calpine Fuels-Owner Trustee] between Calpine Fuels
Corporation and U.S. Bank National Association
       
8/10/1998 Security Agreement [Calpine Fuels-Project] by and between Calpine
Fuels Corporation and Calpine Greenleaf, Inc.
   
Sacramento County, CA
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Santa Clara County, CA
 
No Liens.
Calpine Gas Holdings LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Generating Company LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All the estate, right, title and interest of Debtor, now owned or hereafter
acquired, in to and under any of the following: (i) all of Debtor’s Equity
Interests; (ii) all of Debtor’s rights, privileges, authority and powers as an
owner of Equity Interests in the CalGen Expansion Company, LLC; (iii) all
certificates or other documents representing any and all of the foregoing; (iv)
all dividends, distributions, cash securities, instruments and other property or
proceeds of any kind to which Debtor may be entitled in its capacity as an owner
of Equity Interests in CalGen Expansion Company, LLC by way of distribution,
return of Capital or otherwise; (v) any other claim which Debtor now has or may
in the future acquire in its capacity as an owner of Equity Interests in CalGen
Expansion Company, LLC against CalGen Expansion Company, LLC and its property;
and (vi) all proceeds, products and accessions of and to any of the property
described above.
   
New Castle County, DE
 
No Liens.
Calpine Geysers Company, L.P.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Gilroy 1, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Gilroy 2, Inc.
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine Gilroy Cogen, L.P
NMHG Financial Services, Inc.
Delaware
7/9/2003
All of the equipment now or hereafter leased by Lessor to Lessee and all
additions, replacements, proceeds including insurance proceeds.
 
BNY Asset Solutions, LLC, as Administrative Agent for the ratable benefit of the
Buyers
Delaware
11/26/2003
All of rights, title and interest of debtor whether now owned or hereafter
acquired (A) in all equipment, inventory, fixtures, goods, intellectual
property, proceeds of any of the project collateral , and project collateral,
all tangible personal property of Debtor in connection with the Gilroy
Project,  (B) intercompany Note, intercompany note collateral account, all
proceeds of the foregoing, (C) all of debtor's right title and interest in
Assigned Agreement between PG&E and Calpine Gilroy Cogen, L.P. for termination
and buy-out of standard offer 4 Power Purchase Agreement, including all rights
of debtor to receive moneys due under Assigned Agreement, all rights of debtor
to receive proceeds from insurance, indemnity, or collateral security of
Assigned Agreement, all claims of the debtor from damages/breach/default under
Assigned Agreement.
       
11/26/2003 Deed of Trust granted by Calpine Gilroy Cogen, L.P. to Stewart Title
Company as Trustee for benefit of BNY Asset Solutions LLC
       
11/1/2002 Master Power Agreement by Calpine Gilroy Cogen, L.P. to Calpine Energy
Services, L.P.  Grant of Security Interest in cash and cash collateral pursuant
to Sec. 8.3
       
11/1/2002 Collateral Annex to Master Power Purchase Agreement by and between
Calpine Gilroy Cogen, L.P. and Calpine Energy Service, L.P.  Grant of Security
Interest (in Performance Assurance) pursuant to Sec. 2
       
7/1/1999 Termination Agreement by and between Calpine Gilroy Cogen, L.P. and
Pacific Gas and Electric Company;  potential liability to PG&E under Sections
5.3 & 5.4
Calpine Global Services Company, Inc
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Gordonsville GP Holdings, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Gordonsville LP Holdings, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Gordonsville, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Greenleaf Holdings, Inc
Caterpillar Financial Services Corp.
Delaware
12/9/2003
One used Caterpillar 928G Wheel Loader S/N: 6XRO3807 and substitutions,
replacements, additions and accessions thereto, now owned or hereafter acquired
and proceeds thereof.
       
8/10/1998 Amended and Restated Security Deposit Agreement Calpine Greenleaf
Holdings, Inc. (Lessee) pledges to U.S. Bank, National Association (Lienholder)
Calpine Greenleaf, Inc.
 
Delaware
 
No UCC liens.
       
8/10/1998 Participation Agreement among Calpine Greenleaf, Inc., as Lessee,
Bankers Commercial Corporation (formerly Greenleaf Cogen, LLC), as Owner
Participant, Calpine Greenleaf Holdings, Inc., U.S. Bank, National Association
(successor in interest to State Street Bank and Trust Company of California,
National Association), as Owner Trustee, Sumitomo Mitsui Banking Corporation
(formerly The Sumitomo Bank, Limited), as Administrative Agent, and CoBank ACB,
Credit Local DE France, The Farmers Bank of China, Los Angeles Branch and The
Sakura Bank, Limited New York Branch and Sumitomo Mistsui Banking Corporation
(formerly The Sumitomo Bank, Limited), as the Banks.
       
8/10/1998 Facility Lese Agreement between U.S. Bank, National Association
(successor in interest to State Street and Trust Company of California, National
Association) not in its individual capacity but solely as Owner Trustee under
and pursuant to the Trust Agreement, as Lessor and Calpine Greenleaf, Inc. as
Lessee.
       
8/10/1998 Pledge and Security Agreement (Greenleaf One) by and among Greenleaf
Unit One Associates; Greenleaf Cogen, LLC, U.S. Bank, National Association
(successor in interest to State Street Bank and Trust Company of California,
National Association); and Sumitomo Mitsui Banking Corporation (formerly The
Sumitomo Bank, Limited)




 
 

--------------------------------------------------------------------------------

 




       
8/10/1998 Pledge and Security Agreement (Greenleaf Two) by and among Greenleaf
Unit Two Associates; Greenleaf Cogen, LLC, U.S. Bank, National Association
(successor in interest to State Street Bank and Trust Company of California,
National Association); and Sumitomo Mitsui Banking Corporation (formerly The
Sumitomo Bank, Limited)
       
8/10/1998 Security Agreement [Calpine Fuels- Owner Trustee] by and between
Calpine Greenleaf, Inc. and U.S. Bank, National Association (successor in
interest to State Street Bank and Trust Company of California, National
Association)
       
8/10/1998 Security Agreement [Calpine Fuels- Project] by and between Calpine
Fuels Corporation and Calpine Greenleaf, Inc.
       
8/10/1998 Security Agreement [Facility Lease] by and between Calpine Greenleaf,
Inc. and U.S. Bank, National Association (successor in interest to State Street
Bank and Trust Company of California, National Association)
       
8/10/1998 Security Agreement [Owner Participant] by and between Calpine
Greenleaf, Inc. and Sumitomo Mitsui Banking Corporation (formerly The Sumitomo
Bank, Limited)
       
8/10/1998 Leasehold Deed of Trust, Assignment of Rents and Leases (Facility
Lease) by Calpine Greenleaf, Inc. in favor of Stewart Title Guaranty Company as
trustee for benefit of State Street Bank and Trust Company of California, as
amended by First Amendment of Leasehold Deed of Trust 10/20/1999, Second
Leasehold Deed of Trust 7/12/2002 and Third Amendment to the Leasehold Deed of
Trust, Assignment of Rents and Leases 7/3/2003
       
8/10/1998 Amended and Restated Security Deposit Agreement, Calpine Greenleaf
Holdings, Inc. (Lessee) pledges to U.S. Bank, National Association (as successor
in interest to State Street Bank and Trust Company of California, National
Association), Deposited Amounts in Receipts Account, Operating Account, Rent
Reserve Account, Major Maintenance Account, Loss Proceeds Account to Owner
Trustee.
       
1/3/2006 Mechanic’s Lien by Trane, a division of American Standard Inc. in
amount of $33,236,.56
       
12/13/2005 Mechanic’s Lien by Consolidated Electrical Distributors, Inc. in
amount of $8,771.11
Calpine Hermiston, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
8/14/2003
Assets of the Debtor.




 
 

--------------------------------------------------------------------------------

 



Calpine Hidalgo Design, L.P.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Hidalgo Energy Center, L.P.
Industrial Development Corporation of the City of Edinburg, Texas
Texas
7/9/2002
Equipment leased by Secured Party to Debtor, pursuant to Electric Generation
Equipment Lease Agreement dated as of May 1, 1999, including Gas Turbine
Generators, Steam Turbine and Generator, HRSG Unis, Cooling Tower, Surface
Condenser, Pumps, Continuous Emissions Monitoring System, Main Step-Up
Transformers, Main Step-Up Transformers Circuit Breakers, Isolation Phase Bus
Duct, Demineralizer System, Distributed Control System.
   
Travis County, Texas
 
No Liens.
   
Harris County, Texas
 
No Liens.
   
Hidalgo County, Texas
 
No Liens.
Calpine Hidalgo Holdings, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Hidalgo Power GP, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Hidalgo Power, LP
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Hidalgo, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine International Holdings Inc.
 
Delaware
 
No Liens.
Calpine International, LLC
 
Delaware
 
No Liens.
Calpine Investment Holdings, LLC
Credit Suisse First Boston, London Branch, as Collateral Agent
Delaware
12/14/2004
All of Debtor's right, title and interest in the following: (a) the Pledged
Debt; (b) the Securities Accounts; (c) all other rights, benefits and privileges
in any of the foregoing; (d) to the extent not included above, all Collateral
Records, Collateral Support and Supporting Obligations regarding any of the
foregoing; and (e) to the extent not included above, all Proceeds in respect of
any of the foregoing.
Calpine Jupiter, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Kennedy Airport, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Kennedy Operators, Inc.
 
New York
 
No Liens.
   
Albany County, NY
 
No Liens.
Calpine KIA, Inc.
 
New York
 
No Liens.
   
Albany County, NY
 
No Liens.
Calpine King City, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine King City, LLC
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine Leasing Inc,
 
Delaware
 
No Liens.
   
Pennsylvania
 
No Liens.
   
Philadelphia County, PA
 
No Liens.
   
U.S. District Court, PA Eastern District
 
No Liens.
Calpine Long Island, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Lost Pines Operations, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Louisiana Pipeline Company
 
Delaware
 
No Liens.
Calpine Magic Valley Pipeline, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Merchant Services Company, Inc.
 
Delaware
 
No UCC Liens.
       
As contained in the Master Transaction Agreement dated as of September 7, 2005,
by and among Calpine Corporation; Calpine Merchant Services, Company, Inc.;
Calpine Energy Services, L.P.; The Bear Stearns Companies Inc. and CalBear
Energy LP.
   
New Castle County, DE
 
No Liens.
   
Texas
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Harris County, Texas
 
No Liens.
Calpine Monterey Cogeneration, Inc.
 U.S. Bank, National Association
California
6/30/1995
Covers all of Debtor's right, title and interest in and to the following: (1)
Norcal Steam Sale Agreement, Farmers Steam Sale Agreement, Steam Sale Agreement,
Power Sale Agreement, and all other agreements relating to the operation of the
Facility, the 28.5 megawatts facility located in Santa Cruz County, California;
(2) any and all interests of Debtor in any trust or joint venture; (3) all
alterations to the Facility; (4) all documents, instruments, equipment of
Debtor; (5) all insurance proceeds and condemnation; (5) all Revenues derived
from Facility; (6) each of the accounts under the Disbursement Agreement dated
as of June 22, 1995; and (8) the proceeds of all of the foregoing collateral.
 
Nissan Motor Acceptance Corp.
California
11/18/1998
Covers New Nissan Forklift Model.
Calpine MVP, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine NCTP GP, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine NCTP, LP
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Newark, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
   
New Jersey
 
No Liens.
   
Essex County, NJ
 
No Liens.
Calpine Northbrook Corporation of Maine, Inc.
 
Illinois
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Sangamon County, IL
 
No Liens.
Calpine Northbrook Energy Holdings. LLC
 
Delaware
 
No Liens.
Calpine Northbrook Energy, LLC
 
Delaware
 
No Liens.
Calpine Northbrook Energy Marketing, LLC
Deutsche Bank Trust Company Americas, as Collateral Agent
Delaware
5/12/2003
All assets.
 
Deutsche Bank Trust Company Americas, as Collateral Agent
Delaware
 
All assets.
Calpine Northbrook Holdings Corporation
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Northbrook Investors, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Northbrook Project Holdings, LLC
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine Northbrook Services, LLC
 
Delaware
 
No Liens.
Calpine Northbrook Southcoast Investors, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; and (v)
all of Debtor's right and interest in any subsidiary of Debtor and (vi) all
Proceeds and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Calpine NTC, LP
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Oneta Power I, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Calpine Oneta Power II, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine Oneta Power, L.P.
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004       07/01/2005 Amendment
All assets, except all rights, title and interest in the following 14 GE
transition pieces with 12K-EL coating for a 7FA combustion turbine, together
with all goods, property and assets related thereto (amended 07/01/2005).
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004        07/01/2005 Amendment
All assets, except all rights, title and interest in the following 14 GE
transition pieces with 12K-EL coating for a 7FA combustion turbine, together
with all goods, property and assets related thereto (amended 07/01/2005).
   
New Castle County, DE
 
No Liens.
   
Oklahoma
 
No Liens.
   
Wagoner County, OK
 
No Liens.
Calpine Operating Services Company, Inc.
Les Schwab Tire Centers of California, Inc.
Delaware
10/30/2006
Contractual security agreement in all persent and future prodcuts and goods and
proceeds thereof, purchased by debtor from secured party including but not
limited to: all new, used and recapped tires; all new and used wheels; and all
batteries and all related products.
   
New Castle County, DE
 
No Liens.
   
Nevada
 
No Liens.
   
Clark County, NV
 
No Liens.
   
Texas
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Harris County, Texas
 
No Liens.
Calpine Operations Management Company, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Parlin, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Pastoria Holdings, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All assets.
Calpine Peaker Holdings, LLC
Wilmington Trust Company
Delaware
9/29/2003
All of Debtor's right, title and interest in the following assets referred to as
the "DWR Contract," including (a) the Master Power Purchase and Sale Agreement
comprised of (i) the EEI form of Master Power Purchase and Sale Agreement
(modified 4/25/2000) and (ii) the Cover Sheet thereto, dated February 6, 2001,
as amended on February 26, 2001; (b) Master Power Purchase and Sale Agreement
Confirmation Letter, dated February 27, 2001, as amended; and (c) letter
agreement, dated July 21, 2001, between Gilroy Energy Center, LLC and the
California Department of Water Resources.  Note that Peaker is an additional
Debtor and the main debtor is Calpine Energy Services, L.P.
Calpine Philadelphia Inc.
 
Delaware
 
No Liens.
Calpine Pittsburg, LLC
 
Delaware
 
No UCC Liens.
       
7/21/1998 Power Plant Lease Agreement between Calpine Pittsburg, LLC and The Dow
Chemical Company
       
7/21/1998 Energy Sale Agreement between Calpine Pittsburg, LLC and The Dow
Chemical Company




 
 

--------------------------------------------------------------------------------

 



Calpine Power Company
ING Capital LLC
California
6/1/2005
All of Debtor’s right, title and interest in two Siemens Westinghouse 501FD2
combustion turbines, including generators, auxiliaries and breakers, with
equipment numbers 1F9923 and 1F9924, respectively, consisting in part of
equipment with serial numbers (i) 37A8166 and 10372 and (ii) 37A8168 and 10379,
and including without limitation in each case the equipment and property,
whether now owned or hereafter existing or acquired, and all proceeds of any and
all of the foregoing.
 
ING Capital LLC, as Collateral Agent
California
4/23/2007
All of Debtor's right, title and interest in and to (whether now or hereafter
existing, and whether now owned or hereafter acquired) its limited liability
company membership interest in Otay Mesa Energy Center, LLC, a Delaware limited
liability company, as such collateral is described more fully in that certain
Limited Liability Company Pledge Agreement, dated on or about May 1, 2007,
between Debtor adn ING Capital LLC, as Collateral Agent.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
Calpine Power Company
 
Delaware
 
No Liens.
Calpine Power Equipment, LP
Wilmington Trust Company, as Collateral Agent
Texas
3/24/2004
All assets.
Calpine Power Equipment LP
 
Travis County, Texas
 
No Liens.
Calpine Power Management, Inc.
 
Delaware
 
No UCC Liens.
       
In connection with its Qualified Scheduling Entity Agreement with the Electric
Reliability Council of Texas, Inc., Calpine Power Management, LP from time to
time enters into deposit arrangement with Electric Reliability Council of Texas,
Inc. to secure Calpine Power Management, LP’s payment obligations on behalf of
Calpine Power Management, LP’s customers who purchase Balancing Energy supplied
by Electric Reliability Council of Texas, Inc., during those infrequent time
periods when Calpine Power Management, LP’s load-serving customers take delivery
of more electricity than Calpine Power Management’s generating resource
customers deliver to Electric Reliability Council of Texas, Inc.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine Power Management, LP
Deutsche Bank AG, New York Branch
Texas
6/28/2005
All Debtors' rights, title and interest in (a) all accounts receivable payable
to Debtor by Electric Reliability Council of Texas, Inc. pursuant to the
Qualified Scheduling Entity Agreement dated as of January 23, 2001, including
and accounts, general intangibles or payment intangibles and any instruments
evidencing the same, (b) all proceeds of any of the collateral.
   
Travis County, Texas
 
No Liens.
Calpine Power Services, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Power, Inc.
 
Virginia
 
No Liens.
   
Richmond City, VA
 
No Liens.
Calpine PowerAmerica, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine PowerAmerica, LP
 
Texas
 
No Liens.
   
Travis County, Texas
 
No Liens.
Calpine PowerAmerica-CA, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine PowerAmerica-CT, LLC
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Calpine PowerAmerica-MA, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine PowerAmerica-ME, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine PowerAmerica-NH, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine PowerAmerica-NY, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine PowerAmerica-OR, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine PowerAmerica-PA, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine PowerAmerica-RI, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Producer Services, L.P.
Reliant Energy Services, Inc.
Texas
2/27/2002
Property, accounts, transactions of the type described in the Base Contract for
Short-Term Sale and Purchase of Natural Gas, effective as of November 1, 1996.
   
Travis County, Texas
 
No Liens.
Calpine Project Holdings, Inc.
Calpine Construction Finance Company, L.P.
Delaware
12/16/2005
100% LLC Membership Interest in Mobile Energy LLC pledged.
   
New Castle County, DE
 
No Liens.
Calpine Pryor, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Riverside Holdings, LLC
Credit Suisse First Boston, Cayman Islands Branch, as Collateral Agent
Delaware
6/24/2004
All the estate, right, title and interest of Debtor, including any and all of
Debtor's right(s), title(s), powers of ownership and interest(s) whether now
owned or hereafter acquired in Riverside Energy Center, LLC, and all of the
membership interests of Borrower related thereto, including membership interests
described in the Pledge and Security Agreement dated June 24, 2004, and Debtor's
share of: (a) all rights to receive income, gain, profit, dividends and other
distributions allocated to Debtor in respect of the Pledged Equity Interests;
(b) all of Debtor's capital ownership interest, including capital accounts, in
Borrower; (c) all of Debtor's voting rights in Borrower; (d) all of Debtor's
rights, title and interest, as the sole member of Borrower, in any and all of
Borrower's assets or properties; (e) all other rights, title and interest in or
to Borrower derived from Pledged Equity Interests; (f) all indebtedness or other
obligations of Borrower owed to Debtor; (g) all claims of Debtor for damages
arising out of the Collateral; (h) all rights of Debtor to terminate, amend,
supplement governing documents of Debtor; (i) all securities, notes,
certificates and other instruments
representing any of the foregoing rights and interests of Debtor; and (j) to the
extent not included in any of the foregoing, all proceeds
of the foregoing Collateral, whether cash or non-cash
Calpine Rumford I, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Rumford, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Russell City, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Schuylkill, Inc.
The Chase Manhattan Bank, N.A., as Agent
Delaware
3/7/1996    Continuation filed 2/14/2001
All of Debtor's right, title and interest in the following property, including
any and all partnership interest(s), whether now owned or subsequently acquired,
in Grays Ferry Cogeneration Partnership, including Debtor's share of (i) all
rights to receive all income, gain, profit, loss or other items allocated to
Debtor under Amended and Restated Partnership Agreement of Grays Ferry
Cogeneration Partnership dated March 1, 1996; (ii) all of Debtor's interests in
the Company; (iii) all of Debtor's capital or ownership interest, including
capital accounts, in the Partnership, and all accounts, deposits or credits of
any kind with the Partnership; (iv) all of Debtor's voting rights in or rights
to control or direct the affairs of the Partnership; (v) all of Debtor's right,
title and interest, as a general partner; (vi) all other right, title and
interest in or to the Partnership; (vii) all claims for damages arising from
breach or default relating to Collateral; (viii) all rights to terminate, amend,
supplement performance under Partnership Agreement; and (ix) all proceeds of any
of the above.
 
JPMorgan Chase Bank, N.A., as Agent
Delaware
1/19/2005
Financing Statement is filed in lieu of continuation for financing statements
filed in California and Pennsylvania, which granted right, title and interest in
the following property, including any and all partnership interest(s), whether
now owned or subsequently acquired, in Grays Ferry Cogeneration Partnership,
including Debtor's share of (i) all rights to receive all income, gain, profit,
loss or other items allocated to Debtor under Amended and Restated Partnership
Agreement of Grays Ferry Cogeneration Partnership dated March 1, 1996; (ii) all
of Debtor's interests in the Company; (iii) all of Debtor's capital or ownership
interest, including capital accounts, in the Partnership, and all accounts,
deposits or credits of any kind with the Partnership; (iv) all of Debtor's
voting rights in or rights to control or direct the affairs of the Partnership;
(v) all of Debtor's right, title and interest, as a general partner; (vi) all
other right, title and interest in or to the Partnership; (vii) all claims for
damages arising from breach or default relating to Collateral; (viii) all rights
to terminate, amend, supplement performance under Partnership Agreement; and
(ix) all proceeds of any of the above.
   
New Castle County, DE
 
No Liens.
Calpine Siskiyou Geothermal Partners, L.P.
 
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Sonoran Pipeline LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Stony Brook, Inc.
 
Albany County, NY
 
No Liens.
Calpine Stony Brook Operators, Inc.
 
New York
 
No Liens.
   
Albany County, NY
7/23/2002
State Tax Lien; File No. X02-17192
Calpine Stony Brook Power Marketing, LLC
 
Delaware
 
No Liens.
Calpine Stony Brook, Inc.
 
New York
 
No Liens.
Calpine Sumas, Inc.
 
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
Calpine TCCL Holdings, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Texas Pipeline GP, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Calpine Texas Pipeline, L.P.
Wilmington Trust Company, as Collateral Agent                         Assignor:
Freestone Power Generation, L.P.
Delaware
12/15/2003
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Freestone County, Texas and
Anderson County, Texas, including and without limitations, the natural gas
pipeline and related structures, fixtures and improvements; all machinery,
apparatus, equipment, fittings, fixtures and other articles of personal property
and replacements thereof, including all other goods of Debtor, and all goods of
Debtor which become fixtures located on the real property; all raw materials,
work in process and other materials used or consumed in the construction of the
natural gas pipeline by or for Debtor; all the remainder or remainders, rents,
revenues, issues, profits, royalties, income and other benefits derived from any
of the foregoing, and all replacements, substitutions, and additions
thereof.  All of the Debtor’s right, title and interest, whether now owned or
existing or at any time hereafter acquired, in all of the permits, consents,
approvals, and all other instruments or conveyances granting Debtor’s right in
and to the real property, including those permits.  (Filed in Real Estate
Records - Fixture Filing)
 
Wilmington Trust Company, as Collateral Agent                         Assignor:
Freestone Power Generation, L.P.
Delaware
12/15/2003
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Freestone County, Texas and
Anderson County, Texas, including and without limitations, the natural gas
pipeline and related structures, fixtures and improvements; all machinery,
apparatus, equipment, fittings, fixtures and other articles of personal property
and replacements thereof, including all other goods of Debtor, and all goods of
Debtor which become fixtures located on the real property; all raw materials,
work in process and other materials used or consumed in the construction of the
natural gas pipeline by or for Debtor; all the remainder or remainders, rents,
revenues, issues, profits, royalties, income and other benefits derived from any
of the foregoing, and all replacements, substitutions, and additions
thereof.  All of the Debtor’s right, title and interest, whether now owned or
existing or at any time hereafter acquired, in all of the permits, consents,
approvals, and all other instruments or conveyances granting Debtor’s right in
and to the real property, including those permits.




 
 

--------------------------------------------------------------------------------

 




 
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Baytown Energy Center, LP
Delaware
2/19/2004
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Chambers County, Texas,
including and without limitations, the natural gas pipeline and related
structures, fixtures and improvements; all machinery, apparatus, equipment,
fittings, fixtures and other articles of personal property and replacements
thereof, including all other goods of Debtor, and all goods of Debtor which
become fixtures located on the real property; all raw materials, work in process
and other materials used or consumed in the construction of the natural gas
pipeline by or for Debtor; all the remainder or remainders, rents, revenues,
issues, profits, royalties, income and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All of
the Debtor’s right, title and interest, whether now owned or existing or at any
time hereafter acquired, in all of the permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s right in and to the real
property, including those permits.  (Filed in Real Estate Records - Fixture
Filing)
 
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Baytown Energy Center, LP
Delaware
2/19/2004
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Chambers County, Texas,
including and without limitations, the natural gas pipeline and related
structures, fixtures and improvements; all machinery, apparatus, equipment,
fittings, fixtures and other articles of personal property and replacements
thereof, including all other goods of Debtor, and all goods of Debtor which
become fixtures located on the real property; all raw materials, work in process
and other materials used or consumed in the construction of the natural gas
pipeline by or for Debtor; all the remainder or remainders, rents, revenues,
issues, profits, royalties, income and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All of
the Debtor’s right, title and interest, whether now owned or existing or at any
time hereafter acquired, in all of the permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s right in and to the real
property, including those permits.  All assets of Debtor arising out of or
relating to the Pipeline, including, but not limited to, (i) that certain
Agreement to Interconnect and Operate Natural Gas Pipeline Facilities, dated as
of November 28, 2000, between Texas Pipeline, LP and Debtor; (ii) that certain
Letter of Agreement to Interconnect, dated as of March 7, 2001, between El Paso
Energy Intrastate, L.P. and Debtor; (iii) that certain Agreement Regarding
Facilities Necessary for Kinder Morgan Texas Pipeline, Inc. to Deliver Gas to
Calpine Baytown Energy Center, L.P., effective as of February 22, 2001, between
Kinder Morgan Texas Pipeline, Inc. and Debtor; and (iv) that certain
Reimbursement, Construction, Ownership and Operation Agreement, dated as of
March 27, 2001, between Texas Eastern Transmission Corporation and Debtor.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



(Optioner)
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Freestone Power Generation,
LP (Optionee)
Texas
12/15/2003, assignments filed 12/16/2003, 3/25/2004, 3/26/2004
Debtor (Optioner) has granted Secured Party (Optionee) the option to purchase
all assets which are now, or may in the future become located in, on, under or
affixed to the real property located in Freestone County, Texas and Anderson
County, Texas, including and without limitations, the natural gas pipeline and
related structures, fixtures and improvements; all machinery, apparatus,
equipment, fittings, fixtures and other articles of personal property and
replacements thereof, including all other goods of Debtor, and all goods of
Debtor which become fixtures located on the real property; all raw materials,
work in process and other materials used or consumed in the construction of the
natural gas pipeline by or for Debtor; all the remainder or remainders, rents,
revenues, issues, profits, royalties, income and other benefits derived from any
of the foregoing, and all replacements, substitutions, and additions
thereof.  All of the Debtor’s right, title and interest, whether now owned or
existing or at any time hereafter acquired, in all of the permits, consents,
approvals, and all other instruments or conveyances granting Debtor’s right in
and to the real property, including those permits. (Filed in Real Estate Records
- Fixture Filing)
 
Wilmington Trust Company, as Collateral Agent                         Assignor:
Freestone Power Generation, L.P.
Texas
12/15/2003, assignments filed 12/16/2003, 3/25/2004, 3/26/2004
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Freestone County, Texas and
Anderson County, Texas, including and without limitations, the natural gas
pipeline and related structures, fixtures and improvements; all machinery,
apparatus, equipment, fittings, fixtures and other articles of personal property
and replacements thereof, including all other goods of Debtor, and all goods of
Debtor which become fixtures located on the real property; all raw materials,
work in process and other materials used or consumed in the construction of the
natural gas pipeline by or for Debtor; all the remainder or remainders, rents,
revenues, issues, profits, royalties, income and other benefits derived from any
of the foregoing, and all replacements, substitutions, and additions
thereof.  All of the Debtor’s right, title and interest, whether now owned or
existing or at any time hereafter acquired, in all of the permits, consents,
approvals, and all other instruments or conveyances granting Debtor’s right in
and to the real property, including those permits. (Filed in Real Estate Records
- Fixture Filing)




 
 

--------------------------------------------------------------------------------

 



(Optioner)
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Baytown Energy Center, LP
Texas
2/19/2004, assignments filed 2/23/2004, 3/25/2004, 3/26/2004
Debtor (Optioner) has granted Secured Party (Optionee) the option to purchase
all assets which are now, or may in the future become located in, on, under or
affixed to the real property located in Chambers County, Texas, including and
without limitations, the natural gas pipeline and related structures, fixtures
and improvements; all machinery, apparatus, equipment, fittings, fixtures and
other articles of personal property and replacements thereof, including all
other goods of Debtor, and all goods of Debtor which become fixtures located on
the real property; all raw materials, work in process and other materials used
or consumed in the construction of the natural gas pipeline by or for Debtor;
all the remainder or remainders, rents, revenues, issues, profits, royalties,
income and other benefits derived from any of the foregoing, and all
replacements, substitutions, and additions thereof.  All of the Debtor’s right,
title and interest, whether now owned or existing or at any time hereafter
acquired, in all of the permits, consents, approvals, and all other instruments
or conveyances granting Debtor’s right in and to the real property, including
those permits.  (Filed in Real Estate Records - Fixture Filing)
 
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Baytown Energy Center, LP
Texas
2/19/2004, assignments filed 2/23/2004, 3/25/2004, 3/26/2004
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Chambers County, Texas,
including and without limitations, the natural gas pipeline and related
structures, fixtures and improvements; all machinery, apparatus, equipment,
fittings, fixtures and other articles of personal property and replacements
thereof, including all other goods of Debtor, and all goods of Debtor which
become fixtures located on the real property; all raw materials, work in process
and other materials used or consumed in the construction of the natural gas
pipeline by or for Debtor; all the remainder or remainders, rents, revenues,
issues, profits, royalties, income and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All of
the Debtor’s right, title and interest, whether now owned or existing or at any
time hereafter acquired, in all of the permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s right in and to the real
property, including those permits.  (Filed in Real Estate Records - Fixture
Filing)
(Optioner)
Freestone Power Generation, LP
Anderson County, Texas
12/17/2003
Optioner has granted optionee an option to purchase all assests of Optioner,
which are now, or may be in the future become located in; on, under or affixed
to the real property located in Anderson County, Texas, described on Exhibit A.




 
 

--------------------------------------------------------------------------------

 




 
Freestone Power Generation, LP
Anderson County, Texas
12/17/2003
This financing statement covers all assets of the debtor which are now, or may
in the future become located in, on, under or affixed to the real property
located in Anderson County, Texas, descibed on Exhibit A.
(Optioner)
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Baytown Energy Center, LP
Chambers County, Texas
2/23/2004
Debtor (Optioner) has granted Secured Party (Optionee) the option to purchase
all assets which are now, or may in the future become located in, on, under or
affixed to the real property located in Chambers County, Texas, including and
without limitations, the natural gas pipeline and related structures, fixtures
and improvements; all machinery, apparatus, equipment, fittings, fixtures and
other articles of personal property and replacements thereof, including all
other goods of Debtor, and all goods of Debtor which become fixtures located on
the real property; all raw materials, work in process and other materials used
or consumed in the construction of the natural gas pipeline by or for Debtor;
all the remainder or remainders, rents, revenues, issues, profits, royalties,
income and other benefits derived from any of the foregoing, and all
replacements, substitutions, and additions thereof.  All of the Debtor’s right,
title and interest, whether now owned or existing or at any time hereafter
acquired, in all of the permits, consents, approvals, and all other instruments
or conveyances granting Debtor’s right in and to the real property, including
those permits.  (Filed in Real Estate Records - Fixture Filing)
 
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Baytown Energy Center, LP
Chambers County, Texas
2/23/2004
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Chambers County, Texas,
including and without limitations, the natural gas pipeline and related
structures, fixtures and improvements; all machinery, apparatus, equipment,
fittings, fixtures and other articles of personal property and replacements
thereof, including all other goods of Debtor, and all goods of Debtor which
become fixtures located on the real property; all raw materials, work in process
and other materials used or consumed in the construction of the natural gas
pipeline by or for Debtor; all the remainder or remainders, rents, revenues,
issues, profits, royalties, income and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All of
the Debtor’s right, title and interest, whether now owned or existing or at any
time hereafter acquired, in all of the permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s right in and to the real
property, including those permits.  (Filed in Real Estate Records - Fixture
Filing)




 
 

--------------------------------------------------------------------------------

 




 
Freestone Power Generation, LP
Anderson County, Texas
11/7/2003
Deed of Trust, assignment of Rents, Security Agreement and Fixture Filing
(10/31/2003), by Debtor to Maccolm S. Morris, as Trustee, for the benefit of
Freestone Power Generation, LP
   
Freestone County, Texas
12/16/2003
Fixture filing: Real Property located in Freestone County, Texas.
(Optioner)
 
Freestone County, Texas
12/16/2003
Fixture filing: Real Property located in Freestone County, Texas.
Calpine Texas Pipeline LP, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Tiverton I, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Tiverton, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine ULC I Holding, LLC
 
Delaware
 
No Liens.
Calpine University Power, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Calpine Unrestricted Fundings, LLC
 
Delaware
 
No Liens.
Calpine Unrestricted Holdings, LLC
 
Delaware
 
No Liens.
Calpine Vapor, Inc
 
California
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
Carville Energy LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All of assets of Debtor.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/29/2004
All assets of Debtor including fixtures on real property in Iberville Parish,
LA, pipelines, transmissions, related structures, all machinery, equipment,
other articles of personal property, rents revenues, income derived from above
including permits, consents, approvals and other instruments.
   
New Castle County, DE
 
No Liens.
Carville Energy LLC
Wilmington Trust Company, as Collateral Agent
Iberville Parish, Louisiana
3/25/2004
Fixture Filing: All assets of the Debtor, including Fixtures (Real Property
located in Iberville Parish, Louisiana).
Carville Energy LLC
Wilmington Trust Company, as Collateral Agent
Iberville Parish, Louisiana
3/29/2004
Fixture Filing: Real Property located in Iverville Parish, Louisiana.




 
 

--------------------------------------------------------------------------------

 



CCFC Development Company, LLC and Blue Spruce Energy Center, LLC
Fox Energy OP, L.P.
Delaware
11/30/2004
All the estate, right, title and interest of Debtors, with respect to
Precautionary Pledge Agreement, dated November 19, 2004, including: (a) any and
all of Debtor's right(s), title(s), powers of ownership and interest(s) whether
now owned or hereafter acquired in Fox Energy Company LLC and all membership
interests of Fox Energy related thereto; (b) all equity interests, securities,
moneys, rights to receive income, gain, profit, dividends allocated to Debtors
in respect of the Pledged Equity Interests; (c) all other payments due or to
become due to Debtors in respect of such Pledged Equity Interest; (d) all of
Debtors' capital or ownership interest, including capital accounts, in Fox
Energy, and all accounts, deposits or credits of any kind with Fox Energy; (e)
all of Debtors' voting rights in or rights to control or direct the affairs of
Fox Energy; (f) all of Debtors' rights, interests, claims, powers, privileges,
authority, options, security interests, liens, if any, as members of Fox Energy,
in, to or under any and all of Fox Energy's assets or properties; (g) all other
rights, title, and interest in Fox Energy derived from Pledged Equity Interests;
(h) all indebtedness or other obligations of Fox Energy
owed to Debtors; (i) all present and future claims, if any, of Debtors for
moneys loaned or advanced, services rendered or damages
arising out of, or for any breach relating to Collateral; (j) all of Debtors'
rights under the LLC Agreement or at law to exercise and
enforce every right, power, remedy, authority, option and privilege of Debtors
relating to Pledged Equity Interests; (k) all securities,
notes, certificates and other instrument representing interest of Debtors; and
(l) to the extent not included in any of the foregoing, all
proceeds, products and accessions of and to any and all of the foregoing
Collateral.
CCFC Development Company, LLC
 
New Castle County, DE
 
No Liens.
CCFC Equipment Finance Company, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CCFC Finance Corp.
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



CCFC Project Equipment Finance Company One, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CCFC Preferred Holdings 2, LLC
 
Delaware
 
No Liens.
CCFC Preferred Holdings, LLC
 
Delaware
 
No Liens.
CES GP, LLC
Deutsche Bank AG, New York Branch
Delaware
8/5/2004
All Stock Collateral and all proceeds and any account into which such proceeds
are deposited, including all Financial Assets.  All capitalized terms are as
defined in the Partner Pledge Agreement, dated August 4, 2004.
   
New Castle County, DE
 
No Liens.
CES Marketing IX, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CES Marketing V, L.P.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CES Marketing VIII, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
   
Florida
 
No Liens.
CES Marketing X, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CGC Dighton, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Channel Energy Center, LP
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets, including Fixtures.  Also intended to be a fixture filing pursuant
to the Delaware Commerce and Trade Code, Section 9-501(b).
   
New Castle County, DE
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
Texas
3/24/2004
All assets of Debtors including fixtures on real property in Harris County, TX,
pipelines, transmissions, related structures, all machinery, equipment, other
articles of personal property, rents revenues, income derived from above
including permits, consents, approvals and other instruments.
 
Wilmington Trust Company, as Collateral Agent
Texas
3/24/2004
All assets.
 
Wilmington Trust Company, as Collateral Agent
Harris County, Texas
3/25/2004
All assets of Debtors including fixtures on real property in Harris County, TX,
pipelines, transmissions, related structures, all machinery, equipment, other
articles of personal property, rents revenues, income derived from above
including permits, consents, approvals and other instruments.
   
Harris County, Texas
 
No Liens.
Channel Power GP, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Channel Power, LP
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
Clear Lake Cogeneration Limited Partnership
 
Texas
 
No Liens.
   
Travis County, Texas
 
No Liens.
   
Harris County, Texas
 
No Liens.
CNEM Holdings, LLC
Deutsche Bank Trust Company Americas, as Collateral Agent
Delaware
5/12/2003
All Debtor's right, title and interest in, to and under all of the following
property, assets and revenues: (1) all Stock Collateral; and (2) all Proceeds
and any account (including the Collateral Payment Account and the Collateral
Reserve Account) into which such Proceeds are deposited, including all Financial
Assets and other property and balances credited thereto and Security
Entitlements with respect thereto.
 
Deutsche Bank Trust Company Americas, as Collateral Agent
Delaware
5/12/2003
All Debtor's right, title and interest in, to and under all of the following
property, assets and revenues: (1) all Stock Collateral; and (2) all Proceeds
and any account (including the Collateral Payment Account and the Collateral
Reserve Account) into which such Proceeds are deposited, including all Financial
Assets and other property and balances credited thereto and Security
Entitlements with respect thereto.




 
 

--------------------------------------------------------------------------------

 




 
Deutsche Bank Trust Company Americas, as Collateral Agent
Delaware
5/13/2003
All Debtor's right, title and interest in, to and under all of the following
property, assets and revenues: (1) all Stock Collateral; and (2) all Proceeds
and any account (including the Collateral Payment Account and the Collateral
Reserve Account) into which such Proceeds are deposited, including all Financial
Assets and other property and balances credited thereto and Security
Entitlements with respect thereto.
 
Deutsche Bank Trust Company Americas, as Collateral Agent
Delaware
5/13/2003
All Debtor's right, title and interest in, to and under all of the following
property, assets and revenues: (1) all Stock Collateral; and (2) all Proceeds
and any account (including the Collateral Payment Account and the Collateral
Reserve Account) into which such Proceeds are deposited, including all Financial
Assets and other property and balances credited thereto and Security
Entitlements with respect thereto.
CogenAmerica Asia Inc.
 
Delaware
 
No Liens.
CogenAmerica Parlin Supply Corp.
 
Delaware
 
No Liens.
Columbia Energy, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004 amended 4/22/05
All of assets of Debtor except all personal property subject to the Lease
Agreement dated December 31, 2004, between Calhoun County, South Carolina and
Columbia Energy LLC and referenced in that certain Memorandum of Lease, dated
December 31, 2004.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004 amended 4/22/05
All of assets of Debtor, including fixtures, except all personal property
subject to the Lease Agreement dated December 31, 2004, between Calhoun County,
South Carolina and Columbia Energy LLC and referenced in that certain Memorandum
of Lease, dated December 31, 2004,  together with lease improvements, lease
equipments, all other machinery, equipment, fixtures, any personal property
acquired and all easements, licenses, option rights etc., all buildings,
structures, fixtures and improvements, and all remainder, revenues and rent.
 
Wilmington Trust Company, as Collateral Agent
South Carolina
3/24/2004
All of assets of Debtor except all personal property subject to the Lease
Agreement dated December 31, 2004, between Calhoun County, South Carolina and
Columbia Energy LLC and referenced in that certain Memorandum of Lease, dated
December 31, 2004,  together with lease improvements, lease equipments, all
other machinery, equipment, fixtures, any personal property acquired and all
easements, licenses, option rights etc., all buildings, structures, fixtures and
improvements, and all remainder, revenues and rent.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Corpus Christi Cogeneration, L.P.
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All Debtor's Assets.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All Debtor's Assets, including fixtures.
   
New Castle County, DE
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
Texas
3/24/2004
All Debtor's Assets, including fixtures.
   
Nueces County, Texas
1/18/2008
No Liens.
CPN 3rd Turbine, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Acadia, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Berks Generation, Inc.
 
Delaware
 
No Liens.
CPN Berks, LLC
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



CPN Bethpage 3rd Turbine, Inc.
 
Delaware
 
No Liens.
CPN Cascade, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Clear Lake, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Decatur Pipeline, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN East Fuels, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Energy Services GP, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Energy Services LP, Inc.
Deustche Bank AG, New York Branch
Delaware
8/5/2004
All of the Debtor's right, title and interest in, to and under all of the
following property, assets and revenues, whether now owned or hereafter acquired
and whether now existing or hereafter coming into existence: (a) all Stock
Collateral; and (b) all Proceeds and any account into which such Proceeds are
deposited.
   
New Castle County, DE
 
No Liens.
CPN Freestone, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



CPN Funding Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Hermiston LLC
Wilmington Trust Company, as Collateral Agent
Delaware
8/14/2003
Assets of the Debtor.
CPN Morris, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Oxford, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Pipeline Company
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Calpine Construction Finance
Company, L.P.
Delaware
8/14/2003
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Sutter County, California,
including and without limitations, the natural gas pipeline and related
structures, fixtures and improvements; all machinery, apparatus, equipment,
fittings, fixtures and other articles of personal property and replacements
thereof, including all other goods of Debtor, and all goods of Debtor which
become fixtures located on the real property; all raw materials, work in process
and other materials used or consumed in the construction of the natural gas
pipeline by or for Debtor; all the remainder or remainders, rents, revenues,
issues, profits, royalties, income and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All of
the Debtor’s right, title and interest, whether now owned or existing or at any
time hereafter acquired, in all of the permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s right in and to the real
property, including those permits.




 
 

--------------------------------------------------------------------------------

 




 
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Hermiston Power Partnership
Delaware
8/14/2003
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Umatilla County, Oregon,
including and without limitations, the natural gas pipeline and related
structures, fixtures and improvements; all machinery, apparatus, equipment,
fittings, fixtures and other articles of personal property and replacements
thereof, including all other goods of Debtor, and all goods of Debtor which
become fixtures located on the real property; all raw materials, work in process
and other materials used or consumed in the construction of the natural gas
pipeline by or for Debtor; all the remainder or remainders, rents, revenues,
issues, profits, royalties, income and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All of
the Debtor’s right, title and interest, whether now owned or existing or at any
time hereafter acquired, in all of the permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s right in and to the real
property, including those permits.
 
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Hermiston Power Partnership
Delaware
8/14/2003
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Umatilla County, Oregon,
including and without limitations, the natural gas pipeline and related
structures, fixtures and improvements; all machinery, apparatus, equipment,
fittings, fixtures and other articles of personal property and replacements
thereof, including all other goods of Debtor, and all goods of Debtor which
become fixtures located on the real property; all raw materials, work in process
and other materials used or consumed in the construction of the natural gas
pipeline by or for Debtor; all the remainder or remainders, rents, revenues,
issues, profits, royalties, income and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All of
the Debtor’s right, title and interest, whether now owned or existing or at any
time hereafter acquired, in all of the permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s right in and to the real
property, including those permits.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
(Optioner)
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Calpine Construction Finance
Company, L.P.
California
8/15/2003, assignment filed 8/25/2003
Debtor (Optioner) has granted Secured Party (Optionee) the option to purchase
all assets which are now, or may in the future become located in, on, under or
affixed to the real property located in Sutter County, California, including and
without limitations, the natural gas pipeline and related structures, fixtures
and improvements; all machinery, apparatus, equipment, fittings, fixtures and
other articles of personal property and replacements thereof, including all
other goods of Debtor, and all goods of Debtor which become fixtures located on
the real property; all raw materials, work in process and other materials used
or consumed in the construction of the natural gas pipeline by or for Debtor;
all the remainder or remainders, rents, revenues, issues, profits, royalties,
income and other benefits derived from any of the foregoing, and all
replacements, substitutions, and additions thereof.  All of the Debtor’s right,
title and interest, whether now owned or existing or at any time hereafter
acquired, in all of the permits, consents, approvals, and all other instruments
or conveyances granting Debtor’s right in and to the real property, including
those permits.
 
Wilmington Trust Company, as Collateral
Agent                                     Assignor: Calpine Construction Finance
Company, L.P.
California
8/15/2003, assignment filed 8/25/2003
All assets of Debtor which are now, or may in the future become located in, on,
under or affixed to the real property located in Sutter County, California,
including and without limitations, the natural gas pipeline and related
structures, fixtures and improvements; all machinery, apparatus, equipment,
fittings, fixtures and other articles of personal property and replacements
thereof, including all other goods of Debtor, and all goods of Debtor which
become fixtures located on the real property; all raw materials, work in process
and other materials used or consumed in the construction of the natural gas
pipeline by or for Debtor; all the remainder or remainders, rents, revenues,
issues, profits, royalties, income and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All of
the Debtor’s right, title and interest, whether now owned or existing or at any
time hereafter acquired, in all of the permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s right in and to the real
property, including those permits.
   
Kern County, CA
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Solano County, CA
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent (Optioner)
Sutter County, California
8/21/2003
Optioner has granted optionee an option to purchase all assests of Optioner,
which are now, or may be in the future become located in; on, under or affixed
to the real property located in Sutter County, California, described on Exhibit
A.
   
Yolo County, CA
 
No Liens.
CPN Pleasant Hill Operating, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
CPN Pleasant Hill, LLC
Union Bank of California, N.A.
Delaware
9/19/2000        06/15/2005 Amendment           06/15/2005 Continuation
Debtor's  (a) Membership Interests in MEPPH and all of its rights under the LLC
Agreement; (b) all Accounts arising out of Membership Interests in MEPPH and the
LLC Agreement; (c) all General Intangibles arising out of Membership Interests
and the LLC Agreement; (d) all rights to receive payments arising out of
Membership Interests and the LLC Agreement; (e) any other property of MEPPH that
the Debtor maybe be entitled to as a member of the MEPPH (f) any other claim
which the Debtor may or has acquired in its capacity as a member of the MEPPH
and (g) to the extent not otherwise included, all Proceeds received upon
collection, exchange or sale of any of the Collateral.
 
Union Bank of California, N.A. as Security Agent
Delaware
3/26/2004
Debtor's (a) Membership Interests in MEPPH and all of its rights under the LLC
Agreement; (b) all Accounts arising out of Membership Interests in MEPPH and the
LLC Agreement; (c) all General Intangibles arising out of Membership Interests
and the LLC Agreement; (d) all rights to receive payments arising out of
Membership Interests and the LLC Agreement; (e) any other property of MEPPH that
the Debtor maybe be entitled to as a member of the MEPPH (f) any other claim
which the Debtor may or has acquired in its capacity as a member of the MEPPH
and (g) to the extent not otherwise included, all Proceeds received upon
collection, exchange or sale of any of the Collateral.  In-Lieu filing Missouri,
California, Texas.
       
9/8/200 Membership Interest Pledge Agreement issued by CPN Pleasant Hill, LLC to
Union Bank of California, N.A., as Security Agent for the Term Lenders
       
9/8/2000 Amendment No. 1 to Membership Interest Pledge Agreement issued by CPN
Pleasant Hill, LLC to Union Bank of California, N.A., as Security Agent for the
Term Lenders




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
CPN Power Services GP, LLC
 
Delaware
 
No Liens.
CPN Power Services, LP
 
Delaware
 
No Liens.
CPN Pryor Funding Corporation
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
   
Oklahoma
 
No Liens.
   
Mayes County, Oklahoma
 
No Liens.
CPN Telephone Flat, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Decatur Energy Center, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All of assets of Debtor.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets of Debtor including fixtures on real property in Morgan County, AL
pipelines, transmissions, related structures, all machinery, equipment, other
articles of personal property, rents revenues, income derived from above
including permits, consents, approvals and other instruments.
   
New Castle County, DE
 
No Liens.
DEC-LMEC Pipeline LLC
 
Delaware
 
No Liens.
Deer Park Power GP, LLC
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Deer Park Power, LP
 
Delaware
 
No Liens.
Delta Energy Center, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All of assets of Debtor.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets of Debtor, including fixtures.
       
12/24/2001 Master Equipment Lease Agreement, between CCFC II-Project Equipment
Finance Company Two, LLC and Delta Energy Center LLC
       
8/11/2000 Transmission Line Development and Option Agreement between Calpine
Corporation and Pittsburg Power Company, gives Pittsburg Power Company an option
to acquire Delta Energy Center LLC’s transmission line between the pant and PG&E
grid.
   
New Castle County, DE
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
California
3/23/2004
All assets including fixtures (real property located in Contra Costa County.
California)
Dighton Power Associates, Limited Partnership
 
Massachusetts
 
No UCC Liens.
   
Suffolk County, MA
 
No Liens.
East Altamont Energy Center LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Fond du Lac Energy Center LLC
 
Wisconsin
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
Dane County, WI
 
No Liens.
Fontana Energy Center LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Freestone Power Generation, L.P.
Wilmington Trust Company, as Collateral Agent
Texas
3/24/2004
All assets of the Debtor.
 
General Electric Capital Corporation
Texas
4/30/2003 Continuation 12/20/2007
Lease on a Grove Crane, including all additionals, attachments and
substitutions.
 
Wilmington Trust Company, as Collateral Agent
Texas
3/24/2004
All assets of the Debtor including Fixtures.
       
2/5/2001 Water Pipeline Expansion and Facilities Agreement (Reference TIER 2
responses) City of Fairchild can exercise a right to build a water plant on 10
acres currently reserved for them, option is for 20 years, with City having the
option to terminate at any time.  Additionally they are allowed to use the PC’s
raw water inlet and line to transport the water to the new water plant if they
build it.
       
Project Company is organized under Calpine CalGen Holdings, Inc. and therefore
is encumbered by the indebtedness of the CalGen Credit Agreements.
Freestone Power Generation LP
 
Travis County, Texas
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




 
Wilmington Trust Company, as Collateral Agent
Freestone County, Texas
3/25/2004
Fixture filing: Real Property located in Freestone County, Texas.
GEC Bethpage Inc.
Calpine Construction Finance Company, L.P.
Delaware
12/16/2005
Any and all of Debtor's rights, titles and interests, in TBG Cogen Partners, and
all of the geral partnershi pinterests of TBG Cogen partners related thereto.
       
45% Partnership Interest in TBG Cogen Partners pledged.
   
New Castle County, DE
 
No Liens.
Geothermal Energy Partners, LTD.
 
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
Geysers Power Company LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Geysers Power Company, LLC
 
California
 
No Liens.
   
Mendocino County, CA
 
No Liens.
Geysers Power I Company
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Geysers Power Company II, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Goldendale Energy Center, LLC
 
Delaware
 
No Liens.
Hammond Energy LLC
 
Delaware
 
No Liens.
Hermiston Power Partnership
Wilmington Trust Company, as Collateral Agent
Oregon
8/14/2003
All assets of the Debtor.
       
The project’s assets, as well as the partnership interests in Hermiston Power
Partnership, are pledged as security for the obligations of CCFC pursuant to the
Pledge and Security Agreement dated August 14, 2003, among Calpine Construction
Finance Company, L.P., Calpine Hermiston, LLC, CPN Hermiston, LLC, Hermiston
Power Partnership, and Wilmington Trust Company, as collateral agent.
       
Additional encumbrances arising out of CCFC financing arrangements
Hillabee Energy Center, LLC
 
Delaware
 
No UCC Liens.
       
The project entity for the Hillabee Energy Center is Calpine Corporation; and
therefore, liens, pledges, security interests, etc. that relate to Calpine
Corporation in existence on December 20, 2005 would theoretically be applicable
here.  Any deeds of trusts, mortgages, stock pledges, asset pledges, security
agreements, liens, deposit arrangements, encumbrances, or other security
interest or any preference, priority or other security or preferential
arrangements would be identified in Schedule 3.6 for Calpine Corporation.
   
New Castle County, DE
 
No Liens.
Idlewild Fuel Management Corp.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
JMC Bethpage, Inc.
Calpine Construction Finance Company, L.P.
Delaware
12/16/2005
Any and all of Debtor's rights, titles and interests, in TBG Cogen Partners.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



KIAC Partners
 
New York
 
No UCC Liens.
       
5/1/1996 Trust Indenture between KIAC Partners, Port Authority of New York and
New Jersey and Bank of New York
       
5/1/1996 Leasehold Mortgage between KIAC Partners and Bank of New York
       
5/1/1996 Guaranty between KIAC Partners and Bank of New York
       
5/1/1996 Personal Property Security Interest between KIAC Partners, Port
Authority of New York and New Jersey and Bank of New York
       
6/13/1996 Trust Administration Agreement between KIAC Partners and Bank of New
York
Lake Wales Energy Center, LLC
 
Delaware
 
No Liens.
Lawrence Energy Center LLC
Credit Suisse First Boston, New York Branch, as Administrative Agent
Delaware
6/26/2002
Filed in continuation for financing statements in California and
Massachusetts.  The original filing numbers are 0112460457 (CA), 200102019850
(MA), and 433560 (MA).
Lone Oak Energy Center, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Los Esteros Critical Energy Facility, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
   
California
 
No Liens.
   
Santa Clara County, CA
10/3/2003
Judgment Lien Pacific Gas and Electric Company ("Plaintiff") vs. North San Jose
Energy Center, LLC et al. Portion of lands of Los Esteros Critical Energy
Facility is condemned in fee to Plaintiff.




 
 

--------------------------------------------------------------------------------

 



Los Medanos Energy Center, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets, including fixtures (Contra Costa County, CA).
       
11/10/2000 Master Equipment Lease Agreement between CCFC I - Project Equipment
Finance Company One, LLC and Los Medanos Center LLC
   
New Castle County, DE
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
California
3/23/2004
All assets including Fixtures (real property located in Contra Costa County,
California).
Magic Valley Gas Pipeline GP, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Magic Valley Gas Pipeline, LP
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Magic Valley Pipeline, L.P.
Wilmington Trust Company, as Collateral
Agent                            Assignor: Calpine Construction Finance Company,
L.P.
Delaware
8/14/2003
All assets of the Debtor which are now, or may in the future become located in,
on, under, or affixed to the real property located in Hildago County, Texas,
including, without limitation, the natural gas pipeline and related structures,
fixtures and improvements, all machinery, apparatus, equipment, fittings,
fixtures and other articles of personal property and replacements thereof,
including all other goods of Debtor, and all goods of Debtor which become
fixtures located on the Real Property, all raw materials, work on process and
other materials used or consumed in the construction of the natural gas pipeline
by or for Debtor, all the remainders, reversion or reversions, rents, revenues,
issues, profits, royalties, income, and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All
Debtor’s right, title and interest in: all permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s rights in and to the Real
Property.  All assets of Debtor arising out of or relating to the Pipeline,
including, but not limited to, (i) that certain Interconnect and Operating
Agreement dated as of June 15, 2000 between Gulfterra Pipeline, L.P. and Debtor;
(ii) that certain Agreement to Interconnect and Operate Natural Gas Pipelines
Facilities dated November 28, 2000 between Kinder Morgan Border Pipeline, L.P.
and Debtor; (iii) that certain Reimbursement, Construction, Ownership and
Operation Agreement dated March 8, 2001 between Texas Eastern Transmission
Corporation and Debtor; and (iv) that certain Operational Balancing Agreement
dated March 1, 2001 between Texas Eastern Transmission Corporation and Debtor.
 
Wilmington Trust Company, as Collateral
Agent                            Assignor: Calpine Construction Finance Company,
L.P.
Delaware
8/14/2003
All assets of the Debtor which are now, or may in the future become located in,
on, under, or affixed to the real property located in Hildago County, Texas,
including, without limitation, the natural gas pipeline and related structures,
fixtures and improvements, all machinery, apparatus, equipment, fittings,
fixtures and other articles of personal property and replacements thereof,
including all other goods of Debtor, and all goods of Debtor which become
fixtures located on the Real Property, all raw materials, work on process and
other materials used or consumed in the construction of the natural gas pipeline
by or for Debtor, all the remainders, reversion or reversions, rents, revenues,
issues, profits, royalties, income, and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All
Debtor’s right, title and interest in: all permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s rights in and to the Real
Property.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
 
Wilmington Trust Company, as Collateral
Agent                            Assignor: Calpine Construction Finance Company,
L.P.
Texas
8/14/2003, assignment filed 8/18/2003
All assets of the Debtor which are now, or may in the future become located in,
on, under, or affixed to the real property located in Hildago County, Texas,
including, without limitation, the natural gas pipeline and related structures,
fixtures and improvements, all machinery, apparatus, equipment, fittings,
fixtures and other articles of personal property and replacements thereof,
including all other goods of Debtor, and all goods of Debtor which become
fixtures located on the Real Property, all raw materials, work on process and
other materials used or consumed in the construction of the natural gas pipeline
by or for Debtor, all the remainders, reversion or reversions, rents, revenues,
issues, profits, royalties, income, and other benefits derived from any of the
foregoing, and all replacements, substitutions, and additions thereof.  All
Debtor’s right, title and interest in: all permits, consents, approvals, and all
other instruments or conveyances granting Debtor’s rights in and to the Real
Property.  All assets of Debtor arising out of or relating to the Pipeline,
including, but not limited to, (i) that certain Interconnect and Operating
Agreement dated as of June 15, 2000 between Gulfterra Pipeline, L.P. and Debtor;
(ii) that certain Agreement to Interconnect and Operate Natural Gas Pipelines
Facilities dated November 28, 2000 between Kinder Morgan Border Pipeline, L.P.
and Debtor; (iii) that certain Reimbursement, Construction, Ownership and
Operation Agreement dated March 8, 2001 between Texas Eastern Transmission
Corporation and Debtor; and (iv) that certain Operational Balancing Agreement
dated March 1, 2001 between Texas Eastern Transmission Corporation and Debtor.




 
 

--------------------------------------------------------------------------------

 



(Optioner)
Wilmington Trust Company, as Collateral
Agent                            Assignor: Calpine Construction Finance Company,
L.P.
Texas
8/14/2003, assignment filed 8/18/2003
Debtor (Optioner) has granted Secured Party (Optionee) the option to purchase
all assets which are now, or may in the future become located in, on, under, or
affixed to the real property located in Hildago County, Texas, including,
without limitation, the natural gas pipeline and related structures, fixtures
and improvements, all machinery, apparatus, equipment, fittings, fixtures and
other articles of personal property and replacements thereof, including all
other goods of Debtor, and all goods of Debtor which become fixtures located on
the Real Property, all raw materials, work on process and other materials used
or consumed in the construction of the natural gas pipeline by or for Debtor,
all the remainders, reversion or reversions, rents, revenues, issues, profits,
royalties, income, and other benefits derived from any of the foregoing, and all
replacements, substitutions, and additions thereof.  All Debtor’s right, title
and interest in: all permits, consents, approvals, and all other instruments or
conveyances granting Debtor’s rights in and to the Real Property.  All assets of
Debtor arising out of or relating to the Pipeline, including, but not limited
to, (i) that certain Interconnect and Operating Agreement dated as of June 15,
2000 between Gulfterra Pipeline, L.P. and Debtor; (ii) that certain Agreement to
Interconnect and Operate Natural Gas Pipelines Facilities dated November 28,
2000 between Kinder Morgan Border Pipeline, L.P. and Debtor; (iii) that certain
Reimbursement, Construction, Ownership and Operation Agreement dated March 8,
2001 between Texas Eastern Transmission Corporation and Debtor; and (iv) that
certain Operational Balancing Agreement dated March 1, 2001 between Texas
Eastern Transmission Corporation and Debtor.
 
Calpine Construction Finance Company, L.P.
Hidalgo County, Texas
4/10/2003; 4/17/2003; 8/15/2003
This financing statement covers all assets of the debtor which are now, or may
in the future become located in, on, under or affixed to the real property
located in Hidalgo County, Texas, descibed on Exhibit A.




 
 

--------------------------------------------------------------------------------

 




 
Calpine Construction Finance Company, L.P.
Hidalgo County, Texas
4/10/2003; 4/17/2003; 8/15/2003
Optioner has granted optionee an option to purchase all assests of Optioner,
which are now, or may be in the future become located in; on, under or affixed
to the real property located in Hidalgo County, Texas, described on Exhibit A.
 
Calpine Construction Finance Company, L.P.  assigned to Wilmington Trust Company
Hidalgo County, Texas
8/20/2003; 8/20/2003
This financing statement covers all assets of the debtor which are now, or may
in the future become located in, on, under or affixed to the real property
located in Hidalgo County, Texas, descibed on Exhibit A.
 
Calpine Construction Finance Company, L.P.            assigned to Wilmington
Trust Company
Hidalgo County, Texas
8/20/2003; 8/20/2003
Optioner has granted optionee an option to purchase all assests of Optioner,
which are now, or may be in the future become located in; on, under or affixed
to the real property located in Hidalgo County, Texas, described on Exhibit A.




 
 

--------------------------------------------------------------------------------

 



MEP Pleasant Hill, LLC
Union Bank of California, N.A.
Delaware
9/19/2000         Continuation filed 6/15/2005                Amended 06/15/2005
to restate collateral
Debtor's (i) the Assigned Agreements, and all rights and interests of the
Borrower including (1) all rights of the Borrower to receive moneys due under
the Assigned Agreements, (2) all rights of the Borrower to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (3) all claims of the Borrower for damages arising out of default
under the Assigned Agreements, (4) all rights of the Borrower to obtain, hold
and enforce, and to exercise rights, powers and remedies in respect of the
Assigned Agreements and (5) right of the Borrower to terminate, cancel or modify
the Assigned Agreements provided that unless an Event of Default has occurred
and is continuing, the Borrower may exercise all rights, interests and benefits
under the Assigned Agreements in any lawful manner not prohibited by this
Agreement, provided further that this clause (i) shall not apply to and the
Collateral expressly excludes the Borrower's right, title and interest in and to
(x) any Performance Guarantee Payments or Late Completion Payments paid under
the EPC Agreement or (y) any insurance proceeds that may be payable under the
applicable delay
start-up insurance policy , (ii) all inventory, goods and equipment owned by the
Borrower, and all machinery or apparatus now owned
or leases by the Borrower, (iii) the Accounts established and maintained
pursuant to the Security Deposit Agreement, (iv) all accounts,
general intangibles, securities, certificates representing or evidencing
Permitted Investments, (v) all Revenues and Special Payment
Account Deposits, (vi) all Governmental Approvals, (vii) all automobiles, trucks
or moveable personal property, (viii) all unearned
premiums under insurance policies obtained by the Borrower, (ix) all other
personal property, rights, interests owned by the Borrower
including all money, natural gas, personal property constituting part of the
Facility, (x) the Construction Support Agreement and all
rights, options and other benefits to the Borrower thereunder, (xi) all
proceeds, products, and all additions of or to any of the
collateral security and guarantees (xii) the Bonds and Cass county Bond
Documents.
 




 
 

--------------------------------------------------------------------------------

 




 
Union Bank of California, N.A., as Security Agent
Delaware
3/26/2004                  Amended 03/29/2004 to restate collateral
[The original filing acts as an in-lieu continuation for the following UCC's: 1)
MO-SOS #4087019 2)Cass County, MO #052693 3)Jackson County, MO #2000J0426975
4)CA-SOS #002646034] Debtor's (i) the Assigned Agreements, and all rights and
interests of the Borrower including (1) all rights of the Borrower to receive
moneys due under the Assigned Agreements, (2) all rights of the Borrower to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
to the Assigned Agreements, (3) all claims of the Borrower for damages arising
out of default under the Assigned Agreements, (4) all rights of the Borrower to
obtain, hold and enforce, and to exercise rights, powers and remedies in respect
of the Assigned Agreements and (5) right of the Borrower to terminate, cancel or
modify the Assigned Agreements provided that unless an Event of Default has
occurred and is continuing, the Borrower may exercise all rights, interests and
benefits under the Assigned Agreements in any lawful manner not prohibited by
this Agreement, provided further that this clause (i) shall not apply to and the
Collateral expressly excludes the Borrower's right, title and interest in and to
(x) any Performance Guarantee Payments or Late Completion Payments paid under
the EPC Agreement or (y) any insurance proceeds that may be payable under the
applicable delay
start-up insurance policy , (ii) all inventory, goods and equipment owned by the
Borrower, and all machinery or apparatus now owned
or leases by the Borrower, (iii) the Accounts established and maintained
pursuant to the Security Deposit Agreement, (iv) all accounts,
general intangibles, securities, certificates representing or evidencing
Permitted Investments, (v) all Revenues and Special Payment
Account Deposits, (vi) all Governmental Approvals, (vii) all automobiles, trucks
or moveable personal property, (viii) all unearned
premiums under insurance policies obtained by the Borrower, (ix) all other
personal property, rights, interests owned by the Borrower
including all money, natural gas, personal property constituting part of the
Facility, (x) the Construction Support Agreement and all
rights, options and other benefits to the Borrower thereunder, (xi) all
proceeds, products, and all additions of or to any of the collateral
security and guarantees (xii) the Bonds and Cass county Bond Documents.
       
9/8/2000 Security Agreement by and between MEP Pleasant Hill, LLC and Union Bank
of California, N.A., as Security Agent for the Term Lenders
       
3/26/2004 Amendment No. 1 to Security Agreement by and between MEP Pleasant
Hill, LLC and Union Bank of California, N.A., as Security Agent for the Term
Lenders
       
9/8/2000 Membership Interest Pledge Agreement issued by CPN Pleasant Hill, LLC
to Union Bank of California, N.A., as Security Agent for the Term Lenders.
       
9/8/2000 Amendment No. 1 to Membership Interest Pledge Agreement by and between
CPN Pleasant Hill, LLC and Union Bank of California, N.A., as Security Agent for
the Term Lenders




 
 

--------------------------------------------------------------------------------

 




       
3/15/2000 Amended and Restated Lease Agreement by and between Cass County
Missouri and MEP Pleasant Hill, LLC
       
8/1/2000 Second Amendment to Lease Agreement by and between Cass County Missouri
and MEP Pleasant Hill, LLC
       
8/1/2000 Third Amendment to Lease Agreement, dated May 20, 1999, by and between
MEP Pleasant Hill, LLC and Cass County, MO.
       
5/20/1999 Economic Development Performance Agreement by and between MEP Pleasant
Hill, LLC and Cass County Missouri
       
12/14/1999 Bond Purchase Agreement by and between MEP Pleasant Hill, LLC and
Cass County Missouri
   
New Castle County, DE
 
No Liens.
Moapa Energy Center, LLC
Credit Suisse First Boston, New York Branch, as Administrative Agent
Delaware
3/18/2003
All assets.
   
New Castle County, DE
 
No Liens.
Mobile Energy LLC
 
Delaware
 
No Liens.
Mobile Energy L L C
 
New Castle County, DE
 
No Liens.
Modoc Power, Inc.
 
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Morgan Energy Center, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All Debtor's assets.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All Debtor assets, including Fixtures (Morgan County, Alabama).
       
Irrevocable Standby Letter of Credit (#SBLC 0072-02) for $2,000,000 between
Calpine Generating Company, LLC (on behalf of Morgan Energy Center, LLC) and
Tennessee Valley Authority.  This letter of credit provides credit support for
the Master Power Purchase and Sale Agreement and transmission service
agreements.  The Master Power Purchase and Sale Agreement is referenced by all
Tennessee Valley Authority Power Purchase Agreement transactions with CES (as
amended) that designate Decatur Energy Center, LLC or Morgan Energy Center, LLC
as the capacity source.
       
Irrevocable Standby Letter of Credit (#91043/80085) for $2,000,000 between
Calpine Generating Company, LLC (on behalf of Morgan Energy Center, LLC) and
Tennessee Valley Authority.  This letter of credit provides credit support for
the Interconnection Agreement.
       
6/1/2000 Guaranty Support Agreement by Calpine Corporation (originally on behalf
of Calpine Construction Finance Company that has been assigned to Morgan Energy
Center, LLC) for the benefit of BP Amoco Chemical Company.  Includes provision
for $5,000,000 Irrevocable Standby Letter of Credit that was posted in July
2005.
       
Guarantee dated 6/23/2000 by Calpine Corporation (originally on behalf of CES
that has been assigned to Morgan Energy Center, LLC) for benefit of BAMAGAS
Company.  Supports Natural Gas Pipeline Construction Agreement
       
Guarantee dated 6/28/2000 by Calpine Corporation (originally on behalf on CES)
for benefit of BAMAGAS Company.  Supports Natural Gas Pipeline Construction
Agreement and Natural Gas Pipeline Transportation Agreement
       
Memorandum of Lease and Grant of Easements between DEC (originally CCFC) and BP
Amoco Chemical dated 9/29/2000
       
Assignment and Assumption Agreement recorded in Book 2001; Page 3107-3112 in
Alabama Morgan County 10/27/2000 between Calpine and Morgan Energy Center, LLC




 
 

--------------------------------------------------------------------------------

 




       
Consent to Encroachment Agreement 10/31/2001 recorded in Alabama Morgan County
in book 2001 Page 12233-12237 between Morgan Energy, LLC and BAMAGAS
       
Executed Corrected Pipeline Right of Way Agreement recorded in Book 2003 Pages
9021-9035 12/13/2002;  Recorded 6/13/03 between Endbridge Pipelines and BP Amoco
Chemical
       
Executed Land Lease 9/29/2000 between Calpine and BP Amoco Chemical under which
Morgan Energy Center, LLC pay BP Amoco Chemical $25,000 per year
       
Memorandum of Lease and Grant of Easement recorded in Alabama Morgan County
3/23/2001 in Book 2001 pages 1803-1809 between Calpine and BP Amoco
       
Executed 2nd Amendment to Land Lease and Memorandum of lease and Grant of
Easements recorded on 6/13/2003 in Book 2003 Page 4376-4385 between Morgan
Energy Center, LLC and BP Amoco Chemical 12/13/2001
       
Consent & Non Disturbance Agreement between TVA, Morgan Energy Center, LLC and
Credit Suisse First Boston 4/30/2003
       
Tri Party Agreement as to Certain Property Rights and Construction
Responsibility between USA Acting through TVA, Morgan Energy Center, LLC and BP
Amoco Chemical Company 4/30/2003
       
Lien notice for $152,858.71 served by claimant Hubbard & Drake
General/Mechanical Contractors, Inc. on 12/21/2005 to Morgan Energy Center, LLC;
Calpine Eastern Corporation; Calpine Operating Services Company, Inc.; and
Calpine Corporation
       
Contractors having performed pre-petition work at Morgan Energy Center, LLC and
have not yet been paid, therefore exists possibility that these contractors may
file liens in the following amounts: 1) BMSI $132,000.00; 2) Listerhill Total
Maintenance $750,000.00; 3) Burgess & Berry Insulation $19,254.82; 4) Regional
Value $88,006.93; 5) Control Southern $18,705.00; 6) Fisher Controls $14,295.80;
7) Pneumafill $111,350.00; 8) Toshiba $1,090,437.50; 9) Instrument & Valve
Services $158,852.94
       
Morgan Energy Center, LLC has a deposit on file with Joe Wheeler EMC, an
electric utility, in the approximate amount of $42,000




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Mount Hoffman Geothermal Company, L.P.
 
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
Mt. Vernon Energy LLC
 
Delaware
 
No Liens.
NewSouth Energy LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Nissequogue Cogen Partners
 
New York
 
No UCC Liens.
       
11/1/1998 Amended and Restated Indenture of Trust between Nissequogue Cogen
Partners, Suffolk County Industrial Development Agency and Bank of New York
       
11/1/1998 Amended and Restated Lease Agreement between Nissequogue Cogen
Partners and Suffolk County Industrial Development Agency
       
11/1/1998 Guaranty between Nissequogue Cogen Partners, Suffolk County Industrial
Development Agency and Bank of New York
       
11/1/1998 Mortgage and Security Agreement Nissequogue Cogen Partners, Suffolk
County Industrial Development Agency and Bank of New York
       
11/1/1998 Pledge and Assignment between Nissequogue Cogen Partners, Suffolk
County Industrial Development Agency and Bank of New York
       
11/1/1998 Subordination Agreement between Nissequogue Cogen Partners, Suffolk
County Industrial Development Agency and Bank of New York
Northwest Cogeneration, Inc.
 
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
NRG Parlin Inc.
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
NTC Five, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
NTC GP, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Nueces Bay Energy, LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/25/2004
All right, title and interest now owned or acquired in the following: (i)
Debtor's right to receive income, gain, profit or other items allocated or
distributed to Debtor pursuant to any limited liability agreement, general
partnership or other organizational document; (ii) all accounts or deposits in
any subsidiary of Debtor; (iii) all claims of Debtor for damages relating to any
Article 9 Collateral; (iv) all Qualifying Cash Equivalents of Debtor; (v) all of
Debtor's right and interest in any subsidiary of Debtor and (vi) all Proceeds
and profits in respect of the foregoing.
   
New Castle County, DE
 
No Liens.
O.L.S. Energy-Agnews, Inc.
Credit Suisse First Boston   Assignor: Meridian Trust Company of California
Delaware
6/28/2002
All of the Debtor's estate, right, title and interest in, and to the property,
rights and privileges now owned or in the future acquired by the Debtor or in
which the Debtor now has or may in the future acquire any estate, right, title
or interest as defined in the Site Leasehold Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing dated as of December 31, 1990 including
without limitation the following: all right, title and interest of the trustor,
in and to the real property located in the County of Santa Clara; together with
all of the trustor's right, title and interest in and to any and all buildings
and improvements now or hereafter erected on the Site; together with all of
trustor's right, title and interest in any transmission lines, transmission line
rights of way, power transfer systems; together with all rents, issues, profits,
royalties, deposits; together with all leasehold estate, right, title and
interest of Trustor in and to all leases or subleases covering the site
including (i) all cash or security deposits (ii) all insurance proceeds and
requisition, indemnity or other payments (iii) all rights of the trustor to
exercise any election to give any notice, consent and (iv) all
rights, powers or remedies on the part of the Trustor; together with all right,
title and interest of Trustor in all options to purchase or
lease the Site or Facility; together with all right, title and interest in all
tangible personal property and goods owned by Trustor;
together with any claim or demand against anyone with respect to damage to all
or any part of the Site Estate; together to all general
intangibles relating to development or use of the Facility.  In-Lieu filing -
California




 
 

--------------------------------------------------------------------------------

 




 
Credit Suisse First Boston   Assignor: Meridian Trust Company of California
Delaware
6/28/2002
All of the Debtor's right, title and interest of the Lessee in the Facility,
together with all right, title and interest of the Lessee in all accessories and
parts attached to the Facility and in all substitutions, additions and
improvements subject to the interest of the Lessee under the Lease; all right,
title, interest, claims, and demands of the Lease and under any and all
agreements relating to the Facility. Note: This financing statement is filed as
precaution in the event that the Lease is held to be a security arrangement and
not a true lease.   In-Lieu filing New York, California
 
Credit Suisse First Boston
Delaware
6/28/2002
All 1) fees, income, rents, issues and other benefits payable to the Debtor and
derived from the Debtor's interest in the Site 2) all leases or subleases
affecting the Debtor's interest in the Site or the Facility 3) all the estate,
interest, right and other claims or demands of the Debtor, both in law and in
equity 4) all personal property in which Debtor now owns or acquires an interest
or right and which is placed to affixed to the Site or the Facility or used in
connection with 5) all fees, income, profits, earnings which accrue from the
items in section 2 or from using, leasing or subletting, 6) all present and
future rights of the Debtor to receive payments of money, services, or proceeds
with respect to the Site and the Facility and the financing thereof, all right,
title and interest of the Debtor under the Project Documents including the (i)
Fuel Agreements, (ii) Oni Contract, (iii) C&M Guaranty, (iv) the Power Purchase
Agreements, (v) the Special Facilities Agreement, (vi) the Cogeneration Lease,
(vii) the Energy Service Agreement; the Debtor's interest in all other present
and future intangible property and rights relating to the Site, all present and
future maps, plans, reports and
drawings of all contracts relating to the Facility, the Debtor's present and
future rights, interest, title under the Insurance Policies of the
Site, all of the Debtor's right, title and interest under (i) that certain
Natural Gas Sales Agreement (ii) that certain Performance
Guaranty, and the Accounts Collateral. In-Lieu filing New York, California
 
BONY Western Trust Company
Delaware
6/28/2002
All (i) sums of money, from any source whatsoever, transferred to and comprising
the Account, including all cash proceeds derived from the Lessee Collateral and
paid into the Account and any interest and dividends or other income derived
from such monies, (ii) all statements, certificates, passbooks and instruments
representing the Account and all dividends, cash and other property from time to
time received, receivable or distributed in respect of or in exchange for the
Account.   In-Lieu filing New York, California




 
 

--------------------------------------------------------------------------------

 




 
Credit Suisse First Boston
Delaware
6/28/2002
All of the Debtor's right, title and interest of the Lessee in the Facility,
together with all right, title and interest of the Lessee in all accessories and
parts attached to the Facility and in all substitutions, additions and
improvements subject to the interest of the Lessee under the Lease; all right,
title, interest, claims, and demands of the Lease and under any and all
agreements relating to the Facility. Note: This financing statement is filed as
precaution in the event that the Lease is held to be a security arrangement and
not a true lease.   In-Lieu filing New York, California
Odyssey Land Acquisition Company
 
Delaware
 
No Liens.
Pajaro Energy Center, LLC
 
Delaware
 
Easement Agreement dated April 25, 2002.
Pastoria Energy Center, LLC (f.k.a Turner Energy Center, LLC)
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Pastoria Energy Facility, L.L.C.
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets including fixtures (real property located in Kern County. California)
 
ARB, Inc.
 
12/9/2005
Mechanics Lien




 
 

--------------------------------------------------------------------------------

 




 
ARB, Inc.
 
12/20/2005
Mechanics Lien
 
Souther California Edison Company
 
9/21/2001
9/12/2001 Interconnection Facilities Agreement, between Pastoria Energy
Facility, LLC and South California Edison Company (2 amendments) and Trust
Agreement.  Under the Interconnection Facilities Agreement Calpine provided to
Southern California Edison Company funds estimated required to support the work
defined.  Bases on a FERC ruling Calpine is entitled to a refund on the funds
paid for reliability upgrades and Calpine is currently receiving the refunds
which are being made in 20 payments over 5 years paid quarterly.  However, these
are based on estimates.  Southern California Edison Company still needs to true
up the account and upon true up it will be determined if additional funds are
required or to be reimbursed and this will affect the amount of transmission
credit refunds.
 
Techno Coatings, Inc.
 
12/15/2005
Mechanics Lien
   
New Castle County, DE
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
California
3/23/2004
All assets including Fixtures (real property located in Kern County,
California).
 
Wilmington Trust Company
Kern County, CA
3/26/2004
Deed
 
Wilmington Trust Company
Kern County, CA
3/26/2004
This financing statement covers all assets of the Debtor which are now, or may
in the future become located in, on, or under, or affixed to the real property
located in Kern County, CA, described on Exhibit A.
PCF2 Holdings, LLC
 
Delaware
 
No Liens.
PCF2, LLC
 
Delaware
 
No Liens.
Philadelphia Biogas Supply Inc.
 
Delaware
 
No Liens.
Phipps Bend Energy Center, LLC
 
Delaware
 
No Liens.
Pine Bluff Energy LLC
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Power Contract Financing III, LLC
Wilmington Trust Company, as Trustee
Delaware
6/1/2004
All personal property of the Debtor, whether now owned or hereafter acquired.
Power Contract Financing, LLC
Wilmington Trust Company, as Trustee
Delaware
6/16/2003
All personal property of the Debtor, whether now owned or hereafter acquired.
Power Investors, L.L.C.
 
Wisconsin
 
No Liens.
Power Systems MFG., LLC
Stuers, Inc.
Delaware
6/4/2002
D-EPOMA Epovat, DEMLA MD-Disc, CYLDO-I 1/4 Intermediate Ram, ABWAT Water Supply
Kit, MAXUK Specimen Holder, LATTE-480 LABOTOM-3, TRELQ QUICK CLAMPING DEVICE,
D-PRO10 PONTOPRESS-10, +CYNQU MOUNTING UNIT, ABTEN-480, ABTCO Disc Cooling,
MAXWI Uniforce-Living Apparat, TRECI-440 Unit, TRERI SPRING CLAMP.
Quintana Canada Holdings, LLC
The Bank of New York, as Collateral Trustee
Delaware
7/16/2003
All of Debtor's right, title and interest in the following property granted
pursuant to the Pledge Agreement: (i) all issued and outstanding shares of
capital stock; (ii) the certificates representing the Pledged Shares; (iii) all
additional shares of stock; and (iv) all proceeds of the foregoing.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Delaware
11/19/2003
All of Debtor's right, title and interest in the following property granted
pursuant to the Pledge Agreement: (i) all issued and outstanding shares of
capital stock; (ii) the certificates representing the Pledged Shares; (iii) all
additional shares of stock; and (iv) all proceeds of the foregoing.
 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Delaware
11/21/2003
All of Debtor's right, title and interest in the following property granted
pursuant to the Pledge Agreement: (i) all issued and outstanding shares of
capital stock; (ii) the certificates representing the Pledged Shares; (iii) all
additional shares of stock; and (iv) all proceeds of the foregoing.




 
 

--------------------------------------------------------------------------------

 




 
The Bank of New York, as Collateral Trustee for the benefit of the Secured
Priority Lien Parties
Delaware
10/5/2004
All of Debtor's right, title and interest in the following property granted
pursuant to the Pledge Agreement: (i) all issued and outstanding shares of
capital stock; (ii) the certificates representing the Pledged Shares; (iii) all
additional shares of stock; and (iv) all proceeds of the foregoing.
 
Credit Suisse First Boston, London Branch, as Collateral Agent
Delaware
2/8/2005
All of Debtor's right, title and interest in the following: (a) the Pledged
Debt; (b) the Pledged LLC Interests; (c) all other rights, benefits and
privileges in any of the foregoing; (d) to the extent not included above, all
Collateral Records, Collateral Support and Supporting Obligations regarding any
of the foregoing; and (e) to the extent not included above, all Proceeds in
respect of any of the foregoing.
Riverside Energy Center, LLC
Credit Suisse First Boston, Cayman Islands Branch, as Collateral Agent
Wisconsin
6/24/2004
All assets.
 
Credit Suisse First Boston, Cayman Islands Branch, as Collateral Agent
Wisconsin
6/24/2004
All the estate, right, title and interest of Debtor, including any and all of
Debtor's right(s), title(s), powers of ownership and interest(s) whether now
owned or hereafter acquired in Rocky Mountain Energy Center, LLC, and all of the
membership interests of Borrower related thereto, including membership interests
described in the Pledge and Security Agreement dated June 24, 2004, and Debtor's
share of: (a) all rights to receive income, gain, profit, dividends and other
distributions allocated to Debtor in respect of the Pledged Equity Interests;
(b) all of Debtor's capital ownership interest, including capital accounts, in
Borrower; (c) all of Debtor's voting rights in Borrower; (d) all of Debtor's
rights, title and interest, as the sole member of Borrower, in any and all of
Borrower's assets or properties; (e) all other rights, title and interest in or
to Borrower derived from Pledged Equity Interests; (f) all indebtedness or other
obligations of Borrower owed to Debtor; (g) all claims of Debtor for damages
arising out of the Collateral; (h) all rights of Debtor to terminate, amend,
supplement governing documents of Debtor; (i) all securities, notes,
certificates and other instruments
representing any of the foregoing rights and interests of Debtor; and (j) to the
extent not included in any of the foregoing, all proceeds
of the foregoing Collateral, whether cash or non-cash.




 
 

--------------------------------------------------------------------------------

 




 
Wisconsin Lift Truck Corp
Wisconsin
2/6/2007
Used Nissan Model JC50LP SN: 9P3493.
       
6/24/2004 Credit Agreement among Riverside Energy Center, LLC, the Borrower, and
Credit Suisse First Boston, as Lead Arranger, Book Runner, Administrative Agent
and Collateral Agent, and COBANK, ACB, as Syndicate Agent, and The Financial
Institutions Parties, as Lenders.
       
6/24/2004 Depositary Agreement among Riverside Energy Center, LLC, the Borrower,
and Credit Suisse First Boston, as Administrative Agent and Collateral Agent and
The Bank of New York, as Depositary Agent.
       
9/24/2002 Land lease as, amended, between Wisconsin Power & Light Company, as
Landlord, and Riverside Energy Center, LLC, as Tenant.
   
Rock County, WI
6/28/2004
This Financing Statement covers all assets of the debtor on, under and at the
real property located in Rock County, WI, described on Exhibit A - Fixture
Filing -
RockGen Energy LLC
RockGen OL-1, LLC
Wisconsin
10/23/2001 Continuation 10/05/2006
All of the Debtor's right, title and interest in and to (i) that certain
Facility Lease Agreement dated as of October 18, 2001 between Debtor and Secured
Party, (ii) all other claims of any kind or nature, (iii) all books and records
relating to any of the foregoing, (iv) all rents, royalties, issues, profits,
and other benefits of the Mortgaged property, (v) all proceeds, products of and
to any of the property of the Mortgager.
 
RockGen OL-2, LLC
Wisconsin
10/23/2001 Continuation 10/05/2006
All of the Debtor's right, title and interest in and to (i) that certain
Facility Lease Agreement dated as of October 18, 2001 between Debtor and Secured
Party, (ii) all other claims of any kind or nature, (iii) all books and records
relating to any of the foregoing, (iv) all rents, royalties, issues, profits,
and other benefits of the Mortgaged property, (v) all proceeds, products of and
to any of the property of the Mortgager.
 
RockGen OL-3, LLC
Wisconsin
10/23/2001 Continuation 10/05/2006
All of the Debtor's right, title and interest in and to that (i) certain
Facility Lease Agreement dated as of October 18, 2001 between Debtor and Secured
Party, (ii) all other claims of any kind or nature, (iii) all books and records
relating to any of the foregoing, (iv) all rents, royalties, issues, profits,
and other benefits of the Mortgaged property, (v) all proceeds, products of and
to any of the property of the Mortgager.
 
RockGen OL-4, LLC
Wisconsin
10/23/2001 Continuation 10/05/2006
All of the Debtor's right, title and interest in and to that (i)  that certain
Facility Lease Agreement dated as of October 18, 2001 between Debtor and Secured
Party, (ii) all other claims of any kind or nature, (iii) all books and records
relating to any of the foregoing, (iv) all rents, royalties, issues, profits,
and other benefits of the Mortgaged property, (v) all proceeds, products of and
to any of the property of the Mortgager.




 
 

--------------------------------------------------------------------------------

 




       
Power Purchase Agreement between Wisconsin Power and Light Company, IES
Utilities, Interstate Power Company and Rockgen Energy LLC dated as of August
10, 1998, including all amendments thereto.
       
10/18/2001 Calpine Guaranty and Payment Agreement among Calpine Corporation, as
Guarantor, and Rockgen OL-1, LLC as Owner Lessor, SBR OP-1, LLC, as Owner
Participant, State Street Bank and Trust Company of Connecticut, National
Association, not in its individual capacity but solely as Indenture Trustee, and
State Street Bank and Trust Company of Connecticut, National Association, not in
its individual capacity but solely as Pass Through Trustee, as Beneficiaries
       
10/18/2001 Calpine Guaranty and Payment Agreement among Calpine Corporation, as
Guarantor, and Rockgen OL-2, LLC as Owner Lessor, SBR OP-2, LLC, as Owner
Participant, State Street Bank and Trust Company of Connecticut, National
Association, not in its individual capacity but solely as Indenture Trustee, and
State Street Bank and Trust Company of Connecticut, National Association, not in
its individual capacity but solely as Pass Through Trustee, as Beneficiaries
       
10/18/2001 Calpine Guaranty and Payment Agreement among Calpine Corporation, as
Guarantor, and Rockgen OL-3, LLC as Owner Lessor, SBR OP-3, LLC, as Owner
Participant, State Street Bank and Trust Company of Connecticut, National
Association, not in its individual capacity but solely as Indenture Trustee, and
State Street Bank and Trust Company of Connecticut, National Association, not in
its individual capacity but solely as Pass Through Trustee, as Beneficiaries
       
10/18/2001 Calpine Guaranty and Payment Agreement among Calpine Corporation, as
Guarantor, and Rockgen OL-4, LLC as Owner Lessor, SBR OP-4, LLC, as Owner
Participant, State Street Bank and Trust Company of Connecticut, National
Association, not in its individual capacity but solely as Indenture Trustee, and
State Street Bank and Trust Company of Connecticut, National Association, not in
its individual capacity but solely as Pass Through Trustee, as Beneficiaries
       
10/18/2001 OP Parent Guaranty (RG-1) made by Newcourt Credit Group USA Inc., as
OP Guarantor, in favor of the beneficiaries listed.
       
10/18/2001 OP Parent Guaranty (RG-2) made by Newcourt Credit Group USA Inc., as
OP Guarantor, in favor of the beneficiaries listed.
       
10/18/2001 OP Parent Guaranty (RG-3) made by Newcourt Credit Group USA Inc., as
OP Guarantor, in favor of the beneficiaries listed.
       
10/18/2001 OP Parent Guaranty (RG-4) made by Newcourt Credit Group USA Inc., as
OP Guarantor, in favor of the beneficiaries listed.
       
Rockgen Lessor Note Series A - Rockgen OL-1, LLC Nonrecourse Promissory Note
       
Rockgen Lessor Note Series B - Rockgen OL-1, LLC Nonrecourse Promissory Note




 
 

--------------------------------------------------------------------------------

 




       
Rockgen Lessor Note Series A - Rockgen OL-2, LLC Nonrecourse Promissory Note
       
Rockgen Lessor Note Series B - Rockgen OL-2, LLC Nonrecourse Promissory Note
       
Rockgen Lessor Note Series A - Rockgen OL-3, LLC Nonrecourse Promissory Note
       
Rockgen Lessor Note Series B - Rockgen OL-3, LLC Nonrecourse Promissory Note
       
Rockgen Lessor Note Series A - Rockgen OL-4, LLC Nonrecourse Promissory Note
       
Rockgen Lessor Note Series B - Rockgen OL-4, LLC Nonrecourse Promissory Note
       
10/18/2001 Participation Agreement (RG-1) among Rockgen Energy LLC, as Facility
Lease, Rockgen OL-1, LLC, as Owner Lessor, Calpine Corporation, as Guarantor,
SBR OP-1, LLC, as Owner Participant, State Street Bank and Trust Company of
Connecticut, National Association, not in its individual capacity, except as
expressly provided herein, but solely as Indenture Trustee, and State Street
Bank and Trust Company of Connecticut, National Association, not in its
individual capacity, except as expressly provided herein, but solely as Pass
Through Trustee.
       
10/18/2001 Participation Agreement (RG-2) among Rockgen Energy LLC, as Facility
Lease, Rockgen OL-2, LLC, as Owner Lessor, Calpine Corporation, as Guarantor,
SBR OP-2, LLC, as Owner Participant, State Street Bank and Trust Company of
Connecticut, National Association, not in its individual capacity, except as
expressly provided herein, but solely as Indenture Trustee, and State Street
Bank and Trust Company of Connecticut, National Association, not in its
individual capacity, except as expressly provided herein, but solely as Pass
Through Trustee.
       
10/18/2001 Participation Agreement (RG-) among Rockgen Energy LLC, as Facility
Lease, Rockgen OL-3, LLC, as Owner Lessor, Calpine Corporation, as Guarantor,
SBR OP-3, LLC, as Owner Participant, State Street Bank and Trust Company of
Connecticut, National Association, not in its individual capacity, except as
expressly provided herein, but solely as Indenture Trustee, and State Street
Bank and Trust Company of Connecticut, National Association, not in its
individual capacity, except as expressly provided herein, but solely as Pass
Through Trustee.
       
10/18/2001 Participation Agreement (RG-4) among Rockgen Energy LLC, as Facility
Lease, Rockgen OL-4, LLC, as Owner Lessor, Calpine Corporation, as Guarantor,
SBR OP-4, LLC, as Owner Participant, State Street Bank and Trust Company of
Connecticut, National Association, not in its individual capacity, except as
expressly provided herein, but solely as Indenture Trustee, and State Street
Bank and Trust Company of Connecticut, National Association, not in its
individual capacity, except as expressly provided herein, but solely as Pass
Through Trustee.
       
10/18/2001 Facility Lease Agreement (RG-1) between Rockgen OL-1, LLC and Rockgen
Energy LLC, as Facility Lessee.




 
 

--------------------------------------------------------------------------------

 




       
10/18/2001 Facility Lease Agreement (RG-2) between Rockgen OL-2, LLC and Rockgen
Energy LLC, as Facility Lessee.
       
10/18/2001 Facility Lease Agreement (RG-3) between Rockgen OL-3, LLC and Rockgen
Energy LLC, as Facility Lessee.
       
10/18/2001 Facility Lease Agreement (RG-4) between Rockgen OL-4, LLC and Rockgen
Energy LLC, as Facility Lessee.
       
10/18/2001 Indenture of Trust, Mortgage, Security Agreement between Rockgen
OL-1, LLC as Mortgagor, and State Street Bank and Trust Company of Connecticut,
National Association, as Indenture Trustee and Account Bank.
       
10/18/2001 Indenture of Trust, Mortgage, Security Agreement between Rockgen
OL-2, LLC as Mortgagor, and State Street Bank and Trust Company of Connecticut,
National Association, as Indenture Trustee and Account Bank.
       
10/18/2001 Indenture of Trust, Mortgage, Security Agreement between Rockgen
OL-3, LLC as Mortgagor, and State Street Bank and Trust Company of Connecticut,
National Association, as Indenture Trustee and Account Bank.
       
10/18/2001 Indenture of Trust, Mortgage, Security Agreement between Rockgen
OL-4, LLC as Mortgagor, and State Street Bank and Trust Company of Connecticut,
National Association, as Indenture Trustee and Account Bank.
       
10/18/2001 Facility Site Lease Agreement (RG-1) between Rockgen Energy LLC, as
Facility Site Lessor and Rockgen OL-1, LLC, as Facility Site Lessee.
       
10/18/2001 Facility Site Lease Agreement (RG-2) between Rockgen Energy LLC, as
Facility Site Lessor and Rockgen OL-2, LLC, as Facility Site Lessee.
       
10/18/2001 Facility Site Lease Agreement (RG-3) between Rockgen Energy LLC, as
Facility Site Lessor and Rockgen OL-3, LLC, as Facility Site Lessee.
       
10/18/2001 Facility Site Lease Agreement (RG-4) between Rockgen Energy LLC, as
Facility Site Lessor and Rockgen OL-4, as Facility Site Lessee.
       
10/18/2001 Tax Indemnity Agreement between Rockgen Energy, LLC, as Facility
Lessee, and SBR OP-1, LLC, as Owner Participant.




 
 

--------------------------------------------------------------------------------

 




       
10/18/2001 Tax Indemnity Agreement between Rockgen Energy, LLC, as Facility
Lessee, and SBR OP-2, LLC, as Owner Participant.
       
10/18/2001 Tax Indemnity Agreement between Rockgen Energy, LLC, as Facility
Lessee, and SBR OP-3, LLC, as Owner Participant.
       
10/18/2001 Tax Indemnity Agreement between Rockgen Energy, LLC, as Facility
Lessee, and SBR OP-4, LLC, as Owner Participant.
       
10/18/2001 Facility Site Sublease (RG-1) between Rockgen OL-1, as Facility Site
Sublessor and Rockgen Energy LLC, as Facility Site Sublessee.
       
10/18/2001 Facility Site Sublease (RG-2) between Rockgen OL-2, as Facility Site
Sublessor and Rockgen Energy LLC, as Facility Site Sublessee.
       
10/18/2001 Facility Site Sublease (RG-3) between Rockgen OL-3, as Facility Site
Sublessor and Rockgen Energy LLC, as Facility Site Sublessee.
       
10/18/2001 Facility Site Sublease (RG-4) between Rockgen OL-4, as Facility Site
Sublessor and Rockgen Energy LLC, as Facility Site Sublessee.
   
Dane County, WI
 
No Liens.
Rocky Mountain Energy Center, LLC
Credit Suisse First Boston, Cayman Islands Branch, as Collateral Agent
Delaware
6/24/2004
All assets.




 
 

--------------------------------------------------------------------------------

 




 
Public Service Company of Colorado
Delaware
10/10/2005
(1) all buildings, structures, fixtures and other improvements on the Land; (2)
all existing and future appurtenances, privileges, easements, franchises and
tenements of the Land ancillary or necessary to the ownership, operation, or
maintenance of the Project and any Expansion Facilities; (3) all machinery,
equipment, fittings, fixtures and other personal property, including all goods
acquired by Debtor and located on or used in connection with the operation of
the Land, the Project and/or any Expansion Facilities; (4) all building
materials, equipment, work in progress and other personal property stored in
Land or elsewhere for purpose of being delivered to or incorporated into the
Land, the Project and/or any Expansion Facilities; (5) all rights, powers,
privilege and other benefits of Debtor from any governmental authority; (6) all
rights relating to all bids, offers, contracts or agreements for design,
engineering or construction or the Project, or the purchase or supply of goods
and materials therefore; (7) all
existing and future leases, subleases, licenses, occupancy agreements relating
to the use and enjoyment of the Land and Improvements;
(8) all rights to the payment of money, accounts, reserves, payments which
relate to construction on the Land or to the Land and
Improvements generally; (9) all proceeds of the voluntary or involuntary
conversion of any of the land or Improvements into cash or
liquidated claims; and (10) all proceeds of any of the collateral described
above.
 
Credit Suisse First Boston, Cayman Islands Branch, as Collateral Agent
Weld County, Colorado
6/25/2004
Fixture Filing: All assets located on, under and at the real propery located in
Weld County, Colorado.
Rumford Power Associates Limited Partnership
State Street Bank and Trust Company of Connecticut, National Association, as
Indenture Trustee
Maine
12/27/2000                            Continuation filed 11/18/2005
All of Debtor’s rights, title and interest in, to and under the Facility,
whether now held or hereafter acquired, and all proceeds thereof.




 
 

--------------------------------------------------------------------------------

 




 
US Bank, NA, as Indentured Trustee
 
Assignment 11/28/2005
   
State Street Bank and Trust Company of Connecticut, National Association, as
Indenture Trustee
 
Assignment 12/05/2005
   
US Bank, NA, as Indentured Trustee
 
Assignment 1/25/2006
         
Rumford-Tiverton Sale Leaseback transaction and Calpine Guaranty
   
Kennebec County, ME
 
No Liens.
Russell City Energy Center, LLC
 
Delaware
 
No Liens.
San Joaquin Valley Energy Center, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Santa Rosa Energy Center, LLC
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
   
Florida
 
No Liens.
Silverado Geothermal Resources, Inc.
 
California
 
No Liens.
   
Delaware
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
Skipanon Natural Gas LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
South Point Energy Center, LLC
South Point OL-1, LLC
Delaware
10/24/2001
(i) All of Debtor’s right, title and interest in and to that certain Facility
Lease Agreement [SP-1] dated as of October 18, 2001 between Debtor and Secured
Party (“Facility Lease”) as from time to time in effect (the “Lessee Interest”);
(ii) all other claims of any kind or nature, and any instruments, certificates,
chattel paper or other writings evidencing such claims, whether in contract or
tort and whether arising by operation of law, consensual agreement or otherwise,
at any time acquired by the Debtor and arising under or in respect of the Lessee
Interest; (iii) all books and records relating to any of the foregoing; (iv) all
interests in substitution for or in additional to any of the foregoing, any
certificates or other documents representing or evidencing such interests, and
all cash, securities, distributions and other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing; (v) all rents, royalties, issues,
profits, revenue, income, recoveries, reimbursements and other benefits of the
Mortgaged Property and all leases of the Mortgaged Property or portions thereof
now or hereafter entered into and all right, title and interest of Debtor
thereunder, including, without limitation, cash, letters of credit or securities
thereunder to secure performance by the lessees of their obligations thereunder,
whether such cash, letters of credit or securities are to be held until the
expiration of the terms of such leases or applied to one or more of the
installments of rent coming due immediately prior to the expiration of such
terms, and including any guaranties of such leases and any lease cancellation,
surrender or termination fees in respect thereof; and (vi) all proceeds,
products and accessions of and to any of the property of the Mortgagor.




 
 

--------------------------------------------------------------------------------

 




 
South Point OL-4, LLC
Delaware
10/24/2001
(i) All of Debtor’s right, title and interest in and to that certain Facility
Lease Agreement [SP-4] dated as of October 18, 2001 between Debtor and Secured
Party (“Facility Lease”) as from time to time in effect (the “Lessee Interest”);
(ii) all other claims of any kind or nature, and any instruments, certificates,
chattel paper or other writings evidencing such claims, whether in contract or
tort and whether arising by operation of law, consensual agreement or otherwise,
at any time acquired by the Debtor and arising under or in respect of the Lessee
Interest; (iii) all books and records relating to any of the foregoing; (iv) all
interests in substitution for or in additional to any of the foregoing, any
certificates or other documents representing or evidencing such interests, and
all cash, securities, distributions and other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing; (v) all rents, royalties, issues,
profits, revenue, income, recoveries, reimbursements and other benefits of the
Mortgaged Property and all leases of the Mortgaged Property or portions thereof
now or hereafter entered into and all right, title and interest of Debtor
thereunder, including, without limitation, cash, letters of credit or securities
thereunder to secure performance by the lessees of their obligations thereunder,
whether such cash, letters of credit or securities are to be held until the
expiration of the terms of such leases or applied to one or more of the
installments of rent coming due immediately prior to the expiration of such
terms, and including any guaranties of such leases and any lease cancellation,
surrender or termination fees in respect thereof; and (vi) all proceeds,
products and accessions of and to any of the property of the Mortgagor.




 
 

--------------------------------------------------------------------------------

 




 
South Point OL-2, LLC
Delaware
10/24/2001
(i) All of Debtor’s right, title and interest in and to that certain Facility
Lease Agreement [SP-2] dated as of October 18, 2001 between Debtor and Secured
Party (“Facility Lease”) as from time to time in effect (the “Lessee Interest”);
(ii) all other claims of any kind or nature, and any instruments, certificates,
chattel paper or other writings evidencing such claims, whether in contract or
tort and whether arising by operation of law, consensual agreement or otherwise,
at any time acquired by the Debtor and arising under or in respect of the Lessee
Interest; (iii) all books and records relating to any of the foregoing; (iv) all
interests in substitution for or in additional to any of the foregoing, any
certificates or other documents representing or evidencing such interests, and
all cash, securities, distributions and other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing; (v) all rents, royalties, issues,
profits, revenue, income, recoveries, reimbursements and other benefits of the
Mortgaged Property and all leases of the Mortgaged Property or portions thereof
now or hereafter entered into and all right, title and interest of Debtor
thereunder, including, without limitation, cash, letters of credit or securities
thereunder to secure performance by the lessees of their obligations thereunder,
whether such cash, letters of credit or securities are to be held until the
expiration of the terms of such leases or applied to one or more of the
installments of rent coming due immediately prior to the expiration of such
terms, and including any guaranties of such leases and any lease cancellation,
surrender or termination fees in respect thereof; and (vi) all proceeds,
products and accessions of and to any of the property of the Mortgagor.




 
 

--------------------------------------------------------------------------------

 




 
South Point OL-3, LLC
Delaware
10/24/2001
(i) All of Debtor’s right, title and interest in and to that certain Facility
Lease Agreement [SP-3] dated as of October 18, 2001 between Debtor and Secured
Party (“Facility Lease”) as from time to time in effect (the “Lessee Interest”);
(ii) all other claims of any kind or nature, and any instruments, certificates,
chattel paper or other writings evidencing such claims, whether in contract or
tort and whether arising by operation of law, consensual agreement or otherwise,
at any time acquired by the Debtor and arising under or in respect of the Lessee
Interest; (iii) all books and records relating to any of the foregoing; (iv) all
interests in substitution for or in additional to any of the foregoing, any
certificates or other documents representing or evidencing such interests, and
all cash, securities, distributions and other property at any time and from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the foregoing; (v) all rents, royalties, issues,
profits, revenue, income, recoveries, reimbursements and other benefits of the
Mortgaged Property and all leases of the Mortgaged Property or portions thereof
now or hereafter entered into and all right, title and interest of Debtor
thereunder, including, without limitation, cash, letters of credit or securities
thereunder to secure performance by the lessees of their obligations thereunder,
whether such cash, letters of credit or securities are to be held until the
expiration of the terms of such leases or applied to one or more of the
installments of rent coming due immediately prior to the expiration of such
terms, and including any guaranties of such leases and any lease cancellation,
surrender or termination fees in respect thereof; and (vi) all proceeds,
products and accessions of and to any of the property of the Mortgagor.
       
10/18/2001 Facility Lease Agreement and Deed of Trust, Assignment of Rents and
Leases and Security Agreement between South Point OL-1, LLC and Wells Fargo Bank
Northwest, National Association and South Point Energy Center, LLC
       
10/18/2001 Facility Lease Agreement and Deed of Trust, Assignment of Rents and
Leases and Security Agreement between South Point OL-2, LLC and Wells Fargo Bank
Northwest, National Association and South Point Energy Center, LLC
       
10/18/2001 Facility Lease Agreement and Deed of Trust, Assignment of Rents and
Leases and Security Agreement between South Point OL-3, LLC and Wells Fargo Bank
Northwest, National Association and South Point Energy Center, LLC
       
10/18/2001 Facility Lease Agreement and Deed of Trust, Assignment of Rents and
Leases and Security Agreement between South Point OL-4, LLC and Wells Fargo Bank
Northwest, National Association and South Point Energy Center, LLC
       
10/18/2001 Facility Lease Agreement  between South Point OL-1, LLC and South
Point Energy Center, LLC




 
 

--------------------------------------------------------------------------------

 




       
10/18/2001 Facility Lease Agreement between South Point OL-2, LLC and South
Point Energy Center, LLC
       
10/18/2001 Facility Lease Agreement between South Point OL-3, LLC and South
Point Energy Center, LLC
       
10/18/2001 Facility Lease Agreement between South Point OL-4, LLC and South
Point Energy Center, LLC
       
9/30/2003 Pledge and Security Agreement (SP-1) by and among South Point
Holdings, LLC, Calpine Corporation, South Point Energy Center, LLC and South
Point OL-1, LLC.
       
9/30/2003 Pledge and Security Agreement (SP-2) by and among South Point
Holdings, LLC, Calpine Corporation, South Point Energy Center, LLC and South
Point OL-2, LLC.
       
9/30/2003 Pledge and Security Agreement (SP-3) by and among South Point
Holdings, LLC, Calpine Corporation, South Point Energy Center, LLC and South
Point OL-3, LLC.
       
9/30/2003 Pledge and Security Agreement (SP-4) by and among South Point
Holdings, LLC, Calpine Corporation, South Point Energy Center, LLC and South
Point OL-4, LLC.
South Point Holdings, LLC
U.S. Bank National Association                         Assignor: South Point
OL-1, LLC
Delaware
9/30/2003
All of the Debtor's right, title and interest (whether now owned or hereafter
acquired) in, to and under (i) the Economic Member Interest (including the LLC
Agreement), all certificates, instruments and other records now or hereafter
representing and/or evidencing the Economic Member Interest, and all dividends,
distributions, cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Economic Member Interest (including under the LLC Agreement), (iii) to
the extent not included in the foregoing, all proceeds of the foregoing.
 
U.S. Bank National Association                         Assignor: South Point
OL-4, LLC
Delaware
9/30/2003
All of the Debtor's right, title and interest (whether now owned or hereafter
acquired) in, to and under (i) the Economic Member Interest (including the LLC
Agreement), all certificates, instruments and other records now or hereafter
representing and/or evidencing the Economic Member Interest, and all dividends,
distributions, cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Economic Member Interest (including under the LLC Agreement), (iii) to
the extent not included in the foregoing, all proceeds of the foregoing.




 
 

--------------------------------------------------------------------------------

 




 
U.S. Bank National Association                         Assignor: South Point
OL-3, LLC
Delaware
9/30/2003
All of the Debtor's right, title and interest (whether now owned or hereafter
acquired) in, to and under (i) the Economic Member Interest (including the LLC
Agreement), all certificates, instruments and other records now or hereafter
representing and/or evidencing the Economic Member Interest, and all dividends,
distributions, cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Economic Member Interest (including under the LLC Agreement), (iii) to
the extent not included in the foregoing, all proceeds of the foregoing.
 
U.S. Bank National Association                         Assignor: South Point
OL-1, LLC
Delaware
9/30/2003
All of the Debtor's right, title and interest (whether now owned or hereafter
acquired) in, to and under (i) the Economic Member Interest (including the LLC
Agreement), all certificates, instruments and other records now or hereafter
representing and/or evidencing the Economic Member Interest, and all dividends,
distributions, cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Economic Member Interest (including under the LLC Agreement), (iii) to
the extent not included in the foregoing, all proceeds of the foregoing.
 
U.S. Bank National Association                         Assignor: South Point
OL-2, LLC
Delaware
9/30/2003
All of the Debtor's right, title and interest (whether now owned or hereafter
acquired) in, to and under (i) the Economic Member Interest (including the LLC
Agreement), all certificates, instruments and other records now or hereafter
representing and/or evidencing the Economic Member Interest, and all dividends,
distributions, cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Economic Member Interest (including under the LLC Agreement), (iii) to
the extent not included in the foregoing, all proceeds of the foregoing.
 
U.S. Bank National Association                         Assignor: South Point
OL-1, LLC
Delaware
9/14/2004
All of the Debtor's right, title and interest (whether now owned or hereafter
acquired) in, to and under (i) the Economic Member Interest (including the LLC
Agreement), all certificates, instruments and other records now or hereafter
representing and/or evidencing the Economic Member Interest, and all dividends,
distributions, cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Economic Member Interest (including under the LLC Agreement), (iii) to
the extent not included in the foregoing, all proceeds of the foregoing.




 
 

--------------------------------------------------------------------------------

 




 
U.S. Bank National Association                         Assignor: South Point
OL-2, LLC
Delaware
9/14/2004
All of the Debtor's right, title and interest (whether now owned or hereafter
acquired) in, to and under (i) the Economic Member Interest (including the LLC
Agreement), all certificates, instruments and other records now or hereafter
representing and/or evidencing the Economic Member Interest, and all dividends,
distributions, cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Economic Member Interest (including under the LLC Agreement), (iii) to
the extent not included in the foregoing, all proceeds of the foregoing.
 
U.S. Bank National Association                         Assignor: South Point
OL-3, LLC
Delaware
9/14/2004
All of the Debtor's right, title and interest (whether now owned or hereafter
acquired) in, to and under (i) the Economic Member Interest (including the LLC
Agreement), all certificates, instruments and other records now or hereafter
representing and/or evidencing the Economic Member Interest, and all dividends,
distributions, cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Economic Member Interest (including under the LLC Agreement), (iii) to
the extent not included in the foregoing, all proceeds of the foregoing.
 
U.S. Bank National Association                         Assignor: South Point
OL-3, LLC
Delaware
9/14/2004
All of the Debtor's right, title and interest (whether now owned or hereafter
acquired) in, to and under (i) the Economic Member Interest (including the LLC
Agreement), all certificates, instruments and other records now or hereafter
representing and/or evidencing the Economic Member Interest, and all dividends,
distributions, cash, instruments, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of the Economic Member Interest (including under the LLC Agreement), (iii) to
the extent not included in the foregoing, all proceeds of the foregoing.
       
9/30/2003 South Point Holdings, LLC has pledged a first priority Lien upon a
security interest in the South Point Energy Center LLC to each of the Owner
Lessors (OL-1, OL-2, OL-3, OL-4) to secure the payment of rent under the
Facility Lease Agreement and other Operative Documents associated with the sale
lease back of 10/18/2001.
Stony Brook Cogeneration, Inc.
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Stony Brook Fuel Management Corp.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Sutter Dryers, Inc.
 
California
 
No Liens.
   
New Castle County, DE
 
No Liens.
TBG Cogen Partners
 
New York
 
No UCC Liens.
 
State Tax Lien
New York
2/27/2006
$33,839.02 for County of Nassau.
   
Nassau County, New York
2/6/2006
State Tax Lien: New York Department of Revenue Judgment Amount $33,839.02.
Texas City Cogeneration, L.P.
 
Texas
 
No Liens.
   
Galveston County, Texas
 
No Liens.
   
Travis County, Texas
 
No Liens.
Texas Cogeneration Company
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Texas Cogeneration Five, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.




 
 

--------------------------------------------------------------------------------

 



Texas Cogeneration One Company
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Thermal Power Company
 
California
 
No Liens.
   
Sacramento County, CA
 
No Liens.
   
Santa Clara County, CA
 
No Liens.
Thomassen Turbine Systems America, Inc.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Tiverton Power Associates Limited Partnership
U.S. Bank, N.A., as Indenture Trustee
Rhode Island
12/27/2000                        Continuation filed 11/30/2005
All Debtor’s right, title and interest in, to and under the Tiverton Facility,
whether now held or hereafter acquired, and all proceeds thereof.
 
State Street Bank and Trust Company of Connecticut, National Association, as
Indenture Trustee
 
Assignment filed 11/23/2005
   
U.S. Bank, N.A., as Indenture Trustee
 
Assignment filed 11/23/2005
         
Rumford-Tiverton Sale Leaseback transaction and Calpine Guaranty




 
 

--------------------------------------------------------------------------------

 




   
Warwick City, Rhode Island
 
No Liens.
Towantic Energy, L.L.C.
 
Delaware
 
No Liens.
VEC Holdings, LLC
 
Delaware
 
No Liens.
Venture Acquisition Company [Note that the financing statement is amended to
change the Debtor name to Ventures Acquisition Company, LLC.]
Umpqua Bank
Delaware
8/27/2004
All equipment, including a Learjet, together with all attachments, parts, and
replacements, as well as all proceeds relating to any of the foregoing. One Bell
Model Helicopter is later excluded by amendment from the definition of "all
equipment".
Vineyard Energy Center, LLC
 
Delaware
 
No Liens.
Wawayanda Energy Center, LLC
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Westbrook, L.L.C.
 
Delaware
 
No Liens.




 
 

--------------------------------------------------------------------------------

 




   
New Castle County, DE
 
No Liens.
Whatcom Cogeneration Partners, L.P.
 
Delaware
 
No Liens.
   
New Castle County, DE
 
No Liens.
Zion Energy LLC
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets.
 
Wilmington Trust Company, as Collateral Agent
Delaware
3/24/2004
All assets, including Fixtures.  Also intended to be a fixture filing pursuant
to the Delaware Commerce and Trade Code, Section 9-501(b).
 
City of Zion, Illinois
 
10/9/2001
Host Community Agreement between The City of Zion, Illinois and Zion Energy LLC,
as the Developer
   
New Castle County, DE
 
No Liens.
 
Wilmington Trust Company, as Collateral Agent
Illinois
3/26/2004
All assets including Fixtures (real property located in Lake County Illinois).
 
Wilmington Trust Company, as Collateral Agent
Lake County, IL
3/25/2004
Fixture filing: all assets affixed to the real property located in Lake County,
IL.




 
 

--------------------------------------------------------------------------------

 





MECHANICS' LIENS
 
LIENHOLDER
PROJECT
 
VALUE
 
TYPE OF LIEN
DOCUMENTATION
NOTES
On Outside Counsel Sheet
 
On Midwest Sheet
 
ARB, Inc.
Pastoria
  $ 844,313.88  
Mechanic's (Amended)
   
NO
   n/a  
ARB, Inc.
Pastoria
  $ 708,356.21  
Mechanic's (Amended)
   
NO
   n/a  
ARB, Inc.
Pastoria
  $ 572,290.30  
Mechanic's
Contacted ARB in-house John Perisich
Recorded 12-05; Payment not past due. Payment was made 12-23-05 before lien
filed. No plans to use ARB in future.
YES
   n/a  
Avalotis Corporation
Bethpage
  $ 105,975.00  
Mechanic's
   
NO
 
NO
 
Bayou City Industrial
Pasadena
  $ 17,926.46  
Affidavit Claiming Mechanic's & Materialmen's
   
NO
 
NO
 
Bayou City Industrial
Texas City
  $ 92,386.36  
Affidavit Claiming Mechanic's & Materialmen's
   
NO
 
YES
 
Brand Scaffold Builders
Hidalgo
  $ 2,966.05  
Mechanic's & Materialman's
 
* Both lists show a different amount:$1556.42
*YES
 
*YES
 
Brand Scaffold Builders
Magic Valley
  $ 20,492.20  
Mechanic's & Materialman's
   
NO
 
NO
 
Brand Scaffold Builders
Magic Valley
  $ 22,687.85  
Mechanic's & Materialman's
   
NO
 
NO
 
Brand Scaffold Builders
Magic Valley
  $ 119,748.60  
Mechanic's & Materialman's
   
NO
 
NO
 
Consolidated Electrical Distributors, Inc.
Sutter/Yuba
  $ 8,771.11  
Mechanic's
 
Calif. Sutter/Yuba; Recorded 12-9-05.
YES
   n/a  


 
 

--------------------------------------------------------------------------------

 



Elemco
Bethpage
  $ 74,130.00  
Mechanic's
 
NO
   n/a  
Crescent
Texas City
    52,603,39  
Mechanic's & Materialman's
 
NO
 
NO
 
Cresco
Geysers
    15,517,72  
Mechanic's
 
NO
   n/a  
Flowserve US, Inc.
Freeport
  $ 77,255.00  
Mechanic's & Materialman's
CCMCI - Texas; Release dated 12/16/05 (unsure which lien is released)
NO
 
YES
 
Furnace and Tube Services, Inc.
Pine Bluff
  $ 164,242.74  
Notice of Lien Claim
Calpine Northbrook Investors, LLC
NO
 
YES
 
H&S Constructors, Inc.
Hidalgo
  $ 344,779.79  
Affidavit of Claim for Mechanic's
 
NO
 
NO
 
Hubbard & Drake
Decatur
  $ 47,137.35  
Notice of Lien Claim
Decatur Energy Center, LLC
YES
 
NO
 
Hubbard & Drake
Morgan
  $ 152,858.71  
Notice of Lien Claim
Morgan Energy Center, LLC
YES
 
NO
 
Jerryco Machine & Boiler Works, Inc.
Baytown
  $ 23,991.55  
Affidavit of Claim for Mechanic's
 
NO
 
NO
 
1 Kenny Construction   Company
Zion
  $ 5,693,730.00  
Mechanic's
Partial release
NO
   n/a  
2 Kenny Construction Company
Zion
  $ 4,475,531.56  
Mechanic's
Second partial release
NO
   n/a  
3 Kenny Construction Company
Zion
  $ 2,109,949.31  
Mechanic's
Third partial release
NO
   n/a  
4 Kenny Construction Company
Zion
  $ 1,910,534.81  
Mechanic's
Fourth partial release
NO
   n/a  
5 Kenny Construction Company
Zion
  $ 1,410,534.81  
Mechanic's
Fifth partial release
YES
   n/a  


 
 

--------------------------------------------------------------------------------

 



6 Kenny Construction Company
Zion
  $ 8,087,713.00  
Mechanic's
 
NO
   n/a  
7 Kenny Construction Company
Zion
  $ 2,148,138.24  
Mechanic's
 
NO
   n/a  
8 Kenny/Harza Joint Venture, LLC
Zion
  $ 11,299,339.75  
Mechanic's
 
NO
   n/a  
Letsos Company
Calpine Houston
  $ 1,474.37  
Mechanic's & Materialman's
 
NO
 
NO
 
Letsos Company
Calpine Houston
  $ 1,234.05  
Mechanic's & Materialman's
 
NO
 
NO
 
Letsos Company
Calpine Houston
  $ 1,474.37  
Mechanic's & Materialman's
 
NO
 
YES
 
Letsos Company
Calpine Houston
  $ 1,474.37  
Mechanic's & Materialman's
 
NO
 
YES
 
Letsos Company
Calpine Houston
  $ 17,428.25  
Mechanic's & Materialman's
 
NO
 
YES
 
Letsos Company
Calpine Houston
  $ 27,122.04  
Mechanic's & Materialman's
 
NO
 
YES
 
Maxim Crane Works
Deer Park
  $ 81,378.50  
Mechanic's & Materialman's
 
NO
 
YES
 
MJ Electric, Inc.
Zion
  $ 7,532,893.17  
Notice of Claim of Subcontractor
Subcontractor of Kenny-Harza
YES
   n/a  
1 Sulzer Hickham, Inc.
TMG
  $ 139,850.00  
Mechanic's
 
NO
 
NO
 
2 Sulzer Hickham, Inc.
TMG
  $ 4,091.58  
Materialman's
TMG Texas 12-05-05
YES
 
YES
 
3 Sulzer Hickham, Inc.
TMG
  $ 329,575.75  
Materialman's
TMG Texas 12-05-05
YES
 
YES
 
4 Sulzer Hickham, Inc.
TMG
  $ 128,400.00  
Materialman's
TMG Texas 12-05-05
YES
 
YES
 
5 Sulzer Hickham, Inc.
TMG
  $ 511,444.00  
Mechanic's
TMG Texas 12-05-05
YES
 
YES
 


 
 

--------------------------------------------------------------------------------

 



6 Sulzer Hickham, Inc.
TMG
  $ 103,540.00  
Materialman's
TMG - Not overdueas of 12-13-05
YES
 
YES
 
7 Sulzer Hickham, Inc.
TMG
  $ 3,063.34  
Materialman's
TMG - Not overdueas of 12-13-05
YES
 
YES
 
8 Sulzer Hickham, Inc.
TMG-TX
  $ 381,439.00  
Mechanic's
TMG Texas  - Sent for Filing 12-05-05
NO
 
YES
 
Techno Coatings
Pastoria
  $ 104,725.70  
Mechanic's
 
YES
   n/a  
Trane
Greenleaf
  $ 33,236.56  
Mechanic's
 
NO
   n/a  










 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6.4(h)

 
Turbine Dispositions
 
 Item
Vendor
Type
1
SWPC
SWPC 501F
2
SWPC
SWPC 501F
3
SWPC
SWPC 501F
4
SWPC
SWPC 501F
5
SWPC
SWPC 501F
6
SWPC
SWPC 501F
7
SWPC
SWPC 501G
8
SWPC
SWPC 501G
9
GE
GE 7FA
10
GE
GE 7FA
11
GE
GE 7FA
12
GE
GE 7FA
13
SWPC
STG
14
SWPC
STG
15
SWPC
STG
16
Toshiba
STG
17
GE
STG



 



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6.6(c)

 
Existing Investments
 
A.           Prospective Investments
 
 
1.
List of all material prospective investments in excess of $1,000,000, attached
hereto as Annex 6.6C - 1 and incorporated herein by reference.

 
 
2.
Calpine may provide office space, administrative support, tax preparation
services, accounting services and similar services to Calpine Foundation without
compensation.

 
 
3.
Calpine funding of periodic bonus payments to employees of Calpine Merchant
Services Company, Inc.



B.           Investments Existing on Petition Date (as defined in the Existing
DIP Agreement)
 
 
1.
Intercompany balances attached as Annex 6.6C - 2 and incorporated herein by
reference.

 
 
2.
Investments in other Global Entities as set for on Schedule 4 to the Security
and Pledge Agreement (as defined in the Existing DIP Agreement), incorporated
herein by reference.

 
 
3.
Option Agreement, dated November 18, 2004, between Anacapa Land Company, LLC and
Jon and Margaret Eash.

 
 
4.
Option Agreement, dated August 8, 2000, by and among Anacapa Land Company, LLC
and Donald Holck, Dale Holck, Norman Holck, Thelma Holck and Lorraine Anderson.

 
 
5.
Option Agreement, dated April 25, 2001, between Anacapa Land Company, LLC and
Sidney and Barbara Gordon.

 
 
6.
Option Agreement, dated August 14, 2003, between CPN Pipeline Company and
Calpine Construction Finance Company, L.P. (“CCFC”), to acquire natural gas
pipeline lateral.

 
 
7.
Gas Prepay and Hedging Transaction, beginning in November 2005, between CCFC and
Calpine Energy Services, L.P. (“CES”).

 
 
8.
The Calpine PowerAmerica retail entities almost always extend credit to their
creditworthy customers, by delivering electricity on an open account basis.

 
 
9.
Bethpage Energy Center 3, LLC, $20,027,172 in restricted Project Accounts under
the Depository Agreement, dated November 30, 2005.

 
 
10.
Nissequogue Cogen Partners, $13,914,757.95 in restricted Project Accounts under
the Bond Indenture, dated November 30, 2005.

 
 
11.
KIAC Partners, $45,162,147302 in restricted Project Accounts under the Bond
Indenture, dated November 30, 2005.

 

 
 

--------------------------------------------------------------------------------

 

 
12.
Participation by Channel Energy Center, LP in a new water plant to provide water
needs for both Channel Energy Center, LP and Lyondell Citgo Refining LP
utilizing the Calpine Corporation GE Purchasing Agreement.

 
 
13.
Calpine is making a loan or capital contribution (to be determined) to O.L.S.
Energy-Agnews, Inc. for fuel through July 31, 2006 and O&M services through
December 31, 2012.

 
 
14.
Option to Purchase, dated October 7, 2003, between Anacapa Land Company, LLC and
Floyd and Lilian Baastani.

 
 
15.
Option to Purchase, dated April 13, 2003, between Anacapa Land Company, LLC and
Gerald and Betty Brown Family Limited Partnership.

 

 
 

--------------------------------------------------------------------------------

 

Annex 6.6(c) - 1
Calpine Corp
       
Summary of Permitted Investments - Forecast 2008 to 2014
 
Loan Party to Non Loan Party Affiliates
   
(Amounts in $ Millions)
           
For entire
term
         
Value Received
Insurance Captive & External Insurers*
 
Up to
   
Premiums paid by Calpine
 
$33 per year for a total of $231
 
Insurance premiums
Debt Repayment by Calpine
  $ 57  
Loan repayment by Corp
Total Insurance
  $ 288    
Total Material Normal Course
                                 
All other Transfers
       
May include any shortfall support for Canada payroll, legal, consulting and
director fees (details in Schedule A)
Total Other Transfers
  $ 199                
Grand Total
  $ 473    
Based upon Calpine information provided by operating units
         
*Note: Management Liability such as D&O insurance coverage is provided by
Calpine Corporation and the expense
 
is not allocated to any of Calpine's subsidaires either Loan Party or Non Loan
Party
 




 
 

--------------------------------------------------------------------------------

 

Calpine Corp - Schedule A
     
Summary of Permitted Investments - Forecast 2007 and 2008
 
Loan Party to Non Loan Party
     
(Amounts in $ Millions)
 
Term
 
Schedule A
   
Supporting Information:  All other transfers
       
        Forecast 2008/2014- Capital Contribution
       
Funding for plant operations
       
Russell City
  $ 50  
Funding plant
Otay Mesa
  $ 5  
Funding plant
Auburndale
  $ 10  
Funding plant
Deer Park
  $ 49    
CCFC
  $ 25    
Gilroy
  $ 5    
Bethpage
  $ 10    
Broadriver
  $ 5                            
Funding for foreign entities
  $ 14                
Other
  $ 12  
Legal and tax bills, consulting and director fees, other, for a number of
entities
Total
  $ 185    




 
 

--------------------------------------------------------------------------------

 

Annex 6.6C-2
Legal Entities
 Indebtedness  (a)(b)
 Total Indebtedness
     
 Amelia Energy Center, LP
0
0
 Anacapa Land Company, LLC
6,627,232
6,627,232
 Anderson Springs Energy Company
170,415,319
170,415,319
 Androscoggin Energy, Inc.
2,817,246
2,817,246
 Androscoggin Energy LLC
874
874
 Auburndale Peaker Energy Center, LLC
9,150,321
9,150,321
 Augusta Development Company, LLC
0
0
 Aviation Funding Corp.
0
0
 Baytown Energy Center, LP
1,539,657
1,539,657
 Baytown Power GP, LLC
0
0
 Baytown Power, LP
0
0
 Bellingham Cogen, Inc.
0
0
 Bethpage Energy Center 3, LLC
15,102,540
15,102,540
 Bethpage Fuel Management Inc.
0
0
 Blue Heron Energy Center, LLC
19,420,075
19,420,075
 Blue Spruce Holdings, LLC
0
0
 Brazos Valley Energy LP
18,169,290
18,169,290
 Brazos Valley Technology LP
0
0
 Broad River Energy LLC
1,433,713
1,433,713
 Broad River Holdings, LLC
0
0
 CalGen Equipment Finance Company, LLC
0
0
 CalGen Equipment Finance Holdings, LLC
0
0
 CalGen Expansion Company, LLC
12,613,023
12,613,023
 CalGen Finance Corp.
0
0
 CalGen Project Equipment Finance Company One, LLC
154,124,567
154,124,567
 CalGen Project Equipment Finance Company Three, LLC
110,204,430
110,204,430
 CalGen Project Equipment Finance Company Two, LLC
611,799
611,799
 Calpine Acadia Holdings, LLC
190,726,107
190,726,107
 Calpine Administrative Services Company, Inc.
3,702
3,702
 Calpine Agnews, Inc.
4,972,483
4,972,483
 Calpine Amelia Energy Center GP, LLC
0
0
 Calpine Amelia Energy Center LP, LLC
0
0
 Calpine America - CA, LLC
88,671,181
88,671,181
 Calpine America - CT, LLC
0
0
 Calpine America - LP
462,165,246
462,165,246
 Calpine America - MA, LLC
0
0
 Calpine America - ME, LLC
22,493,717
22,493,717
 Calpine America - NH, LLC
0
0
 Calpine America - NY, LLC
0
0
 Calpine America - OR, LLC
0
0
 Calpine America - PA, LLC
0
0
 Calpine America - RI, LLC
6,645,903
6,645,903
 Calpine Auburndale Holdings, LLC
200
200
 Calpine Baytown Energy Center GP, LLC
0
0




 
 

--------------------------------------------------------------------------------

 



 Calpine Baytown Energy Center LP, LLC
0
0
 Calpine Bethpage 3 Pipeline Construction Company, Inc.
0
0
 Calpine Bethpage 3, LLC
0
0
 Calpine Brazos Valley Energy Center GP, LLC
0
0
 Calpine Brazos Valley Energy Center LP, LLC
0
0
 Calpine CCFC GP, Inc.
5,250
5,250
 Calpine CCFC Holdings, Inc.
36,550
36,550
 Calpine CCFC LP, Inc.
0
0
 Calpine c*Power, Inc.
195,562,201
195,562,201
 Calpine CalGen Holdings, Inc.
56,370,436
56,370,436
 Calpine California Development Company, LLC
0
0
 Calpine California Energy Finance, LLC
0
0
 Calpine California Equipment Finance Company, LLC
0
0
 Calpine California Holdings, Inc.
26,355,052
26,355,052
 Calpine Calistoga Holdings, LLC
36,498,993
36,498,993
 Calpine Capital Trust
0
0
 Calpine Capital Trust II
0
0
 Calpine Capital Trust III
0
0
 Calpine Capital Trust IV
0
0
 Calpine Capital Trust V
0
0
 Calpine Central Texas GP, Inc.
337,428
337,428
 Calpine Central, Inc.
(2,087,576)
(2,087,576)
 Calpine Central, L.P.
310,006,380
310,006,380
 Calpine Central-Texas, Inc.
4,318
4,318
 Calpine Channel Energy Center GP, LLC
0
0
 Calpine Channel Energy Center LP, LLC
0
0
 Calpine Clear Lake Energy GP, LLC
0
0
 Calpine Clear Lake Energy, LP
0
0
 Calpine Cogeneration Corporation
68,000,000
68,000,000
 Calpine Construction Management Company, Inc.
904,268,496
904,268,496
 Calpine Corporation
12,115,353,073
12,115,353,073
 Calpine Corpus Christi Energy GP, LLC
0
0
 Calpine Corpus Christi Energy, LP
0
0
 Calpine Decatur Pipeline, Inc.
0
0
 Calpine Decatur Pipeline, LP
0
0
 Calpine Construction Finance Company, L.P.
596,125,249
596,125,249
 Calpine Development Holdings, Inc.
47,567,808
47,567,808
 Calpine Dighton, Inc.
0
0
 Calpine East Fuels, Inc.
0
0
 Calpine Eastern Corporation
242,686,079
242,686,079
 Calpine Energy Management, L.P.
312,432,552
312,432,552
 Calpine Energy Services Holdings, Inc.
6,414,440
6,414,440
 Calpine Energy Services, LP
5,577,057,622
5,577,057,622
 Calpine Finance Company
0
0
 Calpine Freestone Energy GP, LLC
0
0
 Calpine Freestone Energy, LP
0
0
 Calpine Freestone, LLC
8,416
8,416
 Calpine Fuels Corporation
7,469,251
7,469,251
 Calpine Gas Holdings, LLC
0
0
 Calpine Generating Company, LLC
1,216,665,999
1,216,665,999




 
 

--------------------------------------------------------------------------------

 



 Calpine Gilroy 1, Inc.
263,322
263,322
 Calpine Gilroy 2, Inc.
26,165,356
26,165,356
 Calpine Gilroy Cogen, L.P.
1,946,140
1,946,140
 Calpine Global Services Company, Inc.
2,115,119
2,115,119
 Calpine Gordonsville GP Holdings, LLC
0
0
 Calpine Gordonsville LP Holdings, LLC
0
0
 Calpine Gordonsville, LLC
2,712,905
2,712,905
 Calpine Greenleaf Holdings, Inc.
0
0
 Calpine Greenleaf, Inc.
613,991
613,991
 Calpine International Holdings, Inc.
48,192,637
48,192,637
 Calpine International, LLC
19,706,105
19,706,105
 Calpine Investment Holdings, LLC
0
0
 Calpine Kennedy Airport, Inc.
0
0
 Calpine Kennedy Operators, Inc.
0
0
 Calpine KIA, Inc.
0
0
 Calpine Leasing Inc.
0
0
 Calpine Long Island, Inc.
0
0
 Calpine Lost Pines Operations, Inc.
0
0
 Calpine Louisiana Pipeline Company
0
0
 Calpine Magic Valley Pipeline, Inc.
0
0
 Calpine Marketing, LLC
0
0
Calpine Merchant Services Company, Inc.
6,653,183
6,653,183
 Calpine Monterey Cogeneration, Inc.
258,395
258,395
 Calpine MVP, Inc.
93
93
 Calpine NCTP GP, LLC
0
0
 Calpine NCTP, LP
0
0
 Calpine Northbrook Corporation of Maine, Inc.
2,828,873
2,828,873
 Calpine Northbrook Energy Holdings, LLC
12,527
12,527
 Calpine Northbrook Energy, LLC
5,215,973
5,215,973
Calpine Northbrook Energy Mtkg LLC
0
0
 Calpine Northbrook Holdings Corporation
8,204,597
8,204,597
 Calpine Northbrook Investors, LLC
10,597,640
10,597,640
 Calpine Northbrook Project Holdings, LLC
25,003,568
25,003,568
 Calpine Northbrook Services, LLC
1,781,519
1,781,519
 Calpine Northbrook Southcoast Investors, LLC
2,447,582
2,447,582
 Calpine NTC, LP
0
0
 Calpine Oneta Power I, LLC
159
159
 Calpine Oneta Power II LLC
15,737
15,737
 Calpine Oneta Power, L.P.
1,100,176
1,100,176
 Calpine Operating Services Company, Inc.
484,604,401
484,604,401
 Calpine Operations Management Company, Inc.
16,673,193
16,673,193
 Calpine Pastoria Holdings, LLC
0
0
 Calpine Peaker Holdings, LLC
0
0
 Calpine Philadelphia, Inc.
282,084
282,084
 Calpine Pittsburg, LLC
2,379,994
2,379,994
 Calpine Power America, INC.
0
0
 Calpine Power Company
216,713,418
216,713,418
 Calpine Power Equipment LP
0
0
 Calpine Power Management, Inc.
0
0
 Calpine Power Management, LP
392,206,254
392,206,254




 
 

--------------------------------------------------------------------------------

 



 Calpine Power Services, Inc
33,360,304
33,360,304
 Calpine Power, Inc.
0
0
 Calpine Producer Services, L.P.
35,451,631
35,451,631
 Calpine Project Holdings, Inc.
6,458,744
6,458,744
 Calpine Pryor, Inc.
20,312,071
20,312,071
 Calpine Riverside Holdings LLC
83,586
83,586
 Calpine Rumford I, Inc.
0
0
 Calpine Rumford, Inc.
0
0
 Calpine Schuylkill, Inc.
1,592
1,592
 Calpine Siskiyou Geothermal Partners, L.P.
14,605,538
14,605,538
 Calpine Sonoran Pipeline LLC
0
0
 Calpine Stony Brook Operators, Inc.
0
0
 Calpine Stony Brook Power Marketing, LLC
0
0
 Calpine Stony Brook, Inc.
0
0
 Calpine Sumas, Inc.
0
0
 Calpine TCCL Holdings, Inc.
129,822,941
129,822,941
 Calpine Texas Pipeline GP, Inc.
0
0
 Calpine Texas Pipeline LP, Inc.
0
0
 Calpine Texas Pipeline, L.P.
13,090,353
13,090,353
 Calpine Tiverton I, Inc.
1,108,444
1,108,444
 Calpine Tiverton, Inc.
0
0
 Calpine ULC I Holding, LLC
0
0
 Calpine University Power, Inc.
0
0
 Calpine Unrestricted Funding, LLC
16,278,923
16,278,923
 Calpine Unrestricted Holdings, LLC
174,410,232
174,410,232
 Calpine Vapor, Inc.
0
0
 Carville Energy LLC
2,504,151
2,504,151
 CCFC Development Company, LLC
338,475,980
338,475,980
 CCFC Equipment Finance Company, LLC
116,978,001
116,978,001
 CCFC Preferred Holdings, LLC
1,018,077
1,018,077
 CCFC Preferred Holdings 2, Inc
0
0
 CCFC Project Equipment Finance Company One, LLC
154,124,567
154,124,567
 Celtic Power Corporation
0
0
 CES GP, LLC
0
0
 CES Marketing IX LLC
9,329
9,329
 CES Marketing X, LLC
9,162
9,162
CES Marketing V, L.P.
0
0
 CES Marketing VIII, LLC
9,162
9,162
 CGC Dighton, LLC
15
15
 Channel Energy Center, LP
21,630,312
21,630,312
 Channel Power GP, LLC
0
0
 Channel Power, LP
0
0
 Clear Lake Cogeneration Limited Partnership
277,574,527
277,574,527
 CNEM Holdings LLC
0
0
 CogenAmerica Asia Inc.
0
0
 CogenAmerica Parlin Supply Corp.
0
0
 Columbia Energy LLC
868,255,118
868,255,118
 Corpus Christi Cogeneration LP
15,841,177
15,841,177
 CPN 3rd Turbine, Inc.
9,421,808
9,421,808
 CPN Acadia, Inc.
0
0




 
 

--------------------------------------------------------------------------------

 



 CPN Berks Generation, Inc.
0
0
 CPN Berks, LLC
0
0
 CPN Bethpage 3rd Turbine, Inc.
30,694,582
30,694,582
 CPN Cascade, Inc.
0
0
 CPN Clear Lake, Inc.
4,822,978
4,822,978
 CPN Decatur Pipeline, Inc.
0
0
 CPN East Fuels, LLC will be filed in its place
0
0
 CPN Energy Services GP, Inc.
7,806,997
7,806,997
 CPN Energy Services LP, Inc.
13,245,905
13,245,905
 CPN Freestone, LLC
8,495
8,495
 CPN Funding, Inc.
36,608,712
36,608,712
 CPN Hermiston, LLC
1,000
1,000
 CPN Morris, Inc.
535
535
 CPN Oxford, Inc.
0
0
 CPN Pipeline Company
84,569,927
84,569,927
 CPN Pleasant Hill Operating, LLC
1,808,965
1,808,965
 CPN Pleasant Hill, LLC
159,488,181
159,488,181
 CPN Power Services GP, LLC
0
0
 CPN Power Services, LP
0
0
 CPN Pryor Funding Corporation
38,120,876
38,120,876
 CPN Telephone Flat, Inc.
52,927,858
52,927,858
 Decatur Energy Center, LLC
1,698,420
1,698,420
 DEC-LMEC Pipeline, LLC
0
0
 Deer Park Power GP, LLC
0
0
 Deer Park Power, LP
0
0
 Delta Energy Center, LLC
207,956,089
207,956,089
 Dighton Power Associates Limited Partnership
189,775,202
189,775,202
 East Altamont Energy Center, LLC
42,021,300
42,021,300
 Fond du Lac Energy Center, LLC
2,914,611
2,914,611
 Fontana Energy Center, LLC
0
0
 Freestone Power Generation, LP
21,213,438
21,213,438
 GEC Bethpage Inc.
4,852,292
4,852,292
 Geothermal Energy Partners LLC
0
0
 Geysers Power Company II, LLC
19,760
19,760
 Geysers Power I Company
1,729,458
1,729,458
 Goldendale Energy Center, LLC
30,844,804
30,844,804
 Hammond Energy LLC
0
0
 Hermiston Power Partnership
10,050,629
10,050,629
 Hillabee Energy Center, LLC
459,606,385
459,606,385
 Idlewild Fuel Management Corp.
0
0
 JMC Bethpage, Inc.
0
0
 KIAC Partners
115,826,240
115,826,240
 Lake Wales Energy Center, LLC
0
0
 Lawrence Energy Center, LLC
9,463,734
9,463,734
 Lone Oak Energy Center, LLC
104,165,043
104,165,043
 Los Esteros Critical Energy Facility, LLC
256,508,338
256,508,338
 Los Medanos Energy Center LLC
165,658,028
165,658,028
 Magic Valley Gas Pipeline GP, LLC
0
0
 Magic Valley Gas Pipeline, LP
0
0
 Magic Valley Pipeline, L.P.
15,119,392
15,119,392




 
 

--------------------------------------------------------------------------------

 



 MEP Pleasant Hill, LLC
0
0
 Moapa Energy Center, LLC
112,716,862
112,716,862
 Mobile Energy LLC
192,492,036
192,492,036
 Modoc Power, Inc.
165
165
 Morgan Energy Center, LLC
2,412,092
2,412,092
 Mount Hoffman Geothermal Company, L.P.
5,512
5,512
 Mt. Vernon Energy LLC
0
0
 NewSouth Energy LLC
4,825,097
4,825,097
 Nissequogue Cogen Partners
69,770,159
69,770,159
 Northwest Cogeneration, Inc.
0
0
 NTC Five, Inc.
0
0
 NTC GP, LLC
0
0
 Nueces Bay Energy LLC
26,713
26,713
 O.L.S. Energy-Agnews, Inc.
98,012
98,012
 Odyssey Land Acquisition Company
0
0
 Pajaro Energy Center, LLC
0
0
 Pastoria Energy Center, LLC
0
0
 Pastoria Energy Facility, L.L.C.
538,828,354
538,828,354
 PCF2 Holdings, LLC
0
0
 PCF2 LLC
0
0
 Philadelphia Biogas Supply, Inc.
0
0
 Phipps Bend Energy Center, LLC
0
0
 Pine Bluff Energy, LLC
192,354,631
192,354,631
 Polsky SCQ Services, Inc.
0
0
 Power Contract Financing LLC
0
0
 Power Contract Financing III, LLC
0
0
 Power Investors, L.L.C.
70,645,743
70,645,743
 Power Systems MFG., LLC
122,177,707
122,177,707
 Quintana Canada Holdings, LLC
1,473,958,613
1,473,958,613
 Riverside Energy Center, LLC
13,552,668
13,552,668
 RockGen Energy LLC
25,143,566
25,143,566
 Rocky Mountain Energy Center, LLC
16,246,733
16,246,733
 Rumford Power Associates Limited Partnership
140,541,870
140,541,870
 Russell City Energy Center, LLC
19,034,889
19,034,889
 Skipanon Natural Gas, LLC
0
0
 South Point Energy Center, LLC
109,192,451
109,192,451
 South Point Holdings, LLC
0
0
 Stony Brook Cogeneration, Inc.
0
0
 Stony Brook Fuel Management Corp.
7,164,930
7,164,930
 Sutter Dryers, Inc.
2,241,778
2,241,778
 Tahoma Energy Center, LLC
0
0
 TBG Cogen Partners
2,827,337
2,827,337
 Texas City Cogeneration, L.P.
105,473,497
105,473,497
 Texas Cogeneration Company
225,929,905
225,929,905
 Texas Cogeneration Five, Inc.
295,219,896
295,219,896
 Texas Cogeneration One Company
206,482,588
206,482,588
 Thermal Power Company
139,523,460
139,523,460
 Thomassen Turbine Systems America, Inc.
746,696
746,696
 Tiverton Power Associates Limited Partnership
92,154,054
92,154,054
 Towantic Energy, L.L.C.
71,532,992
71,532,992




 
 

--------------------------------------------------------------------------------

 



 VEC Holdings, LLC
0
0
 Venture Acquisition Company
0
0
 Vineyard Energy Center, LLC
0
0
 Wawayanda Energy Center, LLC
15,677,025
15,677,025
 Whatcom Cogeneration Partners, L.P.
0
0
 Zion Energy LLC
224,010,701
224,010,701
     
 3094479 Nova Scotia Co
0
0
 Addis Energy Center, LLC
0
0
 Auburndale GP, LLC
382,320
382,320
 Auburndale Holdings, LLC
3,455,579
3,455,579
 Auburndale LP, LLC
37,849,638
37,849,638
 Auburndale Power Partners LP
6,791,732
6,791,732
 Augusta Energy LLC
277,738,545
277,738,545
 Basento Energia, S.R.L - Italy
72,049
72,049
 Bayou Verret Energy LLC
0
0
 Bethpage Energy Center 3 LLC
0
0
 Blue Spruce Energy Center LLC
0
0
 Blues Spruce Energy Center
129,638,832
129,638,832
 Calgary Energy Centre
0
0
 Calgary Energy Centre steam BU
0
0
 Calpine (Jersey) Holdings Ltd.
0
0
 Calpine (Jersey) Limited
0
0
 Calpine Adjustment
283,536,935
283,536,935
 Calpine Auburndale, LLC
1,750,686
1,750,686
 Calpine Can Energy Fin ll ULC
0
0
 Calpine Can Power Holdings Ltd
0
0
 Calpine Can Saltend LP
0
0
 Calpine Canada Company
0
0
 Calpine Canada Energy Corp.
0
0
 Calpine Canada Energy Hldgs CP
0
0
 Calpine Canada Engy Fin II ULC
0
0
 Calpine Canada Holding
0
0
 Calpine Canada Holdings Ltd.
0
0
 Calpine Canada Ltd.
0
0
 Calpine Canada Nat Gas - Encal
0
0
 Calpine Canada Natrl Gas-ENCAL
0
0
 Calpine Canada Natural Gas Co.
0
0
 Calpine Canada NG Partnership
0
0
 Calpine Canada Power Ltd.
0
0
 Calpine Canada Resources Co
0
0
 Calpine Canadian Saltend LP
0
0
 Calpine Central
0
0
 Calpine Central-Texas, Inc.
0
0
 Calpine Charitable Foundation
0
0
 Calpine Corp Canada Gas
176,311,134
176,311,134
 Calpine Corp US Gas
188,465,602
188,465,602
 Calpine Corporation O&M
0
0
 Calpine Deer Park GP, LLC
0
0
 Calpine Deer Park LP, LLC
0
0




 
 

--------------------------------------------------------------------------------

 



 Calpine Deer Park Partner LLC
0
0
 Calpine Development
286,206,882
286,206,882
 Calpine DP LLC
0
0
 Calpine Edinburg Inc.
0
0
 Calpine Energy Cntr ULC NDULC
0
0
 Calpine Energy Services UK Ltd
0
0
 Calpine European Finance LLC
0
0
 Calpine Finance (Jersey)Ltd
0
0
 Calpine Fox Holdings
0
0
 Calpine Freeport GP, LLC
0
0
 Calpine Freeport LP, LLC
0
0
 Calpine Fuels Texas Corp.
0
0
 Calpine Fuels Texas One Corp
0
0
 Calpine Fuels Texas Two Corp
0
0
 Calpine Gas Company
823,220
823,220
 Calpine Gas Company-Gas Region
0
0
 Calpine Geothermal
0
0
 Calpine Global Investments SL
16,957,730
16,957,730
 Calpine Gordonsville I, Inc.
0
0
 Calpine Greenfield (Hold) Corp
65,485,910
65,485,910
 Calpine Greenfield Com. Trust
51,903,556
51,903,556
 Calpine Greenfield LP
0
0
 Calpine Greenfield Ltd
0
0
 Calpine Greenfield Unl Lia Com
0
0
 Calpine Greenleaf Corporation
0
0
 Calpine Hermiston, LLC
1,000
1,000
 Calpine Hidalgo Design LP
0
0
 Calpine Hidalgo Engy Ctr LP
71,814,871
71,814,871
 Calpine Hidalgo Holding Inc
169,406,963
169,406,963
 Calpine Hidalgo Inc.
0
0
 Calpine Island Cogen Proj Inc
0
0
 Calpine King City 1, Inc.
90
90
 Calpine King City 1, LLC
0
0
 Calpine King City 2, Inc.
11,880
11,880
 Calpine King City 2, LLC
0
0
 Calpine King City Cogen., LLC
33,373,404
33,373,404
 Calpine King City, LLC
240,912
240,912
 Calpine Morris LLC
78,287
78,287
 Calpine MVG Inc
0
0
 Calpine Natural Gas - U.S.
443,628,456
443,628,456
 Calpine Natural Gas California
0
0
 Calpine Natural Gas Company
0
0
 Calpine Natural Gas GP, LLC
0
0
 Calpine Natural Gas LP
38,965,670
38,965,670
 Calpine Natural Gas Svc Ltd
0
0
 Calpine Natural Gas Trust
0
0
 Calpine Newark, LLC
359,281
359,281
 Calpine Norco
0
0
 Calpine Osprey Inc.
0
0
 Calpine Parlin, LLC
5,230,810
5,230,810




 
 

--------------------------------------------------------------------------------

 



 Calpine Pasadena Cogen, Inc.
1,171,259
1,171,259
 Calpine Power Company Calif.
90,677,872
90,677,872
 Calpine Power Company Western
1,279,282
1,279,282
 Calpine Power LP
0
0
 Calpine Puma Manufacturing Ltd
0
0
 Calpine Securities Company, LP
10,679
10,679
 Calpine SouthTexas Natural Gas
0
0
 Calpine Systems Operations DNU
0
0
 Calpine Texas Cogeneration
111,625,471
111,625,471
 Calpine UK Holdings, Ltd.
0
0
 Calpine UK Operations Ltd.
0
0
 Canada Fuels Adjustments
0
0
 Canada O&G Disposition Sep04
0
0
 CCFC2 Construction Central
0
0
 CCFC2 Construction West
0
0
 CCFC2 Development East
0
0
 CCFC2 Development West
0
0
 CCTXX-Calpine Capital Trust
0
0
 CES Canada Ltd.
0
0
 CES Canada Partnership
0
0
 CES Canada Partnership CAD
0
0
 CES Canada Partnership Cash
0
0
 CES International GenCo
0
0
 CES Marketing VI, LLC
0
0
 CES Marketing VII, LLC
0
0
 CGL One Corporation
0
0
 CGL Two Corporation
0
0
 Chippokes Energy Center LLC
0
0
 Cloverdale Geothermal Partners
0
0
 CM Greenfield Do not Use
0
0
 CM Greenfield Power Corp
0
0
 CM Greenfield Power Corp
0
0
 CNG Holdings, LLC
0
0
 CogenAm Cent Reg (Budget Only)
0
0
 CogenAm East Reg (Budget Only)
0
0
 Colorado Property Sale
0
0
 Corporate Goldendale
0
0
 CPN Auburndale Adjustment
0
0
 CPN Auburndale Holdings, LLC
0
0
 CPN Berks LLC
1,032,511
1,032,511
 CPN Canada Energy Finance, LLC
0
0
 CPN Canada Power Holdings Ltd
0
0
 CPN Canada Whitby Holdings Ltd
0
0
 CPN Energy Finance Luxembourg
0
0
 CPN Euro Funding Hdl Ltd
0
0
 CPN Euro Funding Ltd
0
0
 CPN Insurance Corporation
0
0
 Cpn MagicValley Generation Inc
0
0
 CPN MEC Holdings LLC
23,889,592
23,889,592
 CPN Power America Central Cont
0
0




 
 

--------------------------------------------------------------------------------

 



 CPN Power Mgmt Central Cont
0
0
 CPN Production Company
0
0
 CPN STEAMBOAT HOLDINGS
12,163,526
12,163,526
 Creed Energy Center LLC
106,166
106,166
 Deer Park Energy Center
0
0
 Deer Park Energy Center LP
19,508,795
19,508,795
 Deer Park Energy Cntr
536,071,098
536,071,098
 Feather River Energy Center
32,249
32,249
 Fergas S.r.l. (Italy)
858,511
858,511
 Fox Energy Center-Construction
75,004,448
75,004,448
 Fox Energy Operating
15,127,666
15,127,666
 Freeport Energy Center, LP
5,504,781
5,504,781
 Freeport Operating Co
312,985
312,985
 Fremont Energy Center, LLC
367,762,656
367,762,656
 GEC Holdings, LLC
0
0
 Geysers Power Company, LLC
54,588,106
54,588,106
 Gilroy Energy Center, LLC
173,384,170
173,384,170
 Goose Haven Energy Center, LLC
103,965
103,965
 Gordonsville Energy, LP
0
0
 Greenfield Energy Centre
0
0
 Greenfield Energy Centre LP
0
0
 Greenleaf Unit 1 Assoc., Inc.
0
0
 Greenleaf Unit 1 Assoc., L.P.
0
0
 Greenleaf Unit 2 Assoc., Inc.
0
0
 Haywood Energy Center, LLC
0
0
 Hermiston Capital BU
7,668,749
7,668,749
 Inland Empire Energy Cntr, LLC
40,873
40,873
 King City Energy Center
102,085
102,085
 King City Holdings, LLC
102,473,638
102,473,638
 Lambie Energy Center LLC
82,227
82,227
 Lockport Energy Associates, LP
0
0
 Lost Pines O&M Company
0
0
 Mankato Const
9,524,342
9,524,342
 Mankato Operations
3,932,899
3,932,899
 Maopa Piaute Energy Center
0
0
 Metcalf Energy Cntr
(0)
(0)
 Metcalf Operating Co
360,216,472
360,216,472
 Moapa Paiute Energy Center LLC
0
0
 New Mexico Property Sale
0
0
 Otay Mesa Energy Cntr
0
0
 Other Projects
0
0
 Paducah Energy Center LLC
0
0
 Palmetto Energy Center, LLC
0
0
 Pasadena Cogeneration, L.P.
40,183,554
40,183,554
 Portsmouth Leasing Corporation
0
0
 Project Costing Business Unit
0
0
 Riverview Energy Center
55,271
55,271
 Riverview Energy Cntr Dev
0
0
 Saltend Cogeneration Comp Ltd.
0
0
 San Joaquin Energy Cntr, LLC
15,135,425
15,135,425




 
 

--------------------------------------------------------------------------------

 



 Santa Rosa Energy Center
234,772,147
234,772,147
 Santa Rosa Energy LLC
0
0
 Silverado Geothermal Resources
25,523,815
25,523,815
 South Texas Nat Gas Corp
0
0
 Sutter Business Services
0
0
 Texas City, Inc.
0
0
 Thomassen Service Gulf LLC
0
0
 Thomassen Turbine Services, BV
0
0
 Thompson Creek Energy LLC
0
0
 Tiverton O&M  Do not Use
0
0
 Turbines owned by Calpine
357,335,927
357,335,927
 Tuscarora Energy Corporation
0
0
 Valladolid Intl Invest S RL CV
0
0
 Washington Parish Energy Ctr
355,413,989
355,413,989
 Waterford Energy Center LLC
0
0
 Watsonville Energy Center LLC
0
0
 West Region
2,001,843,607
2,001,843,607
 Wolfskill Energy Center
106,537
106,537
 Wolfskill Energy Center LLC
0
0
 WRMS Engineering
2,233,790
2,233,790
 WRMS Operating Inc.
122,742
122,742
 Yuba City Energy Center LLC
77,495
77,495
     
 Total
40,404,657,583
40,404,657,583
                       
(a)       Includes Intercompany transactions per entity.
   
(b)       Includes Accounts Payable transactions per entity.
   


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6.6(j)

 
Investments in Respect of Certain Letters of Credit
 
[***]1
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

1Material has been omitted pursuant to a request for confidential treatment and
such material has been filed separately with the Securities and Exchange
Commission. A series of three asterisks within brackets denotes omissions.


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6.6(k)

 
Investments in Subsidiaries
 
[***]1
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

1Material has been omitted pursuant to a request for confidential treatment and
such material has been filed separately with the Securities and Exchange
Commission. A series of three asterisks within brackets denotes omissions.


 
 

--------------------------------------------------------------------------------

 



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.7
 
Affiliate Transactions
 
 
A.
General Descriptions of Affiliate Transactions

 
 
1.
List of General Descriptions of Affiliate Transactions, attached hereto as Annex
6.7A and incorporated herein by reference.

 
 
2.
Gas purchases by Calpine Energy Services, L.P. (“CES”) and other U.S. entities
from Canadian affiliates consistent with past practices.

 
 
3.
Documented and undocumented Energy Commodity, Ancillary Services, Resource
Adequacy and environmental attribute management agreements and purchase and sale
agreements between CES and other Subsidiaries.

 
 
4.
Affiliate transactions approved by bankruptcy court order.

 
 
5.
Affiliate Guarantees set forth on Schedule 6.1(p) and incorporated herein by
reference.

 
 
6.
Affiliate transactions set forth on Schedules 1.1B, 6.1(c) and 6.6(c) and
incorporated herein by reference.

 
 
B.
Specific Affiliate Transactions and Contracts

 
 
1.
EEI Master Power Purchase & Sale Agreement between Dighton Power Associates
Limited Partnership and CES.

 
 
2.
Master Agreement for Natural Gas Transactions (GISB) between Dighton Power
Associates Limited Partnership and CES.

 
 
3.
O&M Services Agreement (and Assignment thereof) between Dighton Power Associates
Limited Partnership and Calpine Operating Services Company, Inc. (“COSCI”).

 
 
4.
Master Operations and Maintenance Agreement, dated March 23, 2004, between Los
Medanos Energy Center, LLC and COSCI et al.

 
 
5.
Master Maintenance Services Agreement, dated March 23, 2004, between COSCI and
Los Medanos Energy Center, LLC et al.

 
 
6.
Index Based Gas Sale and Power Purchase Agreement, dated March 23, 2004, by and
among CES, Calpine Generating Company, LLC (“CalGen”) and its Subsidiaries party
thereto.

 
 
7.
Master Administrative Services Agreement, dated March 23, 2004, between Calpine
Administrative Services Company, Inc. and CalGen.

 

 
 

--------------------------------------------------------------------------------

 

 
8.
Project Undertaking and Agreement, dated March 23, 2004, between Calpine
Corporation (“Calpine”) and CalGen.

 
 
9.
Affiliate Security Agreement, dated March 23, 2004, between CES and CalGen.

 
 
10.
WECC Fixed Price Gas Sale and Power Purchase Agreement, dated March 23, 2004,
between CES and CalGen.

 
 
11.
Letter Agreement of Restated Setoff and Security Agreement for Noncore Balancing
Aggregation Agreement, dated July 6, 2005, by and among PG&E, CES and Calpine.

 
 
12.
Master Operations and Maintenance Agreement, dated March 23, 2004, between Delta
Energy Center  and COSCI.

 
 
13.
Master Maintenance Services Agreement, dated March 23, 2004, between Delta
Energy Center and COSCI.

 
 
14.
Operations and Maintenance Agreement, dated December 16, 1999 between Calpine
Hidalgo Energy Center, L.P. and COSCI.

 
 
15.
Standby Agreement between Calpine Hidalgo Energy Center, L.P. and Calpine
PowerAmerica, L.P (“Calpine PowerAmerica”).

 
 
16.
Power Sales Agreement between Calpine Hidalgo Energy Center, L.P. and CES.

 
 
17.
Fuel Procurement Agreement (NAESB) between Calpine Hidalgo Energy Center, L.P.
and CES.

 
 
18.
Fuel Management Agreement between Calpine Hidalgo Energy Center, L.P. and CES.

 
 
19.
Provision of ERCOT scheduling and settlement services by Calpine Power
Management, LP to affiliates.

 
 
20.
Gas Prepay and Hedging Transaction, beginning in November 2005, between Calpine
Construction Finance Company, L.P. (“CCFC”) and CES.

 
 
21.
Master Power Purchase and Sale Agreement, dated January 1, 2001 between TBG
Cogen Partners and CES.

 
 
22.
Base Contract for Sale and Purchase of Natural Gas, dated January 1, 2001
between TBG Cogen Partners and CES.

 
 
23.
Shared Facilities Agreement, dated June 30, 2005, by and among TBG Cogen
Partners, Bethpage Energy Center 3, LLC and CPN Bethpage 3rd Turbine, Inc.

 
 
24.
Shared Permit Agreement, dated June 30, 2005, by and among TBG Cogen Partners,
Bethpage Energy Center 3, LLC and CPN Bethpage 3rd Turbine, Inc.

 

 
 

--------------------------------------------------------------------------------

 

 
25.
Water Supply Implementation Agreement, dated June 30, 2005, by and among TBG
Cogen Partners, Bethpage Energy Center 3, LLC and CPN Bethpage 3rd Turbine, Inc.

 
 
26.
Amended and Restated Water Supply Agreement, dated January 1, 2005, by and among
TBG Cogen Partners, Calpine Eastern Corporation and Northrop Grumman Systems
Corporation.

 
 
27.
Power Purchase Agreement, dated November 24, 1999, between Calpine Philadelphia,
Inc. and CES.

 
 
28.
Operations and Maintenance Services Agreement, dated June 30, 2005, between
Bethpage Energy Center 3, LLC and COSCI.

 
 
29.
Master Power Purchase and Sale Agreement, dated January 1, 2001, between KIAC
Partners and CES.

 
 
30.
Base Contract for Sale and Purchase of Natural Gas, dated January 1, 2001,
between KIAC Partners and CES.

 
 
31.
Fuel Management Agreement, dated February 1, 1995, between KIAC Partners and
Idlewild Fuel Management Corp.

 
 
32.
Operations and Maintenance Agreement, dated June 1992, between KIAC Partners and
CEA Kennedy Operators, Inc. (now Calpine Kennedy Operators, Inc.).

 
 
33.
Master Power Purchase and Sale Agreement, dated January 1, 2001, between
Nissequogue Cogen Partners and CES.

 
 
34.
Base Contract for Sale and Purchase of Natural Gas, dated January 1, 2001,
between Nissequogue Cogen Partners and CES.

 
 
35.
Fuel Management Agreement, dated April 4, 1995, between Nissequogue Cogen
Partners and Stony Brook Fuel Management, Inc.

 
 
36.
Cogen Plant Operation and Maintenance Agreement, dated April 4, 1995, between
Nissequogue Cogen Partners and CEA Stony Brook Operators, Inc. (now Calpine
Stony Brook Operators, Inc.).

 
 
37.
Amended and Restated Water Supply Agreement, dated January 1, 2005, by and among
CPN Bethpage 3rd Turbine, Inc., Calpine Eastern Corporation and Northrop Grumman
Systems Corporation.

 
 
38.
Tolling Agreement, dated March 26, 2004, between MEP Pleasant Hill, LLC and CES.

 
 
39.
Index Gas Sale and Power Purchase Agreement, dated May 20, 2004, between Baytown
Energy Center, LP and CES.

 

 
 

--------------------------------------------------------------------------------

 

 
40.
Operating and Maintenance Agreement, dated February 14, 2001, between Baytown
Energy Center, LP and Calpine Central, LP.

 
 
41.
Project Management Agreement, dated February 14, 2001, between Baytown Energy
Center, LP and Calpine Central, LP.

 
 
42.
Standby Agreement, dated January 1, 2002, between Baytown Energy Center, LP and
Calpine PowerAmerica.

 
 
43.
Borrowing of various combustion turbine parts by Morgan Energy Center, LLC from
Decatur Energy Center, LLC without premium consideration.

 
 
44.
Standby Power Agreement between Texas City Cogeneration, L.P. and Calpine
PowerAmerica.

 
 
45.
Power Purchase Agreement between Texas City Cogeneration, L.P. and CES.

 
 
46.
Master Operations and Maintenance Agreement between Texas City Cogeneration,
L.P. and CES.

 
 
47.
Texas City Cogen Fuel Management Agreement between Texas City Cogeneration, L.P.
and COSCI.

 
 
48.
Texas City Cogen Gas Supply Agreement between Texas City Cogeneration, L.P. and
CES.

 
 
49.
Texas City Cogen Gas confirm #1 between Texas City Cogeneration, L.P. and CES.

 
 
50.
Texas City Cogen Gas confirm #2 between Texas City Cogeneration, L.P. and CES.

 
 
51.
Operating Agreement between Calpine Oneta Power, L.P. and COSCI.

 
 
52.
COSCI and TTSA perform turbine service work for Calpine Oneta Power, L.P.

 
 
53.
Index Based Gas Sale and Power Purchase Agreement, dated March 23, 2004, between
CES and Calpine Oneta Power, L.P.

 
 
54.
Master Operations and Maintenance Agreement between Freestone Power Generation,
LP and COSCI.

 
 
55.
Amended and Restated Firm Transportation Agreement, dated July 1, 2003, between
Freestone Power Generation, LP and Calpine Texas Pipeline.

 
 
56.
Index Based Gas Sale and Power Purchase Agreement, dated March 23, 2004, between
CES and Freestone Power Generation, LP.

 
 
57.
Fuel Management Agreement, dated February 1, 2002, between Clear Lake
Cogeneration Limited Partnership and CES.

 

 
 

--------------------------------------------------------------------------------

 

 
58.
Fuel Purchase Agreement (NAESB), dated February 1, 2002, between Clear Lake
Cogeneration Limited Partnership and CES.

 
 
59.
O&M Agreement, dated June 23, 1997, between Clear Lake Cogeneration Limited
Partnership and Calpine.

 
 
60.
Standby Power Agreement, dated January 1, 2002, between Clear Lake Cogeneration
Limited Partnership and Calpine PowerAmerica.

 
 
61.
Power Purchase Agreement, dated December 31, 1999, between Clear Lake
Cogeneration Limited Partnership and CES.

 
 
62.
Power Marketing Agreement, effective April 1, 2002, between Auburndale Peaker
Energy Center, LLC and CES.

 
 
63.
Fuel Management Services Agreement, effective April 1, 2002, between Auburndale
Peaker Energy Center, LLC and CES.

 
 
64.
Unit Contingent Power Sales confirm (Deal #116981 and #257786), dated July 29,
2005, between Auburndale Peaker Energy Center, LLC and CES.

 
 
65.
Lease Agreement, effective August 1, 2004, between Auburndale Peaker Energy
Center, LLC and APP.

 
 
66.
Short Form Lease Agreement, effective July 3, 2003, between Auburndale Peaker
Energy Center, LLC and APP.

 
 
67.
Shared Facilities Agreement, effective August 1, 2001, between Auburndale Peaker
Energy Center, LLC and APP.

 
 
68.
NAESB, dated February 1, 2003, between CPN Pryor Funding Corporation and CES.

 
 
69.
Self-performance of maintenance work by and among CPN Pryor Funding Corporation,
COSCI and TTSA.

 
 
70.
Power Purchase Agreement, dated August 1, 2001, between Pine Bluff Energy, LLC
and CES.

 
 
71.
NAESB PBEC between Pine Bluff Energy, LLC and CES.

 
 
72.
Facility Management Agreement, dated June 3, 1999, between Pine Bluff Energy,
LLC and Calpine Northbrook Services, LLC.

 
 
73.
Operation of pipeline laterals by CPN Pipeline Company, pursuant to verbal
agreements, for Gilroy Energy Center, LLC, Mankato Energy Center, LLC, Metcalf
Energy Center, LLC and Rocky Mountain Energy Center, LLC.

 
 
74.
Third Amendment Index Based Gas Sale and Power Purchase Agreement, dated August
1, 2004, between Corpus Christi Cogeneration, LP and CES.

 

 
 

--------------------------------------------------------------------------------

 

 
75.
Standby Power Agreement between Corpus Christi Cogeneration, LP and Calpine
PowerAmerica.

 
 
76.
Fuel Management Agreement, dated January 5, 2001, between Channel Energy Center,
LP and CES.

 
 
77.
Operating & Maintenance Agreement, dated March 23, 2001, between Channel Energy
Center, LP and Calpine Central, LP.

 
 
78.
Project Management Agreement, dated March 23, 2001, between Channel Energy
Center, LP and Calpine Central, LP.

 
 
79.
Standby Agreement, dated January 1, 2002, between Channel Energy Center, LP and
Calpine PowerAmerica.

 
 
80.
Power Sales Agreement, dated January 5, 2001, between Channel Energy Center, LP
and CES.

 
 
81.
Provision of certain modified turbine parts by Channel Energy Center, LP to
Power Systems MFG., LLC.

 
 
82.
Agency Agreement, dated May 1, 2004, between CES and Calpine Parlin, LLC, as
amended by Amended and Restated Agency Agreement, dated August 24, 2004.

 
 
83.
Master Power Purchase and Sale Agreement, dated May 24, 2004, between CES and
Calpine Parlin, LLC, as amended by First Amendment to Master Power Purchase and
Sale Agreement, dated August 2, 2004.

 
 
84.
Declaration of Authority, dated May 21, 2004, between CES and Calpine Parlin,
LLC.

 
 
85.
Base Contract for Sale and Purchase of Natural Gas, dated June 1, 2004, between
CES and Calpine Parlin, LLC, as amended by First Amendment to Base Contract for
Sale and Purchase of Natural Gas, dated August 2, 2004.

 
 
86.
Amended and Restated System Operating and Maintenance Agreement, dated August 2,
2004, between Calpine Eastern Corporation and Calpine Parlin, LLC, as amended by
First Amendment to Amended and Restated System Operating and Maintenance
Agreement, dated August 2, 2004.

 
 
87.
Agency Agreement, dated May 1, 2004, between CES and Calpine Newark, LLC, as
amended by Amended and Restated Agency Agreement, dated August 24, 2004.

 
 
88.
Master Power Purchase and Sale Agreement, dated May 24, 2004, between CES and
Calpine Newark, LLC, as amended by First Amendment to Master Power Purchase and
Sale Agreement, dated August 2, 2004.

 
 
89.
Declaration of Authority, dated May 21, 2004, between CES and Calpine Newark,
LLC.

 

 
 

--------------------------------------------------------------------------------

 

 
90.
Base Contract for Sale and Purchase of Natural Gas, dated June 1, 2004, between
CES and Calpine Newark, LLC, as amended by First Amendment to Base Contract for
Sale and Purchase of Natural Gas, dated August 2, 2004.

 
 
91.
Amended and Restated System Operating and Maintenance Agreement, dated August 2,
2004, between Calpine Eastern Corporation and Calpine Newark, LLC, as amended by
First Amendment to Amended and Restated System Operating and Maintenance
Agreement, dated August 2, 2004.

 
 
92.
Index Based Gas Sale and Power Purchase Agreement, dated August 14, 2003,
between CES and CCFC.

 
 
93.
Natural Gas Service Agreement, dated August 14, 2003, between CPN Pipeline
Company and CCFC.

 
 
94.
Project Management Agreement, dated February, 28, 2001, between Calpine
Corporation and CCFC.

 
 
95.
Operation and Maintenance Agreement, dated February 28, 2001, between Calpine
and CCFC.

 
 
96.
Master Maintenance Agreement dated August 14, 2003 between CCFC, Hermiston Power
Partners and COSCI.

 
 
97.
Master Operation and Maintenance Agreement, dated August 14, 2003, between CCFC
and COSCI.

 
 
98.
Index Based Power Purchase Agreement, dated February 25, 2005, between CES and
Freeport Center, LP.

 
 
99.
Major Maintenance Agreement, dated February 25, 2005, between COSCI and Freeport
Energy Center, LP.

 
100.
Engineering, Procurement and Construction Agreement, dated February 25, 2005,
between Calpine Construction Management Company, Inc. (“CCMCI”) and Freeport
Energy Center, LP.

 
101.
Master Operations and Maintenance Agreement, dated August 14, 2003, between
COSCI and Brazos Valley Energy LP.

 
102.
Standby Power Agreement, dated January 1, 2002, between Calpine PowerAmerica and
Brazos Valley Energy LP.

 
103.
Index Based Gas Sale and Power Purchase Agreement, dated August 14, 2003,
between CES and Brazos Valley Energy LP.

 
104.
EEI Master Agreement and Gas Annex, dated March 30, 2005, between CES and Deer
Park Energy Center, LLC.

 

 
 

--------------------------------------------------------------------------------

 

105.
Services Agreement, dated March 30, 2005, between CES and Deer Park Energy
Center, LLC.

 
106.
Operations and Maintenance Services and Major Maintenance Work Agreement, dated
March 30, 2005, between COSCI and Deer Park Energy Center, LLC.

 
107.
ERCOT QSE Agreement, dated March 30, 2005, between Calpine Power Management,
L.P. and Deer Park Energy Center, L.P.

 
108.
Amended and Restated Operating & Maintenance Agreement, dated August 31, 2000 as
amended by that certain First Amendment dated December 21, 2007, between Calpine
Operating Services Company, Inc. and Pasadena Cogeneration, L.P.

 
109.
Amended and Restated Project Management Agreement, dated August 31, 2000,
between Calpine Central, LP and Pasadena Cogeneration, L.P., as amended.

 
110.
Offtake Agreement, dated September 1, 2000, between Calpine Energy Services,
L.P. successor in interest to Calpine Power Services Company and Pasadena
Cogeneration, L.P., as amended.

 
111.
Standby Agreement, dated January 1, 2002, between Calpine PowerAmerica and
Pasadena Cogeneration, L.P., as amended.

 
112.
Settlement Agreement dated November 21, 2007 among Pasadena Cogeneration L.P.,
Calpine Central, Inc., Calpine Calpine Central L.P., Calpine Operating Services
Company, Inc., Calpine Energy Services, L.P., Calpine Pasadena Cogeneration,
Inc., Calpine Texas Cogeneration, Inc., Calpine Corporation and Pasadena
Statutory Trust, U.S. Bank National Association, Wilmington Trust Company,
General Electric Capital Corporation and PMVV Pasadena Investment L.P. and
Pasadena Project Investment Limited Partnership.

 
113.
Provision of certain modified turbine parts by Pasadena Cogeneration, L.P. to
Power Systems MFG., LLC.

 
114.
Index Based Gas Sale and Power Purchase Agreement, dated August 14, 2002,
between CES and CCFC.

 
115.
Standby Power Agreement, dated January 1, 2003, between Calpine PowerAmerica and
CCFC.

 
116.
Master Operation and Maintenance Agreement, dated March 23, 2004, between COSCI
and CCFC.

 
117.
Master Power Purchase and Sales Agreement between CES and Hog Bayou.

 
118.
Use by Santa Rosa Energy Center of Gulf South Fixed Gas Transportation Contract
between CES and Gulf South.

 

 
 

--------------------------------------------------------------------------------

 

119.
Power Marketing Agreement between CES and Santa Rosa Energy Center.

 
120.
Fuel Management Agreement between CES and Santa Rosa Energy Center.

 
121.
Operation and Maintenance Agreement dated July 1, 2001 between COSCI and Santa
Rosa Energy Center; assigned to COSCI October 13, 2004.

 
122.
Operation and Maintenance Agreement, dated July 27, 2001, between Calpine
Central, L.P. and Acadia Power Partners, LLC, as amended by First Amendment to
the Operation and Maintenance Agreement, dated May 9, 2003.

 
123.
Project Management Agreement, dated February 29, 2000, between Calpine Central,
L.P. and Acadia Power Partners, LLC, as amended by First Amendment to Project
Management Agreement, dated July 21, 2001 and Second Amendment to Project
Management Agreement, dated May 9, 2003.

 
124.
Index Based Gas Sale and Power Purchase Agreement (with associated amendments)
between CES and CCFC.

 
125.
Unsold Commodities Marketing and Replacement Gas Solicitation Agreement between
Auburndale Power Partners, LLC and CES.

 
126.
Lease Agreement, effective August 1, 2001, between Auburndale Peaker Energy
Center, LLC and Auburndale Power Partners, LLC.

 
127.
Short Form Lease, effective July 3, 2003, between Auburndale Peaker Energy
Center, LLC and Auburndale Power Partners, LLC.

 
128.
Shared Facilities Agreement, effective August 1, 2001, between Auburndale Peaker
Energy Center, LLC and Auburndale Power Partners, LLC.

 
129.
Shared use of Air Emissions Permit between Auburndale Peaker Energy Center, LLC
and Auburndale Power Partners, LLC.

 
130.
Index Based Gas Sale and Power Purchase Agreement, dated March 23, 2004, as
amended, between CES and Carville Energy, LLC.

 
131.
O&M Agreement, dated March 23, 2004, between CES and Carville Energy Center,
LLC.

 
132.
Energy Sales Agreement between Rumford Power Associates Limited Partnership and
Calpine-EMI Marketing, LLC.

 
133.
Power Purchase Agreement (EEI) between Rumford Power Associates Limited
Partnership and CES.

 
134.
O&M Agreement between Rumford Power Associates Limited Partnership and COSCI.

 

 
 

--------------------------------------------------------------------------------

 

135.
Administrative Services Agreement between Rumford Power Associates Limited
Partnership and Calpine Eastern Corporation.

 
136.
EEI Master Power Purchase & Sale Agreement between Tiverton Power Associates
Limited Partnership and CES.

 
137.
Energy Sales Agreement between Tiverton Power Associates Limited Partnership and
Calpine-EMI Marketing, LLC.

 
138.
Purchase and Sale of Natural Gas (GISB) between Tiverton Power Associates
Limited Partnership and CES.

 
139.
O&M Agreement between Tiverton Power Associates Limited Partnership and COSCI.

 
140.
Administrative Services Agreement between Tiverton Power Associates Limited
Partnership and Calpine Eastern Corporation.

 
141.
Option to Lease, dated June 1, 2001, between Anacapa Land Company, LLC and
Hermiston Power Partnership.

 
142.
Master Power Purchase Agreement, dated November 1, 2002, between Calpine Gilroy
Cogen, L.P. and CES.

 
143.
Master Power Purchase and Sale Agreement Cover Sheet, dated January 28, 2005,
between CES and Metcalf Energy Center, LLC.

 
144.
First Amendment to Master Power Purchase and Sale Agreement, dated June 28,
2005, between CES and Metcalf Energy Center, LLC.

 
145.
Master Power Purchase and Sale Agreement Confirmation, dated June 28, 2005,
between CES and Metcalf Energy Center, LLC, as the same may be amended or
replaced from time to time in connection with the Metcalf Refinancing Facility
or otherwise.

 
146.
Operations and Maintenance Agreement, dated January 28, 2005, between COSCI and
Metcalf Energy Center, LLC.

 
147.
Administrative Services Agreement, dated June 20, 2005, between Calpine and
Metcalf Holdings, LLC.

 
148.
Operation and Maintenance Agreement, dated April 24, 1996, between Calpine and
Calpine King City Cogen, LLC, as amended by the First Amendment to the Operation
and Maintenance Agreement, dated April 29, 2003 and the Second Amendment to the
Operation and Maintenance Agreement, dated May 19, 2004.

 
149.
Shared Permit Agreement, dated March 31, 2003, by and among Calpine Corporation,
Calpine King City Cogen, LLC and King City Energy Center, LLC.

 

 
 

--------------------------------------------------------------------------------

 

Consent and Agreement to Modify Permit - Gilroy Energy Center, LLC, dated June
18, 2003.
 
150.
Services Agreement, dated September 30, 2003, between Calpine and Calpine Peaker
Holdings, LLC.

 
151.
Management Services Agreement, dated September 30, 2005, between GEC Holdings,
LLC and Calpine Peaker Holdings, LLC.

 
152.
Power Marketing and Fuel Supply Agreement, dated September 30, 2003, by and
among Gilroy Energy Center, LLC, Creed Energy Center, LLC, Goose Haven Energy
Center, LLC and CES.

 
153.
Operation and Maintenance Agreement, dated September 30, 2003, by and among
Gilroy Energy Center, LLC, Creed Energy Center, LLC, Goose Haven Energy Center,
LLC and CES.

 
154.
Shared Facilities Agreement, dated May 10, 2002, between Gilroy Energy Center,
LLC and Calpine Gilroy Cogen, L.P.

 
155.
Shared Facilities Agreement, dated May 10, 2002, by and among Gilroy Energy
Center, LLC, Calpine Gilroy Cogen, L.P. and ConAgra, Inc.

 
156.
Amendment and Restatement of Easement Agreement, Grant of Easement and Shared
Facilities Agreement, dated July 3, 2003, by and among Gilroy Energy Center,
LLC, Calpine Greenleaf, Inc., Calpine Greenleaf Holdings, LLC, Sunsweet Growers,
Inc. and U.S. Bank, National Association (as successor to State Street Bank and
Trust Company of California).

 
157.
Shared Permit Agreement, dated May 14, 2002, between Calpine Gilroy Cogen, L.P.
and Gilroy Energy Center, LLC.

 
158.
Shared Permit Agreement, dated July 3, 2003, by and among Calpine, Calpine
Greenleaf, Inc. and Gilroy Energy Center, LLC.

 
159.
Cotenancy, Operating and Maintenance Agreement, dated September 12, 2003 by and
among Los Medanos Energy Center, LLC, Delta Energy Center, LLC, CPN Pipeline
Company and Gilroy Energy Center, LLC.

 
160.
Undocumented arrangement between Los Esteros Critical Energy Facility, LLC and
CES for off-take of energy and capacity produced by Los Esteros Critical Energy
Facility, LLC in support of DWR Contract #4 between DWR and CES.

 
161.
Operations and Maintenance Agreement, dated September 1, 2005, between COSCI and
Calpine Pittsburg, LLC.

 
162.
Calpine, the upstream parent of Calpine Auburndale, LLC, a member of Auburndale
Holdings, LLC, was contractually obliged via the Amended and Restated

 

 
 

--------------------------------------------------------------------------------

 

Limited Liability Company Operating Agreement of Auburndale Holdings, LLC to
make Credit Rate Swap Payments on behalf of Auburndale Power Partners to UFJ
bank.  As a result of filing bankruptcy, Calpine is no longer making this swap
payment.
 
163.
Management Services Agreement between Calpine and Auburndale Holdings, LLC
(later assigned from Calpine to COSCI).

 
164.
Master Power Purchase Agreement, dated November 1, 2002, between Calpine Gilroy
Cogen, L.P. and CES.

 
165.
Gas Supply Agreement, dated February 1, 2001, between Calpine and CES relating
to Washington Parish Energy Center.

 
166.
Fuel Management Agreement, dated February 1, 2001, between Calpine and CES
relating to Washington Parish Energy Center.

 
167.
Power Marketing Agreement, dated February 1, 2001, between Calpine and CES
relating to Washington Parish Energy Center.

 
168.
Project Management Agreement, dated February 1, 2001, between Calpine and
Calpine Central, L.P relating to Washington Parish Energy Center.

 
169.
Operating and Maintenance Agreement, dated February 1, 2001, between Calpine and
Calpine Central, L.P relating to Washington Parish Energy Center.

 
170.
Calpine Construction Management Agreement, dated February 1, 2001, between
Calpine and CCMCI relating to Washington Parish Energy Center.

 
171.
Ongoing water transfer between Greenleaf 1 and Sutter (no agreement is currently
in place).

 
172.
Second Amended and Restated Operation and Maintenance Agreement, dated December
20, 2005 between O.L.S. Energy-Agnews, Inc. and COSCI.

 
173.
Interim Water Agreement (not executed) between Sutter Energy Center and
Greenleaf 1.

 
174.
Warehousing of parts by Sutter Energy Center on behalf of Greenleaf 1 and 2.

 
175.
ISDA Master Agreement, dated June 1, 2005, between CES and Calpine Greenleaf,
Inc.

 
176.
Engineering, Procurement and Construction Agreement, dated February 25, 2005,
between CCMCI and Mankato Energy Center, LLC.

 
177.
Installation Services Agreement, dated February 25, 2005, between CCMCI and
Mankato Energy Center, LLC.

 

 
 

--------------------------------------------------------------------------------

 

178.
Operations and Maintenance Services and Major Maintenance Work Agreement, dated
February 25, 2005, between COSCI and Mankato Energy Center, LLC.

 
179.
Integrated Services Agreement, dated November 4, 2005, by and among Calpine
Merchant Services Company, Inc., Calpine, CES, Calpine Central, L.P., Calpine
Administrative Services Company, Inc., Calpine Power Management, Inc. and
Calpine Producer Services, L.P. and all sub-agreements thereto including,
without limitation, the Administrative Services Agreement, dated November 4,
2005, between Calpine and Calpine Merchant Services Company, Inc.; the Services
Agreement, dated November 4, 2005, between CES and Calpine Merchant Services
Company, Inc.; and the Sublease Agreement, dated November 4, 2005, between
Calpine Central, L.P. and Calpine Merchant Services, Inc.

 
180.
Master Transaction Agreement, dated September 7, 2005, by and among Calpine,
Calpine Merchant Services Company, Inc., CES, The Bear Stearns Companies Inc.
and CalBear Energy LP.

 
181.
Trading Master Agreement, dated November 10, 2005, by and among CES, Calpine
Merchant Services Company, Inc. and CalBear Energy LP.

 
182.
Completion Undertaking Agreement (Mankato), dated February 25, 2005, between
CCMCI and Calpine Steamboat Holdings, LLC.

 
183.
Completion Undertaking Agreement (Freeport), dated February 25, 2005, between
CCMCI and Calpine Steamboat Holdings, LLC.

 
184.
Group Pledge and Security Agreement, dated February 25, 2005, by and among
Calpine Development Holdings, Inc., Calpine Steamboat Holdings, LLC, Calpine
Freeport LP, LLC, Calpine Freeport GP, LLC and Calyon New York Branch.

 
185.
Operation and Maintenance Agreement, dated June 22, 1995, between Calpine and
Calpine Monterey Cogeneration, Inc.

 
186.
Interim Gas Sale and Purchase Agreement, dated July 16, 2001, between CES and
Calpine Monterey Cogeneration, Inc.

 
187.
Project Management Agreement, dated June 22, 1995, between Calpine and Calpine
Monterey Cogeneration, Inc.

 
188.
Line of Credit and Reimbursement Agreement, dated August 1, 2002, between
Calpine and CPN Insurance Corporation.

 
189.
Second Amended and Restated Offtake Agreement, dated May 7, 1999, between
Geysers Power Company, LLC and CES.

 
190.
Third Amended and Restated Operation and Maintenance Agreement, dated May 7,
1999, by and among Calpine, Geysers Power Company, LLC and Silverado Geothermal
Resources, Inc.

 

 
 

--------------------------------------------------------------------------------

 

191.
Amended and Restated Steam Sales Agreement, dated November 5, 1999, between
Geysers Power Company, LLC and Silverado Geothermal Resources, Inc.

 
192.
Power Marketing Agreement between CES and South Point Energy Center, LLC.

 
193.
Purchase Agreement and Assignment, dated June 13, 2003, between CES and Power
Contract Financing, LLC.

 
194.
Member Interest Purchase Agreement, dated June 2, 2004, between CES and Power
Contract Financing III, LLC.

 
195.
Purchase Agreement, dated May 14, 2003, between CES and Calpine Northbrook
Energy Marketing, LLC.

 
196.
Power Contract Servicing Agreement, dated May 14, 2003, between CES and Calpine
Northbrook Energy Marketing, LLC.

 
197.
Administration Agreement, dated May 14, 2003, between CES and Calpine Northbrook
Energy Marketing, LLC.

 
198.
Administration Agreement and Servicing Agreement, dated May 15, 2003, by and
among CES, Calpine Northbrook Energy Marketing, LLC and Deutsche Bank Trust
Company Americas.

 
199.
Guaranty Agreement, dated May 14, 2003, between Calpine and Calpine Northbrook
Energy Marketing, LLC.

 
200.
Bill of Sale and Agreement dated as of February 25, 2005, between Calpine
Construction Management Company, Inc., as Seller, and Calpine Steamboat
Holdings, LLC, as Purchaser, relating to two certain gas turbine generators,
accessories thereto, and performance data sheets, diagrams, control system
configuration documentation and similar related documentation regarding such gas
turbine generators.

 
201.
Gas sale and Purchase Agreement dated November 30, 2000 between Calpine Agnews,
Inc. and CES.

 
202.
Gas purchase agreement (NAESB) dated September 1, 2002 between Auburndale Peaker
Energy Center, LLC and CES.

 
203.
Gas Supply Agreement dated October 15, 2001 between Calpine Corporation and CES
for Augusta Plant.

 
204.
Firm Transportation Service Agreement dated February 11, 2001 between Baytown
Energy Center, L.P. and Calpine Texas Pipeline, L.P.

 
205.
Gas Purchase Agreement (NAESB) between CPN Bethpage 3rd Turbine, Inc. and CES
dated May 1, 2006.

 

 
 

--------------------------------------------------------------------------------

 

206.
Gas Purchase Agreement (NAESB) dated January 1, 2003 between Blue Spruce Energy
Center, LLC and CES.

 
207.
Power Purchase Agreement dated November 1, 2003 between Blue Spruce Energy
Center, LLC and CES

 
208.
Power Purchase Agreement (EEI) dated March 1, 2001 between Broad River Energy,
LLC and CES.

 
209.
Power Marketing Agreement dated October 31, 1995 between Calpine Corporation and
CES.

 
210.
Net Settlement and Setoff Agreement dated June 28, 2005 between Calpine
Corporation and CES.

 
211.
Net Settlement and Setoff Agreement dated August 24, 2005 between Calpine
Construction Finance Company, L.P. and CES.

 
212.
Compliance Review Certificate dated April 28, 2005 between Calpine Corporation
and Calpine Energy Management, L.P.

 
213.
Power Purchase Agreement (EEI) dated August 1, 2004 between Calpine Energy
Management, L.P. and CES.

 
214.
Agency Appointment Form dated October 1, 2007 between KIAC Partners and CES.

 
215.
Subordination Agreement dated March 1, 2006 between Riverside Energy Center, LLC
and CES.

 
216.
Gas Purchase Agreement (NAESB) dated October 1, 2007 between Santa Rosa Energy
Center, LLC and CES.

 
217.
Power Purchase Agreement (EEI) dated October 1, 2007 between Santa Rosa Energy
Center, LLC and CES.

 
218.
Bill of Sale, Assignment and Assumption dated March 1, 2005 between Calpine
Construction Finance Company, Inc. and CES.

 
219.
Gas Purchase Agreement (NAESB) dated August 1, 2005 between Calpine Corporation
and CES.

 
220.
Power Purchase Agreement (EEI) dated May 24, 2004 between Calpine Newark, Inc.
and CES

 
221.
Gas Purchase Agreement (NAESB) dated May 24, 2004 between Calpine Newark, Inc.
and CES.

 

 
 

--------------------------------------------------------------------------------

 

222.
Power Purchase Agreement (EEI) dated September 1, 2001 between Calpine Power
Management and CES.

 
223.
QSE Agreement dated January 1, 2001 between Calpine Power Management, LP and
CES.

 
224.
Power Purchase Agreement (EEI) dated January 1, 2005 between Calpine
PowerAmerica-RI, LLC and CES

 
225.
Gas Purchase Agreement (GISB) dated January 1, 2002 between Calpine Producer
Services, L.P. and CES.

 
226.
Power Purchase Agreement (EEI) dated January 1, 2006 between CPN Bethpage 3rd
Turbine, Inc. and CES.

 
227.
Gas Purchase Agreement (NAESB with Canadian Addendum) dated December 22, 2006
between CPN Energy Services GP, Inc. and CES.

 
228.
Agency Agreement dated February 1, 2007 between Mankato Energy Center, LLC and
CES.

 
229.
Power Purchase Agreement (EEI) dated June 24, 2004 between Riverside Energy
Center, LLC and CES

 
230.
Agency Agreement dated March 1, 2006 between Riverside Energy Center, LLC and
CES.

 
231.
Gas Purchase Agreement dated January 1, 2004 between RockGen Energy, LLC and
CES.

 
232.
Fuel Management Agreement dated October 1, 2002 between Texas City Cogeneration,
L.P. and CES.

 
233.
Gas Purchase Agreement (NAESB) dated January 1, 2001 between KIAC Partners and
CES.

 
234.
Power Marketing Agreement dated December 1, 2000 between CCFC and CES for the
Lost Pines facility.

 
235.
Power Purchase Agreement (EEI) dated March 1, 2004 between Calpine PowerAmerica,
L.P. and CES

 
236.
Power Purchase Agreement (EEI) dated March 1, 2004 between Calpine
PowerAmerica-CA, LLC and CES

 
237.
Power Purchase Agreement (EEI) dated March 1, 2004 between Calpine
PowerAmerica-MA, LLC and CES

 

 
 

--------------------------------------------------------------------------------

 

238.
Power Purchase Agreement (EEI) dated March 1, 2004 between Calpine
PowerAmerica-OR, LLC and CES

 
239.
Power Purchase Agreement (EEI) dated March 1, 2004 between Calpine
PowerAmerica-PA, LLC and CES

 
240.
Power Purchase Agreement (EEI) dated March 1, 2004 between Calpine
PowerAmerica-ME, LLC and CES

 
241.
Gas Purchase Agreement (NAESB) dated March 1, 2004 between Calpine PowerAmerica,
L.P. and CES.

 
242.
Gas Purchase Agreement (NAESB) dated March 1, 2004 between Calpine
PowerAmerica-CA, LLC and CES.

 
243.
Standby Agreement dated July 1, 2004 between Brazos Valley Energy, LP and
Calpine PowerAmerica, L.P.

 
244.
Electricity Purchase and Sale Agreement dated January 1, 2004 between Calpine
Central, L.P. and Calpine PowerAmerica, L.P.

 
245.
Electricity Purchase and Sale Agreement dated January 1, 2004 between Calpine
Operating Services Company, Inc. and Calpine PowerAmerica, L.P.

 
246.
Scheduling Coordinator Agreement dated July 1, 2001 between Calpine
PowerAmerica, L.P. and Calpine Power Management, L.P.

 
247.
ERCOT QSE Agreement dated August 1, 2007 between Calpine Corporation and Calpine
Power Management, L.P.

 
248.
Gas Purchase Agreement (NAESB) dated November 1, 2004 between Calpine Producer
Services, L.P. and CES.

 
249.
Fuel Management Agreement dated February 1, 2001 between Calpine Corporation and
CES for the Deer Park facility.

 
250.
Standby Agreement dated December 1, 2002 between Calpine Corporation and Calpine
PowerAmerica, L.P. for the Deer Park facility.

 
251.
Fuel Sales Agreement dated August 7, 2001 between Calpine Corporation and CES
for the Fremont facility.

 
252.
Power Marketing Agreement dated August 7, 2001 between Calpine Corporation and
CES for the Fremont facility.

 
253.
Fuel management Agreement dated August 7, 2001 between Calpine Corporation and
CES for the Fremont facility.

 

 
 

--------------------------------------------------------------------------------

 

254.
Gas Purchase Agreement (NAESB) dated November 1, 2002 between Calpine Gilroy
Cogen, L.P. and CES

 
255.
Peaker Power Marketing and Fuel Supply Agreement dated September 1, 2003 between
Gilroy Energy Center, LLC, Creed Energy Center, LLC, Goose Haven Energy Center,
LLC and CES

 
256.
Gas Sale and Purchase Agreement dated June 12, 2000 between Calpine Greenleaf,
Inc. and CES.

 
257.
Consent to Assignment and Agreement dated June 1, 2001 between Calpine
Greenleaf, Inc. and CES.

 
258.
Amended and Restated Processing Facilities Agreement dated August 10, 1998
between Sutter Dryers, Inc. and Calpine Greenleaf, inc.

 
259.
Firm Transportation Agreement between CPN Pipeline Company and CES for the
Hermiston facility.

 
260.
Gas Supply Agreement dated April 30, 2001 between CCFC and CES for the Hillabee
facility

 
261.
Power Marketing Agreement dated April 30, 2001 between CCFC and CES for the
Hillabee facility

 
262.
Fuel Management Agreement dated April 30, 2001 between CCFC and CES for the
Hillabee facility

 
263.
Gas Purchase Agreement (NAESB) dated June 1, 2006 between Los Esteros Critical
energy Facility, LLC and CES.

 
264.
Power Purchase Agreement (EEI) dated June 1, 2006 between Los Esteros Critical
energy Facility, LLC and CES.

 
265.
Standby Agreement dated January 1, 2003 between CCFC and Calpine PowerAmerica,
L.P. for the Magic Valley facility.

 
266.
Firm Transportation Service Agreement dated July 1, 2000 between Magic Valley
Pipeline, L.P. and CES

 
267.
Power Purchase Agreement (EEI) dated January 1, 2001 between Mobile Energy, LLC
and CES

 
268.
Gas Purchase Agreement (NAESB) dated July 1, 2001 between Mobile Energy, LLC and
CES.

 
269.
Gas Purchase Agreement (NAESB) dated May 1, 2006 between Nissequogue Cogen
Partners and CPN Bethpage 3rd Turbine, Inc.

 

 
 

--------------------------------------------------------------------------------

 

270.
Gas Purchase Agreement (NAESB) dated May 1, 2006 between Nissequogue Cogen
Partners and CPN KIAC Partners

 
271.
Gas Purchase Agreement (NAESB) dated May 1, 2006 between Nissequogue Cogen
Partners and TBG Cogen Partners.

 
272.
Power Marketing Brokering & Services Agreement dated December 1, 1997 between
Pasadena Cogeneration, L.P. and CES.

 
273.
Gas Purchase Agreement dated February 1, 2003 between Calpine Pittsburgh, LLC
and CES.

 
274.
Steam Supply Agreement dated December 10, 2002 between Los Medanos Energy
Center, LLC and Calpine Pittsburgh, LLC

 
275.
Energy Services Agreement dated November 2, 2006 between Rockgen Energy, L.L.C.
and CES.

 
276.
Power Purchase Agreement (EEI) dated November 14, 2003 between Rockgen Energy,
L.L.C. and CES

 
277.
Fuel Sales Agreement dated July 1, 2001 between Calpine Corporation and CES for
the Santa Rosa facility.

 
278.
Gas Purchase Agreement (GISB) dated January 1, 2002 between Calpine Corporation
and CES for the Santa Rosa facility.

 
279.
CES Assignment and Assumption Agreement dated October 18, 2001 between CCFC and
CES regarding the South Point facility.

 
280.
CCFC Assignment and Assumption Agreement dated October 18, 2001 between CCFC and
South Point Energy Center, LLC.

 
281.
Calpine Assignment and Assumption Agreement dated October 18, 2001 between
Calpine Corporation and South Point Energy Center, LLC.

 
282.
Fuel Management Agreement dated October 20, 1999 between CCFC and CES for the
South Point facility.

 
283.
Gas Supply Agreement dated October 20, 1999 between CCFC and CES for the South
Point facility.

 
284.
Gas Supply Agreement dated October 1, 2002 between Texas City Cogeneration, L.P.
and CES.

 
285.
Firm Transportation Agreement dated February 11, 2001 between Calpine Texas
Pipeline, L.P. and Freestone Power Generation, L.P.

 

 
 

--------------------------------------------------------------------------------

 

286.
Firm Transportation Agreement dated February 11, 2001 between Calpine Texas
Pipeline, L.P. and CES

 
287.
Power and Steam Supply Agreement dated December 10, 2002 between Calpine
Pittsburgh and Los Medanos Energy Center, LLC.

 
288.
Reimbursement Agreement dated August 15, 2000 between Calpine Corporation and
Calpine Agnews, Inc.

 
289.
APP-APEC Pipeline Easement dated July 7, 2003 between Auburndale Power Partners
LP and Auburndale Peaker energy Center, LLC

 
290.
APP-APEC Utility Line Easement dated July 10, 2003 between Auburndale Power
Partners LP and Auburndale Peaker energy Center, LLC

 
291.
Fuel Transportation Agreement dated February 1, 2002 between Calpine Texas
Pipeline, L.P. and Baytown Energy Center LP.

 
292.
Water Supply Implementation Agreement dated June 30, 2005 between TBG Cogen
Partners and Bethpage Energy Center 3, LLC

 
293.
Settlement Agreement dated August 24, 2005 between CCFC and CES.

 
294.
Service Agreement dated February 2, 2004 between CCFC and Calpine Generating
Company.

 
295.
Option Agreement dated August 14, 2003 between CCFC and CPN Pipeline Company.

 
296.
Service Agreement dated February 2, 2004 between COSCI and Columbia Energy LLC.

 
297.
Fuel Transportation Agreement dated February 11, 2001 between Calpine Texas
Pipeline, LP and CES for the Corpus Christi facility.

 
298.
Master Equipment Lease Agreement dated December 24, 2001 between CCFC II Project
Equipment Finance Company Two LLC and Delta Energy Center, LLC.

 
299.
Cotency, Operating and Maintenance Agreement dated September 12, 2003 between
CPN Pipeline Company and Delta Energy Center, LLC

 
300.
Lease and License Agreement dated July 31, 2001 between Los Medanos Energy
Center, LLC and Delta Energy Center, LLC

 
301.
Option Agreement dated October 31, 2003 between Calpine Texas Pipeline LP and
Freestone Power Generation LP.

 
302.
Confidentiality Agreement dated July 8, 1992 between Calpine Corporation and
Gilroy Energy Center, LLC.

 

 
 

--------------------------------------------------------------------------------

 

303.
Unit Operating Agreement Glass Mountain Area Lease No. CA5001-008 dated May 12,
1982 between Calpine Siskiyou Geothermal Partners, L.P. and CPN Telephone Flat,
Inc.

 
304.
Unit Operating Agreement Glass Mountain Area Lease No. CA5001-005 dated May 12,
1982 between Calpine Siskiyou Geothermal Partners, L.P. and CPN Telephone Flat,
Inc.

 
305.
Unit Operating Agreement Glass Mountain Area Lease No. CA5001-007 dated May 7,
1984 between Calpine Siskiyou Geothermal Partners, L.P. and CPN Telephone Flat,
Inc.

 
306.
Supplemental Operating Agreement Lease No. CA5001-007 dated May 7, 1984 between
Calpine Siskiyou Geothermal Partners, L.P. and CPN Telephone Flat, Inc.

 
307.
Service Agreement Lease No. CA5001-005 between Calpine Siskiyou Geothermal
Partners, L.P. and CPN Telephone Flat, Inc.

 
308.
Service Agreement dated May 12, 1982 between Calpine Siskiyou Geothermal
Partners, L.P. and CPN Telephone Flat, Inc.

 
309.
Supplemental Operating Agreement dated May 12, 1982 between Calpine Siskiyou
Geothermal Partners, L.P. and CPN Telephone Flat, Inc.

 
310.
Facility Full Requirements Gas Contract dated June 12, 2000 between Calpine
Greenleaf, Inc. and CES.

 
311.
Master Maintenance Services Agreement dated August 14, 2003 between COSCI and
CCFC for the Hermiston facility.

 
312.
Natural Gas Service Agreement dated August 14, 2003 between Hermiston Power
Partnership and CPN Pipeline Company.

 
313.
Master Equipment Lease Agreement dated November 10, 2000 between Los Medanos
Energy Center LLC and CCFC Project Equipment Finance Company One, LLC.

 
314.
Amended and Restated Administrative Services Agreement dated June 20, 2005
between Calpine Corporation and Metcalf Energy Center LLC

 
315.
Facility Management Agreement dated November 11, 1999 between COSCI and Mobile
Energy LLC and Calpine Corporation.

 
316.
Confidentiality Agreement dated August 12, 2000 between Calpine Corporation and
Pastoria Energy Center and Enron North America Corp.

 
317.
Firm Transportation Service Agreement dated February 28, 2001 between CPN
Pipeline Co. and CES.

 

 
 

--------------------------------------------------------------------------------

 

318.
Fuel Management Agreement dated October 1, 2002 between Texas City Cogeneration,
LP and CES

 
319.
Equipment Agreement dated November 24, 2003 between CCFC II Project Equipment
Finance Company Three LLC and Zion Energy LLC

 
320.
Service Agreement dated February 2, 2004 between COSCI and Calpine Generating
Company.

 
321.
Master Operation and Maintenance Agreement dated March 23, 2004 between COSCI
and Calpine Generating Company and its affiliates; all CalGen plants.

 
322.
Master Administrative Services Agreement dated March 23, 2004 between CalGen and
Calpine Administrative Services.

 
323.
Amended and Restated Operation and Maintenance Agreement dated April 4, 1996
between Auburndale Power Partners and Calpine Power Services, Inc.

 
324.
Operating and Maintenance Agreement dated July 11, 2001 between Auburndale
Peaker Energy LLC and COSCI.

 
325.
Operation and Maintenance Agreement between TBG Cogen Partners and Calpine
Eastern Corporation

 
326.
Operation and Maintenance Agreement between CPN Bethpage 3rd Turbine, Inc. and
Calpine Eastern Corporation

 
327.
Operating and Maintenance Agreement dated August 22, 2002 between Blue spruce
Energy Center, LLC and COSCI.

 
328.
Facilities Management Agreement dated October 13, 2004 between Broad river
Energy, LLC and COSCI.

 
329.
Operating and Maintenance Agreement dated August 7, 2001 between Fremont Energy
Center LLC and Calpine Eastern Corporation.

 
330.
Subcontract for Operations and Maintenance dated July 1, 2004 between Geysers
Power Company, LLC and COSCI.

 
331.
Operations and Maintenance Agreement dated September 25, 2003 between Calpine
Gilroy Cogen LP and COSCI.

 
332.
Amended and Restated Plant Operation and Maintenance Agreement dated August 10,
1998 between Calpine Greenleaf, Inc. and Calpine Corporation.

 
333.
Operation and Maintenance Agreement dated April 30, 2001 between CCFC and COSCI;
Assigned to COSCI October 13, 2004.

 

 
 

--------------------------------------------------------------------------------

 

334.
Facility Management Agreement dated November 11, 1999 between Mobile Energy
Center LLC and COSCI

 
335.
Facility Management Agreement dated June 3, 1999 between Pine Bluff energy, LLC
and Skygen Services, Inc.

 
336.
Operating and Maintenance Agreement dated December 17, 1999 between Calpine
Pryor, Inc. and COSCI.

 
337.
Operating and Maintenance Agreement dated August 21, 2003 between Riverside
Energy Center LLC and COSCI.

 
338.
Amended and Restated Facilities Management Agreement dated November 2, 2006
between Rockgen Energy LLC and COSCI.

 
339.
Operating and Maintenance Agreement dated February 20, 2004 between Rocky
Mountain Energy Center, LLC and COSCI.

 
340.
Operating and Maintenance Agreement dated October 20, 1999 between South Point
Energy Center, LLC and COSCI

 
341.
Gas Supply Agreement dated March 24, 1988 between TBG Cogen Partners and
Bethpage Fuel Management, Inc.

 
342.
Road Maintenance Agreement dated May 23, 1985 between Geysers Geothermal Company
(now Geysers Power Company, LLC, Santa Fe Geothermal, Inc. (now Geysers Power
Company, LLC and Sacramento Municipal Utility District.

 
343.
Thermal and Energy Supply Contract dated February 1, 1992 between Nissequogue
Cogen Partners and Stonybrook Cogeneration, Inc.

 
344.
Gas Sales Agreement dated December 28, 1993 between Nissequogue Cogen Partners
and Stonybrook Fuel Management, Inc.

 
345.
Facility Management Agreement dated January 1, 2000 between Broad River Energy
Center LLC and COSCI.

 
346.
Joinder Agreement and First Amendment to Master Operation and Maintenance
Agreement dated March 31, 2004 between Brazos Valley Energy LP and CCFC.

 
347.
Purchase / Merger / Ownership Agreement dated February 18, 2004 between Brazos
Valley Technology LP and Calpine Brazos Energy Center GP LLC / Calpine Brazos
Energy Center LP LLC.

 
348.
Intellectual Property Service Agreement dated March 20, 2001 between Brazos
Valley Technology LP and Brazos Valley Energy LP.

 

 
 

--------------------------------------------------------------------------------

 

349.
Assignment Agreement dated August 14, 2003 between Calpine CCFC GP Inc. and
CCFC.

 
350.
Partnership Interest Pledge Agreement dated August 14, 2003 between Calpine CCFC
LP Inc. and Calpine CCFC GP Inc.

 
351.
Assignment and Assumption Agreement dated March 31, 1998 between Pasadena
Cogeneration LP and Calpine Fuels Texas Corp.

 
352.
Assignment and Assumption Agreement dated December 31, 1998 between Pasadena
Cogeneration LP and Calpine Fuels Texas LP

 
353.
Second Amended and Restated Limited Partnership Agreement dated January 4, 1999
between Calpine Pasadena Cogeneration Inc. and Calpine Texas Cogeneration Inc.

 
354.
Third Amended and Restated Limited Partnership Agreement dated August 31, 2000
between Calpine Pasadena Cogeneration Inc. and Calpine Texas Cogeneration Inc.

 
355.
Assignment and Assumption Agreement dated June 24, 2004 between Calpine
Riverside Holdings LLC and Riverside Energy Center LLC.

 
356.
Transfer Agreement dated January 31, 2003 between Calpine Texas Cogeneration
Inc. and Calpine Pasadena Energy LP.

 
357.
Item 8 as set forth on Schedule 6.1(c) and incorporated herein by reference.

 
358.
Gas Sale and Purchase Agreement dated June 30, 2000 between Calpine King City
Cogen LLC and CES.

 
359.
Gas Supply Agreement dated October 20, 1999 between CCFC and CES.

 
360.
Pledge and Security Agreement dated September 30, 2003 between Gilroy Energy
Center LLC and Creed Energy Center LLC.

 
361.
Pledge and Security Agreement dated September 30, 2003 between Gilroy  Energy
Center LLC and GEC Holdings LLC

 
362.
Pledge and Security Agreement dated September 30, 2003 between Gilroy Energy
Center LLC and Goose Haven Energy Center LLC.

 
363.
Contribution Agreement dated September 30, 2003 between Gilroy  Energy Center
LLC and GEC Holdings LLC

 
364.
Deposit and Disbursement Agreement among Gilroy Energy Center LLC, Creed Energy
Center LLC, Goose Haven Energy Center LLC and Wilmington Trust Company as
Collateral Agent and Wilmington Trust Company as Depository.

 
365.
Contribution Agreement dated June 20, 2005 between Metcalf Energy Center LLC and
Metcalf Energy Center LLC.

 

 
 

--------------------------------------------------------------------------------

 

366.
Amended and Restated Pledge and Security Agreement dated June 20, 2005 between
Metcalf Holdings LLC and Metcalf Energy Center LLC.

 
367.
Lease Agreement dated January 1, 2000 between Pasadena Cogeneration LP and
Pasadena Cogeneration LP.

 
368.
Collateral Assignment of Agreement for Lease of Reclaimed Wastewater dated June
24, 2004 between Rocky Mountain Energy Center LLC and Rocky Mountain Energy
Center LLC.

 
369.
Pledge and Security Agreement with Credit Suisse First Boston dated June 24,
2004 between Rocky Mountain Energy Center LLC and Calpine Riverside Holdings
LLC.

 
370.
Water Purchase Agreement dated December 1, 2000 between Baytown Energy Center,
LP and CCFC.

 
371.
Fuel Purchase and Sale Agreement dated August 1, 2005 between Calpine
Corporation and CES.

 
372.
Agreement dated October 1, 2000 between Calpine Corporation and Calpine Oneta
Power II, LLC.

 
373.
Power Purchase Agreement dated February 15, 2003 between Calpine Corporation and
CES.

 
374.
Gas Purchase Agreement (NAESB) dated June 1, 2004 between Calpine Newark LLC and
CES.

 
375.
Power Purchase Agreement (EEI) dated May 24, 2004 between Calpine Parlin LLC and
CES.

 
376.
Gas Purchase Agreement (NAESB) dated June 1, 2004 between Calpine Parlin LLC and
CES.

 
377.
Offtake Agreement dated May 7, 1999 between Geysers Power Company, LLC and CES.

 
378.
Power Purchase Agreement (EEI) dated May 24, 2004 between Calpine Newark LLC and
CES.

 
379.
Power Purchase Agreement (EEI) dated November 1, 2000 between Calpine Gilroy
Cogen, L.P. and CES.

 
380.
Gas Purchase Agreement (NAESB) dated November 1, 2000 between Calpine Gilroy
Cogen L.P. and CES.

 

 
 

--------------------------------------------------------------------------------

 

381.
Gas Sale and Purchase Agreement dated June 30, 2000 between Calpine King City
Cogen, LLC and CES.

 
382.
Gas Supply Agreement dated February 1, 2001 between Deer park Energy Center LP
and CES.

 
383.
Fuel Management Agreement dated February 28, 2001 between Hermiston Power
Partnership and CES.

 
384.
Delivery Agreement dated December 1, 2005 between Hermiston Power Partnership
and CES.

 
385.
Gas Purchase Agreement (NAESB) dated May 1, 2004 between RockGen Energy, LLC and
CES.

 
386.
Steam Sales Agreement between Geysers Power Company LLC and Silverado Geothermal
Resources, Inc.

 
387.
Management and Services Agreement dated August 27, 2003 between Calpine
Corporation and Auburndale Holdings LLC

 
388.
Standby Agreement dated December 1, 2002 between Calpine Corporation and Calpine
PowerAmerica, LP for the Deer Park facility.

 
389.
Fuel Management Agreement dated February 1, 2001 between Calpine Corporation and
CES for the Deer Park facility.

 
390.
Electricity Purchase and Sale Agreement dated January 1, 2004 between Calpine
PowerAmerica, LP and COSCI.

 
391.
Power Purchase Agreement (EEI) dated January 1, 2005 between Calpine
PowerAmerica-RI, LLC and CES.

 
392.
Gas Purchase Agreement (NAESB) between Calpine Pryor, Inc. and CES.

 
393.
Power Marketing Agreement dated January 1, 2004 between Riverside Energy Center,
LLC and CES.

 
394.
Easement Agreement dated June 23, 2004 between Anacapa Land Company and Rocky
Mountain Energy Center LLC.

 
395.
Assignment and Option to Purchase dated April 6, 2001 between Anacapa Land
Company and Hermiston Power Partnership.

 
396.
Option to Lease dated June 1, 2001 between Anacapa Land Company and Hermiston
Power Partnership.

 

 
 

--------------------------------------------------------------------------------

 

397.
Easement Agreements dated July 10, 2003, April 7, 2003, April 7, 2003 and July
10, 2003 between Auburndale Power Partners LP and Auburndale Peaker Energy
Center LLC.

 
398.
Assignment and Assumption Agreement dated April 22, 2004 between CCFC
Development Company, LLC and Blue Spruce Energy Center LLC.

 
399.
Consent Agreement dated October 13, 1004 between Broad River Energy LLC and
Calpine Northbrook Services, LLC

 
400.
Item 9 as set forth on Schedule 6.1(c) and incorporated herein by reference.

 
401.
Item 11 as set forth on Schedule 6.1(c) and incorporated herein by reference.

 
402.
Purchase Agreement dated March 12, 2004 between CalGen Finance Corp. and Calpine
Generating Company, LLC.

 
403.
Purchase Agreement dated March 12, 2004 between CalGen Finance Corp. and Calpine
Generating Company, LLC.

 
404.
Membership Interest Pledge Agreement dated March 23, 2004 between Calpine CalGen
Holdings Inc. and CalGen.

 
405.
Working Capital Facility Agreement dated March 23, 2004 between Calpine
Corporation and Calpine CalGen Holdings Inc.

 
406.
Redeemable Preferred Shares Subscription Agreement dated October 14, 2005
between Calpine CCFC GP Inc. and CCFC Preferred Holdings LLC.

 
407.
Act of Transfer and Conveyance dated June 20, 2001 between Calpine Central LP
and Calpine Corporation.

 
408.
Agreement dated August 31, 2000 between Calpine Central LP and Pasadena
Cogeneration LP.

 
409.
Correction Easement Agreement #1149201 dated December 12, 2002 between Calpine
Central LP and Calpine Hidalgo Energy Center, L.P.

 
410.
Assignment and Assumption Agreement dated December 29, 2004 between Calpine
Central LP and COSCI for Midwest facilities.

 
411.
Assignment and Assumption Agreement dated August 27, 1998 between Calpine
Central LP and Pasadena Cogeneration LP.

 
412.
Assignment and Assumption Agreement dated December 29, 2004 between Calpine
Central LP and COSCI for Hidalgo facility.

 
413.
Consent and Assignment Agreement dated December 29, 2004 between Calpine Central
LP and COSCI for Hidalgo facility.

 

 
 

--------------------------------------------------------------------------------

 

414.
Correction Easement Agreement #1142402 dated November 19, 2002 between Calpine
Central LP and CCFC.

 
415.
Management Agreement dated March 23, 2001 between Calpine Central LP and Channel
Energy Center, LP.

 
416.
Easement Agreement #1138499 between Calpine Central LP and CCFC.

 
417.
Assignment and Assumption Agreement dated December 29, 2004 between Calpine
Central, LP and COSCI.

 
418.
Letter regarding Operating and Maintenance Agreement dated December 29, 2004
between Calpine Central, LP and COSCI.

 
419.
Correction Instrument Easement Dedication (#1010586) dated January 24, 2000
between Calpine Central, LP and COSCI.

 
420.
Pipeline Right of Way and Easement Agreement (# 842187) dated January 24, 2000
between Calpine Central, LP and COSCI.

 
421.
Easement Agreement (#818891) between Central, LP and COSCI.

 
422.
Assignment and Assumption Agreement dated December 29, 2004 between Calpine
Central, LP and COSCI.

 
423.
Settlement Agreement dated April 27, 2002 between Calpine Central, LP, Magic
Valley Pipeline, L.P. and CCFC.

 
424.
Project Management Agreement dated July 21, 2001 between Calpine Central LP and
Morgan Energy Center, LLC.

 
425.
Project Management Agreement dated June 29, 2001 between Calpine Central LP and
Corpus Christi Cogeneration LP

 
426.
Agreement of Limited Partnership of Channel Energy Center LP dated October 1,
2000 between Channel Energy Center GP LLC and Channel Energy Center LP LLC.

 
427.
Assignment and Assumption Agreement dated October 30, 2000 between Hillabee
Energy Center, LLC and CCFC.

 
428.
Assignment and Assumption Agreement dated October 30, 2000 between Baytown
Energy Center, LLC and CCFC.

 
429.
Assignment and Assumption Agreement dated October 30, 2000 between Morgan Energy
Center, LLC and CCFC.

 
430.
Assignment and Assumption Agreement dated October 30, 2000 between Baytown
Energy Center, LLC and Calpine Construction Finance Company II LLC.

 

 
 

--------------------------------------------------------------------------------

 

431.
Finance Contract dated October 16, 2000 between Calpine Oneta Power, L.P. and
Credit Suisse First Boston New York Branch and Bank of America Securities LLC.

 
432.
Amended and Restated Option Agreement dated August 14, 2003 between Magic Valley
Pipeline, L.P. and CCFC.

 
433.
Assignment and Assumption Agreement dated August 5, 2005 between Hillabee Energy
Center, LLC and CCFC.

 
434.
Fuel Management Agreement dated October 20, 1999 between CPN East Fuels, LLC and
CCFC.

 
435.
Correction Instrument Easement Dedication (#1010587) dated January 24, 2000
between Calpine Central, L.P. and CCFC.

 
436.
Easement Dedication (#842188) dated January 24, 2000 between Calpine Central,
L.P. and CCFC.

 
437.
Transmission Capacity Release between CCFC and CES for the Osprey facility.

 
438.
Fuel Management Agreement dated October 20, 1999 between Calpine Gas Holdings
LLC and CCFC.

 
439.
Assignment Agreement dated August 14, 2003 between CCFC and CES.

 
440.
Easement Agreement dated August 1, 2001 between Auburndale Peaker Energy Center,
LLC and CCFC.

 
441.
Operating and Maintenance Agreement dated June 25, 2001 between Calpine Eastern
Corporation and CCFC for the Osprey facility.

 
442.
Assignment and Assumption Agreement dated October 30, 2000 between Baytown
Energy Center LP and CCFC.

 
443.
Assignment and Assumption Agreement dated October 30, 2000 between Morgan Energy
Center LP and CCFC.

 
444.
Bill of Sale, Assignment and Assumption Agreement dated October 30, 2000 between
Calpine Baytown Energy Center LP, LLC and CCFC.

 
445.
Consent and Agreement/Completion Undertaking Agreement dated February 25, 2005
between Calpine Steamboat Holdings, LLC, Calyon New York Branch and CCFC for the
Freeport facility.

 
446.
Construction, Engineering, Procurement Contract dated May 23, 2001 between
Calpine Construction Management Company, Inc. and Decatur Energy Center, LLC.

 
447.
Contract / Agreement dated February 25, 2005 between Calpine Construction
Management Company, Inc. and Mankato Energy Center LLC.

 

 
 

--------------------------------------------------------------------------------

 

448.
Engineering Procurement and Construction Agreement dated February 25, 2005
between Calpine Construction Management Company, Inc. and Mankato Energy Center
LLC.

 
449.
Construction Management Agreement dated October 15, 2001 between Calpine
Construction Management Company, Inc. and Mankato Energy Center LLC.

 
450.
Consent and Agreement/Completion Undertaking Agreement dated February 25, 2005
between Calpine Steamboat Holdings, LLC, Calyon New York Branch and CCFC for the
Mankato facility.

 
451.
Construction Management Agreement dated May 22, 2001 between Calpine
Construction Management Company, Inc. and Calpine Oneta Power, L.P.

 
452.
Letter regarding Agreement for Purchase of Treated Effluent Water dated
September 9, 1999 between Calpine Corporation and CCFC.

 
453.
Intercompany Sharing agreement for gas supply line (T-line) dated October 30,
2000 between Calpine Corporation and Delta Energy Center, LLC

 
454.
Assignment dated June 6, 1998 between Calpine Corporation and CPN Pipeline
Company.

 
455.
Project Management Agreement dated June 22, 1995 between Calpine Corporation and
Calpine Monterey Cogeneration, Inc.

 
456.
Operating and Maintenance Agreement dated October 20, 1999 between Calpine
Corporation and CCFC for the South Point facility.

 
457.
Assignment of Record Title interest in a Lease for Oil and Gas or Geothermal
Resources dated June 1, 1996 between Calpine Corporation and Calpine Siskiyou
Geothermal Partners, L.P.

 
458.
Construction, Engineering, Procurement Contract dated December 31, 2004 between
Calpine Corporation and Calpine Construction Management Company, Inc.

 
459.
Assignment dated July 1, 1997 between Calpine Corporation and Calpine Siskiyou
Geothermal Partners, L.P.

 
460.
Assignment of Record Title interest in a Lease for Oil and Gas or Geothermal
Resources (#CACA 21926) dated June 1, 1996 between Calpine Corporation and
Calpine Siskiyou Geothermal Partners, L.P.

 
461.
Working Capital Facility Agreement dated August 14, 2003 between Calpine
Corporation and CCFC.

 
462.
Lease for Oil and Gas or Geothermal Resources (#CACA 21925) dated June 1, 1996
between Calpine Corporation and Calpine Siskiyou Geothermal Partners, L.P.

 

 
 

--------------------------------------------------------------------------------

 

463.
Amended and Restated Sponsor Project Document Guarantee dated June 20, 2005
between Calpine Corporation and Metcalf Energy Center LLC.

 
464.
Reimbursement Agreement dated July 3, 2003 between Calpine Corporation and
Calpine Greenleaf, Inc.

 
465.
Project Undertaking Agreement dated August 14, 2003 between Calpine Corporation,
Hermiston Power Partnership and CCFC.

 
466.
Assignment and Assumption Agreement dated February 9, 2005 between Calpine
Corporation and COSCI.

 
467.
Assignment and Assumption Agreement dated August 27, 1998 between Calpine
Corporation and Pasadena Cogeneration LP.

 
468.
Assignment and Assumption Agreement dated June 6, 2002 between Calpine
Corporation and Rocky Mountain Energy Center LLC.

 
469.
Settlement Agreement dated June 20, 2005 between Calpine Corporation and Metcalf
Energy Center LLC.

 
470.
Consent and Agreement dated June 20, 2005 between Calpine Corporation and
Metcalf Energy Center LLC.

 
471.
Right of First Negotiation Agreement dated February 27, 2001 between Calpine
Corporation and Delta Energy Center, LLC.

 
472.
Construction Management Agreement dated February 28, 2001 between Calpine
Corporation and Freestone Power Generation LP.

 
473.
Operating Account Control Agreement dated September 30, 2003 between Calpine
Corporation and Gilroy Energy Center LLC.

 
474.
Debt Subordination Agreement dated August 14, 2003 between Calpine Corporation
and CCFC.

 
475.
Transfer and Indemnity Agreement dated August 14, 2003 between Calpine
Corporation and CCFC.

 
476.
Project undertaking and Agreement dated March 23, 2004 between Calpine
Corporation and CalGen.

 
477.
Working Capital Facility Agreement dated March 23, 2004 between Calpine
Corporation and Calpine CalGen Holdings, Inc.

 
478.
Capital contribution of interest in Deer Park LP to Calpine DP, LLC dated March
30, 2005 between Calpine DP LLC, Calpine Power Company and Calpine Corporation.

 

 
 

--------------------------------------------------------------------------------

 

479.
Operating Agreement dated March 30, 2005 between Calpine DP LLC and Calpine
Power Company.

 
480.
Assignment and Assumption Agreement dated October 13, 2004 between Calpine
Eastern Corporation and COSCI for the Hillabee facility.

 
481.
Assignment and Assumption Agreement dated October 13, 2004 between Calpine
Eastern Corporation and COSCI for the Santa Rosa facility.

 
482.
Assignment and Assumption Agreement dated October 13, 2004 between Calpine
Eastern Corporation and COSCI for the Osprey facility.

 
483.
Assignment and Assumption Agreement dated October 13, 2004 between Calpine
Eastern Corporation and COSCI for the Columbia facility.

 
484.
Assignment and Assumption Agreement dated October 13, 2004 between Calpine
Eastern Corporation and COSCI for the Auburndale Peaker facility.

 
485.
Project Management Agreement dated October 15, 2001 between Calpine Eastern
Corporation and Augusta Energy LLC.

 
486.
Operating and Maintenance Agreement dated July 11, 2001 between Calpine Eastern
Corporation and Auburndale Peaker Energy Center, LLC.

 
487.
Operating and Maintenance Agreement dated February 15, 2005 between Calpine
Eastern Corporation and COSCI.

 
488.
Project Management Agreement dated October 20, 1999 between Calpine Eastern
Corporation and CCFC.

 
489.
Restated Setoff and Security Agreement dated September 1, 2004 between Calpine
Corporation and CES.

 
490.
Assignment and Assumption Agreement dated April 25, 2003 between Carville energy
LLC and CES.

 
491.
Assignment and Assumption Agreement dated October 18, 2001 between CCFC and CES.

 
492.
Assignment of PG&E Network Upgrade Credits dated June 20, 2005 between Metcalf
Energy Center LLC and CES.

 
493.
Assignment and Release Agreement dated February 11, 2004 between Columbia Energy
LLC and CES.

 
494.
Assignment and Assumption of 2004 – 2009 PPA dated October 7, 2005 between CCFC
and CES.

 

 
 

--------------------------------------------------------------------------------

 

495.
Agreement and Plan of Merger dated July 10, 2000 between Calpine Gas Holdings
LLC and CES.

 
496.
Amended and Restated Agency Agreement dated August 2, 2004 between Calpine
Newark LLC and CES.

 
497.
Amended and Restated Agency Agreement dated August 2, 2004 between Calpine
Parlin LLC and CES.

 
498.
Continuing Service Agreement dated November 21, 2002 between CES and COSCI.

 
499.
Construction, Engineering, Procurement Contract dated August 23, 2001 between
Calpine Oneta Power, L.P. and CES.

 
500.
Assignment of Pipeline Easement Agreement dated February 4, 2002 between Calpine
Texas Pipeline, L.P. and Calpine Freestone Pipeline LP.

 
501.
Working Capital Facility Agreement dated March 23, 2004 between Calpine
Corporation and CalGen.

 
502.
Item 10 as set forth on Schedule 6.1(c) and incorporated herein by reference.

 
503.
Calpine Construction Management Agreement dated March 23, 2004 between Calpine
Construction Management Company, Inc. and CalGen.

 
504.
Final Major Facility Review Permit regarding Facility No. B1180 dated March 6,
2003 between Gilroy Energy Center LLC and Calpine Gilroy Cogen LP.

 
505.
Revocable Right of Entry and License Agreement dated May 10, 2005 between Gilroy
Energy Center LLC and Calpine Gilroy Cogen LP.

 
506.
Shared Permit Agreement dated May 14, 2002 between Gilroy Energy Center LLC and
Calpine Gilroy Cogen LP.

 
507.
Letter Agreement regarding Gas Sale and Purchase Agreement and other operative
documents dated June 12, 2000 between Calpine Greenleaf Inc. and Calpine Gas
Holdings LLC.

 
508.
Redeemable Preferred Shares Subscription Agreement dated October 14, 2005
between Calpine Hermiston LLC and CCFC Preferred Holdings LLC.

 
509.
Assignment and Assumption Agreement dated December 1, 2001 between Calpine
Hermiston Inc. and CPN Hermiston Inc.

 
510.
Correction Easement Agreement between Calpine Central, L.P. and Calpine Hidalgo
Energy Center LP.

 

 
 

--------------------------------------------------------------------------------

 

511.
Operation and Maintenance Agreement dated June 22, 1992 between KIAC Partners
and CEA Kennedy Operators Inc.

 
512.
Lessee Continuing Disclosure Agreement dated June 13, 1996 between CEA KIA, Inc.
and KIAC Partners.

 
513.
Consent and Agreement dated May 19, 2004 between King City LP and Calpine King
City Cogen LLC.

 
514.
License Assignment Agreement dated December 20, 2005 between Calpine Corporation
and Calpine Merchant Services Company, Inc.

 
515.
Credit Agreement dated August 2, 2004 between Calpine Newark LLC and Calpine
Parlin LLC

 
516.
Assignment and Assumption Agreement dated November 29, 2004 between Calpine
Newark LLC and Calpine Power Company.

 
517.
Assignment and Assumption Agreement dated October 13, 2004 between Calpine
Northbrook Services LLC and COSCI for the Broad River facility.

 
518.
Assignment and Assumption Agreement dated March 12, 2004 between Calpine Oneta
Power LP and CES.

 
519.
Assignment and Assumption Agreement dated August 23, 2001 between Calpine Oneta
Power LP, Panda Oneta Power LP and CES.

 
520.
Assignment and Assumption Agreement dated December 29, 2004 between Calpine
Central, L.P. and COSCI.

 
521.
Assignment and Assumption Agreement dated October 13, 2004 between Calpine
Eastern Corporation and COSCI.

 
522.
Assignment and Assumption Agreement between Calpine Northbrook Services, LLC and
COSCI.

 
523.
Assignment and Assumption Agreement dated February 15, 2005 between Calpine
Eastern Corporation and COSCI for the Westbrook facility.

 
524.
Project Management Agreement dated May 22, 2001 between Calpine Oneta Power LP
and Calpine Central, L.P.

 
525.
Operations and Maintenance Agreement dated February 25, 2005 between Freeport
Energy Center LP and COSCI.

 
526.
Consent Agreement dated February 25, 2005 between Freeport Energy Center LP and
COSCI.

 

 
 

--------------------------------------------------------------------------------

 

527.
Consent and Agreement dated February 25, 2005 between Mankato Energy Center LLC
and COSCI.

 
528.
Assignment and Assumption Agreement(s) dated October 13, 2004 between Calpine
Eastern Corporation and COSCI.

 
529.
Assignment and Assumption Agreement dated October 13, 2004 between Calpine
Northbrook Services, LLC and COSCI.

 
530.
Assignment and Assumption Agreement dated November 29, 2004 between Calpine
Power Company and Calpine Parlin LLC

 
531.
Assignment and Assumption Agreement dated September 23, 2003 between Calpine
Power Company and South Point Energy Center LLC.

 
532.
Assignment and Assumption Agreement dated October 13, 2004 between Calpine Power
Services, Inc. and COSCI.

 
533.
Facility Management Agreement for Rockgen dated March 31, 2005 between Calpine
Northbrook Services, LLC and COSCI.

 
534.
Assignment and Assumption Agreement(s) dated December 29, 1999 between Calpine
Central, L.P. and COSCI.

 
535.
State Lease Assignment, Acceptance and approval dated June 28, 2000 between
Calpine Pipeline Corporation and Calpine Pittsburgh, LLC.

 
536.
Operating Agreement dated February 13, 2004 between Calpine Power Company and
Calpine Baytown Energy Center LP, LLC.

 
537.
Limited Liability Company Operating Agreement of South point Holdings LLC.

 
538.
Assignment of Record of Title interest in a Lease for Oil and Gas or Geothermal
Resources dated May 13, 2003 between Calpine Siskiyou Geothermal Partners, L.P.
and Calpine Siskiyou Geothermal Partners, L.P.

 
539.
Assignment of Record of Title interest in a Lease for Oil and Gas or Geothermal
Resources dated September 1, 2004 between Calpine Siskiyou Geothermal Partners,
L.P. and Calpine Siskiyou Geothermal Partners, L.P.

 
540.
Partnership Agreement dated May 14, 1990 between CEA Stonybrook Inc. and Stoney
Brook Cogeneration, Inc.

 
541.
Consent Agreement dated February 1, 2002 between Baytown Energy Center, LP and
Calpine Texas Pipeline LP.

 
542.
Pipeline Use License Agreement between Freestone Power Generation LP and Calpine
Texas Pipeline, LP.

 

 
 

--------------------------------------------------------------------------------

 

543.
Construction Management Agreement dated January 15, 2001 between Calpine
Central, L.P. and Carville Energy LLC.

 
544.
Operation and Maintenance Agreement dated March 23, 2001 between Channel Energy
Center LP and Calpine Central, L.P.

 
545.
Assignment and Assumption Agreement between Channel Energy Center LP and CCFC.

 
546.
Distribution and Contribution Agreement dated September 30, 2003 between CPN
Energy Services GP, Inc. and South Point Energy Center, LLC.

 
547.
LP Agreement dated October 31, 2000 between CPN Freestone Inc. and Calpine
Freestone, LLC.

 
548.
Consent of Assignment Agreement dated August 15, 2000 between Calpine
Corporation and CPN Gas Marketing Company.

 
549.
Item 12 as set forth on Schedule 6.1(c) and incorporated herein by reference.

 
550.
Item 13 as set forth on Schedule 6.1(c) and incorporated herein by reference.

 
551.
Assignment of Interests in Easements dated September 12, 2003 between CPN
Pipeline Company and Delta Energy Center, LLC.

 
552.
Consent and Agreement dated September 30, 2003 between CPN Pipeline Company and
Gilroy Energy Center LLC.

 
553.
Project Management Agreement dated May 23, 2001 between Decatur Energy Center
LLC and Calpine Central, L.P.

 
554.
Letter regarding Gas Price Index dated October 7, 2002 between Decatur Energy
Center LLC and Calpine Central, L.P.

 
555.
Operating Agreement dated December 14, 2001 between Delta Energy Center LLC and
Calpine Corporation.

 
556.
Consent and Agreement dated December 14, 2000 between Delta Energy Center LLC
and Los Medanos Energy Center LLC.

 
557.
Option Agreement dated October 31, 2003 between Freestone Power Generation and
Calpine Texas Pipeline, L.P. (gas pipeline)

 
558.
Pipeline Easement Agreement dated November 21, 2002 between Freestone Power
Generation and Calpine Texas Pipeline, L.P.

 
559.
Option Agreement dated October 31, 2003 between Freestone Power Generation and
Calpine Texas Pipeline, L.P. (wastewater pipeline)

 

 
 

--------------------------------------------------------------------------------

 

560.
Plant Use License Agreement dated April 25, 2002 between Freestone Power
Generation and Calpine Texas Pipeline, L.P.

 
561.
Project Management Agreement dated February 28, 2001 between Freestone Power
Generation and Calpine Central, L.P.

 
562.
Assignment and Assumption of Site Leases from thermal Power to GPC (CA 656-A;
CA0001-023) dated May 6, 1999 between Geysers Power Company LLC and Geysers
Power Company LLC

 
563.
Consent and Agreement (Shared Permit Agreement, Shared Facilities Agreement and
Easement Agreement between Gilroy Energy Center LLC and Calpine Gilroy Cogen,
L.P.

 
564.
Assignment of Steam Purchase and Sale Agreement dated August 28, 1996 between
Gilroy Energy Center LLC and Calpine Gilroy Cogen, L.P.

 
565.
Subordination Agreement dated September 30, 2003 between Gilroy Energy Center
LLC and Calpine Gilroy Cogen, L.P.

 
566.
Asset Purchase Agreement dated August 28, 1996 between Gilroy Energy Center LLC
and Calpine Gilroy Cogen, L.P.

 
567.
Easement Agreement dated May 10, 2002 between Gilroy Energy Center LLC and
Calpine Gilroy Cogen, L.P.

 
568.
Shared Permit Agreement dated May 14, 2002 between Gilroy Energy Center LLC and
Calpine Gilroy Cogen, L.P.

 
569.
Affiliated Party Agreement Guarantee dated August 14, 2003 between Hermiston
Power Partnership and CCFC

 
570.
Assignment and Assumption Agreement dated January 24, 2003 between Hermiston
Power Partnership and CPN Pipeline Company.

 
571.
Assignment and Assumption Agreement(s) dated June 25, 2005 between Hillabee
Energy Center, LLC and CCFC

 
572.
Assignment and Assumption Agreement(s) dated August 5, 2002 between Hillabee
Energy Center, LLC and CCFC

 
573.
Assignment and Assumption Agreement dated November 29, 2004 between KIAC
Partners and Calpine Power Company.

 
574.
Correction Instrument Pipeline Right of Way and Easement Agreement (#1010587)
dated January 24, 2000 between Magic Valley Pipeline LP and Calpine Central,
L.P.

 

 
 

--------------------------------------------------------------------------------

 

575.
Easement Agreement (#1076552) dated April 22, 2002 between Magic Valley Pipeline
LP and Calpine Central, L.P.

 
576.
Installation Service Agreement dated February 25, 2005 between Mankato Energy
Center LLC and Calpine Construction Management Company, Inc.

 
577.
Subordination Agreement dated January 28, 2005 between Metcalf Energy Center
LLC, ING Capital and COSCI.

 
578.
Cooperation Agreement dated October 16, 2001 between Metcalf Energy Center LLC
and Delta Energy Center LLC.

 
579.
Grant of License for Pipeline Facilities dated June 9, 2004 between Metcalf
Energy Center LLC and Calpine Corporation.

 
580.
Assignment of Easement dated May 13, 2002 between Metcalf Energy Center LLC and
CPN Pipeline Company.

 
581.
Option to Lease Agreement dated February 27, 2001 between Metcalf Energy Center
LLC and Delta Energy Center, LLC.

 
582.
Consent and Agreement dated January 28, 2005 between Metcalf Energy Center LLC
and COSCI.

 
583.
Assignment of Rights under Settlement Agreement dated June 20, 2005 between
Metcalf Energy Center LLC and Calpine Corporation.

 
584.
Letter regarding Morgan Energy Center Transmission Credits dated April 30, 2003
between Morgan Energy Center LLC and CES.

 
585.
Operating and Maintenance Agreement dated July 27, 2001 between Morgan Energy
Center LLC and Calpine Central, L.P.

 
586.
Letter regarding Morgan Energy Center Transmission Credits dated April 30, 2003
between Morgan Energy Center LLC and Calpine Corporation.

 
587.
Assignment and Assumption Agreement dated November 29, 2004 between Nissequogue
Cogen Partners and Calpine Power Company.

 
588.
Pledge Agreement dated August 31, 2000 between Calpine Pasadena Cogeneration
inc., Calpine Texas Cogeneration inc., Pasadena Cogeneration LP and Pasadena
Statutory Trust.

 
589.
Assignment Agreement dated December 31, 1998 between Pasadena Cogeneration LP
and Calpine Fuels Texas Limited Partnership.

 
590.
Emission Reduction Credits Purchase Agreement dated December 18, 1998 between
Pasadena Cogeneration LP and Clear Lake Cogeneration Limited Partnership.

 

 
 

--------------------------------------------------------------------------------

 

591.
Consent to Assignment dated March 31, 2005 between Rockgen Energy LLC, Calpine
Northbrook Services LLC and COSCI.

 
592.
Assignment Agreement and Quitclaim Deed dated September 5, 2003 between Rocky
Mountain Energy Center LLC and Anacapa Land Company, LLC

 
593.
Assignment Agreement (SP-4) dated October 18, 2001 between South Point Energy
Center LLC and CCFC.

 
594.
Assignment and Assumption Agreement(s) dated October 18, 2001 between South
Point Energy Center LLC and CCFC.

 
595.
Assignment and Assumption Agreement(s) dated October 18, 2001 between South
Point Energy Center LLC and Calpine Corporation.

 
596.
Assignment and Assumption Agreement dated November 29, 2004 between TBG Cogen
Partners and Calpine Power Company.

 
597.
Shared Permit Agreement dated June 30, 2005 between TBG Cogen Partners and
Bethpage Energy Center 3, LLC.

 
598.
Continuing Services Agreement dated October 26, 2004 between Thomassen Turbine
Systems America and COSCI.

 
599.
Grant of Easement dated April 8, 1997 between Geysers Power Company and Calpine
Geysers Company LP.

 
600.
Assignment of various Lease Agreements dated December 22, 2000 between Calpine
Geysers Company and Geysers Power Company, LLC.

 
601.
Gas Purchase Agreement (NAESB) dated August 1, 2005 between Calpine Corporation
and Calpine Energy Services Limited Partnership.

 
602.
Gas Purchase Agreement (NAESB) dated November 1, 2003 between CES and Calpine
Energy Services Limited Partnership.

 
603.
Gas Purchase Agreement (NAESB) dated August 1, 2005 between Calpine Corporation
and Calpine Energy Services Limited Partnership.

 
604.
Power Purchase Agreement (EEI) dated June 1, 2001 between Calpine Corporation
and Calpine Energy Services Limited Partnership.

 
605.
ISDA Master Agreement dated June 1, 2001 between Calpine Canada Natural Gas
Partnership and Calpine energy Services Canada Ltd.

 
606.
Settlement Agreement dated August 25, 2006 between CCFC and CES.

 
607.
Delegation Form for iDart System for Kinder Morgan dated May 1, 2006 between
Calpine Corporation and CES.

 

 
 

--------------------------------------------------------------------------------

 

608.
ISDA Master Agreement dated June 1, 2001 between Calpine Energy Services Canada
Ltd and CES.

 
609.
ISDA Master Agreement dated June 1, 2001 between Calpine Energy Services Canada
Partnership and CES.

 
610.
Firm Transportation Agreement dated February 11, 2001 between Calpine Texas
Pipeline, L.P. and CES.

 
611.
Bill of Sale dated September 12, 2003 between CPN Pipeline Company and Gilroy
Energy Center, LLC, Delta Energy Center, LLC and Los Medanos Energy Center, LLC.

 
612.
Bill of Sale dated July 1, 2003 between Calpine Texas Pipeline, L.P. and
Freestone Power Generation, L.P.

 
613.
Pledge and Security Agreement (SP-1) dated September 30, 2003 between South
Point Energy Center, LLC and South Point Holdings, LLC.

 
614.
Line of Credit and Reimbursement Agreement dated August 1, 2002 between Calpine
Corporation and CPN Insurance Corporation.

 
615.
Administrative Services Agreement dated January 1, 2005 between Calpine
Corporation and CPN Insurance Corporation.

 


 

 
 

--------------------------------------------------------------------------------

 



 
ANNEX 6.7A General Description of Affiliate Transactions
 
Transaction Description
Type
CES transactions with Plants:
 
     Purchases of power  pursuant to Power Purchase  Agreements/tolls
Normal Course
     Spot purchases of power
Normal Course
     Purchase fuel for plants
     Purchase/manage ancillary services/environmental attributes
Normal Course
 ZBA sweep of funds into Calpine Corp
Normal Course
Calpine collection of funds and disbursement of funds (as necessary) for
entities with no independent banking relationships
 
Normal Course
Calpine Corp receives funds from projects after funds received as revenue for
the sales of power to CES or directly to 3rd parties after the funds flow
through the waterfalls associated with financing agreements
Normal Course
Calpine Corp pays bonuses earned by CMSC employees
New Relationship – normal course, when earned
Calpine Corp provides to and pays for services to affiliates  – (payroll and O &
M) pursuant to administrative service contracts; Certain entities under the
above contracts pay for or reimburse Calpine for payroll and O&M services
 
Normal Course
COSCI provides to and pays for services to certain affiliates– operating and
maintenance contracting, vendor payments and other services pursuant to
administrative service contracts; Entities under the above contracts pay for or
reimburse COSCI for the defined administrative services
Normal Course


 
 

--------------------------------------------------------------------------------

 



Transaction Description
Type
Calpine Corp purchases insurance coverage through insurance companies who have
credit ratings of "A" or better and in turn a portion of the risk is reinsured
through CPN Insurance Corporation for initial layers of property/business
interruption, builder's risk/delay in opening and casualty insurance coverage
for premiums pursuant to insurance contracts
Normal Course
Calpine entities pay CPN Insurance premiums and CPN Insurance pays, pursuant to
claims filed, insurance recoveries for losses to insured entities
Normal Course  Based upon claims filed in the appropriate coverage year
CCMCI provides construction management and other services to projects
Normal Course
Calpine Corp advances funds for construction projects, as necessary, to pay for
overspending or agreed upon pre-construction finance amounts until construction
of project financing can be secured and the funds reimbursed
Project basis as required
Construction projects reimburse Calpine Corp for advanced funds as and when
construction or project financing is secured and when allowed pursuant to those
specific project financing agreements.
Project basis as required
 
Allocation of Calpine Corporation administrative costs and expenses that may or
may not get reimbursed
Normal Course
Calpine purchases gas from CESCA for delivery into the US
Normal Course
Shop-Calpine – transfer/purchase on an emergency or need basis of spare or
surplus assets among plants
Normal Course, as needed
Turbine transactions – Calpine Corporation inventory of Turbines may be provided
to construction projects or cannibalized for parts as required
Scheduled Investment when applicable


 
 

--------------------------------------------------------------------------------

 



 
 
SCHEDULE 6.15

 
Permitted Capital Expenditures
 


Construction/Development Expenditure
             
(USD m)
 
2007
2008
2009
2010
2011
2012
2013
For development, construction expenses of various projects
275
275
275
275
275
275
275






 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF
 
CLOSING CERTIFICATE
 
Reference is hereby made to the Credit Agreement, dated as of January 31, 2008
(the “Credit Agreement”), among Calpine Corporation (the “Borrower”), the
Lenders party thereto, Goldman Sachs Credit Partners L.P. (“GSCP”), Credit
Suisse, Deutsche Bank Securities Inc. and Morgan Stanley Senior Funding, Inc.,
as Documentation Agents and as Syndication Agents, General Electric Capital
Corporation, as Sub-Agent for the Revolving Lenders thereto and GSCP, as
administrative agent and as collateral agent (in such capacity and including any
successors in such capacity, the “Administrative Agent”).  Unless otherwise
defined herein, capitalized terms are used herein as defined in the Credit
Agreement.
 
Pursuant to Section 4.1(d) of Credit Agreement, the undersigned [Chief Financial
Officer] of each Loan Party set forth on Schedule A attached hereto (each, a
“Certifying Loan Party”) hereby certifies, solely in such person’s capacity as
[Chief Financial Officer] and not individually, as follows:
 
1.           The representations and warranties of the Certifying Loan Party set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the Certifying Loan
Party pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on and as of the date hereof (unless stated to relate to a
specific earlier date, in which case, such representations and warranties were
true and correct in all material respects as of such earlier date) (it being
understood that any representation or warranty that is qualified as to
materiality or Material Adverse Effect shall be correct in all respects).
 
2.           ___________________ is the duly elected and qualified [Corporate
Secretary] of each Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature.
 
3.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Extensions of Credit to be made on
the date hereof and the use of proceeds thereof.
 
4.           The conditions precedent set forth in Section 4.1 of the Credit
Agreement were satisfied or waived as of the Closing Date.
 
[remainder of page intentionally left blank]
 





 
 
 



 
A-1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have hereunto set his name in the capacity
of [Chief Financial Officer] as of the date set forth below.
 





               
Name:  
   
Title:  [Chief Financial Officer]





Date:  _______________, 2008


 





 
 
 



 
A-2

--------------------------------------------------------------------------------

 




 
The undersigned [Corporate Secretary] of each Certifying Loan Party certifies,
solely in such person’s capacity as [Corporate Secretary] and not individually,
as follows:
 
1.           There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Certifying Loan Party, nor has any other
event occurred adversely affecting or threatening the continued corporate
existence of the Certifying Loan Party.
 
2.           Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the [Board of Directors] of the Certifying Loan
Party on _________________; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Certifying Loan Party now in force
relating to or affecting the matters referred to therein.
 
3.           Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws] of the Certifying Loan Party as in effect on the date hereof.
 
4.           Attached hereto as Annex 3 is a true and complete copy of the
[Certificate of Incorporation] of the Certifying Loan Party as in effect on the
date hereof, and such certificate has not been amended, repealed, modified or
restated.
 
5.           The following persons are now duly elected and qualified officers
of the Certifying Loan Party holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers is duly authorized to execute and deliver on behalf of the
Certifying Loan Party each of the Loan Documents to which it is a party and any
certificate or other document to be delivered by the Certifying Loan Party
pursuant to the Loan Documents to which it is a party:
 
Name
Office
Signature
_______________
_______________
_______________
_______________
_______________
_______________
_______________
_______________
_______________





[remainder of page intentionally left blank]





 
 
 



 
A-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has hereunto set her name in the capacity of
[Corporate Secretary] as of the date set forth below.
 





               
Name:  
   
Title:  [Corporate Secretary]





Date:  _______________, 2008





 
Closing Certificate
 



 
 

--------------------------------------------------------------------------------

 


ANNEX 1
 
[Board Resolutions]
 


 
 

--------------------------------------------------------------------------------

 


ANNEX 2
 
[By-Laws]
 


 
 

--------------------------------------------------------------------------------

 


ANNEX 3
 
[Certificate of Incorporation]
 
 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF NOTICE OF BORROWING
 
Dated: ____________, 200__
 


 
Goldman Sachs Credit Partners L.P., as
 
Administrative Agent
 
1 New York Plaza
 
New York, New York  10004
 
Attention: Rob Schatzman                                           Fax No:
212-902-3000
 


 
General Electric Capital Corporation
 
100 California Street, 10th Floor
 
San Francisco, CA 94111
 
Attention:  Ali Mirza                                           Fax No:
513-794-8596
 
Attention:  Angelica
Lagrosa                                                      Fax No: 312
463-3843
 


 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement, dated as of January 31, 2008 (as
amended and in effect on the date hereof, the “Credit Agreement”; capitalized
terms not defined herein shall have the meanings as defined in the Credit
Agreement), among the undersigned, as Borrower, the Lenders named therein,
Goldman Sachs Credit Partners L.P. (“GSCP”), Credit Suisse, Deutsche Bank
Securities Inc. and Morgan Stanley Senior Funding, Inc., as Documentation Agents
and as Syndication Agents, General Electric Capital Corporation, as Sub-Agent
for the Revolving Lenders thereto and GSCP, as administrative agent and as
collateral agent (in such capacity and including any successors in such
capacity, the “Administrative Agent”).  Pursuant to Section 4.2(a) of the Credit
Agreement, the Borrower hereby requests a Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to such Borrowing:
 
1.           The Business Day of the proposed Borrowing is _________.1
 
2.           The aggregate principal amount of the proposed Borrowing is
_________.2
 



--------------------------------------------------------------------------------

 
1
In the case of a proposed Borrowing under the Revolving Commitments, shall be at
least three Business Days after the date hereof for Eurodollar Loans, or one
Business Day after the date hereof for Base Rate Loans.

 
 
2
Not less than $5,000,000 for a Eurodollar Loan (or $1,000,000 in the case of a
Base Rate Loan) and an integral multiple of $1,000,000.

 





 
B-1
 



 
 

--------------------------------------------------------------------------------

 


3.           The proposed Borrowing shall consist of [Additional First Priority
Term Loans] [Swingline Loans] [Revolving Loans].
 
4.           [The Loans to be made pursuant to the proposed Borrowing shall be
initially maintained as [Base Rate Loans] [Eurodollar Loans].]3
 
5.           [The initial Interest Period for the proposed Borrowing is [one
month] [two months] [three months] [six months] [nine months4] [twelve
months4]]3,5
 
6.           The aggregate principal amount of all Loans outstanding after
giving effect to the proposed Borrowing is $______________ .
 
7.           Account to which the funds will be deposited: __________________.
 
The Borrower hereby certifies to the Administrative Agent and the Lenders by
execution hereof that:
 
1.           All representations and warranties contained in or pursuant to the
Credit Agreement and the other Loan Documents, or otherwise made in writing in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of this Notice of Borrowing with the same effect
as if made on and as of such date (unless stated to relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such earlier date) (it being understood
that any representation or warranty that is qualified as to materiality or
Material Adverse Effect shall be correct in all respects).
 
2.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Extension of Credit made on the
date hereof.
 
The Borrower agrees that, if prior to the date of issuance any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent [and the Sub-Agent]6 thereof in writing (any
such notice, a “Non-Compliance Notice”).  Except to the extent, if any, that
prior to the date of issuance the Borrower shall deliver a Non-Compliance Notice
to the Administrative Agent [and the Sub-Agent], each of the foregoing
certifications shall be deemed to be made additionally on the date of issuance
as if made on such date.
 


 
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

 
3
In the case of Additional First Priority Term Loans and Revolving Loans.

 
 
4
If agreed to by all Lenders under the relevant Facility.

 
 
5
To be included for a proposed Borrowing of Eurodollar Loans.

 
 
6
In the case of a proposed Borrowing of Revolving Loans or Swingline Loans

 





 
B-2
 



 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.
 

 
CALPINE CORPORATION
       
By:
     
Name:  
   
Title:  





 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF
 
ASSIGNMENT AND ACCEPTANCE
 
Reference is hereby made to the Credit Agreement, dated as of  January 31, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Corporation (the “Borrower”), the Lenders party
thereto, Goldman Sachs Credit Partners L.P. (“GSCP”), Credit Suisse, Deutsche
Bank Securities Inc. and Morgan Stanley Senior Funding, Inc., as Documentation
Agents and as Syndication Agents, General Electric Capital Corporation, as
Sub-Agent for the Revolving Lenders thereto and GSCP, as administrative agent
and as collateral agent (in such capacity and including any successors in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein,
capitalized terms are used herein as defined in the Credit Agreement.
 
The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
 
1.           The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.
 
2.           The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
 
3.           The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 3.5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Assignor, the
Administrative Agent or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue
 





 
C-1
 



 
 

--------------------------------------------------------------------------------

 


to make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.21(d) of the Credit Agreement.
 
4.           The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
 
5.           Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue subsequent to the Effective Date.  The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.
 
6.           From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof (including,
without limitation, the provisions of Section 8.22 of the Collateral Agency and
Intercreditor Agreement and Section 8.6(b) of the Guarantee and Collateral
Agreement) and (b) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
the Credit Agreement.
 
7.           This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
 





 
C-2
 



 
 

--------------------------------------------------------------------------------

 


Schedule 1
 
to Assignment and Acceptance with respect to
 
the Credit Agreement, dated as of  January 31, 2008,
 
among Calpine Corporation (the “Borrower”),
 
the Lenders party thereto and
 
Goldman Sachs Credit Partners L.P. as administrative agent and collateral agent
 
Name of Assignor: _______________________


Name of Assignee: _______________________


Effective Date of Assignment: _________________


Credit Facility Assigned
Principal
Amount Assigned
Commitment Percentage Assigned
 
$______
_____._________%



[Name of Assignee]
[Name of Assignor]
By: _____________________________
By: _____________________________
Title:
Title





Accepted for Recordation in the Register:
Required Consents (if any):
_________________________________, as
[Name of Borrower]
Administrative Agent
         
By: _____________________________
By: _____________________________
Title:
Title
     
_________________________________, as
 
Administrative Agent
 
     
By: _____________________________
 
Title
   





NEWYORK 6434915 v8 (2K)
Assignment and Acceptance
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
 
January 31, 2008
 


 
To the Lenders and Agents from time to time parties to the Credit Agreement
referred to below
 



Re:           Calpine Corporation


Ladies and Gentlemen:


We are issuing this opinion letter in our capacity as special counsel to (i)
Calpine Corporation, a Delaware corporation, in its capacity as Borrower (the
“Borrower”), (ii) each of the entities identified on the Schedule of Delaware
Loan Parties attached hereto in their capacity as Guarantors (collectively and
together with the Borrower, the “Delaware Loan Parties”), (iii) each of the
entities identified on the Schedule of Other Loan Parties attached hereto in
their capacity as Guarantors (collectively, the “Other Loan Parties,” and
together with the Delaware Loan Parties, the “Loan Parties”), in response to the
requirement in Section 4.1(g) of the Credit Agreement (the “Credit Agreement”),
dated as of January 31, 2008, among the Borrower, the Lenders party thereto,
Goldman Sachs Credit Partners L.P. (“GSCP”), Credit Suisse, Deutsche Bank
Securities Inc. and Morgan Stanley Senior Funding, Inc., as co-syndication
agents and co-documentation agents (in such capacities, the “Co-Agents”), GSCP,
as Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent (in such capacity the “Collateral Agent”), and General Electric
Capital Corporation, as Sub-Agent (in such capacity the “Sub-Agent” and together
with the Co-Agents, the Administrative Agent and the Collateral Agent, the
“Agents”).  The Agents and each of the Lenders from time to time party to the
Credit Agreement shall herein be referred to as “you”.  Unless otherwise
indicated, capitalized terms used herein but not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
 
For purposes of this opinion letter, we have reviewed executed counterparts of
the Credit Agreement and originals or copies, certified or otherwise identified
to our satisfaction, of each of the other documents and instruments identified
on the Schedule of Other Loan Documents attached hereto (the “Other Loan
Documents”, and together with the Credit Agreement, the “Loan Documents”), each
in the form executed and delivered on this date.  We have also reviewed copies
of the UCC Form-1 Financing Statements (attached hereto) authorized to be filed
on this date naming, respectively, each Loan Party as debtor and the Collateral
Agent as secured party (the “Financing Statements”), which are to be filed with
the Delaware Secretary of State in the case of the Financing Statements naming a
Delaware Loan Party as debtor (the “Delaware Financing Statements”) or the
filing office indicated on the Schedule of UCC Filing Offices attached hereto in
the case of the Financing Statements naming any Other Loan Party as debtor (the
“Other Financing Statements”).
 
References in this opinion letter to (i) the “New York UCC”, mean the Uniform
Commercial Code as in effect on the date hereof in the State of New York and
(ii) the “New York Loan
 


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 3
 





Documents” mean the Credit Agreement and the other Loan Documents identified as
such on the Schedule of Other Loan Documents.  References herein to the “DIP
Parties” mean those Loan Parties who were debtors and debtors-in-possession
under one or more of the Cases.  References to the “Organizational Documents” of
any Loan Party mean that Loan Party’s certificate of formation or certificate or
articles of incorporation, bylaws, limited liability company agreement or
partnership agreement, as applicable.
 
Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this letter and in the schedules attached to this
letter, we advise you, and with respect to each legal issue addressed in the
opinion paragraphs of this letter, it is our opinion, that:
 
6.
Each Loan Party (other than Tiverton Power Associate Limited Partnership, a
Rhode Island limited partnership) is a corporation, limited liability company or
a limited partnership, as applicable, existing and in good standing under the
laws of its jurisdiction of organization, in each case as set forth on the
Schedule of Jurisdictions of Organization attached hereto.   For purposes of the
foregoing opinions in this paragraph, we have relied exclusively upon the
certificates issued by the governmental authorities in the relevant
jurisdictions, and such opinions are not intended to provide any conclusion or
assurance beyond that conveyed by such certificates.

 
7.
Each Loan Party (in the case of each DIP Party, after giving effect to and to
the extent provided by the Confirmation Order) has the corporate, limited
liability company, limited partnership or general partnership power, as the case
may be, to execute and deliver each Loan Document to which it is a party and
perform its obligations under each Loan Document to which it is a party.

 
8.
Each Loan Party which is a corporation, limited liability company or partnership
has taken all corporate, limited liability company or partnership action (as the
case may be) necessary to authorize its execution and delivery of the Loan
Documents to which it is a party and the performance of its respective
obligations thereunder (in the case of each DIP Party, after giving effect to
and to the extent provided by the Confirmation Order).

 
9.
Each Loan Party has duly executed and delivered the Loan Documents to which it
is a party to the extent such matters are governed by the laws of the State of
New York or the organizational statute under which such Loan Party is organized
(in the case of each DIP Party, after giving effect to and to the extent
provided by the Confirmation Order).

 


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 4
 





10.
Each of the New York Loan Documents is a valid and binding obligation of each
Loan Party party thereto and is enforceable against such Loan Party in
accordance with its terms (in the case of each DIP Party, after giving effect to
and to the extent provided by the Confirmation Order).

 
11.
The execution and delivery by each Loan Party of the Loan Documents to which it
is a party and the performance of the obligations thereunder by such Loan Party
will not in the case of such Loan Party (in the case of each DIP Party, after
giving effect to and to the extent provided by the Confirmation Order) (i)
violate any existing provisions of such Loan Party’s Organizational Documents,
(ii) constitute a violation of any applicable provision of existing New York or
United States federal statutory law or governmental regulation applicable to
such Loan Party, in each case to the extent covered by this letter, (iii) result
in the creation or imposition of (or the obligation to create or impose) any
Lien on the assets of such Loan Party pursuant to any contract or agreement set
forth on the Schedule of Specified Agreements attached hereto (the “Specified
Agreements”), other than Liens created pursuant to the Loan Documents, or (iv)
violate the terms or provisions of any Specified Agreement (provided, however,
that in each case we express no opinion as to compliance with any financial
covenant or test or any breach, violation or default resulting from any
cross-default or cross-acceleration provision in any such Specified Agreement).

 
12.
Assuming application of the proceeds of the Loans as contemplated by the Credit
Agreement, the borrowings by the Borrower under the Credit Agreement will not,
in and of themselves, result in a violation of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System.

 
13.
None of the Loan Parties is required to obtain any consent, approval,
authorization or order of, or make any filing or registration with any United
States federal or New York State court or governmental body, authority or agency
in order to obtain the right to (a) execute and deliver the New York Loan
Documents to which it is a party, (b) pledge and grant or convey security
interests in and liens upon its assets as collateral as required under the New
York Loan Documents to which it is a party, or (c) perform its obligations under
the New York Loan Documents to which it is party, except for: (i) those
consents, approvals, authorizations, orders, filings or registrations obtained
or made on or prior to and in effect on the date hereof (including without
limitation the Confirmation Order), (ii) any actions or filings necessary to
perfect the liens and security interests granted under the New York Loan
Documents and to release existing liens, (iii) actions or filings required in
connection with ordinary course conduct by the Loan Parties of their

 


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 5
 





respective businesses and ownership or operation by the Loan Parties of their
respective assets, and (iv) actions and filings which might be required under
any of the laws, regulations or governmental requirements set forth on Schedule
C hereto (as to which we express no opinion).
 
14.
With respect to each Loan Party party thereto, the Guarantee and Collateral
Agreement creates a valid security interest in favor of the Collateral Agent,
for the benefit of the Secured Parties, in such Loan Party’s right, title and
interest in the collateral described therein (the “Collateral”) and which
constitutes property in which a security interest can be granted under Article 9
of the New York UCC.  Such Collateral is referred to herein as the “Code
Collateral.”

 
15.
1)
We have reviewed the provisions of the Uniform Commercial Code as in effect on
the date hereof in each jurisdiction listed on the Schedule of UCC Filing
Offices as set forth in the Commerce Clearing House, Inc. Secured Transactions
Guide as supplemented through January 22, 2008 (the “Guide”), and based on such
review we are of the opinion that (i) in the case of each Delaware Loan Party,
when the Delaware Financing Statements identifying such Delaware Loan Party as
“debtor” are duly filed with the Delaware Secretary of State, the security
interests granted to the Collateral Agent under the Guarantee and Collateral
Agreement in the Code Collateral of such Delaware Loan Party will be perfected
to the extent such security interests can be perfected by the filing of Uniform
Commercial Code financing statements in such filing office in the State of
Delaware, and (ii) in the case of each Other Loan Party, when the Other
Financing Statements identifying such Other Loan Party as “debtor” are duly
filed with the filing office indicated for such Other Loan Party on the Schedule
of UCC Filing Offices, the security interests granted to the Collateral Agent
under the Guarantee and Collateral Agreement in the Code Collateral of such
Other Loan Party will be perfected to the extent such security interests can be
perfected by the filing of Uniform Commercial Code financing statements in such
filing office.

 
a)      Upon the delivery of (i) the certificates representing the shares of
stock identified on the Schedule of Pledged Stock attached hereto and which
constitute “securities” (within the meaning of Sections 8-102, 8-103 of the New
York UCC), as to which we express no opinion (the “Pledged Stock”) and (ii) the
instruments constituting the debt securities identified on the Schedule of
Pledged Notes attached hereto (the “Pledged Notes”), in each case to the
Collateral Agent in the State of New York, and in each case endorsed in blank or
to the Collateral Agent, and the retention by the Collateral Agent of possession
of such certificates or instruments (as applicable) in such State, (A) the
security interest in the Pledged Stock and
 


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 6
 





the Pledged Notes represented by such certificates or instruments (as
applicable) and granted under the Guarantee and Collateral Agreement in favor of
the Collateral Agent will be perfected under the New York UCC and (B) the
Collateral Agent has, for the benefit of the Secured Parties, “control” (within
the meaning of Section 8-106 of the New York UCC) of such Pledged
Stock.  Assuming that the Collateral Agent has no notice of any adverse claim
(as such term is used in the New York UCC), such security interest in the
Pledged Stock will have been acquired free of any adverse claim, and the
Collateral Agent will be a “protected purchaser” (within the meaning of Section
8-303(a) of the New York UCC) of such security interest in the Pledged
Stock.  Such security interest in the Pledged Stock and the Pledged Notes will
continue to remain a perfected security interest as long as such certificates
and instruments remain in the continuous and exclusive possession of the
Collateral Agent in the State of New York.
 
b)      Upon the filing and recordation of the Grant of Security Interest in
U.S. Trademarks in the United States Patent and Trademark Office (“PTO”) and the
payment of all filing and recordation fees associated therewith and the filing
of the Delaware Financing Statements and the Other Financing Statements as
described above, the security interests created by the Grant of Security
Interest in U.S. Trademarks in the United States registered trademarks and
applications therefor (if any) (but excluding any “intent to use” applications)
which are specifically identified in the Grant of Security Interest in U.S.
Trademarks will be perfected to the extent the same may be perfected by such
filing and recordation.
 
16.
No Loan Party is an “investment company” required to be registered as such
within the meaning of the Investment Company Act of 1940, as amended.

 
17.
We do not have actual knowledge that any provision in any Court Order (as
defined below) would be breached or otherwise violated by any Loan Party’s
execution or delivery of the New York Loan Documents to which it is a party or
by any Loan Party’s performance of any of its agreements in the New York Loan
Documents to which it is a party.  For purposes of this letter, the term “Court
Order” means a United States court or administrative order, writ, judgment or
decree that names any of the Loan Parties and is specifically directed to the
Loan Parties or its property.  For purposes of this letter, other than Court
Orders issued by the Bankruptcy Court in the Cases and to which a Loan Party is
a party, we have not undertaken any investigation to identify Court Orders to
which any Loan Party may be subject.

 
18.
To our knowledge, there is no action, suit or proceeding now pending before or
by any court, arbitrator or governmental agency, body or official to which any
Loan Party is a party or to which the business, assets or property of any Loan
Party is subject, and no

 


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 7
 





such action, suit or proceeding is overtly threatened in writing to which any
Loan Party would be a party or to which the business, assets or property of any
Loan Party would be subject, that in either case questions the validity of the
New York Loan Documents.
 
19.
The Confirmation Order was entered by the Bankruptcy Court on December 19,
2007.  To our knowledge, except as set forth on Schedule A attached hereto, as
of 9:00 a.m. Eastern Time January 31, 2008 there was no order, notice or motion
filed or pending with the Bankruptcy Court or the United States District Court
for the Southern District of New York to appeal, reverse, stay, vacate or modify
the Confirmation Order.

 
Each opinion in this letter is subject to the General Qualifications that are
recited in Schedule A to this letter to the extent relevant to that opinion.  In
preparing this letter, we have relied without any independent verification upon
the assumptions recited in Schedule B to this letter and upon: (i) information
contained in certificates obtained from governmental authorities, (ii) factual
information represented by the Loan Parties in the Credit Agreement and the
Other Loan Documents, (iii) factual information provided to us in a support
certificate executed by the Loan Parties, and (iv) factual information we have
obtained from such other sources as we have deemed reasonable.  We have examined
the originals or copies certified to our satisfaction, of such other corporate
records of the Loan Parties as we deem necessary for or relevant to this letter,
certificates of public officials and other officers of the Loan Parties and we
have assumed without investigation that there has been no relevant change or
development between the dates as of which the information cited in the preceding
sentence was given and the date of this letter and that the information upon
which we have relied is accurate and does not omit disclosures necessary to
prevent such information from being misleading.
 


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 8
 





While we have not conducted any independent investigation to determine facts
upon which our opinions are based or to obtain information about which this
letter advises you, we confirm that we do not have any actual knowledge which
has caused us to conclude that our reliance and assumptions cited in the
preceding paragraph are unwarranted or that any information supplied to us in
connection with the preparation of this letter is wrong.  The term “actual
knowledge” whenever it is used in this letter with respect to our firm means
conscious awareness at the time this letter is delivered on the date it bears by
the following Kirkland & Ellis LLP lawyers who have had significant involvement
with negotiation or preparation of the Loan Documents and the due diligence
associated therewith (herein called “our Designated Transaction Lawyers”):
Yongjin Im, Andrew M. Kaufman, P.C., Binta Niambi Brown, Jichao Lin, Ye
(Cecilia) Hong, Phillip Mahony and Qian Xu.
 
Our advice on every legal issue addressed in this letter is based exclusively on
the internal laws of New York or the federal law of the United States, except
that (i) the opinions in paragraphs 1 through 4 and 6(i) (A) with respect to the
Delaware Loan Parties are also based on the Delaware General Corporation Law
(the “DGCL”), the Delaware Limited Liability Company Act (the “DLLCA”) or the
Delaware Revised Uniform Limited Partnership Act (the “DRULPA”), as applicable
and (B) with respect to the Other Loan Parties are also based on the California
General Corporation Law, the California Revised Uniform Limited Partnership Act,
the Illinois Business Corporation Act, the Maine Revised Limited Partnership
Act, the Massachusetts
 


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 9
 





Limited Partnership Act, the Rhode Island Uniform Limited Partnership Act, the
Texas Limited Partnership Act, the Wisconsin Limited Liability Company Act, the
Virginia Stock Corporation Act, and (ii) our opinions in paragraph 10 with
respect to the UCC in effect in any jurisdiction other than the State of New
York are based on the Guide and on the assumption that the provisions thereof
are given the same interpretation and application in such state as the
corresponding provisions of the New York UCC are given in New York.  We advise
you that issues addressed by this letter may be governed in whole or in part by
other laws, but we express no opinion as to whether any relevant difference
exists between the laws upon which our opinions are based and any other laws
which may actually govern.  We advise you that we are not admitted to practice
in and do not practice the law of Delaware, Maine, Massachusetts, Rhode Island,
Texas, Virginia and Wisconsin.  As such, our opinions regarding such laws (other
than the DGCL, the DLLCA and the DRULPA) are based solely on our review of the
applicable provisions of such statutes as set forth in Aspen Law & Business as
updated through December 1, 2007, and we note specifically that we have not
considered any judicial interpretations thereof or any regulations promulgated
thereunder in connection with the opinions rendered hereunder.  In addition, we
expressly disclaim any opinions regarding the contract law or the general law of
Delaware, Maine, Massachusetts, Rhode Island, Texas, Virginia or Wisconsin that
may be incorporated by reference into any limited liability company act of such
states or into any limited liability company agreement or similar governing
document (howsoever denominated) entered
 


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 10
 





into pursuant thereto. Our opinions do not cover or otherwise address any law or
legal issue which is identified in the attached Schedule C or any provision in
the Credit Agreement or any of the Other Loan Documents of any type identified
in Schedule D.  Provisions in the Loan Documents which are not excluded by
Schedule D or any other part of this letter or its attachments are herein called
the “Relevant Agreement Terms.”
 
Our advice on each legal issue addressed in this letter represents our opinion
as to how that issue would be resolved were it to be considered by the highest
court of the jurisdiction upon whose law our opinion on that issue is
based.  The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case, and this letter is not intended to guarantee the outcome of any legal
dispute which may arise in the future.  It is possible that some Relevant
Agreement Terms of a remedial nature contained in any New York Loan Document
covered by our opinion in paragraph 5 may not prove enforceable for reasons
other than those cited in this letter should an actual enforcement action be
brought, but (subject to all the exceptions, qualifications, exclusions and
other limitations contained in this letter) such unenforceability would not in
our opinion prevent you from realizing the principal benefits purported to be
provided by the Relevant Agreement Terms of a remedial nature contained in such
New York Loan Document.
 
This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 11
 





which our Designated Transaction Lawyers did not have actual knowledge at the
time of delivery, by reason of any change subsequent to that time in any law
covered by any of our opinions, or for any other reason.  The attached schedules
are an integral part of this letter, and any term defined in this letter or any
schedule has that defined meaning wherever it is used in this letter or in any
schedule to this letter.
 
You may rely upon this letter only for the purpose served by the provision in
the Credit Agreement cited in the initial paragraph of this opinion letter in
response to which it has been given. Without our written consent: (i) subject to
the immediately succeeding sentence, no person other than you may rely on this
letter for any purpose, (ii) this letter may not be cited or quoted in any
financial statement, prospectus, private placement memorandum or other similar
document, (iii) this letter may not be cited or quoted in any other document or
communication which might encourage reliance upon this letter by any person or
for any purpose excluded by the restrictions in this paragraph, and (iv) copies
of this letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, persons who are or who subsequently
become Lenders in accordance with the terms of the Credit Agreement may rely on
this letter as of the time of its delivery on the date hereof as if this letter
were addressed to them.
 


 
 

--------------------------------------------------------------------------------

 








To the Lenders and Agents from time to time parties to the Credit Agreement
referred to herein
January 31, 2008
Page 12
 







 


 
Sincerely,
       



 
 

--------------------------------------------------------------------------------

 


Schedule A
 


 
General Qualifications
 
All of our opinions (“our opinions”) in the letter to which this Schedule is
attached (“our letter”) are subject to each of the qualifications set forth in
this Schedule.
 
1.
Bankruptcy and Insolvency Exception.  Each of our opinions as to the validity,
binding effect or enforceability of any of the Loan Documents or to the
availability of injunctive relief and other equitable remedies (“Specified
Opinions”) is subject to the effect of bankruptcy, insolvency, reorganization,
receivership, moratorium and other similar laws relating to or affecting
creditors’ rights.  This exception includes:

 
 
1.
the Federal Bankruptcy Code and thus comprehends, among others, matters of
turn-over, automatic stay, avoiding powers, fraudulent transfer, preference,
discharge, conversion of a non-recourse obligation into a recourse claim,
limitations on ipso facto and anti-assignment clauses and the coverage of
pre-petition security agreements applicable to property acquired after a
petition is filed;

 
 
2.
all other Federal and state bankruptcy, insolvency, reorganization,
receivership, moratorium, arrangement and assignment for the benefit of
creditors laws that affect the rights of creditors generally or that have
reference to or affect only creditors of specific types of debtors;

 
 
3.
state fraudulent transfer and conveyance laws; and

 
 
4.
judicially developed doctrines in this area, such as substantive consolidation
of entities and equitable subordination.

 
2.
Equitable Principles Limitation.  Each of our Specified Opinions is subject to
the effect of general principles of equity, whether applied by a court of law or
equity.  This limitation includes principles:

 
 
governing the availability of specific performance, injunctive relief or other
equitable remedies, which generally place the award of such remedies, subject to
certain guidelines, in the discretion of the court to which application for such
relief is made;

 
 
5.
affording equitable defenses (e.g., waiver, laches and estoppel) against a party
seeking enforcement;

 
 
6.
requiring good faith and fair dealing in the performance and enforcement of a
contract by the party seeking its enforcement;

 



 
A-1
 

 


 
 

--------------------------------------------------------------------------------

 


 
7.
requiring reasonableness in the performance and enforcement of an agreement by
the party seeking enforcement of the contract;

 
 
8.
requiring consideration of the materiality of (i) a breach and (ii) the
consequences of the breach to the party seeking enforcement;

 
 
9.
requiring consideration of the impracticability or impossibility of performance
at the time of attempted enforcement; and

 
 
10.
affording defenses based upon the unconscionability of the enforcing party’s
conduct after the parties have entered into the contract.

 
3.
Other Common Qualifications.  Each of our Specified Opinions is subject to the
effect of rules of law that:

 
 
limit or affect the enforcement of provisions of a contract that purport to
waive, or to require waiver of, the obligations of good faith, fair dealing,
diligence and reasonableness;

 
 
11.
provide that forum selection clauses in contracts are not necessarily binding on
the court(s) in the forum selected;

 
 
12.
limit the availability of a remedy under certain circumstances where another
remedy has been elected;

 
 
13.
provide a time limitation after which a remedy may not be enforced;

 
 
14.
limit the right of a creditor to use force or cause a breach of the peace in
enforcing rights;

 
 
15.
relate to the sale or disposition of collateral or the requirements of a
commercially reasonable sale;

 
 
16.
limit the enforceability of provisions releasing, exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves negligence,
recklessness, willful misconduct, unlawful conduct, violation of public policy
or litigation against another party determined adversely to such party;

 
 
17.
may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;

 
 
18.
govern and afford judicial discretion regarding the determination of damages and
entitlement to attorneys’ fees and other costs;

 
 
19.
may permit a party that has materially failed to render or offer performance
required by the contract to cure that failure unless (i) permitting a cure would

 



 
A-2
 

 


 
 

--------------------------------------------------------------------------------

 


unreasonably hinder the aggrieved party from making substitute arrangements for
performance or (ii) it was important in the circumstances to the aggrieved party
that performance occur by the date stated in the contract;
 
 
20.
limit the enforceability of requirements in the Loan Documents that provisions
therein may only be waived or amended in writing, to the extent that an oral
agreement or an implied agreement by trade practice or course of conduct has
been created modifying any such provision; and

 
 
21.
may render guaranties or other similar instruments or agreements unenforceable
under circumstances where your actions, failures to act or waivers, amendments
or replacement of the Loan Documents (i) so radically change the essential
nature of the terms and conditions of the guaranteed obligations and the related
transactions that, in effect, a new relationship has arisen between you and the
Loan Parties which is substantially and materially different from that presently
contemplated by the Loan Documents, (ii) release the primary obligor, or (iii)
impair the guarantor’s recourse against the primary obligor.

 
4.
Referenced Provision Qualification.  Each opinion regarding the validity,
binding effect or enforceability of a provision (the “First Provision”) in any
of the Loan Documents requiring any Loan Party to perform its obligations under,
or to cause any other person to perform its obligations under, any other
provision (a “Second Provision”) of any Loan Document or stating that any action
will be taken as provided in or in accordance with such Second Provision are
subject to the same qualifications as the corresponding opinion in this letter
relating to the validity, binding effect and enforceability of such Second
Provision.

 
5.
Collateral Qualifications.  Terms used herein which are defined in the New York
UCC or any other applicable Uniform Commercial Code have the meanings for
purposes hereof given to them therein.  The opinions and advice contained in our
letter are subject to the following advice:

 
 
rights of debtors and obligors and duties of secured parties referred to in
Sections 1-102(3) and 9-602 of the New York UCC (and the corresponding sections
of any other applicable Uniform Commercial Code) may not be waived, released,
varied or disclaimed by agreement prior to a default, and our opinions regarding
any such waivers, releases, variations and disclaimers are limited accordingly;

 
 
22.
our opinions regarding the creation and perfection of security interests are
subject to the effect of (i) the limitations on the existence and perfection of
security interests in proceeds resulting from the operation of Section 9-315 of
any applicable Uniform Commercial Code, (ii) the limitations in favor of buyers,
licensees and lessees  imposed by Sections 9-320, 9-321 and 9-323 of any
applicable Uniform Commercial Code, (iii) the limitations with respect to
securities imposed by Section 8-303 of any applicable Uniform Commercial Code;
(iv) other rights of persons in possession of money, instruments and proceeds
constituting certificated or uncertificated securities, and (v) section 547

 



 
A-3
 

 


 
 

--------------------------------------------------------------------------------

 


of the Bankruptcy Code with respect to preferential transfers and section 552 of
the Bankruptcy Code with respect to any Collateral acquired by any of the Loan
Parties subsequent to the commencement of a case against or by any of the Loan
Parties under the Bankruptcy Code;
 
 
23.
Article 9 of each applicable Uniform Commercial Code requires the filing of
continuation statements within specified periods in order to maintain the
effectiveness of the filings referred to in our letter;

 
 
24.
additional filings or actions may be necessary if any Loan Party changes its
name, identity or corporate structure or the jurisdiction in which it is
organized or in which any Collateral referred to in paragraph 10(b) is located;

 
 
25.
except as specifically set forth in paragraph 10, of our letter, we express no
opinion regarding the perfection of any lien or security interest in any
property (whether real, personal or mixed, and whether such perfection be
accomplished or purport to be accomplished by filing, by possession, by control
or otherwise) or regarding the continued perfection of any possessory security
interests in any Collateral (or other security interest the perfection of which
depends upon the location of such Collateral) upon or following the removal of
such Collateral to another jurisdiction; except as specifically set forth in
paragraph 10(d) of our letter, we express no opinion regarding the perfection of
any security interests in deposit accounts, money or letter of credit rights or
regarding the perfection of any possessory security interests in Collateral in
possession of a person other than the secured party; we express no opinion with
respect to the perfection by filing of any security interests with respect to
Collateral as to which the filing of a Uniform Commercial Code financing
statement has not been authorized by the debtor either in an authenticated
record pursuant to Section 9-509(a) or pursuant to Section 9-509(b) or (c) of
the New York UCC; and except as expressly set forth in opinion paragraph 10(b)
(regarding certain security interests being acquired free of adverse claims), we
express no opinion regarding the priority of any lien or security interest;

 
 
26.
the assignment of or creation of a security interest in any contract, lease,
license, permit or other general intangible or account, chattel paper or
promissory note may require the approval of the issuer thereof or the other
parties thereto, except to the extent that restrictions on the creation,
attachment, perfection or enforcement of a security interest therein are
unenforceable under Sections 9-406 and 9-408 of the New York UCC;

 
 
27.
we express no opinion with respect to any self-help remedies with respect
to  Collateral to the extent they vary from those available under the New York
UCC or other applicable Uniform Commercial Code or with respect to any remedies
otherwise inconsistent with the New York UCC (to the extent that the New York
UCC is applicable thereto) or other applicable law (including, without
limitation, any other applicable Uniform Commercial Code);

 



 
A-4
 

 


 
 

--------------------------------------------------------------------------------

 


 
28.
we express no opinion with respect to (i) the creation, perfection or
enforceability of agricultural liens or (ii) the creation, perfection or
enforceability of security interests in: property in which it is illegal or
violative of governmental rules or regulations to grant a security interest
(such as, for example, governmental permits and licenses); general intangibles
which terminate or become terminable if a security interest is granted therein
(except to the extent that restrictions on the creation, attachment, perfection
or enforcement of a security interest therein are unenforceable under Section
9-406 and 9-408 of the New York UCC); vehicles, ships, vessels, barges, boats,
railroad cars, locomotives and other rolling stock, aircraft, aircraft engines,
propellers and related parts, and other property for which a state or federal
statute or treaty (including without limitation any applicable Uniform
Commercial Code) provides for registration or certification of title or
specifies a place of filing different from that specified in Section 9-501 of
any applicable Uniform Commercial Code (other than our opinions in opinion
paragraph 10(c)); commercial tort claims; timber to be cut; fixtures;
“as-extracted collateral” (including without limitation oil, gas or other
minerals and accounts arising out of the sale at the wellhead or minehead of
oil, gas or other minerals); consumer goods; property identified to a contract
with, or in the possession of, the United States of America or any state,
county, city, municipality or other governmental body or agency; goods for which
a negotiable document of title has been issued; and (other than to the extent
covered by our opinions in opinion paragraphs 10(a) and 10(c)) copyrights,
patents and trademarks, other literary property rights, service marks, know-how,
processes, trade secrets, undocumented computer software, unrecorded and
unwritten data and information, and rights and licenses thereunder;

 
 
29.
we note that your remedies under the Guarantee and Collateral Agreement with
regard to the sale or after the sale of any securities subject to any security
interest are subject to compliance with state and federal securities laws;

 
 
30.
we express no opinion regarding the enforceability of any security interest in
any accounts, chattel paper, documents, instruments, general intangibles or
securities with respect to which the account debtor, obligor or issuer is the
United States of America, any state, county, city, municipality or other United
States or foreign governmental body, or any department, agency or
instrumentality thereof;

 
 
31.
we express no opinion regarding the enforceability of any provision of any Loan
Document which purports to authorize you to purchase at a private sale
Collateral which is not subject to widely distributed standard price quotations
or sold on a recognized market;

 
 
32.
we express no opinion regarding any Loan Party’s rights in or title to any of
its properties including, without limitation, any of the Collateral;

 
 
33.
we express no opinion regarding the characterization of a transaction as one
involving the creation of a lien on real property, the characterization of a
contract as one in a form sufficient to create a lien or a security interest in
real property,

 



 
A-5
 

 


 
 

--------------------------------------------------------------------------------

 


the creation, perfection, priority or enforcement of a lien on real property or
matters involving ownership or title to any real property;
 
 
34.
we note that the perfection of any security interest may be terminated as to
Collateral otherwise disposed of by any Loan Party if such disposition is
authorized in the Loan Documents or otherwise by you;

 
 
35.
we express no opinion regarding the enforceability of any pre-default waiver of
notification of disposition of Collateral, mandatory disposition of Collateral
or redemption rights;

 
 
36.
we express no opinion regarding the enforceability of any provisions asserting
that Collateral is owned by or is property of a secured party prior to such
secured party’s foreclosure of such Collateral in accordance with the applicable
Uniform Commercial Code or, in the case of cash Collateral, the application of
such cash Collateral in payment of the secured obligations;

 
 
37.
we note that our opinions as to the validity, binding effect and enforceability
of any Loan Document do not constitute opinions as to the creation, perfection,
effect of perfection or priority of any lien or security interest purported to
be granted thereunder; opinions as to the creation, perfection, effect of
perfection or priority of any lien or security interest are given, if any at
all, only in opinion paragraphs 9 and 10; and

 
 
38.
as to the (i) shares of stock or other equity interests issued by any issuer
thereof  and (ii) assets of any Loan Party, in each case which is organized
under the laws of any jurisdiction other than the United States of America or a
State thereof, we note that the creation and perfection of security interests
therein may require actions in addition to those referenced in opinion
paragraphs 9 and 10, and we express no opinion regarding such actions or the
effect that the failure to take any such actions may have on the creation and
perfection of any security interests therein created and perfected or purported
to be created and perfected under any pledge agreement and any applicable
Uniform Commercial Code.

 
6.
Lender’s Regulatory Qualification.  We express no opinion with respect to, and
all our opinions are subject to, the effect of the compliance or noncompliance
of each of you with any state or federal laws or regulations applicable to you
because of your legal or regulatory status or the nature of your business or
requiring you to qualify to conduct business in any jurisdiction.

 
7.
Usury Qualification.  We express no opinion with regard to usury or other laws
limiting or regulating the maximum amount of interest that may be charged,
collected, received or contracted for other than the internal laws of the State
of New York and the Federal laws of the United States, and without limiting the
foregoing, we expressly disclaim any opinion as to the usury or other such laws
of any other jurisdiction (including laws of other states made applicable
through principles of Federal preemption or otherwise) which may be applicable
to the transactions contemplated by the Loan Documents.

 



 
A-6
 

 


 
 

--------------------------------------------------------------------------------

 


Schedule B
 


 
Assumptions
 
For purposes of our letter, we have relied, without investigation, upon each of
the following assumptions:
 
1.
The Loan Documents to which you are a party constitute valid and binding
obligations of yours and are enforceable against you in accordance with their
terms (subject to qualifications, exclusions and other limitations set forth in
Sections 1, 2 and 3 of the preceding Schedule A hereto). The Amendment has
become effective.

 
2.
You have satisfied those legal requirements that are applicable to you to the
extent necessary to make the Loan Documents to which you are a party enforceable
against you.

 
3.
You have complied with all legal requirements pertaining to your status as such
status relates to your rights to enforce the Loan Documents against the Loan
Parties, as applicable.

 
4.
Each document submitted to us for review is accurate and complete, each such
document that is an original is authentic, each such document that is a copy
conforms to an authentic original, and all signatures (other than those of or on
behalf of a Loan Party) on each such document are genuine.

 
5.
There has not been any mutual mistake of fact or misunderstanding, fraud, duress
or undue influence among you and the Loan Parties.

 
6.
The conduct of the parties to the Loan Documents has complied with any
requirement of good faith, fair dealing and conscionability.

 
7.
You have acted in good faith and without notice of any defense against the
enforcement of any rights created by, or adverse claim to any property or
security interest transferred or created as part of, the transactions effected
under the Loan Documents (herein called the “Transactions”).

 
8.
There are no agreements or understandings among the parties, written or oral
(other than the Loan Documents), and there is no usage of trade or course of
prior dealing among the parties that would, in either case, define, supplement
or qualify the terms of the Credit Agreement or any of the Other Loan Documents.

 
9.
The constitutionality or validity of a relevant statute, rule, regulation or
agency action is not in issue.

 
10.
For purposes of our opinions in opinion paragraphs 6, 8 and 12, all parties to
the Loan Documents will act in accordance with, and will refrain from taking any
action that is forbidden by, the terms and conditions of the Loan Documents.

 



 
B-1
 

 


 
 

--------------------------------------------------------------------------------

 


11.
All agreements other than the Loan Documents with respect to which we have
provided an opinion or advice in our letter or reviewed in connection with our
letter would be enforced as written.

 
12.
For purposes of our opinions in opinion paragraphs 6, 8 and 12, no Loan Party
will in the future take any discretionary action (including a decision not to
act) permitted under the Loan Documents that would result in a violation of law
or constitute a breach or default under any other agreements or court orders to
which such Loan Party may be subject.

 
13.
Each natural person who is executing any Loan Document on behalf of any Loan
Party has sufficient legal capacity to enter into such Loan Document and we have
no actual knowledge of any such incapacity.

 
14.
Each certificate obtained from a governmental authority relied on by us is
accurate, complete and authentic and all relevant official public records to
which each such certificate relates are accurate and complete.

 
15.
No Lender or Agent is subject to Regulation T of the Board of Governors of the
Federal Reserve System and no proceeds of the Loans will be used for any purpose
which would violate or be inconsistent with terms of the Credit Agreement.

 
16.
For purposes of our opinions in opinion paragraphs 6, 8 and 12, each Loan Party
will in the future obtain all permits and governmental approvals required, and
will in the future take all actions required, relevant to the consummations of
the Transactions or performance of the Loan Documents.

 
17.
Any information required to be disclosed to the Loan Parties or their governing
bodies in connection with any matter relevant to any legal issue covered by our
opinions has been fully and fairly disclosed to such Persons and no such
disclosure contains any relevant error or omission.

 
18.
The transactions contemplated by the Loan Documents are directly or indirectly
related to the business interests of each Loan Party thereto and the
transactions were fair and reasonable to each such entity at the time each such
transaction was authorized by such Loan Party.

 
19.
Collateral Assumptions.  The opinions and advice contained in our letter are
subject to the following assumptions:

 
 
Each Loan Party which grants or purports to grant any lien or security interest
in any property or Collateral (i) has the requisite title and rights to any
property involved in the Transactions including without limiting the generality
of the foregoing, each item of Collateral existing on the date hereof and (ii)
will have the requisite title and rights to each item of Collateral arising
after the date hereof.

 
 
39.
Value (as defined in Section 1-201(44) of the New York UCC) has been given by
you to each Loan Party for the security interests and other rights in and
assignments of Collateral described in or contemplated by the Loan Documents.

 



 
B-2
 

 


 
 

--------------------------------------------------------------------------------

 


 
40.
The information regarding the secured party listed on each Uniform Commercial
Code financing statement is accurate and complete in all respects.

 



 
B-3
 

 


 
 

--------------------------------------------------------------------------------

 


Schedule C
 


 
Excluded Law and Legal Issues
 
None of the opinions or advice contained in our letter covers or otherwise
addresses any of the following laws, regulations or other governmental
requirements or legal issues:
 
1.
Except with respect to the Investment Company Act of 1940, as amended, to the
extent of our opinion in opinion paragraph 11, federal securities laws and
regulations (including all other laws and regulations administered by the United
States Securities and Exchange Commission), state “Blue Sky” laws and
regulations, and laws and regulations relating to commodity (and other) futures
and indices and other similar instruments;

 
2.
Pension and employee benefit laws and regulations (e.g., ERISA).

 
3.
Other than to the extent of our opinions in opinion paragraph 10, federal and
state laws and regulations concerning filing and notice requirements (such as
the Hart-Scott-Rodino Antitrust Improvements Act of 1986, as amended, and the
Exon-Florio Act, as amended) other than requirements applicable to
charter-related documents such as a certificate of merger.

 
4.
Federal and state antitrust and unfair competition laws and regulations.

 
5.
Compliance with fiduciary duty requirements.

 
6.
The statutes and ordinances, the administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions and judicial decisions to the extent that they deal with any of the
foregoing.

 
7.
Fraudulent transfer and fraudulent conveyance laws.

 
8.
Federal and state environmental, tax, land use and subdivision, racketeering
laws and regulations (e.g., RICO), health and safety (e.g. OSHA) and labor laws
and regulations.

 
9.
Other than to the extent of our opinions in opinion paragraphs 9 and 10, federal
patent, trademark and copyright, state trademark, and other federal and state
intellectual property laws and regulations.

 
10.
Federal and state laws, regulations and policies concerning (i) national and
local emergency, (ii) possible judicial deference to acts of sovereign states,
and (iii) criminal and civil forfeiture laws.

 
11.
Other than to the extent of our opinions in opinion paragraph 7 with respect to
Regulations U and X of the Federal Reserve Board, other federal and state
statutes of general application to the extent they provide for criminal
prosecution (e.g., mail fraud and wire fraud statutes).

 



 
C-1
 

 


 
 

--------------------------------------------------------------------------------

 


12.
Any laws, regulations, directives and executive orders that prohibit or limit
the enforceability of obligations based on attributes of the party seeking
enforcement (e.g., the Trading with the Enemy Act and the International
Emergency Economic Powers Act).

 
13.
The effect of any law, regulation or order which hereafter is enacted,
promulgated or issued.

 
14.
Except as specifically set forth in opinion paragraph 7, Federal Reserve Board
margin regulations.

 
15.
Title to any property.

 
16.
The Anti-Terrorism Order, including Executive Order No. 13224 on Terrorism
Financing, effective September 24, 2001 and the United and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (together, the “Anti-Terrorism Order”) as amended, all rules and
regulations promulgated thereunder and all federal, state and local laws,
statutes, ordinances, orders, governmental rules, regulations, licensing
requirements and policies relating to the Anti-Terrorism Order, the foreign
assets control regulations of the United States Treasury Department, and the
ownership and operation of, or otherwise regulation of, companies which conduct,
operate or otherwise pursue the business or businesses now and in the future
conducted, operated or otherwise pursued by the Borrower including, without
limitation, the importation, transportation, manufacturing, dealing, purchase,
use or storage of explosive materials.

 
We have not undertaken any research for purposes of determining whether any Loan
Party or any of the Transactions which may occur in connection with the Credit
Agreement or any of the Other Loan Documents is subject to any law or other
governmental requirement other than to those laws and requirements which in our
experience would generally be recognized as applicable in the absence of
research by lawyers in New York, and none of our opinions covers any such law or
other requirement unless (i) one of our Designated Transaction Lawyers had
actual knowledge of its applicability at the time our letter was delivered on
the date it bears and (ii) it is not excluded from coverage by other provisions
in our letter or in any Schedule to our letter.
 
For the avoidance of doubt, we note that our representation of the Loan Parties
in regard to energy regulatory matter is limited to United States federal law,
and we express no opinion
 



 
C-2
 

 


 
 

--------------------------------------------------------------------------------

 


herein regarding, and we expressly exclude from the scope hereof, any matter
concerning any state law or regulation applicable to any Loan Party (including,
without limitation, any other state or local law or regulation related in any
manner to public utilities, electric utilities, the generation, sale, purchase,
or transmission of energy or similar law or regulation) as a result of the
nature of such Loan Party’s business activities or the business in which it is
engaged.
 


 



 
C-3
 

 


 
 

--------------------------------------------------------------------------------

 


Schedule D
 


 
Excluded Provisions
 
None of the opinions in the letter to which this Schedule is attached covers or
otherwise addresses any of the following types of provisions which may be
contained in the Loan Documents:
 
1.
Indemnification for gross negligence, willful misconduct or other wrongdoing or
strict product liability or any indemnification for liabilities arising under
securities laws.

 
2.
Provisions mandating contribution towards judgments or settlements among various
parties.

 
3.
Waivers of (i) legal or equitable defenses, (ii) rights to damages,
(iii) statutes of limitations, (iv) rights to notice, (v) the benefits of
statutory, regulatory, or constitutional rights, unless and to the extent the
statute, regulation, or constitution explicitly allows waiver, (vi) broadly or
vaguely stated rights, and (vii) other benefits to the extent they cannot be
waived under applicable law.

 
4.
Provisions providing for forfeitures or the recovery of amounts deemed to
constitute penalties, or for liquidated damages.

 
5.
Time-is-of-the-essence clauses.

 
6.
Provisions which provide a time limitation after which a remedy may not be
enforced.

 
7.
Confession of judgment clauses.

 
8.
Except with respect to submission to the jurisdiction of the courts of the State
of New York to the extent provided for in §5-1402 of the New York General
Obligations Law, agreements to submit to the jurisdiction of any particular
court or other governmental authority (either as to personal jurisdiction or
subject matter jurisdiction) and waiver of service of process requirements which
would otherwise be applicable.

 
9.
Provisions that attempt to change or waive rules of evidence or fix the method
or quantum of proof to be applied in litigation or similar proceedings.

 
10.
Provisions appointing one party as an attorney-in-fact for an adverse party or
providing that the decision of any particular person will be conclusive or
binding on others.

 
11.
Provisions purporting to limit rights of third parties who have not consented
thereto or purporting to grant rights to third parties.

 
12.
Provisions which purport to award attorneys’ fees solely to one party.

 



 
D-1
 

 


 
 

--------------------------------------------------------------------------------

 


13.
Provisions purporting to create a trust or constructive trust without compliance
with applicable trust law.

 
14.
Provisions that provide for the appointment of a receiver.

 
15.
Provisions or agreements regarding proxies, shareholders agreements, shareholder
voting rights, voting trusts, and the like.

 
16.
Confidentiality agreements.

 
17.
Provisions in any of the Loan Documents requiring any Loan Party to perform its
obligations under, or to cause any other person to perform its obligations
under, or stating that any action will be taken as provided in or in accordance
with, any agreement or other document that is not a Loan Document.

 
18.
Provisions, if any, which are contrary to the public policy of any jurisdiction.

 
19.
Arbitration agreements.

 
20.
Provisions relating to the application of insurance proceeds and condemnation
awards.

 
21.
Provisions of the Loan Documents insofar as they authorize you or your
affiliates to set off and apply deposits at any time held, and any other
indebtedness at any time owing, by you to or for the account of any Loan Party.

 
22.
Choice-of-law provisions (other than the selection, under the statutory choice
of law rules of New York, of the internal law of the State of New York as the
governing law of the Loan Documents).

 
24.           Provisions that provide for a power of sale.


25.           Provisions that provide for a waiver of a right of reinstatement.



 
D-2
   

 


 
 

--------------------------------------------------------------------------------

 


Schedule of
 
Delaware Loan Parties
 


Anacapa Land Company, LLC
20.Antelope Energy Center, LLC
21.Auburndale Peaker Energy Center, LLC
22.Aviation Funding Corp.
23.Baytown Energy Center, LP
24.Baytown Power GP, LLC
25.Baytown Power, LP
26.Bethpage Fuel Management Inc.
27.Blue Heron Energy Center, LLC
28.CalGen Equipment Finance Company, LLC
29.CalGen Equipment Finance Holdings, LLC
30.CalGen Expansion Company, LLC
31.CalGen Finance Corp.
32.CalGen Project Equipment Finance Company One, LLC
33.CalGen Project Equipment Finance Company Three, LLC
34.CalGen Project Equipment Finance Company Two, LLC
35.Calpine Acadia Holdings, LLC
36.Calpine Administrative Services Company, Inc.
37.Calpine Auburndale Holdings, LLC
38.Calpine Baytown Energy Center GP, LLC
39.Calpine Baytown Energy Center LP, LLC
40.Calpine c*Power, Inc.






 
D-3
 

 


 
 

--------------------------------------------------------------------------------

 




41.Calpine CalGen Holdings, Inc.
42.Calpine California Development Company, LLC
43.Calpine California Energy Finance, LLC
44.Calpine California Holdings, Inc.
45.Calpine Calistoga Holdings, LLC
46.Calpine CCFC Holdings, Inc.
47.Calpine Central Texas GP, Inc.
48.Calpine Central, Inc.
49.Calpine Central, L.P.
50.Calpine Central-Texas, Inc.
51.Calpine Channel Energy Center GP, LLC
52.Calpine Channel Energy Center LP, LLC
53.Calpine Clear Lake Energy GP, LLC
54.Calpine Clear Lake Energy, LP
55.Calpine Cogeneration Corporation
56.Calpine Construction Management Company, Inc.
57.Calpine Corporation
58.Calpine Corpus Christi Energy GP, LLC
59.Calpine Corpus Christi Energy, LP
60.Calpine Decatur Pipeline, Inc.
61.Calpine Decatur Pipeline, L.P.
62.Calpine Deer Park, LLC
63.Calpine Dighton, Inc.
64.Calpine East Fuels, Inc.






 
D-4
 

 


 
 

--------------------------------------------------------------------------------

 




65.Calpine Eastern Corporation
66.Calpine Edinburg, Inc.
67.Calpine Energy Management, L.P.
68.Calpine Energy Services Holdings, Inc.
69.Calpine Energy Services, L.P.
70.Calpine Freestone Energy GP, LLC
71.Calpine Freestone Energy, LP
72.Calpine Freestone, LLC
73.Calpine Gas Holdings LLC
74.Calpine Generating Company, LLC
75.Calpine Geysers Company, L.P.
76.Calpine Gilroy 1, Inc.
77.Calpine Gilroy 2, Inc.
78.Calpine Global Services Company, Inc.
79.Calpine Gordonsville GP Holdings, LLC
80.Calpine Gordonsville LP Holdings, LLC
81.Calpine Gordonsville, LLC
82.Calpine Hidalgo Design, L.P.
83.Calpine Hidalgo Holdings, Inc.
84.Calpine Hidalgo Power GP, LLC
85.Calpine Hidalgo Power, LP
86.Calpine Hidalgo, Inc.
87.Calpine Jupiter, LLC
88.Calpine Kennedy Airport, Inc.






 
D-5
 

 


 
 

--------------------------------------------------------------------------------

 




89.Calpine King City, Inc.
90.Calpine King City, LLC
91.Calpine Leasing Inc.
92.Calpine Long Island, Inc.
93.Calpine Lost Pines Operations, Inc.
94.Calpine Magic Valley Pipeline, Inc.
95.Calpine Merchant Services Company, Inc.
96.Calpine MVP, Inc.
97.Calpine NCTP GP, LLC
98.Calpine NCTP, LP
99.Calpine Newark, LLC
100.Calpine Northbrook Holdings Corporation
101.Calpine Northbrook Investors, LLC
102.Calpine Northbrook Project Holdings, LLC
103.Calpine Northbrook Southcoast Investors, LLC
104.Calpine NTC, LP
105.Calpine Oneta Power I, LLC
106.Calpine Oneta Power II LLC
107.Calpine Oneta Power, L.P.
108.Calpine Operating Services Company, Inc.
109.Calpine Operations Management Company, Inc.
110.Calpine Parlin, LLC
111.Calpine Power Management, Inc.
112.Calpine Power Services, Inc.






 
D-6
 

 


 
 

--------------------------------------------------------------------------------

 




113.Calpine PowerAmerica, Inc.
114.Calpine PowerAmerica-CA, LLC
115.Calpine PowerAmerica-CT, LLC
116.Calpine PowerAmerica-MA, LLC
117.Calpine PowerAmerica-ME, LLC
118.Calpine PowerAmerica-NH, LLC
119.Calpine PowerAmerica-NY, LLC
120.Calpine PowerAmerica-OR, LLC
121.Calpine PowerAmerica-PA, LLC
122.Calpine PowerAmerica-RI, LLC
123.Calpine Project Holdings, Inc.
124.Calpine Pryor, Inc.
125.Calpine Rumford I, Inc.
126.Calpine Rumford, Inc.
127.Calpine Russell City, LLC
128.Calpine Schuylkill, Inc.
129.Calpine Sonoran Pipeline LLC
130.Calpine TCCL Holdings, Inc.
131.Calpine Texas Pipeline GP, Inc.
132.Calpine Texas Pipeline LP, Inc.
133.Calpine Texas Pipeline, L.P.
134.Calpine Tiverton I, Inc.
135.Calpine Tiverton, Inc.
136.Calpine University Power, Inc.






 
D-7
 

 


 
 

--------------------------------------------------------------------------------

 




137.Carville Energy LLC
138.CCFC Development Company, LLC
139.CCFC Equipment Finance Company, LLC
140.CCFC Project Equipment Finance Company One, LLC
141.CES GP, LLC
142.CES Marketing IX, LLC
143.CES Marketing V, L.P.
144.CES Marketing X, LLC
145.CGC Dighton, LLC
146.Channel Energy Center, LP
147.Channel Power GP, LLC
148.Channel Power, LP
149.Columbia Energy LLC
150.Corpus Christi Cogeneration LP
151.CPN 3rd Turbine, Inc.
152.CPN Acadia, Inc.
153.CPN Cascade, Inc.
154.CPN Clear Lake, Inc.
155.CPN Decatur Pipeline, Inc.
156.CPN East Fuels, LLC
157.CPN Energy Services GP, Inc.
158.CPN Energy Services LP, Inc.
159.CPN Freestone, LLC
160.CPN Funding, Inc.






 
D-8
 

 


 
 

--------------------------------------------------------------------------------

 




161.CPN Morris, Inc.
162.CPN Oxford, Inc.
163.CPN Pipeline Company
164.CPN Pleasant Hill Operating, LLC
165.CPN Pleasant Hill, LLC
166.CPN Pryor Funding Corporation
167.CPN Telephone Flat, Inc.
168.Decatur Energy Center, LLC
169.Delta Energy Center, LLC
170.East Altamont Energy Center, LLC
171.Fontana Energy Center, LLC
172.GEC Bethpage Inc.
173.Geysers Power Company II, LLC
174.Geysers Power Company, LLC
175.Geysers Power I Company
176.Hillabee Energy Center, LLC
177.Idlewild Fuel Management Corp.
178.JMC Bethpage, Inc.
179.Lone Oak Energy Center, LLC
180.Los Esteros Critical Energy Facility, LLC
181.Los Medanos Energy Center LLC
182.Magic Valley Gas Pipeline GP, LLC
183.Magic Valley Gas Pipeline, LP
184.Magic Valley Pipeline, L.P.






 
D-9
 

 


 
 

--------------------------------------------------------------------------------

 




185.MEP Pleasant Hill, LLC
186.Moapa Energy Center, LLC
187.Mobile Energy LLC
188.Morgan Energy Center, LLC
189.NewSouth Energy, LLC
190.NRG Parlin Inc.
191.NTC Five, Inc.
192.NTC GP, LLC
193.Nueces Bay Energy LLC
194.Pastoria Energy Center, LLC
195.Pastoria Energy Facility, L.L.C.
196.Pine Bluff Energy, LLC
197.San Joaquin Valley Energy Center, LLC
198.Santa Rosa Energy Center, LLC
199.Skipanon Natural Gas, LLC
200.Stony Brook Cogeneration, Inc.
201.Stony Brook Fuel Management Corp.
202.Texas Cogeneration Company
203.Texas Cogeneration Five, Inc.
204.Texas Cogeneration One Company
205.Thomassen Turbine Systems America, Inc.
206.Wawayanda Energy Center, LLC
207.Westbrook, L.L.C.
208.Whatcom Cogeneration Partners, L.P.






 
D-10
 

 


 
 

--------------------------------------------------------------------------------

 




209.Zion Energy LLC




 
D-11
 

 


 
 

--------------------------------------------------------------------------------

 


Schedule of
Other Loan Parties
 


Anderson Springs Energy Company
210.Androscoggin Energy, Inc.
211.Bellingham Cogen, Inc.
212.Calpine Fuels Corporation
213.Calpine Hidalgo Energy Center, L.P.
214.Calpine Kennedy Operators, Inc.
215.Calpine KIA, Inc.
216.Calpine Northbrook Corporation of Maine, Inc.
217.Calpine Power Company
218.Calpine Power Equipment LP
219.Calpine Power Management, LP
220.Calpine Power, Inc.
221.Calpine PowerAmerica, LP
222.Calpine Producer Services, L.P.
223.Calpine Stony Brook Operators, Inc.
224.Calpine Stony Brook, Inc.
225.Calpine Sumas, Inc.
226.Calpine Vapor, Inc.
227.Clear Lake Cogeneration Limited Partnership
228.Dighton Power Associates Limited Partnership
229.Fond du Lac Energy Center, LLC
230.Freestone Power Generation, LP





 
 

--------------------------------------------------------------------------------

 




231.Geothermal Energy Partners, LTD.
232.Modoc Power, Inc.
233.Northwest Cogeneration, Inc.
234.RockGen Energy LLC
235.Rumford Power Associates Limited Partnership
236.Silverado Geothermal Resources, Inc.
237.Sutter Dryers, Inc.
238.Texas City Cogeneration, L.P.
239.Thermal Power Company
240.Tiverton Power Associates Limited Partnership



 
 

--------------------------------------------------------------------------------

 




Schedule of
Other Loan Documents


 
New York Loan Documents
 
 
Guarantee and Collateral Agreement dated as of January 31, 2008, entered into by
the Borrower and certain of its Subsidiaries in favor of Goldman Sachs Credit
Partners L.P., as Collateral Agent

 
 
Collateral Agency and Intercreditor Agreement

 
 
Grant of Security Interest in U.S. Trademarks dated as of January 31, 2008,
entered into by the Borrower in favor of Goldman Sachs Credit Partners L.P., as
Collateral Agent

 
 
The First Amendment to the Revolving Credit, Term Loan and Guarantee Agreement,
dated as of January 30, 2008, by and among the Borrower, certain of its
subsidiaries, General Electric Capital Corporation, as Sub-Agent for the
Revolving Credit Lenders thereunder, Credit Suisse, Goldman Sachs Credit
Partners L.P. and JPMorgan Chase Bank, N.A. as co-documentation agents and as
co-syndication agents, Credit Suisse as the Administrative Agent and as the
Collateral Agent thereunder and each of the Lenders party thereto (the
“Amendment”)

 


 


 
 

--------------------------------------------------------------------------------

 


Schedule of
Specified Agreements
 


1.
Bridge Loan Agreement dated as of January 31, 2008, entered into by the Borrower
and certain of its Subsidiaries in favor of Goldman Sachs Credit Partners L.P.,
as Collateral Agent.

 




 


 


 
 

--------------------------------------------------------------------------------

 


Schedule of Pledged Notes
 
None.


 
 

--------------------------------------------------------------------------------

 


Schedule of Pledged Stock
 


 
Grantor:
Issuer
Type of Interest
Number of Shares or Units Held
Percentage Owned of Issued & Outstanding Interests/
Percentage Pledged
Certificate Number(s)
[Article 8 Y/N]
Anderson Springs Energy Company
Thermal Power Company
Common Stock
4,787,586
100% / 100%
6
Calpine Administrative Services Company, Inc.
Calpine c*Power, Inc.
Common Stock
1,000
100% / 100%
2
Calpine Calistoga Holdings, LLC
Silverado Geothermal Resources, Inc.
Common Stock
1,000
100% / 100%
3
Calpine Central, Inc.
Calpine Central Texas GP, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Central, Inc.
Calpine Hidalgo Holdings, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Central, Inc.
Calpine Lost Pines Operations, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Central, Inc.
Calpine TCCL Holdings, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Cogeneration Corporation
Calpine Philadelphia, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Cogeneration Corporation
Calpine Pryor, Inc.
Common Stock
100
100% / 100%
3
Calpine Cogeneration Corporation
Calpine Schuylkill, Inc.
Common Stock
100
50% / 50%
3
Calpine Cogeneration Corporation
CPN Funding, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Cogeneration Corporation
Philadelphia Biogas Supply, Inc.
Common Stock
1,000
100% / 100%
3
Calpine Corporation
Androscoggin Energy, Inc.
Common Stock
1,000
100% / 100%7
58
Calpine Corporation
Calpine Administrative Services Company, Inc.
Common Stock
1,000
100% / 100%9
210






--------------------------------------------------------------------------------

 
7Subject to prior pledge to The Bank of New York, as Collateral Trustee, under
the Second Amendment Pledge Agreement, dated July 16, 2003, including all
attachments and amendments thereto.
 
8Physical certificates will not be delivered on the Closing Date as these are
have been previously pledged.
 
9Subject to prior pledge to The Bank of New York, as Collateral Trustee, under
the Second Amendment Pledge Agreement, dated July 16, 2003, including all
attachments and amendments thereto.
 
10Physical certificates will not be delivered on the Closing Date as these are
have been previously pledged.


 
 

--------------------------------------------------------------------------------

 




Grantor:
Issuer
Type of Interest
Number of Shares or Units Held
Percentage Owned of Issued & Outstanding Interests/
Percentage Pledged
Certificate Number(s)
[Article 8 Y/N]
Calpine Corporation
Calpine Energy Services Holdings, Inc.
Common Stock
100
100% / 100%11
212
Calpine Corporation
Calpine Fuels Corporation
Common Stock
1,000
100% / 100%13
114
Calpine Corporation
Calpine Greenleaf Holdings, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Corporation
Calpine International Holdings, Inc.
Common Stock
1,000
100% / 100%15
216
Calpine Corporation
Calpine Monterey Cogeneration, Inc.
Common Stock
1,000
100% / 100%17
N/A18
Calpine Corporation
Calpine Northbrook Corporation of Maine, Inc.
Common Stock
1,000
100% / 100%19
120
Calpine Corporation
Calpine Operations Management Company, Inc.
Common Stock
1,000
100% / 100%2122
223
Calpine Corporation
Calpine Power Company
Common Stock
1,000
100%/100%24
125






--------------------------------------------------------------------------------

 
11Subject to prior pledge to The Bank of New York, as Collateral Trustee, under
the Second Amendment Pledge Agreement, dated July 16, 2003, including all
attachments and amendments thereto.
 
12Physical certificates will not be delivered on the Closing Date as these are
have been previously pledged.
 
13Subject to prior pledge to The Bank of New York, as Collateral Trustee, under
the Second Amendment Pledge Agreement, dated July 16, 2003, including all
attachments and amendments thereto.
 
14Physical certificates will not be delivered on the Closing Date as these are
have been previously pledged.
 
15Subject to prior pledge to The Bank of New York, as Collateral Trustee, under
the Second Amendment Pledge Agreement, dated July 16, 2003, including all
attachments and amendments thereto.
 
16Physical certificates will not be delivered on the Closing Date as these are
have been previously pledged.
 
17Subject to prior pledge to State Street Bank and Trust Company of California,
N.A. under the Stock Pledge Agreement, dated June 22, 1995.
 
18Physical certificates will not be delivered on the Closing Date as these are
have been previously pledged.
 
19Subject to prior pledge to The Bank of New York, as Collateral Trustee, under
the Second Amendment Pledge Agreement, dated July 16, 2003, including all
attachments and amendments thereto.
 
20Physical certificates will not be delivered on the Closing Date as these are
have been previously pledged.
 
21Subject to prior pledge to The Bank of New York, as Collateral Trustee, under
the Second Amendment Pledge Agreement, dated July 16, 2003, including all
attachments and amendments thereto.
 
22Subject to prior pledge to The Bank of New York, as Collateral Trustee, under
the Second Amendment Pledge Agreement, dated July 16, 2003, including all
attachments and amendments thereto.
 
23Physical certificates will not be delivered on the Closing Date as these are
have been previously pledged.


 
 

--------------------------------------------------------------------------------

 



Grantor:
Issuer
Type of Interest
Number of Shares or Units Held
Percentage Owned of Issued & Outstanding Interests/
Percentage Pledged
Certificate Number(s)
[Article 8 Y/N]
Calpine Eastern Corporation
Aviation Funding Corp.
Common Stock
42
100% / 100%
3
Calpine Eastern Corporation
Bethpage Fuel Management Inc.
Common Stock
10
100% / 100%
2
Calpine Eastern Corporation
Calpine Power, Inc.
Common Stock
1,000
100% / 100%
3
Calpine Eastern Corporation
CPN 3rd Turbine, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Eastern Corporation
CPN Bethpage 3rd Turbine, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Eastern Corporation
GEC Bethpage Inc.
Common Stock
100
100% / 100%
1
Calpine Eastern Corporation
Idlewild Fuel Management Corp.
Common Stock
100
100% / 100%
2
Calpine Eastern Corporation
JMC Bethpage, Inc.
Common Stock
10
100% / 100%
2
Calpine Eastern Corporation
Stony Brook Cogeneration, Inc.
Common Stock
100
100% / 100%
1
Calpine Eastern Corporation
Stony Brook Fuel Management Corp.
Common Stock
100
100% / 100%
1
Calpine Energy Services Holdings, Inc.
Calpine Power Management, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Energy Services Holdings, Inc.
Calpine PowerAmerica, Inc.
Common Stock
1,000
100% / 100%
2
Calpine Energy Services Holdings, Inc.
CPN Energy Services GP, Inc.
Common Stock
1,000
100% / 100%
4
Calpine Energy Services Holdings, Inc.
CPN Energy Services LP, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Fuels Corporation
Calpine Decatur Pipeline, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Fuels Corporation
Calpine Magic Valley Pipeline, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Fuels Corporation
Calpine MVP, Inc.
Common Stock
1,000
100% / 100%
4
Calpine Fuels Corporation
Calpine Texas Pipeline GP, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Fuels Corporation
Calpine Texas Pipeline LP, Inc.
Common Stock
1,000
100% / 100%
1




--------------------------------------------------------------------------------

24Subject to prior pledge to The Bank of New York, as Collateral Trustee, under
the Second Amendment Pledge Agreement, dated July 16, 2003, including all
attachments and amendments thereto.
 
25Physical certificates will not be delivered on the Closing Date as these are
have been previously pledged.


 
 

--------------------------------------------------------------------------------

 




Grantor:
Issuer
Type of Interest
Number of Shares or Units Held
Percentage Owned of Issued & Outstanding Interests/
Percentage Pledged
Certificate Number(s)
[Article 8 Y/N]
Calpine Fuels Corporation
CPN Decatur Pipeline, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Fuels Corporation
CPN Pipeline Company
Common Stock
1,000
100% / 100%
2
Calpine Generating Company
CalGen Finance Corp.
Common Stock
1,000
100% / 100%
2
Calpine Hidalgo Holdings, Inc.
Calpine Edinburg, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Hidalgo Holdings, Inc.
Calpine Hidalgo, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Kennedy Airport, Inc.
Calpine Kennedy Operators, Inc.
Common Stock
10
100% / 100%
3
Calpine Long Island, Inc.
Calpine Kennedy Airport, Inc.
Common Stock
10
100% / 100%
2
Calpine Long Island, Inc.
Calpine University Power, Inc.
Common Stock
10
100% / 100%
2
Calpine Operations Management Company, Inc.
Calpine Construction Management Company, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Operations Management Company, Inc.
Calpine Global Services Company, Inc.
Common Stock
1,000
100% / 100%
3
Calpine Operations Management Company, Inc.
Calpine Operating Services Company, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Operations Management Company, Inc.
Calpine Power Services, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Operations Management Company, Inc.
Thomassen Turbine Systems America, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Power Company
Anderson Springs Energy Company
Common Stock
1,000
100% / 100%
2
Calpine Power Company
Bellingham Cogen, Inc.
Common Stock
1,000
100% / 100%
3
Calpine Power Company
Calpine Agnews, Inc.
Common Stock
3,000
100% / 100%
8
Calpine Power Company
Calpine CalGen Holdings, Inc.
Common Stock
1,000
100% / 100%
3
Calpine Power Company
Calpine CCFC Holdings, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Power Company
Calpine Central, Inc.
Common Stock
1,000
100% / 100%
2
Calpine Power Company
Calpine Cogeneration Corporation
Common Stock
5,000
100% / 100%
4





 
 

--------------------------------------------------------------------------------

 




Grantor:
Issuer
Type of Interest
Number of Shares or Units Held
Percentage Owned of Issued & Outstanding Interests/
Percentage Pledged
Certificate Number(s)
[Article 8 Y/N]
Calpine Power Company
Calpine Development Holdings, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Power Company
Calpine Dighton, Inc.
Common Stock
1,000
100% / 100%
2
Calpine Power Company
Calpine East Fuels, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Power Company
Calpine Eastern Corporation
Common Stock
1,000
100% / 100%
2
Calpine Power Company
Calpine King City, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Power Company
Calpine Leasing Inc.
Common Stock
1,000
100% / 100%
1
Calpine Power Company
Calpine Northbrook Holdings Corporation
Common Stock
1,000
100% / 100%
1
Calpine Power Company
Calpine Project Holdings, Inc.
Common Stock
1,000
100% / 100%
1
Calpine Power Company
Calpine Rumford I, Inc.
Common Stock
1,000
100% / 100%
2
Calpine Power Company
Calpine Rumford, Inc.
Common Stock
200
100% / 100%
3 (100 shares)
4 (100 shares)
Calpine Power Company
Calpine Sumas, Inc.
Common Stock
1,000
100% / 100%
2
Calpine Power Company
Calpine Tiverton I, Inc.
Common Stock
100
100% / 100%
2
Calpine Power Company
Calpine Tiverton, Inc.
Common Stock
100
100% / 100%
2
Calpine Power Company
Calpine Vapor, Inc.
Common Stock
1,000
100% / 100%
2
Calpine Power Company
CPN Cascade, Inc.
Common Stock
1,000
100% / 100%
4
Calpine Power Company
CPN Telephone Flat, Inc.
Common Stock
1,000
100% / 100%
3
Calpine Power Company
Modoc Power, Inc.
Common Stock
1,000
100% / 100%
2
Calpine Power Company
Northwest Cogeneration, Inc.
Common Stock
1,000
100% / 100%
3
Calpine Power Company
Sutter Dryers, Inc.
Common Stock
1,000
100% / 100%
2
Calpine Power, Inc.
Calpine KIA, Inc.
Common Stock
1,000
100% / 100%
6
Calpine Power, Inc.
Calpine Long Island, Inc.
Common Stock
1,000
100% / 100%
3
Calpine Pryor, Inc.
CPN Pryor Funding Corporation
Common Stock
1,000
100% / 100%
4
Calpine TCCL Holdings, Inc.
Texas Cogeneration Company
Common Stock
1,000
100% / 100%
1
Calpine University Power, Inc.
Calpine Stony Brook Operators, Inc.
Common Stock
10
100% / 100%
3
Calpine University Power, Inc.
Calpine Stony Brook, Inc.
Common Stock
10
100% / 100%
3
CPN Funding, Inc
CPN Morris, Inc.
Common Stock
1,000
100% / 100%
2





 
 

--------------------------------------------------------------------------------

 




Grantor:
Issuer
Type of Interest
Number of Shares or Units Held
Percentage Owned of Issued & Outstanding Interests/
Percentage Pledged
Certificate Number(s)
[Article 8 Y/N]
Texas Cogeneration Company
CPN Clear Lake, Inc.
Common Stock
1,000
100% / 100%
1
Texas Cogeneration Company
NTC Five, Inc.
Common Stock
1,000
100% / 100%
1
Texas Cogeneration Company
Texas Cogeneration Five, Inc.
Common Stock
1,000
100% / 100%
1
Texas Cogeneration Company
Texas Cogeneration One Company
Common Stock
1,000
100% / 100%
1
Thermal Power Company
Geysers Power I Company
Common Stock
100
100% / 100%
2



 
 

--------------------------------------------------------------------------------

 


Schedule of Jurisdictions of Organization
 
Loan Party
Jurisdiction of Organization
Anacapa Land Company, LLC
Delaware
Anderson Springs Energy Company
California
Androscoggin Energy, Inc.
Illinois
Antelope Energy Center, LLC
Delaware
Auburndale Peaker Energy Center, LLC
Delaware
Aviation Funding Corp.
Delaware
Baytown Energy Center, LP
Delaware
Baytown Power GP, LLC
Delaware
Baytown Power, LP
Delaware
Bellingham Cogen, Inc.
California
Bethpage Fuel Management Inc.
Delaware
Blue Heron Energy Center, LLC
Delaware
CalGen Equipment Finance Company, LLC
Delaware
CalGen Equipment Finance Holdings, LLC
Delaware
CalGen Expansion Company, LLC
Delaware
CalGen Finance Corp.
Delaware
CalGen Project Equipment Finance Company One, LLC
Delaware
CalGen Project Equipment Finance Company Three, LLC
Delaware
CalGen Project Equipment Finance Company Two, LLC
Delaware
Calpine Acadia Holdings, LLC
Delaware
Calpine Administrative Services Company, Inc.
Delaware
Calpine Auburndale Holdings, LLC
Delaware
Calpine Baytown Energy Center GP, LLC
Delaware
Calpine Baytown Energy Center LP, LLC
Delaware
Calpine c*Power, Inc.
Delaware
Calpine CalGen Holdings, Inc.
Delaware
Calpine California Development Company, LLC
Delaware
Calpine California Energy Finance, LLC
Delaware
Calpine California Holdings, Inc.
Delaware
Calpine Calistoga Holdings, LLC
Delaware
Calpine CCFC Holdings, Inc.
Delaware
Calpine Central Texas GP, Inc.
Delaware
Calpine Central, Inc.
Delaware
Calpine Central, L.P.
Delaware
Calpine Central-Texas, Inc.
Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
Jurisdiction of Organization
Calpine Channel Energy Center GP, LLC
Delaware
Calpine Channel Energy Center LP, LLC
Delaware
Calpine Clear Lake Energy GP, LLC
Delaware
Calpine Clear Lake Energy, LP
Delaware
Calpine Cogeneration Corporation
Delaware
Calpine Construction Management Company, Inc.
Delaware
Calpine Corporation
Delaware
Calpine Corpus Christi Energy GP, LLC
Delaware
Calpine Corpus Christi Energy, LP
Delaware
Calpine Decatur Pipeline, Inc.
Delaware
Calpine Decatur Pipeline, L.P.
Delaware
Calpine Deer Park, LLC
Delaware
Calpine Dighton, Inc.
Delaware
Calpine East Fuels, Inc.
Delaware
Calpine Eastern Corporation
Delaware
Calpine Edinburg, Inc.
Delaware
Calpine Energy Management, L.P.
Delaware
Calpine Energy Services Holdings, Inc.
Delaware
Calpine Energy Services, L.P.
Delaware
Calpine Freestone Energy GP, LLC
Delaware
Calpine Freestone Energy, LP
Delaware
Calpine Freestone, LLC
Delaware
Calpine Fuels Corporation
California
Calpine Gas Holdings LLC
Delaware
Calpine Generating Company, LLC
Delaware
Calpine Geysers Company, L.P.
Delaware
Calpine Gilroy 1, Inc.
Delaware
Calpine Gilroy 2, Inc.
Delaware
Calpine Global Services Company, Inc.
Delaware
Calpine Gordonsville GP Holdings, LLC
Delaware
Calpine Gordonsville LP Holdings, LLC
Delaware
Calpine Gordonsville, LLC
Delaware
Calpine Hidalgo Design, L.P.
Delaware
Calpine Hidalgo Energy Center, L.P.
Texas
Calpine Hidalgo Holdings, Inc.
Delaware
Calpine Hidalgo Power GP, LLC
Delaware
Calpine Hidalgo Power, LP
Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
Jurisdiction of Organization
Calpine Hidalgo, Inc.
Delaware
Calpine Jupiter, LLC
Delaware
Calpine Kennedy Airport, Inc.
Delaware
Calpine Kennedy Operators, Inc.
New York
Calpine KIA, Inc.
New York
Calpine King City Inc.
Delaware
Calpine King City, LLC
Delaware
Calpine Leasing Inc.
Delaware
Calpine Long Island, Inc.
Delaware
Calpine Lost Pines Operations, Inc.
Delaware
Calpine Magic Valley Pipeline, Inc.
Delaware
Calpine Merchant Services Company, Inc.
Delaware
Calpine MVP, Inc.
Delaware
Calpine NCTP GP, LLC
Delaware
Calpine NCTP, LP
Delaware
Calpine Newark, LLC
Delaware
Calpine Northbrook Corporation of Maine, Inc.
Illinois
Calpine Northbrook Holdings Corporation
Delaware
Calpine Northbrook Investors, LLC
Delaware
Calpine Northbrook Project Holdings, LLC
Delaware
Calpine Northbrook Southcoast Investors, LLC
Delaware
Calpine NTC, LP
Delaware
Calpine Oneta Power I, LLC
Delaware
Calpine Oneta Power II LLC
Delaware
Calpine Oneta Power, L.P.
Delaware
Calpine Operating Services Company, Inc.
Delaware
Calpine Operations Management Company, Inc.
Delaware
Calpine Parlin, LLC
Delaware
Calpine Power Company
California
Calpine Power Equipment LP
Texas
Calpine Power Management, Inc.
Delaware
Calpine Power Management, LP
Texas
Calpine Power Services, Inc.
Delaware
Calpine Power, Inc.
Virginia
Calpine PowerAmerica, Inc.
Delaware
Calpine PowerAmerica, LP
Texas
Calpine PowerAmerica-CA, LLC
Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
Jurisdiction of Organization
Calpine PowerAmerica-CT, LLC
Delaware
Calpine PowerAmerica-MA, LLC
Delaware
Calpine PowerAmerica-ME, LLC
Delaware
Calpine PowerAmerica-NH, LLC
Delaware
Calpine PowerAmerica-NY, LLC
Delaware
Calpine PowerAmerica-OR, LLC
Delaware
Calpine PowerAmerica-PA, LLC
Delaware
Calpine PowerAmerica-RI, LLC
Delaware
Calpine Producer Services, L.P.
Texas
Calpine Project Holdings, Inc.
Delaware
Calpine Pryor, Inc.
Delaware
Calpine Rumford I, Inc.
Delaware
Calpine Rumford, Inc.
Delaware
Calpine Russell City, LLC
Delaware
Calpine Schuylkill, Inc.
Delaware
Calpine Sonoran Pipeline LLC
Delaware
Calpine Stony Brook Operators, Inc.
New York
Calpine Stony Brook, Inc.
New York
Calpine Sumas, Inc.
California
Calpine TCCL Holdings, Inc.
Delaware
Calpine Texas Pipeline GP, Inc.
Delaware
Calpine Texas Pipeline LP, Inc.
Delaware
Calpine Texas Pipeline, L.P.
Delaware
Calpine Tiverton I, Inc.
Delaware
Calpine Tiverton, Inc.
Delaware
Calpine University Power, Inc.
Delaware
Calpine Vapor, Inc.
California
Carville Energy LLC
Delaware
CCFC Development Company, LLC
Delaware
CCFC Equipment Finance Company, LLC
Delaware
CCFC Project Equipment Finance Company One, LLC
Delaware
CES GP, LLC
Delaware
CES Marketing IX, LLC
Delaware
CES Marketing V, L.P.
Delaware
CES Marketing X, LLC
Delaware
CGC Dighton, LLC
Delaware
Channel Energy Center, LP
Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
Jurisdiction of Organization
Channel Power GP, LLC
Delaware
Channel Power, LP
Delaware
Clear Lake Cogeneration Limited Partnership
Texas
Columbia Energy LLC
Delaware
Corpus Christi Cogeneration LP
Delaware
CPN 3rd Turbine, Inc.
Delaware
CPN Acadia, Inc
Delaware
CPN Cascade, Inc.
Delaware
CPN Clear Lake, Inc.
Delaware
CPN Decatur Pipeline, Inc.
Delaware
CPN East Fuels, LLC
Delaware
CPN Energy Services GP, Inc.
Delaware
CPN Energy Services LP, Inc.
Delaware
CPN Freestone, LLC
Delaware
CPN Funding, Inc.
Delaware
CPN Morris, Inc.
Delaware
CPN Oxford, Inc.
Delaware
CPN Pipeline Company
Delaware
CPN Pleasant Hill Operating, LLC
Delaware
CPN Pleasant Hill, LLC
Delaware
CPN Pryor Funding Corporation
Delaware
CPN Telephone Flat, Inc.
Delaware
Decatur Energy Center, LLC
Delaware
Delta Energy Center, LLC
Delaware
Dighton Power Associates Limited Partnership
Massachusetts
East Altamont Energy Center, LLC
Delaware
Fond du Lac Energy Center, LLC
Wisconsin
Fontana Energy Center, LLC
Delaware
Freestone Power Generation, LP
Texas
GEC Bethpage Inc.
Delaware
Geothermal Energy Partners, LTD.
California
Geysers Power Company II, LLC
Delaware
Geysers Power Company, LLC
Delaware
Geysers Power I Company
Delaware
Hillabee Energy Center, LLC
Delaware
Idlewild Fuel Management Corp.
Delaware
JMC Bethpage, Inc.
Delaware
Lone Oak Energy Center, LLC
Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
Jurisdiction of Organization
Los Esteros Critical Energy Facility, LLC
Delaware
Los Medanos Energy Center LLC
Delaware
Magic Valley Gas Pipeline GP, LLC
Delaware
Magic Valley Gas Pipeline, LP
Delaware
Magic Valley Pipeline, L.P.
Delaware
MEP Pleasant Hill, LLC
Delaware
Moapa Energy Center, LLC
Delaware
Mobile Energy LLC
Delaware
Modoc Power, Inc.
California
Morgan Energy Center, LLC
Delaware
NewSouth Energy, LLC
Delaware
Northwest Cogeneration, Inc.
California
NRG Parlin Inc.
Delaware
NTC Five, Inc.
Delaware
NTC GP, LLC
Delaware
Nueces Bay Energy LLC
Delaware
Pastoria Energy Center, LLC
Delaware
Pastoria Energy Facility, L.L.C.
Delaware
Pine Bluff Energy, LLC
Delaware
RockGen Energy LLC
Wisconsin
Rumford Power Associates Limited Partnership
Maine
San Joaquin Valley Energy Center, LLC
Delaware
Santa Rosa Energy Center, LLC
Delaware
Silverado Geothermal Resources, Inc.
California
Skipanon Natural Gas, LLC
Delaware
Stony Brook Cogeneration, Inc.
Delaware
Stony Brook Fuel Management Corp.
Delaware
Sutter Dryers, Inc.
California
Texas City Cogeneration, L.P.
Texas
Texas Cogeneration Company
Delaware
Texas Cogeneration Five, Inc.
Delaware
Texas Cogeneration One Company
Delaware
Thermal Power Company
California
Thomassen Turbine Systems America, Inc.
Delaware
Wawayanda Energy Center, LLC
Delaware
Westbrook, L.L.C.
Delaware
Whatcom Cogeneration Partners, L.P.
Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
Jurisdiction of Organization
Zion Energy LLC
Delaware



 
 

--------------------------------------------------------------------------------

 


Schedule of UCC Filing Offices
 
Loan Party
UCC Filing Offices
Anacapa Land Company, LLC
Secretary of State of Delaware
Anderson Springs Energy Company
Secretary of State of California
Androscoggin Energy, Inc.
Secretary of State of Illinois
Antelope Energy Center, LLC
Secretary of State of Delaware
Auburndale Peaker Energy Center, LLC
Secretary of State of Delaware
Aviation Funding Corp.
Secretary of State of Delaware
Baytown Energy Center, LP
Secretary of State of Delaware
Baytown Power GP, LLC
Secretary of State of Delaware
Baytown Power, LP
Secretary of State of Delaware
Bellingham Cogen, Inc.
Secretary of State of California
Bethpage Fuel Management Inc.
Secretary of State of Delaware
Blue Heron Energy Center, LLC
Secretary of State of Delaware
CalGen Equipment Finance Company, LLC
Secretary of State of Delaware
CalGen Equipment Finance Holdings, LLC
Secretary of State of Delaware
CalGen Expansion Company, LLC
Secretary of State of Delaware
CalGen Finance Corp.
Secretary of State of Delaware
CalGen Project Equipment Finance Company One, LLC
Secretary of State of Delaware
CalGen Project Equipment Finance Company Three, LLC
Secretary of State of Delaware
CalGen Project Equipment Finance Company Two, LLC
Secretary of State of Delaware
Calpine Acadia Holdings, LLC
Secretary of State of Delaware
Calpine Administrative Services Company, Inc.
Secretary of State of Delaware
Calpine Auburndale Holdings, LLC
Secretary of State of Delaware
Calpine Baytown Energy Center GP, LLC
Secretary of State of Delaware
Calpine Baytown Energy Center LP, LLC
Secretary of State of Delaware
Calpine c*Power, Inc.
Secretary of State of Delaware
Calpine CalGen Holdings, Inc.
Secretary of State of Delaware
Calpine California Development Company, LLC
Secretary of State of Delaware
Calpine California Energy Finance, LLC
Secretary of State of Delaware
Calpine California Holdings, Inc.
Secretary of State of Delaware
Calpine Calistoga Holdings, LLC
Secretary of State of Delaware
Calpine CCFC Holdings, Inc.
Secretary of State of Delaware
Calpine Central Texas GP, Inc.
Secretary of State of Delaware
Calpine Central, Inc.
Secretary of State of Delaware
Calpine Central, L.P.
Secretary of State of Delaware
Calpine Central-Texas, Inc.
Secretary of State of Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
UCC Filing Offices
Calpine Channel Energy Center GP, LLC
Secretary of State of Delaware
Calpine Channel Energy Center LP, LLC
Secretary of State of Delaware
Calpine Clear Lake Energy GP, LLC
Secretary of State of Delaware
Calpine Clear Lake Energy, LP
Secretary of State of Delaware
Calpine Cogeneration Corporation
Secretary of State of Delaware
Calpine Construction Management Company, Inc.
Secretary of State of Delaware
Calpine Corporation
Secretary of State of Delaware
Calpine Corpus Christi Energy GP, LLC
Secretary of State of Delaware
Calpine Corpus Christi Energy, LP
Secretary of State of Delaware
Calpine Decatur Pipeline, Inc.
Secretary of State of Delaware
Calpine Decatur Pipeline, L.P.
Secretary of State of Delaware
Calpine Deer Park, LLC
Secretary of State of Delaware
Calpine Dighton, Inc.
Secretary of State of Delaware
Calpine East Fuels, Inc.
Secretary of State of Delaware
Calpine Eastern Corporation
Secretary of State of Delaware
Calpine Edinburg, Inc.
Secretary of State of Delaware
Calpine Energy Management, L.P.
Secretary of State of Delaware
Calpine Energy Services Holdings, Inc.
Secretary of State of Delaware
Calpine Energy Services, L.P.
Secretary of State of Delaware
Calpine Freestone Energy GP, LLC
Secretary of State of Delaware
Calpine Freestone Energy, LP
Secretary of State of Delaware
Calpine Freestone, LLC
Secretary of State of Delaware
Calpine Fuels Corporation
Secretary of State of California
Calpine Gas Holdings LLC
Secretary of State of Delaware
Calpine Generating Company, LLC
Secretary of State of Delaware
Calpine Geysers Company, L.P.
Secretary of State of Delaware
Calpine Gilroy 1, Inc.
Secretary of State of Delaware
Calpine Gilroy 2, Inc.
Secretary of State of Delaware
Calpine Global Services Company, Inc.
Secretary of State of Delaware
Calpine Gordonsville GP Holdings, LLC
Secretary of State of Delaware
Calpine Gordonsville LP Holdings, LLC
Secretary of State of Delaware
Calpine Gordonsville, LLC
Secretary of State of Delaware
Calpine Hidalgo Design, L.P.
Secretary of State of Delaware
Calpine Hidalgo Energy Center, L.P.
Secretary of State of Texas
Calpine Hidalgo Holdings, Inc.
Secretary of State of Delaware
Calpine Hidalgo Power GP, LLC
Secretary of State of Delaware
Calpine Hidalgo Power, LP
Secretary of State of Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
UCC Filing Offices
Calpine Hidalgo, Inc.
Secretary of State of Delaware
Calpine Jupiter, LLC
Secretary of State of Delaware
Calpine Kennedy Airport, Inc.
Secretary of State of Delaware
Calpine Kennedy Operators, Inc.
Secretary of State of New York
Calpine KIA, Inc.
Secretary of State of New York
Calpine King City Inc.
Secretary of State of Delaware
Calpine King City, LLC
Secretary of State of Delaware
Calpine Leasing Inc.
Secretary of State of Delaware
Calpine Long Island, Inc.
Secretary of State of Delaware
Calpine Lost Pines Operations, Inc.
Secretary of State of Delaware
Calpine Magic Valley Pipeline, Inc.
Secretary of State of Delaware
Calpine Merchant Services Company, Inc.
Secretary of State of Delaware
Calpine MVP, Inc.
Secretary of State of Delaware
Calpine NCTP GP, LLC
Secretary of State of Delaware
Calpine NCTP, LP
Secretary of State of Delaware
Calpine Newark, LLC
Secretary of State of Delaware
Calpine Northbrook Corporation of Maine, Inc.
Secretary of State of Illinois
Calpine Northbrook Holdings Corporation
Secretary of State of Delaware
Calpine Northbrook Investors, LLC
Secretary of State of Delaware
Calpine Northbrook Project Holdings, LLC
Secretary of State of Delaware
Calpine Northbrook Southcoast Investors, LLC
Secretary of State of Delaware
Calpine NTC, LP
Secretary of State of Delaware
Calpine Oneta Power I, LLC
Secretary of State of Delaware
Calpine Oneta Power II LLC
Secretary of State of Delaware
Calpine Oneta Power, L.P.
Secretary of State of Delaware
Calpine Operating Services Company, Inc.
Secretary of State of Delaware
Calpine Operations Management Company, Inc.
Secretary of State of Delaware
Calpine Parlin, LLC
Secretary of State of Delaware
Calpine Power Company
Secretary of State of California
Calpine Power Equipment LP
Secretary of State of Texas
Calpine Power Management, Inc.
Secretary of State of Delaware
Calpine Power Management, LP
Secretary of State of Texas
Calpine Power Services, Inc.
Secretary of State of Delaware
Calpine Power, Inc.
Secretary of Commonwealth of Virginia
Calpine PowerAmerica, Inc.
Secretary of State of Delaware
Calpine PowerAmerica, LP
Secretary of State of Texas
Calpine PowerAmerica-CA, LLC
Secretary of State of Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
UCC Filing Offices
Calpine PowerAmerica-CT, LLC
Secretary of State of Delaware
Calpine PowerAmerica-MA, LLC
Secretary of State of Delaware
Calpine PowerAmerica-ME, LLC
Secretary of State of Delaware
Calpine PowerAmerica-NH, LLC
Secretary of State of Delaware
Calpine PowerAmerica-NY, LLC
Secretary of State of Delaware
Calpine PowerAmerica-OR, LLC
Secretary of State of Delaware
Calpine PowerAmerica-PA, LLC
Secretary of State of Delaware
Calpine PowerAmerica-RI, LLC
Secretary of State of Delaware
Calpine Producer Services, L.P.
Secretary of State of Texas
Calpine Project Holdings, Inc.
Secretary of State of Delaware
Calpine Pryor, Inc.
Secretary of State of Delaware
Calpine Rumford I, Inc.
Secretary of State of Delaware
Calpine Rumford, Inc.
Secretary of State of Delaware
Calpine Russell City, LLC
Secretary of State of Delaware
Calpine Schuylkill, Inc.
Secretary of State of Delaware
Calpine Sonoran Pipeline LLC
Secretary of State of Delaware
Calpine Stony Brook Operators, Inc.
Secretary of State of New York
Calpine Stony Brook, Inc.
Secretary of State of New York
Calpine Sumas, Inc.
Secretary of State of California
Calpine TCCL Holdings, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline GP, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline LP, Inc.
Secretary of State of Delaware
Calpine Texas Pipeline, L.P.
Secretary of State of Delaware
Calpine Tiverton I, Inc.
Secretary of State of Delaware
Calpine Tiverton, Inc.
Secretary of State of Delaware
Calpine University Power, Inc.
Secretary of State of Delaware
Calpine Vapor, Inc.
Secretary of State of California
Carville Energy LLC
Secretary of State of Delaware
CCFC Development Company, LLC
Secretary of State of Delaware
CCFC Equipment Finance Company, LLC
Secretary of State of Delaware
CCFC Project Equipment Finance Company One, LLC
Secretary of State of Delaware
CES GP, LLC
Secretary of State of Delaware
CES Marketing IX, LLC
Secretary of State of Delaware
CES Marketing V, L.P.
Secretary of State of Delaware
CES Marketing X, LLC
Secretary of State of Delaware
CGC Dighton, LLC
Secretary of State of Delaware
Channel Energy Center, LP
Secretary of State of Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
UCC Filing Offices
Channel Power GP, LLC
Secretary of State of Delaware
Channel Power, LP
Secretary of State of Delaware
Clear Lake Cogeneration Limited Partnership
Secretary of State of Texas
Columbia Energy LLC
Secretary of State of Delaware
Corpus Christi Cogeneration L.P.
Secretary of State of Delaware
CPN 3rd Turbine, Inc.
Secretary of State of Delaware
CPN Acadia, Inc
Secretary of State of Delaware
CPN Cascade, Inc.
Secretary of State of Delaware
CPN Clear Lake, Inc.
Secretary of State of Delaware
CPN Decatur Pipeline, Inc.
Secretary of State of Delaware
CPN East Fuels, LLC
Secretary of State of Delaware
CPN Energy Services GP, Inc.
Secretary of State of Delaware
CPN Energy Services LP, Inc.
Secretary of State of Delaware
CPN Freestone, LLC
Secretary of State of Delaware
CPN Funding, Inc.
Secretary of State of Delaware
CPN Morris, Inc.
Secretary of State of Delaware
CPN Oxford, Inc.
Secretary of State of Delaware
CPN Pipeline Company
Secretary of State of Delaware
CPN Pleasant Hill Operating, LLC
Secretary of State of Delaware
CPN Pleasant Hill, LLC
Secretary of State of Delaware
CPN Pryor Funding Corporation
Secretary of State of Delaware
CPN Telephone Flat, Inc.
Secretary of State of Delaware
Decatur Energy Center, LLC
Secretary of State of Delaware
Delta Energy Center, LLC
Secretary of State of Delaware
Dighton Power Associates Limited Partnership
Secretary of Commonwealth of Massachusetts
East Altamont Energy Center, LLC
Secretary of State of Delaware
Fond du Lac Energy Center, LLC
Secretary of State of Wisconsin
Fontana Energy Center, LLC
Secretary of State of Delaware
Freestone Power Generation, LP
Secretary of State of Texas
GEC Bethpage Inc.
Secretary of State of Delaware
Geothermal Energy Partners, LTD.
Secretary of State of California
Geysers Power Company II, LLC
Secretary of State of Delaware
Geysers Power Company, LLC
Secretary of State of Delaware
Geysers Power I Company
Secretary of State of Delaware
Hillabee Energy Center, LLC
Secretary of State of Delaware
Idlewild Fuel Management Corp.
Secretary of State of Delaware
JMC Bethpage, Inc.
Secretary of State of Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
UCC Filing Offices
Lone Oak Energy Center, LLC
Secretary of State of Delaware
Los Esteros Critical Energy Facility, LLC
Secretary of State of Delaware
Los Medanos Energy Center LLC
Secretary of State of Delaware
Magic Valley Gas Pipeline GP, LLC
Secretary of State of Delaware
Magic Valley Gas Pipeline, LP
Secretary of State of Delaware
Magic Valley Pipeline, L.P.
Secretary of State of Delaware
MEP Pleasant Hill, LLC
Secretary of State of Delaware
Moapa Energy Center, LLC
Secretary of State of Delaware
Mobile Energy LLC
Secretary of State of Delaware
Modoc Power, Inc.
Secretary of State of California
Morgan Energy Center, LLC
Secretary of State of Delaware
NewSouth Energy, LLC
Secretary of State of Delaware
Northwest Cogeneration, Inc.
Secretary of State of California
NRG Parlin Inc.
Secretary of State of Delaware
NTC Five, Inc.
Secretary of State of Delaware
NTC GP, LLC
Secretary of State of Delaware
Nueces Bay Energy LLC
Secretary of State of Delaware
Pastoria Energy Center, LLC
Secretary of State of Delaware
Pastoria Energy Facility, L.L.C.
Secretary of State of Delaware
Pine Bluff Energy, LLC
Secretary of State of Delaware
RockGen Energy LLC
Secretary of State of Wisconsin
Rumford Power Associates Limited Partnership
Secretary of State of Maine
San Joaquin Valley Energy Center, LLC
Secretary of State of Delaware
Santa Rosa Energy Center, LLC
Secretary of State of Delaware
Silverado Geothermal Resources, Inc.
Secretary of State of California
Skipanon Natural Gas, LLC
Secretary of State of Delaware
Stony Brook Cogeneration, Inc.
Secretary of State of Delaware
Stony Brook Fuel Management Corp.
Secretary of State of Delaware
Sutter Dryers, Inc.
Secretary of State of California
Texas City Cogeneration, L.P.
Secretary of State of Texas
Texas Cogeneration Company
Secretary of State of Delaware
Texas Cogeneration Five, Inc.
Secretary of State of Delaware
Texas Cogeneration One Company
Secretary of State of Delaware
Thermal Power Company
Secretary of State of California
Thomassen Turbine Systems America, Inc.
Secretary of State of Delaware
Tiverton Power Associates Limited Partnership
Secretary of State of Rhode Island
Wawayanda Energy Center, LLC
Secretary of State of Delaware





 
 

--------------------------------------------------------------------------------

 




Loan Party
UCC Filing Offices
Westbrook, L.L.C.
Secretary of State of Delaware
Whatcom Cogeneration Partners, L.P.
Secretary of State of Delaware
Zion Energy LLC
Secretary of State of Delaware



 


 
 

--------------------------------------------------------------------------------

 


Schedule A
 
On December 28, 2007, Elias A. Felluss filed a motion to reconsider the
Confirmation Order.
 
 On December 31, 2007, Compania Internacional Financiera, S.A., Coudree Global
Equities Fund, Standard Bank of London, and Leonardo Capital Fund SPC
(collectively, the “Objecting Shareholders”) filed a motion to reconsider the
Confirmation Order.  On January 15, 2008, the Bankruptcy Court entered an order
denying both of the motions to reconsider (“Reconsideration Order”).
 
On January 18, 2008, the Objecting Shareholders filed a notice of appeal (the
“Objecting Shareholders’ Appeal”) of, among other things, the Confirmation Order
and the Reconsideration Order to the United States District Court for the
Southern District of New York (the “District Court”) and moved for a stay of the
Confirmation Order pending appeal (the “Bankruptcy Court Stay Motion”).  On
January 24, 2008, Lex Lyle Nakashima filed a joinder to the Bankruptcy Court
Stay Motion.  Various other parties served, but did not file, joinders to the
Bankruptcy Court Stay Motion, including: Avram Ninyo, John Clements, Harold G.
Strickland, David Perkins, and David Flair.  On January 24, 2008, the Bankruptcy
Court entered an order denying the Bankruptcy Court Stay Motion.
 
Subsequent to the Bankruptcy Court’s denial of the Bankruptcy Court Stay Motion,
the following parties filed joinders to the Bankruptcy Court Stay Motion: Curtis
W. Seale on January 25, 2008; Robert P. Fox on January 28, 2008; Frank P. Rose
on January 28, 2008; and Mark Tumblin on January 29, 2008.
 
On January 25, 2008, the Objecting Shareholders filed an emergency motion with
the District Court to expedite the Objecting Shareholders’ Appeal and a stay of
the Confirmation Order pending appeal (the “District Court Stay Motion”).
 
On January 28, 2008, David Flair, Avram Ninyo, and Merle Root filed a notice of
appeal of, among other things, the Confirmation Order and the Reconsideration
Order to the District Court.
 
On January 28, 2008, Elias A. Felluss filed a notice of appeal of, among other
things, the Confirmation Order and the Reconsideration Order to the District
Court.
 
On January 30, 2008, the Objecting Shareholders’ Appeal was assigned to District
Court Judge Swain.  The District Court has scheduled a conference for February
1, 2008 at 2:30 p.m. EST on the Objecting Shareholders’ Appeal.
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF LETTER OF CREDIT REQUEST
 
Dated: ________________, 200__26
 


 
Goldman Sachs Credit Partners L.P., as
 
Administrative Agent
 
1 New York Plaza
 
New York, New York  10004
 
Attention: Rob Schatzman                                           Fax No:
212-902-3000
 


 
[General Electric Capital Corporation
 
100 California Street, 10th Floor
 
San Francisco, CA 94111
 
Attention:  Ali Mirza                                           Fax No:
513-794-8596
 
Attention:  Angelica
Lagrosa                                                      Fax No: 312
463-3843]
 
[Wachovia Bank, National Association]
 
[Address]
 
[Address]
 
Attention: [______] Fax No: [__________]
 
Ladies and Gentlemen:


Reference is hereby made to the Credit Agreement, dated as of January 31, 2008
(the “Credit Agreement”; capitalized terms not defined herein shall have the
meanings as defined in the Credit Agreement), among Calpine Corporation (the
“Borrower”), the Lenders parties thereto, Goldman Sachs Credit Partners L.P.
(“GSCP”), Credit Suisse, Deutsche Bank Securities Inc. and Morgan Stanley Senior
Funding, Inc., as Documentation Agents and as Syndication Agents, General
Electric Capital Corporation, as Sub-Agent for the Revolving Lenders thereto and
GSCP, as administrative agent and as collateral agent (in such capacity and
including any successors in such capacity, the “Administrative Agent”).
 
Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests
that the Fronting Bank, in its individual capacity, issue a standby Letter of
Credit for the account of the undersigned on ____________27, which Letter of
Credit shall be denominated in United States Dollars and shall be in the
aggregate amount of ____________.28
 



--------------------------------------------------------------------------------

 
26
Insert date of Letter of Credit Request.  Must be on or after the initial
Borrowing Date and no later than five (5) Business Days prior to the Stated
Maturity.

 
 
27
Insert proposed date of issuance, which shall be at least two (2) Business Days
from the date hereof (r such shorter period as is reasonably acceptable to the
Fronting Bank).

 
 
28
Insert aggregate initial amount of the Letter of Credit.

 




NEWYORK 6434915 v8 (2K)
E-1
 



 
 

--------------------------------------------------------------------------------

 


The beneficiary of the requested Letter of Credit will be ___________________,29
and such Letter of Credit will be in support of ________________________30and
will have a stated termination date of ____________.31
 
The undersigned certifies that the following statements are true and correct on
the date hereof, and will be true and correct on the date of issuance:
 
1.                 All of the representations and warranties contained in or
pursuant to the Credit Agreement and the other Loan Documents, or otherwise made
in writing in connection therewith, are true and correct in all material
respects on and as of the date of this Letter of Credit Request with the same
effect as if made on and as of the date of this Letter of Credit Request (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date) (it being understood that any representation or warranty that is
qualified as to materiality or Material Adverse Effect shall be correct in all
respects).
 
2.                 No Default or Event of Default has occurred and is continuing
as of the date hereof or after giving effect to the Extension of Credit made on
the date hereof.
 
The Borrower agrees that, if prior to the date of issuance any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent and the Fronting Bank thereof in writing (any
such notice, a “Non-Compliance Notice”).  Except to the extent, if any, that
prior to the date of issuance the Borrower shall deliver a Non-Compliance Notice
to the Administrative Agent and Fronting Bank, each of the foregoing
certifications shall be deemed to be made additionally on the date of issuance
as if made on such date.
 
Copies of all required documentation with respect to the supported transaction
are attached hereto.
 
[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

 
29
Insert name and address of beneficiary.

 
 
30
Insert description of supported obligations, name of agreement and/or commercial
transaction to which this Letter of Credit Request relates.

 
 
31
Insert the last date upon which drafts may be presented (which may not be later
than the dates referred to in Section 2.7 of the Credit Agreement).

 




NEWYORK 6434915 v8 (2K)
E-2
 



 
 

--------------------------------------------------------------------------------

 



 
CALPINE CORPORATION
       
By:
     
Name:  
   
Title:  




 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 


 


 




 


GUARANTEE AND COLLATERAL AGREEMENT
 


 
made by
 


 
CALPINE CORPORATION
 


 
and certain of its Subsidiaries
 


 
in favor of
 


 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Collateral Agent
 


 


Dated as of January 31, 2008
 




 





 
   



 
 

--------------------------------------------------------------------------------

 
Table of Contents


Page



SECTION 1. Defined Terms
 
4
1.1 Definitions
 
4
1.2 Other Definitional Provisions
 
8
SECTION 2. Guarantee
 
8
2.1 Guarantee
 
8
2.2 Right of Contribution
 
9
2.3 No Subrogation
 
10
2.4 Amendments, etc. with respect to the Guaranteed Obligations
 
10
2.5 Guarantee Absolute and Unconditional
 
10
2.6 Reinstatement
 
11
2.7 Payments
 
11
SECTION 3. Grant of Security Interest
 
12
SECTION 4. Representations and Warranties
 
13
4.1 Title; No Other Liens
 
13
4.2 Perfected First Priority Liens
 
13
4.3 Jurisdiction of Organization; Chief Executive Office
 
14
4.4 Farm Products
 
14
4.5 Investment Property
 
14
4.6 Receivables
 
14
4.7 Intellectual Property
 
15
4.8 Commercial Tort Claims
 
15
SECTION 5. Covenants
 
15
5.1 Delivery of Instruments, Certificated Securities and Chattel Paper
 
16
5.2 Maintenance of Insurance
 
16
5.3 Maintenance of Perfected Security Interest; Further Documentation
 
16
5.4 Changes in Name, etc
 
16
5.5 Notices
 
17
5.6 Investment Property
 
17
5.7 Intellectual Property
 
18
5.8 Commercial Tort Claims
 
19
SECTION 6. Remedial Provisions
 
19
6.1 Certain Matters Relating to Receivables
 
19
6.2 Communications with Obligors; Grantors Remain Liable
 
20
6.3 Pledged Stock
 
21
6.4 Proceeds to be Turned Over To Collateral Agent
 
22
6.5 Application of Proceeds
 
22
6.6 Code and Other Remedies
 
22
6.7 Registration Rights
 
23

 
 



 
(i)
 



 
 

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
Page





6.8 Subordination
 
24
6.9 Deficiency
 
24
6.10 Intercreditor Agreement
 
24
SECTION 7. The Collateral Agent
 
24
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc
 
24
7.2 Duty of Collateral Agent
 
26
7.3 Execution of Financing Statements
 
26
7.4 Authority of Collateral Agent
 
26
7.5 Intercreditor Agreement
 
27
SECTION 8. Miscellaneous
 
27
8.1 Amendments in Writing
 
27
8.2 Notices
 
27
8.3 No Waiver by Course of Conduct; Cumulative Remedies
 
27
8.4 Enforcement Expenses; Indemnification
 
27
8.5 Successors and Assigns
 
28
8.6 Set-Off
 
28
8.7 Counterparts
 
29
8.8 Severability
 
29
8.9 Section Headings
 
29
8.10 Integration
 
29
8.11 GOVERNING LAW
 
30
8.12 Submission To Jurisdiction; Waivers
 
30
8.13 Acknowledgements
 
31
8.14 Additional Grantors; Release of Guarantors; Releases of Collateral;
 
31
8.15 WAIVER OF JURY TRIAL
 
32


SCHEDULES
 
Schedule 1                        --            Notice Address
Schedule 2                        --            Investment Property
Schedule 3                        --            Perfection Matters
Schedule 4                        --            Jurisdictions of Organizational
and Chief Executive Offices
Schedule 5                        --            Intellectual Property





 
(ii)
 



 
 

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT
 
GUARANTEE AND COLLATERAL AGREEMENT, dated as of January 31, 2008, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of GOLDMAN SACHS
CREDIT PARTNERS L.P. (“GSCP”), as Collateral Agent (in such capacity, the
“Collateral Agent”) for (i) the banks and other financial institutions or
entities (the “Lenders”) from time to time party to the Credit Agreement, dated
as of January 31, 2008 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among CALPINE CORPORATION, (the “Borrower”),
the Lenders, General Electric Capital Corporation (including its successors, “GE
Capital”), as Sub-Agent for the Revolving Lenders thereunder (in such capacity
and including any successors, the “Sub-Agent”), Credit Suisse, GSCP, Deutsche
Bank Securities Inc. and Morgan Stanley Senior Funding, Inc., as
co-documentation agents (collectively, the “Documentation Agents”) and as
co-syndication agents (collectively, the “Syndication Agents”), and GSCP, as the
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, (ii) the banks and other financial institutions or entities
(the “Bridge Loan Lenders”) from time to time party to the Bridge Loan
Agreement, dated as of January 31, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Bridge Loan Agreement”), among the Borrower,
the Bridge Loan Lenders and GSCP, as administrative agent (in such capacity, the
“Bridge Loan Agent”) and Collateral Agent, and (iii) each other holder from time
to time of First Lien Obligations other than those described in preceding
clauses (i) and (ii) above.
 
W I T N E S S E T H :
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, pursuant to the Bridge Loan Agreement, the Bridge Loan Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement and
the Bridge Loan Agreement will be used in part to enable the Borrower to make
valuable transfers to one or more of the other Grantors in connection with the
operation of their respective businesses;
 
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement and the Bridge
Loan Agreement;
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit
Agreement, and to the obligation of the Bridge Loan Lenders to make their
respective extensions of credit to the
 

 
 

--------------------------------------------------------------------------------

 

Borrower under the Bridge Loan Agreement, that the Grantors shall have executed
and delivered this Agreement to the Collateral Agent for the ratable benefit of
the Secured Parties; and
 
WHEREAS, the Grantors would also like to induce other creditors to make
available from time to time First Lien Debt (other than as described above)
subject to the terms of the Intercreditor Agreement.
 
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Lenders to enter into the Credit Agreement, to induce the Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement, to induce the Collateral Agent and the Bridge Loan Lenders to enter
into the Bridge Loan Agreement, to induce the Bridge Loan Lenders to make their
respective extensions of credit to the Borrower under the Bridge Loan Agreement,
and to induce other First Lien Secured Parties to extend additional First Lien
Debt to the various Grantors, each Grantor hereby agrees with the Collateral
Agent, for the ratable benefit of the Secured Parties, as follows:
 
 
SECTION 1.  Defined Terms
 
 1.1  Definitions
 
.  i)  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and the following terms are used herein as defined in the New York
UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Contract, Documents, Equipment, Farm Products, Fixture, General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.
 
(b)           The following terms shall have the following meanings:
 
“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
 
“Borrower Obligations”:  the collective reference to (i) the unpaid principal of
and interest on the Loans and Letter of Credit Outstandings and all other
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and Letter of Credit Outstandings and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent, the Sub-Agent, the Collateral Agent or any Lender
(or, in the case of any Specified Swap Agreement and Specified Cash Management
Agreements, any Affiliate of any Lender), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit, or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, interest, premiums (if any), reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Collateral Agent or to
the Lenders that are required to be paid by the Borrower pursuant to the terms
of any of the
 

 
 

--------------------------------------------------------------------------------

 

foregoing agreements), (ii) the unpaid principal of and interest on the Bridge
Loans and all other obligations and liabilities of the Borrower (including,
without limitation, interest accruing at the then applicable interest rate
provided in the Bridge Loan Agreement after the maturity of the Bridge Loans and
interest accruing at the then applicable rate provided in the Bridge Loan
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Bridge Loan Agent, the Collateral Agent or any Bridge
Loan Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Bridge Loan Agreement, this Agreement, the other
Bridge Loan Documents or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, premiums (if any),  interest, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Collateral Agent or to the Bridge Loan Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements)
and (iii) all other First Lien Obligations of the Borrower at any time incurred
or outstanding.
 
“Bridge Loan Document”:  all “Loan Documents” under, and as defined in the
Bridge Loan Agreement.
 
“Collateral”:  as defined in Section 3.
 
“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.1 or Section 6.4.
 
“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 5), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
 
“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
 
“Default”:  any “Default” under, and as defined in, any then effective First
Lien Document.
 
“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
 
“Event of Default”:  any “Event of Default” (i) under, and as defined in, the
Credit Agreement (or under any other “Credit Agreement” under, and as defined
in, the Intercreditor Agreement) and/or the Bridge Loan Agreement (or under any
other “Bridge Loan Agreement” under, and as defined in, the Intercreditor
Agreement), as applicable or (ii) at such
 

 
 

--------------------------------------------------------------------------------

 

time as the Credit Agreement and the Bridge Loan Agreement are no longer
effective, under, and as defined in, any then effective First Lien Document.
 
“First Lien Debt”: as defined in the Intercreditor Agreement.
 
“First Lien Documents”:  as defined in the Intercreditor Agreement.
 
“First Lien Obligations”:  as defined in the Intercreditor Agreement.
 
“First Lien Secured Party”:  as defined in the Intercreditor Agreement.
 
“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
 
“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.
 
“Guaranteed Obligations”:  in (A) the case of the Borrower, all Other Loan Party
Obligations of each Non-Borrower Guarantor and (B) the case of any Non-Borrower
Guarantor, all Borrower Obligations and all Other Loan Party Obligations of each
other Guarantor.
 
“Guarantors”:  as defined in the preamble hereto.
 
“Grantors”:  the collective reference to each Guarantor identified as a Grantor
on Annex I to the signature page hereto, together with any other entity that may
become a party hereto (and is identified as a Grantor) as provided herein.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and any transferable rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
 
“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.
 
“Intercreditor Agreement”:  the Collateral Agency and Intercreditor Agreement,
dated as of January 31, 2008, as same may be amended, supplemented or otherwise
modified from time to time.
 
“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.
 
“Issuers”:  the collective reference to each issuer of any Investment Property.
 

 
 

--------------------------------------------------------------------------------

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Non-Borrower Guarantor”: each Guarantor other than the Borrower.
 
“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Non-Borrower Guarantor, its Other Loan Party
Obligations.
 
“Officer’s Certificate”: a certificate of a Responsible Officer of the Borrower.
 
“Other Loan Party Obligations”:  with respect to any Non-Borrower Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, pursuant to
Section 2 hereof) or the Credit Agreement, any other Loan Document, the Bridge
Loan Agreement or any other Bridge Loan Document, or any other First Lien
Document to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent, the Bridge Loan Agent, the Collateral
Agent or other relevant First Lien Secured Party, or to the Lenders, the Bridge
Loan Lenders or other First Lien Secured Parties that are required to be paid by
such Guarantor pursuant to the terms of this Agreement, the Credit Agreement,
any other Loan Document, any Bridge Loan Document or any other First Lien
Documents) and all other First Lien Obligations of such Guarantor.
 
“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
 
“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.
 
“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes in
principal amounts in excess of $500,000 issued to or held by any Grantor (other
than promissory notes issued in connection with extensions of trade credit by
any Grantor in the ordinary course of business).
 
“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary be required to be pledged
hereunder.
 

 
 

--------------------------------------------------------------------------------

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
“Responsible Officer”:  the chief executive officer, president, any executive
vice president or financial officer of the Borrower.
 
“Secured Debt Termination Date”:  as defined in the Intercreditor Agreement.
 
“Secured Parties”:  the collective reference to the Collateral Agent, and all
other First Lien Secured Parties.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
all registrations and recordings thereof, and all applications in connection
therewith (other than “intent to use” applications), whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.
 
“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5.
 
 1.2  Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
 
SECTION 2.  Guarantee
 
 2.1  Guarantee.  (a)  Each of the Guarantors hereby, jointly and severally,
absolutely, unconditionally and irrevocably, guarantees to the Collateral Agent,
for the ratable
 

 
 

--------------------------------------------------------------------------------

 

benefit of the Secured Parties and their respective successors, indorsees,
transferees and assigns, as a primary obligor and not merely as surety, the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of all Guaranteed Obligations.


(b)           Without limiting the generality of paragraph 95 of the
Confirmation Order, anything herein, or in any other First Lien Document to the
contrary notwithstanding, the maximum liability of each Non-Borrower Guarantor
hereunder shall be limited to such amount as will, after giving effect to such
maximum liability and all other liabilities (contingent or otherwise) of such
Guarantor that are relevant under applicable Federal or state bankruptcy or
insolvency laws, fraudulent conveyance or transfer laws, or similar such laws,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer or conveyance under applicable Federal or state laws (after
giving effect to all rights of subrogation, contribution or reimbursement,
subject to Sections 2.3 and 8.12(i)).
 
(c)           Each Non-Borrower Guarantor agrees that the Guaranteed Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Collateral Agent or any Secured
Party hereunder.
 
(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until the Secured Debt Termination Date with respect to the
First Lien Debt shall have occurred, notwithstanding that from time to time
during the term of the Credit Agreement the Borrower may be free from any
Borrower Obligations.
 
(e)           No payment made by the Borrower, any of the Non-Borrower
Guarantors, any other guarantor or any other Person or received or collected by
the Collateral Agent or any Secured Party from the Borrower, any of the
Non-Borrower Guarantors, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Guaranteed
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Guaranteed Obligations or any payment received or collected from such Guarantor
in respect of the Guaranteed Obligations), remain liable for the Guaranteed
Obligations up to the maximum liability of such Guarantor hereunder until the
Secured Debt Termination Date with respect to the First Lien Debt shall have
occurred.
 
 2.2  Right of Contribution.  Each Non-Borrower Guarantor hereby agrees that to
the extent that a Non-Borrower Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Non-Borrower Guarantor
shall be entitled to seek and receive contribution from and against any other
Non-Borrower Guarantor hereunder which has not paid its proportionate share of
such payment.  Each Non-Borrower Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 2.3.  The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Collateral Agent and the Secured Parties, and each Guarantor
shall remain liable to the Collateral Agent and the Secured Parties for the full
amount guaranteed by such Guarantor hereunder.
 

 
 

--------------------------------------------------------------------------------

 

 2.3  No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any Secured Party, no Guarantor shall be entitled to seek or
enforce its right to be subrogated to any of the rights of the Collateral Agent
or any Secured Party against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Collateral Agent
or any Secured Party for the payment of the Guaranteed Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Collateral Agent and the
Secured Parties by the Borrower on account of the Borrower Obligations are paid
in full and the Secured Debt Termination Date with respect to the First Lien
Debt shall have occurred.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full or such payment is otherwise
prohibited pursuant to the immediately preceding sentence, such amount shall be
held by such Guarantor in trust for the Collateral Agent and the Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Collateral Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Collateral Agent, if required), to be applied against the Borrower Obligations,
whether matured or unmatured, in such order as the Collateral Agent may
determine.
 
 2.4  Amendments, etc. with respect to the Guaranteed Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by the Collateral Agent or such Secured Party and any of the
Guaranteed Obligations may be continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent or any Secured Party, and the First Lien Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent (or the
relevant Secured Parties, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Collateral Agent or any Secured Party for the payment of the Guaranteed
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Collateral Agent nor any Lender nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for the guarantee contained in
this Section 2 or any property subject thereto.
 
 2.5  Guarantee Absolute and Unconditional.  Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Collateral Agent and the Secured
Parties, on the other hand, likewise shall
 

 
 

--------------------------------------------------------------------------------

 

be conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Non-Borrower Guarantors with respect to the
Guaranteed Obligations.  Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of any First Lien Documents, any of the Guaranteed
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Collateral Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Collateral Agent or any other Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower,  such
Guarantor or any other Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower or any other obligor
for the Guaranteed Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Collateral Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and
any failure by the Collateral Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any other Secured Party against any
Guarantor.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.


 2.6  Reinstatement.  Without limiting the generality of paragraph 95 of the
Confirmation Order, the guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Non-Borrower Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Non-Borrower Guarantor or
any substantial part of its property, or otherwise, all as though such payments
had not been made.
 
 2.7  Payments.  Each Guarantor hereby jointly and severally guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.
 

 
 

--------------------------------------------------------------------------------

 

 
SECTION 3.  Grant of Security Interest
 
Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:
 
(a)           all Accounts;
 
(b)           all Chattel Paper;
 
(c)           all Contracts;
 
(d)           all Deposit Accounts and cash;
 
(e)           all Documents;
 
(f)           all Equipment;
 
(g)           all Fixtures;
 
(h)           all General Intangibles;
 
(i)           all Instruments;
 
(j)           all Intellectual Property;
 
(k)           all Inventory;
 
(l)           all Goods;
 
(m)           all Investment Property;
 
(n)           all Letter-of-Credit Rights;
 
(o)           all Commercial Tort Claims described in Section 5.8 hereof;
 
(p)           all books and records pertaining to the Collateral; and
 
(q)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in (i) any property to the extent that such grant of a security
interest is prohibited by any Requirements of Law of a
 

 
 

--------------------------------------------------------------------------------

 

Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law or is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, Pledged Stock or Pledged Note, any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law; or (ii) any voting Capital Stock of any
Foreign Subsidiary (or Domestic Subsidiary of the type described in clause (d)
of the definition of Excluded Subsidiary) constituting more than 65% of the
outstanding voting Capital Stock thereof; or (iii) any Capital Stock of any
Project Subsidiary whose Capital Stock is pledged to secure Limited Recourse
Debt so long as such Limited Recourse Debt remains outstanding, in each case so
long as the respective Lien and Indebtedness described in this clause (iii) is
permitted pursuant to the Credit Agreement and the Bridge Loan Agreement, and
does not violate the provisions of any other First Lien Document.
 
 
SECTION 4.  Representations and Warranties
 
To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement, to induce the Lenders to make their respective extensions of credit
to the Borrower under the Credit Agreement, to induce the Collateral Agent and
the Bridge Loan Lenders to enter into the Bridge Loan Agreement, to induce the
Bridge Loan Lenders to make their respective extensions of credit to the
Borrower under the Bridge Loan Agreement, and to induce other Secured Parties to
extend First Lien Obligations, each Grantor hereby represents and warrants to
the Collateral Agent and each Secured Party that:
 
 4.1  Title; No Other Liens.  Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral under each
then outstanding First Lien Document (including the Liens granted to secure any
Junior Lien Indebtedness), such Grantor owns, or has rights in, each item of the
Collateral free and clear of any and all Liens or claims of others.  No
effective financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, pursuant to this Agreement or as are permitted by the
Credit Agreement.  For the avoidance of doubt, it is understood and agreed that
any Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor.  For purposes of this
Agreement and the other First Lien Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property.  Each of the Collateral Agent
and each Secured Party understand that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Collateral Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.
 
 4.2  Perfected First Priority Liens.  The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3 (which, in the case of all filings and other documents referred to
on said Schedule, have been delivered to
 

 
 

--------------------------------------------------------------------------------

 

the Collateral Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Collateral for which such filings and
actions are effective to perfect such security interests in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, as collateral
security for such Grantor’s Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor, except such Persons who are good
faith purchasers to the extent set forth in the New York UCC and (b) are prior
to all other Liens on the Collateral in existence on the date hereof except for
unrecorded Liens permitted by the Credit Agreement and the Bridge Loan Agreement
which have priority over the Liens on the Collateral by operation of law or as
otherwise permitted to have priority over the Liens on the Collateral under
Section 6.2 of the Credit Agreement and Section 6.2 of the Bridge Loan
Agreement.


 4.3  Jurisdiction of Organization; Chief Executive Office.  On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business, as the case may be, are specified on
Schedule 4.  Such Grantor has furnished to the Collateral Agent a certified
charter, certificate of incorporation or other organization document and
long-form good standing certificate as of a date which is recent to the date
hereof.
 
 4.4  Farm Products.  None of the Collateral constitutes, or is the Proceeds of,
Farm Products.
 
 4.5  Investment Property.  (a)  The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.
 
(b)           All the shares of the Pledged Stock issued by an Issuer which is a
Subsidiary of such Grantor have been duly and validly issued and are, if such
shares are shares of stock in a domestic corporation, fully paid and
nonassessable.
 
(c)           Each of the Pledged Notes issued by an Issuer which is a
Subsidiary of such Grantor constitutes the legal, valid and binding obligation
of the obligor with respect thereto, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
 
(d)           Such Grantor is the owner of, and has good title to, the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement or as otherwise permitted under Section 6.2
of the Credit Agreement and Section 6.2 of the Bridge Loan Agreement.
 
 4.6  Receivables.  i)  No amount in excess of $500,000 payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Collateral Agent.
 

 
 

--------------------------------------------------------------------------------

 

(b)           The amounts represented by such Grantor to the Lenders from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate in all material respects.
 
 4.7  Intellectual Property.  (a)  Schedule 5 lists all Intellectual Property
owned by such Grantor in its own name on the date hereof and which is registered
with the United States Copyright Office or the United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof.
 
(b)           On the date hereof, all material scheduled Intellectual Property
owned, used or held by such Grantor is valid, subsisting, unexpired and in full
force and effect, has not been abandoned and does not infringe the intellectual
property rights of any other Person.
 
(c)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property owned, used or held by such
Grantor in any respect that could reasonably be expected to have a Material
Adverse Effect.
 
(d)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any Intellectual Property owned, used or held by such Grantor or
such Grantor’s ownership interest therein, or (ii) which, if adversely
determined, would could reasonably be expected to have a Material Adverse
Effect.
 
 4.8  Commercial Tort Claims.  (a)  On the date hereof, except to the extent
listed in Section 3.1 above, no Grantor has rights in any Commercial Tort Claim
with a reasonably expected value in excess of $1,000,000.
 
(b)           Upon the filing of a financing statement specifically describing
any Commercial Tort Claim referred to in Section 5.8 hereof against such Grantor
in the jurisdiction specified in Schedule 3 hereto, the security interest
granted in such Commercial Tort Claim will constitute a valid perfected security
interest in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from Grantor
except such Persons who are good faith purchasers to the extent set forth in the
New York UCC, which security interest shall be prior to all other Liens on such
Collateral except for unrecorded Liens permitted by the Credit Agreement which
have priority over the Liens on such Collateral by operation of law or as
otherwise permitted to have priority over the Liens on the Collateral under the
relevant provisions of the then effective First Lien Documents.
 
 
SECTION 5.  Covenants
 
Each Grantor covenants and agrees with the Collateral Agent and the Secured
Parties that, from and after the date of this Agreement and until the Secured
Debt Termination Date with respect to the First Lien Debt:
 

 
 

--------------------------------------------------------------------------------

 

 5.1  Delivery of Instruments, Certificated Securities and Chattel Paper.  If
any amount in excess of $500,000 payable to a Grantor under or in connection
with any of the Collateral shall be or become evidenced by any Instrument,
Certificated Security or Chattel Paper, such Instrument, Certificated Security
or Chattel Paper shall be immediately delivered to the Collateral Agent, duly
indorsed in a manner satisfactory to the Collateral Agent, to be held as
Collateral pursuant to this Agreement.
 
 5.2  Maintenance of Insurance.  (a)  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies insuring such
Grantor and the Collateral Agent against liability for personal injury and
property damage relating to Inventory and Equipment, such policies to be in such
form and amounts and having such coverage as may be reasonably satisfactory to
the Collateral Agent.
 
(b)           All such insurance shall (i) name the Collateral Agent as an
additional insured party or loss payee and (ii) be reasonably satisfactory in
all other respects to the Collateral Agent.
 
(c)           The Borrower shall deliver to the Collateral Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrower’s audited annual financial
statements and such supplemental reports with respect thereto as the Collateral
Agent may from time to time reasonably request.
 
 5.3  Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the First Lien Documents to dispose of the Collateral.
 
(b)           Such Grantor will furnish to the Collateral Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent may reasonably request, all in reasonable
detail.
 
(c)           At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.
 
 5.4  Changes in Name, etc.  Such Grantor will not, except upon 15 days’ prior
written notice to the Collateral Agent and delivery to the Collateral Agent of
all additional
 

 
 

--------------------------------------------------------------------------------

 

financing statements and other executed documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein, (i) change its jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.3 or (ii) change its name.


 5.5  Notices.  Such Grantor will advise the Collateral Agent, the Lenders and
the Bridge Loan Lenders promptly, in reasonable detail, of:
 
(a)           any Lien (other than security interests created hereby or Liens
permitted under the First Lien Documents) on any of the Collateral which would
adversely affect the ability of the Collateral Agent to exercise any of its
remedies hereunder; and
 
(b)           of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
 
 5.6  Investment Property.  (a)  If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock (constituting Collateral hereunder) of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Collateral Agent and the Secured Parties, hold the same
in trust for the Collateral Agent and the Secured Parties and deliver the same
forthwith to the Collateral Agent in the exact form received, duly indorsed by
such Grantor to the Collateral Agent, if required, together with an undated
stock power covering such certificate duly executed in blank by such Grantor and
with, if the Collateral Agent so requests, signature guaranteed, to be held by
the Collateral Agent, subject to the terms hereof, as additional collateral
security for the Obligations.  Any sums paid upon or in respect of the
Investment Property constituting Collateral hereunder upon the liquidation or
dissolution of any Issuer shall be paid over to the Collateral Agent to be held
by it hereunder as additional collateral security for the Obligations, and in
case any distribution of capital shall be made on or in respect of such
Investment Property or any property shall be distributed upon or with respect to
such Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Collateral Agent, be delivered to the Collateral Agent
to be held by it hereunder as additional collateral security for the
Obligations.  If any sums of money or property so paid or distributed in respect
of such Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Collateral
Agent, hold such money or property in trust for the Collateral Agent and the
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations.
 
(b)           Without the prior written consent of the Collateral Agent or
except as permitted under the Credit Agreement, such Grantor will not (i) vote
to enable, or take any other action to permit, any Issuer to issue any Capital
Stock of any nature or to issue any other
 

 
 

--------------------------------------------------------------------------------

 

securities convertible into or granting the right to purchase or exchange for
any Capital Stock of any nature of any Issuer, unless all such Capital Stock is
pledged by such Grantor to the Collateral Agent, for the ratable benefit of the
Secured Parties, to the extent such pledge is required under this Agreement or
any other First Lien Document, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof constituting Collateral hereunder (except pursuant
to a transaction that is permitted by the then effective First Lien Documents),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof constituting Collateral hereunder, or any interest therein, except for
the security interests created by this Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any of the Investment Property or
Proceeds thereof.


(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) with
respect to the Investment Property issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Investment Property issued by it.
 
 5.7  Intellectual Property.  (a)  Except in such Grantor’s reasonable business
judgment, each Grantor will not knowingly do any act or knowingly omit to do any
act whereby any material Trademark constituting Collateral hereunder may become
invalidated or impaired in any way.
 
(b)           Except in such Grantor’s reasonable business judgment, each
Grantor will not knowingly do any act, or knowingly omit to do any act, that
could reasonably be expected cause any material Patent owned, used or held by
such Grantor to become forfeited, abandoned or dedicated to the public.
 
(c)           Except in such Grantor’s reasonable business judgment, each
Grantor will not knowingly do any act or knowingly omit to do any act whereby
any material portion of the Copyrights owned, used or held by such Grantor may
become invalidated or otherwise impaired nor knowingly do any act whereby any
material portion of the Copyrights owned, used or held by such Grantor may fall
into the public domain.
 
(d)           Such Grantor will not do any act that knowingly uses any material
Intellectual Property owned by such Grantor to infringe the intellectual
property rights of any other Person.
 
(e)           Such Grantor will notify the Collateral Agent promptly if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property owned by such Grantor has become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding
 

 
 

--------------------------------------------------------------------------------

 

such Grantor’s ownership of, or the validity of, any material Intellectual
Property constituting Collateral hereunder or such Grantor’s right to register
the same or to own and maintain the same.
(f)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any material Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, such Grantor
shall report such filing to the Collateral Agent within five Business Days after
the last day of the fiscal quarter in which such filing occurs.  Upon request of
the Collateral Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Collateral
Agent may request to evidence the Collateral Agent’s and the Secured Parties’
security interest in such Copyright, Patent or Trademark and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby.
 
(g)           Except in such Grantor’s reasonable business judgment, each
Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of the material Intellectual Property constituting Collateral
hereunder, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.
 
(h)           In the event that any material Intellectual Property constituting
Collateral hereunder is infringed, misappropriated or diluted by a third party,
such Grantor shall take such actions as such Grantor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property
including, without limitation, in such Grantor’s reasonable business judgment,
suing for infringement, misappropriation or dilution, to seek injunctive relief
and seeking to recover any and all damages for such infringement,
misappropriation or dilution.
 
 5.8  Commercial Tort Claims.  If such Grantor shall obtain an interest in any
Commercial Tort Claim with a reasonably expected value in excess of $1,000,000,
such Grantor shall within (45) days of obtaining such interest advise the
Collateral Agent thereof and, if requested by the Collateral Agent in writing,
within 30 days after such request sign and deliver documentation acceptable to
the Collateral Agent granting a security interest under the terms and provisions
of this Agreement in and to such Commercial Tort Claim.
 
 
SECTION 6.  Remedial Provisions
 
 6.1  Certain Matters Relating to Receivables.  (a)  The Collateral Agent shall
have the right at reasonable times and with reasonable notice to make test
verifications of the Receivables constituting Collateral hereunder in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications.  At any time (but
no more frequently than once per fiscal year (unless an Event of Default shall
have occurred and be continuing, in which case there shall be no limits), upon
the Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall use
 

 
 

--------------------------------------------------------------------------------

 

commercially reasonable efforts to cause independent public accountants or
others satisfactory to the Collateral Agent to furnish to the Collateral Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables constituting Collateral hereunder.


(b)           The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Collateral Agent’s direction and
control, and the Collateral Agent may curtail or terminate said authority at any
time after the occurrence and during the continuance of an Event of Default.  If
required by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within three Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Collateral Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Collateral Agent, subject
to withdrawal by the Collateral Agent for the account of the Secured Parties
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Collateral Agent and the Secured Parties,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
 
(c)           At the Collateral Agent’s request after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables constituting
Collateral hereunder, including, without limitation, all original orders,
invoices and shipping receipts.
 
 6.2  Communications with Obligors; Grantors Remain Liable.  (a)  The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables constituting Collateral hereunder and parties to
the Contracts constituting Collateral hereunder to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any such
Receivables or Contracts.
 
(b)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables constituting Collateral hereunder and parties
to the Contracts constituting Collateral hereunder that such Receivables and the
Contracts have been assigned to the Collateral Agent for the ratable benefit of
the Secured Parties and that payments in respect thereof shall be made directly
to the Collateral Agent.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Collateral Agent or any Secured Party of any payment relating
thereto, nor shall the Collateral Agent or any Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under
 

 
 

--------------------------------------------------------------------------------

 

or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.


 6.3  Pledged Stock.  (a)  Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given written notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided
that no vote shall be cast or corporate or other organizational right exercised
or other action taken which, in the Collateral Agent’s reasonable judgment,
would materially impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, the Bridge
Loan Agreement, this Agreement or any other First Lien Document.
 
(b)           If an Event of Default shall occur and be continuing and the
Collateral Agent shall give written notice of its intent to exercise such rights
to the relevant Grantor or Grantors, (i) the Collateral Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property constituting Collateral hereunder and make
application thereof to the Obligations in such order as the Collateral Agent may
determine, and (ii) any or all of the Investment Property shall be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property constituting Collateral hereunder upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of such Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.
 
(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted
 

 
 

--------------------------------------------------------------------------------

 

hereby, pay any dividends or other payments with respect to the Investment
Property directly to the Collateral Agent.


 6.4  Proceeds to be Turned Over To Collateral Agent.  In addition to the rights
of the Collateral Agent and the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the Collateral
Agent and the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the Collateral
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Collateral Agent, if required).  All Proceeds constituting Collateral
hereunder received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control.  All Proceeds constituting Collateral hereunder while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Collateral Agent and the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.
 
 6.5  Application of Proceeds.  At such intervals as may be agreed upon by the
Borrower and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral,
whether or not held in any Collateral Account, and any proceeds of the guarantee
set forth in Section 2, in payment of the Obligations in the following order:
 
First, to pay incurred and unpaid fees and expenses of the Collateral Agent
under the First Lien Documents;
 
Second, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
 
Third, to the Collateral Agent, for application by it towards prepayment of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then held by the Secured Parties; and
 
Fourth, any balance remaining after the Secured Debt Termination Date with
respect to the First Lien Debt shall be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive the same;
 
provided that in the event of any inconsistency between the terms of the
Intercreditor Agreement and this Section 6.5, the term of the Intercreditor
Agreement shall govern.
 
 6.6  Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law.  Without limiting the
 

 
 

--------------------------------------------------------------------------------

 

generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may, subject to the requirements of applicable law,
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  The Collateral Agent or any Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 6.6, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Collateral Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in such order as the Collateral Agent may
elect, and only after such application and after the payment by the Collateral
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to any Grantor.  To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Collateral Agent or any Secured Party arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.


 6.7  Registration Rights.  (a)  Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 

 
 

--------------------------------------------------------------------------------

 

(b)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Collateral Agent and the Secured Parties, that the Collateral Agent and the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred.
 
 6.8  Subordination.  Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Collateral Agent, all Indebtedness owing by it to any Subsidiary of the Borrower
shall be fully subordinated to the indefeasible payment in full in cash of such
Grantor’s Obligations.
 
 6.9  Deficiency.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Collateral Agent or any Secured Party to collect such deficiency.
 
 6.10  Intercreditor Agreement.  Notwithstanding anything to the contrary in
this Section 6 or Section 7.1, the Intercreditor Agreement shall govern the
exercise of rights and the enforcement of remedies hereunder by the Collateral
Agent and the Secured Parties.  In the event of any conflict between the terms
of this Section 6 and the Intercreditor Agreement, the Intercreditor Agreement
shall govern.
 
 
SECTION 7.  The Collateral Agent
 
 7.1  Collateral Agent’s Appointment as Attorney-in-Fact, etc.  (a)  Each
Grantor hereby irrevocably constitutes and appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement.  At
any time when an Event of Default has occurred and is continuing and without
limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:
 
(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;
 

 
 

--------------------------------------------------------------------------------

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Collateral Agent may reasonably request to evidence the Collateral Agent’s
and the Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
(iii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
 
(iv)           execute, in connection with any sale provided for in Section 6.6
or 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
(v)           (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct; (2)
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
 
Notwithstanding anything to the contrary in this Section 7.1(a), the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.
 

 
 

--------------------------------------------------------------------------------

 

(c)           The reasonable expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Base Rate Loans
under the Credit Agreement, from the date of payment by the Collateral Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Collateral Agent on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
 7.2  Duty of Collateral Agent.  To the full extent permitted by applicable law,
the Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Collateral Agent deals with similar property for its own account.  Neither
the Collateral Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof, except as provided
herein.  The powers conferred on the Collateral Agent and the Secured Parties
hereunder are solely to protect the Collateral Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers.  The Collateral Agent
and the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
 
 7.3  Execution of Financing Statements.  Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement.  Each Grantor authorizes
the Collateral Agent to use the collateral description “all personal property”
in any such financing statements.  Each Grantor hereby ratifies and authorizes
the filing by the Collateral Agent of any financing statement with respect to
the Collateral made prior to the date hereof.
 
 7.4  Authority of Collateral Agent.  Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Intercreditor Agreement and/or relevant First Lien Documents,
and by such other agreements with respect thereto as may exist from time to time
among any of them, but, as
 

 
 

--------------------------------------------------------------------------------

 

between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.


 7.5  Intercreditor Agreement.  Each party hereto (and each Secured Party)
acknowledges and agrees that the Collateral Agent may act in accordance with,
and shall be required to take certain actions as required by, the terms of the
Intercreditor Agreement.  Each of the parties hereto (and each Secured Party)
acknowledges and agrees that any such actions shall be permitted, and further
agrees that in the event of a conflict between the provisions of this Agreement
and the Intercreditor Agreement, the relevant provisions of the Intercreditor
Agreement shall control.  The parties hereto (and each Secured Party) also
acknowledge and agree that the Collateral Agent shall have the benefit of the
provisions contained in the Intercreditor Agreement (including Article V
thereof).
 
 
SECTION 8.  Miscellaneous
 
 8.1  Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.1 of the Credit Agreement and Section 8.1 of the Intercreditor
Agreement.
 
 8.2  Notices.  All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 8.6 of the Intercreditor Agreement.
 
 8.3  No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Collateral Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent or any Secured Party any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Collateral Agent, any Lender or any Bridge Loan
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Collateral Agent or such
Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
 
 8.4  Enforcement Expenses; Indemnification.  i)  Each Guarantor agrees to pay
or reimburse each Secured Party and the Collateral Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other First Lien Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Secured
Party and of counsel to the Collateral Agent.
 

 
 

--------------------------------------------------------------------------------

 

(b)           Each Guarantor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
 
(c)           Each Guarantor agrees to pay, and to save the Collateral Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.5 of the Credit
Agreement, Section 9.5 of the Bridge Loan Agreement or the relevant provisions
of any other First Lien Document.
 
(d)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the First Lien Documents.
 
 8.5  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the Secured Parties and their successors and assigns;
provided that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.
 
 8.6  Set-Off; Limitation on Individual Actions.  (a) In addition to any rights
and remedies of the Secured Parties provided by law, each Secured Party shall
have the right, without notice to any Grantor, any such notice being expressly
waived by each Grantor to the extent permitted by applicable law, upon any
Obligations becoming due and payable by any Grantor (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor.  Each
Secured Party agrees promptly to notify in writing the relevant Grantor and the
Collateral Agent after any such application made by such Secured Party, provided
that the failure to give such notice shall not affect the validity of such
application.
 
(b)           NOTWITHSTANDING THE FOREGOING SUBSECTION (a) OR ANY CONTRARY
PROVISION CONTAINED IN ANY FIRST LIEN DOCUMENT, AT ANY TIME THAT ANY OBLIGATION
SHALL BE SECURED BY ANY INTEREST IN ANY REAL PROPERTY LOCATED IN CALIFORNIA, NO
SECURED PARTY (OTHER THAN THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE
BRIDGE LOAN AGENT) SHALL EXERCISE ANY REMEDIES AGAINST ANY LOAN PARTY OR ANY
PROPERTY THEREOF,  INCLUDING WITHOUT LIMITATION, A RIGHT OF SETOFF, LIEN OR
COUNTER­CLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTI­TUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREE­MENT OR ANY  SECURITY
 

 
 

--------------------------------------------------------------------------------

 

DOCUMENT OR ANY FIRST LIEN DOCUMENT (ALTHOUGH A SECURED PARTY CAN ACCELERATE THE
MATURITY OF ANY FIRST LIEN DEBT IN ACCORDANCE WITH THE TERMS OF THE RESPECTIVE
FIRST LIEN DOCUMENT) UNLESS IT IS TAKEN PURSUANT TO AN “ACT OF REQUIRED DEBT
HOLDERS” (AS DEFINED IN THE INTERCREDITOR AGREEMENT) OR APPROVED IN WRITING BY
THE COLLATERAL AGENT; PROVIDED THAT IF REPUTABLE OUTSIDE CALIFORNIA COUNSEL TO
SUCH SECURED PARTY PROVIDES ITS WRITTEN LEGAL OPINION (WITHOUT ANY MATERIAL
QUALIFICATION OR EXCEPTION) TO THE EFFECT THAT SUCH SETOFF OR ACTION OR
PROCEEDING WOULD NOT (PUR­SUANT TO APPLICABLE CALIFORNIA STATE LAW, INCLUDING,
WITHOUT LIMITATION, SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE)
ADVERSELY AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCE­ABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE OBLIGATIONS UNDER THE OTHER FIRST LIEN DOCUMENTS, THEN
SUCH ACTION MAY BE TAKEN OR COMMENCED SO LONG AS THE RESPECTIVE SECURED PARTY
PROVIDES AT LEAST FIVE BUSINESS DAYS’ ADVANCE WRITTEN NOTICE THEREOF TO THE
COLLATERAL AGENT (TOGETHER WITH A COPY OF THE RESPECTIVE OPINION OF CALIFORNIA
COUNSEL).  ANY ATTEMPTED EXER­CISE BY ANY SECURED PARTY OF ANY SUCH RIGHT IN
CONTRAVENTION OF THE FOREGOING PROVISIONS SHALL BE NULL AND VOID.  THIS
SUB­SECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE SECURED PARTIES
AND THE COLLATERAL AGENT, AND MAY BE AMENDED BY AN “ACT OF REQUIRED DEBT
HOLDERS”.
 
 8.7  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
electronic transmission or telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
 8.8  Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 8.9  Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
 8.10  Integration.  This Agreement, the Intercreditor Agreement and the other
First Lien Documents represent the entire agreement of the Grantors, the
Collateral Agent and the Secured Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Collateral Agent or any Secured
 

 
 

--------------------------------------------------------------------------------

 

Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein, in the Intercreditor Agreement or in the other First Lien
Documents.


 8.11  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 8.12  Submission To Jurisdiction; Waivers.  Each Grantor hereby irrevocably and
unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, the Intercreditor Agreement and the other
First Lien Documents to which it is a party, or for recognition and enforcement
of any judgment in respect thereof, to the non exclusive general jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction;
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages;
 
(f)           acknowledges and affirms that it understands that to the extent
the Obligations are secured by real property located in the State of California,
such Grantor shall be liable for the full amount of the liability hereunder
notwithstanding foreclosure on such real property by trustee sale or any other
reason impairing such Grantor’s or any Secured Parties’ right to proceed against
the Borrower or any other Grantor;
 
(g)           waives (to the fullest extent permitted by applicable law) all
rights and defenses under Section 580a, 580b, 580d and 726 of the California
Code of Civil Procedure;
 
(h)           waives (to the fullest extent permitted by applicable law),
without limiting the generality of the foregoing or any other provision hereof,
all rights and defenses
 

 
 

--------------------------------------------------------------------------------

 

which might otherwise be available to such Grantor under Sections 2809, 2810,
2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850, 2899 and 3433 of the California
Civil Code; and


(i)           waives, until the Obligations have been paid in full in cash, its
rights of subrogation and reimbursement and any other rights and defenses, in
each case available to such Grantor by reason of Sections 2787 to 2855,
inclusive, of the California Civil Code because the Obligations are secured by
real property, including, without limitation, (1) any defenses such Grantor may
have to the guarantee provided under this Agreement by reason of an election of
remedies by the Secured Parties and (2) any rights or defenses such Grantor may
have by reason of protection afforded to the Borrower or any other Grantor
pursuant to the antideficiency or other laws of California limiting or
discharging the Borrower’s or such Grantor’s indebtedness, including, without
limitation, Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.  In furtherance of such provisions, each Grantor hereby waives all
rights and defenses arising out of an election of remedies by the Secured
Parties, even though that election of remedies, such as a nonjudicial
foreclosure, destroys such Grantor’s rights of subrogation and reimbursement
against the Borrower or any other Grantor by the operation of Section 580d of
the California Code of Civil Procedure or otherwise.
 
 8.13  Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement, the Intercreditor Agreement and the other First Lien
Documents to which it is a party;
 
(b)           neither the Collateral Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, the Intercreditor Agreement or any other First
Lien Documents, and the relationship between the Grantors, on the one hand, and
the Collateral Agent and the Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby, by the Intercreditor Agreement
or the other First Lien Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Secured Parties or among the Grantors
and the Secured Parties.
 
 8.14  Additional Grantors; Release of Guarantors; Releases of Collateral;.  (a)
Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to the relevant provision of any First Lien Documents shall
become a Grantor (and a Guarantor) for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
 
(b)           Non-Borrower Guarantors shall be released from this Agreement to
the extent provided below, in each case at the request and expense of the
Borrower:
 
(i)           A Non-Borrower Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Non-Borrower Guarantor
shall be
 

 
 

--------------------------------------------------------------------------------

 

sold, transferred or otherwise disposed of (in each case to a Person other than
the Borrower or a Subsidiary) in a transaction permitted by all then effective
First Lien Documents; provided that the Borrower shall have delivered to the
Collateral Agent, at least three Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Non-Borrower
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with all then effective First Lien Documents.


(ii)           A Non-Borrower Guarantor shall be released from its obligations
hereunder in the event that (1) same is subsequently designated as a “Designated
Project Subsidiary” under, and as defined in, the Existing Credit Agreement as
originally in effect (including the related relevant provisions), as such
provisions may be amended, modified, replaced or supplemented from time to time,
but in the case of any amendment, modification, replacement or supplement to the
terms originally applicable in the Existing Credit Agreement, the respective
designation and release of the respective Non-Borrower Subsidiary as a Guarantor
hereunder shall not violate the terms of any other First Lien Documents then in
effect and (2) the Borrower has delivered an Officer’s Certificate to the
Collateral Agent stating that the release is permitted pursuant to this clause
(ii) and providing in reasonable detail the supporting calculations in
determining that the respective Non-Borrower Guarantor may be designated as a
Designated Project Subsidiary.
 
(iii)           One or more Non-Borrower Guarantors may be released from their
obligations hereunder at any time if (1) consent to release of such Non-Borrower
Guarantors has been given by the requisite percentage or number of holders of
each Series of First Lien Debt (used hereinafter as defined in the Intercreditor
Agreement) at the time outstanding as provided for in the applicable First Lien
Documents, (2) each First Lien Representative (as defined in the Intercreditor
Agreement) for each Series of First Lien Debt (which shall be identified in the
Officer’s Certificate described in clause (3)) shall have notified the
Collateral Agent that the consent for its respective Series of First Lien Debt
(as defined in the Intercreditor Agreement) has been obtained and (3) the
Borrower has delivered an Officer’s Certificate to the Collateral Agent
certifying as to the consents of the holders of each Series of First Lien Debt
that are necessary for such release and that any such necessary consents have
been obtained.
 
(iv)           In connection with any release of any Non-Borrower Guarantor
pursuant to this Section 8.14, the Collateral Agent shall execute and deliver to
the Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such release.  Any execution and delivery of
documents pursuant to this Section 8.14 shall be without recourse to or warranty
by the Collateral Agent.
 
(c)           Releases of Collateral shall be effected in accordance with the
relevant provisions of Section 4.1 of the Intercreditor Agreement
 
 8.15  WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE INTERCREDITOR AGREEMENT OR ANY OTHER FIRST LIEN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
 
[remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 

 
CALPINE CORPORATION
       
By:
     
Name:  
   
Title:  



 

 
THE GUARANTORS SET FORTH ON
 
ANNEX I TO THIS SIGNATURE PAGE:
     
By:
     
Name:  
   
Title:  

 


 

 
 

--------------------------------------------------------------------------------

 


 
Accepted and Agreed to:
 
GOLDMAN SACHS CREDIT PARTNERS
 
L.P., as Collateral Agent
     
By:
     
Name:  
   
Title:  




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
NOTICE ADDRESSES OF GUARANTORS
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
DESCRIPTION OF INVESTMENT PROPERTY
 
Pledged Stock:
 
Issuer
Class of Stock
Stock Certificate No.
No. of Shares
                                               

Pledged Notes:
 
Issuer
Payee
Principal Amount
                             



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 
FILINGS AND OTHER ACTIONS
 
REQUIRED TO PERFECT SECURITY INTERESTS
 
Uniform Commercial Code Filings
 
[List each office where a financing statement is to be filed]
 
Patent and Trademark Filings
 
[List all filings]
 
Actions with respect to Pledged Stock
 
Other Actions
 
[Describe other actions to be taken]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE
 
Grantor
Jurisdiction of Organization
Location of Chief
Executive Office
     



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
 
COPYRIGHTS AND COPYRIGHT LICENSES
 
PATENTS AND PATENT LICENSES
 
TRADEMARKS AND TRADEMARK LICENSES
 

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of January 31, 2008 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Goldman Sachs Credit Partners L.P.,
as Collateral Agent.  The undersigned agrees for the benefit of the Collateral
Agent and the Lenders as follows:
 
1.  The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.
 
2.  The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 5.5(a) of the Agreement.
 
3.  The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.
 

 
[NAME OF ISSUER]
       
By:
     
Name:  
   
Title:  

 
 
Address for Notices:

 
 
____________________________________
 
 
____________________________________
 
 
____________________________________
 
 
Fax:
 

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 to
 
Guarantee and Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 200_, made by
______________________________ (the “Additional Grantor”), in favor of Goldman
Sachs Credit Partners L.P., as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties referred to below.  All capitalized
terms not defined herein shall have the meaning ascribed to them in the
Guarantee and Collateral Agreement referred to below.
 
W I T N E S S E T H:
 
WHEREAS, Calpine Corporation (the “Borrower”), the Lenders and the Collateral
Agent have entered into a Credit Agreement, dated as of January 31, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
 
WHEREAS, the Borrower, the Bridge Loan Lenders and the Collateral Agent have
entered into a Bridge Loan Agreement, dated as of January 31, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Bridge Loan
Agreement”);
 
WHEREAS, in connection with the Credit Agreement and the Bridge Loan Agreement,
the Borrower and certain of its Affiliates (other than the Additional Grantor)
have entered into the Guarantee and Collateral Agreement, dated as of January
31, 2008 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Collateral Agent for the
ratable benefit of the Secured Parties (as defined therein);
 
WHEREAS, one or more First Lien Documents requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor and as a Guarantor thereunder with the same
force and effect as if originally named therein as a Grantor and a Guarantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Grantor and a Guarantor thereunder and
transfers and assigns to the Collateral Agent, and hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, and a Lien on, its Collateral as collateral security for the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations.  The information set
forth in Annex 1-A hereto is hereby added to the information set forth in the
Schedules to the Guarantee and Collateral Agreement.  The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Guarantee and
 

 
 

--------------------------------------------------------------------------------

 

Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.
 
2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
[remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

 
[ADDITIONAL GRANTOR]
       
By:
     
Name:  
   
Title:  


 
 

--------------------------------------------------------------------------------

 

ANNEX 1-A to
 
Assumption Agreement
 
Supplement to Schedule 1
 
Supplement to Schedule 2
 
Supplement to Schedule 3
 
Supplement to Schedule 4
 
Supplement to Schedule 5
 


 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
FORM OF EXEMPTION CERTIFICATE
 
Reference is hereby made to the Credit Agreement, dated as of January 31, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Corporation (the “Borrower”), the Lenders party
thereto, Goldman Sachs Credit Partners L.P. (“GSCP”), Credit Suisse, Deutsche
Bank Securities Inc. and Morgan Stanley Senior Funding, Inc., as Documentation
Agents and as Syndication Agents, General Electric Capital Corporation, as
Sub-Agent for the Revolving Lenders thereto and GSCP, as administrative agent
and as collateral agent (in such capacity and including any successors in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein,
capitalized terms are used herein as defined in the Credit
Agreement.  ______________________ (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.21(d) of the Credit Agreement.  The Non-U.S.
Lender hereby represents and warrants that:
 
1.           The Non-U.S. Lender is the sole record and beneficial owner of the
Loans in respect of which it is providing this certificate.
 
2.           The Non-U.S. Lender is not a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, the Non-U.S. Lender further represents and warrants
that:
 
 
(a)
the Non-U.S. Lender is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and

 
 
(b)
the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 
3.           The Non-U.S. Lender is not a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code.
 
4.           The Non-U.S. Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 

 
[NAME OF NON-U.S. LENDER]
       
By:
     
Name:  
   
Title:  

Date:  ____________________
 





 
Exemption Certificate
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
FORM OF NOTICE OF CONTINUATION/CONVERSION
 
Dated: ____________, 200__
 


 
Goldman Sachs Credit Partners L.P., as
 
Administrative Agent
 
1 New York Plaza
 
New York, New York  10004
 
Attention: Rob Schatzman                                           Fax No:
212-902-3000
 


 
General Electric Capital Corporation
 
100 California Street, 10th Floor
 
San Francisco, CA 94111
 
Attention:  Ali Mirza                                           Fax No:
513-794-8596
 
Attention:  Angelica
Lagrosa                                                      Fax No: 312
463-3843
 
Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of January 31, 2008 (the
“Credit Agreement”; capitalized terms not defined herein shall have the meanings
as defined in the Credit Agreement), among Calpine Corporation (the “Borrower”),
the Lenders party thereto, Goldman Sachs Credit Partners L.P. (“GSCP”), Credit
Suisse, Deutsche Bank Securities Inc. and Morgan Stanley Senior Funding, Inc.,
as Documentation Agents and as Syndication Agents, General Electric Capital
Corporation, as Sub-Agent for the Revolving Lenders thereto and GSCP, as
administrative agent and as collateral agent (in such capacity and including any
successors in such capacity, the “Administrative Agent”).  Pursuant to Section
2.17 of the Credit Agreement, the undersigned duly authorized officer hereby
requests to [continue][convert] a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such Borrowing:
 
The Borrower hereby gives you notice pursuant to Section 2.17 of the Credit
Agreement and requests that on ____________,
 
 
(1)
$____________ of the currently outstanding principal amount of the [Revolving
Loans] [First Priority Term Loans] [currently being maintained as Base Rate
Loans] [originally made as Eurodollar loans on ____________, with Interest
Period ending on ____]32,

 
 
(2)
be [converted into][continued as],

 



--------------------------------------------------------------------------------

 
 
32 Conversion of Eurodollar Loans into Base Loans may only be made on the last
day of an Interest Period with respect thereto.

 





 
H-1
 



 
 

--------------------------------------------------------------------------------

 




 
 
(3)
[Eurodollar Loans having an Interest Period of [one] [two] [three] [six]
[nine][twelve]33 month(s)][Base Rate Loans].

 
The Borrower hereby:
 
(a)           certifies and warrants that [no Event of Default has occurred and
is continuing or will (immediately after giving effect to the continuation or
conversion requested hereby) occur and be continuing] [an Event of Default has
occurred and is continuing or will (immediately after giving effect to the
continuation or conversion requested hereby) occur and be continuing]; and
 
(b)           agrees that if prior to the time of such continuation or
conversion any matter certified to herein by it will not be true correct at such
time as if then made, it will immediately so notify the Administrative Agent.
 
Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.
 
[remainder of page intentionally left blank]
 
 



--------------------------------------------------------------------------------

 
 
33 Nine or twelve months Interest Periods require agreement of all Lenders under
relevant Facility.

 





 
H-2
 



 
 

--------------------------------------------------------------------------------

 


The Borrower has caused this Notice of Continuation/Conversion to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly authorized officer this ___day of ____________.
 


 

 
Very truly yours,
     
CALPINE CORPORATION
       
By:
     
Name:  
   
Title:  

Dated: ____________, ______




 
Continuation/Conversion Notice
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT I
 
FORM OF INCREMENTAL COMMITMENT SUPPLEMENT
 
Dated: ____________, 200__
 


 
Goldman Sachs Credit Partners L.P., as
 
Administrative Agent
 
c/o Goldman, Sachs & Co.
 
30 Hudson Street, 17th Floor
 
Jersey City, NJ  07302
 
Attention: SBD Operations
 
Attention: Pedro Ramirez
 


Reference is made to the Credit Agreement, dated as of January 31, 2008 (the
“Credit Agreement”; capitalized terms not defined herein shall have the meanings
as defined in the Credit Agreement), among Calpine Corporation (the “Borrower”),
the Lenders party thereto (collectively, the “Lenders”), Goldman Sachs Credit
Partners L.P. (“GSCP”), Credit Suisse, Deutsche Bank Securities Inc. and Morgan
Stanley Senior Funding, Inc., as Documentation Agents and as Syndication Agents,
General Electric Capital Corporation, as Sub-Agent for the Revolving Lenders
thereto and GSCP, as administrative agent and as collateral agent (in such
capacity and including any successors in such capacity, the “Administrative
Agent”).
 
This notice is an Incremental Commitment Supplement referred to in
Section 2.27(a) of the Credit Agreement, and the Borrower and each of the
Lenders party hereto hereby notify you that:
 
1.           Each Lender party hereto agrees to make, obtain or increase the
amount of its Commitment in the principal amount set forth opposite such
Lender’s name on the signature pages hereof under the caption “Incremental
Commitment Amount”34.
 
2.           The Incremental Commitment Closing Date is ___________________.
 
3.           The Incremental Term Loans of each Lender shall mature in ___
consecutive installments, commencing on ______________, 20___, and ending on the
Termination Date, in amounts determined in accordance with Section 2.2 of the
Credit Agreement (and the proviso to the first sentence thereof).
 
4.           The Applicable Margins for the Incremental Term Loans contemplated
hereby shall be [____]35.
 



--------------------------------------------------------------------------------

 
34To the extent satisfactory to the Administrative Agent, subject to
modification to reflect terms consistent with Section 2.27 of Credit Agreement.
 
 
35Describe Applicable Margins.  In certain circumstances if the Applicable
Margins with respect to such Incremental Term Loans exceed the Applicable
Margins then in effect for the existing First Priority Term Loans, the
Applicable Margins for such then outstanding First Priority Term Loan shall be
increased to the extent required by Section 2.27 of the Credit Agreement.  In
such event, the increase to the then existing tranches of First Priority Term
Loans should also be referenced.
 





 
I-1
 



 
 

--------------------------------------------------------------------------------

 


In the event that the Applicable Margins for the Incremental Term Loans as
provided above are the same as those applicable to the then outstanding First
Priority Term Loans (or the then outstanding First Priority Term Loans of a
given tranche), such Incremental Term Loans, upon the borrowing thereof, shall
be added to (and form part of) each Borrowing of then outstanding First Priority
Term Loans (with the same Applicable Margin) on a pro rata basis (based on the
relative size of the various outstanding borrowings of such First Priority Term
Loans), so that the respective Lenders will participate proportionally in each
then outstanding borrowing of First Priority Term Loans (other than any tranche
or any tranches thereof with differing Applicable Margins).  [To the extent the
provisions of the preceding sentence require that the Lenders making Incremental
Term Loans add such Incremental Term Loans to then outstanding borrowings of
First Priority Term Loans constituting Eurodollar Loans, it is acknowledged that
the effect thereof shall result in such Incremental Term Loans having short
Interest Periods (i.e., an Interest Period that began after the first day of an
Interest Period then applicable to then outstanding First Priority Term Loans
constituting Eurodollar Loans and which will end on the last day of such
Interest Period).  In connection therewith, the Borrower agrees to compensate
each Lender making Incremental Term Loans for its losses if any (based on a
greater cost of funds for such Lender in the Interbank eurodollar market on the
amount so funded as Eurodollar Loans, for the period from the date of the
funding of such Incremental Term Loans to the end of the relevant existing
Interest Period, than the applicable Eurodollar Rate (as reasonably determined
by such Lender)) incurred by such funding of such Eurodollar Loans after the
first day of the existing Interest Period.]36
 
To the extent the Applicable Margins for the Incremental Term Loans differ from
those applicable to the then outstanding First Priority Term Loans (or of the
then outstanding First Priority Term Loans of a single tranche), the
Administrative Agent shall designate such Incremental Term Loans as constituting
a separate tranche, pursuant to arrangements reasonably satisfactory to the
Administrative Agent, and shall separately track the borrowings and repayments
thereof and Interest Periods applicable thereto.
 
5.           The agreement of each Lender party hereto to make the Incremental
Term Loans to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Incremental
Commitment Closing Date, of the following conditions precedent:
 
 
(a)
The Administrative Agent shall have received this notice, executed and delivered
by the Borrower and each Lender party hereto;

 
 
(b)
the proceeds of such Incremental Term Loans shall be applied to repay or redeem
secured debt, secured lease obligations or preferred securities of any Project
Subsidiary (x) set forth on Schedule 2.27 of the Credit Agreement in an
aggregate amount (including such amounts so applied pursuant to (i) clause (x)
of the first proviso to Section 2.33 of the Existing

 



--------------------------------------------------------------------------------

 
 
36 May be modified to the extent permitted by the Credit Agreement.

 





 
I-2
 



 
 

--------------------------------------------------------------------------------

 


DIP Agreement) not to exceed $1,100,000,000 during the term of the Credit
Agreement or (y) other than in accordance with the preceding clause (x), in an
aggregate amount not to exceed $2,000,000,000, minus the aggregate proceeds
applied to repayments or redemptions under the preceding clause (x);
 
 
(c)
at the time that such Incremental Term Loans are made (immediately after giving
effect thereto), no Default or Event of Default shall have then occurred and be
continuing;

 
 
(d)
the Borrower shall be in compliance with the covenants set forth in Section 6.17
of the Credit Agreement determined on a pro forma basis as of the date of such
Incremental Term Loan and the last day of the most recent fiscal period of the
Borrower for which financial statements have been provided, in each case, as if
such Incremental Term Loans had been outstanding on the last day of such fiscal
quarter of the Borrower for testing compliance therewith and after giving effect
to any other customary and appropriate pro forma adjustment events, including
any acquisitions or dispositions after the beginning of the relevant fiscal
quarter but prior to or simultaneous with the borrowing of such Incremental Term
Loan;

 
 
(e)
all fees and expenses owing in respect of such increase to the Agents and the
Lenders shall have been paid;

 
 
(f)
if required under Section 2.27 of the Credit Agreement, S&P and Moody’s shall
have reaffirmed (with no negative outlook) the ratings then in effect for the
Facilities, after taking into account the incurrence of such Incremental Term
Loans;

 
 
(g)
such Incremental Term Loans shall be in an aggregate principal amount that is
not less than $25,000,000, provided that such amount may be less than
$25,000,000 if such amount represents all remaining availability under the limit
set forth in clause (j) below);

 
 
(h)
the Administrative Agent shall have consented (such consent not to be
unreasonably withheld) to such Lender or New Lender making such Incremental Term
Loans if such consent would be required under Section 9.6 of the Credit
Agreement for an assignment of First Priority Term Loans to such Lender or New
Lender;

 
 
(i)
each of the representations and warranties contained in or pursuant to the
Credit Agreement or the other Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(unless stated to relate to an earlier date, in which case such representations
and warranties were true and correct in all material respects on and as of such
earlier date) (it being understood that any

 





 
I-3
 



 
 

--------------------------------------------------------------------------------

 


representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects); and
 
 
(j)
the aggregate amount of borrowings of Incremental Term Loans pursuant to
Section 2.27 of the Credit Agreement shall not exceed, after giving effect to
this Incremental Term Loan, an amount equal to $2,000,000,000, less the
aggregate principal amount of any Incremental Term Loans incurred by the
Borrower prior to the Closing Date under the Existing DIP Agreement in effect
during the pendency of the Cases.

 
6.           This Incremental Commitment Supplement shall be deemed to be a Loan
Document for all purposes.
 
7.           Except as expressly amended hereby, the Credit Agreement and the
other Loan Documents shall continue to be and shall remain in full force and
effect in accordance with its terms.  This Amendment shall not constitute an
amendment or waiver of any provision of the Credit Agreement or the other Loan
Documents not expressly referred to herein and shall not be construed as (or
indicate the Lenders’ willingness to agree to) an amendment, waiver or consent
to any action on the part of the Borrower that would require an amendment,
waiver or consent of the Administrative Agent or the Lenders except as expressly
stated herein.
 


[remainder of page intentionally left blank]





 
I-4
 



 
 

--------------------------------------------------------------------------------

 



 
CALPINE CORPORATION
       
By:
     
Name:  
   
Title:  



$[____________]
[NAME OF LENDER]
       
By:
     
Name:  
   
Title:  





CONSENTED TO:
       
GOLDMAN SACHS CREDIT PARTNERS L.P.
   
as Administrative Agent
               
By:
       
Name:
     
Title:
   








 
Incremental Commitment Supplement
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT J
 
FORM OF
 
PREPAYMENT OPTION NOTICE
 
Dated: ____________, 200__


Goldman Sachs Credit Partners L.P., as
Administrative Agent
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ  07302
Attention: SBD Operations
Attention: Pedro Ramirez
Telecopy No. 212-357-4597


Ladies and Gentlemen:


The undersigned, Goldman Sachs Credit Partners L.P. (“GSCP”), as administrative
agent and collateral agent (in such capacity as administrative agent and
including any successors, the “Administrative Agent”), refers to the Credit
Agreement, dated as of January 31, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Calpine Corporation
(the “Borrower”), the Lenders party thereto,GSCP, Credit Suisse, Deutsche Bank
Securities Inc. and Morgan Stanley Senior Funding, Inc., as Documentation Agents
and as Syndication Agents, General Electric Capital Corporation, as Sub-Agent
for the Revolving Lenders thereto, and the Administrative Agent.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.  The
Administrative Agent hereby gives notice of an offer of prepayment made by the
Borrower pursuant to Section 2.16(h) of the Credit Agreement of the First
Priority Term Loan Prepayment Amount.  Amounts applied to prepay the First
Priority Term Loans shall NOT be applied pro rata to the First Priority Term
Loan held by you unless you elect to receive such prepayment pursuant to the
instructions below.  The portion of the prepayment amount to be allocated to the
First Priority Term Loan held by you and the date on which such prepayment will
be made to you (should you elect to receive such prepayment) are set forth
below:
 
(A)
Total First Priority Term Loan Prepayment Amount
 
(B)
Portion of First Priority Term Loan Prepayment Amount to be received by you
 
(C)
Prepayment fee (expressed as a percentage of principal prepaid), if any payable
pursuant to Section 2.24(c) of Credit Agreement _____%.37
 






--------------------------------------------------------------------------------

 
37To the extent any prepayment fee does not apply to the entire amount being
prepaid, describe separately the payments to which prepayment fee do and do not
relate, providing options for the respective Lender to accept payments to which
prepayment fees relate versus those to which they do not.  Alternately, the
Administrative Agent should send separate prepayment notices with respect to the
various types of prepayments to be made.





 
Prepayment Option Notice
 



 
 

--------------------------------------------------------------------------------

 





     
(D)
Mandatory Prepayment Date (ten Business Days after the date of this Prepayment
Option Notice)
       

IF YOU DO WISH TO RECEIVE ALL OR ANY PART OF THE FIRST PRIORITY TERM LOAN
PREPAYMENT AMOUNT TO BE ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT DATE
INDICATED IN PARAGRAPH (C) ABOVE, please sign this notice in the space provided
below and indicate the percentage of the First Priority Term Loan Prepayment
Amount otherwise payable which you wish to receive.  Please return this notice
as so completed via telecopy to the attention of [___________________] at
____________________, no later than 10:00 a.m., New York City time, no later
than five business days after receipt of this Notice, at Telecopy No.
[________________].  IF YOU DO NOT RETURN THIS NOTICE PURSUANT TO THE TERMS
HEREIN, YOU WILL NOT RECEIVE ANY OF THE FIRST PRIORITY TERM LOAN PREPAYMENT
ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT DATE.
 



       
as Administrative Agent
       
By:
     
Title:  
     




 
,
(Name of Lender)
         
By:
       
Title:
   





Percentage of First Priority Term Loan




Percentage of Prepayment Amount
Accepted:                                                                           %
 


 





 
Prepayment Option Notice
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT K
 
FORM OF
 
COMPLIANCE CERTIFICATE
 
Reference is hereby made to the Credit Agreement, dated as of January 31, 2008
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Corporation (the “Borrower”), the Lenders party
thereto, Goldman Sachs Credit Partners L.P. (“GSCP”), Credit Suisse, Deutsche
Bank Securities Inc. and Morgan Stanley Senior Funding, Inc., as Documentation
Agents and as Syndication Agents, General Electric Capital Corporation, as
Sub-Agent for the Revolving Lenders thereto and GSCP, as administrative agent
and as collateral agent (in such capacity and including any successors in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein,
capitalized terms are used herein as defined in the Credit Agreement.
 
Pursuant to Section 5.2(b) of the Credit Agreement, the undersigned duly
authorized officer hereby certifies:
 
1.           I am the duly elected, qualified and acting [Chief Financial
Officer] [Treasurer] [Vice President and Controller] [Chief Accounting Officer]
of the Borrower.
 
2.           I have reviewed and am familiar with the contents of this
Certificate.
 
3.           I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”).  Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default.
 
4.           Attached hereto as Attachment 2 are the computations showing
compliance with the covenants set forth in Section 6.17(a), (b) and (c) of the
Credit Agreement.
 
5.           Since the [the date of the most recent report delivered pursuant to
Section 5.2(b)] [Closing Date]:
 
 
(a)
No Loan Party has changed its jurisdiction of organization;

 
 
(b)
No Loan Party has acquired any material Intellectual Property; and

 
 
(c)
No Person has become a Global Entity;

 
except, in each case,  (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has delivered to the Administrative Agent all required UCC financing
statements and other filings required to maintain the perfection and priority of
the Administrative Agent’s security interest in the Collateral after giving
effect to such event, in each case as required by Section 5.5 of the Guarantee
and
 





 
K-1
 



 
 

--------------------------------------------------------------------------------

 


Collateral Agreement and (ii) any of the foregoing described in Attachment 3
hereto in respect of which the Borrower is delivering to the Administrative
Agent herewith all required UCC financing statements and other filings required
to maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral after giving effect to such event, in each case as
required by Section 5.6 of the Guarantee and Collateral Agreement.
 
6.           Since the Closing Date:
 
(a)           No Loan Party has acquired any property of the type described in
Section 5.10 of the Credit Agreement as to which the Administrative Agent does
not have a perfected Lien pursuant to the Security Documents (except to the
extent failure to have such Lien is permitted under Section 5.10);
 
(b)           No Loan Party has acquired any fee interest in any real property
having a value (together with improvements thereof) of at least $5,000,000
(other than any such real property subject to a Permitted Lien which precludes
the granting of a Mortgage thereon);
 
(c)           No Global Entity has formed or acquired any Subsidiary other than
an Excluded Subsidiary; and
 
(d)           No Loan Party has acquired or formed any Foreign Subsidiary;
 
except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has taken all actions required by Section 5.10 of the Credit Agreement
with respect thereto and (ii) any of the foregoing described in Attachment 3
hereto in respect of which the Borrower is concurrently herewith taking all
actions required by Section 5.10 of the Credit Agreement with respect thereto.
 




[remainder of page intentionally left blank]





 
K-2
 



 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this undersigned has executed this Compliance Certificate
this ___ day of ____________, 200__.
 

 
CALPINE CORPORATION
           
Name:  
 
Title:  

 
 





 
Compliance Certificate
 



 
 

--------------------------------------------------------------------------------

 


Attachment 1
 
to Compliance Certificate
 
[Attach Financial Statements]
 


 
 

--------------------------------------------------------------------------------

 


Attachment 2
 
to Compliance Certificate
 
The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
 




[Set forth Covenant Calculations]


 
 

--------------------------------------------------------------------------------

 


Attachment 3
 
to Compliance Certificate
 
Disclosure of Events Pursuant to Section 5.6 of Guarantee and Collateral
Agreement and Section 5.10 of the Loan Agreement


 
 
 
 




 
 

--------------------------------------------------------------------------------

 

After recording please return to: 
EXHIBIT L
 
White & Case LLP
 
1555 Avenue of the Americas
[To be conformed to state
New York, New York 10036
specific requirements for
Attention:  Leila Rachlin
each state in which to be filed including, if applicable, appropriate
modifications to minimize mortgage taxes to the extent reasonably possible
without affecting mortgagee’s  ability to exercise remedies or realize upon the
collateral in mortgage tax states]
1111779-1797
 



 


 




 
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES
 
AND RENTS, AND FIXTURE FILING
 
made by
 


 
_______________________________,
 
Mortgagor,
 
to
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as  Collateral Agent, Mortgagee
 


 
Dated as of _______ __ , 2008
 


 


 


THIS INSTRUMENT IS TO BE INDEXED AS
 
BOTH A MORTGAGE AND A FINANCING STATEMENT
 
FILED AS A FIXTURE FILING
 

 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
Page
 
Background
1
Granting Clauses
2
Terms and Conditions
6
1.
Defined Terms
6
2.
Warranty of Title
6
3.
Requirements
7
4.
Payment of Taxes and Other Impositions
7
5.
Insurance
7
6.
Restrictions on Liens and Encumbrances
8
7.
Transfer Restrictions
8
8.
Leases
8
9.
Further Assurances
8
10.
Mortgagee’s Right to Perform
9
11.
Remedies
9
12.
Right of Mortgagee to Credit Sale
10
13.
Appointment of Receiver
10
14.
Extension, Release, etc.
11
15.
Security Agreement under Uniform Commercial Code; Fixture Filing
11
16.
Assignment of Rents
12
17.
Additional Rights
13
18.
Notices
13
19.
No Oral Modification
13
20.
Partial Invalidity
13
21.
Mortgagor’s Waiver of Rights
14
22.
Remedies Not Exclusive
14
23.
Multiple Security
15
24.
Successors and Assigns
16
25.
No Waivers, etc.
16
26.
Governing Law, etc.
16
27.
Certain Definitions
16
28.
[Mortgaged Lease Provisions]
17
29.
Duty of Mortgagee; Authority of Mortgagee
20
30.
Last Dollars Secured; Priority
21
31.
Enforcement Expenses; Indemnification
21
32.
Release
22
33.
Collateral Agency and Intercreditor Agreement
22





 



 
(i)
 



 
 

--------------------------------------------------------------------------------

 

MORTGAGE, SECURITY AGREEMENT,
 
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING
 
THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE
FILING, dated as of ___________ ___, 2008 is made by _______________________, a
_________ ____________ (“Mortgagor”), whose address is _______________________,
to  GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as  Collateral Agent  for the
Secured Parties (together with its successors and assigns, in such capacities,
“Mortgagee”) whose address is 1 New York Plaza, New York, New
York  10004.  References to this “Mortgage” shall mean this instrument and any
and all renewals, modifications, amendments, supplements, extensions,
consolidations, substitutions, spreaders and replacements of this instrument.
 
Background
 
A.           Calpine Corporation, a Delaware corporation (the “Borrower”),  the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), General Electric Capital Corporation, as
Sub-Agent for the Revolving Lenders thereunder, Credit Suisse, GSCP, Deutsche
Bank Securities Inc. and Morgan Stanley Senior Funding, Inc., as
Co-Documentation Agents and as Co-Syndication Agents and GSCP,
as  Administrative Agent and Collateral Agent, are parties  to that certain
Credit Agreement dated as of  January 31, 2008 (as amended, restated, amended
and restated, refinanced, extended, supplemented or otherwise modified, renewed,
substituted or replaced from time to time, the “Credit Agreement”).
 
B.           The Borrower, the several banks and other financial institutions or
entities from time to time parties thereto (the “Bridge Loan Lenders”), and
GSCP, as administrative agent (in such capacity, the “Bridge Loan Agent”) and
Collateral Agent, are parties to that certain Bridge Loan Agreement dated as
of  January 31, 2008 (as amended, restated, amended and restated, refinanced,
extended, supplemented or otherwise modified, renewed, substituted or replaced
from time to time from time to time, the “Bridge Loan Agreement”).
 
C.           Pursuant to the Credit Agreement, the Lenders have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein.
 
D.           Pursuant to the Bridge Loan Agreement, the Bridge Loan Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein.
 
E.           [The Borrower is a member of an affiliated group of companies that
includes Mortgagor.
 
F.           The proceeds of the extensions of credit under the Credit Agreement
and Bridge Loan Agreement have been and will be used in part to enable the
Borrower to make valuable transfers to Mortgagor in connection with the
operation of its business.]
 

 
 

--------------------------------------------------------------------------------

 

G.           [The Borrower and Mortgagor are engaged in related businesses]
[Mortgagor is the Borrower], and Mortgagor will derive substantial direct and
indirect benefit from the extensions of credit under the Credit Agreement and
Bridge Loan Agreement.
 
H.           Mortgagor (i) is the owner of the fee simple estate in the
parcel(s) of real property, if any, described on Schedule A attached hereto (the
“Owned Land”); [(ii) is the owner of a leasehold estate in the parcel(s) of real
property, if any, described on Schedule B attached hereto (the “Leased Land”;
together with the Owned Land, collectively, the “Land”), pursuant to the
agreement described on Schedule C attached hereto (as the same may be amended,
supplemented or otherwise modified from time to time, the “Mortgaged Lease”)];
and (iii) [other than buildings, improvements or structures and fixtures owned
by lessor under the Mortgaged Lease (and not leased to Mortgagor pursuant
thereto) or other third parties] owns, leases or otherwise has the right to use
all of  the buildings, improvements, structures, and fixtures now or
subsequently located on the Land (the “Improvements”; the Land and the
Improvements being collectively referred to as the “Real Estate”).
 
I.           This Mortgage is executed and delivered by Mortgagor to Mortgagee
for the ratable benefit of the Secured Parties pursuant to Section 5.11(b) of
the Credit Agreement and Section 5.11(b) of the Bridge Loan Agreement..
 
J.           The Borrower and Mortgagor would also like to induce other
creditors to make available from time to time First Lien Debt (other than as
described above) subject to the terms of the Collateral Agency and Intercreditor
Agreement.
 
K.           To induce the Collateral Agent and the Lenders to enter into the
Credit Agreement, to induce the Lenders to make their respective extensions of
credit to the Borrower under the Credit Agreement, to induce the Collateral
Agent and the Bridge Loan Lenders to enter into the Bridge Loan Agreement and to
induce the Bridge Loan Lenders to make their respective extensions of credit to
the Borrower under the Bridge Loan Agreement, and to induce other First Lien
Secured Parties to extend additional First Lien Debt,  Mortgagor  hereby
executes and delivers this Mortgage to Mortgagee, for the ratable benefit of the
Secured Parties.
 




Granting Clauses
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the payment of [all
obligations and liabilities of Mortgagor which may arise under or in connection
with that certain Guarantee and Collateral Agreement (including, without
limitation, pursuant to Section 2 thereof), dated as of ___________ __, 2008 (as
the same may be amended, restated, amended and restated, refinanced, extended,
supplemented or otherwise modified, renewed, substituted or replaced from time
to time, the “Guarantee and Collateral Agreement”) by the Borrower and certain
of its Subsidiaries, one of which being Mortgagor, in favor of Mortgagee,  or
the Credit Agreement,  any other Loan Document, the Bridge Loan Agreement or any
other Bridge Loan Document, or any other First Lien Document to which Mortgagor
is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
 

 
-2-

--------------------------------------------------------------------------------

 

(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent, the Bridge Loan Agent, the Collateral Agent or other
relevant First Lien Secured Party, or to the Lenders, the Bridge Loan Lenders or
other First Lien Secured Parties that are required to be paid by Mortgagor
pursuant to the terms of the Guarantee and Collateral Agreement, the Credit
Agreement,  any other Loan Document, any Bridge Loan Document or any other First
Lien Documents) and all other First Lien Obligations of Mortgagor]  [ (i) the
unpaid principal of and interest on the Loans and Letter of Credit Outstandings
and all other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Letter of Credit Outstandings and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent, the Sub-Agent, the Collateral Agent or
any Lender (or, in the case of any Specified Swap Agreement and Specified Cash
Management Agreements, any Affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, the Guarantee and Collateral Agreement, the other Loan Documents, any
Letter of Credit, or any other document made, delivered or given in connection
with any of the foregoing, in each case whether on account of principal,
interest, premiums (if any), reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Collateral Agent or to the Lenders that are
required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements), (ii) the unpaid principal of and interest on the Bridge
Loans and all other obligations and liabilities of the Borrower (including,
without limitation, interest accruing at the then applicable interest rate
provided in the Bridge Loan Agreement after the maturity of the Bridge Loans and
interest accruing at the then applicable rate provided in the Bridge Loan
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Bridge Loan Agent, the Collateral Agent or any Bridge
Loan Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Bridge Loan Agreement, the Guarantee and
Collateral Agreement, the other Bridge Loan Documents or any other document
made, delivered or given in connection with any of the foregoing, in each case
whether on account of principal, premiums (if any),  interest, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Collateral Agent or to the Bridge Loan
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements) and (iii) all other First Lien Obligations of
the Borrower at any time incurred or outstanding.] (collectively, the
“Obligations”);
 
MORTGAGOR HEREBY GRANTS TO MORTGAGEE, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES,  A LIEN UPON AND A SECURITY INTEREST IN, AND HEREBY MORTGAGES AND
WARRANTS, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE, WITH MORTGAGE
COVENANTS:
 
(a)           the Owned Land;
 

 
-3-

--------------------------------------------------------------------------------

 

(b)           [the leasehold estate created under and by virtue of the Mortgaged
Lease, any interest in any fee, greater or lesser title to the Leased Land and
Improvements located thereon that Mortgagor may own or hereafter acquire
(whether acquired pursuant to a right or option contained in the Mortgaged Lease
or otherwise) and all credits, deposits, options, privileges and rights of
Mortgagor under the Mortgaged Lease (including all rights of use, occupancy and
enjoyment) and under any amendments, supplements, extensions, renewals,
restatements, replacements and modifications thereof (including, without
limitation, (i) the right, if any, to give consents, (ii) the right, if any, to
receive moneys payable to Mortgagor, (iii) the right, if any, to renew or extend
the Mortgaged Lease for a succeeding term or terms, (iv) the right, if any, to
purchase the Leased Land and Improvements located thereon, and (v) the right, if
any, to terminate or modify the Mortgaged Lease); all of Mortgagor’s claims and
rights to the payment of damages arising under the Bankruptcy Code (as defined
below) from any rejection of the Mortgaged Lease by the lessor thereunder or any
other party to the extent such claims and rights are transferable and
assignable;]
 
(c)           all right, title and interest Mortgagor now has or may hereafter
acquire in and to the Improvements or any part thereof [(whether owned in fee by
Mortgagor or held pursuant to the Mortgaged Lease or otherwise)] and all the
estate, right, title, claim or demand whatsoever of Mortgagor, in possession or
expectancy, in and to the Real Estate or any part thereof;
 
(d)           to the extent not prohibited and/or resulting in a default or
right of termination under, and/or invalidation or unenforceability of the
applicable easement, license, permit, franchise, power, right, agreement or
other item unless the appropriate consent necessary to avoid all of the
foregoing has been obtained, all right, title and interest of Mortgagor in, to
and under all easements, rights of way, licenses, operating agreements, abutting
strips and gores of land, streets, ways, alleys, passages, sewer rights, waters,
water courses, water and flowage rights, development rights, air rights, mineral
and soil rights, plants, standing and fallen timber, and all estates, rights,
titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances belonging, relating or appertaining to the Real Estate, and any
reversions, remainders, rents, issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Real Estate to the center line thereof;
 
(e)           all of the fixtures, chattels, business machines, machinery,
apparatus, equipment, furnishings, fittings, appliances and articles of personal
property of every kind and nature whatsoever, and all appurtenances and
additions thereto and substitutions or replacements thereof (together with, in
each case, attachments, components, parts and accessories) currently owned or
subsequently acquired by Mortgagor and now or subsequently attached to, or
contained in or used or usable in any way in connection with any operation or
letting of the Real Estate, including but without limiting the generality of the
foregoing, all screens, awnings, shades, blinds, curtains, draperies, artwork,
carpets, rugs, storm doors and windows, furniture and furnishings, heating,
electrical, and mechanical equipment, lighting, switchboards, plumbing,
ventilating, air conditioning and air-cooling apparatus, refrigerating, and
incinerating equipment, escalators, elevators, loading and unloading equipment
and systems, stoves, ranges, laundry equipment, cleaning systems (including
window cleaning apparatus), telephones, communication systems (including
satellite dishes and antennae), televisions, computers, sprinkler systems and
other fire prevention and extinguishing apparatus and materials, security
systems, motors,
 

 
-4-

--------------------------------------------------------------------------------

 

engines, machinery, pipes, pumps, tanks, conduits, appliances, fittings and
fixtures of every kind and description (all of the foregoing in this paragraph
(e) being referred to as the “Equipment”);


(f)           all right, title and interest of Mortgagor in and to all
substitutes and replacements of, and all additions and improvements to, the Real
Estate and the Equipment, subsequently acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor on the Real Estate, immediately
upon such acquisition, release, construction, assembling or placement,
including, without limitation, any and all building materials whether stored at
the Real Estate or offsite, and, in each such case, without any further deed,
conveyance, assignment or other act by Mortgagor;
 
(g)           to the extent not prohibited and/or resulting in a default or
right of termination under, and/or invalidation or unenforceability of the
applicable lease, contract, license  or other item unless the appropriate
consent necessary to avoid all of the foregoing has been obtained, all right,
title and interest of Mortgagor in, to and under all leases, subleases,
underlettings, concession agreements, management agreements, licenses and other
agreements relating to the use or occupancy of the Real Estate or the Equipment
or any part thereof, now existing or subsequently entered into by Mortgagor and
whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of
Mortgagor in respect of cash and securities deposited thereunder and the right
to receive and collect the revenues, income, rents, issues and profits thereof,
together with all other rents, royalties, issues, profits, revenue, income and
other benefits arising from the use and enjoyment of the Mortgaged Property (as
defined below) (collectively, the “Rents”);
 
(h)           all unearned premiums under insurance policies now or subsequently
obtained by Mortgagor relating to the Real Estate or Equipment and Mortgagor’s
interest in and to all proceeds of any such insurance policies (including title
insurance policies) including the right to collect and receive such proceeds,
subject to the provisions relating to insurance generally set forth below; and
all awards and other compensation, including the interest payable thereon and
the right to collect and receive the same, made to the present or any subsequent
owner of the Real Estate or Equipment for the taking by eminent domain,
condemnation or otherwise, of all or any part of the Real Estate or any easement
or other right therein;
 
(i)           to the extent not prohibited and/or resulting in a default or
right of termination under, and/or invalidation or unenforceability of the
applicable contract, consent, license or other item unless the appropriate
consent necessary to avoid all of the foregoing has been obtained, all right,
title and interest of Mortgagor in and to (i) all contracts from time to time
executed by Mortgagor or any manager or agent on its behalf relating to the
ownership, construction, maintenance, repair, operation, occupancy, sale or
financing of the Real Estate or Equipment or any part thereof and all agreements
and options relating to the purchase or lease of any portion of the Real Estate
or any property which is adjacent or peripheral to the Real Estate, together
with the right to exercise such options and all leases of Equipment, (ii) all
consents, licenses, building permits, certificates of occupancy and other
governmental approvals relating to construction, completion, occupancy, use or
operation of the Real Estate or any part thereof, and (iii) all drawings, plans,
specifications and similar or related items relating to the Real Estate; and
 

 
-5-

--------------------------------------------------------------------------------

 

(j)           all proceeds, both cash and noncash, of the foregoing;
 
(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (a)
through [(d)] are collectively referred to as the “Premises”, and those
described in the foregoing clauses (a) through [(j)] are collectively referred
to as the “Mortgaged Property”).
 
TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until the Obligations are fully paid and performed and the Secured
Debt Termination Date shall have occurred, provided, however, that the condition
of this Mortgage is such that if the Obligations are fully paid and performed
and the Secured Debt Termination Date shall have occurred, then the estate
hereby granted shall cease, terminate and become void (other than those
obligations that expressly survive repayment of the Obligations), and Mortgagee
shall execute and deliver a release/termination of this Mortgage.
 
This Mortgage covers present and future advances and re-advances, in the
aggregate amount of the obligations secured hereby, made by the Secured Parties
for the benefit of Mortgagor, and the lien of such future advances and
re-advances shall relate back to the date of this Mortgage.
 
Terms and Conditions
 
Mortgagor further represents, warrants, covenants and agrees with Mortgagee and
the Secured Parties as follows:
 
1.           Defined Terms.  Capitalized terms used herein (including in the
“Background” and “Granting Clauses” sections above) and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement, or if
not defined in the Credit Agreement, they shall have the meanings ascribed
thereto in the Collateral Agency and Intercreditor Agreement.  References in
this Mortgage to the “Default Rate” shall mean the interest rate applicable
pursuant to Section 2.11(c) of the Credit Agreement.  References herein to the
“Secured Parties” shall mean the collective reference to the Collateral Agent
and all other First Lien Secured Parties.  References herein to an “Event of
Default” shall mean any “Event of Default” (i) under, and as defined in, the
Credit Agreement (or under any “Credit Agreement” under, and as defined in, the
Collateral Agency and Intercreditor Agreement) and/or the Bridge Loan Agreement
(or under any other “Bridge Loan Agreement” under, and as defined in, the
Collateral Agency and Intercreditor Agreement), as applicable  or (ii) at such
time as the Credit Agreement and the Bridge Loan Agreement are no longer
effective, under, and as defined in, any then effective First Lien
Document.  References herein to a “Default” shall mean any “Default” under, and
as defined in, any then effective First Lien Document.
 
2.           Warranty of Title.  Mortgagor warrants that it has good record
title in fee simple to, or a valid leasehold interest in, the Real Estate, and
good title to, or a valid leasehold interest in or valid rights to, the rest of
the Mortgaged Property to the extent in existence as of the date of this
representation, subject only to the matters that are set forth in Schedule B of
the title insurance policy or policies, if any, being issued to Mortgagee to
insure the lien of this Mortgage
 

 
-6-

--------------------------------------------------------------------------------

 

and any other lien or encumbrance as permitted by  each then outstanding First
Lien Document (the “Permitted Exceptions”).  Mortgagor shall warrant, defend and
preserve such title and the lien of this Mortgage against all claims of all
persons and entities (not including the holders of the Permitted
Exceptions).  Mortgagor represents and warrants that (a) it has the right to
mortgage the Mortgaged Property; (b) all of Mortgagor’s right, title and
interest in easements material to the operation of the power  plant located on
the Land are included in the Mortgaged Property and encumbered by this Mortgage,
except to the extent prohibited and/or resulting in a default or right of
termination under, and/or invalidation or unenforceability of the applicable
easement, unless the appropriate consent necessary to avoid all of the foregoing
has been obtained; [(c) the Mortgaged Lease is in full force and effect and
Mortgagor is the holder of the lessee’s or tenant’s interest thereunder; (d) the
Mortgaged Lease has not been amended, supplemented or otherwise modified, except
as may be specifically described in Schedule B attached to this Mortgage; (e)
Mortgagor has paid all rents and other charges to the extent due and payable
under the Mortgaged Lease (except to the extent Mortgagor is contesting in good
faith by appropriate proceedings any such rents and other charges in accordance
with and to the extent permitted by the terms of the relevant Mortgaged Lease),
is not in default under the Mortgaged Lease in any material respect, has
received no notice of default from the lessor thereunder regarding any
continuing event  of default and knows of no currently continuing material
default by the lessor thereunder; and (f) the granting of this Mortgage does not
violate the terms of the Mortgaged Lease nor is any consent of the lessor under
the Mortgaged Lease required to be obtained in connection with the granting of
this Mortgage unless such consent has been obtained.]


3.           Requirements.  Mortgagor shall comply with all covenants,
restrictions and conditions now or later of record which may be applicable to
any of the Mortgaged Property, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of any
of the Mortgaged Property, except where a failure to do so could not reasonably
be expected to have a Material Adverse Effect (considered together with other
such failures) on (i) the current business, operations or condition (financial
or otherwise) of Mortgagor, (ii) the current use of the Mortgaged Property or
(iii) the value of the Mortgaged Property (assuming its current use).
 
4.           Payment of Taxes and Other Impositions.  Nothing herein shall
affect any right or remedy of Mortgagee under this Mortgage or otherwise,
without demand to Mortgagor, to pay, ten (10) Business Days after delivery of
written notice to the Mortgagor, any Imposition after the date such Imposition
(as defined below) shall have become delinquent, and add to the Obligations the
amount so paid, together with interest from the time of payment at the Default
Rate.  Any sums paid by Mortgagee in discharge of any Impositions shall be (i) a
lien on the Premises secured hereby prior to any right or title to, interest in,
or claim upon the Premises subordinate to the lien of this Mortgage, and (ii)
payable on demand by Mortgagor to Mortgagee together with interest at the
Default Rate as set forth above.   Upon the request by Mortgagee, Mortgagor
shall deliver to the Mortgagee evidence reasonably acceptable to Mortgagee
showing the payment of any Imposition so paid.  For purposes hereof,
“Imposition” shall mean all taxes, charges and assessments of every kind and
nature to the extent pertaining to the Real Estate, all charges for any easement
or agreement maintained for the benefit of any of the Real Estate, all general
and special assessments, levies, permits, inspection and license fees to the
extent pertaining to the Real Estate, all water and sewer rents and charges,
vault taxes and all other
 

 
-7-

--------------------------------------------------------------------------------

 

public charges even if unforeseen or extraordinary,  to the extent imposed upon
or assessed against or which may become a lien on any of the Real Estate, or
arising in respect of the occupancy, use or possession thereof, together with
any penalties or interest on any of the foregoing.
5.           Insurance.  (a)  Mortgagor shall maintain, with financially sound
and reputable companies, insurance policies (or, where appropriate,
self-insurance) (i) insuring the Real Estate against loss by fire, explosion,
theft and such other casualties as may be reasonably satisfactory to Mortgagee,
and (ii) insuring Mortgagor, Mortgagee and the other Secured Parties against
liability for personal injury and property damage relating to such Real Estate,
such policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to Mortgagee.  All such insurance shall (i) provide that
no cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by
Mortgagee of written notice thereof (except that cancellation may be effective
upon ten (10) days notice to Mortgagee if resulting from nonpayment of premium),
(ii) name Mortgagee as an additional insured party or loss payee, (iii) include
deductibles consistent with past practice or consistent with industry practice
or otherwise reasonably satisfactory to Mortgagee.
 
(b)           If reasonably requested by Mortgagee, Mortgagee shall have
received, in accordance with Section 5.11(b) of the Credit Agreement and Section
5.11(b) of  the Bridge Loan Agreement (A) a policy of flood insurance that
(1) covers any parcel of  Real Property that is encumbered by this Mortgage upon
which the Improvements are located that is located within a special flood hazard
zone for which flood insurance is available under the National Flood Insurance
Act of 1968, as amended,  (2) is written in an amount equal to the lesser of (x)
the outstanding principal amount of the indebtedness secured by this Mortgage
that is reasonably allocable to such real property and (y) the maximum limit of
coverage made available with respect to the particular type of property under
the National Flood Insurance Act of 1968, as amended, and (3) provides for
annual renewal (provided that Mortgagor or Borrower shall keep such policy in
effect until  the maturity of the Indebtedness secured by this Mortgage) and (B)
confirmation that Mortgagor has received the notice required pursuant to Section
208(e)(3) of Regulation H of the Board.
 
(c)           Mortgagor promptly shall comply with and conform in all material
respects to (i) all provisions of each such insurance policy, and (ii) all
requirements of the insurers applicable to Mortgagor or to any of the Mortgaged
Property or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration or repair of any of the Mortgaged Property.  Mortgagor
shall not use or permit the use of the Mortgaged Property in any manner which
would permit any insurer to cancel any insurance policy or void coverage
required to be maintained by this Mortgage.
 
(d)           If Mortgagor is in default of its obligations to insure or deliver
any such prepaid policy or policies, then Mortgagee, at its option upon ten (10)
days’ written notice to Mortgagor, may effect such insurance from year to year
at rates substantially similar to the rate at which Mortgagor had insured the
Premises, and pay the premium or premiums therefor, and Mortgagor shall pay to
Mortgagee on demand such premium or premiums so paid by Mortgagee with interest
from the time of payment at the Default Rate.
 

 
-8-

--------------------------------------------------------------------------------

 

(e)           If the Mortgaged Property, or any part thereof, shall be destroyed
or damaged and the reasonably estimated cost thereof would exceed $500,000,
Mortgagor shall give prompt notice thereof to Mortgagee.  All insurance proceeds
paid or payable in connection with any damage or casualty to the Real Estate
shall be deemed proceeds from a Recovery Event and applied in the manner
specified in the Credit Agreement and the Bridge Loan Agreement.
 
(f)           In the event of foreclosure of this Mortgage or other transfer of
title to the Mortgaged Property, all right, title and interest of Mortgagor in
and to any insurance policies then in force shall pass to the purchaser or
grantee.
 
6.           Restrictions on Liens and Encumbrances.  Except for the lien of
this Mortgage and the Permitted Exceptions, Mortgagor shall not further
mortgage, nor otherwise encumber the Mortgaged Property nor create or suffer to
exist any lien, charge or encumbrance on the Mortgaged Property, or any part
thereof, whether superior or subordinate to the lien of this Mortgage and
whether recourse or non-recourse.
 
7.           Transfer Restrictions.  Except as  permitted by the then effective
First Lien Documents, Mortgagor shall not sell, transfer, convey or assign all
or any portion of, or any interest in, the Mortgaged Property.
 
8.           Leases.  Except as  permitted by the then effective First Lien
Documents, Mortgagor shall not (a) execute an assignment or pledge of any Lease
relating to all or any portion of the Mortgaged Property other than in favor of
Mortgagee, or (b) execute or permit to exist any Lease of any of the Mortgaged
Property.
 
9.           Further Assurances.  To further assure Mortgagee’s rights under
this Mortgage, Mortgagor agrees promptly upon reasonable demand of Mortgagee to
do any reasonable act or execute any reasonable additional documents (including,
but not limited to, security agreements on any personalty included or to be
included in the Mortgaged Property and a separate assignment of each Lease in
recordable form) as may be reasonably required by Mortgagee to confirm the lien
of this Mortgage and all other material rights or benefits conferred on
Mortgagee by this Mortgage.
 
10.           Mortgagee’s Right to Perform.  If Mortgagor fails to perform any
of the covenants or agreements of Mortgagor, within the applicable grace period,
if any, provided for in the then effective First Lien Documents, Mortgagee,
without waiving or releasing Mortgagor from any obligation or default under this
Mortgage, may, at any time upon ten (10) days’ notice to Mortgagor (but shall be
under no obligation to) pay or perform the same, and the amount or cost thereof,
with interest at the Default Rate, shall immediately be due from Mortgagor to
Mortgagee and the same shall be secured by this Mortgage and shall be a lien on
the Mortgaged Property prior to any right, title to, interest in, or claim upon
the Mortgaged Property attaching subsequent to the lien of this Mortgage.  No
payment or advance of money by Mortgagee under this Section shall be deemed or
construed to cure Mortgagor’s default or waive any right or remedy of Mortgagee.
 
11.           Remedies.  (a)  Upon the occurrence and during the continuance of
any Event of Default, Mortgagee may, to the extent permitted by applicable law,
immediately take
 

 
-9-

--------------------------------------------------------------------------------

 

such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Mortgagor and in and to the Mortgaged Property,
including, but not limited to, the following actions, each of which may be
pursued concurrently or otherwise, at such time and in such manner as Mortgagee
may determine, in its sole discretion, without impairing or otherwise affecting
the other rights and remedies of Mortgagee:


(i)           Mortgagee may, to the extent permitted by applicable law, (A)
institute and maintain an action of mortgage foreclosure against all or any part
of the Mortgaged Property, (B) institute and maintain an action on the Credit
Agreement, the Bridge Loan Agreement, the Guarantee and Collateral Agreement or
any other First Lien Document, (C) sell all or part of the Mortgaged Property
(Mortgagor expressly granting to Mortgagee the power of sale), or (D) take such
other action at law or in equity for the enforcement of this Mortgage or any of
the First Lien Documents as the law may allow.  Mortgagee may proceed in any
such action to final judgment and execution thereon for all sums due hereunder,
together with interest thereon at the Default Rate and all costs of suit,
including, without limitation, reasonable attorneys’ fees and
disbursements.  Interest at the Default Rate shall be due on any judgment
obtained by Mortgagee from the date of judgment until actual payment is made of
the full amount of the judgment; and
 
(ii)           Mortgagee may personally, or by its agents, attorneys and
employees and without regard to the adequacy or inadequacy of the Mortgaged
Property or any other collateral as security for the Obligations enter into and
upon the Mortgaged Property and each and every part thereof and exclude
Mortgagor and its agents and employees therefrom without liability for trespass,
damage or otherwise (Mortgagor hereby agreeing to surrender possession of the
Mortgaged Property to Mortgagee upon demand at any such time) and use, operate,
manage, maintain and control the Mortgaged Property and every part
thereof.  Following such entry and taking of possession, Mortgagee shall be
entitled, without limitation, (x) to lease all or any part or parts of the
Mortgaged Property for such periods of time and upon such conditions as
Mortgagee may, in its discretion, deem proper, (y) to enforce, cancel or modify
any Lease and (z) generally to execute, do and perform any other act, deed,
matter or thing concerning the Mortgaged Property as Mortgagee shall deem
appropriate as fully as Mortgagor might do.
 
(b)           In case of a foreclosure sale, the Real Estate may be sold, at
Mortgagee’s election, in one parcel or in more than one parcel and Mortgagee is
specifically empowered (without being required to do so, and in its sole and
absolute discretion) to cause successive sales of portions of the Mortgaged
Property to be held.
 
(c)           In the event of any breach of any of the covenants, agreements,
terms or conditions contained in this Mortgage (beyond any applicable cure
periods), Mortgagee shall be entitled to enjoin such breach and obtain specific
performance of any covenant, agreement, term or condition and Mortgagee shall
have the right to invoke any equitable right or remedy as though other remedies
were not provided for in this Mortgage.
 
(d)           It is agreed that if an Event of Default shall occur and be
continuing, any and all proceeds of the Mortgaged Property, including Rents,
received by Mortgagee shall be held by Mortgagee for the benefit of the Secured
Parties as collateral security for the Obligations
 

 
-10-

--------------------------------------------------------------------------------

 

(whether matured or unmatured), and shall be applied in payment of the
Obligations in the manner set forth in Section 6.5 of the Guarantee and
Collateral Agreement.


12.           Right of Mortgagee to Credit Sale.  Upon the occurrence of any
sale made under this Mortgage, whether made under the power of sale or by virtue
of judicial proceedings or of a judgment or decree of foreclosure and sale,
Mortgagee may bid for and acquire the Mortgaged Property or any part
thereof.  In lieu of paying cash therefor, Mortgagee may make settlement for the
purchase price by crediting upon the Obligations or other sums secured by this
Mortgage, the net sales price after deducting therefrom the expenses of sale and
the cost of the action and any other sums which Mortgagee is authorized to
deduct under this Mortgage.  In such event, this Mortgage, the Credit Agreement,
the Bridge Loan Agreement, the Guarantee and Collateral Agreement, any other
First Lien Document and documents evidencing expenditures secured hereby may be
presented to the person or persons conducting the sale in order that the amount
so used or applied may be credited upon the Obligations as having been paid.
 
13.           Appointment of Receiver.  If an Event of Default shall have
occurred and be continuing,  to the extent permitted by applicable
law,  Mortgagee as a matter of right and without notice to Mortgagor, unless
otherwise required by applicable law, and without regard to the adequacy or
inadequacy of the Mortgaged Property or any other collateral or the interest of
Mortgagor therein as security for the Obligations, shall have the right to apply
to any court having jurisdiction to appoint a receiver or receivers or other
manager of the Mortgaged Property, without requiring the posting of a surety
bond, and without reference to the adequacy or inadequacy of the value of the
Mortgaged Property or the solvency or insolvency of Mortgagor or any other party
obligated for payment of all or any part of the Obligations, and whether or not
waste has occurred with respect to the Mortgaged Property, and Mortgagor hereby
irrevocably consents to such appointment and waives notice of any application
therefor (except as may be required by law).  Any such receiver or receivers or
manager shall have all the usual powers and duties of receivers in like or
similar cases and all the powers and duties of Mortgagee in case of entry as
provided in this Mortgage, including, without limitation and to the extent
permitted by law, the right to enter into leases of all or any part of the
Mortgaged Property, and shall continue as such and exercise all such powers
until the date of confirmation of sale of the Mortgaged Property unless such
receivership is sooner terminated.
 
14.           Extension, Release, etc.  (a)  Without affecting the lien or
charge of this Mortgage upon any portion of the Mortgaged Property not then or
theretofore released as security for the full amount of the Obligations,
Mortgagee may, from time to time and without notice, agree to (i) release any
person liable for the indebtedness borrowed or guaranteed under the First Lien
Documents, (ii) extend the maturity or alter any of the terms of the
indebtedness borrowed or guaranteed under the First Lien Documents or any other
guaranty thereof, (iii) grant other indulgences, (iv) release or reconvey, or
cause to be released or reconveyed at any time at Mortgagee’s option any parcel,
portion or all of the Mortgaged Property, (v) take or release any other or
additional security for any obligation herein mentioned, or (vi) make
compositions or other arrangements with debtors in relation thereto.
 
(b)            No recovery of any judgment by Mortgagee and no levy of an
execution under any judgment upon the Mortgaged Property or upon any other
property of Mortgagor shall
 

 
-11-

--------------------------------------------------------------------------------

 

affect the lien of this Mortgage or any liens, rights, powers or remedies of
Mortgagee hereunder, and such liens, rights, powers and remedies shall continue
unimpaired.


(c)           If Mortgagee shall have the right to foreclose this Mortgage or to
direct a power of sale pursuant to the terms of this Mortgage, Mortgagor
authorizes Mortgagee at its option to foreclose the lien of this Mortgage (or
direct the sale of the Mortgaged Property, as the case may be) subject to the
rights of any tenants of the Mortgaged Property.  The failure to make any such
tenants parties defendant to any such foreclosure proceeding and to foreclose
their rights, or to provide notice to such tenants as required in any statutory
procedure governing a sale of the Mortgaged Property, or to terminate such
tenant’s rights in such sale will not be asserted by Mortgagor as a defense to
any proceeding instituted by Mortgagee to collect the Obligations or to
foreclose the lien of this Mortgage.
 
(d)           Unless expressly provided otherwise, in the event that ownership
of this Mortgage and title to the Mortgaged Property or any estate therein shall
become vested in the same person or entity, this Mortgage shall not merge in
such title but shall continue as a valid lien on the Mortgaged Property for the
amount secured hereby.
 
15.           Security Agreement under Uniform Commercial Code; Fixture Filing.
   (a)  It is the intention of the parties hereto that this Mortgage shall
constitute a security agreement within the meaning of the Uniform Commercial
Code (the “Code”) of the State in which the Mortgaged Property is located.  If
an Event of Default shall occur and be continuing, then in addition to having
any other right or remedy available at law or in equity, Mortgagee shall have
the option of either (i) proceeding under the Code and exercising such rights
and remedies as may be provided to a secured party by the Code with respect to
all or any portion of the Mortgaged Property which is personal property
(including, without limitation, taking possession of and selling such property)
or (ii) treating such property as real property and proceeding with respect to
both the real and personal property constituting the Mortgaged Property in
accordance with Mortgagee’s rights, powers and remedies with respect to the real
property (in which event the default provisions of the Code shall not
apply).  If Mortgagee shall elect to proceed under the Code, then ten (10) days’
notice of sale of the personal property shall be deemed reasonable notice and
the reasonable expenses of retaking, holding, preparing for sale, selling and
the like incurred by Mortgagee shall include, but not be limited to, attorneys’
fees and legal expenses.  If an Event of Default shall occur and be continuing,
at Mortgagee’s written request, Mortgagor shall assemble the personal property
and make it available to Mortgagee at a place designated by Mortgagee which is
reasonably convenient to both parties.
 
(b)           Certain portions of the Mortgaged Property are or will become
“fixtures” (as that term is defined in the Code) on the Land, and this Mortgage,
upon being filed for record in the real estate records of the county wherein
such fixtures are situated, shall operate also as a financing statement filed as
a fixture filing in accordance with the applicable provisions of said Code upon
such portions of the Mortgaged Property that are or become fixtures.  The real
property to which the fixtures relate is described in Schedule A and Schedule B
hereto.  The record owner of the real property described in Schedule A hereto,
if any, is Mortgagor.  The record owner of the real property described in
Schedule B hereto, if any, is the landlord identified in Schedule C hereto.  The
name, type of organization and jurisdiction of organization of the debtor for
purposes of this financing statement are the name, type of organization and
 

 
-12-

--------------------------------------------------------------------------------

 

jurisdiction of organization of Mortgagor set forth in the first paragraph of
this Mortgage, and the name of the secured party for purposes of this financing
statement is the name of Mortgagee set forth in the first paragraph of this
Mortgage.  The mailing address of Mortgagor/debtor is the address of Mortgagor
set forth in the first paragraph of this Mortgage.  The mailing address of
Mortgagee/secured party from which information concerning the security interest
hereunder may be obtained is the address of Mortgagee set forth in the first
paragraph of this Mortgage.  Mortgagor’s organizational identification number is
[_______________].


16.           Assignment of Rents.  (a)  Mortgagor hereby assigns to Mortgagee
the Rents as further security for the payment of and performance of the
Obligations, and Mortgagor grants to Mortgagee the right to enter the Mortgaged
Property for the purpose of collecting the same and to let the Mortgaged
Property or any part thereof, and to apply the Rents on account of the
Obligations.  The foregoing assignment and grant is present and absolute and
shall continue in effect until the Obligations are fully paid and performed, but
Mortgagee hereby waives the right to enter the Mortgaged Property for the
purpose of collecting the Rents and Mortgagor shall be entitled to collect,
receive, use and retain the Rents until the occurrence of an Event of Default;
such right of Mortgagor to collect, receive, use and retain the Rents may be
revoked by Mortgagee upon the occurrence and during the continuance of any Event
of Default by giving not less than ten (10) days’ written notice of such
revocation to Mortgagor; in the event such notice is given, Mortgagor shall pay
over to Mortgagee, or to any receiver appointed to collect the Rents, any lease
security deposits, and, if required by Mortgagee, shall pay monthly in advance
to Mortgagee, or to any such receiver, the fair and reasonable rental value as
determined by Mortgagee for the use and occupancy of such part of the Mortgaged
Property as may be in the possession of Mortgagor or any affiliate of Mortgagor,
and upon default in any such payment Mortgagor and any such affiliate will
vacate and surrender the possession of the Mortgaged Property to Mortgagee or to
such receiver, and in default thereof may be evicted by summary proceedings or
otherwise.  Mortgagor shall not accept prepayments of installments of Rent to
become due for a period of more than one month in advance (except for security
deposits and estimated payments of percentage rent, if any).
 
(b)           Except as otherwise permitted under the Credit Agreement and the
Bridge Loan Agreement, Mortgagor has not affirmatively done any act which would
prevent Mortgagee from, or limit Mortgagee in, acting under any of the
provisions of the foregoing assignment.
 
(c)           Except for any matter disclosed at the time of the execution and
delivery of this Mortgage, as of the date hereof, no action has been brought or,
so far as is known to Mortgagor, is threatened, which would interfere in any way
with the right of Mortgagor to execute the foregoing assignment and perform all
of Mortgagor’s obligations contained in this Section and in the Leases.
 
17.           Additional Rights.  The holder of any subordinate lien or
subordinate deed of trust on the Mortgaged Property shall have no right to
terminate any Lease whether or not such Lease is subordinate to this Mortgage
nor shall Mortgagor consent to any holder of any subordinate lien or subordinate
deed of trust joining any tenant under any Lease in any action to foreclose the
lien or modify, interfere with, disturb or terminate the rights of any tenant
under any Lease.  By recordation of this Mortgage all subordinate lienholders
and the mortgagees and beneficiaries under subordinate mortgages are subject to
and notified of this provision, and any
 

 
-13-

--------------------------------------------------------------------------------

 

action taken by any such lienholder or beneficiary contrary to this provision
shall be null and void.  Any such application shall not be construed to cure or
waive any Default or Event of Default or invalidate any act taken by Mortgagee
on account of such Default or Event of Default.


18.           Notices.  All notices, requests and demands to or upon Mortgagee
or Mortgagor hereunder shall be effected in the manner provided for in Section
8.6 of the Collateral Agency and Intercreditor Agreement; provided that any such
notice, request or demand to or upon Mortgagor shall be addressed to Mortgagor
at its address set forth above.
 
19.           No Oral Modification.  This Mortgage may not be amended,
supplemented or otherwise modified except in accordance with the provisions of
Section 9.1 of the Credit Agreement and Section 8.1 of the Collateral Agency and
Intercreditor Agreement.  Any agreement made by Mortgagor and Mortgagee after
the date of this Mortgage relating to this Mortgage shall be superior to the
rights of the holder of any intervening or subordinate lien or encumbrance.
 
20.           Partial Invalidity.  In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, but each shall be
construed as if such invalid, illegal or unenforceable provision had never been
included.  Notwithstanding to the contrary anything contained in this Mortgage
or in any provisions of any First Lien Document, the obligations of Mortgagor
and of any other obligor under any First Lien Documents shall be subject to the
limitation that Mortgagee shall not charge, take or receive, nor shall Mortgagor
or any other obligor be obligated to pay to Mortgagee, any amounts constituting
interest in excess of the maximum rate permitted by law to be charged by
Mortgagee.
 
21.           Mortgagor’s Waiver of Rights.  (a)    To the extent in each case
permitted by applicable law, Mortgagor hereby voluntarily and knowingly releases
and waives any and all rights to retain possession of the Mortgaged Property
after the occurrence of an Event of Default and during the continuation thereof,
any and all rights of redemption from sale under any order or decree of
foreclosure (whether full or partial), pursuant to rights, if any, therein
granted, as allowed under any applicable law, on its own behalf, on behalf of
all persons claiming or having an interest (direct or indirectly) by, through or
under each constituent of Mortgagor and on behalf of each and every person
acquiring any interest in the Mortgaged Property subsequent to the date hereof,
it being the intent hereof that any and all such rights or redemption of each
constituent of Mortgagor and all such other persons are and shall be deemed to
be hereby waived to the fullest extent permitted by applicable law or
replacement statute.  After the occurrence of an Event of Default and during the
continuation thereof, each constituent of Mortgagor shall not invoke or utilize
any such law or laws or otherwise hinder, delay, or impede the execution of any
right, power, or remedy herein or otherwise granted or delegated to Mortgagee,
but shall permit the execution of every such right, power, and remedy as though
no such law or laws had been made or enacted.
 
(b)           To the fullest extent permitted by law, effective upon an Event of
Default and during continuation thereof, Mortgagor waives the benefit of all
laws now existing or that may subsequently be enacted providing for (i) any
appraisement before sale of any portion of the
 

 
-14-

--------------------------------------------------------------------------------

 

Mortgaged Property, (ii) any extension of the time for the enforcement of the
collection of the Obligations or the creation or extension of a period of
redemption from any sale made in collecting such debt and (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process.  To the full extent Mortgagor may do so, effective upon an
Event of Default and during continuation thereof, Mortgagor agrees that
Mortgagor will not at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any appraisement,
valuation, stay, exemption, extension or redemption, or requiring foreclosure of
this Mortgage before exercising any other remedy granted hereunder and
Mortgagor, for Mortgagor and its successors and assigns, and for any and all
persons ever claiming any interest in the Mortgaged Property, to the extent
permitted by law, effective upon an Event of Default and during continuation
thereof, hereby waives and releases all rights of redemption, valuation,
appraisement, stay of execution, notice of election to mature (except
as  provided in the Credit Agreement and the Bridge Loan Agreement) or declare
due the whole of the secured indebtedness and marshalling in the event of
exercise by Mortgagee of the foreclosure rights, power of sale, or other rights
hereby created.


22.           Remedies Not Exclusive.  To the extent permitted by applicable
law, Mortgagee shall be entitled to enforce payment and performance of the
Obligations and to exercise all rights and powers under this Mortgage or under
any of the other First Lien Documents or other agreement or any laws now or
hereafter in force, notwithstanding some or all of the Obligations may now or
hereafter be otherwise secured, whether by deed of trust, mortgage, security
agreement, pledge, lien, assignment or otherwise.  To the extent consistent with
applicable law, neither the acceptance of this Mortgage nor its enforcement,
shall prejudice or in any manner affect Mortgagee’s rights to realize upon or
enforce any other security now or hereafter held by Mortgagee, it being agreed
that Mortgagee shall be entitled to enforce this Mortgage and any other security
now or hereafter held by Mortgagee in such order and manner as Mortgagee may
determine in its absolute discretion.  No remedy herein conferred upon or
reserved to Mortgagee is intended to be exclusive of any other remedy herein or
by law provided or permitted, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute.  To the extent permitted by applicable law,
every power or remedy given by any of the First Lien Documents to Mortgagee or
to which Mortgagee may otherwise be entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Mortgagee, as the case may be.  To the extent consistent with applicable law, in
no event shall Mortgagee, in the exercise of the remedies provided in this
Mortgage (including, without limitation, in connection with the assignment of
Rents to Mortgagee, or the appointment of a receiver and the entry of such
receiver on to all or any part of the Mortgaged Property), be deemed a
“mortgagee in possession,” and Mortgagee  shall not in any way be made liable
for any act, either of commission or omission, in connection with the exercise
of such remedies.
 
23.           Multiple Security.  If (a) the Premises shall consist of one or
more parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Mortgage, Mortgagee shall now or hereafter
hold or be the beneficiary of one or more additional mortgages, liens, deeds of
trust or other security (directly or indirectly) for the Obligations upon other
property in the State in which the Premises are located (whether or not such
property is owned by Mortgagor or by others) or (c) both the circumstances
described in clauses (a) and (b) shall be true, then to the fullest extent
permitted by law, Mortgagee may, at its
 

 
-15-

--------------------------------------------------------------------------------

 

election, after an Event of Default and during the continuance thereof, commence
or consolidate in a single foreclosure action all foreclosure proceedings
against all such collateral securing the Obligations (including the Mortgaged
Property), which action may be brought or consolidated in the courts of, or sale
conducted in, any county in which any of such collateral is located.  Mortgagor
acknowledges that the right to maintain a consolidated  foreclosure action is a
specific inducement to Mortgagee to extend the indebtedness borrowed pursuant to
or guaranteed by the First Lien Documents, and Mortgagor expressly and
irrevocably waives any objections to the commencement or consolidation of the
foreclosure proceedings in a single action and any objections to the laying of
venue or based on the grounds of forum non conveniens which it may now or
hereafter have.  Mortgagor further agrees that, to the extent in each case
permitted by applicable law, if after an Event of Default has occurred and is
continuing, Mortgagee shall be prosecuting one or more foreclosure or other
proceedings against a portion of the Mortgaged Property or against any
collateral other than the Mortgaged Property, which collateral directly or
indirectly secures the Obligations, or if Mortgagee shall have obtained a
judgment of foreclosure and sale or similar judgment against such collateral,
then, whether or not such proceedings are being maintained or judgments were
obtained in or outside the State in which the Premises are located, Mortgagee
may commence or continue any  foreclosure proceedings and exercise its other
remedies granted in this Mortgage against all or any part of the Mortgaged
Property and Mortgagor waives any objections to the commencement or continuation
of a foreclosure of this Mortgage or exercise of any other remedies hereunder
based on such other proceedings or judgments, and waives any right to seek to
dismiss, stay, remove, transfer or consolidate either any action under this
Mortgage or such other proceedings on such basis.  To the extent consistent with
applicable law, neither the commencement nor continuation of proceedings to
foreclose this Mortgage, nor the exercise of any other rights hereunder nor the
recovery of any judgment by Mortgagee in any such proceedings or the occurrence
of any sale in any such proceedings shall prejudice, limit or preclude
Mortgagee’s right to commence or continue one or more foreclosure or other
proceedings or obtain a judgment against any other collateral (either in or
outside the State in which the Premises are located) which directly or
indirectly secures the Obligations, and to the extent permitted by applicable
law, effective as of an Event of Default and during the continuance
thereof,  Mortgagor expressly waives any objections to the commencement of,
continuation of, or entry of a judgment in such other sales or proceedings or
exercise of any remedies in such sales or proceedings based upon any action or
judgment connected to this Mortgage, and Mortgagor also waives any right to seek
to dismiss, stay, remove, transfer or consolidate either such other sales or
proceedings or any sale or action under this Mortgage on such basis.  It is
expressly understood and agreed that to the fullest extent permitted by law,
Mortgagee may,  after an Event of Default and during the continuance thereof, at
its election, cause the sale of all collateral which is the subject of a
single  foreclosure action at either a single sale or at multiple sales
conducted simultaneously and take such other measures as are appropriate in
order to effect the agreement of the parties to dispose of and administer all
collateral securing the Obligations (directly or indirectly) in the most
economical and least time-consuming manner.


24.           Successors and Assigns.  All covenants of Mortgagor contained in
this Mortgage are imposed solely and exclusively for the benefit of Mortgagee,
and its successors and assigns, and no other person or entity shall have
standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which may be
freely waived in whole or in part by Mortgagee at any time if in the sole
 

 
-16-

--------------------------------------------------------------------------------

 

discretion of Mortgagee such a waiver is deemed advisable.  All such covenants
of Mortgagor shall run with the land and bind Mortgagor, the successors and
assigns of Mortgagor (and each of them) and all subsequent owners, encumbrancers
and tenants of the Mortgaged Property, and shall inure to the benefit of
Mortgagee and its successors and assigns.  The word “Mortgagor” shall be
construed as if it read “Mortgagors” whenever the sense of this Mortgage so
requires and if there shall be more than one Mortgagor, the obligations of
Mortgagors shall be joint and several.
25.           No Waivers, etc.  Any failure by Mortgagee to insist upon the
strict performance by Mortgagor of any of the terms and provisions of this
Mortgage shall not be deemed to be a waiver of any of the terms and provisions
hereof, and Mortgagee, notwithstanding any such failure, shall have the right
thereafter to insist upon the strict performance by Mortgagor of any and all of
the terms and provisions of this Mortgage to be performed by
Mortgagor.  Mortgagee may release, regardless of consideration and without the
necessity for any notice to or consent by the holder of any subordinate lien on
the Mortgaged Property, any part of the security held for the obligations
secured by this Mortgage without, as to the remainder of the security, in any
way impairing or affecting the lien of this Mortgage or the priority of such
lien over any subordinate lien or deed of trust.
 
26.           Governing Law, etc.  This Mortgage shall be governed by and
construed and interpreted in accordance with the laws of the State in which the
Mortgaged Property is located, except that Mortgagor expressly acknowledges that
by their respective terms the Credit Agreement, the Bridge Loan Agreement,
Guarantee and Collateral Agreement and the other First Lien Documents (other
than the Mortgages) shall be governed and construed in accordance with the laws
of the State of New York, and for purposes of consistency, Mortgagor agrees that
in any in personam proceeding related to this Mortgage the rights of the parties
to this Mortgage shall also be governed by and construed in accordance with the
laws of the State of New York governing contracts made and to be performed in
that State.
 
27.           Certain Definitions.  Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Mortgage shall be used interchangeably in singular or plural form and the
word “Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of
the Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor agent for the Lenders,” the
word “person” shall include any individual, corporation, partnership, limited
liability company, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Mortgaged Property” shall include any
portion of the Mortgaged Property or interest therein.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.  The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.
 
28.           [Mortgaged Lease Provisions].  (a)  Mortgagor shall pay or cause
to be paid all rent and other charges required under the Mortgaged Lease as and
when the same are due and shall promptly and faithfully perform or cause to be
performed all other material terms, obligations, covenants, conditions,
agreements, indemnities, representations, warranties or liabilities of the
lessee under the Mortgaged Lease.  Mortgagor shall not (i) in any manner,
 

 
-17-

--------------------------------------------------------------------------------

 

cancel, terminate or surrender, or permit the cancellation, termination or
surrender, of the Mortgaged Lease, in whole or in part except as may be
permitted under the then effective First Lien Documents, (ii) either orally or
in writing, modify, amend or permit any modification or amendment of any of the
terms of the Mortgaged Lease in any respect which is materially adverse to
Mortgagor or Mortgagee without the prior written consent of Mortgagee, which
consent shall not be unreasonably withheld, or (iii) after the date hereof, and
except as required under the Mortgaged Lease, permit the subordination of the
Mortgaged Lease to any Mortgage and any attempt to do any of the foregoing shall
be null and void and of no effect and shall constitute an Event of Default.


(b)           Mortgagor shall do, or cause to be done, all things necessary to
preserve and keep unimpaired all material rights of Mortgagor as lessee under
the Mortgaged Lease, and to prevent any default under the Mortgaged Lease by
Mortgagor, or any termination, surrender, cancellation, forfeiture,
subordination or impairment thereof.  Mortgagor does hereby authorize and
irrevocably appoint and constitute Mortgagee as its true and lawful
attorney-in-fact, which appointment is coupled with an interest, in its name,
place and stead, (i) to do and take, but without any obligation so to do, if
Mortgagor fails to do so at least five (5) days prior to the expiration of any
applicable cure period, any action which Mortgagee reasonably deems necessary or
desirable to cure any default, or to prevent any imminent default, by Mortgagor
under the Mortgaged Lease and (ii) to enter into and upon the Premises or any
part thereof to such extent and as often as Mortgagee, in its sole discretion,
deems necessary or desirable in order to take any action permitted to be taken
by Mortgagee pursuant to clause (i) (in each case, with respect to all of the
actions described in clauses (i) and (ii), after ten (10) days’ written notice
to Mortgagor, unless Mortgagor has itself taken the action(s) in questions
within such ten (10) day period), to the end that the rights of Mortgagor in and
to the leasehold estate created by the Mortgaged Lease shall be kept unimpaired
and free from default.  All sums so expended by Mortgagee, with interest thereon
at the Default Rate from the date of each such expenditure, shall be paid by
Mortgagor to Mortgagee promptly upon demand by Mortgagee.  Mortgagor shall,
within five (5) Business Days after written request by Mortgagee, execute and
deliver to Mortgagee, or to any person designated by Mortgagee, such further
instruments, agreements, powers, assignments, conveyances or the like as may be
necessary to complete or perfect the interest, rights or powers of Mortgagee
pursuant to this paragraph.
 
(c)           Mortgagor shall use commercially reasonable efforts to enforce the
material obligations of the lessor under the Mortgaged Lease and shall promptly
notify Mortgagee in writing of any material default (beyond any applicable cure
periods) by either the lessor or Mortgagor in the performance or observance of
any of the terms, covenants and conditions contained in the Mortgaged
Lease.  Mortgagor shall deliver to Mortgagee, within ten (10) Business Days
after receipt, a copy of any notice of default or noncompliance, demand or
complaint made by the lessor under the Mortgaged Lease.  If the lessor shall
deliver to Mortgagee a copy of any notice of default given to Mortgagor, such
notice shall constitute full authority and protection to Mortgagee for any
actions taken or omitted to be taken in good faith by Mortgagee on such notice.
 
(d)           If any action or proceeding shall be instituted to evict Mortgagor
or to recover possession of the Mortgaged Property from Mortgagor or any part
thereof or interest therein or any action or proceeding otherwise affecting the
Mortgaged Lease or this Mortgage
 

 
-18-

--------------------------------------------------------------------------------

 

shall be instituted, then Mortgagor shall, within ten (10) Business Days after
receipt deliver to Mortgagee a true and complete copy of each petition, summons,
complaint, notice of motion, order to show cause and all other pleadings and
papers, however designated, served in any such action or proceeding.


(e)           Mortgagor covenants and agrees that the fee title to the Leased
Land and the leasehold estate created under the Mortgaged Lease shall not merge
but shall always remain separate and distinct, notwithstanding the union of said
estates either in Mortgagor or a third party by purchase or otherwise; and in
case Mortgagor acquires the fee title or any other estate, title or interest in
and to the Leased Land, the lien of this Mortgage shall, without further
conveyance, simultaneously with such acquisition, be spread to cover and attach
to such acquired estate and as so spread and attached shall be prior to the lien
of any Mortgage placed on the acquired estate after the date of this Mortgage.
 
(f)           No release or forbearance of any of Mortgagor’s obligations under
the Mortgaged Lease, pursuant to the Mortgaged Lease or otherwise, shall release
Mortgagor from any of its obligations under this Mortgage, including its
obligations to pay rent and to perform all of the terms, provisions, covenants,
conditions and agreements of the lessee under the Mortgaged Lease.
 
(g)           Upon the occurrence and during the continuance of any Event of
Default, all rights of consent and approval, and all elections of Mortgagor as
lessee under the Mortgaged Lease, together with the right to terminate or to
modify the Mortgaged Lease, which have been assigned for collateral purposes to
Mortgagee, shall automatically vest exclusively in and be exercisable solely by
Mortgagee.
 
(h)           Automatically upon the occurrence of an Event of Default and for
so long as it shall be continuing, Mortgagee shall have the authority, at any
time after delivery of written notice to the Mortgagor, to conduct any
arbitration or appraisal proceeding under and pursuant to the provisions of the
Mortgaged Lease and Mortgagor hereby irrevocably appoints and constitutes
Mortgagee as its true and lawful attorney-in-fact, which appointment is coupled
with an interest, in its name, place and stead, to exercise, at the expense of
Mortgagor, all right, title and interest of Mortgagor in connection with such
proceeding, including the right to appoint arbitrators and to conduct
arbitration proceedings on behalf of Mortgagor, following and during the
continuance of an Event of Default.  Nothing contained herein shall obligate
Mortgagee to participate in such proceeding.
 
(i)           Subject to the exercise of the Mortgagor’s reasonable business
judgment, Mortgagor shall exercise any option or right to renew or extend the
term of the Mortgaged Lease not less than thirty (30) days before the expiration
of the exercise right.  Mortgagor shall give Mortgagee prompt written notice of
any decision not to exercise such option and, in the event that Mortgagor has
exercised such option, a copy of the notice or other document given to the
lessor and a copy of any acknowledgement by such lessor of the exercise of such
option or right if requested by the Mortgagee.  Upon the occurrence and during
the continuance of any Event of Default, Mortgagee may, with prior written
notice to the Mortgagor, act in its stead with respect to the decision whether
to exercise such option and Mortgagor hereby irrevocably authorizes and appoints
Mortgagee as its true and lawful attorney-in-fact, which appointment is coupled
with an
 

 
-19-

--------------------------------------------------------------------------------

 

interest, in its name, place and stead, to execute and deliver, for and in the
name of Mortgagor, all of the instruments and agreements necessary under the
Mortgaged Lease or otherwise to cause any extension of the term
thereof.  Nothing contained herein shall affect or limit any rights of Mortgagor
or Mortgagee granted under the Mortgaged Lease.


(j)           Mortgagor shall, within ten (10) Business Days after written
demand from Mortgagee, deliver to Mortgagee proof of payment of all items that
are required to be paid by Mortgagor under the Mortgaged Lease, including,
without limitation, rent, taxes, operating expenses and other charges.
 
(k)           (a)  The lien of this Mortgage shall attach to all of Mortgagor’s
rights and remedies at any time arising under or pursuant to Section 365(h) of
the Bankruptcy Code, 11 U.S.C. § 365(h), as the same may hereafter be amended
(the “Bankruptcy Code”), including, without limitation, all of Mortgagor’s
rights to remain in possession of the Leased Land.  Except as may be  permitted
under the then effective First Lien Documents, Mortgagor shall not, without
Mortgagee’s prior written consent, elect to treat the Mortgaged Lease as
terminated under Section 365(h)(1)(A)(i) of the Bankruptcy Code.  Any such
election made without Mortgagee’s consent shall be void.
 
(ii)           Mortgagee shall have the right, if an Event of Default shall have
occurred and be continuing or if Mortgagor fails to do so at least five (5)
Business Days prior to the last day on which Mortgagor has the right to do so,
to proceed in its own name or in the name of Mortgagor in respect of any claim,
suit, action or proceeding relating to the rejection of the Mortgaged Lease by
the lessor or any other party, including, without limitation, the right to file
and prosecute under the Bankruptcy Code, without joining or the joinder of
Mortgagor, any proofs of claim, complaints, motions, applications, notices and
other documents.  Any amounts received by Mortgagee as damages arising out of
the rejection of the Mortgaged Lease as aforesaid shall be applied first to all
costs and expenses of Mortgagee (including, without limitation, attorneys’ fees)
incurred in connection with the exercise of any of its rights or remedies under
this paragraph and thereafter in accordance with Section 11(d) of this
Mortgage.  Mortgagor acknowledges that the assignment of all claims and rights
to the payment of damages from the rejection of the Mortgaged Lease made under
the granting clauses of this Mortgage constitutes a present irreversible and
unconditional assignment and Mortgagor shall, at the request of Mortgagee,
promptly make, execute, acknowledge and deliver, in form and substance
satisfactory to Mortgagee, a UCC Financing Statement (Form UCC-1) and all such
additional instruments, agreements and other documents, as may at any time
hereafter be required by Mortgagee to carry out such assignment.
 
(iii)           If pursuant to Section 365(h)(1)(B) of the Bankruptcy Code,
Mortgagor shall seek to offset against the rent reserved in the Mortgaged Lease
the amount of any damages caused by the nonperformance by the lessor or any
other party of any of their respective obligations under such Mortgaged Lease
after the rejection by the lessor or such other party of such Mortgaged Lease
under the Bankruptcy Code, then Mortgagor shall, if a Default or Event of
Default shall have occurred and be continuing, prior to effecting such offset,
notify Mortgagee of its intent to do so, setting forth the amount proposed to be
so offset and the basis therefor.  In such event, Mortgagee shall have the right
to object to all or any part of such offset that, in the reasonable judgment of
Mortgagee, would constitute a breach of such Mortgaged Lease, and in
 

 
-20-

--------------------------------------------------------------------------------

 

the event of such objection, Mortgagor shall not effect any offset of the
amounts found objectionable by Mortgagee.  Neither Mortgagee’s failure to object
as aforesaid nor any objection relating to such offset shall constitute an
approval of any such offset by Mortgagee.


(iv)           Mortgagor shall, after obtaining knowledge thereof, promptly
notify Mortgagee of any filing by or against the lessor or other party with an
interest in the Real Estate of a petition under the Bankruptcy Code.  Mortgagor
shall promptly deliver to Mortgagee, following receipt, copies of any and all
notices, summonses, pleadings, applications and other documents received by
Mortgagor in connection with any such petition and any proceedings relating
thereto.
 
(v)           If there shall be filed by or against Mortgagor a petition under
the Bankruptcy Code and Mortgagor, as lessee under the Mortgaged Lease, shall
determine to reject the Mortgaged Lease pursuant to Section 365(a) of the
Bankruptcy Code, then Mortgagor shall give Mortgagee not less than twenty (20)
days’ prior notice of the date on which Mortgagor shall apply to the Bankruptcy
Court for authority to reject the Mortgaged Lease.
 
(l)           Mortgagor shall request and use commercially reasonable efforts to
furnish to Mortgagee, from time to time upon receipt of reasonable notice from
Mortgagee, in form and substance reasonably satisfactory to Mortgagee, an
estoppel certificate from the lessor under the Mortgaged Lease with respect to
such Mortgaged Lease.
 
(m)           If the Mortgaged Lease shall be terminated prior to the natural
expiration of its term, and if, pursuant to any provision of the Mortgaged Lease
or otherwise, Mortgagee or its designee shall acquire from the lessor under such
Mortgaged Lease a new lease of the Real Estate or any part thereof, Mortgagor
shall have no right, title or interest in or to such new lease or the leasehold
estate created thereby, or renewal privileges therein contained.
 
(n)           Notwithstanding anything to the contrary set forth herein, to the
extent that any covenant or other obligation of Mortgagor contained herein shall
be expressly imposed upon the lessor under a Mortgaged Lease pursuant to the
provisions thereof, Mortgagor shall not be deemed to be in default of such
obligation or covenant with respect to such portion of the Premises as is
covered by such Mortgaged Lease, provided that Mortgagor shall be using
commercially reasonable efforts to enforce such obligations of such lessor in
accordance with the terms of the Mortgaged Lease.]
 
29.           Duty of Mortgagee; Authority of Mortgagee.  (a)  Mortgagee's sole
duty with respect to the custody, safekeeping and physical preservation of the
Mortgaged Property which is in its possession, or otherwise, shall be to deal
with it in the same manner as Mortgagee deals with similar property for its own
account.  Neither Mortgagee, any Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Mortgaged Property or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Mortgaged Property upon the request of Mortgagor or any other Person or to take
any other action whatsoever with regard to the Mortgaged Property or any part
thereof.  The powers conferred on Mortgagee and the Secured Parties hereunder
are solely to protect Mortgagee's and the Secured Parties' interests in the
Mortgaged Property and shall not impose any duty upon Mortgagee or any Secured
Party to
 

 
-21-

--------------------------------------------------------------------------------

 

exercise any such powers.  Mortgagee and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to Mortgagor for any act or failure to
act hereunder, except for their own gross negligence or willful misconduct.


(b)           Mortgagor acknowledges that the rights and responsibilities of
Mortgagee under this Mortgage with respect to any action taken by Mortgagee or
the exercise or non-exercise by Mortgagee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Mortgage shall, as between Mortgagee and the Secured Parties, be
governed by the Credit Agreement,  the Bridge Loan Agreement, the Collateral
Agency and Intercreditor Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between Mortgagee and
Mortgagor, Mortgagee shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and Mortgagor shall be under no obligation, or entitlement, to make any
inquiry respecting such authority.
 
30.           Last Dollars Secured; Priority.  To the extent that this Mortgage
secures only a portion of the indebtedness owing or which may become owing by
Mortgagor to the Secured Parties, the parties agree that any payments or
repayments of such indebtedness shall be and be deemed to be applied first to
the portion of the indebtedness that is not secured hereby, it being the
parties’ intent that the portion of the indebtedness last remaining unpaid shall
be secured hereby.  If at any time this Mortgage shall secure less than all of
the principal amount of the Obligations, it is expressly agreed that any
repayments of the principal amount of the Obligations shall not reduce the
amount of the lien of this Mortgage until the lien amount shall equal the
principal amount of the Obligations outstanding.
 
31.           Enforcement Expenses; Indemnification.  (a)  Mortgagor agrees to
pay, or reimburse each Secured Party and Mortgagee for, all its costs and
expenses incurred in collecting against Mortgagor or otherwise enforcing or
preserving any rights under this Mortgage, including, without limitation, the
reasonable fees and disbursements of counsel to each Secured Party and of
counsel to Mortgagee.
 
(b)           Mortgagor agrees to pay, and to save Mortgagee and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes
(excluding income taxes pertaining to Mortgagee or any Secured Parties) which
may be payable or determined to be payable with respect to any of the Mortgaged
Property or in connection with any of the transactions contemplated by this
Mortgage.
 
(c)           Mortgagor agrees to pay, and to save Mortgagee and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Mortgage to the extent the Borrower would
be required to do so pursuant to Section 9.5 of the Credit Agreement, Section
9.5 of the Bridge Loan Agreement or the relevant provisions of any other First
Lien  Document.
 

 
-22-

--------------------------------------------------------------------------------

 

(d)           The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the First Lien Documents..
 
32.           Release.  If any of the Mortgaged Property shall be sold,
transferred or otherwise disposed of by any Mortgagor in a transaction permitted
by all the effective First Lien Documents, or if Mortgagor shall be sold in a
transaction permitted by all the effective First Lien Documents, then Mortgagee,
at the request and sole expense of such Mortgagor, shall execute and deliver to
such Mortgagor all releases or other documents reasonably necessary or desirable
for the release of the Liens created hereby on such Mortgaged
Property.  Mortgagor shall deliver to Mortgagee, at least five (5) Business Days
prior to the date of the proposed release, a written request for release
identifying the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by Mortgagor stating that such transaction is in compliance with,
and permitted by, all the effective First Lien Documents.
 
33.           Collateral Agency and Intercreditor Agreement.    Mortgagee’s
authority to exercise its right and remedies hereunder shall be subject to the
terms and conditions of the Collateral Agency and Intercreditor Agreement.  In
the event of a conflict between the terms of this Mortgage and the Collateral
Agency and Intercreditor Agreement, the relevant provisions of the Collateral
Agency and Intercreditor Agreement shall control.
 


 
[insert any other state specific provisions here]
 

 
-23-

--------------------------------------------------------------------------------

 

This Mortgage has been duly executed by Mortgagor as of the date first above
written and is intended to be effective as of such date.
 

 
[________________________________]
       
By:
     
Name:  
   
Title:  


 
 

--------------------------------------------------------------------------------

 

[add appropriate Notary]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Description of the Owned Land
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Description of the Leased Land
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
Description of the Mortgaged Lease
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT M
 


 
FORM OF
 
ASSUMPTION AGREEMENT
 
ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of ____________,
200__, made by CALPINE CORPORATION, a Delaware corporation (the “Borrower”), the
subsidiaries of the Borrower that are to be guarantors of the obligations under
the Exit Facility Agreement (as defined below) (collectively, the “Guarantors”),
and GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as administrative agent and as
collateral agent for the Lenders under the Exit Facility Agreement.
 
WITNESSETH
 
WHEREAS, the Borrower and certain of its domestic subsidiaries entered into the
$5,000,000,000 Revolving Credit, Term Loan and Guarantee Agreement, dated as of
March 29, 2007 (as heretofore amended, supplemented or otherwise modified, the
“Existing DIP Agreement”),  among the Borrower, the subsidiaries of the Borrower
party thereto, Credit Suisse (“CS”), as Administrative Agent and as Collateral
Agent, General Electric Capital Corporation, as Sub-Agent, CS, Goldman Sachs
Credit Partners L.P. and JPMorgan Chase Bank, N.A., as Co-Documentation Agents
and as Co-Syndication Agents and each of the lenders from time to time party
thereto (the “Existing DIP Lenders”);
 
WHEREAS, the Borrower has elected to convert the Existing DIP Agreement into the
Credit Agreement, dated as of January 31, 2008 (the “Exit Facility Agreement”),
among the Borrower, GSCP, as Administrative Agent and as Collateral Agent, CS,
Deutsche Bank Securities Inc. and Morgan Stanley Senior Funding, Inc., as
Documentation Agents and as Syndication Agents, General Electric Capital
Corporation, as Sub-Agent, and the lenders party thereto (collectively, the
“Lenders”), on the terms and subject to the conditions set forth therein,
contemporaneously with the occurrence of the effective date of the
Reorganization Plan  proposed (either individually or jointly) by the Borrower;
 
WHEREAS, it is a condition precedent to the obligations of the Lenders under the
Exit Facility Agreement that (a) the Borrower and each Guarantor enter into the
Guarantee and Collateral Agreement, dated as of even date herewith (the
“Guarantee and Collateral Agreement”), among the Borrower, the Guarantors and
GSCP, as Collateral Agent, (b) the Borrower and each Guarantor enter into the
Collateral Agency and Intercreditor Agreement, dated as of even date herewith
(the “Collateral Agency and Intercreditor Agreement”), among the Borrower, the
Guarantors and GSCP, in its capacities as Administrative Agent, Collateral Agent
and Bridge Loan Agent (in each case, as defined therein), and (c) the Borrower
and each Guarantor execute and deliver this Assumption Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto do hereby mutually covenant and agree as follows:
 
1.      Defined Terms.  Unless otherwise defined herein, capitalized terms are
used herein as defined in the Existing DIP Agreement.
 
2.      Assumption.  Notwithstanding anything to the contrary contained in the
Reorganization Plan, the Borrower, in its capacity as reorganized Calpine
Corporation, and each Guarantor under the Existing DIP Agreement that is to
become a guarantor of the Exit Facility Agreement, in its capacity as a
reorganized Debtor, (a) shall assume and remain liable for all obligations in
respect of the Loans outstanding on the date hereof under the Existing DIP
Agreement and all other monetary obligations in respect thereof and (b) agree to
be bound by the Exit Facility Agreement and/or, to the extent applicable, the
Guarantee and Collateral Agreement and the Collateral Agency and Intercreditor
Agreement.  Each Loan outstanding on the date hereof under the Existing DIP
Agreement shall be continued as a loan under the Exit Facility Agreement.
 
3.      Termination.  The Existing DIP Agreement shall terminate and be
superseded and replaced by, and deemed amended and restated in its entirety in
the form of, the Exit Facility Agreement (with such changes reasonably
satisfactory to the Administrative Agent and the Borrower thereto incorporated
as necessary to make such technical changes necessary to effectuate the intent
of Section 2.32 of the Existing DIP Agreement), and the Commitments shall
terminate.
 
4.      Survival of Provisions.  All obligations of the Borrower and the
Guarantors to the Agents, the Sub-Agent, the Joint Lead Arrangers, the Fronting
Bank and the Lenders under the Existing DIP Agreement and any other Loan
Document that are expressly stated in the Existing DIP Agreement or such other
Loan Document as surviving such agreement’s termination shall, as so specified,
survive without prejudice and remain in full force and effect.
 
5.      Effectiveness.  This Assumption Agreement shall be effective upon the
satisfaction (or waiver) of the conditions to effectiveness under Section 4.1 of
the Exit Facility Agreement.
 
6.      Headings Descriptive.  The headings of the several sections and
subsections of this Assumption Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.
 
7.      Counterparts.  This Assumption Agreement may be executed by one or more
of the parties to this Assumption Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signatures page
of this Assumption Agreement by facsimile transmission or via email attachment
shall be effective as delivery of a manually executed counterpart hereof.  A set
of the copies of this Assumption Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.
 
8.Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
 

M-1

     



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 

 
CALPINE CORPORATION
           
Name:  
 
Title:  








 
[GUARANTORS]
           
Name:  
 
Title:  




 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT N



 


 
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
 
dated as of January 31, 2008
 
among
 


 
CALPINE CORPORATION,
 
THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Administrative Agent under the Existing Credit Agreement,
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Bridge Loan Agent under the Existing Bridge Loan Agreement,
 
EACH ADDITIONAL FIRST LIEN REPRESENTATIVE
 
from time to time a party hereto,
 
EACH SECOND LIEN REPRESENTATIVE
 
from time to time a party hereto
 
and
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Collateral Agent
 




 



 
 

--------------------------------------------------------------------------------

 




Table of Contents


Page



ARTICLE I Definitions; Principles of Construction
2
Section 1.1 Defined Terms
2
Section 1.2 Rules of Interpretation
14
ARTICLE II The Liens
14
Section 2.1 Acknowledgment of First Liens
14
Section 2.2 Acknowledgment of Second Liens
15
Section 2.3 Priority of Liens
15
Section 2.4 Restrictions on Enforcement of Second Liens
16
Section 2.5 Judgment Creditor/Inspection/Insurance
19
Section 2.6 Discretion in Enforcement of First Liens
20
Section 2.7 Discretion in Enforcement of First Lien Obligations
20
Section 2.8 Insolvency or Liquidation Proceedings
21
Section 2.9 Collateral Shared Equally and Ratably within Class
24
ARTICLE III Obligations and Powers of Collateral Agent
24
Section 3.1 Undertaking of the Collateral Agent
24
Section 3.2 Release or Subordination of Liens
25
Section 3.3 Enforcement of Liens
26
Section 3.4 Application of Proceeds
26
Section 3.5 Powers of the Collateral Agent
27
Section 3.6 Documents and Communications
28
Section 3.7 For Sole and Exclusive Benefit of Holders of Secured Obligations
28
Section 3.8 Secured Debt
28
ARTICLE IV Obligations Enforceable by the Borrower and the Other Grantors
30
Section 4.1 Release of Liens on Collateral
30
Section 4.2 Agreements of the Collateral Agent and Secured Debt Representatives
31
ARTICLE V Immunities of the Collateral Agent
31
Section 5.1 No Implied Duty
31
Section 5.2 Appointment of Agents and Advisors
31
Section 5.3 Other Agreements
31
Section 5.4 Solicitation of Instructions
32
Section 5.5 Limitation of Liability
32
Section 5.6 Documents in Satisfactory Form
32
Section 5.7 Entitled to Rely
32
Section 5.8 Triggering Event
33
Section 5.9 Actions by Collateral Agent
33





 
(i)
 



 
 

--------------------------------------------------------------------------------

 




Table of Contents
(continued)
Page





Section 5.10 Security or Indemnity in favor of the Collateral Agent
33
Section 5.11 Rights of the Collateral Agent
33
Section 5.12 Limitations on Duty of Collateral Agent in Respect of Collateral
33
Section 5.13 Assumption of Rights, Not Assumption of Duties
34
Section 5.14 No Liability for Clean Up of Hazardous Materials
34
ARTICLE VI Resignation of the Collateral Agent
35
Section 6.1 Resignation of Collateral Agent
35
Section 6.2 Appointment of Successor Collateral Agent
35
Section 6.3 Succession
35
Section 6.4 Merger, Conversion or Consolidation of Collateral Agent
36
ARTICLE VII Special Provisions
36
Section 7.1 Calculation of Obligations under Hedge Agreements
36
Section 7.2 Second Lien Collateral; Separate Second Lien Collateral Agent
36
ARTICLE VIII Miscellaneous Provisions
37
Section 8.1 Amendment
37
Section 8.2 Voting
39
Section 8.3 Perfection of Second Lien Collateral
39
Section 8.4 Successors and Assigns
39
Section 8.5 Delay and Waiver
40
Section 8.6 Notices
40
Section 8.7 Notice Following Discharge of First Lien Obligations
41
Section 8.8 Entire Agreement
41
Section 8.9 Payment of Expenses and Taxes; Indemnification
41
Section 8.10 Severability
42
Section 8.11 Headings
42
Section 8.12 Obligations Secured
42
Section 8.13 Governing Law
42
Section 8.14 Consent to Jurisdiction; Waivers
42
Section 8.15 Waiver of Jury Trial
43
Section 8.16 Counterparts
43
Section 8.17 Effectiveness
43
Section 8.18 Additional Grantors
43
Section 8.19 Continuing Nature of this Agreement
43
Section 8.20 Insolvency
44
Section 8.21 Rights and Immunities of Secured Debt Representatives
44



EXHIBIT
 




 
(ii)
 



 
 

--------------------------------------------------------------------------------

 




Table of Contents
(continued)
Page



Exhibit A                    --          Form of Joinder




 
(iii)
 



 
 

--------------------------------------------------------------------------------

 

This COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this “Agreement”) is dated
as of January 31, 2008 and is by and among CALPINE CORPORATION, a Delaware
corporation (the “Company”), the other Grantors from time to time party
hereto,  GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as Administrative Agent
(as defined below), GSCP, as Bridge Loan Agent (as defined below), each
additional First Lien Representative (as defined below) that executes and
delivers a Joinder, each Second Lien Representative (as defined below) that
executes and delivers a Joinder, and GSCP, as collateral agent (in such capacity
and together with its successors in such capacity, the “Collateral Agent”).
 
RECITALS
 
WHEREAS, the Company has entered into a Credit Agreement, dated as of January
31, 2008 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Existing Credit Agreement”), with the lending
institutions from time to time party thereto (the “Lenders”), GSCP, Credit
Suisse, Deutsche Bank Securities Inc. and Morgan Stanley Senior Funding, Inc.,
as Co-Syndication Agents and Co-Documentation Agents, and General Electric
Capital Corporation, as Sub-Agent, and GSCP, as administrative agent for the
Lenders (in such capacity and together with its successors in such capacity
under the Existing Credit Agreement, the “Administrative Agent”) pursuant to
which the Lenders have severally agreed to make loans to the Company and the
Fronting Bank(s) (as defined in the Existing Credit Agreement) have agreed to
issue letters of credit for the account of the Company and one or more Lenders
or affiliates of Lenders may from time to time enter into Specified Swap
Agreements with, or provide cash management services to, the Company.
 
WHEREAS, the Company has entered into a Bridge Loan Agreement, dated as of
January 31, 2008 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Existing Bridge Loan Agreement”), with the
lending institutions from time to time party thereto (the “Bridge Loan Lenders”)
and GSCP, as administrative agent for the Bridge Loan Lenders (in such capacity
and together with its successors in such capacity under any Existing Bridge Loan
Agreement, the “Bridge Loan Agent”) pursuant to which the Bridge Loan Lenders
have severally agreed to make loans to the Company.
 
WHEREAS, pursuant to the Guarantee and Collateral Agreement dated as of January
31, 2008 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), each of the Guarantors has agreed to
guarantee to the Collateral Agent, for the ratable benefit of the Secured
Parties (as defined therein), the prompt and complete payment and performance
when due (whether at the stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations (as defined therein) and the Company and the Guarantors
have provided liens and pledges to secure the Obligations (as defined therein)
on a first priority basis and, subject to such priority, may secure any future
Second Lien Debt on a second priority basis, with Liens on all present and
future Collateral to the extent that such Liens have been provided for (or are
subsequently provided for) in the applicable Security Documents.
 
WHEREAS, the Collateral Agent has agreed to act on behalf of all Secured Parties
with respect to the Collateral and is entering into this Agreement to, among
other things,
 

 
 

--------------------------------------------------------------------------------

 

define the rights, duties, authority and responsibilities of the Collateral
Agent and the relationship among the Secured Parties regarding their interests
in the Collateral.
 
NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree as follows:
 
ARTICLE I

 
Definitions; Principles of Construction
 
Section 1.1  Defined Terms.  Capitalized terms used but not defined in this
Agreement will have the meanings assigned to them in the Existing Credit
Agreement.  The following terms will have the following meanings:
 
“Act of Required Debtholders” means, as to any matter at any time:
 
(1)           prior to the Discharge of First Lien Obligations, a direction in
writing delivered to the Collateral Agent by or with the written consent of the
holders of First Lien Debt representing the Required First Lien Debtholders.
 
(2)           at any time after the Discharge of First Lien Obligations, a
direction in writing delivered to the Collateral Agent by or with the written
consent of the holders of Second Lien Debt representing the Required Second Lien
Debtholders.
 
For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Company or any Affiliate of the Company will be
deemed not to be outstanding and neither the Company nor any Affiliate of the
Company will be entitled to vote to direct the relevant Secured Debt
Representative and (b) votes will be determined in accordance with Section 8.2.
 
“Additional Secured Debt” has the meaning set forth in Section 3.8(b).
 
“Administrative Agent” has the meaning set forth in the recitals.
 
“Agreement” has the meaning set forth in the preamble.
 
“Bridge Loan Agent” has the meaning set forth in the recitals.
 
“Bridge Loan Agreement” means (a) the Existing Bridge Loan Agreement and (b) any
other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Bridge Loan Agreement or
any other agreement or instrument referred to in this clause (b); provided that
any agreement or instrument described above in clause (b) shall only constitute
the “Bridge Loan Agreement” (or a portion
 

 
-2-

--------------------------------------------------------------------------------

 

thereof) if the respective agreement or instrument provides that such agreement
or instrument (or indebtedness thereunder) shall constitute “First Lien Debt”
for purposes of this Agreement (and so long as same satisfies the requirements
of clause (2) of the definition of First Lien Debt contained herein) and the
respective First Lien Representative shall have notified the Collateral Agent
that such agreement or instrument shall constitute the Bridge Loan Agreement (or
a portion thereof) and shall have executed and delivered to the Collateral Agent
a Joinder and the other actions specified in Section 3.8(a) and (b) of this
Agreement shall have been taken with respect to the relevant Series of Secured
Debt being issued or incurred.  Any reference to the Existing Bridge Loan
Agreement hereunder shall be deemed a reference to any Bridge Loan Agreement
then extant.
 
“Bridge Loan Documents” means all “Loan Documents” under, and as defined in, the
Existing Bridge Loan Agreement.
 
“Bridge Loan Lenders” has the meaning set forth in the recitals.
 
“Cash Management Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Qualified Cash Management Creditor in
respect of treasury management arrangements, depositary or other cash management
services, including in connection with any automated clearing house transfer of
funds or any similar transactions.
 
“Class” means (1) in the case of First Lien Debt, every Series of First Lien
Debt, taken together, and (2) in the case of Second Lien Debt, every Series of
Second Lien Debt, taken together.
 
“Collateral” means, in the case of each Series of Secured Debt, all properties
and assets of the Company and the other Grantors, now owned or hereafter
acquired in which Liens have been granted to the Collateral Agent to secure the
Secured Obligations in respect of such Series of Secured Debt.
 
“Collateral Agent” has the meaning set forth in the preamble.
 
“Collateral Agent Obligations” has the meaning set forth in the definition of
“First Lien Debt”.
 
“Company” has the meaning set forth in the preamble.
 
“Common Collateral” means all Collateral in which Liens have been granted to
secure both First Lien Debt and Second Lien Debt.
 
“Credit Agreement” means (a) the Existing Credit Agreement and (b) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Credit Agreement or any
other agreement or instrument referred to in this clause (b); provided that any
agreement or instrument described
 

 
-3-

--------------------------------------------------------------------------------

 

above in clause (b) shall only constitute the “Credit Agreement” (or a portion
thereof) if the respective agreement or instrument provides that such agreement
or instrument (or indebtedness thereunder) shall constitute “First Lien Debt”
for purposes of this Agreement (and so long as same satisfies the requirements
of clause (2) of the definition of First Lien Debt contained herein) and the
respective First Lien Representative shall have notified the Collateral Agent
that such agreement or instrument shall constitute the Credit Agreement (or a
portion thereof) and shall have executed and delivered to the Collateral Agent a
Joinder and the other actions specified in Section 3.8(a) and (b) of this
Agreement shall have been taken with respect to the relevant Series of Secured
Debt being issued or incurred.  Any reference to the Credit Agreement hereunder
shall be deemed a reference to any Credit Agreement then extant.
 
“Credit Agreement Lenders” means each Lender and, from and after the first date
upon which the Existing Credit Agreement has been refinanced in full, any Lender
under any such refinancing Credit Agreement or successive refinancing Credit
Agreements, in each case so long as same refinances in full the Existing Credit
Agreement or any previous refinancing in full of the Existing Credit Agreement
or one or more successive refinancings in full thereof.
 
“Credit Facility Obligations” means, collectively, (i) all “Obligations” (or any
other defined term having a similar purpose) as defined in the Credit Agreement
and (ii) all “Obligations” (or any other defined term having a similar purpose)
as defined in the Bridge Loan Agreement.
 
“Discharge of First Lien Obligations” means the occurrence of all of the
following:
 
(1)           termination or expiration of all commitments to extend credit that
would constitute First Lien Debt;
 
(2)           payment in full and discharge of the principal of and interest and
premium (if any) on all First Lien Debt (other than any undrawn letters of
credit);
 
(3)           termination, cancellation or cash collateralization of all
outstanding letters of credit constituting First Lien Debt (other than such
letters of credit that have theretofore been fully cash collateralized in
accordance with the terms of the relevant Secured Debt Documents, fully
supported by a letter of credit satisfactory to the issuer of the letter of
credit supported thereby or otherwise supported in a manner satisfactory to the
respective issuers thereof); and
 
(4)           payment in full and discharge of all other First Lien Obligations
that are outstanding and unpaid at the time the First Lien Debt is paid in full
and discharged (including without limitation all Credit Facility Obligations,
Guaranty Reimbursement Obligations, Specified Cash Management Obligations and
all First Lien Hedging Obligations and the termination of all Hedge Agreements
and payment in full of all obligations arising in connection with such
termination) (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).
 
“Discharge of Second Lien Obligations” means the occurrence of all of the
following:
 

 
-4-

--------------------------------------------------------------------------------

 

(1)           termination or expiration of all commitments to extend credit that
would constitute Second Lien Debt;
 
(2)           payment in full and discharge of the principal of and interest and
premium (if any) on all Second Lien Debt (other than any undrawn letters of
credit);
 
(3)           termination or cash collateralization of all outstanding letters
of credit constituting Second Lien Debt (other than such letters of credit that
have theretofore been fully cash collateralized, fully supported by a letter of
credit satisfactory to the issuer of the letter of credit supported thereby or
otherwise fully supported in a manner satisfactory to the respective issuers
thereof; and
 
(4)           payment in full and discharge of all other Second Lien Obligations
that are outstanding and unpaid at the time the Second Lien Obligations are paid
in full and discharged (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time).
 
“Equally and ratably” means, in reference to sharing of Liens granted to the
Collateral Agent for the benefit of the Secured Parties or proceeds thereof as
between holders of First Lien Obligations or Second Lien Obligations, as the
case may be, that such Liens or proceeds will be allocated and distributed to
the applicable Secured Debt Representative for each outstanding Series of First
Lien Debt or Second Lien Debt, as the case may be, for the account of the
holders of such Series of First Lien Debt or Second Lien Debt, as the case may
be, ratably in proportion to the First Lien Obligations or Second Lien
Obligations, as the case may be, under each outstanding Series of First Lien
Debt or Second Lien Debt, as the case may be, when the allocation or
distribution is made (it being expressly understood and agreed that, for
purposes of determining “equally and ratably”, there shall be no double counting
of the face amount of any letter of credit or any reimbursement obligation
arising from a drawing thereunder, on the one hand, and any Secured Debt or
commitments to fund Secured Debt to acquire a participating interest in any
letter of credit or reimbursement obligation thereunder, on the other hand).
 
“Existing Bridge Loan Agreement” has the meaning set forth in the recitals.
 
“Existing Credit Agreement” has the meaning set forth in the recitals.
 
“Existing Credit Facility Obligations” means, collectively, (i) all
“Obligations” (or any other defined term having a similar purpose) as defined in
the Existing Credit Agreement and (ii) all “Obligations” (or any other defined
terms having a similar purpose) as defined in the Existing Bridge Loan
Agreement.
 
“First Lien” means a Lien granted by a Security Document to the Collateral Agent
for the benefit of the First Lien Secured Parties, at any time, upon any
property of the Company or any other Grantor to secure First Lien Obligations.
 
“First Lien Collateral” has the meaning set forth in Section 2.1.
 
“First Lien Debt” means:
 

 
-5-

--------------------------------------------------------------------------------

 

(1)           all Existing Credit Facility Obligations; and
 
(2)           to the extent issued or outstanding, (A) Specified Cash Management
Obligations and Specified Swap Obligations and (B) any other Indebtedness
(including (x) obligations under Eligible Commodity Hedge Agreements not
included pursuant to clause (A) of this paragraph, (y) obligations under
Eligible Commodity Hedge Financings and (z) permitted refinancings of First Lien
Debt, including any Credit Agreement as defined in clause (b) of the definition
thereof contained herein and any Bridge Loan Agreement as defined in clause (b)
of the definition thereof contained herein) that, in the case of this clause
(B), are secured equally and ratably with the Credit Facility Obligations by a
First Lien that was expressly permitted to be incurred and so secured under each
then outstanding Credit Agreement and Bridge Loan Agreement (or if no such
Credit Agreement or Bridge Loan Agreement is then in effect, each other
applicable Secured Debt Document) (including, while the Existing Credit
Agreement is in effect, pursuant to Sections 6.1 and 6.2 thereof, and, while the
Existing Bridge Loan Agreement is in effect, pursuant to Sections 6.1 and 6.2
thereof); provided that the foregoing provisions of preceding clause (B) shall
not be construed to permit general basket Indebtedness or Lien baskets to be
used to provide equal and ratable security as First Lien Debt in each case
unless the respective provisions in the then outstanding Credit Agreement and
Bridge Loan Agreement (if any) expressly provide that equal and ratable liens on
the Collateral with the Credit Facility Obligations shall be permitted; and
provided further that in the case of any Indebtedness or other obligations
referred to in this clause (2):
 
(a)           on or before the date on which such Indebtedness is (or other
obligations are) incurred by the Company (or on or about the date of this
Agreement in respect of any such Indebtedness that is (or any such other
obligations that were) incurred prior to the date of this Agreement and
constitute(s) Secured Debt under and as defined in the Security and Pledge
Agreement (as defined in the Existing DIP Agreement)), such Indebtedness is (or
other obligations are) designated by the Company, in an Officer’s Certificate
delivered to the Collateral Agent, as “First Lien Debt” for the purposes of the
Secured Debt Documents; provided that no Obligation or Indebtedness may be
designated as both Second Lien Debt and First Lien Debt;
 
(b)           such Indebtedness is (or other obligations are) evidenced or
governed by an indenture, credit agreement, loan agreement, note agreement,
promissory note, Hedge Agreement or other agreement or instrument that includes
a Lien Sharing and Priority Confirmation, or such Indebtedness is (or other
obligations are) subject to a Lien Sharing and Priority Confirmation; and
 
(c)           is designated as First Lien Debt in accordance with the
requirements of Section 3.8(b) and the other requirements of Section 3.8 with
respect thereto are satisfied.
 
In addition to the foregoing, all obligations owing to the Collateral Agent in
its capacity as such, whether pursuant to this Agreement or one or more of the
Security Documents, First Lien Documents or Second Lien Documents, shall in each
case be deemed to constitute First Lien Debt (although there shall be no
separate Series of First Lien Debt as a result thereof) and First Lien
Obligations (with the obligations described in this sentence being herein called
“Collateral
 

 
-6-

--------------------------------------------------------------------------------

 

Agent Obligations”), which Collateral Agent Obligations shall be entitled to the
priority provided in clause FIRST of Section 3.4(a).
 
“First Lien Documents” means, collectively, the Loan Documents, the Bridge Loan
Documents, each agreement or instrument relating to any Specified Cash
Management and Swap Obligations and each other agreement or instrument
governing, or relating to, any First Lien Debt (including First Lien Debt
incurred after the date of this Agreement) and the First Lien Security
Documents.
 
“First Lien Eligible Commodity Hedge Financing Agreements” shall mean any
Eligible Commodity Hedge Financing (and agreements and instruments governing or
relating thereto) which has become First Lien Debt in accordance with clause (2)
of the definition of “First Lien Debt” contained herein.
 
“First Lien Eligible Commodity Hedge Financing Obligations” shall mean all
obligations under First Lien Eligible Commodity Hedge Financing Agreements.
 
“First Lien Hedging Obligations” means all Specified Swap Obligations and all
other obligations under any Commodity Hedge Agreement, Eligible Commodity Hedge
Agreement or Swap Agreement which, in any case, constitutes First Lien Debt in
accordance with clause (2) of the definition of “First Lien Debt” contained
herein.
 
“First Lien Obligations” means any principal (including reimbursement
obligations with respect to letters of credit whether or not drawn), interest
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the First Lien Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding), premium (if
any), fees, indemnifications, reimbursements, expenses, damages and other
liabilities payable under the First Lien Documents, including, without
limitation, all outstanding Credit Facility Obligations, Guaranty Reimbursement
Obligations, Specified Cash Management Obligations, First Lien Hedging
Obligations, First Lien Eligible Commodity Hedge Financing Obligations and such
obligations in respect of any other series of First Lien Debt issued or
outstanding after the date of this Agreement.  As provided in the last sentence
of the definition of “First Lien Debt”, all Collateral Agent Obligations shall
constitute First Lien Obligations.
 
“First Lien Representative” means:
 
(1)           in the case of the Existing Credit Agreement, the Administrative
Agent;
 
(2)           in the case of the Existing Bridge Loan Agreement, the Bridge Loan
Agent; or
 
(3)           in the case of any other Series of First Lien Debt, the respective
creditor or any trustee, agent or representative thereof designated as such in
the respective Series of First Lien Debt;
 

 
-7-

--------------------------------------------------------------------------------

 

provided that neither the Collateral Agent nor any Secured Debt Representative
shall be deemed to have knowledge of any other Secured Debt Representative
unless it receives notice thereof in accordance with the terms of this
Agreement.
 
“First Lien Secured Party” means each holder of First Lien Obligations
(including, without limitation, the respective lenders, creditors, swap
counterparties, agents, sub-agents, trustees and other persons to whom the
respective First Lien Obligations are owing) from time to time.
 
“First Lien Security Documents” means the Security Documents (other than any
Security Documents that do not secure the First Lien Obligations).
 
“Grantors” has the meaning set forth in the Guarantee and Collateral Agreement.
 
“Guarantee and Collateral Agreement” has the meaning set forth in the recitals.
 
“Guarantors” has the meaning set forth in the Guarantee and Collateral
Agreement.
 
“Guaranty Reimbursement Obligations” means all Obligations of the Loan Parties
under Section 2 of the Guarantee and Collateral Agreement.
 
“Hedge Agreement” shall mean any agreement or instrument governing or relating
to any First Lien Hedging Obligations.
 
“Hedge Outstanding Amount” shall mean, for any Hedge Agreement on any date of
determination, an amount determined in good faith by the applicable First Lien
Representative equal to:  (a) in the case of a Hedge Agreement documented
pursuant to a Master Agreement, the amount, if any, that would be or is payable
by the applicable obligor to its counterparty to such Hedge Agreement, as if (i)
such Hedge Agreement were being terminated early on such date of determination
due to a “Termination Event”, “Event of Default”, “Additional Event of Default”,
or “Additional Termination Event”, (ii) the obligor party thereto were the sole
“Affected Party,” and (iii) the applicable First Lien Representative were the
sole party determining such payment amount (with the applicable First Lien
Representative making such determination reasonably in accordance with the
provisions of the above-described Master Agreement); (b) in the case of a Hedge
Agreement traded on a national exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the
obligor party to such Hedge Agreement reasonably determined by the applicable
First Lien Representative based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the obligor party to such Hedge Agreement reasonably determined by
the applicable First Lien Representative as the amount, if any, by which (i) the
present value of the future cash flows to be paid by the applicable obligor
exceeds (ii) the present value of the future cash flows to be received by such
obligor pursuant to such Hedge Agreement; capitalized terms used in this
definition and not otherwise defined in this definition or this Agreement shall
have the respective meanings set forth in the above described Master Agreement
or other document governing such Hedge Agreement.  For the avoidance of doubt,
any calculation of a Hedge Outstanding Amount in respect of an Eligible
Commodity Hedging
 

 
-8-

--------------------------------------------------------------------------------

 

Agreement involving the purchase of fuel or the sale of power shall include,
without limitation, consideration of the contractual value of any fuel or power,
as applicable, which has been delivered on or before the date of the relevant
calculation, but for which payment has not been made by the buyer of such fuel
or power.
 
“Insolvency or Liquidation Proceeding” means:
 
(1)           any case commenced by or against the Company or any other Grantor
under Title 11, U.S. Code or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;
 
(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
 
(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Company or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.
 
“Joinder” means an agreement substantially in the form of Exhibit A.
 
“Lenders” has the meaning set forth in the recitals.
 
“Lien Sharing and Priority Confirmation” means:
 
(1)           as to any Series of First Lien Debt, the written agreement of the
holders of such Series of First Lien Debt, or their applicable First Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of First Lien Debt (or in a separate writing binding upon holders of such Series
of First Lien Debt), for the enforceable benefit of all holders of each existing
and future Series of First Lien Debt, each existing and future First Lien
Representative, all holders of each existing and future Series of Second Lien
Debt and each existing and future Second Lien Representative:
 
(a)           that all First Lien Obligations will be and are secured equally
and ratably by all First Liens at any time granted by the Company or any other
Grantor to secure any Obligations in respect of such Series of First Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of First Lien Debt, and that all such First Liens will be enforceable by the
Collateral Agent for the benefit of all holders of First Lien Obligations
equally and ratably;
 
(b)           that the holders of Obligations in respect of such Series of First
Lien Debt are bound by the provisions of this Agreement, including without
limitation (x) the
 

 
-9-

--------------------------------------------------------------------------------

 

provisions relating to the ranking of First Liens and the order of application
of proceeds from enforcement of First Liens and (y) the provisions of Section
8.22 hereof; and
 
(c)           consenting to and directing the Collateral Agent to perform its
obligations under this Agreement and the other Security Documents; and
 
(2)           as to any Series of Second Lien Debt, the written agreement of the
holders of such Series of Second Lien Debt, or their applicable Second Lien
Representative on their behalf, in each case as set forth in the indenture,
credit agreement, loan agreement, note agreement, promissory note, Hedge
Agreement or other agreement or instrument evidencing or governing such Series
of Second Lien Debt, for the enforceable benefit of all holders of each existing
and future Series of Second Lien Debt, each existing and future Second Lien
Representative, all holders of each existing and future Series of First Lien
Debt and each existing and future First Lien Representative:
 
(a)           that all Second Lien Obligations will be and are secured equally
and ratably by all Second Liens at any time granted by the Company or any other
Grantor to secure any Obligations in respect of such Series of Second Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of Second Lien Debt, and that all such Second Liens will be enforceable by the
Collateral Agent for the benefit of all holders of Second Lien Obligations
equally and ratably;
 
(b)           that the holders of Obligations in respect of such Series of
Second Lien Debt are bound by the provisions of this Agreement, including
without limitation (x) the provisions relating to the ranking of Second Liens
and the order of application of proceeds from the enforcement of Second Liens
and (y) the provisions of Section 8.22 hereof; and
 
(c)           consenting to and directing the Collateral Agent to perform its
obligations under this Agreement and the other Security Documents (including the
Second Lien Security Documents).
 
“Loan Documents” means all “Loan Documents” under, and as defined in, the
Existing Credit Agreement.
 
“Loan Parties” means, collectively, (i) the “Loan Parties” (or any other defined
term having a similar purpose) as defined in the Credit Agreement and (ii) the
“Loan Parties” (or any other defined term having a similar purpose) as defined
in the Bridge Loan Agreement.
 
“Master Agreement” means any Master Agreement published by the International
Swap and Derivatives Associations, Inc.
 
“Obligations” mean the First Lien Obligations or the Second Lien Obligations, as
the context may require.
 
“Officer’s Certificate” means a certificate of a Responsible Officer of the
Company.
 

 
-10-

--------------------------------------------------------------------------------

 

“Qualified Cash Management Creditors” means any Person to whom Cash Management
Obligations are owed, in each case so long as such Person was a Credit Agreement
Lender or an Affiliate of a Credit Agreement Lender, at the time the respective
services or extensions of credit giving rise to such Cash Management Obligations
were provided or incurred.
 
“Required First Lien Debtholders” means, at any time, the holders of more than
50% of the sum of (a) the aggregate outstanding principal amount of First Lien
Debt (including outstanding letters of credit (unless fully cash collateralized
in accordance with the terms of the relevant Secured Debt Documents, fully
supported by a letter of credit satisfactory to the issuer of the letter of
credit supported thereby or otherwise supported in a manner satisfactory to the
respective issuers thereof) whether or not then available or drawn but excluding
obligations under Hedge Agreements); (b) the aggregate Hedge Outstanding Amount
under Hedge Agreements; and (c) other than in connection with the exercise of
remedies, the aggregate unfunded commitments to extend credit which, when
funded, would constitute First Lien Debt.  For purposes of this definition, (a)
First Lien Debt registered in the name of, or beneficially owned by, the Company
or any Affiliate of the Company will be deemed not to be outstanding and neither
the Company nor any Affiliate of the Company will be entitled to vote to direct
the relevant First Lien Debt Representative, and (b) votes will be determined in
accordance with the provisions of Section 8.2.
 
“Required Second Lien Debtholders” means, at any time, the holders of more than
50% of the sum of (a) the aggregate outstanding principal amount of Second Lien
Debt (including outstanding letters of credit (unless fully cash collateralized
in accordance with the terms of the relevant Secured Debt Documents, fully
supported by a letter of credit satisfactory to the issuer of the letter of
credit supported thereby or otherwise supported in a manner satisfactory to the
respective issuers thereof) whether or not then available or drawn, and (b)
other than in connection with the exercise of remedies, the aggregate unfunded
commitments to extend credit which, when funded, would constitute Second Lien
Debt.  For purposes of this definition, (i) Second Lien Debt registered in the
name of, or beneficially owned by, the Company or any Affiliate of the Company
will be deemed not to be outstanding and neither the Company nor any Affiliate
of the Company will be entitled to vote to direct the relevant Second Lien Debt
Representative, and (ii) votes will be determined in accordance with the
provisions of Section 8.2.
 
“Second Lien” means a Lien granted by a Security Document to the Collateral
Agent for the benefit of the Second Lien Secured Parties, at any time, upon any
property of the Company or any other Grantor to secure Second Lien Obligations.
 
“Second Lien Collateral” has the meaning set forth in Section 2.2.
 
“Second Lien Debt” means, to the extent issued or outstanding, any Indebtedness
constituting Junior Lien Indebtedness provided that in the case of any
Indebtedness referred to in this definition:
 
(a)          on or before the date on which such Indebtedness is incurred by the
Company or any Restricted Subsidiary, such Indebtedness is designated by the
Company, in an Officer’s Certificate delivered to the Collateral Agent, as
“Second Lien Debt” for the purposes
 

 
-11-

--------------------------------------------------------------------------------

 

of the Secured Debt Documents; provided, that no Obligation or Indebtedness may
be designated as both Second Lien Debt and First Lien Debt;


(b)          such Indebtedness is evidenced or governed by an indenture, credit
agreement, loan agreement, note agreement, promissory note or other agreement or
instrument that includes a Lien Sharing and Priority Confirmation;
 
(c)          is designated as Second Lien Debt in accordance with the
requirements of Section 3.8(b) and the other requirements of Section 3.8 with
respect thereto are satisfied; and
 
(d)          at the time of the incurrence thereof, the respective Second Lien
Debt may be incurred (and secured as contemplated herein) without violating the
terms of any Credit Agreement or Bridge Loan Agreement then outstanding (or if
no such Credit Agreement or Bridge Loan Agreement is then in effect, each other
applicable Secured Debt Document).
 
“Second Lien Documents” means, collectively, the indenture, credit agreement or
other agreement or instrument evidencing or governing or securing each Series of
Second Lien Debt and the Second Lien Security Documents.
 
“Second Lien Obligations” means any principal (including reimbursement
obligations with respect to letters of credit whether or not drawn), interest
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the Second Lien Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding), premium (if
any), fees, indemnifications, reimbursements, expenses, damages and other
liabilities payable under the documentation governing any Second Lien Debt.
 
“Second Lien Representative” means, in the case of any Series of Second Lien
Debt, the trustee, agent or representative of the holders of such Series of
Second Lien Debt who maintains the transfer register for such Series of Second
Lien Debt and is appointed as a Second Lien Representative (for purposes related
to the administration of the Security Documents) pursuant to the indenture,
credit agreement, loan agreement, note agreement, promissory note or other
agreement or instrument evidencing or governing such Series of Second Lien Debt,
together with its successors in such capacity; provided that in each case such
Person shall have executed a Joinder.
 
“Second Lien Secured Party” means each holder of Second Lien Obligations
(including, without limitation, the respective lenders, creditors, swap
counterparties, agents, sub-agents, trustees and other persons to whom the
respective Second Lien Obligations are owing) from time to time.
 
“Second Lien Security Documents” means the Security Documents (other than any
Security Documents that do not secure the Second Lien Obligations).
 
“Secured Debt” means First Lien Debt and Second Lien Debt.
 
“Secured Debt Default” means, with respect to any Series of Secured Debt, any
event or condition which, under the terms of any credit agreement, indenture,
loan agreement,
 

 
-12-

--------------------------------------------------------------------------------

 

note agreement, promissory note, Hedge Agreement or other agreement or
instrument evidencing or governing such Series of Secured Debt, causes, or
permits holders of Secured Debt outstanding thereunder to cause, the Secured
Debt outstanding thereunder to become immediately due and payable.  For the
avoidance of doubt, (i) an “Event of Default” (or any other defined term having
a similar purpose) (as defined in the Credit Agreement) and (ii) an “Event of
Default” (or any other defined term having a similar purpose) (as defined in the
Bridge Loan Agreement) shall, in each case, constitute a Secured Debt Default
with respect to the Series of Secured Debt evidenced by the Credit Agreement or
the Bridge Loan Agreement, as the case may be.
 
“Secured Debt Documents” means the First Lien Documents and the Second Lien
Documents.
 
“Secured Debt Representative” means each First Lien Representative and each
Second Lien Representative.
 
“Secured Debt Termination Date” means the date on which (1) all outstanding
Secured Debt is paid in full and discharged, (2) all other Secured Obligations
that are outstanding, due and payable at the time all Secured Debt is paid in
full and discharged are paid in full and discharged, (3) all commitments to
extend credit under all Secured Debt Documents are terminated or have expired
and (4) all outstanding letters of credit issued pursuant to any Secured Debt
Documents are cancelled, terminated, fully cash collateralized in accordance
with the terms of the relevant Secured Debt Documents, fully supported by a
letter of credit satisfactory to the issuer of the letter of credit supported
thereby or otherwise supported in a manner satisfactory to the respective
issuers thereof.
 
“Secured Obligations” means First Lien Obligations and Second Lien Obligations.
 
“Secured Parties” means the First Lien Secured Parties (including their Secured
Debt Representatives) and the Second Lien Secured Parties (including their
Secured Debt Representatives).
 
“Security Documents” means this Agreement, each Lien Sharing and Priority
Confirmation, and all security agreements, pledge agreements, collateral
assignments, mortgages, collateral agency agreements, control agreements, deeds
of trust or other grants or transfers for security executed and delivered by the
Company or any other Grantor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms and Section
8.1 including, without limitations, the Security Documents (or any other defined
term having a similar purpose) (as such term is defined in each of the Credit
Agreement and the Bridge Loan Agreement).  Security Documents shall include any
documents of the type described above entered into after the date hereof,
including separate security documents with respect to any Series of Second Lien
Debt that are intended to provide Second Lien security interests with respect to
all or any part of the First Lien Collateral to secure Second Lien Debt (so long
as the Collateral Agent has a First Lien
 

 
-13-

--------------------------------------------------------------------------------

 

on such Collateral to secure all First Lien Debt), in each case so long as the
respective documents meet the requirements of Section 3.8(d).
 
“Series of First Lien Debt” means, severally, (1) the Indebtedness under the
Existing Credit Agreement, (2) the Indebtedness under the Existing Bridge Loan
Agreement, (3) all Specified Cash Management and Swap Obligations (with each
separate such item constituting a separate series of First Lien Debt, except
that agreements between one or more of the same Loan Parties, on the one hand,
and one or more of the same counterparties, on the other hand, shall constitute
a single series of First Lien Debt, so long as such agreements represent
confirmations or transactions under a single common agreement among such
parties) and (4) each separate issue of Indebtedness which constitutes First
Lien Debt in accordance with clause (2) of the definition thereof contained
herein (with agreements between one or more of the same Loan Parties, on the one
hand, and one or more of the same counterparties, on the other hand,
constituting a single issue and a single series of First Lien Debt, so long as
such agreements represent confirmations or transactions under a single common
agreement among such parties).
 
“Series of Second Lien Debt” means, severally, each issue or series of Second
Lien Debt.
 
“Series of Secured Debt” means, severally, each Series of First Lien Debt and
each Series of Second Lien Debt.
 
“Specified Cash Management Obligations” means all Cash Management Obligations
that are owed to one or more Qualified Cash Management Creditors.
 
“Specified Cash Management and Swap Obligations” means a collective reference to
all Specified Cash Management Obligations and all Specified Swap Obligations.
 
“Specified Swap Agreement” means (i) any agreement in effect on the Closing Date
that constituted (immediately prior to the Closing Date) a “Specified Swap
Agreement” as defined in the Security and Pledge Agreement (as defined in the
Existing DIP Agreement) and (ii) any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Guarantor and any
Person that is a Credit Agreement Lender or an Affiliate of a Credit Agreement
Lender at the time such Swap Agreement is entered into.
 
“Specified Swap Obligations” means all Obligations under any Specified Swap
Agreements.
 
“Triggering Event” means (1) until the Discharge of First Lien Obligations, a
Secured Debt Default under (a) any Credit Agreement or any other Loan Documents
or under any Bridge Loan Agreement or any other Bridge Loan Documents or (b) at
such time as the Credit Agreement and the Bridge Loan Agreement are no longer
effective, any then effective First Lien Document; and (2) after the Discharge
of First Lien Obligations until the Discharge of Second Lien Obligations, a
Secured Debt Default under any Second Lien Document.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.
 

 
-14-

--------------------------------------------------------------------------------

 

Section 1.2  Rules of Interpretation.  (a)  All terms used in this Agreement
that are defined in Article 9 of the UCC and not otherwise defined herein have
the meanings assigned to them in Article 9 of the UCC.
 
(b)          Unless otherwise indicated, any reference to any agreement or
instrument will be deemed to include a reference to that agreement or instrument
as assigned, amended, supplemented, amended and restated, or otherwise modified
and in effect from time to time or replaced in accordance with the terms of this
Agreement.
 
(c)          The use in this Agreement or any of the other Security Documents of
the word “include” or “including,” when following any general statement, term or
matter, will not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but will be deemed to refer to all other items or matters
that fall within the broadest possible scope of such general statement, term or
matter.  The word “will” shall be construed to have the same meaning and effect
as the word “shall.”
 
(d)          References to “Sections,” “clauses,” “recitals” and the “preamble”
will be to Sections, clauses, recitals and the preamble, respectively, of this
Agreement unless otherwise specifically provided.  References to “Articles” will
be to Articles of this Agreement unless otherwise specifically
provided.  References to “Exhibits” and “Schedules” will be to Exhibits and
Schedules, respectively, to this Agreement unless otherwise specifically
provided.
 
(e)          This Agreement and the other Security Documents will be construed
without regard to the identity of the party who drafted it and as though the
parties participated equally in drafting it.  Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.
 
ARTICLE II

 
The Liens
 
Section 2.1  Acknowledgment of First Liens.  The parties hereto acknowledge and
agree that, pursuant to the applicable Security Documents, each of the Grantors
has granted to the Collateral Agent, and the Collateral Agent has accepted and
agreed to hold, for the benefit of all present and future holders of First Lien
Obligations, all of such Grantor’s right, title and interest in, to and under
the Collateral, to secure the payment of the First Lien Obligations (the “First
Lien Collateral”).
 
The Collateral Agent and its successors and assigns under this Agreement will
hold the First Lien Collateral for the benefit solely and exclusively of all
present and future holders of First Lien Obligations as security for the payment
of all present and future First Lien Obligations.
 
Notwithstanding the foregoing, if at any time all Liens securing the First Lien
Obligations have been released as provided in Section 4.1, then the Liens
securing the First Lien
 

 
-15-

--------------------------------------------------------------------------------

 

Collateral will terminate, except that all provisions set forth in Section 8.9
that are enforceable by the Collateral Agent or any of its co- agents (whether
in an individual or representative capacity) will remain enforceable in
accordance with their terms.
 
The parties hereto further acknowledge and agree that the First Lien Collateral
will be held and distributed by the Collateral Agent subject to the further
agreements herein.
 
Section 2.2  Acknowledgment of Second Liens.  The parties hereto acknowledge and
agree that, pursuant to the applicable Security Documents, each of the Grantors
has granted to the Collateral Agent, and the Collateral Agent has accepted and
agreed to hold, for the benefit of all present and future holders of Second Lien
Obligations, all of such Grantor’s right, title and interest in, to and under
the Collateral, to secure the payment of the Second Lien Obligations (the
“Second Lien Collateral”).
 
The Collateral Agent and its successors and assigns under this Agreement will
hold the Second Lien Collateral for the benefit solely and exclusively of all
present and future holders of Second Lien Obligations as security for the
payment of all present and future Second Lien Obligations.
 
Notwithstanding the foregoing, if at any time all Liens securing the Second Lien
Obligations have been released as provided in Section 4.1, then the Liens
securing the Second Lien Collateral arising hereunder will terminate, except
that all provisions set forth in Section 8.9 that are enforceable by the
Collateral Agent or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.
 
The parties hereto further acknowledge and agree that the Second Lien Collateral
will be held and distributed by the Collateral Agent subject to the further
agreements herein.
 
Section 2.3  Priority of Liens.  Notwithstanding anything else contained herein
or in any other Security Document, it is the intent of the parties that:
 
(a)          This Agreement and the other Security Documents create two separate
and distinct Liens over the Collateral: (i) the First Liens in favor of the
Collateral Agent, in its capacity as collateral agent for the holders of First
Lien Obligations, securing the payment and performance of the First Lien
Obligations and (ii) the Second Liens in favor of the Collateral Agent, in its
capacity as collateral agent for the holders of Second Lien Obligations,
securing the payment and performance of the Second Lien Obligations.
 
(b)          Any and all Liens now existing or hereafter created or arising in
favor of the Collateral Agent or any Second Lien Representative securing the
Second Lien Obligations, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise are expressly junior in priority,
operation and effect to any and all Liens now existing or hereafter created or
arising in favor of the Collateral Agent or any First Lien Representatives
securing the First Lien Obligations, notwithstanding (i) anything to the
contrary contained in any agreement or filing to which any Second Lien Secured
Party may now or hereafter be a party, and regardless of the time, order or
method of grant, attachment, recording or perfection of any financing statements
or other security interests, assignments, pledges, deeds, mortgages and other
liens, charges or encumbrances or any defect or deficiency or alleged defect or
 

 
-16-

--------------------------------------------------------------------------------

 

deficiency in any of the foregoing, (ii) any provision of the UCC or any
applicable law or any First Lien Document or Second Lien Document or any other
circumstance whatsoever and (iii) the fact that any such Liens in favor of any
First Lien Secured Party securing any of the First Lien Obligations are (x)
subordinated to any Lien securing any obligation of any Loan Party other than
the Second Lien Obligations or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed.


(c)          No First Lien Secured Party or Second Lien Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
security interest in the Common Collateral granted to the
other.  Notwithstanding any failure by any First Lien Secured Party or Second
Lien Secured Party to perfect its security interests in the Common Collateral or
any avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the security interests in the Common Collateral
granted to the First Lien Secured Parties or the Second Lien Secured parties,
the priority and rights as between the First Lien Secured Parties and the Second
Lien Secured Parties with respect to the Common Collateral shall be as set forth
herein.
 
(d)          Each Second Lien Representative on behalf of itself and the other
Second Lien Secured Parties acknowledges that a portion of the First Lien
Obligations (i) represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced or repaid and subsequently reborrowed, (ii) represents debt
that arises under Hedge Agreements and hence the amount that may be outstanding
from time to time may be increased or reduced at any time and that, in each
case, the terms of the First Lien Obligations may be modified, extended,
supplemented, amended or amended and restated from time to time, and that the
aggregate amount of the First Lien Obligations may be increased, replaced,
renewed or refinanced, in each event, without notice to or consent by any Second
Lien Secured Parties and without affecting the provisions hereof.  The lien
priorities provided in Section 2.3 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Lien Obligations or the Second Lien Obligations, or any portion of the
foregoing.
 
Section 2.4  Restrictions on Enforcement of Second Liens.  (a)  Until the
Discharge of First Lien Obligations, the holders of First Lien Obligations will
have, subject to the exceptions set forth below in clauses (a)(1) through
(a)(4), the exclusive right to authorize and direct the Collateral Agent with
respect to the Security Documents and the Common Collateral including, without
limitation, the exclusive right to authorize or direct the Collateral Agent to
enforce, collect or realize on any Common Collateral or exercise any other right
or remedy with respect to the Common Collateral and no Second Lien
Representative or holder of Second Lien Obligations may authorize or direct the
Collateral Agent with respect to such matters.  Notwithstanding the foregoing,
the holders of Second Lien Obligations may direct the Collateral Agent:
 
(1)           without any condition or restriction whatsoever, at any time after
the Discharge of First Lien Obligations;
 

 
-17-

--------------------------------------------------------------------------------

 

(2)           as necessary to redeem any Collateral in a creditor’s redemption
permitted by law or to deliver any notice or demand necessary to enforce
(subject to the prior Discharge of First Lien Obligations) any right to claim,
take or receive proceeds of Collateral remaining after the Discharge of First
Lien Obligations;
 
(3)           as necessary to perfect or establish the priority (subject to
First Liens) of the Second Liens upon any Common Collateral, except that the
holders of Second Lien Obligations may not require the Collateral Agent to take
any action to perfect any Common Collateral through possession or control other
than the Collateral Agent taking any action for possession or control required
by the holders of First Liens and the Collateral Agent agreeing pursuant to
Section 8.3 that the Collateral Agent as agent for the benefit of the First Lien
Holders agrees to act as agent for the benefit of the Second Lien Holders; or
 
(4)           as necessary to create, prove, preserve or protect (but not
enforce) the Second Liens upon any Common Collateral.
 
(b)          Until the Discharge of First Lien Obligations the holders of Second
Lien Obligations, the Collateral Agent or any Second Lien Representative will:
 
(1)           not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Lien Obligation pari passu
with or senior to, or to give any Second Lien Secured Party any preference or
priority relative to, the Liens with respect to the First Lien Obligations or
the First Lien Secured Parties with respect to any of the Common Collateral;
 
(2)           not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency or Liquidation Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Common
Collateral by any First Lien Secured Party or any other enforcement action taken
(or any forbearance from taking any enforcement action) by or on behalf of any
First Lien Secured Party;
 
(3)           have no right to (i) direct either any of the Collateral Agent,
any First Lien Representative or any other First Lien Secured Party to exercise
any right, remedy or power with respect to the Common Collateral or pursuant to
the First Lien Security Documents or (ii) consent or object to the exercise by
the Collateral Agent, any First Lien Representative or any other First Lien
Secured Party of any right, remedy or power with respect to the Common
Collateral or pursuant to the First Lien Security Documents or to the timing or
manner in which any such right is exercised or not exercised (or, to the extent
they may have any such right described in this clause (3), whether as a junior
lien creditor or otherwise, they hereby irrevocably waive such right);
 
(4)           not institute any suit or other proceeding or assert in any suit,
Insolvency or Liquidation Proceeding or other proceeding any claim against any
First Lien Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Lien
Secured Party shall be liable for, any
 

 
-18-

--------------------------------------------------------------------------------

 

action taken or omitted to be taken by any First Lien Secured Party with respect
to the Common Collateral or pursuant to the First Lien Documents;


(5)           not make any judicial or nonjudicial claim or demand or commence
any judicial or non-judicial proceedings against any Loan Party or any of its
subsidiaries or affiliates under or with respect to any Second Lien Security
Document seeking payment or damages from or other relief by way of specific
performance, instructions or otherwise under or with respect to any Second Lien
Security Document (other than filing a proof of claim) or exercise any right,
remedy or power under or with respect to, or otherwise take any action to
enforce, other than filing a proof of claim, any Second Lien Security Document;
 
(6)           not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Common
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Common
Collateral or pursuant to the Second Lien Security Documents; and
 
(7)           not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
 
; provided that, notwithstanding the foregoing, any Second Lien Secured Party
may exercise its rights and remedies otherwise prohibited by clauses (5) and (6)
above in respect of the Common Collateral under the Second Lien Security
Documents or applicable law after the passage of a period of 180 days (the
“Standstill Period”) from the date of delivery of a notice in writing to the
Collateral Agent and each First Lien Representative of its intention to exercise
such rights and remedies, which notice may only be delivered following the
occurrence of and during the continuation of a Secured Debt Default in respect
of the Second Lien Debt; provided, further, however, that, notwithstanding the
foregoing, in no event shall any Second Lien Secured Party exercise or continue
to exercise any such rights or remedies if, notwithstanding the expiration of
the Standstill Period, (i) any First Lien Secured Party shall have commenced and
be diligently pursuing the exercise of any of its rights and remedies with
respect to any of the Common Collateral (prompt notice of such exercise to be
given to the Second Lien Representative) or (ii) an Insolvency Proceeding in
respect of any Grantor shall have been commenced.
 
Subject to the terms of this Agreement, both before and during an Insolvency or
Liquidation Proceeding, the holders of Second Lien Obligations and the Second
Lien Representatives may take any actions and exercise any and all rights that
would be available to a holder of unsecured claims, including, without
limitation, the commencement of an Insolvency or Liquidation Proceeding against
the Company or any other Grantor in accordance with applicable law and the
termination of any agreement by the holder of a Second Lien in accordance with
the terms thereof; provided that the holders of Second Lien Obligations and the
Second Lien Representatives may not take any of the actions prohibited by
clauses (1) through (7) of this Section 2.4(a) or oppose or contest any order
that it has agreed not to oppose or contest under Section 2.8.
 

 
-19-

--------------------------------------------------------------------------------

 

(c)          At any time prior to the Discharge of First Lien Obligations and
after (1) the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor or (2) the Collateral Agent and each
Second Lien Representative have received written notice from any First Lien
Representative at the direction of an Act of Required Debtholders stating that
(A) any Series of First Lien Debt has become due and payable in full (whether at
maturity, upon acceleration or otherwise) or (B) the holders of First Liens
securing one or more Series of First Lien Debt have become entitled under any
First Lien Documents to and desire to enforce any or all of the First Liens by
reason of a Secured Debt Default under such First Lien Documents, no payment of
money (or the equivalent of money) or other distribution shall be made from the
proceeds of Common Collateral by the Company or any other Grantor to the
Collateral Agent or any Second Lien Secured Party or Second Lien Representative
(including, without limitation, payments and prepayments made for application to
Second Lien Obligations and all other payments and deposits made pursuant to any
provision of any Second Lien Document).
 
(d)          All proceeds of Collateral received by the Collateral Agent, any
Second Lien Representative or any holder of Second Lien Obligations in violation
of Section 2.4(c) will be held by the Collateral Agent, the applicable Second
Lien Representative or the applicable holder of Second Lien Obligations for the
account of the holders of First Liens and remitted to any First Lien
Representative upon demand by such First Lien Representative.  The Second Liens
will remain attached to and enforceable against all proceeds so held or
remitted.  All proceeds of Collateral received by the holders of Second Lien
Obligations and Second Lien Representatives not in violation of Section 2.4(c)
will be received by the holders of Second Lien Obligations and the Second Lien
Representatives free from the First Liens and all other Liens except the Second
Liens.
 
(e)          If any holder of Second Lien Obligations or Second Lien
Representative, contrary to this Agreement, commences or participates in any
action or proceeding against any Grantor or the Common Collateral, such Grantor
may interpose as a defense or dilatory plea the making of this Agreement, and
any holder of First Lien Obligations or First Lien Representative may intervene
and interpose such defense or plea in its or their name or in the name of such
Grantor.
 
Section 2.5  Judgment Creditor/Inspection/Insurance.  (a)  In the event that any
Second Lien Secured Party becomes a judgment lien creditor in respect of Common
Collateral as a result of its enforcement of its rights as an unsecured
creditor, such judgment lien shall be subject to the terms of this Agreement for
all purposes (including in relation to the First Liens and the First Lien
Obligations) to the same extent as all other Liens securing the Second Lien
Obligations are subject to the terms of this Agreement.
 
(b)          Any First Lien Secured Party and its representatives and invitees
may at any time inspect, repossess, remove and otherwise deal with the Common
Collateral, and the Collateral Agent or any First Lien Representative may
advertise and conduct public auctions or private sales of the Common Collateral,
in each case without notice to, the involvement of or interference by any Second
Lien Secured Party or liability to any Second Lien Secured Party.
 

 
-20-

--------------------------------------------------------------------------------

 

(c)          Until the Discharge of the First Lien Obligations has occurred, the
Collateral Agent on behalf of the First Lien Representatives will have the sole
and exclusive right (i) to be named as additional insured and loss payee under
any insurance policies maintained from time to time by any Loan Party (except
that the Collateral Agent on behalf of the Second Lien Representative shall have
the right to be named as additional insured and loss payee so long as its second
lien status is identified in a manner satisfactory to the First Lien
Representatives); (ii) to adjust or settle any insurance policy or claim
covering the Common Collateral in the event of any loss thereunder and (iii) to
approve any award granted in any condemnation or similar proceeding affecting
the Common Collateral.
 
Section 2.6  Discretion in Enforcement of First Liens.  (a)  In exercising
rights and remedies with respect to the Collateral after the occurrence and
during the continuation of a Triggering Event, the First Lien Representatives
may enforce (or refrain from enforcing) the provisions of the First Lien
Documents and exercise (or refrain from exercising) remedies thereunder or any
such rights and remedies, all in such order and in such manner as they may
determine in the exercise of their absolute sole and exclusive discretion,
including:
 
(1)           the exercise or forbearance from exercise of all rights and
remedies in respect of the Collateral and/or the First Lien Obligations;
 
(2)           the enforcement or forbearance from enforcement of any First Lien
in respect of the Collateral;
 
(3)           the exercise or forbearance from exercise of rights and powers of
a holder of shares of stock included in the First Lien Collateral to the extent
provided in the Security Documents;
 
(4)           the acceptance of the Collateral in full or partial satisfaction
of the First Lien Obligations; and
 
(5)           the exercise or forbearance from exercise of all rights and
remedies of a secured lender under the UCC or any similar law of any applicable
jurisdiction or in equity.
 
Section 2.7  Discretion in Enforcement of First Lien Obligations.  (a)  Without
in any way limiting the generality of Section 2.6, the holders of First Lien
Obligations and the First Lien Representatives may at any time and from time to
time, without the consent of or notice to holders of Second Lien Obligations or
the Second Lien Representatives, without incurring responsibility to holders of
Second Lien Obligations and the Second Lien Representatives and without
impairing or releasing the subordination provided in this Agreement or the
obligations hereunder of holders of Second Lien Obligations and the Second Lien
Representatives, do any one or more of the following:
 
(1)           change the manner, place or terms of payment or extend the time of
payment of, or renew or alter, the First Lien Obligations, or otherwise amend or
supplement in any manner the First Lien Obligations, or any instrument
evidencing the First Lien Obligations or any agreement under which the First
Lien Obligations are outstanding;
 

 
-21-

--------------------------------------------------------------------------------

 

(2)           release any Person or entity liable in any manner for the
collection of the First Lien Obligations;
 
(3)           release the First Lien on any Collateral securing First Lien
Obligations; and
 
(4)           exercise or refrain from exercising any rights against any
Grantor.
 
(b)          The Second Lien Representatives shall be provided with notice of
any enforcement actions with respect to any Grantor; provided that (1) any
failure or delay in providing such notice shall not impair any rights of the
Secured Parties hereunder or under any other Secured Debt Document and (2) no
party hereto shall be liable in any respect for any failure or delay in
providing such notice.
 
Section 2.8  Insolvency or Liquidation Proceedings.  (1)  Until the Discharge of
the First Lien Obligations has occurred, each Second Lien Representative agrees
on behalf of itself and the other Second Lien Secured Parties that no Second
Lien Secured Party shall, in or in connection with any Insolvency or Liquidation
Proceeding, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
in respect of any of the Common Collateral, including, without limitation, with
respect to the determination of any Liens or claims held by the Collateral Agent
or any First Lien Representative (including the validity and enforceability
thereof) or any other First Lien Secured Party or the value of any claims of
such parties under Section 506(a) of the Bankruptcy Code or otherwise; provided
that each Second Lien Representative may file a proof of claim in an Insolvency
or Liquidation Proceeding, subject to the limitations contained in this
Agreement and only if consistent with the terms and the limitations on the
Second Lien Representative imposed hereby.
 
(2)           If any Loan Party becomes subject to any Insolvency or Liquidation
Proceeding, and if the First Lien Representative or the other First Lien Secured
Parties desire to consent (or not object) to the use of cash collateral under
the Bankruptcy Code or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any Person(s) other than the First Lien Secured Parties
(any such financing, “DIP Financing”), then each Second Lien Representative
agrees, on behalf of itself and the other Second Lien Secured Parties, that each
Second Lien Secured Party (a) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to, the use of such cash
collateral or to such DIP Financing, (b) will not request or accept adequate
protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in paragraph (4) below and
(c) will subordinate (and will be deemed hereunder to have subordinated) the
Second Liens (i) to such DIP Financing on the same terms as the First Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (ii) to any adequate protection provided to the First
Lien Secured Parties and (iii) to any “carve-out” agreed to by the First Lien
Representative or the other First Lien Secured Parties, and (d) agrees that
notice received two calendar days prior to the entry of an order approving such
usage of cash collateral or approving such financing shall be adequate notice.
 

 
-22-

--------------------------------------------------------------------------------

 

(3)           Each Second Lien Representative agrees, on behalf of itself and
the other Second Lien Secured Parties, that none of them will seek relief from
the automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding or take any action in derogation thereof, in each case in respect of
any Common Collateral, without the prior written consent of each First Lien
Representative.
 
(4)           Each Second Lien Representative, on behalf of itself and the other
Second Lien Secured Parties, agrees that none of them shall object, contest, or
support any other Person objecting to or contesting, (a) any request by a First
Lien Representative or the other First Lien Secured Parties for adequate
protection or any adequate protection provided to the First Lien Representative
or the other First Lien Secured Parties or (b) any objection by a First Lien
Representative or any other First Lien Secured Parties to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection or (c)
the payment of interest, fees, expenses or other amounts to a First Lien
Representative or any other First Lien Secured Party under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise.  Notwithstanding anything contained
in this Section and in (2)(b) above (but subject to all other provisions of this
Agreement, including, without limitation, (2)(a) and (3) above, in any
Insolvency or Liquidation Proceeding, (i) if the First Lien Secured Parties (or
any subset thereof) are granted adequate protection consisting of additional
collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any DIP Financing or use of cash
collateral, and the First Lien Secured Parties do not object to the adequate
protection being provided to them, then in connection with any such DIP
Financing or use of cash collateral each Second Lien Representative, on behalf
of itself and any of the Second Lien Secured Parties, may seek or accept
adequate protection consisting solely of (x) a replacement Lien on the same
additional collateral, subordinated to the Liens securing the First Lien
Obligations and such DIP Financing on the same basis as the other Liens securing
the Second Lien Obligations are so subordinated to the First Lien Obligations
under this Agreement and (y) superpriority claims junior in all respects to the
superpriority claims granted to the First Lien Secured Parties, provided,
however, that each Second Lien Representative shall have irrevocably agreed,
pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and
the relevant Second Lien Secured Parties, in any stipulation and/or order
granting such adequate protection, that such junior superpriority claims may be
paid under any plan of reorganization in any combination of cash, debt, equity
or other property having a value on the effective date of such plan equal to the
allowed amount of such claims and (ii) in the event a Second Lien
Representative, on behalf of itself and the relevant Second Lien Secured
Parties, seeks or accepts adequate protection in accordance with clause (i)
above and such adequate protection is granted in the form of additional
collateral, then each Second Lien Representative, on behalf of itself and the
relevant Second Lien Secured Parties, agrees that each First Lien Representative
shall also be granted a senior Lien on such additional collateral as security
for the First Lien Obligations and any such DIP Financing and that any Lien on
such additional collateral securing the Second Lien Obligations shall be
subordinated to the Liens on such collateral securing the First Lien Obligations
and any such DIP Financing (and all Obligations relating thereto) and any other
Liens granted to the First Lien Secured Parties as adequate protection, with
such subordination to be on the same terms that the other Liens securing the
Second Lien Obligations are subordinated to such First Lien Obligations under
this Agreement.  Each Second Lien Representative, on behalf of itself and the
other relevant Second Lien Secured Parties, agrees that except as expressly set
forth in this Section none of them shall
 

 
-23-

--------------------------------------------------------------------------------

 

seek or accept adequate protection without the prior written consent of the
First Lien Representative.


(5)           If any First Lien Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Lien Obligations shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not
occurred.  If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto.  The Second Lien Secured Parties agree
that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
 
(6)           Neither any Second Lien Representative nor any other Second Lien
Secured Party shall, in an Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any assets of any Loan Party that is supported
or permitted by any of the First Lien Secured Parties, and each Second Lien
Representative and each other Second Lien Secured Party will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
supported or permitted by any of the First Lien Secured Parties and to have
released their Liens on such assets.
 
(7)           Each Second Lien Secured Party acknowledges and agrees that (a)
the grants of Liens pursuant to the First Lien Documents and the Second Lien
Documents constitute two separate and distinct grants of Liens and (b) because
of, among other things, their differing rights in the Common Collateral, the
Second Lien Obligations are fundamentally different from the First Lien
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Lien Secured Parties and
Second Lien Secured Parties in respect of the Common Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then the Second Lien Secured Parties hereby acknowledge and agree that
all distributions shall be made as if there were separate classes of senior and
junior secured claims against the Loan Parties in respect of the Common
Collateral (with the effect being that, to the extent that the aggregate value
of the Common Collateral is sufficient (for this purpose ignoring all claims
held by the Second Lien Secured Parties), the First Lien Secured Parties shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest before any distribution is made in respect of the
claims held by the Second Lien Secured Parties, with the Second Lien Secured
Parties hereby acknowledging and agreeing to turn over to the First Lien Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to
 

 
-24-

--------------------------------------------------------------------------------

 

effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Second Lien Secured Parties).


(8)           Nothing contained herein shall prohibit or in any way limit the
First Lien Representative or any other First Lien Secured Party from objecting
in any Insolvency or Liquidation Proceeding or otherwise to any action taken by
any Second Lien Secured Party, including the seeking by any Second Lien Secured
Party of adequate protection (except as provided in Section 2.8(4)) or the
asserting by any Second Lien Secured Party of any of its rights and remedies
under the Second Lien Documents or otherwise.
 
(9)           To the extent that any Second Lien Representative or any Second
Lien Secured Party has or acquires rights under Section 363 or Section 364 of
the Bankruptcy Code with respect to any of the Common Collateral, each Second
Lien Representative agrees, on behalf of itself and the other Second Lien
Secured Parties not to assert any of such rights without the prior written
consent of the First Lien Representatives (or the Required First Lien
Debtholders); provided that if requested by the First Lien Representatives (or
the Required First Lien Debtholders), each Second Lien Representative shall
timely exercise such rights in the manner requested by the First Lien
Representatives (or the Required First Lien Debtholders), including any rights
to payments in respect of such rights.
 
(10)           This Agreement, which the parties hereto expressly acknowledge is
a “subordination agreement” under section 510(a) of the Bankruptcy Code, shall
be effective before, during and after the commencement of an Insolvency or
Liquidation Proceeding.
 
Section 2.9  Collateral Shared Equally and Ratably within Class.  The parties to
this Agreement agree that the payment and satisfaction of all of the Secured
Obligations within each Class will be secured equally and ratably by the Liens
established in favor of the Collateral Agent for the benefit of the Secured
Parties belonging to such Class.  It is understood and agreed that nothing in
this Section 2.9 is intended to alter the priorities among Secured Parties
belonging to different Classes as provided in Section 2.3.
 
ARTICLE III

 
Obligations and Powers of Collateral Agent
 
Section 3.1  Undertaking of the Collateral Agent.  (a)  Subject to, and in
accordance with, this Agreement and the other Security Documents, the Collateral
Agent will, as collateral agent, for the benefit solely and exclusively of the
present and future Secured Parties:
 
(1)           accept, enter into, hold, maintain, administer and enforce all
Security Documents, including all Collateral subject thereto, and all Liens
created thereunder, perform its obligations under the Security Documents and
protect, exercise and enforce the interests, rights, powers and remedies granted
or available to it under, pursuant to or in connection with the Security
Documents;
 
(2)           take all lawful and commercially reasonable actions permitted
under the Security Documents that it may deem necessary or advisable to protect
or preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;
 

 
-25-

--------------------------------------------------------------------------------

 

(3)           deliver and receive notices pursuant to the Security Documents;
 
(4)           sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Collateral under the
Security Documents and its other interests, rights, powers and remedies;
 
(5)           remit as provided in Section 3.4 all cash proceeds received by the
Collateral Agent from the collection, foreclosure or enforcement of its interest
in the Collateral under the Security Documents or any of its other interests,
rights, powers or remedies;
 
(6)           execute and deliver amendments to the Security Documents as from
time to time authorized pursuant to Section 8.1; and
 
(7)           release any Lien granted to it by any Security Document upon any
Collateral if and as required by Section 4.1.
 
(b)          Each party to this Agreement acknowledges and consents to the
undertaking of the Collateral Agent set forth in Section 3.1(a) and agrees to
each of the other provisions of this Agreement applicable to the Collateral
Agent.
 
(c)          Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Agent will not commence any exercise of remedies or
any foreclosure actions or otherwise take any action or proceeding against any
of the Collateral (other than actions as necessary to prove, protect or preserve
the Liens securing the Secured Obligations) unless (i) the exercise of such
remedy or action shall then be permitted under the underlying Security Document
and (ii) it shall have been directed by written notice of an Act of Required
Debtholders and then only in accordance with the provisions of this Agreement
and the other Security Documents.
 
Section 3.2  Release or Subordination of Liens.  The Collateral Agent will not
release or subordinate any Lien of the Collateral Agent or consent to the
release or subordination of any Lien of the Collateral Agent, except:
 
(a)          as directed by an Act of Required Debtholders accompanied by an
Officer’s Certificate to the effect that the release or subordination was
permitted by each applicable Secured Debt Document;
 
(b)          as required by Article 4;
 
(c)          as ordered pursuant to applicable law under a final and
nonappealable order or judgment of a court of competent jurisdiction;
 
(d)          in connection with any foreclosure or exercise of rights and
remedies pursuant to Section 3.3; or
 

 
-26-

--------------------------------------------------------------------------------

 

(e)          for the subordination (in accordance with the terms hereof and of
the other Security Documents) of the Second Lien Collateral and the Second Liens
to the First Lien Collateral and the First Liens.
 
Section 3.3  Enforcement of Liens.  If the Collateral Agent at any time receives
written notice that any Triggering Event has occurred entitling the Collateral
Agent to foreclose upon, collect or otherwise enforce its Liens hereunder, the
Collateral Agent will promptly deliver written notice thereof to each Secured
Debt Representative.  Thereafter, the Collateral Agent may await direction by an
Act of Required Debtholders and will act, or decline to act, as directed by an
Act of Required Debtholders, in the exercise and enforcement of the Collateral
Agent’s interests, rights, powers and remedies in respect of the Collateral or
under the Security Documents or applicable law and, following the initiation of
such exercise of remedies, the Collateral Agent will act, or decline to act,
with respect to the manner of such exercise of remedies as directed by an Act of
Required Debtholders.  Subsequent to the Collateral Agent delivering written
notice to each Secured Debt Representative that any Triggering Event has
occurred entitling the Collateral Agent to foreclose upon, collect or otherwise
enforce its Liens thereunder, then, unless it has been directed to the contrary
by an Act of Required Debtholders, the Collateral Agent in any event may (but
will not be obligated to) take all lawful and commercially reasonable actions
permitted under the Security Documents that it may deem necessary or advisable
to protect or preserve its interest in the Collateral subject thereto and the
interests, rights, powers and remedies granted or available to it under,
pursuant to or in connection with the Security Documents.
 
Section 3.4  Application of Proceeds.  (a)  The Collateral Agent will apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral and the proceeds of any title insurance policy required under any
First Lien Document or Second Lien Document in the following order of
application (subject to Section 7.2, to the extent applicable):
 
FIRST, to the payment of all reasonable and documented costs and expenses
incurred by the Collateral Agent in connection with such sale, collection or
realization or otherwise in connection with this Agreement or any of the Secured
Obligations, and to any other Collateral Agent Obligations, including all court
costs and the reasonable fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent hereunder on behalf of
any Grantor and any other reasonable and documented costs or expenses incurred
in connection with the exercise of any right or remedy hereunder;
 
SECOND, to the respective First Lien Representatives for application to the
payment of all outstanding First Lien Debt and any other First Lien Obligations
that are then due and payable in such order as may be provided in the First Lien
Documents in an amount sufficient to pay in full and discharge all outstanding
First Lien Debt and all other First Lien Obligations that are then due and
payable (including cash collateralization (at the lower of (1) 105% of the
aggregate undrawn amount and (2) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable First Lien
Document) of all outstanding letters of credit constituting First Lien Debt that
have not theretofore been cancelled, terminated, fully cash collateralized as
provided above, fully supported by a letter of credit satisfactory to the issuer
of the letter of credit
 

 
-27-

--------------------------------------------------------------------------------

 

supported thereby or otherwise supported in a manner satisfactory to the
respective issuers thereof);
 
THIRD, to the respective Second Lien Representatives for application to the
payment of all outstanding Second Lien Debt and any other Second Lien
Obligations that are then due and payable in such order as may be provided in
the Second Lien Documents in an amount sufficient to pay in full and discharge
all outstanding Second Lien Debt and all other Second Lien Obligations that are
then due and payable (including the cash collateralization (at the lower of (1)
105% of the aggregate undrawn amount and (2) the percentage of the aggregate
undrawn amount required for release of Liens under the terms of the applicable
Second Lien Document) of all outstanding letters of credit constituting Second
Lien Debt that have not theretofore been cancelled, terminated, fully cash
collateralized as provided above, fully supported by a letter of credit
satisfactory to the issuer of the letter of credit supported thereby or
otherwise supported in a manner satisfactory to the respective issuers thereof);
and
 
FOURTH, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.
 
For purposes of this Section 3.4(a), “proceeds” of Collateral includes any and
all cash, securities and other property realized from collection, foreclosure or
enforcement of the Collateral Agent’s Liens upon the Collateral (including
distributions of Collateral in satisfaction of any Secured Obligations).
 
(b)          If any Second Lien Representative or any holder of a Second Lien
Obligation collects or receives any proceeds of such foreclosure, collection or
other enforcement that should have been applied to the payment of the First Lien
Obligations in accordance with Section 3.4(a) above, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such
Second Lien Representative or such holder of a Second Lien Obligation, as the
case may be, will forthwith deliver the same to the Collateral Agent, for the
account of the holders of the First Lien Obligations, to be applied in
accordance with Section 3.4(a).  Until so delivered, such proceeds will be held
by that Second Lien Representative or that holder of a Second Lien Obligation,
as the case may be, for the benefit of the holders of the First Lien
Obligations.
 
(c)          This Section 3.4 is intended for the benefit of, and will be
enforceable as a third party beneficiary by, each present and future holder of
Secured Obligations, each present and future Secured Debt Representative and the
Collateral Agent as holder of First Liens and Second Liens.  The Secured Debt
Representative of each future Series of Secured Debt will, to the extent
provided in this Agreement, be required to deliver a Lien Sharing and Priority
Confirmation to the Collateral Agent at the time of incurrence of such Series of
Secured Debt.
 
(d)          In connection with the application of proceeds pursuant to Section
3.4(a), except as otherwise directed by an Act of Required Debtholders, the
Collateral Agent may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.
 

 
-28-

--------------------------------------------------------------------------------

 

Section 3.5  Powers of the Collateral Agent.  (a)  The Collateral Agent is
irrevocably authorized and empowered to enter into and perform its obligations
and protect, perfect, exercise and enforce its interest, rights, powers and
remedies under the Security Documents and applicable law and in equity and to
act as set forth in this Article 3 or as requested in any lawful directions
given to it from time to time in respect of any matter by an Act of Required
Debtholders.
 
(b)          No Secured Debt Representative or holder of Secured Obligations
will have any liability whatsoever for any act or omission of the Collateral
Agent.
 
Section 3.6  Documents and Communications.  The Collateral Agent will permit
each Secured Debt Representative and each holder of Secured Obligations upon
reasonable written notice from time to time to inspect and copy, at the cost and
expense of the party requesting such copies, any and all Security Documents and
other documents, notices, certificates, instructions or communications received
by the Collateral Agent in its capacity as such.
 
Section 3.7  For Sole and Exclusive Benefit of Holders of Secured
Obligations.  The Collateral Agent will accept, hold, administer and enforce all
Liens on the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Agent and all other property constituting Collateral solely and
exclusively for the benefit of the present and future holders of present and
future Secured Obligations, and will distribute all proceeds received by it in
realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 3.4.
 
Section 3.8  Secured Debt.  (a)  The Collateral Agent will, as collateral agent
hereunder, perform its undertakings set forth in Section 3.1(a) with respect to
each holder of Secured Obligations of a Series of Secured Debt that is issued or
incurred after the date hereof  (or that is incurred prior to the date of this
Agreement and constitutes Secured Debt under and as defined in the Security and
Pledge Agreement (as defined in the Existing DIP Agreement)) that:
 
(1)           holds Secured Obligations that constitute First Lien Debt in
accordance with clause (1) of the definition of “First Lien Debt” contained
herein, or are identified as Second Lien Debt or First Lien Debt in accordance
with the procedures set forth in Section 3.8(b);
 
(2)           signs, through its designated Secured Debt Representative
identified pursuant to Section 3.8(b), a Joinder; and
 
(3)           delivers a Lien Sharing and Priority Confirmation;
 
provided that the actions required by preceding clauses (2) and (3), and
following Section 3.8(b), shall not be required to be taken with respect to
First Lien Debt as described in clause (1) of the definition of “First Lien
Debt” contained herein.
 
(b)          The Company will be permitted to designate as an additional holder
of Secured Obligations hereunder each Person who is, or who becomes, the holder
of First Lien Debt or the holder of Second Lien Debt incurred by the Company or
such other Grantor in
 

 
-29-

--------------------------------------------------------------------------------

 

accordance with the respective definitions of First Lien Debt or Second Lien
Debt, as the case may be, contained herein as additional First Lien Debt or
Second Lien Debt hereunder, respectively.  The Company may effect such
designation by delivering to the Collateral Agent each of the following:


(1)           an Officer’s Certificate describing in reasonable detail the
respective First Lien Debt or Second Lien Debt and stating that the Company or
such other Grantor has incurred or intends to incur such obligations as
additional Secured Debt (“Additional Secured Debt”) which will either be (i)
First Lien Debt permitted by each applicable Secured Debt Document to be secured
by a First Lien equally and ratably with all previously existing and future
First Lien Debt or (ii) Second Lien Debt permitted by each applicable Secured
Debt Document to be secured with a Second Lien equally and ratably with all
previously existing and future Second Lien Debt; and
 
(2)           a written notice specifying the name and address of the Secured
Debt Representative for such series of Additional Secured Debt for purposes of
Section 8.6.
 
Notwithstanding the foregoing, but in no way limiting Section 2.3(d), nothing in
this Agreement will be construed to allow the Company or any other Grantor to
incur additional Indebtedness or grant additional Liens unless in each case
otherwise permitted by the terms of all applicable Secured Debt Documents.
 
(c)          With respect to any Series of First Lien Debt or Series of Second
Lien Debt incurred after the date of this Agreement, the Company and each of the
Grantors agrees to take such actions (if any) (including, without limitation,
any acknowledgements by the Company or any of the other Guarantors of guarantees
or security that are applicable to First Lien Debt or Second Lien Debt, as the
case may be) as may from time to time reasonably be requested by the Collateral
Agent, any Secured Debt Representative or any Act of Required Debt Holders, and
enter into such technical amendments, modifications and/or supplements to the
then existing guarantees and Security Documents (or execute and deliver such
additional guarantees and Security Documents) as may from time to time be
reasonably requested by the Collateral Agent (or as contemplated by following
Section 3.8(d)),  to ensure that the relevant additional First Lien Obligations
or Second Lien Obligations, as the case may be, are secured by, and entitled to
the benefits of, the relevant guarantees and Security Documents, and each
Secured Party (by its acceptance of the benefits hereof) hereby agrees to, and
authorizes the Collateral Agent to enter into, any such technical amendments,
modifications and/or supplements (and additional guarantees and Security
Documents).  The Borrower and each Grantor hereby further agree that, if there
are any recording, filing or other similar fees payable in connection with any
of the actions to be taken pursuant to this Section 3.8(c), all such amounts
shall be paid by, and shall be for the account of, the Borrower and the
respective Grantors, on a joint and several basis.
 
(d)          All parties hereto acknowledge and agree that, on the date of this
Agreement, the Security Documents do not secure any Second Lien Obligations.  At
such time (if any) as any Second Lien Debt becomes entitled to the benefits of
this Agreement, Security Documents as contemplated by the last sentence of the
definition “Security Documents” contained herein shall be required to be entered
into to secure such Second Lien Debt.  Any
 

 
-30-

--------------------------------------------------------------------------------

 

such Security Documents shall be required to apply only to Common Collateral
(after giving effect thereto) and shall be in form and substance substantially
the same (although providing Second Liens) as the respective Security Documents
securing the First Lien Obligations and otherwise in form and substance
reasonably satisfactory to the Collateral Agent.


ARTICLE IV

 
Obligations Enforceable by the Borrower and the Other Grantors
 
Section 4.1  Release of Liens on Collateral.  The Collateral Agent’s Liens upon
the Collateral will be released and terminate:
 
(a)          in whole, upon the Secured Debt Termination Date;
 
(b)          with respect to Liens upon the Collateral securing the First Lien
Debt, in whole and automatically upon the occurrence of the Secured Debt
Termination Date with respect to the First Lien Debt;
 
(c)          with respect to Liens upon the Collateral securing the Second Lien
Debt (if any), in whole and automatically upon the occurrence of the Secured
Debt Termination Date with respect to the Second Lien Debt;
 
(d)          upon the written request of the Company and the respective Grantor
to the Collateral Agent, as to any Collateral of a Grantor (other than the
Borrower) that (x) is released as a Guarantor under, and as defined in, the
Guaranty and the Collateral Agreement pursuant to the provisions of Section
8.14(b) thereof (or the relevant provisions of any replacement or successor
guaranty), and (y) is not obligated (as primary obligor or guarantor) with
respect to any other First Lien Obligations at such time and so long as the
respective release does not violate the terms of any First Lien Document which
then remains in effect;
 
(e)          as to any Collateral that is released, sold, transferred or
otherwise disposed of by the Company or any other Grantor to a Person that is
not (either before or after such release, sale, transfer or disposition) the
Company or a Restricted Subsidiary in a transaction or other circumstance that
complies with the terms of the Credit Agreement (for so long as the Credit
Agreement is in effect) and the Bridge Loan Agreement (for so long as the Bridge
Loan Agreement is in effect) and is not prohibited by any of the other Secured
Debt Documents, at the time of such release, sale, transfer or other disposition
and to the extent of the interest released, sold, transferred or otherwise
disposed of;
 
(f)          as to a release of less than all or substantially all of the
Collateral (other than pursuant to clause (a), (b), (c), (d) or (e) above) at
any time prior to the Discharge of First Lien Obligations if consent to the
release of all First Liens on such Collateral has been given by an Act of
Required Debtholders;
 
(g)          as to a release of less than all or substantially all of the
Collateral (other than pursuant to either clause (a), (b), (c), (d), (e) or (f)
above) at any time after the Discharge of First Lien Obligations, if consent to
the release of all Second Liens on such Collateral has been given by the
Required Second Lien Debtholders; and
 

 
-31-

--------------------------------------------------------------------------------

 

(h)          as to a release of all or substantially all of the Collateral, if
(A) consent to release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Secured Debt at the time
outstanding as provided for in the applicable Secured Debt Documents and (B) the
Company has delivered an Officer’s Certificate to the Collateral Agent
certifying that any such necessary consents have been obtained.
 
(i)          At any time that any Grantor desires that the Collateral Agent take
any action to acknowledge or give effect to any release of Collateral pursuant
to the foregoing provisions of this Section 4.1, the Company and the respective
Grantor shall deliver to the Collateral Agent a certificate signed by an officer
of the Company and such Grantor stating that the release of the respective
Collateral is permitted pursuant to Section 4.1(a), (b), (c), (d), (e), (f), (g)
or (h), as the case may be.  In determining whether any release of Collateral is
permitted, the Collateral Agent shall be entitled to conclusively rely on any
officer’s certificate furnished by it pursuant to the immediately preceding
sentence. All actions taken pursuant to this Section 4.1 shall be at the sole
cost and expense of the Company and the respective Grantor.
 
Section 4.2  Agreements of the Collateral Agent and Secured Debt
Representatives.  (a)  In connection with any release of the Collateral Agent’s
Lien on the Collateral pursuant to Section 4.1, the Collateral Agent shall
(subject to compliance with Section 4.1(f)) execute and deliver to any Grantor,
at such Grantor’s expense, all documents that such Grantor shall reasonably
request to evidence such release.  Any execution and delivery of documents
pursuant to this Section 4.2 shall be without recourse to or warranty by the
Collateral Agent.
 
(b)          The Collateral Agent hereby agrees that:
 
(1)           in the case of any release pursuant to Section 4.1(e), if the
terms of any such release, sale, transfer or other disposition require the
payment of the purchase price to be contemporaneous with the delivery of the
applicable release, then, at the written request of and at the expense of the
Company or other applicable Grantor, the Collateral Agent will either (A) be
present at and deliver the release at the closing of such transaction or (B)
deliver the release under customary escrow arrangements that permit such
contemporaneous payment and delivery of the release; and
 
(2)           within one Business Day of the receipt by it of any Act of
Required Debtholders pursuant to Section 4.1(f), the Collateral Agent will
deliver a copy of such Act of Required Debtholders to each Secured Debt
Representative.
 
(c)          Each Secured Debt Representative hereby agrees that within one
Business Day after the receipt by it of any notice from the Collateral Agent
pursuant to Section 4.2(b)(2), such Secured Debt Representative will deliver a
copy of such notice to each registered holder of the Series of First Lien Debt
or Series of Second Lien Debt for which it acts as Secured Debt Representative.
 

 
-32-

--------------------------------------------------------------------------------

 

ARTICLE V

 
Immunities of the Collateral Agent
 
Section 5.1  No Implied Duty.  The Collateral Agent will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement and the other Security Documents.  The
Collateral Agent will not be required to take any action that is contrary to
applicable law or any provision of this Agreement or the other Security
Documents.
 
Section 5.2  Appointment of Agents and Advisors.  The Collateral Agent may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require.
 
Section 5.3  Other Agreements.  The Collateral Agent has accepted and is bound
by the Security Documents executed by the Collateral Agent as of the date of
this Agreement and, as directed by an Act of Required Debtholders, the
Collateral Agent shall execute additional Security Documents delivered to it
after the date of this Agreement; provided, however, that such additional
Security Documents do not adversely affect the rights, privileges, benefits and
immunities of the Collateral Agent.  The Collateral Agent will not otherwise be
bound by, or be held obligated by, the provisions of any credit agreement,
indenture, Hedge Agreement or other agreement governing Secured Debt (other than
this Agreement and the other Security Documents).
 
Section 5.4  Solicitation of Instructions.  (a)  The Collateral Agent may at any
time solicit written confirmatory instructions, in the form of an Act of
Required Debtholders, an Officer’s Certificate or an order of a court of
competent jurisdiction, as to any action that it may be requested or required to
take, or that it may propose to take, in the performance of any of its
obligations under this Agreement or the other Security Documents, and the
Collateral Agent may await receipt of the respective confirmatory instructions
before taking the respective such action.
 
(a)          No written direction given to the Collateral Agent by an Act of
Required Debtholders that in the sole judgment of the Collateral Agent imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Agent any obligation or liability not set forth in or arising under this
Agreement and the other Security Documents will be binding upon the Collateral
Agent unless the Collateral Agent elects, at its sole option, to accept such
direction.
 
Section 5.5  Limitation of Liability.  The Collateral Agent will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence, bad faith or willful misconduct, in each case as determined by a
final, non-appealable order by a court of competent jurisdiction.
 
Section 5.6  Documents in Satisfactory Form.  The Collateral Agent will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at
 

 
-33-

--------------------------------------------------------------------------------

 

any time submitted to it, including those expressly provided for in this
Agreement, be delivered to it in a form and with substantive provisions
reasonably satisfactory to it.


Section 5.7  Entitled to Rely.  The Collateral Agent may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any other
Grantor in compliance with the provisions of this Agreement or delivered to it
by any Secured Debt Representative as to the holders of Secured Obligations for
whom it acts, without being required to determine the authenticity thereof or
the correctness of any fact stated therein or the propriety or validity of
service thereof.  The Collateral Agent may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature reasonably
believed by it to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Security Documents has been
duly authorized to do so.  To the extent an Officer’s Certificate or opinion of
counsel is required or permitted under this Agreement to be delivered to the
Collateral Agent in respect of any matter, the Collateral Agent may rely
conclusively on Officer’s Certificate or opinion of counsel as to such matter
and such Officer’s Certificate or opinion of counsel shall be full warranty and
protection to the Collateral Agent for any action taken, suffered or omitted by
it under the provisions of this Agreement and the other Security Documents, in
each case absent manifest error.
 
Section 5.8  Triggering Event.  The Collateral Agent will not be required to
inquire as to the occurrence or absence of any Triggering Event and will not be
affected by or required to act upon any notice or knowledge as to the occurrence
of any Triggering Event unless and until it is directed by an Act of Required
Debtholders.
 
Section 5.9  Actions by Collateral Agent.  As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Agent will act or refrain from acting as directed by an Act of Required
Debtholders and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant to hereto or thereto shall be binding on the
holders of Secured Obligations.
 
Section 5.10  Security or Indemnity in favor of the Collateral Agent.  The
Collateral Agent will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.
 
Section 5.11  Rights of the Collateral Agent.  In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security
Document.  In the event there is any bona fide, good faith disagreement between
the other parties to this Agreement or any of the other Security Documents
resulting in adverse claims being made in connection with Collateral held by the
Collateral Agent and the terms of this Agreement or any of the other Security
Documents do not
 

 
-34-

--------------------------------------------------------------------------------

 

unambiguously mandate the action the Collateral Agent is to take or not to take
in connection therewith under the circumstances then existing, or the Collateral
Agent is in doubt as to what action it is required to take or not to take
hereunder or under the other Security Documents, it will be entitled to refrain
from taking any action (and will incur no liability for doing so) until directed
otherwise in writing by a request signed jointly by the parties hereto entitled
to give such direction or by order of a court of competent jurisdiction,
provided that the parties hereto acknowledge that the terms of this Agreement
are not intended to negate any specific rights of the Company or the other
Grantors in the First Lien Documents or the Second Lien Documents.


Section 5.12  Limitations on Duty of Collateral Agent in Respect of
Collateral.  (a)  The Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the NY UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Agent deals with similar property for its own
account.  The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property.  Neither the Collateral Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Collateral Agent
and the other Secured Parties hereunder are solely to protect the Collateral
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Collateral Agent or any other Secured Party to exercise
any such powers.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own bad faith, gross negligence or willful
misconduct (in each case as determined by a final, non-appealable order by a
court of competent jurisdiction).
 
(b)          The Collateral Agent will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct (in each case as determined by
a final, non-appealable order by a court of competent jurisdiction) on the part
of the Collateral Agent, for the validity or sufficiency of the Collateral or
any agreement or assignment contained therein, for the validity of the title of
any Grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.  The Collateral Agent hereby disclaims any
representation or warranty to the present and future holders of the Secured
Obligations concerning the perfection of the Liens granted hereunder or in the
value of any of the Collateral.  The Collateral Agent will not be responsible
for determining whether any given Secured Obligations are in fact secured
pursuant to the various Security Documents, it being understood that each
Secured Party shall be responsible for ascertaining whether its Obligations are
in fact secured pursuant to the Security Documents.  Without limiting the
provisions of the
 

 
-35-

--------------------------------------------------------------------------------

 

immediately preceding sentence, the parties hereto understand and agree that, as
of the date of this Agreement, no Second Lien Obligations are secured pursuant
to the terms of the Security Documents as then in effect.


Section 5.13  Assumption of Rights, Not Assumption of Duties.  Notwithstanding
anything to the contrary contained herein:
 
(1)           each of the parties thereto will remain liable under each of the
Security Documents (other than this Agreement) to the extent set forth therein
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not be executed;
 
(2)           the exercise by the Collateral Agent of any of its rights,
remedies or powers hereunder will not release such parties from any of their
respective duties or obligations under the other Security Documents; and
 
(3)           the Collateral Agent will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Agent.
 
Section 5.14  No Liability for Clean Up of Hazardous Materials.  In the event
that the Collateral Agent is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Agent’s sole discretion may cause the Collateral Agent to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Agent to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Agent reserves the right, instead of taking such action, either to
resign as Collateral Agent or to arrange for the transfer of the title or
control of the asset to a court appointed receiver.  The Collateral Agent will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.
 
ARTICLE VI

 
Resignation of the Collateral Agent
 
Section 6.1  Resignation of Collateral Agent.  Subject to the appointment of a
successor Collateral Agent as provided in Section 6.2 and the acceptance of such
appointment by the successor Collateral Agent the Collateral Agent may resign at
any time by giving not less than 10 days’ notice of resignation to each Secured
Debt Representative and the Company.
 
Section 6.2  Appointment of Successor Collateral Agent.  Upon any such
resignation, a successor Collateral Agent may be appointed by an Act of Required
Debtholders; provided that any successor Collateral Agent replacing Credit
Suisse may be appointed by the Administrative Agent and the Company.  If no
successor Collateral Agent has been so appointed and accepted such appointment
within 10 days after the predecessor Collateral Agent gave notice of resignation
or was removed, the retiring Collateral Agent may (at the expense of the
 

 
-36-

--------------------------------------------------------------------------------

 

Company), at its option, appoint a successor Collateral Agent, or petition a
court of competent jurisdiction for appointment of a successor Collateral Agent,
which must be a bank or trust company:


(1)           authorized to exercise corporate agency powers;
 
(2)           having a combined capital and surplus of at least $500,000,000;
and
 
(3)           maintaining an office in New York, New York.
 
The Collateral Agent will fulfill its obligations hereunder until a successor
Collateral Agent meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Agent and the provisions of Section 6.3 have been
satisfied.
 
Section 6.3  Succession.  When the Person so appointed as successor Collateral
Agent accepts such appointment:
 
(1)           such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Agent, and the
predecessor Collateral Agent will be discharged from its duties and obligations
hereunder; and
 
(2)           the predecessor Collateral Agent will (at the expense of the
Company) promptly transfer all Liens and collateral security and other property
constituting Collateral within its possession or control to the possession or
control of the successor Collateral Agent and will execute instruments and
assignments as may be necessary or desirable or reasonably requested by the
successor Collateral Agent to transfer to the successor Collateral Agent all
Liens, interests, rights, powers and remedies of the predecessor Collateral
Agent in respect of the Security Documents or the Collateral.
 
Thereafter the predecessor Collateral Agent will remain entitled to enforce the
immunities granted to it in Article 5 and the provisions of Sections 8.9.
 
Section 6.4  Merger, Conversion or Consolidation of Collateral Agent.  Any
Person into which the Collateral Agent may be merged or converted or with which
it may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party, or any Person
succeeding to the business of the Collateral Agent shall be the successor of the
Collateral Agent pursuant to Section 6.3, provided that (i) without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding, such Person satisfies the eligibility requirements
specified in clauses (1) through (4) of Section 6.2 and (ii) prior to any such
merger, conversion or consolidation, the Collateral Agent shall have notified
the Company, each First Lien Representative and each Second Lien Representative
thereof in writing.
 

 
-37-

--------------------------------------------------------------------------------

 

ARTICLE VII

 
Special Provisions
 
Section 7.1  Calculation of Obligations under Hedge Agreements.  Any calculation
of obligations outstanding under a Hedge Agreement for purposes of this
Agreement or any other Security Document shall be made based on the Hedge
Outstanding Amount thereunder.
 
Section 7.2  Second Lien Collateral; Separate Second Lien Collateral Agent.  The
parties hereto understand and agree that, as of the date of this Agreement,
there is no outstanding Second Lien Debt and the Security Documents do not
secure any Second Lien Debt.  In the event that the Company determines that it
would like one or more Series of Second Lien Debt to be entitled to the benefits
of this Agreement, it shall give reasonable advance notification thereof to the
Collateral Agent.  In connection therewith, it is anticipated that Second Liens
securing same will be granted pursuant to one or more new Security Documents,
which are in form and substance consistent with the existing Security Documents
securing the First Lien Debt and meet the requirements of Section
3.5(d).  Notwithstanding the foregoing, in the case of any mortgage or other
Security Document securing First Lien Debt where the amount of secured First
Lien Debt is expressly limited by the terms hereof, no additional Lien may be
granted to secure the Second Lien Debt until such time as such limitation on
amount is eliminated.  Furthermore, except in its capacity as bailee of any
Common Collateral in its possession, the Collateral Agent may consent to, or
require that, another entity act as “Collateral Agent” for the Second Lien Debt
secured by such new Security Documents (in such  capacity, a “Second Lien
Collateral Agent”).  In such case, the respective Second Lien Collateral Agent
shall be required to enter into a Joinder with respect to this Agreement, and
shall take all actions as required hereby, and shall be entitled to the benefits
of all provisions hereof, applicable to the “Collateral Agent”, but only to the
extent relating to its actions as Collateral Agent for Second Lien Debt, with
such provisions to apply mutatis mutandis to it in its capacity as Second Lien
Collateral Agent.  In such case, however, all Collateral Agent Obligations owing
to such Second Lien Collateral Agent in its capacity as such shall instead be
deemed to constitute Second Lien Debt and Second Lien Obligations, and shall be
paid to such Second Lien Collateral Agent, in instances where Section 3.4 is
applicable, after the payment of all obligations described in paragraphs FIRST
and SECOND, of Section 3.4(a), and before any distributions pursuant to clause
THIRD of Section 3.4(a).
 
ARTICLE VIII

 
Miscellaneous Provisions
 
Section 8.1  Amendment.  (a)  No amendment or supplement to the provisions of
any Security Document will be effective without the approval of the Collateral
Agent acting as directed by an Act of Required Debtholders, except that:
 
(1)           any amendment or supplement that has the effect solely of adding
or maintaining Collateral, securing additional Secured Debt that was otherwise
permitted by the terms of the Secured Debt Documents to be secured by the
Collateral or preserving,
 

 
-38-

--------------------------------------------------------------------------------

 

perfecting or establishing the Liens thereon or the rights of the Collateral
Agent therein will become effective when executed and delivered by the Company
or any other applicable Grantor party thereto and the Collateral Agent;


(2)           no amendment or supplement that reduces, impairs or adversely
affects the right of any holder of Secured Obligations:
 
(A)           to vote its Secured Debt as to any matter described as subject to
an Act of Required Debtholders or a vote of the Required First Lien Debtholders
or Required Second Lien Debtholders (or amends the provisions of this clause (2)
or the definition of “Act of Required Debtholders” or “Required Second Lien
Debtholders”),
 
(B)           to share in the order of application described in Section 3.4 in
the proceeds of enforcement of or realization on any Collateral or
 
(C)           to require that Liens securing Secured Obligations of such holder
be released only as set forth in the provisions described in Section 4.1,
 
will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents; and
 
(3)           no amendment or supplement that imposes any obligation upon the
Collateral Agent or any Secured Debt Representative or adversely affects the
rights of the Collateral Agent or any Secured Debt Representative, respectively,
in its capacity as such will become effective without the consent of the
Collateral Agent or such Secured Debt Representative, respectively.
 
(b)          Notwithstanding Section 8.1(a) but subject to Sections 8.1(a)(2)
and 8.1(a)(3):
 
(1)           any mortgage or other Security Document that secures First Lien
Obligations (but not Second Lien Obligations) may be amended or supplemented
with the approval of the Collateral Agent acting as directed in writing by the
Required First Lien Debtholders;
 
(2)           any mortgage or other Security Document that secures Second Lien
Obligations (but not First Lien Obligations) may be amended or supplemented with
the approval of the Collateral Agent acting as directed in writing by the
Required Second Lien Debtholders, unless such amendment or supplement would not
be permitted under the terms of this Agreement or the other First Lien
Documents; and
 
(3)           any amendment or waiver of, or any consent under, any provision of
this Agreement or any other Security Document that secures First Lien
Obligations will apply automatically to any comparable provision of any
comparable Second Lien Document without the consent of or notice to any holder
of Second Lien Obligations and without any action by the Company or any other
Grantor or any holder of notes or other Second Lien Obligations.
 

 
-39-

--------------------------------------------------------------------------------

 

(c)          The holders of Second Lien Obligations and the Second Lien
Representatives agree that each Security Document that secures Second Lien
Obligations (but not also securing First Lien Obligations) will include the
following language:
 
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by such Collateral Agent hereunder are subject to the
provisions of the Collateral Agency and Intercreditor Agreement, dated as of
January 31, 2008, among Calpine Corporation, the Grantors from time to time
party thereto, Goldman Sachs Credit Partners L.P., as Administrative Agent under
the Existing Credit Agreement (as defined therein), Goldman Sachs Credit
Partners L.P., as Bridge Loan Agent (as defined therein), each additional First
Lien Representative (as defined therein) party thereto, each Second Lien
Representative (as defined therein) a party thereto and Goldman Sachs Credit
Partners L.P., as Collateral Agent (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Collateral
Agency Agreement”).  In the event of any conflict between the terms of the
Collateral Agency Agreement and this Agreement, the terms of the Collateral
Agency Agreement will govern.”
 
; provided, however, that if the jurisdiction in which any such Second Lien
Document will be filed prohibits the inclusion of the language above or would
prevent a document containing such language from being recorded, the Second Lien
Representatives and the First Lien Representatives agree, prior to such Second
Lien Document being entered into, to negotiate in good faith replacement
language stating that the lien and security interest granted under such Second
Lien Document is subject to the provisions of this Agreement.
 
(d)          The Collateral Agent will deliver a copy of each amendment or
supplement to the Security Documents to each Secured Debt Representative upon
request.
 
(e)          Notwithstanding Section 8.1(a) and (b), (i) the addition of a party
hereto as a Grantor, First Lien Representative or Second Lien Representative
pursuant to Section 8.18 or 3.8 shall not require further approval under Section
8.1(a) or (b), (ii) the addition of a Second Lien Collateral Agent as a party
hereto pursuant to Section 7.2 shall not require further approval under Section
8.1(a) or (b), and (iii) the written consent of the Company and each Grantor
shall be required for any amendment or modification of this Agreement that
directly affects the rights, duties or interests of the Company or such Grantor.
 
Section 8.2  Voting.  In connection with any matter under this Agreement
requiring a vote of holders of Secured Debt, each Series of Secured Debt will
cast its votes in accordance with the Secured Debt Documents governing such
Series of Secured Debt.  The amount of Secured Debt to be voted by a Series of
Secured Debt will equal (1) the aggregate principal amount of Secured Debt held
by such Series of Secured Debt (including outstanding letters of credit (unless
fully cash collateralized in accordance with the terms of the relevant Secured
Debt Documents, fully supported by a letter of credit satisfactory to the issuer
of the letter of credit supported thereby or otherwise supported in a manner
satisfactory to the respective issuers thereof) whether or not then available or
drawn, but excluding obligations under Hedge Agreements), plus (2) the aggregate
Hedge Outstanding Amount under all Hedge Agreements, plus (3) other than in
connection with an exercise of remedies, the aggregate
 

 
-40-

--------------------------------------------------------------------------------

 

unfunded commitments to extend credit which, when funded, would constitute
Indebtedness of such Series of Secured Debt.  Following and in accordance with
the outcome of the applicable vote under its Secured Debt Documents, the Secured
Debt Representative of each Series of Secured Debt will cast all of its votes as
a block in respect of any vote under this Agreement.  In making all
determinations of votes hereunder, the Collateral Agent shall be entitled to
apply upon the votes, and relative outstanding amounts, as determined and
reported to it by the various Secured Debt Representatives, and shall have no
duty to independently ascertain such a votes or amounts.
Section 8.3  Perfection of Second Lien Collateral.  Solely for purposes of
perfecting the Liens of the Collateral Agent in its capacity as agent of the
holders of Second Lien Obligations and the Second Lien Representatives in any
portion of the Second Lien Collateral in the possession or control of the
Collateral Agent (or its agents or bailees) as part of the First Lien Collateral
including, without limitation, any instruments, goods, negotiable documents,
tangible chattel paper, electronic chattel paper, certificated securities,
money, deposit accounts and securities accounts, the Collateral Agent, the
holders of First Lien Obligations and the First Lien Representatives hereby
acknowledge that the Collateral Agent also holds such property as agent for the
benefit of the Collateral Agent for the benefit of the holders of Second Lien
Obligations and the Second Lien Representatives.
 
Section 8.4  Successors and Assigns.  (a)  Except as provided in Section 5.2,
and subject to Section 7.2, the Collateral Agent may not, in its capacity as
such, delegate any of its duties or assign any of its rights hereunder, and any
attempted delegation or assignment of any such duties or rights will be null and
void.  All obligations of the Collateral Agent hereunder will inure to the sole
and exclusive benefit of, and be enforceable by, each Secured Debt
Representative and each present and future holder of Secured Obligations, each
of whom will be entitled to enforce this Agreement as a third-party beneficiary
hereof, and all of their respective successors and assigns.
 
(a)          Neither the Company nor any other Grantor may assign its rights or
obligations hereunder or under any other Security Document other than in
accordance with the terms hereof and thereof.  All obligations of the Company
and the other Grantors hereunder will inure to the sole and exclusive benefit
of, and be enforceable by, the Collateral Agent, each Secured Debt
Representative and each present and future holder of Secured Obligations, each
of whom will be entitled to enforce this Agreement as a third-party beneficiary
hereof, and all of their respective successors and assigns.
 
Section 8.5  Delay and Waiver.  No failure to exercise, no course of dealing
with respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof.  No
single or partial exercise of any such right, power or remedy will preclude any
other or future exercise thereof or the exercise of any other right, power or
remedy.  The remedies herein are cumulative and are not exclusive of any
remedies provided by law.
 

 
-41-

--------------------------------------------------------------------------------

 

Section 8.6  Notices.  Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:
 
If to the Collateral Agent:
Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Fax:  (212) 357-4597
Attention: SBD Operations
Attention:  Pedro Ramirez
with a copy to:
Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York  10004
Fax:  (212) 902-3000
Attention:  Rob Schatzman
   
If to the Company or any other Grantor:
Calpine Corporation
50 West San Fernando Street
San Jose, CA 95113
Fax:  (408) 995-0505
Attention:  Chief Financial Officer
   
If to the Administrative Agent:
Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Fax:  (212) 357-4597
Attention: SBD Operations
Attention:  Pedro Ramirez
with a copy to:
Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York  10004
Fax:  (212) 902-3000
Attention:  Rob Schatzman
If to the Bridge Loan Agent
Goldman Sachs Credit Partners L.P.
c/o Goldman, Sachs & Co.
30 Hudson Street, 17th Floor
Jersey City, NJ 07302
Fax:  (212) 357-4597
 


 
-42-

--------------------------------------------------------------------------------

 




 
Attention: SBD Operations
Attention:  Pedro Ramirez
with a copy to:
Goldman Sachs Credit Partners L.P.
1 New York Plaza
New York, New York  10004
Fax:  (212) 902-3000
Attention:  Rob Schatzman
 

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above, or in the case of any
Person after the foregoing notice address for such Person changes, to such other
address as may be hereafter designated by such Person in a written notice
delivered to the other parties hereto.
 
All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to holders of
Secured Debt, its address shown on the register kept pursuant to the applicable
Secured Debt Documents or as otherwise set forth in the applicable Secured Debt
Documents.  Failure to mail a notice or communication to a holder of Secured
Debt or any defect in it will not affect its sufficiency with respect to other
holders of Secured Debt.
 
If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.
 
Section 8.7  Notice Following Discharge of First Lien Obligations.  Promptly
following the Discharge of First Lien Obligations with respect to one or more
Series of First Lien Debt, each First Lien Representative with respect to each
applicable Series of First Lien Debt that is so discharged will provide written
notice of such discharge to the Collateral Agent.
 
Section 8.8  Entire Agreement.  This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Agent set forth herein
and supersedes all oral negotiations and prior writings in respect of such
undertaking.
 
Section 8.9  Payment of Expenses and Taxes; Indemnification.  The Grantors agree
(a) to pay or reimburse the Collateral Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Security Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Collateral Agent, (b) to pay
or reimburse the Collateral Agent and the other Secured Parties for all their
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Security Documents and any such
other documents, including the fees, disbursements and other charges of counsel
to the Collateral Agent and the other Secured Parties, (c) to pay, indemnify,
 

 
-43-

--------------------------------------------------------------------------------

 

and hold harmless the Collateral Agent and the other Secured Parties from any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other
Security Documents and any such other documents, and (d) to pay, indemnify and
hold harmless the Collateral Agent and the other Secured Parties and their
respective directors, officers, employees, trustees and agents from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including reasonable and documented fees, disbursements and other
charges of counsel, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Security Documents
and any such other documents, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence of Materials of Environmental Concern applicable
to the operations of the Borrower, any of its Subsidiaries or any of its
property (all the foregoing in this clause (d), collectively, the “indemnified
liabilities”); provided that the Grantors shall have no obligation hereunder to
the Collateral Agent or any other Secured Party nor any of their respective
directors, officers, employees and agents with respect to indemnified
liabilities arising from (i) the bad faith, gross negligence or willful
misconduct of the party to be indemnified (in each case as determined by a final
non-appealable order by a court of competent jurisdiction).  The agreements in
this Section 8.9 shall survive repayment of the Secured Obligations and all
other amounts payable hereunder and under the other Secured Debt Documents and
the removal or resignation of the Collateral Agent.


Section 8.10  Severability.  If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.
 
Section 8.11  Headings.  Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.
 
Section 8.12  Obligations Secured.  All obligations of the Grantors set forth in
or arising under this Agreement will be Secured Obligations and are secured by
all Liens granted by the Security Documents.
 
Section 8.13  Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 8.14  Consent to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:
 

 
-44-

--------------------------------------------------------------------------------

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Security Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address set forth in Section 8.6 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.16 any special, exemplary, punitive or consequential damages.
 
Section 8.15  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
Section 8.16  Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile), each of which when so executed and
delivered will be deemed an original, but all such counterparts together will
constitute but one and the same instrument.
 
Section 8.17  Effectiveness.  This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.
 
Section 8.18  Additional Grantors.  The Company will cause each Person that
becomes a Grantor or is required by any Secured Debt Document to become a party
to this Agreement to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the parties hereto a
Joinder, whereupon such Person will be bound by the terms hereof to the same
extent as if it had executed and delivered this Agreement as of the date
hereof.  The Company shall promptly provide each Secured Debt Representative
with a copy of each Joinder executed and delivered pursuant to this Section
8.18.
 

 
-45-

--------------------------------------------------------------------------------

 

Section 8.19  Continuing Nature of this Agreement.  This Agreement, including
the subordination provisions hereof, will be reinstated if at any time any
payment or distribution in respect of any of the First Lien Obligations is
rescinded or must otherwise be returned in an Insolvency or Liquidation
Proceeding or otherwise by any holder of First Lien Obligations or First Lien
Representative or any representative of any such party (whether by demand,
settlement, litigation or otherwise).  In the event that all or any part of a
payment or distribution made with respect to the First Lien Obligations is
recovered from any holder of First Lien Obligations or any First Lien
Representative in an Insolvency or Liquidation Proceeding or otherwise, such
payment or distribution received by any holder of Second Lien Obligations or
Second Lien Representative with respect to the Second Lien Obligations from the
proceeds of any Collateral or any title insurance policy required by any real
property mortgage at any time after the date of the payment or distribution that
is so recovered, whether pursuant to a right of subrogation or otherwise, that
Second Lien Representative or that holder of a Second Lien Obligation, as the
case may be, will forthwith deliver the same to the Collateral Agent, for the
account of the holders of the First Lien Obligations, to be applied in
accordance with Section 3.4.  Until so delivered, such proceeds will be held by
that Second Lien Representative or that holder of a Second Lien Obligation, as
the case may be, for the benefit of the holders of the First Lien Obligations.
 
Section 8.20  Insolvency.  This Agreement will be applicable both before and
after the commencement of any Insolvency or Liquidation Proceeding by or against
any Grantor.  The relative rights, as provided for in this Agreement, will
continue after the commencement of any such Insolvency or Liquidation Proceeding
on the same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.
 
Section 8.21  Rights and Immunities of Secured Debt Representatives.  The
Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Credit Agreement, the Bridge Loan
Agent will be entitled to all of the rights, protections, immunities and
indemnities set forth in the Bridge Loan Agreement and any future Secured Debt
Representative will be entitled to all of the rights, protections, immunities
and indemnities set forth in the credit agreement, indenture, Hedge Agreement or
other agreement governing the applicable Secured Debt with respect to which such
Person will act as representative, in each case as if specifically set forth
herein.  In no event will any Secured Debt Representative be liable for any act
or omission on the part of the Grantors or the Collateral Agent hereunder.
 
Section 8.22  Set-Off; Limitation on Individual Actions. NOTWITHSTANDING ANY
CONTRARY PROVISION CONTAINED IN ANY FIRST LIEN DOCUMENT OR ANY SECOND LIEN
DOCUMENT, AT ANY TIME THAT ANY OBLIGATION SHALL BE SECURED BY ANY INTEREST IN
ANY REAL PROPERTY LOCATED IN CALIFORNIA, NO SECURED PARTY (OTHER THAN THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR THE BRIDGE LOAN AGENT) SHALL
EXERCISE ANY REMEDIES AGAINST ANY LOAN PARTY OR ANY PROPERTY THEREOF,  INCLUDING
WITHOUT LIMITATION, A RIGHT OF SETOFF, LIEN OR COUNTER­CLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTI­TUTE ANY PROCEEDING TO ENFORCE ANY PROVISION
OF THIS AGREE­MENT OR ANY  SECURITY DOCUMENT OR ANY SECURED DEBT DOCUMENT
 

 
-46-

--------------------------------------------------------------------------------

 

(ALTHOUGH A SECURED PARTY CAN ACCELERATE THE MATURITY OF ANY SECURED DEBT IN
ACCORDANCE WITH THE TERMS OF THE RESPECTIVE SECURED DEBT DOCUMENT) UNLESS IT IS
TAKEN PURSUANT TO AN “ACT OF REQUIRED DEBT HOLDERS” OR APPROVED IN WRITING BY
THE COLLATERAL AGENT; PROVIDED THAT IF REPUTABLE OUTSIDE CALIFORNIA COUNSEL TO
SUCH SECURED PARTY PROVIDES ITS WRITTEN LEGAL OPINION (WITHOUT ANY MATERIAL
QUALIFICATION OR EXCEPTION) TO THE EFFECT THAT SUCH SETOFF OR ACTION OR
PROCEEDING WOULD NOT (PUR­SUANT TO APPLICABLE CALIFORNIA STATE LAW, INCLUDING,
WITHOUT LIMITATION, SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE)
ADVERSELY AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCE­ABILITY OF THE
LIENS SECURING THE FIRST LIEN OBLIGATIONS PURSUANT TO THE SECURITY DOCUMENTS OR
THE ENFORCEABILITY OF THE OBLIGATIONS UNDER THE FIRST LIEN DOCUMENTS, THEN SUCH
ACTION MAY BE TAKEN OR COMMENCED SO LONG AS THE RESPECTIVE SECURED PARTY
PROVIDES AT LEAST FIVE BUSINESS DAYS’ ADVANCE WRITTEN NOTICE THEREOF TO THE
COLLATERAL AGENT (TOGETHER WITH A COPY OF THE RESPECTIVE OPINION OF CALIFORNIA
COUNSEL).  ANY ATTEMPTED EXER­CISE BY ANY SECURED PARTY OF ANY SUCH RIGHT IN
CONTRAVENTION OF THE FOREGOING PROVISIONS SHALL BE NULL AND VOID.  THIS SECTION
8.22 SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE FIRST LIEN SECURED PARTIES
AND THE COLLATERAL AGENT, AND MAY BE AMENDED BY AN “ACT OF REQUIRED DEBT
HOLDERS”.
 
[remainder of page intentionally left blank]
 

 
-47-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of the day and year first
above written.
 



 
GOLDMAN SACHS CREDIT PARTNERS L.P.
   
as Administrative Agent
 
By:
     
Name:  
   
Title:  




 
GOLDMAN SACHS CREDIT PARTNERS L.P.
   
as Collateral Agent
 
By:
     
Name:  
   
Title:  




 
GOLDMAN SACHS CREDIT PARTNERS L.P.
   
as Bridge Loan Agent
 
By:
     
Name:  
   
Title:  


 
 

--------------------------------------------------------------------------------

 



 

 
CALPINE CORPORATION
       
By:
     
Name:  
   
Title:  



 

 
THE GUARANTORS SET FORTH ON
 
ANNEX I TO THIS SIGNATURE PAGE:
     
By:
     
Name:  
   
Title:  



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
to Collateral Trust Agreement


 
[FORM OF]
 
JOINDER
 
The undersigned, _____________________, a _______________, hereby agrees to
become party as [a Grantor] [a Second Lien Representative] [a First Lien
Representative] [a Second Lien Collateral Agent] under the Collateral Agency and
Intercreditor Agreement, dated as of January 31, 2008 (the “Collateral Agency
Agreement”), among Goldman Sachs Credit Partners L.P. (“GSCP”) as Administrative
Agent under the Existing Credit Agreement (as defined therein), GSCP, as Bridge
Loan Agent (as defined therein) under the Existing Bridge Loan Agreement (as
defined therein), each additional First Lien Representative (as defined
therein), each Second Lien Representative (as defined therein), and GSCP as
Collateral Agent, as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, for all purposes thereof on the terms
set forth therein, and to be bound by the terms of the Collateral Agency
Agreement (including, without limitation, the terms of Section 8.22 thereof) as
fully as if the undersigned had executed and delivered the Collateral Agency
Agreement as of the date thereof.
 
The provisions of Article 8 of the Collateral Agency Agreement will apply with
like effect to this Joinder.
 
IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
by their respective officers or representatives as of ___________________,
20____.
 


 

 
[________________________________]
       
By:
     
Name:  
   
Title:  


